Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21      Page 1 of 344 PageID 10978




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 31
Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21   Page 2 of 344 PageID 10979
Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21   Page 3 of 344 PageID 10980
Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21   Page 4 of 344 PageID 10981
Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21   Page 5 of 344 PageID 10982
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 6 of 344 PageID 10983



                               EXHIBIT 55




                                                                     008136
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 7 of 344 PageID 10984




                                                                     008137
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 8 of 344 PageID 10985




                                                                     008138
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 9 of 344 PageID 10986




                                                                     008139
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 10 of 344 PageID 10987




                                                                     008140
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 11 of 344 PageID 10988




                                                                     008141
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 12 of 344 PageID 10989




                                                                     008142
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 13 of 344 PageID 10990




                                                                     008143
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-31 Filed26 06/09/21 Page 14 of 344 PageID 10991




                                                                     008144
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 15 of 344 PageID 10992




                                                                     008145
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 16 of 344 PageID 10993




                                                                     008146
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 17 of 344 PageID 10994




                                                                     008147
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 18 of 344 PageID 10995




                                                                     008148
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 19 of 344 PageID 10996




                                                                     008149
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 20 of 344 PageID 10997




                                                                     008150
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 21 of 344 PageID 10998




                                                                     008151
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 22 of 344 PageID 10999




                                                                     008152
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 23 of 344 PageID 11000




                                                                     008153
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 24 of 344 PageID 11001




                                                                     008154
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 25 of 344 PageID 11002




                                                                     008155
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 26 of 344 PageID 11003




                                                                     008156
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 27 of 344 PageID 11004




                                                                     008157
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 28 of 344 PageID 11005




                                                                     008158
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 29 of 344 PageID 11006




                                                                     008159
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 30 of 344 PageID 11007




                                                                     008160
Case 19-34054-sgj11 Doc 1822-44 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-31 Filed 26 06/09/21 Page 31 of 344 PageID 11008




                                                                     008161
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 32 of 344 PageID 11009



                               EXHIBIT 66




                                                                      008162
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 33 of 344 PageID 11010
                                                                EXECUTION COPY




                                   RED RIVER CLO LTD.

                                             Issuer

                                   RED RIVER CLO CORP.

                                           Co-Issuer

                                             AND

                          HIGHLAND CAPITAL MANAGEMENT, L.P.

                                            Servicer



                                     AMENDMENT NO. 1

                                              TO

                                  SERVICING AGREEMENT

                                   Dated as of October 2, 2007

                  _________________________________________________________

                          COLLATERALIZED DEBT OBLIGATIONS

                  _________________________________________________________




  OHS West:260243847.3

                                                                          008163
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 34 of 344 PageID 11011



         THIS AMENDMENT NO. 1 TO SERVICING AGREEMENT (the “Amendment”),
  dated as of October 2, 2007, among Red River CLO Ltd. (the “Issuer”), Red River CLO Corp.
  (the “Co-Issuer”) and Highland Capital Management, L.P. (the “Servicer”), hereby amends the
  Servicing Agreement, dated as August 3, 2006, among the Issuer, the Co-Issuer and the Servicer.



                                       WITNESSETH

        WHEREAS, the Issuer, the Co-Issuer and the Servicer entered into the Servicing
  Agreement;

          WHEREAS, the Issuers and the Servicer desire to change certain provisions with respect
  to the Servicer’s ability to waive certain Servicing Fees;

         WHEREAS, Section 19 of the Servicing Agreement provides that the Servicing
  Agreement may be amended by the Issuer, Co-Issuer and the Servicer in accordance with the
  terms of Section 15.1(h) of the Indenture;

         WHEREAS, Section 15.1(h) of the Indenture provides that the Servicing Agreement may
  be amended by the Issuer, Co-Issuer and the Servicer with the consent of Majority of each Class
  of Notes or a Majority of the Preference Shares have not objected in writing to such amendment;

         WHEREAS, the necessary consents pursuant to the preceding paragraph have been
  obtained;

         WHEREAS, Section 15.1(h) of the Indenture provides that the Ratings Agencies shall
  confirm that this Amendment to the Indenture will not cause the rating of any Class of Notes to
  be reduced or withdrawn; and

          WHEREAS, the Ratings Agencies have confirmed that this Amendment to the Indenture
  will not cause the rating of any Class of Notes to be reduced or withdrawn.

           NOW, THEREFORE, the parties hereto agree as follows:

           SECTION 1. Defined Terms.

         For purposes of this Amendment, all capitalized terms which are used but not otherwise
  defined herein shall have the respective meanings assigned to such terms in the Indenture.

           SECTION 2. Amendment.

         Section 8(a) of the Servicing Agreement is hereby amended and replaced in its entirety
  with the following:

           8.       Compensation.

                 (a)    The Issuer shall pay to the Servicer, for services rendered and performance
  of its obligations under this Agreement, the Servicing Fee, which shall be payable in such


  OHS West:260243847.3

                                                                                     008164
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 35 of 344 PageID 11012



  amounts and at such times as set forth in the Indenture. The provisions of the Indenture which
  relate to the amount and payment of the Servicing Fee shall not be amended without the written
  consent of the Servicer. If on any Payment Date there are insufficient funds to pay the Servicing
  Fee (and/or any other amounts due and payable to the Servicer) in full, the amount not so paid
  shall be deferred and shall be payable with accrued interest on such later Payment Date on which
  funds are available therefor as provided in the Indenture.

          The Servicer hereby agrees to waive the Class II Preference Share Portion of the
  Servicing Fees deposited by the Trustee into the Class II Preference Share Special Payment
  Account pursuant to the Indenture, which would otherwise be payable to the Servicer as
  Servicing Fees, on each Payment Date prior to February 3, 2008. With respect to any Payment
  Date after February 3, 2008, the Servicer may, in its sole discretion, at any time waive a portion
  (or all) of its Servicing Fees then due and payable, in which event an amount equal to such
  waived portion will be paid by the Issuer as Class II Preference Share Special Payments pursuant
  to the Indenture; provided that with respect to the Payment Date in May 2008 such Class II
  Preference Share Special Payments will, at a minimum, include amounts that would otherwise
  constitute a portion (representing the Class II Preference Share Percentage) of the Servicing Fees
  that have accrued from the Payment Date in February 2008 through February 3, 2008. For
  purposes of any calculation under this Agreement and the Indenture, the Servicer shall be
  deemed to have received the Servicing Fee in an amount equal to the sum of the Servicing Fee
  actually paid to the Servicer and the amount distributed to the Holders of the Class II Preference
  Shares as Class II Preference Share Special Payments.

          In addition, notwithstanding anything set out above, the Servicer may, in its sole
  discretion waive all or any portion of the Subordinate Servicing Fee or Supplemental Servicing
  Fee, any funds representing the waived Subordinate Servicing Fees or Supplemental Servicing
  Fees to be retained in the Collection Account for distribution as either Interest Proceeds or
  Principal Proceeds (as determined by the Servicer) pursuant to the Priority of Payments.

           SECTION 3. Effect of Amendment.

          Upon execution of this Amendment, the Indenture shall be, and be deemed to be,
  modified and amended in accordance herewith and the respective rights, limitations, obligations,
  duties, liabilities and immunities of the Issuer, Co-Issuer and the Servicer shall hereafter be
  determined, exercised and enforced subject in all respects to such modifications and
  amendments, and all the terms and conditions of this Amendment shall be deemed to be part of
  the terms and conditions of the Indenture for any and all purposes. Except as modified and
  expressly amended by this Amendment, the Indenture is in all respects ratified and confirmed,
  and all the terms, provisions and conditions thereof shall be and remain in full force and effect.

           SECTION 4. Binding Effect.

          The provisions of this Amendment shall be binding upon and inure to the benefit of the
  Issuer, the Co-Issuer and the Servicer and each of their respective successors and assigns.




  OHS West:260243847.3                            2
                                                                                     008165
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 36 of 344 PageID 11013



           SECTION 5. GOVERNING LAW.

       THIS AMENDMENT TO THE INDENTURE SHALL BE CONSTRUED IN
  ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
  YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN
  WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
  OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
  DETERMINED IN ACCORDANCE WITH SUCH LAWS.

           SECTION 6. Severability of Provisions.

         If any one or more of the provisions or terms of this Amendment shall be for any reason
  whatsoever held invalid, then such provisions or terms shall be deemed severable from the
  remaining provisions or terms of this Amendment and shall in no way affect the validity or
  enforceability of the other provisions or terms of this Amendment.

           SECTION 7. Section Headings.

         The section headings herein are for convenience of reference only, and shall not limit or
  otherwise affect the meaning hereof.

           SECTION 8. Counterparts.

          This Amendment may be executed in several counterparts, each of which shall be an
  original and all of which shall constitute but one and the same instrument.

                                      [Signature pages follow]




  OHS West:260243847.3                           3
                                                                                    008166
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 37 of 344 PageID 11014




                                                                      008167
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 38 of 344 PageID 11015




                                                                      008168
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 39 of 344 PageID 11016




                                                                      008169
Case 19-34054-sgj11 Doc 1822-45 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of 9
 Case 3:21-cv-00538-N Document 26-31 Filed 06/09/21 Page 40 of 344 PageID 11017




                                                                      008170
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        136 06/09/21 Page 41 of 344 PageID 11018
Case 3:21-cv-00538-N Document 26-31 Filed



                              EXHIBIT 77




                                                                     008171
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        136 06/09/21 Page 42 of 344 PageID 11019
Case 3:21-cv-00538-N Document 26-31 Filed



                                      IMPORTANT NOTICE

 Attached is an electronic copy of the final Confidential Offering Circular (the “Offering
 Circular”), dated May 8, 2006, relating to the offering by Rockwall CDO Ltd. (the “Issuer”) and
 Rockwall CDO (Delaware) Corp. (the “Co-Issuer” and, together with the Issuer, the “Co-
 Issuers”) of U.S. $538,000,000 Class A-1LA Floating Rate Extendable Notes Due August 2021,
 U.S. $96,000,000 Class A-1LB Floating Rate Extendable Notes Due August 2021, U.S.
 $76,000,000 Class A-2L Floating Rate Extendable Notes Due August 2021, U.S. $36,500,000
 Class A-3L Floating Rate Extendable Notes Due August 2021, U.S. $10,000,000 Class A-4L
 Floating Rate Extendable Notes Due August 2021, U.S. $21,000,000 Class B-1L Floating Rate
 Notes Due August 2021 and U.S. $14,000,000 Class X Floating Rate Notes Due August 2013.

 No registration statement relating to these securities has been filed with the Securities and
 Exchange Commission. These securities are being offered pursuant to an exemption from the
 registration requirements of the United States Securities Act of 1933, as amended. This Offering
 Circular is confidential and will not constitute an offer to sell or the solicitation of an offer to
 buy, nor will there be any sale of these securities in any jurisdiction where such offer, solicitation
 or sale would be unlawful prior to registration or qualification under the securities laws of any
 jurisdiction.

 No purchase of these securities may be made except pursuant to the final Confidential Offering
 Circular. The final Confidential Offering Circular may be transmitted electronically, but each
 investor in the securities should receive a printed version thereof prior to purchase. If you do not
 receive a printed version of such final Confidential Offering Circular, please contact your Initial
 Purchaser representative at the address provided herein.

 Distribution of this electronic transmission of the Offering Circular to any person other than
 (a) the person receiving this electronic transmission from either Initial Purchaser on behalf of the
 Issuer and/or the Co-Issuer and (b) any person retained to advise the person receiving this
 electronic transmission with respect to the offering contemplated by the Offering Circular (each,
 an “Authorized Recipient”) is unauthorized. Any photocopying, disclosure or alteration of the
 contents of this Offering Circular, and any forwarding of a copy of this Offering Circular or any
 portion thereof by electronic mail or any other means to any person other than an Authorized
 Recipient, is prohibited. By accepting delivery of this Offering Circular, each recipient hereof
 agrees to the foregoing.




                                                                                        008172
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        136 06/09/21 Page 43 of 344 PageID 11020
Case 3:21-cv-00538-N Document 26-31 Filed


                                         ROCKWALL CDO LTD.
                                    ROCKWALL CDO (DELAWARE) CORP.
                  U.S.$538,000,000 Class A-1LA Floating Rate Extendable Notes Due August 2021
                  U.S.$96,000,000 Class A-1LB Floating Rate Extendable Notes Due August 2021
                   U.S.$76,000,000 Class A-2L Floating Rate Extendable Notes Due August 2021
                   U.S.$36,500,000 Class A-3L Floating Rate Extendable Notes Due August 2021
                   U.S.$10,000,000 Class A-4L Floating Rate Extendable Notes Due August 2021
                   U.S.$21,000,000 Class B-1L Floating Rate Extendable Notes Due August 2021
                          U.S.$14,000,000 Class X Floating Rate Notes Due August 2013
The Notes, consisting of the Class A-1LA Floating Rate Extendable Notes Due August 2021 (the "Class A-1LA Notes") in the aggregate principal
amount of U.S.$538,000,000, the Class A-1LB Floating Rate Extendable Notes Due August 2021 (the "Class A-1LB Notes" and, with the Class A-
1LA Notes, the "Class A-1L Notes") in the aggregate principal amount of U.S.$96,000,000, the Class A-2L Floating Rate Extendable Notes Due
August 2021 (the "Class A-2L Notes" and, with the Class A-1L Notes, the "Senior Class A Notes") in the aggregate principal amount of
U.S.$76,000,000, the Class A-3L Floating Rate Extendable Notes Due August 2021 (the "Class A-3L Notes") in the aggregate principal amount of
U.S. $36,500,000, the Class A-4L Floating Rate Extendable Notes Due August 2021 (the "Class A-4L Notes" and, with the Senior Class A Notes
and the Class A-3L Notes, the "Class A Notes") in the aggregate principal amount of U.S.$10,000,000, the Class B-1L Floating Rate Extendable
Notes Due August 2021 (the "Class B-1L Notes") in the aggregate principal amount of U.S.$21,000,000 and the Class X Floating Rate Notes Due
August 2013 (the "Class X Notes" and, with the Class B-1L Notes and the Class A Notes, the "Notes") in the aggregate principal amount of
U.S.$14,000,000 are being issued by Rockwall CDO Ltd. (the "Issuer"),
It is a condition of issuance that the Class A-1LA Notes, the Class A-1LB Notes and the Class X Notes each be rated "AAA" by Standard & Poor's
Ratings Services ("S&P") and "Aaa" by Moody's Investors Service, Inc. ("Moody's"), the Class A-2L Notes be rated at least "AA" by S&P` and at
least "Aa2" by Moody's, the Class A-3L Notes be rated at least "A" by S&P and at least "A2" by Moody's, the Class A-4L Notes be rated at least "A-
" by S&P and at least "A3" by Moody's and the Class B-1L Notes be rated at least "BBB" by S&P and at least "Baa2" by Moody's. See "Ratings".
Each of the ratings of the Notes described herein assume that no Maturity Extension occurs after the Closing Date.
Application may be made to the Irish Stock Exchange to admit the Notes to the Official List of the Irish Stock Exchange. There can be no assurance
that such admission will be granted or maintained.
For certain factors to be considered in connection with an investment in the Notes, see "Special Considerations" and "Notices to
Purchasers."
                            No.: ______________________________               Recipient: ______________________________
This Confidential Offering Circular is intended for the exclusive use of the recipient whose name appears above and such recipient's
advisors, and may not be reproduced or used for any other purpose or furnished to any other party.

The Notes are being offered in registered form to "qualified institutional buyers" within the meaning of Rule 144A ("Rule 144A") under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and to certain persons in transactions outside the United States in reliance on Regulation
S under the Securities Act, all of whom (other than non-U.S. Persons purchasing in offshore transactions under Regulation S) are also "qualified
purchasers" within the meaning of Section 3(c)(7) of the U.S. Investment Company Act of 1940, as amended (the "Investment Company Act").
Settlement of the Notes will be made in immediately available funds.


THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT NOR HAS EITHER OF THE CO-ISSUERS BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT. THE NOTES MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT), EXCEPT TO "QUALIFIED
INSTITUTIONAL BUYERS" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT). THE NOTES MAY ALSO BE OFFERED OR
SOLD TO CERTAIN PERSONS IN TRANSACTIONS OUTSIDE THE UNITED STATES IN RELIANCE ON REGULATION S. THE NOTES
MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO U.S. PERSONS EXCEPT TO "QUALIFIED PURCHASERS"
(WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) IN A TRANSACTION THAT DOES NOT CAUSE
EITHER OF THE CO-ISSUERS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT. FOR CERTAIN
RESTRICTIONS ON RESALE SEE "DELIVERY OF THE NOTES; TRANSFER RESTRICTIONS; SETTLEMENT".



The Notes are offered by the Co-Issuers through Bear, Stearns & Co. Inc. ("Bear Stearns" or the "Initial Purchaser") to prospective purchasers
from time to time in negotiated transactions at varying prices to be determined in each case at the time of sale. The Notes are offered when, as and
if issued by the Co-Issuers, subject to prior sale or withdrawal, cancellation or modification of the offer without notice and subject to approval of
certain legal matters by counsel and certain other conditions. It is expected that delivery of the Notes will be made on or about [May 10], 2006 (the
"Closing Date"), against payment in immediately available funds. See "Plan of Distribution."
The Notes of each Class sold to Non-U.S. Persons, if any, will be represented on the Closing Date by temporary global notes (the "Temporary
Regulation S Global Note(s)"), which will be deposited with a custodian for and registered in the name of a nominee of The Depository Trust
Company ("DTC") for the accounts of Euroclear Bank S.A./N.V., as operator of the Euroclear System ("Euroclear") and Clearstream Banking,
société anonyme ("Clearstream"). The Notes sold to U.S. Persons, if any, will be issued, sold and delivered in book-entry form only through the
facilities of The Depository Trust Company.
                                                                                                                       (Continued on next page)

                                                      Bear, Stearns & Co. Inc.
                                          This Confidential Offering Circular is dated May 8, 2006.




                                                                                                                                008173
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        136 06/09/21 Page 44 of 344 PageID 11021
Case 3:21-cv-00538-N Document 26-31 Filed


 (continued from previous page)

 a recently formed exempted company incorporated with limited liability under the laws of the Cayman Islands and
 will be co-issued by Rockwall CDO (Delaware) Corp., a recently formed Delaware corporation (the "Co-Issuer"
 and, together with the Issuer, the "Co-Issuers"), on a non-recourse basis as described herein. The Issuer will receive
 all of the net proceeds of the offering of the Notes, which, together with certain proceeds from the sale of the
 Preferred Shares (as defined herein) of the Issuer on the Closing Date (defined below) will be used by the Issuer to
 purchase, or commit to purchase, on and after the Closing Date and before the Effective Date (defined below) a
 portfolio of commercial loans (the "Portfolio Loans") and collateralized loan obligations (the "CLO Securities"),
 pledged to secure the Notes (together with the additional commercial loans and collateralized loan obligations,
 including synthetic securities, that will be purchased by the Issuer from time to time and pledged to secure the Notes
 and certain other obligations as described herein, the "Portfolio Collateral"). As described herein, the Portfolio
 Collateral will consist primarily of commercial loans and collateralized loan obligations that are rated below
 investment grade issued by U.S. and certain non-U.S. issuers and that satisfy the criteria described herein.

 The Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L
 Notes, the Class B-1L Notes and the Class X Notes will provide for the payment of Periodic Interest (as defined
 herein) (to the extent of funds available therefor as described herein) for each Periodic Interest Accrual Period (as
 defined herein) at the rate of 0.30%, 0.50%, 0.65%, 1.40%, 1.70%, 2.25% and 0.36% per annum, respectively,
 above the London interbank offered rate for three-month U.S. dollar deposits (or, for the period from the Closing
 Date to the first Payment Date, as described herein) ("LIBOR") (determined as described herein). Such payments
 are in each case to be made at the times and subject to the priority of payments described herein.

 The Final Maturity Dates of the Notes (other than the Class X Notes) are subject to multiple extensions to the
 applicable Extended Final Maturity Date if the Issuer provides timely notice and the Extension Conditions are
 satisfied as described herein.

 Principal of the Notes will be payable at the times, in the amounts, and subject to the priority of payment provisions
 described herein. The Notes are subject to redemption at the times and under the circumstances described
 herein, including, without limitation, Initial Deposit Redemption, O/C Redemption (other than with respect
 to the Class X Notes), Optional Redemption, Special Redemption (other than with respect to the Class X
 Notes), Tax Event Redemption and Rating Confirmation Failure Redemption as described herein.

 The Notes are non-recourse obligations of the Co-Issuers, payable solely from the Trust Estate as described herein.
 The Class B-1L Notes are subordinated to the Class A Notes and the Class X Notes, the Class A-4L Notes are
 subordinated to the Class A-3L Notes, the Senior Class A Notes and the Class X Notes, the Class A-3L Notes are
 subordinated to the Senior Class A Notes and the Class X Notes, the Class A-2L Notes are subordinated to the Class
 A-1L Notes and the Class X Notes and the Class A-1LB Notes are subordinated to the Class A-1LA Notes, in each
 case to the extent described herein. To the extent the assets of the Trust Estate are insufficient to pay in full all
 amounts due on the Notes, the Co-Issuers shall have no further obligations in respect of the Notes and any sums
 outstanding and unpaid shall be extinguished.




                                                           ii
                                                                                                      008174
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        136 06/09/21 Page 45 of 344 PageID 11022
Case 3:21-cv-00538-N Document 26-31 Filed


                               NOTICES TO PURCHASERS

        THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, THE SECURITIES
 LAWS OF ANY STATE OF THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER
 JURISDICTION AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHIN THE
 UNITED STATES, OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, UNITED STATES PERSONS,
 UNLESS A REGISTRATION STATEMENT WITH RESPECT THERETO IS THEN EFFECTIVE UNDER THE
 SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
 APPLICABLE STATE SECURITIES LAWS IS AVAILABLE. THE CO-ISSUERS HAVE NO OBLIGATION
 OR CURRENT INTENTION TO EFFECT SUCH REGISTRATION. THE CO-ISSUERS ARE RELYING ON AN
 EXCLUSION FROM REGISTRATION UNDER THE INVESTMENT COMPANY ACT, PURSUANT TO THE
 EXEMPTIONS PROVIDED IN RULE 3a-7 AND/OR SECTION 3(c)(7) UNDER THE INVESTMENT
 COMPANY ACT, AND NO TRANSFER OF A NOTE MAY BE MADE WHICH WOULD CAUSE THE CO-
 ISSUERS TO BECOME SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE INVESTMENT
 COMPANY ACT. THE NOTES ARE ALSO SUBJECT TO CERTAIN OTHER RESTRICTIONS ON
 TRANSFER DESCRIBED HEREIN. PROSPECTIVE PURCHASERS OF THE NOTES SHOULD PROCEED
 ON THE ASSUMPTION THAT THEY MUST HOLD THEIR INVESTMENT FOR AN INDEFINITE PERIOD
 OF TIME.

        THE PURCHASER OF A NOTE, BY ITS ACCEPTANCE THEREOF, REPRESENTS,
 ACKNOWLEDGES AND AGREES THAT IT WILL NOT RESELL, PLEDGE OR OTHERWISE TRANSFER
 SUCH NOTE EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS
 AND EXCEPT (A) IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT TO A PERSON
 WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS DEFINED
 IN RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
 INSTITUTIONAL BUYER, WHOM THE SELLER HAS INFORMED, IN EACH CASE, THAT THE RESALE,
 PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, PROVIDED THAT
 SUCH PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE CO-ISSUERS OR
 THE TRUSTEE MAY REASONABLY REQUEST; (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
 WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT, PROVIDED THAT SUCH
 PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE CO-ISSUERS OR THE
 TRUSTEE MAY REASONABLY REQUEST; OR (C) TO THE CO-ISSUERS OR THEIR AFFILIATES, IN
 EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY STATE OF THE
 UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE PURCHASER OF A NOTE, BY
 ITS ACCEPTANCE THEREOF, REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT
 RESELL, PLEDGE OR OTHERWISE TRANSFER SUCH NOTE OTHER THAN TO A NON-U.S. PERSON IN
 AN "OFFSHORE TRANSACTION" IN COMPLIANCE WITH REGULATION S EXCEPT TO A "QUALIFIED
 PURCHASER" WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT IN A
 TRANSACTION THAT DOES NOT CAUSE THE CO-ISSUERS TO BE REQUIRED TO REGISTER UNDER
 THE INVESTMENT COMPANY ACT AND WILL ALSO BE DEEMED TO HAVE MADE THE
 REPRESENTATIONS SET FORTH UNDER "DELIVERY OF THE NOTES; TRANSFER RESTRICTIONS;
 SETTLEMENT." FURTHER, THE NOTES MAY NOT BE SOLD OR TRANSFERRED UNLESS SUCH SALE
 OR TRANSFER WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
 UNDER ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
 "CODE"). THE CLASS B-1L NOTES MAY NOT BE SOLD OR TRANSFERRED TO ANY PLAN SUBJECT
 TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, OR TO ANY PERSON ACTING ON BEHALF OF
 OR WITH "PLAN ASSETS" OF ANY SUCH PLAN, INCLUDING AN INSURANCE COMPANY GENERAL
 ACCOUNT, UNLESS THE PURCHASER OR TRANSFEREE IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
 AVAILABLE UNDER PTCE 96-23, 95-60, 91-38, 90-1 OR 84-14.

       THE NOTES ARE NON-RECOURSE OBLIGATIONS OF THE CO-ISSUERS. PRINCIPAL OF AND
 INTEREST ON THE NOTES WILL BE PAID SOLELY FROM AND TO THE EXTENT OF THE AVAILABLE
 PROCEEDS FROM THE DISTRIBUTIONS ON THE PORTFOLIO COLLATERAL AND, UNDER CERTAIN
 CIRCUMSTANCES, AMOUNTS ON DEPOSIT IN THE INITIAL DEPOSIT ACCOUNT, WHICH ARE THE
 ONLY SOURCE OF PAYMENT OF PRINCIPAL OF, INTEREST ON AND OTHER AMOUNTS PAYABLE IN



                                          iii
                                                                         008175
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        136 06/09/21 Page 46 of 344 PageID 11023
Case 3:21-cv-00538-N Document 26-31 Filed


 RESPECT OF THE NOTES. TO THE EXTENT SUCH SOURCES OF PAYMENT ARE INSUFFICIENT TO
 PAY IN FULL ALL AMOUNTS DUE ON THE NOTES, THE CO-ISSUERS SHALL HAVE NO FURTHER
 OBLIGATIONS IN RESPECT OF THE NOTES AND ANY SUMS OUTSTANDING AND UNPAID SHALL BE
 EXTINGUISHED.

       FOR THESE REASONS, AMONG OTHERS, AN INVESTMENT IN THE NOTES IS NOT SUITABLE
 FOR ALL INVESTORS AND IS APPROPRIATE ONLY FOR AN INVESTOR CAPABLE OF (A) ANALYZING
 AND ASSESSING THE RISKS ASSOCIATED WITH DEFAULTS, LOSSES AND RECOVERIES ON,
 APPLICATION OF PROCEEDS OF AND OTHER CHARACTERISTICS OF, DEBT SECURITIES SUCH AS
 THE PORTFOLIO COLLATERAL, AND (B) BEARING SUCH RISKS AND FINANCIAL CONSEQUENCES
 THEREOF AS THEY RELATE TO AN INVESTMENT IN THE NOTES.

        EACH PURCHASER OF A NOTE BY ITS ACCEPTANCE THEREOF ACKNOWLEDGES THAT IT IS
 USING ITS INDEPENDENT JUDGMENT IN ASSESSING THE OPPORTUNITIES AND RISKS PRESENTED
 BY THE NOTES FOR ITS INVESTMENT PORTFOLIO AND IN DETERMINING WHETHER THE
 ACQUISITION IS SUITABLE AND COMPLIES WITH SUCH PURCHASER'S INVESTMENT OBJECTIVES
 AND POLICIES.

        EXCEPT AS SET FORTH IN THIS CONFIDENTIAL OFFERING CIRCULAR, NO PERSON IS
 AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED
 IN THIS CONFIDENTIAL OFFERING CIRCULAR AND, IF GIVEN OR MADE, SUCH INFORMATION OR
 REPRESENTATION MUST NOT BE RELIED UPON. THIS CONFIDENTIAL OFFERING CIRCULAR DOES
 NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY ANY OF THE
 NOTES OFFERED HEREBY IN ANY JURISDICTION TO ANY PERSON TO WHICH IT IS UNLAWFUL TO
 MAKE SUCH OFFER IN SUCH JURISDICTION NOR TO ANY PERSON WHO HAS NOT RECEIVED A
 COPY OF EACH CURRENT AMENDMENT OR SUPPLEMENT HERETO, IF ANY.

       THIS CONFIDENTIAL OFFERING CIRCULAR IS FURNISHED ON A CONFIDENTIAL BASIS
 SOLELY FOR THE PURPOSE OF EVALUATING THE INVESTMENT OFFERED HEREBY. THE
 INFORMATION CONTAINED HEREIN MAY NOT BE REPRODUCED OR USED IN WHOLE OR IN PART
 FOR ANY OTHER PURPOSE.

       NOTWITHSTANDING ANY OTHER EXPRESS OR IMPLIED AGREEMENT TO THE CONTRARY,
 THE ISSUER, THE SERVICER, THE INITIAL PURCHASER, THE TRUSTEE, THE COLLATERAL
 ADMINISTRATOR AND EACH RECIPIENT HEREOF AGREE THAT EACH OF THEM AND EACH OF
 THEIR EMPLOYEES, REPRESENTATIVES, AND OTHER AGENTS MAY DISCLOSE, IMMEDIATELY
 UPON COMMENCEMENT OF DISCUSSIONS, TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF
 ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION AND ALL
 MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE
 PROVIDED TO ANY OF THEM RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.

        THE NOTES ARE BEING OFFERED ONLY TO A LIMITED NUMBER OF INVESTORS (ALL OF
 WHICH ARE REQUIRED TO BE QUALIFIED INSTITUTIONAL BUYERS OR INVESTORS WHO ARE
 OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 903 OR RULE 904 OF REGULATION S OF
 THE SECURITIES ACT) THAT ARE WILLING AND ABLE TO CONDUCT AN INDEPENDENT
 INVESTIGATION OF THE CHARACTERISTICS OF THE NOTES AND RISKS OF OWNERSHIP OF THE
 NOTES. IT IS EXPECTED THAT PROSPECTIVE INVESTORS INTERESTED IN PARTICIPATING IN THIS
 OFFERING WILL CONDUCT AN INDEPENDENT INVESTIGATION OF THE RISKS POSED BY AN
 INVESTMENT IN THE NOTES. OFFICERS AND OTHER REPRESENTATIVES OF THE CO-ISSUERS AND
 THE INITIAL PURCHASER WILL BE AVAILABLE TO ANSWER QUESTIONS CONCERNING THE CO-
 ISSUERS, THE NOTES AND THE COLLATERAL AND WILL, UPON REQUEST, MAKE AVAILABLE
 SUCH OTHER INFORMATION AS INVESTORS MAY REASONABLY REQUEST.




                                          iv
                                                                        008176
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        136 06/09/21 Page 47 of 344 PageID 11024
Case 3:21-cv-00538-N Document 26-31 Filed


       THIS CONFIDENTIAL OFFERING CIRCULAR IS NOT INTENDED TO FURNISH LEGAL,
 REGULATORY, TAX, ACCOUNTING, INVESTMENT OR OTHER ADVICE TO ANY PROSPECTIVE
 PURCHASER OF THE NOTES. THIS CONFIDENTIAL OFFERING CIRCULAR SHOULD BE REVIEWED
 BY EACH PROSPECTIVE PURCHASER AND ITS LEGAL, REGULATORY, TAX, ACCOUNTING,
 INVESTMENT AND OTHER ADVISORS.

       INVESTORS WHOSE INVESTMENT AUTHORITY IS SUBJECT TO LEGAL RESTRICTIONS
 SHOULD CONSULT THEIR OWN LEGAL ADVISORS TO DETERMINE WHETHER AND TO WHAT
 EXTENT THE NOTES CONSTITUTE LEGAL INVESTMENTS FOR THEM.

       NO INVITATION MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO SUBSCRIBE
 FOR THE NOTES.

        THE INITIAL PURCHASER AND THE CO-ISSUERS: (A) HAVE ONLY COMMUNICATED OR
 CAUSED TO BE COMMUNICATED AND WILL ONLY COMMUNICATE OR CAUSE TO BE
 COMMUNICATED ANY INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY
 (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000
 ("FSMA")) RECEIVED BY THEM IN CONNECTION WITH THE ISSUE OR SALE OF ANY OFFERED
 SECURITIES IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE FSMA DOES NOT APPLY TO THE
 ISSUER; AND (B) HAVE COMPLIED AND WILL COMPLY WITH ALL APPLICABLE PROVISIONS OF
 THE FSMA WITH RESPECT TO ANYTHING DONE BY THEM IN RELATION TO THE OFFERED
 SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED KINGDOM.

        NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A
 LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED STATUTES
 WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS EFFECTIVELY
 REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE CONSTITUTES A
 FINDING BY THE SECRETARY OF STATE THAT ANY DOCUMENT FILED UNDER RSA 421-B IS TRUE,
 COMPLETE AND NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN
 EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT
 THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR QUALIFICATIONS OF
 OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY OR TRANSACTION. IT IS
 UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER, CUSTOMER,
 OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.

        THE DISTRIBUTION OF THIS CONFIDENTIAL OFFERING CIRCULAR AND THE OFFER OR
 SALE OF NOTES MAY BE RESTRICTED BY LAW IN CERTAIN JURISDICTIONS. NONE OF THE ISSUER,
 THE CO-ISSUER, THE SERVICER OR THE INITIAL PURCHASER REPRESENTS THAT THIS DOCUMENT
 MAY BE LAWFULLY DISTRIBUTED, OR THAT ANY NOTES MAY BE LAWFULLY OFFERED, IN
 COMPLIANCE WITH ANY APPLICABLE REGISTRATION OR OTHER REQUIREMENTS IN ANY SUCH
 JURISDICTION, OR PURSUANT TO AN EXEMPTION AVAILABLE THEREUNDER, OR ASSUME ANY
 RESPONSIBILITY FOR FACILITATING ANY SUCH DISTRIBUTION OR OFFERING. IN PARTICULAR,
 NO ACTION HAS BEEN TAKEN BY THE ISSUER, THE CO-ISSUER, THE SERVICER OR THE INITIAL
 PURCHASER WHICH WOULD PERMIT A PUBLIC OFFERING OF ANY NOTES OR DISTRIBUTION OF
 THIS DOCUMENT IN ANY JURISDICTION WHERE ACTION FOR THAT PURPOSE IS REQUIRED.
 ACCORDINGLY, NO NOTES MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, AND NEITHER
 THIS OFFERING CIRCULAR NOR ANY ADVERTISEMENT OR OTHER OFFERING MATERIAL MAY BE
 DISTRIBUTED OR PUBLISHED IN ANY JURISDICTION, EXCEPT UNDER CIRCUMSTANCES THAT
 WILL RESULT IN COMPLIANCE WITH ANY APPLICABLE LAWS AND REGULATIONS. PERSONS INTO
 WHOSE POSSESSION THIS OFFERING CIRCULAR OR ANY NOTES COME MUST INFORM
 THEMSELVES ABOUT AND OBSERVE ANY SUCH RESTRICTIONS.

       THE TRUSTEE AND ITS AFFILIATES HAVE NOT PARTICIPATED IN THE PREPARATION OF
 THIS CONFIDENTIAL OFFERING CIRCULAR AND DO NOT ASSUME ANY RESPONSIBILITY FOR ITS
 CONTENTS.



                                          v
                                                                         008177
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        136 06/09/21 Page 48 of 344 PageID 11025
Case 3:21-cv-00538-N Document 26-31 Filed


                                          AVAILABLE INFORMATION

           To permit compliance with Rule 144A under the Securities Act for resales of Notes, the Co-Issuers will
 make available to Holders and prospective purchasers who request such information, the information required to be
 delivered under Rule 144A(d)(4) under the Securities Act if at the time of the request either the Issuer or the Co-
 Issuer is not a reporting company under Section 13 or Section 15(d) of the Exchange Act or if either the Issuer or the
 Co-Issuer is not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act. Copies of all such
 documents may be obtained free of charge from the office of the Trustee or the Irish Paying Agent. Neither of the
 Co-Issuers expects to become such a reporting company or to be so exempt from reporting.




                                                          vi
                                                                                                      008178
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        136 06/09/21 Page 49 of 344 PageID 11026
Case 3:21-cv-00538-N Document 26-31 Filed


                            CONFIDENTIAL OFFERING CIRCULAR SUMMARY

           The following summary is qualified in its entirety by reference to the more detailed information appearing
 elsewhere in this Confidential Offering Circular and the documents referred to herein. A glossary (the "Glossary")
 of certain defined terms used herein appears as Annex A to this Confidential Offering Circular.
 The Issuer                            Rockwall CDO Ltd., a recently formed limited liability company incorporated
                                       under the laws of the Cayman Islands (the "Issuer"). The activities of the
                                       Issuer will be limited to (i) the acquisition and disposition of Portfolio
                                       Collateral and other assets permitted by the Indenture, (ii) the issuance of the
                                       Notes, which will be secured by the Portfolio Collateral and certain other
                                       assets pledged by the Issuer under the Indenture, (iii) the issuance of the
                                       Preferred Shares, and (iv) other activities incidental to the foregoing,
                                       including the ownership of 100% of the stock of the Co-Issuer.

 The Co-Issuer                         Rockwall CDO (Delaware) Corp., a recently formed Delaware corporation
                                       (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers"). The Co-
                                       Issuer will have no substantial assets.

 Securities Offered                    U.S.$538,000,000 aggregate principal amount of Class A-1LA Floating Rate
                                       Extendable Notes Due August 1, 2021 (the "Class A-1LA Notes"), U.S.
                                       $96,000,000 aggregate principal amount of Class A-1LB Floating Rate
                                       Extendable Notes Due August 1, 2021 (the "Class A-1LB Notes" and,
                                       together with the Class A-1LA Notes, the "Class A-1L Notes")
                                       U.S.$76,000,000 aggregate principal amount of Class A-2L Floating Rate
                                       Extendable Notes Due August 1, 2021 (the "Class A-2L Notes" and, with the
                                       Class A-1L Notes, the "Senior Class A Notes"), U.S.$36,500,000 aggregate
                                       principal amount of Class A-3L Floating Rate Notes Extendable Due August
                                       1, 2021 (the "Class A-3L Notes"), U.S. $10,000,000 aggregate principal
                                       amount of Class A-4L Floating Rate Extendable Notes Due August 1, 2021
                                       (the "Class A-4L Notes" and, with the Senior Class A Notes and the Class A-
                                       3L Notes, the "Class A Notes"), U.S.$21,000,000 aggregate principal amount
                                       of Class B-1L Floating Rate Extendable Notes Due August 1, 2021 (the
                                       "Class B-1L Notes") and U.S.$14,000,000 aggregate principal amount of
                                       Class X Floating Rate Notes Due August 1, 2013 (the "Class X Notes" and,
                                       together with the Class B-1L Notes and the Class A Notes, the "Notes").

                                       The Notes will be issued on the Closing Date pursuant to an indenture (the
                                       "Indenture"), to be dated as of May 10, 2006, among the Co-Issuers and
                                       JPMorgan Chase Bank, National Association, as trustee (the "Trustee") and
                                       as securities intermediary. The Notes will be non-recourse obligations of
                                       the Co-Issuers and all amounts payable in respect of the Notes will be
                                       paid solely from and to the extent of the available proceeds from the
                                       Trust Estate. To the extent the assets of the Trust Estate are insufficient
                                       to pay all amounts due on the Notes, the Co-Issuers shall have no further
                                       obligations in respect of the Notes and any sums outstanding and unpaid
                                       shall be extinguished.

                                       On the Closing Date, the Issuer will also issue its Class I Preferred Shares
                                       (the "Class I Preferred Shares") and its Class II Preferred Shares (the "Class
                                       II Preferred Shares" and, together with the Class I Preferred Shares, the
                                       "Preferred Shares"). The Preferred Shares are not offered hereby. On the
                                       Closing Date, Rockwall Investors Corp. ("Investor Corp.") is expected to
                                       purchase 100% of the Class I Preferred Shares of the Issuer and will issue an
                                       equivalent number of its preferred shares to third party investors and




                                                         1
                                                                                                      008179
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 50 of 344 PageID 11027


                            Highland Capital Management, L.P.

  Final Maturity Date       The August 1, 2021 Payment Date with respect to the Notes (or, in the case of
                            the Class X Notes, the August 1, 2013 Payment Date) or such earlier date as
                            the Aggregate Principal Amount of each Class of Notes is paid in full;
                            provided that, the Final Maturity Dates of the Notes (other than the Class X
                            Notes) are extendable upon a Maturity Extension (if any) as described herein,
                            in which case the Final Maturity Date of such Notes will be extended to the
                            applicable Extended Final Maturity Date. See "Description of the Notes—
                            Extension of the Revolving Period and the Final Maturity Date".
  Use of Proceeds           The proceeds from the sale of the Notes (the date of such sale being referred
                            to herein as the "Closing Date"), together with certain proceeds from the sale
                            of the Preferred Shares will be used by the Issuer (i) to fund the purchase (or
                            the entering into of binding commitments to purchase) of a diversified pool of
                            at least U.S.$765,000,000 (the "Initial Portfolio Collateral Amount") in
                            aggregate principal amount of commercial loans and collateralized loan
                            obligations which will be pledged on the Closing Date as security for the
                            Notes (the "Initial Portfolio Collateral" and, together with all other
                            commercial loans and collateralized loan obligations, including synthetic
                            securities, purchased by the Issuer from time to time and pledged to secure
                            the Notes as described herein, the "Portfolio Collateral"), (ii) to fund the
                            deposit (the "Deposit") in an account with the Trustee (the "Initial Deposit
                            Account") on the Closing Date of cash in an amount, which, together with the
                            Initial Portfolio Collateral Amount, is expected as of such date to enable the
                            Issuer to purchase, or commit to purchase, on or before September 10, 2006
                            (the "Effective Date") an Aggregate Principal Amount of Original Portfolio
                            Collateral equal to at least U.S.$850,000,000 (the "Required Portfolio
                            Collateral Amount"), which amount will be held in Eligible Investments
                            pending the purchase of additional Original Portfolio Collateral on or before
                            the Effective Date, subject to certain restrictions set forth in the Indenture as
                            described below, (iii) to fund the deposit in an account with the Trustee (the
                            "Expense Reimbursement Account") on the Closing Date of U.S.$50,000,
                            which amount will be available for payment from time to time of future
                            expenses of the Issuer pending the receipt of collections in respect of the
                            Portfolio Collateral as described herein, (iv) to fund an account with the
                            Trustee (the "Closing Expense Account") on the Closing Date, which will be
                            used to pay fees and other expenses related to the transaction, and (v) an
                            amount equal to U.S.$1,600,000 to fund a portion of amounts payable by the
                            Issuer on any Payment Date (the "Reserve Amount") in accordance with the
                            Priority of Payments. Portfolio Collateral purchased or committed to be
                            purchased on or before the Effective Date is referred to herein as "Original
                            Portfolio Collateral." Portfolio Collateral purchased by the Issuer with
                            Collections is referred to herein as "Additional Portfolio Collateral," and
                            Portfolio Collateral purchased by the Issuer with Collateral Disposition
                            Proceeds from the disposition of Portfolio Collateral after the Closing Date is
                            referred to herein as "Substitute Portfolio Collateral."


  Form, Denominations and   The Notes of each Class offered and sold outside the United States pursuant
   Record Dates             to Regulation S under the Securities Act of 1933, as amended (the "Securities
                            Act"), initially will be evidenced by a temporary global note which will be
                            exchangeable for a permanent global note with respect to such Class as
                            described herein. The Notes sold to Qualified Institutional Buyers (as defined
                            herein) pursuant to Rule 144A under the Securities Act will be issued in
                            book-entry form only through the facilities of The Depository Trust



                                              2
                                                                                           008180
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 51 of 344 PageID 11028


                            Company.


                            Subject to the foregoing, the Notes will be issued in minimum denominations
                            of U.S.$200,000 and integral multiples of U.S.$1 in excess thereof. No Notes
                            will be issued in bearer form. The Notes are subject to certain restrictions on
                            transfer. The record date (the "Record Date") for each Payment Date
                            (including the Final Maturity Date) (as each such term is defined below) is
                            the Business Day immediately preceding such Payment Date; provided,
                            however, if Definitive Notes are issued, the Record Date for such Definitive
                            Notes shall be the fifteenth calendar day preceding such Payment Date.

  Class A-1L Notes          General. The Co-Issuers expect to issue approximately U.S.$538,000,000 in
                            aggregate principal amount of Class A-1LA Notes and U.S. $96,000,000 in
                            aggregate principal amount of Class A-1LB Notes, each to be secured by the
                            Portfolio Collateral pursuant to the Indenture.

                            Interest. The Class A-1L Notes will provide for the payment of periodic
                            interest ("Periodic Interest" with respect to the Class A-1L Notes) (to the
                            extent of funds available therefor as described herein) for each Periodic
                            Interest Accrual Period (as defined herein) at the rate of 0.30% with respect to
                            the Class A-1LA Notes and 0.50% with respect to the Class A-1LB Notes,
                            per annum above the London interbank offered rate for three-month U.S.
                            dollar deposits (or, for the period from the Closing Date to the first Payment
                            Date, as described herein) ("LIBOR") (determined as described herein) (the
                            "Applicable Periodic Rate" with respect to the Class A-1LA Notes and
                            Class A-1LB Notes, respectively) on the 1st day of November, February,
                            May and August of each year or, if any such day is not a Business Day, then
                            on the next succeeding Business Day (each such date, a "Payment Date"),
                            commencing on November 1, 2006. Interest will be calculated on the basis of
                            a year of 360 days and the actual number of days elapsed. Payments of
                            interest to the Class A-1L Notes and the Class X Payment will be payable
                            pari passu among the Class A-1L Notes and the Class X Notes as described
                            herein.

                            Principal. No principal will be payable in respect of the Class A-1L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of an
                            Initial Deposit Redemption, an Optional Redemption, a Special Redemption,
                            a Tax Event Redemption or a Mandatory Redemption of the Class A-1L
                            Notes as described herein. On each Payment Date with respect to the
                            Amortization Period, the principal of the Class A-1L Notes will be payable
                            (to the extent of funds available therefor and in the order of priority described
                            herein) first to the Class A-1LA Notes and then to the Class A-1LB Notes
                            until the Aggregate Principal Amount of the Class A-1L Notes has been paid
                            in full. The Class A-1LB Notes are subordinated in right of payment to the
                            Class A-1LA Notes to the extent described herein. In addition, all payments
                            of principal on the Class A-1LA Notes that are made in connection with an
                            Initial Deposit Redemption, a Rating Confirmation Failure, a Tax Event
                            Redemption or an Optional Redemption will be paid on a pro rata basis with
                            the Class X Notes as described herein. All outstanding principal of the Class
                            A-1L Notes, together with the other amounts described herein, will be due
                            and payable on the Final Maturity Date.

  Class A-2L Notes          General. The Co-Issuers expect to issue approximately U.S.$76,000,000 in
                            aggregate principal amount of Class A-2L Notes to be secured by the



                                              3
                                                                                           008181
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 52 of 344 PageID 11029


                            Portfolio Collateral pursuant to the Indenture.

                            Interest. No interest will be payable in respect of the Class A-2L Notes on
                            any Payment Date unless the Holders of the Class A-1L Notes have been
                            paid the Cumulative Interest Amount due to them on such Payment
                            Date, the Holders of the Class X Notes have been paid the Cumulative
                            Class X Payment due to them on such Payment Date and, in the case of
                            the Final Maturity Date, until the Aggregate Principal Amount of the
                            Class A-1L Notes and the Class X Notes have been paid in full.

                            The Class A-2L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class A-2L Notes) (to the extent of
                            funds available therefor as described herein) for each Periodic Interest
                            Accrual Period at the rate of 0.65% per annum above LIBOR (the
                            "Applicable Periodic Rate" with respect to the Class A-2L Notes) on each
                            Payment Date, commencing on the November 1, 2006 Payment Date.
                            Interest will be calculated on the basis of a year of 360 days and the actual
                            number of days elapsed.

                            Principal. No principal will be payable in respect of the Class A-2L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of a
                            Special Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption (in whole or in part) of the Class A-2L Notes. In
                            connection with a Special Redemption, a Tax Event Redemption, a Total
                            Optional Redemption or a Mandatory Redemption, no principal in respect of
                            the Class A-2L Notes will be payable until the Aggregate Principal Amount
                            of the Class A-1L Notes and the Class X Notes (other than with respect to a
                            Special Redemption or an O/C Redemption) have been paid in full. On each
                            Payment Date with respect to the Amortization Period after the Class A-1L
                            Notes and the Class X Notes have been paid in full, principal of the Class A-
                            2L Notes will be payable (to the extent of funds available therefor and in the
                            order of priority described herein) until the Aggregate Principal Amount of
                            the Class A-2L Notes has been paid in full. All outstanding principal of the
                            Class A-2L Notes, together with the other amounts described herein, will be
                            due and payable on the Final Maturity Date. The Class A-2L Notes are
                            subordinated in right of payment to the Class A-1L Notes and the Class X
                            Notes to the extent described herein.

  Class A-3L Notes          General. The Co-Issuers expect to issue approximately U.S.$36,500,000 in
                            aggregate principal amount of Class A-3L Notes to be secured by the
                            Portfolio Collateral pursuant to the Indenture.

                            Interest. No interest will be payable on the Class A-3L Notes on any
                            Payment Date unless the Holders of the Class A-1L Notes and the Class
                            A-2L Notes have been paid the Cumulative Interest Amount due to them
                            on such Payment Date, the Holders of the Class X Notes have been paid
                            the Cumulative Class X Payment due to them on such Payment Date,
                            and, in the case of the Final Maturity Date, until the Aggregate Principal
                            Amount of the Senior Class A Notes and the Class X Notes have been
                            paid in full.

                            The Class A-3L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class A-3L Notes) (to the extent of
                            funds available therefor as described herein) for each Periodic Interest


                                              4
                                                                                         008182
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 53 of 344 PageID 11030


                            Accrual Period at the rate of 1.40% per annum above LIBOR (the
                            "Applicable Periodic Rate" with respect to the Class A-3L Notes) on each
                            Payment Date commencing on the November 1, 2006 Payment Date. The
                            failure to pay in full Periodic Interest on the Class A-3L Notes as a result of
                            insufficient funds being available therefor will not constitute an Event of
                            Default so long as any Senior Class A Notes or Class X Notes are
                            Outstanding. Any shortfall in the payment of Periodic Interest to the Class
                            A-3L Notes on any Payment Date will be payable, together with interest
                            thereon at the Applicable Periodic Rate, on one or more subsequent Payment
                            Dates (to the extent funds are available therefor and subject to the priority of
                            distribution provisions described herein). Interest will be calculated on the
                            basis of a year of 360 days and the actual number of days elapsed.

                            Principal. No principal will be payable in respect of the Class A-3L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of a
                            Special Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption of the Class A-3L Notes. On each Payment Date
                            with respect to the Amortization Period after the Class A-1L Notes, Class
                            A-2L Notes and the Class X Notes have been paid in full, principal of the
                            Class A-3L Notes will be payable (to the extent of funds available therefor
                            and in the order of priority described herein) until the Payment Date on which
                            the Aggregate Principal Amount of the Class A-3L Notes has been paid in
                            full. In connection with a Special Redemption, a Tax Event Redemption, a
                            Total Optional Redemption or a Mandatory Redemption, no principal in
                            respect of the Class A-3L Notes will be payable until the Aggregate Principal
                            Amount of the Class A-1L Notes, the Class A-2L Notes and (other than with
                            respect to an O/C Redemption or a Special Redemption) the Class X Notes
                            have been paid in full. All outstanding principal of the Class A-3L Notes,
                            together with the other amounts described herein, will be due and payable on
                            the Final Maturity Date. The Class A-3L Notes are subordinated in right of
                            payment to the Senior Class A Notes and the Class X Notes to the extent
                            described herein.
  Class A-4L Notes          General. The Co-Issuers expect to issue approximately U.S.$10,000,000 in
                            aggregate principal amount of Class A-4L Notes to be secured by the
                            Portfolio Collateral pursuant to the Indenture.

                            Interest. No interest will be payable on the Class A-4L Notes on any
                            Payment Date unless the Holders of the Class A-1L Notes and the Class
                            A-2L Notes have been paid the Cumulative Interest Amount due to them
                            on such Payment Date, the Holders of the Class A-3L Notes have been
                            paid the Periodic Interest Amount due to them on such Payment Date,
                            the Holders of the Class X Notes have been paid the Cumulative Class X
                            Payment due to them on such Payment Date, and, in the case of the Final
                            Maturity Date, until the Aggregate Principal Amount of the Senior Class
                            A Notes, the Class A-3L Notes and the Class X Notes have been paid in
                            full.

                            The Class A-4L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class A-4L Notes) (to the extent of
                            funds available therefor as described herein) for each Periodic Interest
                            Accrual Period at the rate of 1.70% per annum above LIBOR (the
                            "Applicable Periodic Rate" with respect to the Class A-4L Notes) on each
                            Payment Date commencing on the November 1, 2006 Payment Date. The
                            failure to pay in full Periodic Interest on the Class A-4L Notes as a result of


                                              5
                                                                                           008183
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 54 of 344 PageID 11031


                            insufficient funds being available therefor will not constitute an Event of
                            Default so long as any Senior Class A Notes, the Class A-3L Notes or Class
                            X Notes are Outstanding. Any shortfall in the payment of Periodic Interest to
                            the Class A-4L Notes on any Payment Date will be payable, together with
                            interest thereon at the Applicable Periodic Rate, on one or more subsequent
                            Payment Dates (to the extent funds are available therefor and subject to the
                            priority of distribution provisions described herein). Interest will be
                            calculated on the basis of a year of 360 days and the actual number of days
                            elapsed.

                            Principal. No principal will be payable in respect of the Class A-4L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of a
                            Special Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption of the Class A-4L Notes. On each Payment Date
                            with respect to the Amortization Period after the Class A-1L Notes, Class A-
                            2L Notes, Class A-3L Notes and the Class X Notes have been paid in full,
                            principal of the Class A-4L Notes will be payable (to the extent of funds
                            available therefor and in the order of priority described herein) until the
                            Payment Date on which the Aggregate Principal Amount of the Class A-4L
                            Notes has been paid in full. In connection with a Special Redemption, a Tax
                            Event Redemption, a Total Optional Redemption or a Mandatory
                            Redemption, no principal in respect of the Class A-4L Notes will be payable
                            until the Aggregate Principal Amount of the Class A-1L Notes, the Class A-
                            2L Notes, Class A-3L Notes and (other than with respect to an O/C
                            Redemption or a Special Redemption) the Class X Notes have been paid in
                            full. All outstanding principal of the Class A-4L Notes, together with the
                            other amounts described herein, will be due and payable on the Final Maturity
                            Date. The Class A-4L Notes are subordinated in right of payment to the
                            Senior Class A Notes, the Class A-3L Notes and the Class X Notes to the
                            extent described herein.
  Class B-1L Notes          General. The Co-Issuers expect to issue approximately U.S.$21,000,000 in
                            aggregate principal amount of Class B-1L Notes to be secured by the
                            Portfolio Collateral pursuant to the Indenture.
                            Interest. No interest will be payable on the Class B-1L Notes on any
                            Payment Date unless the Holders of the Class A-1L Notes and the Class
                            A-2L Notes have been paid the Cumulative Interest Amount due to them
                            on such Payment Date, the Holders of the Class A-3L Notes and the Class
                            A-4L Notes have been paid the Periodic Interest Amount due to them on
                            such Payment Date, the Holders of the Class X Notes have been paid the
                            Cumulative Class X Payment due to them on such Payment Date, the
                            Overcollateralization Tests with respect to the Class A Notes and the
                            Interest Coverage Test have been satisfied, and, in the case of the Final
                            Maturity Date, until the Aggregate Principal Amount of the Class A
                            Notes and the Class X Notes have been paid in full.
                            The Class B-1L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class B-1L Notes) (to the extent
                            funds are available therefor and in the order of priority described herein) for
                            each Periodic Interest Accrual Period at the rate of 2.25% per annum above
                            LIBOR (the "Applicable Periodic Rate" with respect to the Class B-1L
                            Notes) on each Payment Date commencing on the November 1, 2006
                            Payment Date. The failure to pay in full Periodic Interest on the Class B-1L
                            Notes as a result of insufficient funds being available therefor will not
                            constitute an Event of Default so long as any Class A Notes or Class X Notes



                                              6
                                                                                          008184
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 55 of 344 PageID 11032


                            are Outstanding. Any shortfall in the payment of Periodic Interest to the
                            Class B-1L Notes on any Payment Date will be payable, together with interest
                            thereon at the Applicable Periodic Rate, on one or more subsequent Payment
                            Dates (to the extent that funds are available therefor and subject to the priority
                            of distribution provisions described herein). Interest will be calculated on the
                            basis of a year of 360 days and the actual number of days elapsed.
                            Principal. No principal will be payable in respect of the Class B-1L Notes
                            until the Aggregate Principal Amount of the Class A Notes and the Class X
                            Notes have been paid in full, except with respect to the Additional Collateral
                            Deposit Requirement. Principal payments are not expected to begin until the
                            commencement of the Amortization Period (except in the event of a Special
                            Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption of the Class B-1L Notes or in connection with the
                            Additional Collateral Deposit Requirement) and are to continue until the
                            Payment Date on which the Aggregate Principal Amount of the Class B-1L
                            Notes has been paid in full. In connection with a Special Redemption, a Tax
                            Event Redemption, a Total Optional Redemption or a Mandatory
                            Redemption, no principal in respect of the Class B-1L Notes will be payable
                            until the Aggregate Principal Amount of the Class A Notes and (other than
                            with respect to an O/C Redemption or a Special Redemption) the Class X
                            Notes have been paid in full. All outstanding principal of the Class B-1L
                            Notes, together with the other amounts described herein, will be due and
                            payable on the Final Maturity Date. The Class B-1L Notes are subordinated
                            in right of payment to the Class A Notes and the Class X Notes to the extent
                            described herein.

  Class X Notes             General. The Co-Issuers expect to issue approximately U.S.$14,000,000 in
                            aggregate principal amount of Class X Notes to be secured by the Portfolio
                            Collateral pursuant to the Indenture.

                            Class X Payment. The Class X Notes will provide for a periodic payment (the
                            "Class X Interest Payment") (to the extent of funds available therefor as
                            described herein) for each Periodic Interest Accrual Period at the rate of
                            0.36% per annum above LIBOR (the "Class X Periodic Interest Rate") on
                            each Payment Date, commencing on the November 1, 2006 Payment Date
                            through and including the August 1, 2013 Payment Date. Such amount may
                            be reduced in connection with a redemption of the Class X Notes, as set forth
                            in the Indenture. Any shortfall in the payment of the Class X Payment to the
                            Class X Notes on any Payment Date will be payable, together with interest
                            thereon at the Class X Periodic Interest Rate, on one or more subsequent
                            Payment Dates (to the extent funds are available therefor and subject to the
                            priority of distribution provisions described herein). Any such interest will be
                            calculated on the basis of a year of 360 days and the actual number of days
                            elapsed. Payments of interest to the Class A-1L Notes and the Class X
                            Payment will be payable pari passu among the Class A-1L Notes and the
                            Class X Notes as described herein.

                            Payments of principal on the Class X Notes that are made in connection with
                            an Initial Deposit Redemption, a Tax Event Redemption, an Optional
                            Redemption or a Rating Confirmation Failure Redemption will be paid on a
                            pro rata basis with the Class A-1LA Notes as described herein. The Class X
                            Notes are not subject to an O/C Redemption or a Special Redemption. The
                            Aggregate Principal Amount of the Class X Notes will be reduced on each
                            Payment Date by the Class X Principal Payment for such Payment Date
                            beginning on November 1, 2007, in accordance with the amortization



                                               7
                                                                                            008185
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 56 of 344 PageID 11033


                                 schedule provided in the Indenture. The Class X Principal Payment will be
                                 made from available Adjusted Collateral Interest Collections. The Holders of
                                 the Class X Notes are entitled to receive the Aggregate Principal Amount of
                                 the Class X Notes on the Final Maturity Date, whether such Final Maturity
                                 Date occurs in connection with a redemption of the Class X Notes as
                                 described herein or otherwise.

  Application of Funds           On each Payment Date and on the Final Maturity Date, Collateral Interest
                                 Collections and Collateral Principal Collections, to the extent of Available
                                 Funds in the Collection Account, will be applied by the Trustee in the manner
                                 and order of priority set forth herein under "Description of the Notes—
                                 Payments on the Notes; Priority of Distributions."

  Overcollateralization          The "Overcollateralization Tests" are applicable until the Notes are retired
   Tests                         and all amounts payable in respect thereof are paid, and are satisfied if the
                                 Class A Overcollateralization Ratio is at least equal to the Class A
                                 Overcollateralization Percentage (the "Class A Overcollateralization Test")
                                 and the Class B-1L Overcollateralization Ratio is at least equal to the Class
                                 B-1L      Overcollateralization     Percentage     (the     "Class      B-1L
                                 Overcollateralization Test").

  Applicability of               At any time that any of the Notes are Outstanding, if on any Calculation Date
   Overcollateralization Tests   related to a Payment Date any Overcollateralization Test is not satisfied,
                                 amounts that are junior in right of payment to such Overcollateralization Test,
                                 as described under "Description of the Notes—Payments on the Notes;
                                 Priority of Distributions", will be applied to the redemption of the Class A
                                 Notes and the Class B-1L Notes (or, in the case of the Class B-1L Notes, first
                                 to pay accrued and unpaid interest from prior Payment Dates, then to pay
                                 principal) until each such Class is paid in full, in the order and according to
                                 the priorities described herein, to the extent necessary to satisfy such
                                 Overcollateralization Test, in accordance with the provisions described
                                 herein. In addition, generally, satisfaction or, in certain cases, maintenance of
                                 the Overcollateralization Tests is a condition to the purchase or sale of
                                 Portfolio Collateral during certain specified periods.

  Interest Coverage              The "Interest Coverage Test" is applicable on each Payment Date after the
   Test                          second Payment Date and on certain measurement dates after the second
                                 Payment Date, and is satisfied if the Interest Coverage Ratio (as described
                                 under "Description of the Notes—Interest Coverage Test") is at least 1.5%.

  Applicability of               At any time after the second Payment Date, if on any Calculation Date related
   Interest Coverage Test        to a Payment Date the Interest Coverage Test is not satisfied, amounts that are
                                 junior in right of payment to the Interest Coverage Test as described under
                                 "Description of the Notes—Payments on the Notes; Priority of Distributions",
                                 will be applied to the redemption of the Class A Notes until each such Class
                                 is paid in full, in the order and according to the priorities described herein, to
                                 the extent necessary to satisfy the Interest Coverage Test in accordance with
                                 the provisions described herein. In addition, satisfaction of the Interest
                                 Coverage Test on the prior Payment Date is a condition to certain purchases
                                 and sales of Portfolio Collateral during certain specified periods as described
                                 herein.




                                                    8
                                                                                                 008186
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 57 of 344 PageID 11034


  Additional Collateral         As described under "Description of the Notes—Additional Collateral Deposit
   Deposit Requirement          Requirement," even if the Overcollateralization Tests and the Interest
                                Coverage Test are satisfied, on each Payment Date after the second Payment
                                Date, Collateral Interest Collections that would otherwise be used for
                                payments that are junior in right of payment to the Additional Collateral
                                Deposit Requirement as described under "Description of the Notes—
                                Payments on the Notes; Priority of Distributions", will be applied (i) during
                                the Revolving Period, to the payment of principal of the Class B-1L Notes
                                and to the purchase of Additional Portfolio Collateral, as described herein,
                                and (ii) during the Amortization Period, to the payment of principal of the
                                Class B-1L Note and to the payment of principal of each Class of Notes, in
                                each case, in the order and according to the priorities described herein, in an
                                amount equal to the Additional Collateral Deposit Requirement as described
                                herein.

  Rating Confirmation Failure   The Issuer will request that each Rating Agency confirm after the Effective
                                Date that it has not reduced or withdrawn (and not restored) the ratings
                                assigned by it on the Closing Date to the Notes (a "Rating Confirmation").
                                If the Issuer is unable to obtain a Rating Confirmation by the 35th day after
                                the Effective Date (a "Rating Confirmation Failure"), on the next Payment
                                Date and on each subsequent Payment Date during the Revolving Period,
                                amounts that are junior in right of payment to such Rating Confirmation
                                Failure, as described under "Description of the Notes—Payments on the
                                Notes; Priority of Distributions", will be applied to the redemption of the
                                Notes (or, in the case of the Class B-1L Notes, first to pay accrued and unpaid
                                interest from prior Payment Dates, then to pay principal) until each such
                                Class is paid in full, in the order and according to the priorities described
                                herein (a "Rating Confirmation Failure Redemption"), to the extent
                                necessary to receive a Rating Confirmation, in accordance with the provisions
                                described herein.
  O/C Redemption                If on the Calculation Date related to any Payment Date any
                                Overcollateralization Test or, after the second Payment Date, the Interest
                                Coverage Test is not satisfied, amounts that are junior in right of payment to
                                such test as described under "Description of the Notes—Payments on the
                                Notes; Priority of Distributions", will be applied by the Issuer to the
                                redemption of the Class A Notes and the Class B-1L Notes (or, in the case of
                                the Class B-1L Notes, first to pay accrued and unpaid interest from prior
                                Payment Dates, then to pay principal) until each such Class is paid in full, in
                                each case on a pro rata basis among the Noteholders of the applicable Class
                                and in the order and according to the priorities described herein (an "O/C
                                Redemption") to the extent necessary to satisfy the Overcollateralization
                                Tests and the Interest Coverage Test, as applicable. See "Description of the
                                Notes—O/C Redemption." A redemption of the Notes through a Rating
                                Confirmation Failure Redemption or an O/C Redemption is sometimes
                                referred to herein as a "Mandatory Redemption." The Class X Notes are
                                not subject to O/C Redemption, but are subject to Rating Confirmation
                                Failure.
  Initial Deposit Redemption    To the extent that the full amount of the Deposit is not used to purchase or
                                commit to purchase Original Portfolio Collateral having an Aggregate
                                Principal Amount (without giving effect to any reductions of that amount that
                                may have resulted from scheduled principal payments, principal prepayments
                                or dispositions made with respect to the Original Portfolio Collateral on or
                                before the Effective Date) at least equal to the Required Portfolio Collateral
                                Amount in accordance with the guidelines described herein on or before the



                                                  9
                                                                                              008187
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 58 of 344 PageID 11035


                            Effective Date, an amount (not in excess of the unused amount of the
                            Deposit) equal to the difference between the Required Portfolio Collateral
                            Amount and the par amount of Portfolio Collateral actually acquired (or
                            committed to be acquired) (without giving effect to any reductions of that
                            amount that may have resulted from scheduled principal payments, principal
                            prepayments or dispositions made with respect to the Original Portfolio
                            Collateral on or before the Effective Date) will be applied by the Issuer on the
                            November 2006 Payment Date (the "Initial Deposit Redemption Date") to
                            principal payments of the Class A-1LA Notes and the Class X Notes, on a pro
                            rata basis (an "Initial Deposit Redemption"), except, if the amount of the
                            Deposit not so used to purchase or commit to purchase Original Portfolio
                            Collateral does not exceed U.S.$2,000,000 in the aggregate, such amount will
                            be transferred to the Collection Account on the Effective Date and applied as
                            Collateral Principal Collections. See "Description of the Notes—Initial
                            Deposit Redemption."
  Special Redemption        The Notes (other than the Class X Notes) are redeemable in part at the option
                            of the Issuer, as directed by and at the discretion of the Servicer, on one or
                            more Payment Dates during the Revolving Period, to the extent the Issuer is
                            unable to reinvest more than U.S.$2,000,000 of principal collections in
                            Additional Portfolio Collateral selected by the Servicer and satisfying the
                            criteria described herein for at least ninety days after receipt, in an amount of
                            at least U.S.$2,000,000.          See "Description of the Notes—Special
                            Redemption."

  Optional Redemption       The Notes are redeemable in whole or in part (an "Optional Redemption") at
                            the option of the Issuer at the direction of (i) at least 75% of the Preferred
                            Shares eligible to vote (including any Class II Preferred Shares held by
                            Highland Financial Partners L.P. or an affiliate or subsidiary thereof ("HFP")
                            and any other Preferred Shares held by the Servicer, entities affiliated with
                            the Servicer or clients of the Servicer (collectively, the "Servicer Entities")
                            up to a maximum amount equal to the amount of Class II Preferred Shares
                            acquired by HFP on the Closing Date ("Original HFP Share Amount"), but
                            excluding any other Preferred Shares beneficially owned or controlled by the
                            Servicer Entities which shall be deemed ineligible to vote) in the case of an
                            Optional Redemption in whole (a "Total Optional Redemption"), and (ii) at
                            least 10% of the Preferred Shares eligible to vote (any Class II Preferred
                            Shares held by HFP or any other Preferred Shares beneficially owned or
                            controlled by any other Servicer Entities shall be deemed ineligible to vote) in
                            the case of an Optional Redemption in part (a "Partial Optional
                            Redemption"), in the case of either (i) or (ii) above on any Payment Date on
                            or after the Payment Date occurring on August 1, 2010 (the "Optional
                            Redemption Date," which date shall then be considered the Final Maturity
                            Date in the case of a Total Optional Redemption at a price equal to the
                            Optional Redemption Price. See "Description of the Notes—Optional
                            Redemption."

  Tax Event Redemption      The Notes are redeemable, at the option of the Issuer, acting at the direction
                            of at least a Majority of the Preferred Shares or a majority of the Controlling
                            Class (but only if the Aggregate Principal Balance of Portfolio Collateral is
                            less than 100% of the Class A-1L Notes) (a "Tax Event Redemption"), in
                            whole but not in part, at a price equal to the Tax Event Redemption Price if as
                            a result of a change in tax law, rule or regulation or the interpretation thereof,
                            the payments to be received on the Portfolio Collateral are reduced as a result
                            of the imposition of withholding tax or the Issuer is otherwise subjected to tax
                            such that the income of the Issuer is reduced in an amount determined by
                            such Holders of the Preferred Shares to be material. See "Description of the


                                              10
                                                                                            008188
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 59 of 344 PageID 11036


                            Notes—Tax Event Redemption."

  Amendment Buy-Out         In the case of any supplemental indenture that requires the consent of one or
                            more Holders of the Notes or Preferred Shares, the Amendment Buy-Out
                            Purchaser shall have the right, but not the obligation, to purchase from all
                            Non-Consenting Holders all Notes and Preferred Shares held by such Holders
                            whose consent was solicited with respect to such supplemental indenture,
                            with certain exceptions as set forth in "Legal Structure—The Indenture;
                            Amendment Buy-Out" (the "Amendment Buy-Out Option") for the
                            applicable Amendment Buy-Out Purchase Price. If such option is exercised,
                            the Amendment Buy-Out Purchaser must purchase all Notes and Preferred
                            Shares of Non-Consenting Holders (an "Amendment Buy-Out"). By its
                            acceptance of a Note or Preferred Share, each such Holder agrees that if the
                            Amendment Buy-Out Option is exercised, any Non-Consenting Holder will
                            be required to sell its Notes or Preferred Shares to the Amendment Buy-Out
                            Purchaser. See "Legal Structure—The Indenture; Amendment Buy-Out."

                            All purchases made pursuant to the Amendment Buy-Out Option individually
                            and in the aggregate must comply with the applicable transfer restrictions for
                            the relevant Notes set forth in "Delivery of the Notes; Transfer Restrictions;
                            Settlement" herein and all applicable laws, rules and regulations (including,
                            without limitation, any rules, regulations and procedures of any securities
                            exchange, self-regulatory organization or clearing agency).

  Security for the Notes    The Notes are non-recourse obligations of the Co-Issuers, with recourse
                            therefor limited solely to any funds and other assets available in the Trust
                            Estate, including the Portfolio Collateral and the proceeds therefrom. All
                            payments on the Notes are subject to the priority of distribution provisions
                            described herein.

                            The Notes will be secured by the Trust Estate, consisting of substantially all
                            property of the Issuer, including the Portfolio Collateral, the Collection
                            Account, the Initial Deposit Account, the Loan Funding Account, the
                            Expense Reimbursement Account, the Closing Expense Account, the Reserve
                            Account, each Default Swap Collateral Account and the Default Swap Issuer
                            Account (collectively, the "Trust Estate"). The security interest granted
                            under the Indenture in each Default Swap Collateral Account is subject to and
                            subordinate to the security interest and rights of the relevant Default Swap
                            Counterparty in and to such Default Swap Collateral Account and the security
                            interest granted under the Indenture in the Default Swap Issuer Account is
                            subject to the rights of the relevant Default Swap Counterparty to the extent
                            described in the related Default Swap. References to the Collection Account,
                            the Initial Deposit Account, the Loan Funding Account, the Expense
                            Reimbursement Account, the Closing Expense Account, the Reserve Account
                            the Default Swap Collateral Account and the Default Swap Issuer Account,
                            when used with respect to the contents of the Trust Estate, shall include all
                            proceeds of such Accounts and all Eligible Investments purchased with funds
                            on deposit in such Accounts.

  Portfolio Collateral      The Portfolio Collateral will consist of United States dollar denominated
   and Deposit              commercial loans and collateralized loan obligations, including synthetic
                            securities, that are rated primarily below investment grade issued by
                            corporations, partnerships, limited liability companies or trusts. Interests in
                            commercial loans included in the Portfolio Collateral, which may be in the
                            form of participations and assignments, are referred to herein as "Portfolio
                            Loans" and the collateralized loan obligations included in the Portfolio



                                             11
                                                                                          008189
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 60 of 344 PageID 11037


                                      Collateral are referred to herein as "CLO Securities." See "Security for the
                                      Notes—Portfolio Collateral—General."

                                      The Issuer will acquire all of the Initial Portfolio Collateral from various
                                      sources, including Bear, Stearns & Co. Inc., in each case, at negotiated prices
                                      acceptable to the Issuer. Between the Closing Date and the Effective Date,
                                      purchases of additional Original Portfolio Collateral from the Deposit
                                      together with the Initial Portfolio Collateral will be required to meet the
                                      criteria described herein.     See "Security for the Notes—Changes in
                                      Composition of Portfolio Collateral."

                                      During the Revolving Period, certain collections and disposition proceeds in
                                      respect of Portfolio Collateral may be applied to purchase Additional
                                      Portfolio Collateral or Substitute Portfolio Collateral, respectively, subject to
                                      satisfaction of the collateral criteria described herein and the satisfaction or,
                                      in certain cases, maintenance of the Overcollateralization Tests and, after the
                                      second Payment Date, the Interest Coverage Test. In addition, after the
                                      Revolving Period, certain limited collections and certain disposition proceeds
                                      in respect of Portfolio Collateral may be applied to purchase Additional
                                      Portfolio Collateral and Substitute Portfolio Collateral subject to satisfaction
                                      of the Overcollateralization Tests, the Interest Coverage Test and the
                                      collateral criteria contained herein. The Indenture also authorizes the
                                      Servicer to direct the Trustee to sell items of Defaulted Portfolio Collateral,
                                      Equity Portfolio Collateral, Credit Risk Portfolio Collateral, Credit Improved
                                      Portfolio Collateral and other items of Portfolio Collateral, subject to the
                                      limitations set forth therein and described herein under "Security for the
                                      Notes—Changes in Composition of Portfolio Collateral," "The Servicer" and
                                      "The Servicing Agreement." During any Due Period when certain collections
                                      are to be used to purchase Additional Portfolio Collateral, the Servicer
                                      generally will have the authority to commence the purchase of such
                                      Additional Portfolio Collateral if collections have been or are scheduled to be
                                      received during such Due Period in an amount at least equal to the sum of the
                                      Periodic Reserve Amount.

                                      Notwithstanding anything contained herein to the contrary, no item of
                                      Portfolio Collateral may be disposed of, and no item of Portfolio Collateral
                                      may be acquired, for the primary purpose of recognizing gains or decreasing
                                      losses resulting from market value changes. See "Security for the Notes—
                                      Portfolio Collateral—General."

  Extension of the Revolving Period   The Issuer, if directed by the Servicer, shall be entitled on each Extension
   and the Final Maturity Date        Effective Date up to a maximum of four times (so that the Notes can only be
                                      extended to 2037) to extend the Revolving Period to the applicable Extended
                                      Revolving Period End Date if (i) in the case of an Extension Effective Date
                                      occurring after the first Extension Effective Date, the Issuer has previously
                                      affected a Maturity Extension for each preceding Extension Effective Date,
                                      (ii) the Extension Conditions are satisfied, (iii) the Issuer has given written
                                      notice of its election to extend the Revolving Period no later than 60 days and
                                      no earlier than 90 days prior to such Extension Effective Date and (iv) no
                                      Event of Default has occurred and is continuing. For purposes of the
                                      foregoing, "Extension Effective Date" means if an Extension has occurred,
                                      the sixteenth Payment Date after the then current Extension Effective Date
                                      (or, in the case of the first Extension Effective Date, the Payment Date in
                                      August 2011) and "Extended Revolving Period End Date" means, if an
                                      Extension has occurred, the sixteenth Payment Date after the then current
                                      Extended Revolving Period End Date (or, in the case of the first Extension,



                                                        12
                                                                                                     008190
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 61 of 344 PageID 11038


                            the Payment Date in August 2015). If the Extension Conditions are satisfied,
                            the Final Maturity Date of the Notes (other than the Class X Notes) shall be
                            extended to the related Extended Final Maturity Date and the Weighted
                            Average Life Test shall be automatically extended to the related Extended
                            Weighted Average Life Date, without any requirement for approval or
                            consent of any Holders of the Notes or the Preferred Shares or amendment or
                            supplement to the Indenture or any other transaction document (the
                            "Maturity Extension"). For purposes of the foregoing, "Extended Final
                            Maturity Date" means, if a Maturity Extension has occurred, the sixteenth
                            Payment Date after the then current Extended Final Maturity Date (or, in the
                            case of the first Extended Final Maturity Date, the Payment Date in August
                            2025) and "Extended Weighted Average Life Date" means, if a Maturity
                            Extension has occurred, the sixteenth Payment Date after the then current
                            Extended Weighted Average Life Date (or, in the case of the first Extended
                            Weighted Average Life Date, May 1, 2019); provided that if the Extension
                            Conditions are not satisfied because the Holders of the Class A-1LA Notes
                            have failed to deliver an Extension Sale Notice or have failed to provide their
                            written consent to the related Maturity Extension, then the Servicer may
                            exceed seven Business Days after the then proposed Extension Effective
                            Date) if the Servicer shall cause the Extension Conditions set forth in clause
                            (v) of such definition to be satisfied as of such later date. As a condition to a
                            Maturity Extension, any Holder of Notes (other than the Class X Notes) will
                            have the right to offer to sell their Notes to one or more Extension Qualifying
                            Purchasers for purchase on the applicable Extension Effective Date. If all
                            Extension Conditions are satisfied and a Maturity Extension is effected, each
                            Holder of such Notes, other than Extension Sale Securities will be entitled to
                            receive the applicable Extension Bonus Payment, in each case to the extent of
                            available funds and as provided in the priority of payments. Holders of
                            Preferred Shares will not be entitled to receive any Extension Bonus
                            Payment. The obligation to make any Extension Bonus Payment shall not be
                            rated by the Rating Agencies. See "Special Considerations—A Maturity
                            Extension," "Maturity and Prepayment Considerations," "Description of the
                            Notes—Extension of the Revolving Period and the Final Maturity Date". The
                            Class X Notes are not subject to Maturity Extension.
  Additional Issuance       At any time during the Revolving Period, the Issuer, as applicable, may issue
                            and sell Additional Preferred Shares and use the proceeds therefrom to
                            purchase additional eligible Portfolio Collateral and pay the expenses of such
                            additional issuance (an "Additional Issuance"); provided that certain
                            conditions precedent specified in the Indenture (as described herein) are
                            satisfied. See "Description of the Notes—Additional Issuance." Any
                            amendment to the Indenture, Issuer’s Memorandum of Association and
                            Articles of Association or any other related documents required to provide for
                            or facilitate such Additional Issuance will not require the consent of the
                            Holders of Securities.

  Accounts                  All Collections (together with any income thereon) will be remitted to the
                            Trustee and deposited into the Collection Account and will be available, to
                            the extent described herein, for application in the manner and for the purposes
                            as described herein. Funds held in the Collection Account that are not used to
                            purchase Additional Portfolio Collateral or Substitute Portfolio Collateral will be
                            applied as promptly as practicable to purchase Eligible Investments. All cash
                            pledged to the Trustee on the Closing Date which is to be subsequently used to
                            purchase Original Portfolio Collateral on or before the Effective Date will be
                            deposited into the Initial Deposit Account. Funds held in the Initial Deposit
                            Account pending application to purchase Original Portfolio Collateral will be held



                                              13
                                                                                             008191
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 62 of 344 PageID 11039


                            in Eligible Investments at the direction of the Issuer. A Closing Expense Account
                            will be established by the Trustee for the payment of fees, commissions and
                            expenses associated with the issuance of the Notes. A Reserve Account will be
                            established by the Trustee to fund a portion of the payments to be made in
                            accordance with the Priority of Payments, or to otherwise fund any payments of
                            interest or principal on the Notes at the direction of the Servicer. An Expense
                            Reimbursement Account of U.S.$50,000 will be established by the Trustee for the
                            payment of Issuer administrative expenses which become due and must be paid
                            between Payment Dates.           Any amounts withdrawn from the Expense
                            Reimbursement Account will be reimbursed on each Payment Date in accordance
                            with the priority of distribution provisions described herein. The Trustee will
                            establish a Loan Funding Account into which certain amounts with respect to any
                            Delayed Drawdown Loans and Revolving Bank Loans will be deposited. The
                            Trustee will establish the Default Swap Collateral Account to which Default
                            Swap Collateral will be credited for the benefit of the related Default Swap
                            Counterparties. In addition, if the terms of any Default Swap require the
                            related Default Swap Counterparty to secure its obligations with respect to
                            such Default Swap, the Trustee will cause to be established a Default Swap
                            Issuer Account in respect of such Default Swap. Funds held in such Accounts
                            will be held in Eligible Investments. See "Security for the Notes—Accounts."

  The Servicer              Highland Capital Management, L.P. (the "Servicer" or "Highland"), will
                            service the Portfolio Collateral and perform certain other reporting functions
                            pursuant to a servicing agreement with the Issuer (the "Servicing
                            Agreement"). See "The Servicer" and "The Servicing Agreement."

                            It is expected that Highland Financial Partners, L.P. or an affiliate or
                            subsidiary thereof ("HFP") will purchase approximately 45,000,000 Class II
                            Preferred Shares of the Issuer on the Closing Date, representing
                            approximately 58% of the total Preferred Shares outstanding (the "Original
                            HFP Share Amount"). It is also expected that Highland will purchase
                            approximately 10,000,000 of the preferred shares of Investor Corp. and
                            approximately U.S$2,000,000 Aggregate Principal Amount of the Class B-1L
                            Notes on the Closing Date. In addition, the Servicer Entities may also acquire
                            Notes or Preferred Shares upon the occurrence of an Amendment Buy-Out or
                            a Maturity Extension as described herein. See "Special Considerations—
                            Conflicts of Interest," "Special Considerations—Amendment Buy-Out Risk",
                            "Special Considerations—Amendment Buy-Out Risk," "Legal Structure—
                            The Indenture; Amendment Buy-Out," "Description of the Notes—Extension
                            of the Revolving Period and the Final Maturity Date" and "The Servicing
                            Agreement."

  The Trustee               JPMorgan Chase Bank, National Association, as Trustee under the Indenture.
                            The Trustee maintains its principal corporate trust offices at 600 Travis
                            Street, 50th Floor, Houston, Texas 77002, at which the Notes may be
                            surrendered for payment or for transfer or exchange.

  Independent Accountants   A firm of Independent Accountants as selected by the Servicer, or any
                            successor accounting firm selected pursuant to the Indenture, will periodically
                            perform certain procedures with respect to the Portfolio Collateral and the
                            compliance with the Overcollateralization Tests and the Interest Coverage
                            Test as required by the Indenture.

  The Administrator         Maples Finance Limited (the "Administrator") will act as administrator for
                            the Issuer in the Cayman Islands and will perform certain administrative
                            services on behalf of the Issuer. The Administrator maintains its offices at



                                              14
                                                                                           008192
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 63 of 344 PageID 11040


                                 P.O. Box 1093 GT, Queensgate House, South Church Street, George Town,
                                 Grand Cayman, Cayman Islands.

  Option to Acquire Credit       The Indenture will provide that Holders of any Class of Notes may elect to
   Enhancement                   acquire bond insurance, a surety bond or similar credit enhancement
                                 supporting the payment of principal and/or interest on such Class of Notes, on
                                 terms and conditions acceptable to such Holders. Any Class of Notes subject
                                 to such enhancement will be designated as Insured Notes of such Class.
                                 Premiums for any such enhancement will be payable from amounts otherwise
                                 payable to such Class of Insured Notes or in such other manner chosen by
                                 such Holder. Any Insured Notes of a Class for substantially all other
                                 purposes will be treated as Notes of such Class, except that the issuer of the
                                 bond insurance policy, surety bond or other such credit enhancement will
                                 generally be deemed to be the Holder of the Notes of such Class enhanced by
                                 such entity and will in such capacity be entitled to exercise the rights
                                 otherwise exercisable by Holders of such Notes.

  Certain Federal Income         Federal Income Tax Consequences to U.S. Holders of Notes. The Notes
     Tax Consequences            should be treated as debt of the Issuer for United States federal income tax
                                 purposes. Under rules applicable to original issue discount, a U.S. Holder of
                                 a Class A-3L Note, a Class A-4L Note or a Class B-1L Note may need to
                                 include all stated interest as original issue discount in gross income as it
                                 accrues according to a constant yield method based on daily compounding,
                                 regardless of such Holder's method of accounting. See "Certain Tax
                                 Considerations."

                                 Federal Income Tax Consequences to Non-U.S. Holders. A Non-U.S. Holder
                                 that has no connection with the United States other than holding its Note will
                                 not be subject to United States federal withholding tax or income tax on
                                 payments of principal and interest (including original issue discount) in
                                 respect of a Note. See "Certain Tax Considerations—Non-U.S. Holders."

                                 Federal Income Tax Consequences to the Issuer. The Issuer generally
                                 expects not to be subject to United States federal withholding tax (provided
                                 certain tax representations are made) or income tax on interest income
                                 (including original issue discount) or gain from the Portfolio Collateral or the
                                 Eligible Investments. See "Certain Tax Considerations."

  Certain ERISA Considerations   Fiduciaries and other persons investing "plan assets" of employee benefit or
                                 other plans subject to Title I of the Employee Retirement Income Security
                                 Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue
                                 Code of 1986, as amended (the "Code") (each, a "Plan"), should consider the
                                 fiduciary investment standards and prohibited transaction rules of ERISA and
                                 Section 4975 of the Code before authorizing an investment of "plan assets" of
                                 any Plan in the Notes. Each person purchasing a Class X Note, a Class A-
                                 1LA Note, a Class A-1LB Note, a Class A-2L Note, a Class A-3L Note or a
                                 Class A-4L Note will be deemed to have made certain representations
                                 regarding the prohibited transaction rules of ERISA and Section 4975 of the
                                 Code. The Class B-1L Notes may not be sold or transferred to any Plan, or to
                                 any person acting on behalf of or with "plan assets" of any Plan, including an
                                 insurance company general account, unless the purchaser or transferee is
                                 eligible for the exemptive relief available under PTCE 96-23, 95-60, 91-38,
                                 90-1 or 84-14. See "Certain ERISA Considerations."
  Legal Investment               Institutions whose investment activities are subject to legal investment laws
                                 and regulations or to review by certain regulatory authorities may be subject
                                 to conditions on investment in the Notes. See "Certain Legal Investment



                                                   15
                                                                                                008193
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 64 of 344 PageID 11041


                            Considerations."
  Rating of Notes           It is a condition to the issuance of the Notes that the Class X Notes, the Class
                            A-1LA Notes and the Class A-1LB Notes be rated "AAA" by Standard &
                            Poor's Ratings Services ("S&P") and "Aaa" by Moody's Investors Service,
                            Inc. ("Moody's"), that the Class A-2L Notes be rated at least "AA" by S&P
                            and at least "Aa2" by Moody's, that the Class A-3L Notes be rated at least
                            "A" by S&P and at least "A2" by Moody's, that the Class A-4L Notes be rated
                            at least "A-" by S&P and at least "A3" by Moody's and that the Class B-1L
                            Notes be rated at least "BBB" by S&P and at least "Baa2" by Moody's. Each
                            of S&P and Moody's is sometimes referred to herein as a "Rating Agency."
                            Each of the ratings of the Notes described herein assume that no Maturity
                            Extension occurs after the Closing Date.
                            The ratings of the Notes by S&P address solely the likelihood of timely
                            payment of the Periodic Interest Amount on and the ultimate payment of
                            the Aggregate Principal Amount of each Class of Senior Class A Notes,
                            the timely payment of the Class X Payment and the ultimate payment of
                            the Cumulative Interest Amount and the Aggregate Principal Amount of
                            the Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes.
                            The ratings of the Notes by Moody's address the ultimate cash receipt of
                            all required payments as provided by the governing documents, and are
                            based on the expected loss to the Noteholders of each Class relative to the
                            promise of receiving the present value of such payments. Any obligation
                            to make an Extension Bonus Payment will not be rated by the Rating
                            Agencies. A rating is not a recommendation to purchase, hold or sell
                            securities, in as much as such rating does not comment as to market price
                            or suitability for a particular investor and may be subject to revision or
                            withdrawal at any time by the assigning rating organization.
                            Security ratings are subject to revision or withdrawal at any time by the
                            assigning Rating Agency. In the event that any rating initially assigned to the
                            Notes is subsequently lowered for any reason, no person or entity is obligated
                            to provide any additional support or credit enhancement with respect to the
                            Notes, nor will any other remedies be available to Noteholders. The Issuer
                            has not requested a rating on the Notes by any rating agencies other than S&P
                            and Moody's, although data with respect to the Portfolio Collateral may have
                            been provided to other rating agencies solely for informational purposes.
                            There can be no assurance that, if a rating is assigned to the Notes by any
                            other rating agency, such rating will be as high as that assigned by the
                            applicable Rating Agencies.
  Listing                   Application may be made to the Irish Stock Exchange to admit the Notes to
                            the Official List. There can be no assurance that such admission will be
                            granted or maintained.




                                               16
                                                                                           008194
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 65 of 344 PageID 11042


                                            SPECIAL CONSIDERATIONS

           Prospective Holders of Notes should consider, among other things, the following factors in connection with
  the purchase of the Notes.

          1. Non-recourse Obligations. The Notes will be non-recourse obligations of the Co-Issuers, payable solely
  from the Portfolio Collateral (including the Portfolio Collateral initially pledged to secure the Notes, as well as
  Additional Portfolio Collateral and Substitute Portfolio Collateral to be purchased from time to time as described
  herein), the Collection Account, the Initial Deposit Account, the Loan Funding Account, the Default Swap
  Collateral Account (subject to the rights of the related Default Swap Counterparty), the Default Swap Issuer
  Account (subject to the rights of the related Default Swap Counterparty) the Expense Reimbursement Account and
  the Closing Expense Account, including all proceeds of such Accounts and all Eligible Investments purchased with
  funds on deposit in such Accounts (collectively, the "Trust Estate") pledged to secure the Notes. The Issuer, as a
  special purpose Cayman Islands company, will have no significant assets other than the Trust Estate. The Co-Issuer
  will have no substantial assets, and no other person or entity except for the Co-Issuers will be obligated to make any
  payments on the Notes. Consequently, Holders of the Notes must rely solely upon distributions on the Trust Estate
  for the payment of amounts payable in respect of the Notes. If distributions on the Trust Estate are insufficient to
  make payments on the Notes, no other assets of the Issuer or any other person or entity will be available for the
  payment of the deficiency, the Co-Issuers shall have no further obligation to pay such deficiency, and any sums
  outstanding and unpaid shall be extinguished.

         2. Subordination. The Class A-1LB Notes are subordinated to the Class A-1LA Notes with respect to
  principal only, to the extent described herein, the Class A-2L Notes are subordinated to the Class A-1L Notes and
  the Class X Notes, the Class A-3L Notes are subordinated to the Senior Class A Notes and the Class X Notes, the
  Class A-4L Notes are subordinated to the Senior Class A-Notes, the Class A-3L Notes and the Class X Notes and
  the Class B-1L Notes are subordinated to the Class A Notes and the Class X Notes, and, in the case of each Class of
  Notes, to the payment of certain fees and expenses as described herein. Payments of principal and interest on the
  Notes are subject to the priority of distribution provisions described herein. The failure to pay interest on the Class
  A-3L Notes will not constitute an Event of Default so long as any Senior Class A Notes or Class X Notes remain
  Outstanding, the failure to pay interest on the Class A-4L Notes will not constitute an Event of Default so long as
  any Senior Class A Notes, as Class A-3L Notes or Class X Notes remain Outstanding and the failure to pay interest
  on the Class B-1L Notes will not constitute an Event of Default so long as any Class A Notes or Class X Notes
  remain Outstanding. In addition, in the case of a Default or an Event of Default, so long as any Senior Class A
  Notes or Class X Notes remain Outstanding, the Holders of such Senior Class A Notes or Class X Notes will
  generally be entitled to determine the remedies to be exercised under the Indenture. Remedies pursued by the
  Holders of the Class A-1LA Notes and the Class X Notes could be adverse to the interests of the Class A-1LB
  Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes. Once an
  Event of Default has occurred and the Notes have been accelerated, Holders of the Class A-2L Notes are not entitled
  to be paid the Cumulative Interest Amount with respect thereto and the Aggregate Principal Amount thereof unless
  the Class A-1L Notes and the Class X Notes have been paid such amounts in full in cash, Holders of the Class A-3L
  Notes are not entitled to be paid the Cumulative Interest Amount with respect thereto and the Aggregate Principal
  Amount thereof unless the Senior Class A Notes and the Class X Notes have been paid such amounts in full in cash,
  Holders of the Class A-4L Notes are not entitled to be paid the Cumulative Interest Amount with respect thereto and
  the Aggregate Principal Amount thereof unless the Senior Class A Notes, the Class A-3L Notes and the Class X
  Notes have been paid such amounts in full in cash, and Holders of the Class B-1L Notes are not entitled to be paid
  the Cumulative Interest Amount with respect thereto and the Aggregate Principal Amount thereof unless the Class A
  Notes and the Class X Notes have been paid such amounts in full in cash. Notwithstanding such subordination, the
  Holders of the Class B-1L Notes may be entitled to payments of principal in connection with the Additional
  Collateral Deposit Requirement before the Notes senior thereto receive any payments of principal.

          3. Nature of Collateral Pledged to Secure the Notes; Ability to Obtain Additional Portfolio Collateral;
  Availability of Funds for Subordinate Payments. The Portfolio Collateral pledged to secure the Notes includes
  commercial loans and collateralized loan obligations of both U.S. and certain non-U.S. obligors rated below
  investment grade, which have greater credit and liquidity risk than more highly rated obligations, and synthetic
  securities.



                                                           17
                                                                                                       008195
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 66 of 344 PageID 11043


            The Portfolio Collateral will consist primarily of senior secured floating rate term commercial loans. Other
  loans in which the Issuer may invest include unsecured loans, second lien loans, debtor-in-possession financings and
  delayed drawdown loans and revolving bank loans. Loans are not generally traded on organized exchange markets
  but rather would typically be traded by banks and other institutional investors engaged in loan syndications. The
  liquidity of the Portfolio Loans will therefore depend on the liquidity of this market. Trading in loans is subject to
  delays as transfers may require extensive and customized documentation, the payment of significant fees and the
  consent of the agent bank or underlying obligor. Furthermore, Portfolio Loans typically provide that the applicable
  interest rate may be computed by reference to any of several base indices, at the option of the obligor. The interest
  rates of the Notes generally are calculated by reference to three-month LIBOR as an index. See "—Interest Rate
  Risk."

            The Issuer intends to purchase Participations of Portfolio Loans in certain circumstances. Participations
  held by the Issuer in a Selling Institution's portion of a Portfolio Loan typically result in a contractual relationship
  only with such Selling Institution, not with the obligor. The Issuer has the right to receive payments of principal,
  interest and any fees to which it is entitled only from the Selling Institution selling the Participation and only upon
  receipt by such Selling Institution of such payments from the obligor. In connection with purchasing Participations,
  the Issuer generally will have no right to enforce compliance by the obligor with the terms of the related loan
  agreement, nor any rights of set-off against the obligor and the Issuer may not directly benefit from the collateral
  supporting the Portfolio Loan in which it has purchased the Participation. As a result, the Issuer will assume the
  credit risk of both the obligor and the Selling Institution selling the Participation. In the event of the insolvency of
  such Selling Institution, the Issuer may be treated as a general creditor of such Selling Institution, and may not
  benefit from any set-off between such Selling Institution and the obligor. When the Issuer holds a Participation in a
  Portfolio Loan it may not have the right to vote to waive enforcement of any restrictive covenant breached by an
  obligor or, if the Issuer does not vote as requested by the Selling Institution, it may be subject to repurchase of the
  Participation at par. Selling Institutions voting in connection with a potential waiver of a restrictive covenant may
  have interests different from those of the Issuer, and such Selling Institutions may not consider the interests of the
  Issuer in connection with their votes.

            The Issuer will also purchase Assignments. The purchaser of an Assignment typically succeeds to all the
  rights and obligations of the assignor of the loan and becomes a lender under the loan agreement and other operative
  agreements relating to the Portfolio Loan. Assignments are, however, arranged through private negotiations between
  potential assignees and potential assignors, and the rights and obligations acquired by the purchaser of an
  Assignment may differ from, and be more limited than, those held by the assignor of the loan. In contrast to the
  rights of the Issuer as an owner of a Participation, the Issuer, as an assignee, will generally have the right to receive
  directly from the obligor all payments of principal, interest and any fees to which it is entitled. In some
  Assignments, the obligor may have the right to continue to make payments to the assignor with respect to the
  assigned portion of the Portfolio Loan. In such a case, the assignor would be obligated to receive such payments as
  agent for the Issuer and to promptly pay over to the Issuer such amounts as are received. As a purchaser of an
  Assignment, the Issuer typically will have the same voting rights as other lenders under the applicable loan
  agreement and will have the right to vote to waive enforcement of breaches of covenants. The Issuer will also have
  the same rights as other lenders to enforce compliance by the obligor with the terms of the loan agreement, to set-off
  claims against the obligor and to have recourse to collateral supporting the Portfolio Loan. As a result, the Issuer
  may not bear the credit risk of the assignor and the insolvency of an assignor of a loan should have little effect on
  the ability of the Issuer to continue to receive payments of principal, interest or fees from the obligor. The Issuer
  will, however, assume the credit risk of the obligor. Non-performing Portfolio Loans may require substantial
  workout negotiations or restructuring that may entail, among other things, a substantial reduction in the interest rate,
  a substantial write-down of the principal and/or a substantial extension of the amortization and/or maturity date of
  the Portfolio Loan. Any such reduction, write-down or extension will likely cause a significant decrease in the
  interest collections on the Portfolio Loans and any such write-down or extension will likely also cause a significant
  decrease in the principal collections on the Portfolio Loans.

           The Portfolio Collateral will also consist of CLO Securities. CLO Securities generally are limited-recourse
  obligations of the issuer thereof payable solely from the underlying securities of such issuer or proceeds thereof.
  Consequently, holders of CLO Securities must rely solely on distributions on the underlying securities or proceeds
  thereof for payment in respect thereof. If distributions on the underlying securities are insufficient to make
  payments on the CLO Securities, no other assets will be available for payment of the deficiency and following


                                                            18
                                                                                                         008196
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 67 of 344 PageID 11044


  realization of the underlying assets, the obligations of such issuer to pay such deficiency shall be extinguished. Such
  underlying securities are expected to consist mainly of loans and other debt instruments, generally rated below
  investment grade (or of equivalent credit quality). In addition, certain CLO Securities (particularly subordinated
  CLO Securities) provide that the non payment of interest in cash on such securities will not constitute an event of
  default in certain circumstances and the holders of such securities will not have available to them any associated
  default remedies. Interest not paid in cash will generally be capitalized and added to the outstanding principal
  balance of the related security. Any such deferral will reduce the yield on such CLO Securities. Loan securities may
  be unsecured and may be subordinated to certain other obligations of the issuer thereof. The lower rating of below
  investment grade loans reflects a greater possibility that adverse changes in the financial condition of an issuer or in
  general economic conditions or both may impair the ability of the issuer to make payments of principal or interest.
  Such Portfolio Collateral may be speculative.

           Issuers of CLO Securities may acquire interests in loans and other debt obligations by way of sale,
  assignment or participation. The purchaser of an assignment typically succeeds to all the rights and obligations of
  the assigning institution and becomes a lender under the credit agreement with respect to the debt obligation;
  however, its rights can be more restricted than those of the assigning institution.

            CLO Securities are also subject to interest rate risk. The underlying securities of an issuer of CLO
  Securities may bear interest at a floating rate while the CLO Securities issued by such issuer may bear interest at a
  fixed rate (or the reverse may be true). As a result, there could be a floating/fixed rate or basis mismatch between
  such CLO Securities and underlying securities. In addition, there may be a timing mismatch between the CLO
  Securities and underlying securities that bear interest at a floating rate, as the interest rate on such floating rate
  underlying securities may adjust more frequently or less frequently, on different dates and based on different
  indices, than the interest rates on the CLO Securities. As a result of such mismatches, an increase or decrease in the
  level of the floating rate indices could adversely impact the ability of the issuers thereof to make payments on the
  CLO Securities.

           In order to purchase and hold CLO Securities, the Issuer must satisfy at all times the investor qualifications
  in the indenture for each such obligation and in applicable securities laws. Generally, such indentures and
  applicable securities laws require that the Issuer either be a Qualified Institutional Buyer which is also a Qualified
  Purchaser or that it be a non-U.S. Person (as defined in Regulation S) which is also not a U.S. resident for purposes
  of the Investment Company Act. There can be no assurance that the Issuer will satisfy these requirements. In the
  event that the Issuer does not satisfy these requirements at any time, it will not be able to purchase CLO Securities,
  and it may be required under the underlying indentures for such underlying securities to sell CLO Securities which it
  previously purchased; any such "forced sale" by the Issuer is likely to be made at a loss.

            In addition, a portion of the Portfolio Collateral may consist of Synthetic Securities. With respect to
  Synthetic Securities, the Issuer will usually have a contractual relationship only with the counterparty of such
  Synthetic Security, and not the Reference Obligor on the Reference Obligation. The Issuer generally will have no
  right directly to enforce compliance by the Reference Obligor with the terms of the Reference Obligation nor any
  rights of set-off against the Reference Obligor, nor have any voting or other consensual rights of ownership with
  respect to the Reference Obligation. The Issuer will not directly benefit from any collateral supporting the
  Reference Obligation and will not have the benefit of the remedies that would normally be available to a holder of
  such Reference Obligation. In addition, in the event of the insolvency of the counterparty, the Issuer will be treated
  as a general creditor of such counterparty, and will not have any claim of title with respect to the Reference
  Obligation. Consequently, the Issuer will be subject to the credit risk of the counterparty as well as that of the
  Reference Obligor. As a result, concentrations of Synthetic Securities entered into with any one counterparty will
  subject the Notes to an additional degree of risk with respect to defaults by such counterparty as well as by the
  Reference Obligor. One or more affiliates of the Initial Purchaser may act as counterparty with respect to all or a
  portion of the Synthetic Securities. These relationships may create certain conflicts of interest. See "—Potential
  Conflicts of Interest."

           All or a portion of the Synthetic Securities are expected to consist of "pay as you go" credit default swaps.
  The obligation of the Issuer to make payments to the Default Swap Counterparties under the Default Swaps creates
  credit exposure to the related Reference Obligations (as well as to the default risk of the Default Swap
  Counterparties). Following the occurrence of a "credit event" with respect to any Reference Obligation (a "Credit


                                                           19
                                                                                                        008197
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 68 of 344 PageID 11045


  Event"), the Issuer will be required to pay to the Default Swap Counterparty an amount equal to the relevant
  "physical settlement amount" in return for the Reference Obligation. The payment of any physical settlement
  amount will be funded by the Issuer by drawing on amounts standing to the credit of the related Default Swap
  Collateral Account. In addition, each Default Swap will require the Issuer, in its capacity as protection seller, to pay
  "floating amounts" to the Default Swap Counterparty equal to any principal shortfalls, writedowns and interest
  shortfalls under the Reference Obligation upon the occurrence thereof (any such payment, a "Credit Protection
  Payment"). Although the Default Swap Counterparty, in its capacity as protection buyer, will be obligated to
  reimburse all or part of such Credit Protection Payments to the Issuer if the writedowns of the related shortfalls are
  ultimately paid to holders of the Reference Obligations or if the related Reference Obligations are written up, the
  amounts available to the Issuer to make payments in respect of the Notes and Preferred Shares will be reduced after
  payment by the Issuer of the relevant Credit Protection Payment to the Default Swap Counterparty until the Issuer
  receives such reimbursement, if any, from the Default Swap Counterparty. Under the Default Swaps, a writedown
  or failure to pay principal in respect of a Reference Obligation will entitle the Default Swap Counterparty, as
  protection buyer, to elect whether to require the Issuer to pay a physical settlement amount or a Credit Protection
  Payment under the related Default Swap.

           In certain other circumstances in which a Default Swap may be terminated early, a termination payment
  may be due to or from the Issuer. If the Issuer is required to make a termination payment to the Default Swap
  Counterparty, such termination payment may be substantial and may affect the ability of the Issuer to make
  payments to the Noteholders and to the Holders of the Preferred Shares. Termination payments payable by the
  Issuer in respect of any Default Swap will include the market value to the Default Swap Counterparty of such
  terminated Default Swap, which may expose the Issuer to deterioration in the credit of the Reference Obligations
  and result in losses to the Issuer, even where no Credit Event has occurred. Even if the Default Swap Counterparty
  is required to make a termination payment to the Issuer, there is no assurance that the amount of such payment
  would be sufficient such that payments to the Holders of the Notes and the Preferred Shares would not be affected.

            It is expected that the Issuer will acquire all of the Initial Portfolio Collateral to be acquired on the Closing
  Date from various sources, including Bear Stearns, at prices agreed upon by the Issuer with the advice of the
  Servicer. The price to be paid by the Issuer for such securities may be higher or lower, based on market conditions at
  the time of purchase by Bear Stearns or such other sources than the prices the Issuer would have paid had such
  securities all been purchased by such persons on the date such securities were sold to the Issuer. After the Closing
  Date, the Issuer with the advice of the Servicer may acquire from or through various sources, including Bear,
  Stearns & Co. Inc., Portfolio Collateral at current market prices which will be negotiated by or on behalf of the
  Issuer at such time. The Indenture does not restrict the ability of the Issuer to invest in Portfolio Collateral on the
  basis of its market value.

           As described herein, the Indenture provides that the Servicer and the Issuer will seek to invest the Deposit
  in Original Portfolio Collateral having an Aggregate Principal Amount at least equal to the Required Portfolio
  Collateral Amount no later than the Effective Date, and that during certain specified periods thereafter significant
  portions of the collections received in respect of the Portfolio Collateral will be used to purchase Additional
  Portfolio Collateral to secure the Notes, which securities in any such case must satisfy the criteria specified in the
  Indenture. In addition, Collateral Disposition Proceeds may be used to purchase Substitute Portfolio Collateral,
  subject to satisfaction of the specified criteria. The ability of the Issuer to obtain such Original Portfolio Collateral,
  Additional Portfolio Collateral or Substitute Portfolio Collateral (and the rates and other terms thereof) and the terms
  on which such securities can be obtained, as well as the timing and amount of draws under the Delayed Drawdown
  Loans and the Revolving Loans and the rates and other terms obtained in connection with the funds held in Eligible
  Investments (including the Loan Funding Account), may affect the timing and amount of payments received by the
  Noteholders.

           The Issuer will purchase and sell Portfolio Collateral from or to the Servicer and its affiliates, including
  assets managed by the Servicer and its affiliates, only to the extent the Servicer determines that such purchases and
  sales are consistent with the collateral guidelines and objectives of the Issuer, the restrictions contained in the
  Indenture and the Servicing Agreement and applicable law. In any event, all purchases or sales of Portfolio
  Collateral from such entities will be on an arms'-length basis for a price at least equal to the Market Value thereof.

         On each Payment Date, subject to the satisfaction of the Overcollateralization Tests and, after the second
  Payment Date, the Interest Coverage Test and application of the Additional Collateral Deposit Requirement, and in


                                                            20
                                                                                                           008198
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 69 of 344 PageID 11046


  accordance with the priority of distribution provisions described herein, certain collections on the Portfolio
  Collateral will be used to make certain subordinate payments free and clear of the lien of the Indenture, including
  payment of certain fees to the Servicer, payment of certain administrative expenses of the Issuer and payment to
  fund distributions to Holders of the Preferred Shares. To the extent that any such distributions are made rather than
  retained as additional collateral for the Notes, the amounts so distributed will not be available to support payments
  of principal and interest subsequently payable in respect of the Notes.

         4. Default Rates of Commercial Loans and CLO Securities. There are varying sources of statistical default
  rate data for commercial loans and collateralized loan obligations and numerous methods for measuring default
  rates. The historical performance of the loan market or collateralized loan market is not necessarily indicative of its
  future performance. Should increases in default rates occur with respect to the type of collateral comprising the
  Portfolio Collateral, the actual default rates of the Portfolio Collateral may exceed the hypothetical default rates used
  herein. See "Maturity and Prepayment Considerations." PROSPECTIVE PURCHASERS OF THE NOTES
  SHOULD CONSIDER AND DETERMINE FOR THEMSELVES THE LIKELY LEVEL OF
  DEFAULTS AND THE LEVEL OF RECOVERIES ON THE PORTFOLIO COLLATERAL DURING
  THE TERM OF THE NOTES.

         5. Potential Illiquidity of Portfolio Collateral. There is no established, liquid secondary market for many of
  the CLO Securities and Portfolio Loans which the Issuer may purchase and the lack of such an established, liquid
  secondary market may have an adverse effect on the market value of such CLO Securities and Portfolio Loans and
  the Issuer's ability to dispose of them. Such illiquidity may adversely affect the price and timing of the Issuer's
  liquidation of CLO Securities and Portfolio Loans, including the liquidation of CLO Securities and Portfolio Loans
  following the occurrence of an Event of Default under the Indenture or in connection with a redemption of the
  Notes.

             Further, the items of Portfolio Collateral will be subject to certain transfer restrictions that may further
  restrict liquidity. Therefore, no assurance can be given that if the Issuer were to dispose of a particular item of
  Portfolio Collateral held by the Issuer, it could dispose of such Portfolio Collateral at the previously prevailing
  market price. A decrease in the market value of Portfolio Collateral would adversely affect the sale proceeds that
  could be obtained upon the sale of Portfolio Collateral and could ultimately affect the ability of the Co-Issuers to
  effect an Optional Redemption or Tax Event Redemption or pay the principal of the Notes, upon a liquidation of the
  Portfolio Collateral following the occurrence of an Event of Default.

           The market value of the Portfolio Collateral will generally fluctuate with, among other things, changes in
  prevailing interest rates, general economic and political conditions, the condition of certain financial markets,
  developments or trends in any particular industry and the financial condition of the issuers of the Portfolio
  Collateral.

            Any concentration of Portfolio Collateral in any one issuer, servicer or other characteristic may expose the
  Issuer to greater risk than would be the case if the Portfolio Collateral were more diversified, which would affect the
  Issuer's ability to make payments on the Notes.

           The description of the Portfolio Collateral herein and the risks related thereto is general in nature and
  prospective purchasers should review the descriptions and risk factors relating to each item of Portfolio Collateral
  set forth in the underlying disclosure documents, transaction documents and servicing reports. PROSPECTIVE
  PURCHASERS SHOULD ASSESS FOR THEMSELVES THE RISKS INHERENT IN THE PORTFOLIO
  COLLATERAL.

           6. The Issuer and Investors Will Have Limited Control of the Administration and Amendment of Portfolio
  Loans. The Servicer will cause the Issuer to exercise or enforce, or refrain from exercising or enforcing, any or all
  of its rights in connection with the Portfolio Loans or any related documents or will refuse amendments or waivers
  of the terms of any Portfolio Loan and related documents in accordance with its customary business practices as if
  the Servicer were administering the Portfolio Loans for its own account. The authority of the Servicer to cause the
  Issuer to change the terms of the Portfolio Loans will generally not be restricted by the Indenture or the Servicing
  Agreement. As a result, the Issuer will be relying on the Servicer's customary business practices with respect to the



                                                           21
                                                                                                         008199
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 70 of 344 PageID 11047


  servicing of the Portfolio Loans. The Holders of the Notes and the Issuer will not have any right to compel the
  Issuer or the Servicer to take or refrain from taking any actions other than in accordance with its customary business
  practices.

            The terms and conditions of the loan agreements and related assignments may be amended, modified or
  waived only by the agreement of the lenders. Generally, any such agreement must include a majority or a super
  majority (measured by outstanding loans or commitments) or, in certain circumstances, a unanimous vote of the
  lenders. Consequently, the terms and conditions of the payment obligation arising from loan agreements could be
  modified, amended or waived in a manner contrary to the preferences of the Servicer or the Issuer, as the case may
  be, if a sufficient number of the other lenders concurred with such modification, amendment or waiver. There can
  be no assurance that any obligations arising from a loan agreement will maintain the terms and conditions to which
  the Issuer originally agreed.

            The exercise of remedies may also be subject to the vote of a specified percentage of the lenders
  thereunder. The Servicer will have the authority to cause the Issuer to consent to certain amendments, waivers or
  modifications to the Portfolio Loans requested by obligors or the lead agents for loan syndication agreements. The
  Servicer may, in accordance with its servicing standards and subject to the transaction documents, cause the Issuer
  to extend or defer the maturity, adjust the outstanding balance of any Portfolio Loan, reduce or forgive interest or
  fees, release material collateral or guarantees, or otherwise amend, modify or waive the terms of any related loan
  agreement, including the payment terms thereunder. The Servicer will make such determinations in accordance with
  its servicing standards. Any amendment, waiver or modification of a Portfolio Loan could postpone the expected
  maturity of the Notes and/or reduce the likelihood of timely and complete payment of interest or principal under the
  Notes, as well as the timing and amount of payments to Holders of the Preferred Shares.

          7. Sale of Portfolio Collateral by Servicer Under Certain Circumstances. Under the Indenture, the Servicer
  may only direct the disposition of Portfolio Collateral under certain limited circumstances. More specifically, the
  Servicer may direct the disposition of Portfolio Collateral that meets the definition of Defaulted Portfolio Collateral,
  Equity Portfolio Collateral, and, subject to satisfaction of the conditions set forth herein, Credit Risk Portfolio
  Collateral or Credit Improved Portfolio Collateral [or Collateral other than Credit Risk Portfolio Collateral].
  Furthermore, the Servicer's ability to dispose of Portfolio Collateral may be subject to greater restrictions if any
  Class of Notes is downgraded. See "Security for the Notes—Changes in Composition of Portfolio Collateral."
  Notwithstanding such restrictions and satisfaction of the conditions set forth in the Indenture, sales and
  purchases by the Servicer of Portfolio Collateral could result in losses by the Issuer, which losses may result
  in the reduction or withdrawal of the rating of any or all of the Notes by any of the Rating Agencies. On the
  other hand, circumstances may exist under which the Servicer may believe that it is in the best interests of the Issuer
  to dispose of Portfolio Collateral, but the Issuer will not be permitted to do so under the restrictions and conditions
  of the Indenture.

            A portion of the Portfolio Collateral may have fixed interest rates that remain constant until a specified date
  or their maturity, and a portion of the Portfolio Collateral will bear interest based on a fixed margin over a reference
  rate, which margin will generally remain constant until the maturity of such Portfolio Collateral. Accordingly, the
  market value of the fixed rate Portfolio Collateral will generally decrease as market rates of interest increase. The
  market value of such Portfolio Collateral will also generally fluctuate with, among other things, general economic
  conditions, world political events, developments or trends in any particular industry, the conditions of financial
  markets and the financial condition, results of operations and prospects of the Portfolio Collateral issuers. The
  Issuer will be relying on Rule 3a-7 and/or Section 3(c)(7) of the U.S. Investment Company Act of 1940, as amended
  (the "Investment Company Act") for its exemption from the Investment Company Act. The Rule 3a-7 exemption
  restricts the Issuer from disposing of any item of Defaulted Portfolio Collateral, Equity Portfolio Collateral, Credit
  Risk Portfolio Collateral or Credit Improved Portfolio Collateral or acquiring any item of Portfolio Collateral for the
  primary purpose of recognizing gains or decreasing losses resulting from market value changes. These restrictions
  mean that the Issuer may be required to hold an item of Portfolio Collateral or precluded from acquiring an item of
  Portfolio Collateral when it would have sold such item of Portfolio Collateral or acquired such item of Portfolio
  Collateral, as applicable, had it based such determination on expected market value changes. As a result, greater
  losses on the Portfolio Collateral may be sustained and there may be insufficient proceeds on any Payment Date to
  pay in full any expenses of the Issuer or any amounts payable to the Trustee or the Administrator (all of which



                                                            22
                                                                                                         008200
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 71 of 344 PageID 11048


  amounts are payable prior to payments in respect of the Notes) and the principal of and interest on the Notes. See
  "Security for the Notes—Changes in Composition of Portfolio Collateral."

          8. Sale of Collateral Upon Default of the Notes. The market value of the Portfolio Collateral will generally
  fluctuate with, among other things, general economic conditions, world political events, developments or trends in
  any particular industry, the conditions of financial markets and the financial condition of the issuers of the Portfolio
  Collateral. In addition, CLO Securities included in the Portfolio Collateral, which will comprise no more than 35%
  of the Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate, may have interest rates
  that remain constant until their maturity. Accordingly, their market value will generally fluctuate with changes in
  market rates of interest. Therefore, if an Event of Default occurs with respect to the Notes, there can be no
  assurance that the proceeds of any sale by the Trustee of the Portfolio Collateral and the other collateral securing the
  Notes will be sufficient to pay in full the principal of and interest on the Notes and any amounts payable to the
  Trustee. However, certain conditions set forth in the Indenture must be satisfied before the Trustee is permitted to
  sell the Portfolio Collateral and other collateral pledged as security for the Notes following an Event of Default. See
  "Legal Structure—The Indenture—Events of Default."

          9. Restrictions on Transfer. The Notes have not been registered under the U.S. Securities Act of 1933, as
  amended (the "Securities Act"), or under any U.S. state securities or "Blue Sky" laws or the securities laws of any
  other jurisdiction and are being issued and sold in reliance upon exemptions from registration provided by such
  laws. There is no market for the Notes being offered hereby and, as a result, a purchaser must be prepared to hold
  the Notes for an indefinite period of time or until the maturity thereof. No Note may be sold or transferred unless
  such sale or transfer (i) is exempt from the registration requirements of the Securities Act (for example, in reliance
  on exemptions provided by Rule 144A or Regulation S under the Securities Act) and applicable state securities laws,
  (ii) will not constitute or result in a non-exempt "prohibited transaction" under ERISA or Section 4975 of the Code
  and (iii) does not cause either of the Co-Issuers to become subject to the registration requirements of the Investment
  Company Act. In addition, the Class B-1L Notes may not be sold or transferred to any Plan or to any person acting
  on behalf of or with "plan assets" of any such Plan, including an insurance company general account, unless the
  purchaser or transferee is eligible for the exemptive relief available under PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.
  Prospective transferees of the Notes will be required pursuant to the terms of the Indenture to deliver a certificate to
  the Trustee and the Co-Issuers relating to compliance with the Securities Act, applicable state securities laws,
  ERISA, Section 4975 of the Code and the Investment Company Act. The Co-Issuers will not provide registration
  rights to any purchaser of the Notes and neither of the Co-Issuers, the Trustee, nor any other person may register the
  Notes under the Securities Act or any state securities or "Blue Sky" laws nor may the Co-Issuers or the Trustee take
  such action with respect to the Portfolio Collateral. See "Description of the Notes—General." The Notes will be
  owned by a relatively small number of investors and it is highly unlikely that an active secondary market for the
  Notes will develop. Purchasers of the Notes may find it difficult or uneconomic to liquidate their investment at any
  particular time.

          The Issuer has not registered as an investment company under the Investment Company Act in reliance on
  the exception provided under Rule 3a-7 and/or Section 3(c)(7) thereof. While counsel will opine in connection with
  the sale of the Notes to the Initial Purchaser that neither the Issuer nor the Co-Issuer is on the Closing Date required
  to register as an investment company (assuming the Notes are sold to the Initial Purchaser in accordance with the
  terms of the Purchase Agreement (as defined herein) and that the Servicer services the Portfolio Collateral and other
  assets of the Issuer in accordance with the terms of the Servicing Agreement (as defined herein)), no opinion or no-
  action position has been requested of the United States Securities and Exchange Commission (the "SEC"). If the
  SEC or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is required to register as an
  investment company, possible consequences include, but are not limited to, the SEC applying to enjoin the violation,
  investors suing the Issuer or the Co-Issuer, as applicable, to recover any damages caused by the violation and any
  contract to which the Issuer or the Co-Issuer, as applicable, is a party made in violation or whose performance
  involves a violation of the Investment Company Act being unenforceable unless enforcing such contract would
  produce a more equitable result. Should the Issuer or the Co-Issuer be subjected to any or all of the foregoing or to
  any other consequences, the Issuer or the Co-Issuer, as the case may be, would be materially and adversely affected.

         Each transferee of a Note (except with respect to a transfer pursuant to Regulation S under the Securities Act)
  will be deemed to make certain representations at the time of transfer relating to compliance with Section 3(c)(7) of
  the Investment Company Act. See "Delivery of the Notes; Transfer Restrictions; Settlement."



                                                           23
                                                                                                        008201
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 72 of 344 PageID 11049


         The Indenture will provide that if, notwithstanding the restrictions on transfer contained therein, the Issuer
  determines any beneficial owner or Holder of a Note (other than a Note transferred in reliance on Regulation S of
  the Securities Act) is not a Qualified Institutional Buyer and a Qualified Purchaser, the Issuer will require that such
  beneficial owner or Holder sell all of its right, title and interest in such Note to a person who is so qualified, with
  such sale to be effected within 30 days after notice of such sale requirement is given. If such sale is not effected
  within such 30 days, upon written direction from the Issuer, the Trustee (or an investment banker selected by the
  Trustee and approved by the Issuer) will be authorized to conduct a commercially reasonable sale of such Note to a
  person who does so qualify and pending transfer, no further payments will be made in respect of such Note or any
  beneficial interest therein.

          10. Final Maturity Date; Average Life and Prepayment Considerations; Redemption. The Final Maturity
  Date of each Class of Notes (other than the Class X Notes) will be the Payment Date occurring in August 1, 2021
  and the Final Maturity Date of the Class X Notes will be the Payment Date occurring in August 1, 2013; provided
  that, the Final Maturity Dates of the Notes (other than the Class X Notes) are extendable upon a Maturity Extension
  (if any) as described herein, in which case the Final Maturity Date of such Notes will be extended to the applicable
  Extended Final Maturity Date. See "Description of the Notes—Extension of the Revolving Period and the Final
  Maturity Date". The average life of each Class of Notes is expected to be shorter than the number of years until the
  Final Maturity Date, and the average lives may vary due to various factors affecting the early retirement of the
  Portfolio Collateral and the ability of the Servicer to invest collections in Additional Portfolio Collateral or reinvest
  disposition proceeds in Substitute Portfolio Collateral. Retirement of an item of Portfolio Collateral prior to that
  item of Portfolio Collateral's respective final maturity will depend, among other things, on the financial condition of
  the issuer and the characteristics of the underlying item of Portfolio Collateral, including the existence and
  frequency of exercise of any prepayment or redemption features, the prevailing level of interest rates, the
  prepayment or redemption price and the actual default rate and the actual amount collected on any Defaulted
  Portfolio Collateral. See "Maturity and Prepayment Considerations" and "Security for the Notes—Changes in
  Composition of Portfolio Collateral." The ability of the Issuer to reinvest proceeds in securities with comparable
  interest rates, with final maturity dates on or before the Calculation Date prior to the Final Maturity Date and
  otherwise satisfying the criteria specified herein may affect the timing and amount of payments received by the
  Noteholders and the yield to maturity of the Notes. If the Issuer is unable to reinvest more than U.S.$2,000,000 of
  collections of principal in Additional Portfolio Collateral selected by the Servicer meeting the criteria described
  herein for ninety days after receipt, the Servicer may direct the Trustee to apply such amounts to pay principal of the
  Notes (other than the Class X Notes) in a Special Redemption. Any such application will affect the timing and
  amount of payments received by the Noteholders and the average life and yield to maturity of the Notes.

           As described herein, the Notes are subject to a Tax Event Redemption on any Payment Date, at the option
  of the Issuer acting at the direction of at least a Majority of the Preferred Shares or a majority of the Controlling
  Class (but only if the Aggregate Principal Balance of Portfolio Collateral is less than 100% of the Class A-1L
  Notes), if as a result of a change in tax law, rule or regulation or the interpretation thereof, the payments to be
  received on the Portfolio Collateral are reduced as a result thereof as described herein.

            As described herein, the Notes will be subject to an Optional Redemption, at the option of the Issuer acting
  at the direction of the Holders of the requisite amount of the Preferred Shares eligible to vote for any such
  redemption (See "Description of the Notes—Optional Redemption"), on any Optional Redemption Date, at a price
  equal to the Optional Redemption Price.

           As described herein, at any time that the Notes are Outstanding, if any Overcollateralization Test or, after
  the second Payment Date, the Interest Coverage Test is not satisfied on any Payment Date, amounts that are junior in
  right of payment to such test as described under "Description of the Notes—Payments on the Notes; Priority of
  Distributions", will be applied to the redemption of the Class A Notes and the Class B-1L Notes (or, in the case of
  the Class B-1L Notes, first to pay accrued and unpaid interest from prior Payment Dates, then to pay principal) in an
  O/C Redemption on each such Payment Date, in the order described under "Description of the Notes—Payments on
  the Notes; Priority of Distributions," to the extent necessary to satisfy both the Overcollateralization Tests and the
  Interest Coverage Test. Further, if following the Effective Date, the Issuer is not able to receive a Rating
  Confirmation, amounts that are junior in right of payment to such redemption as described herein, will be applied to
  the redemption of the Notes until the earlier of the Ratings Confirmation being received or each such Class being



                                                           24
                                                                                                         008202
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 73 of 344 PageID 11050


  paid in full, in the order and according to the priorities described herein. The Class X Notes are not subject to
  redemption in connection with an O/C Redemption, but are subject to Rating Confirmation Failure Redemption.

          The Class B-1L Notes may be retired early as a result of principal payments made to the Class B-1L Notes
  in connection with the Additional Collateral Deposit Requirement.

           As described herein, if the Issuer or the Servicer is unable to use (or commit) the full amount of the Deposit
  to purchase Original Portfolio Collateral having an Aggregate Principal Amount (without giving effect to any
  reductions of that amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to the Original Portfolio Collateral on or before the Effective Date) at least equal to
  the Required Portfolio Collateral Amount and meeting the specified requirements no later than the Effective Date,
  an amount (not in excess of the amount of the Deposit not so used or committed for use) equal to the difference
  between the Required Portfolio Collateral Amount and the par amount of Portfolio Collateral actually acquired (or
  committed to be acquired) (without giving effect to any reductions of that amount that may have resulted from
  scheduled principal payments, principal prepayments or dispositions made with respect to the Original Portfolio
  Collateral on or before the Effective Date) shall be used to make principal payments of the Class A-1LA Notes and
  the Class X Notes, on a pro rata basis, on the Initial Deposit Redemption Date except, if the amount of the Deposit
  not so used (or committed to be used) does not exceed U.S.$2,000,000 in the aggregate, such amount will be
  transferred to the Collection Account on the Effective Date.


          11. Maturity Extension Risk. Under the Indenture, the Issuer, at the direction of the Servicer, shall be
  entitled on each Extension Effective Date, to extend the Revolving Period to the applicable Extended Revolving
  Period End Date up to a maximum of four times (so that the Notes can only be extended to 2037) if (i) in the case of
  an Extension Effective Date occurring after the first Extension Effective Date, the Issuer has previously affected a
  Maturity Extension for each preceding Extension Effective Date, (ii) the Extension Conditions are satisfied and (iii)
  the Issuer has given written notice of its election to extend the Revolving Period no later than 60 days and no earlier
  than 90 days prior to such Extension Effective Date. Under the Indenture, if the Revolving Period is so extended, the
  Final Maturity Date of the Notes (other than the Class X Notes) will be equally extended and the Weighted Average
  Life Test shall be extended without the requirement for any approval or consent of any Holders of Notes or
  Preferred Shares; provided that if the Extension Conditions are not satisfied because the Holders of the Class A-1LA
  Notes have failed to deliver an Extension Sale Notice or have failed to provide their written consent to the related
  Maturity Extension, then the Servicer may exceed seven Business Days after the then proposed Extension Effective
  Date) if the Servicer shall cause the Extension Conditions set forth in clause (iv) of such definition to be satisfied as
  of such later date. Holders of the Notes will not be able to prevent or prohibit the extension of the Final Maturity
  Date so long as the Extension Conditions are satisfied, which include the ability of Holders of such Notes to sell
  their Notes at the designated purchase price to a designated purchaser under the Indenture. In the case of the
  Preferred Shares and any Maturity Extension, Holders of Preferred Shares that have received an Internal Rate of
  Return equal to or in excess of 12.0% as of the Extension Effective Date will not receive any payment in exchange
  for their Preferred Shares sold in connection with a Maturity Extension. See "Description of the Notes—Extension
  of the Revolving Period and the Final Maturity Date." As a consequence, if the Servicer elects to extend the
  Revolving Period and the Extension Conditions are satisfied, the Holders of the Notes (other than the Class X Notes)
  and the Preferred Shares may either be required to hold their Notes and Preferred Shares for a significantly longer
  period of time or be forced to sell their Notes and Preferred Shares for the applicable purchase price under the
  Indenture, resulting in a shorter holding period than expected at the time of investment in the Notes and Preferred
  Shares.


          12. Amendment Buy-Out Risk. Any Non-Consenting Holder of Notes or Preferred Shares with respect to an
  amendment of the Indenture (which includes Holders that fail to respond to a consent solicitation within the
  applicable period) may be forced to sell their applicable Notes or Preferred Shares to the Amendment Buy-Out
  Purchaser at the Amendment Buy-Out Purchase Price, resulting in a shorter holding period than expected at the time
  of investment in the Notes or Preferred Shares; provided that during the Non-Call Period, "Non-Consenting Holder"
  shall exclude any Holder of Class A-1LA Notes (unless such Holder has consented in writing to be designated as a
  Non-Consenting Holder) and the Amendment Buy-Out Option shall not be applicable to such Class A-1LA Notes.
  In the case of the Preferred Shares, the Indenture provides that the Amendment Buy-Out Purchase Price will be zero



                                                            25
                                                                                                         008203
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 74 of 344 PageID 11051


  for Non-Consenting Holders that have received an Internal Rate of Return equal to or in excess of 12.0% as of the
  Amendment Buy-Out Date. See "Legal Structure—The Indenture; Amendment Buy-Out." A Holder's ability to vote
  against an amendment or affect or influence the amendment process with respect to the Indenture will be limited by
  the possibility of an Amendment Buy-Out. The Amendment Buy-Out will also increase the ability of the Servicer to
  affect or influence the amendment process.

          13. Interest Rate Risk. The Notes generally will bear interest at a rate based on three-month LIBOR, as
  described herein. While most of the Portfolio Collateral will bear interest at floating rates, up to 5% of the Portfolio
  Collateral may bear interest at fixed rates. Further, the obligors under the Portfolio Loans which are Floating Rate
  Collateral may choose different interest indices than the London interbank rate for three-month U.S. dollar deposits
  or the interest rates on the Floating Rate Collateral may be determined or adjustments may take effect on different
  dates than is the case for the Notes. Additionally, interest on the Notes is payable quarterly on each Payment Date
  while a portion of the Portfolio Collateral may provide for semiannual payments of interest. Any such mismatches
  may adversely affect the Issuer's ability to pay amounts due in respect of the Notes.

          14. The Issuer. The Issuer is a recently formed entity and has no significant prior operating history. The
  Issuer has no significant assets other than the Trust Estate. The Issuer will not engage in any business activity other
  than the co-issuance of the Notes and the issuance of the Preferred Shares and the ordinary shares as described
  herein, the acquisition and disposition of Portfolio Collateral as described herein, certain activities conducted in
  connection with the payment of amounts in respect of the Notes and the Preferred Shares and the management of the
  collateral and other activities incidental to the foregoing. Income derived from the collateral will be the Issuer's
  principal source of cash. The Issuer is a limited liability company incorporated under the laws of the Cayman
  Islands. Because the Issuer is a Cayman Islands company and some of its directors reside in the Cayman Islands, it
  may not be possible for investors to effect service of process within the United States on such persons or to enforce
  against them or against the Issuer in United States courts judgments predicated upon the civil liability provisions of
  the United States securities laws. None of the directors, security holders, members, officers or incorporators of the
  Co-Issuers, the Servicer, any of their respective affiliates or any other person or entity (other than the Issuer) will be
  obligated to make payments on the Notes or the Preferred Shares.

         15. The Co-Issuer. The Co-Issuer is a newly-formed entity and has no prior operating history. The
  Co-Issuer has no substantial assets. The Co-Issuer will not engage in any business activity other than the co-
  issuance of the Class X Notes, the Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-
  3L Notes, the Class A-4L Notes and the Class B-1L Notes.

           16. Fraudulent Conveyance Considerations. Various federal and state laws enacted for the protection of
  creditors may apply to the Portfolio Collateral by virtue of the Issuer's role as a creditor with respect to such
  Portfolio Collateral. If a court in a lawsuit brought by an unpaid creditor or representative of creditors of an obligor
  under an item of Portfolio Collateral, such as a trustee in bankruptcy or the obligor as debtor-in-possession, were to
  find that the obligor did not receive fair consideration or reasonably equivalent value for incurring indebtedness
  evidenced by an item of Portfolio Collateral and the grant of any security interest or other lien securing such
  Portfolio Collateral, and, after giving effect to the incurring of such indebtedness, the obligor (i) was insolvent, (ii)
  was engaged in a business for which the assets remaining in such obligor constituted unreasonably small capital, or
  (iii) intended to incur, or believed that it would incur, debts beyond its ability to pay such debts as they mature, such
  court could invalidate, in whole or in part, such indebtedness and such security interest or other lien as fraudulent
  conveyances, subordinate such indebtedness to existing or future creditors of the obligor or recover amounts
  previously paid by the obligor (including to the Issuer) in satisfaction of such indebtedness or proceeds of such
  security interest or other lien previously applied in satisfaction of such indebtedness. In addition, in the event of the
  insolvency of an issuer or other obligor of an item of Portfolio Collateral, payments made on the Portfolio Collateral
  could be subject to avoidance as a "preference" if made within a certain period of time (which may be as long as one
  year) before insolvency depending on a number of factors, including the amount of equity of the obligor owned by
  the Issuer and its affiliates and any contractual arrangements between the obligor, on the one hand, and the Issuer
  and its affiliates, on the other hand. The measure of insolvency for purposes of the foregoing will vary depending
  on the law of the jurisdiction which is being applied. Generally, however, an obligor would be considered insolvent
  at a particular time if the sum of its debts was greater than all of its property at a fair valuation or if the present fair
  saleable value of its assets was then less than the amount that would be required to pay its probable liabilities on its



                                                             26
                                                                                                            008204
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 75 of 344 PageID 11052


  existing debts as they became absolute and matured. There can be no assurance as to what standard a court would
  apply in order to determine whether an obligor was insolvent after giving effect to the incurrence of the loan or that,
  regardless of the method of evaluation, a court would not determine that the obligor was "insolvent" upon giving
  effect to such incurrence.

           In general, if payments on Portfolio Collateral are avoidable, whether as fraudulent conveyances or
  preferences, such payments can be recaptured either from the initial recipient (such as the Issuer) or from subsequent
  transferees of such payments, including Holders of the Notes.

          17. Lender Liability Considerations. In recent years, a number of judicial decisions in the United States
  have upheld the right of borrowers to sue lending institutions on the basis of various evolving legal theories,
  including equitable subordination (collectively termed "lender liability"). Generally, lender liability is founded
  upon the premise that the institutional lender has violated a duty (whether implied or contractual) of good faith and
  fair dealing owed to the borrower or has assumed a degree of control over the borrower resulting in the creation of a
  fiduciary duty owed to the borrower. Although the Issuer is not engaged in the business of lending, the Issuer, as a
  creditor, may be subject to allegations of lender liability. Furthermore, the Issuer and the Servicer may be unable to
  control the conduct of the lenders under a loan syndication agreement requiring less than a unanimous vote, yet the
  Issuer may be subject to lender liability for such conduct.

          18. Environmental Risks. Real property pledged as security with respect to an item of Portfolio Collateral
  may be subject to potential environmental risks. Of particular concern may be those mortgaged properties which
  are, or have been, the site of manufacturing, industrial or disposal activity. Such environmental risks may give rise
  to a diminution in the value of property securing any item of Portfolio Collateral or liability for cleanup costs or
  other remedial actions, which liability could exceed the value of such property or the principal balance of the related
  item of Portfolio Collateral. In certain circumstances, a lender may choose not to foreclose on contaminated
  property rather than risk incurring liability for remedial actions.

          19. Potential Conflicts of Interest. It is expected that Highland Financial Partners, L.P. or an affiliate or
  subsidiary thereof ("HFP") will purchase approximately 45,000,000 of the Class II Preferred Shares of the Issuer on
  the Closing Date, representing approximately 58% of the total Preferred Shares outstanding (the "Original HFP
  Share Amount"). It is also expected that Highland will purchase approximately 10,000,000 of the preferred shares
  of Investor Corp. and approximately U.S.$2,000,000 Aggregate Principal Amount of the Class B-1L Notes on the
  Closing Date. In addition, the Servicer, entities affiliated with the Servicer or clients of the Servicer (collectively, the
  "Servicer Entities") may also acquire Notes or Preferred Shares upon the occurrence of an Amendment Buy-Out or
  a Maturity Extension as described herein. The interests of the Holders of the Preferred Shares and the Class B-1L
  Notes that are Servicer Entities, or any other Notes owned by the Servicer Entities, may be different from or adverse
  to the interests of the Holders of the other Notes and Preferred Shares. As the result of the ownership of Preferred
  Shares and Notes by the Servicer Entities, and the ability to vote the Preferred Shares and the Notes owned by the
  Servicer Entities up to a maximum amount equal to the Original HFP Share Amount, the affirmative vote or
  approval of the Preferred Shares owned by such Servicer Entities, may be required in order to cause an Optional
  Redemption or a Tax Redemption of the Notes. Preferred Shares owned or controlled by the Servicer Entities above
  the Original HFP Share Amount will be excluded from voting on certain matters including any Optional
  Redemption.

           In addition to the Base Servicing Fee, the Servicer is entitled to receive an Additional Servicing Fee and an
  Supplemental Servicing Fee (if any) after all other distributions (other than certain distributions with respect to the
  Preferred Shares and certain administrative expenses) are made, which is dependent in large part on the performance
  of the securities purchased by the Servicer on behalf of the Issuer. This could create an inducement for the Servicer
  to service the Issuer's assets in such a manner as to seek to maximize the return on such securities. This could result
  in increasing the volatility of the Portfolio Collateral and could contribute to a decline in the aggregate value of the
  Portfolio Collateral. However, the Servicer's servicing of the Issuer's assets is restricted by the requirement that it
  comply with the restrictions described in "Security for the Notes" and by its internal policies with respect to the
  management of securities accounts.




                                                             27
                                                                                                            008205
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 76 of 344 PageID 11053


            Various potential and actual conflicts of interest may arise from the overall activity of the Servicer, its
  affiliates and their respective clients. The following briefly summarizes some of these conflicts, but is not intended
  to be an exhaustive list of all such conflicts.

            Certain Holders of the Notes and certain Holders of the Preferred Shares may be clients of the Servicer or
  one of its affiliates. Certain clients of the Servicer and its affiliates may invest in securities that would be appropriate
  for inclusion in the Trust Estate. Further, the Servicer currently serves and may in the future serve as servicer,
  collateral manager or the equivalent for other issuers of collateralized debt obligations, including collateralized debt
  obligation vehicles having objectives similar to those of the Issuer. The Servicer and its affiliates may make asset
  management decisions for its clients and affiliates that may be different from those made by the Servicer on behalf
  of the Issuer. The Servicer and its affiliates may also have ongoing relationships with, and may own or invest assets
  of their clients in, equity securities issued by issuers of Portfolio Collateral. In addition, affiliates and clients of the
  Servicer may invest in securities that are senior to, or have interests different from or adverse to, the securities
  included in the Trust Estate. An affiliate of the Servicer may earn fees with respect to financial advisory services
  rendered to companies in connection with workouts or the subsequent restructuring of such companies. Such fees
  and advice may continue for a period of time after any such workout or restructure. The Issuer may own an interest
  in the securities of such companies.

           The Amendment Buy-Out will increase the ability of the Servicer to affect or influence the amendment
  process under the Indenture and will limit any Holder's ability to vote against an amendment or affect or influence
  the amendment process with respect to the Indenture.

           If the Servicer elects to extend the Revolving Period and the Extension Conditions are satisfied, the Holders
  of the Notes and the Preferred Shares may either be required to hold their Notes and Preferred Shares for a
  significantly longer period of time or be forced to sell their Notes and Preferred Shares for the applicable purchase
  price under the Indenture, resulting in a shorter holding period than expected at the time of investment in the Notes
  and Preferred Shares.

            In addition to acting as Servicer to the Issuer, Highland Capital Management L.P. will act as manager for
  HFP, which will, on the Closing Date, purchase all of the Class II Preferred Shares. Because Highland Capital
  Management will receive both a servicing fee from the Issuer for servicing the Portfolio Collateral and a
  management fee from HFP for managing HFP's assets, which will include the Class II Preferred Shares (and therefor
  a residual interest in the Portfolio Collateral), Highland Capital Management has agreed, in connection with the
  capital raising of HFP, to waive a portion of its servicing fees from the Issuer for two years following the Closing
  Date so as not to reduce the return on investment realized by HFP in respect of the Class II Preferred Shares.
  Thereafter Highland Capital Management may at its discretion continue to waive such portion of its servicing fees or
  may elect to receive such servicing fees in their entirety. Accordingly, during the first two years following the
  Closing Date, a portion (representing the percentage ownership of the Preferred Shares represented by the Class II
  Preferred Shares, which will initially be owned entirely by HFP) of the amounts that would otherwise be payable to
  the Servicer as a servicing fee will instead be payable on the Class II Preferred Shares as the Class II Preferred Share
  Dividends in accordance with the Priority of Payments. Thereafter, the Servicer may elect to continue to waive such
  same portion of the amounts that would otherwise be payable to the Servicer as a servicing fee, or any lesser portion
  of such amounts, and have such amounts be paid instead as the Class II Preferred Share Dividends. The Class II
  Preferred Shares and the Class I Preferred Shares will vote together as a single class and the existence of the Class II
  Preferred Share Dividends may cause HFP to have interests different from the holders of the Class I Preferred
  Shares.

           The Trustee and its affiliates may invest in the loans or securities that would be appropriate for inclusion in
  the Trust Estate and the Trustee has no duty, in making those investments, to act in a way that is favorable to the
  Issuer or the Holders of the Notes or the Preferred Shares. The Trustee's affiliates currently serve and may in the
  future serve as collateral manager or the equivalent for other issuers of collateralized loan obligations.

           It is expected that the Issuer will acquire all of the Initial Portfolio Collateral to be acquired on the Closing
  Date from Bear Stearns or other sources in each case, at prices agreed upon by the Issuer with the advice of the
  Servicer. Certain of such securities will be securities of issuers for which Bear Stearns has acted as underwriter,
  agent, placement agent or principal or of which Bear Stearns is an equity owner or which the Servicer or an affiliate


                                                             28
                                                                                                            008206
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 77 of 344 PageID 11054


  of the Servicer has acted as manager, principal or counterparty. The price to be paid by the Issuer for such securities
  may be higher or lower, based on market conditions at the time of purchase from such sellers, than the prices the
  Issuer would have paid had such securities all been purchased from such sellers on the date such securities were sold
  to the Issuer. After the Closing Date, the Issuer with the advice of the Servicer may acquire from or through Bear
  Stearns or other sources Portfolio Collateral at current market prices which will be negotiated by or on behalf of the
  Issuer at such time. In addition, from time to time the Servicer may sell Portfolio Collateral through Bear Stearns.
  Bear Stearns will also receive compensation for the sale of the Notes and the Preferred Shares. See "Use of
  Proceeds" and "Plan of Distribution" herein. Bear Stearns has also entered into certain indemnification agreements
  with the Servicer relating to, among other things, the acquisition of the Initial Portfolio Collateral. An affiliate of
  the Initial Purchaser may be a Synthetic Security Counterparty and/or a Default Swap Counterparty.

          20. Servicer Affiliates Reliance on Rule 3a-7; Potential Indenture Amendments. HFP, an affiliate of the
  Servicer will, on the Closing Date, purchase all of the Class II Preferred Shares. The Servicer will act as the
  manager for HFP. HFP and Highland Financial Trust, the owner of substantially all of the limited partnership
  interests of HFP, are relying on an exception from the definition of investment company and the requirement to
  register under the Investment Company Act that in turn depends, in part, upon the Issuer not being an investment
  company required to register under the Investment Company Act by reason of Rule 3a-7 thereunder. It is expected
  that, in connection with certain capital raising activities of Highland Financial Trust, the SEC may consider the
  applicability of Rule 3a-7 to the Issuer. If it were determined that the Issuer cannot rely on Rule 3a-7, the Servicer
  may cause the Issuer to amend the Indenture without the consent of the Holders of the Notes and without the consent
  of the Holders of the Preferred Shares to enable the Issuer to rely on Rule 3a-7, which could require additional
  limitations and prohibitions on the circumstances under which the Issuer may sell assets, on the type of assets that
  the Issuer may acquire out of the proceeds of assets that mature, are refinanced or otherwise sold, on the period
  during which such transactions may occur, on the level of transactions that may occur or on other provisions of the
  Indenture and could adversely affect the earnings of the Issuer and its ability to make payments on the Notes and
  distributions to the Preferred Shares. As a condition to the effectiveness of any such amendment to the Indenture,
  the Issuer, the Trustee and the Initial Purchaser will (i) satisfy the Rating Condition with respect to such amendment
  and (ii) receive a customary, unqualified opinion of counsel from a nationally recognized law firm providing that,
  after giving effect to such amendment and assuming compliance with the Indenture as so amended, the Issuer is
  exempt from registration as an "investment company" under the Investment Company Act. Such nationally
  recognized law firm may also be acting as counsel to the Servicer, certain Holders of Notes and/or Preferred Shares.
  The interests of any such parties may not coincide with the interest of other Holders of Notes and/or Preferred
  Shares. See "Legal Structure—The Indenture—Modification of Indenture."

          21. Dependence on Key Personnel of the Servicer. The performance of the Portfolio Collateral will be
  highly dependent on the financial and managerial expertise of the Servicer. See "The Servicer" and "The Servicing
  Agreement." The loss of one or more of the individuals servicing the Portfolio Collateral could have a significant
  material adverse effect on the performance of the Portfolio Collateral. Although the Servicer will commit a
  significant amount of its efforts to the servicing of the Portfolio Collateral, it manages and will manage in the future
  other products and vehicles and is not required (and will not be able) to devote all of its time to the servicing of the
  Portfolio Collateral.

          22. Ratings of the Notes. The ratings of the Notes by S&P address solely the likelihood of timely payment of
  the Periodic Interest Amount on and the ultimate payment of the Aggregate Principal Amount of each Class of
  Senior Class A Notes, the timely payment of the Class X Payment and the ultimate payment of the Cumulative
  Interest Amount and the Aggregate Principal Amount of the Class A-3L Notes, the Class A-4L Notes and the Class
  B-1L Notes. The ratings of the Notes by Moody's address the ultimate cash receipt of all required payments as
  provided by the governing documents, and are based on the expected loss to the Noteholders of each Class relative
  to the promise of receiving the present value of such payments. A rating is not a recommendation to purchase, hold
  or sell securities, in as much as such rating does not comment as to market price or suitability for a particular
  investor and may be subject to revision or withdrawal at any time by the assigning rating organization.

          23. Certain Tax Considerations. Investors in the Notes should review carefully the tax considerations set
  forth in "Certain Tax Considerations" herein.




                                                           29
                                                                                                        008207
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 78 of 344 PageID 11055


         24. Certain ERISA Considerations. Investors in the Notes should review carefully the ERISA
  considerations set forth in "Certain ERISA Considerations" herein.

          25. Legislation and Regulations In Connection With the Prevention of Money Laundering. The Uniting and
  Strengthening America By Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
  (the "USA PATRIOT Act"), signed into law on and effective as of October 26, 2001, imposes anti-money
  laundering obligations on different types of financial institutions, including banks, broker-dealers and investment
  companies. The USA PATRIOT Act requires the Secretary of the United States Department of the Treasury (the
  "Treasury") to prescribe regulations to define the types of investment companies subject to the USA PATRIOT Act
  and the related anti-money laundering obligations. It is not clear whether Treasury will require entities such as the
  Issuer to enact anti-money laundering policies. It is possible that Treasury will promulgate regulations requiring the
  Co-Issuers or the Initial Purchaser or other service providers to the Co-Issuers, in connection with the establishment
  of anti-money laundering procedures, to share information with governmental authorities with respect to investors in
  the Notes and/or the Preferred Shares. Such legislation and/or regulations could require the Co-Issuers to implement
  additional restrictions on the transfer of the Notes and/or the Preferred Shares. As may be required, the Issuer
  reserves the right to request such information and take such actions as are necessary to enable it to comply with the
  USA PATRIOT Act.

          26. Emerging Requirements of the European Union. As part of the harmonization of transparency
  requirements, the European Commission is scheduled to adopt a directive known as the Transparency Obligations
  Directive that, among other things, will regulate issuers of securities that are offered to the public or admitted to
  trading on a European Union regulated market. The listing of Notes on any European Union stock exchange would
  subject the Issuer to regulation under this directive, although the requirements applicable to the Issuer are not yet
  fully clarified. The Indenture will not require the Issuer to apply for, list or maintain a listing for any Class of Notes
  on a European Union stock exchange if compliance with this directive (or other requirements adopted by the
  European Commission or a relevant member state) becomes burdensome in the sole judgment of the Servicer.
  Should the Notes be delisted from any exchange, the ability of the Holders of such Notes to sell such Notes in the
  secondary market may be negatively affected.

          27. Document Repository. Pursuant to the Indenture, the Issuer will consent to the posting of this
  Confidential Offering Circular, the Indenture and certain periodic reports required to be delivered pursuant to the
  Indenture, together with any amendments or modifications thereto, to the internet-based password protected
  electronic repository of transaction documents relating to privately offered and sold collateralized debt obligation
  securities located at "www.cdolibrary.com".

                                         THE ISSUER AND THE CO-ISSUER

  The Issuer

           Rockwall CDO Ltd. (the "Issuer") was incorporated in the Cayman Islands on June 7, 2005, for the express
  purpose of issuing the Notes and the Preferred Shares, acquiring, disposing of and holding the assets described
  herein and engaging in the related transactions contemplated hereby.

            The Issuer has no significant prior operating experience. The purposes for which the Issuer has been
  established are set forth in clause 3 of its Memorandum of Association and are unrestricted; however, the business
  activities in which the Issuer may engage will be limited by the Indenture to the issuance of the Notes and the
  Preferred Shares, the acquisition and disposition of Portfolio Collateral as described herein, ownership of the Co-
  Issuer's shares and certain activities conducted in connection with the payment of amounts in respect of the Notes
  and the Preferred Shares and the management of the collateral. Cash flow derived from the Portfolio Collateral and
  other collateral securing the Notes will be the Issuer's only sources of cash.

            The registered office of the Issuer is at the offices of Maples Finance Limited, P.O. Box 1093 GT,
  Queensgate House, South Church Street, George Town, Grand Cayman, Cayman Islands and the registered number
  of the Issuer is 150044.




                                                            30
                                                                                                          008208
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 79 of 344 PageID 11056


           The proceeds of the offering of Notes will be used, together with the proceeds of the sale of the Preferred
  Shares, to purchase Portfolio Collateral, to fund the Deposit and the Expense Reimbursement Account and to pay
  organizational, structuring, legal and offering fees and expenses.

  Investor Corp.

            On the Closing Date, Rockwall Investors Corp. ("Investor Corp."), an exempted limited liability
  corporation incorporated under the laws of the Cayman Islands, is expected to purchase 100% of the Class I
  Preferred Shares of the Issuer issued on the Closing Date, and will issue an equivalent number of its preferred shares
  to third party investors and to Highland.

  The Administrator

           The Issuer has appointed Maples Finance Limited in the Cayman Islands, as Administrator to perform
  certain administrative functions on its behalf.

  Share Capital

           The Issuer's authorized share capital is U.S.$600,250 and consists of 250 ordinary shares of U.S.$1.00 par
  each, 300,000,000 Class I Preferred Shares of U.S.$0.001 par each and 300,000,000 Class II Preferred Shares of
  U.S.$0.001 par each. As of the Closing Date, 250 ordinary shares, 33,200,000 Class I Preferred Shares and
  45,000,000 Class II Preferred Shares will have been issued and will be fully paid-up. All of the issued and
  outstanding ordinary shares of the Issuer are held in trust for the benefit of certain charitable entities.

            The Class I Preferred Shares and the Class II Preferred Shares will be identical in all respects except that
  the Class II Preferred Shares will also be entitled, subject to any restrictions under Cayman Islands law, to the Class
  II Preferred Share Dividends. In addition to the Class II Preferred Share Dividends payable on the Class II Preferred
  Shares, regular dividends will be payable on the Class II Preferred Shares and the Class I Preferred Shares on each
  Payment Date in the amounts and in the priority described under the Priority of Payments; provided that, if and to
  the extent sufficient funds to pay such regular dividends in accordance with the Priority of Payments and Cayman
  Islands law are not available on any Payment Date, such unpaid regular dividends will cease to be payable on such
  Payment Date or any other date. Class II Preferred Share Dividends will be paid to the Holders of the Class II
  Preferred Shares on a pro rata basis according to the number of Class II Preferred Shares held by each Holder. All
  other dividends and distributions in respect of the Preferred Shares will be paid to the Holders of the Preferred
  Shares on a pro rata basis according to the number of Preferred Shares held by each Holder. Following the
  liquidation of the Collateral and the distribution of any available remaining funds following a redemption of the
  Notes and payment of all other obligations of the Co-Issuers (other than amounts payable by the Issuer to the
  Holders of the Preferred Shares) or an Event of Default under the Indenture or otherwise, the Preferred Shares will
  be redeemed, whether or not the Holders thereof receive any payments in respect of such redemption.

           The Directors of the Issuer are responsible for the management and administration of the Issuer. Currently,
  the Directors are Wendy Ebanks and Guy Major. As of the Closing Date, HFP, which will hold all of the Class II
  Preferred Shares, will have full voting rights with respect to the appointment and removal of the Directors of the
  Issuer.

  The Co-Issuer

            The Co-Issuer was incorporated on June 7, 2005, under the laws of the State of Delaware and its registered
  office is c/o Donald J. Puglisi, 850 Library Avenue, Suite 204, City of Newark, County of New Castle, Delaware
  19711. The Co-Issuer will not have any substantial assets and will not pledge any assets to secure the Notes.

            The Co-Issuer will be capitalized only to the extent of its common equity of $10, will have no assets other
  than its equity capital. The Issuer will own 100% of the stock of the Co-Issuer.




                                                           31
                                                                                                       008209
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 80 of 344 PageID 11057


                                           DESCRIPTION OF THE NOTES

           Certain definitions used herein are set forth in the Glossary of Certain Defined Terms (the "Glossary") set
  forth as Annex A hereto.

  General

           The Notes will be issued on the Closing Date pursuant to an indenture (the "Indenture"), to be dated as of
  the Closing Date, among the Co-Issuers and JPMorgan Chase Bank, National Association, as trustee (the "Trustee")
  and as securities intermediary. The following summaries generally describe certain provisions of the Notes and the
  Indenture. The summaries do not purport to be complete and are subject to, and are qualified in their entirety by
  reference to, the provisions of the Notes and the Indenture. When particular provisions or terms used in the Notes
  and the Indenture are referred to, the actual provisions (including definitions of terms) are incorporated by reference.
  Copies of the Indenture may be obtained by Holders of the Notes upon request to the Issuer or the Initial Purchaser.

           The Indenture limits the amount of Notes that can be issued thereunder to the Class X Notes, the Class A-
  1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes and the
  Class B-1L Notes in the aggregate principal amounts and notional principal amounts, as applicable, set forth on the
  cover hereof. Subject to the foregoing, the Notes will be issued in minimum denominations of U.S.$200,000 and
  integral multiples of U.S.$1 in excess of such minimum denomination.

           The Notes will be non-recourse obligations of the Co-Issuers and all amounts payable in respect of
  the Notes will be paid solely from and to the extent of the available proceeds from the Trust Estate. To the
  extent the assets of the Trust Estate are insufficient to pay all amounts due on the Notes on each Payment
  Date, on the Final Maturity Date or otherwise, the Co-Issuers shall have no further obligations in respect of
  the Notes and any sums outstanding and unpaid shall be extinguished.

           The Record Date for each Payment Date (including the Final Maturity Date) is the Business Day
  immediately preceding such Payment Date; provided, however, if Definitive Notes are issued, the Record Date for
  such Definitive Notes shall be the fifteenth calendar day preceding such Payment Date. Payments of interest and
  principal or any other amount payable on or in respect of the Notes will be made on each Payment Date by wire
  transfer to registered Holders of the Notes on the Record Date applicable to such Payment Date to accounts
  maintained by such registered Holders as reflected in the Note Register. In the case of redemption, notice will be
  mailed to each Holder of record no later than twenty days before the Payment Date on which the final principal
  payment is expected to be made to such Holder.

           Under the terms of the Indenture, the Trustee will act as a paying agent (together with any other paying
  agent appointed by the Co-Issuers from time to time, the "Paying Agents"). JPMorgan Chase Bank, National
  Association will act as the paying and transfer agent for the Preferred Shares (the "Paying and Transfer Agent").
  The Issuer will appoint an off-shore Paying and Transfer Agent (other than in the Cayman Islands) (in addition to
  and not in lieu of JPMorgan Chase Bank, National Association) if requested by at least 33-2/3% of the Preferred
  Shares, with the cost of any such agent to be borne by the Issuer. There can be no assurance that any investor
  requesting payment from an off-shore paying agent will receive payments on the same day that they would have
  received such payments had the payments been made by JPMorgan Chase Bank, National Association. Payments of
  principal of and interest on and other amounts in respect of the Notes will be made by the Trustee to the Paying
  Agents from funds available in the Collection Account established under the Indenture as described herein.

           All distributions in respect of the Portfolio Collateral will be deposited directly into the Collection Account
  and will be available to the extent described herein for the payment of amounts payable in respect of the Notes and,
  under the circumstances set forth herein and in the Indenture, for the applications described herein.

           The Notes are subject to restrictions on transfer. See "—Form, Transfer and Transfer Restrictions."
  Subject to such restrictions, the Notes may be transferred or exchanged at the office designated by the Trustee for
  such purposes without the payment of any service charge, other than tax or other governmental charges payable in
  connection therewith.



                                                           32
                                                                                                        008210
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 81 of 344 PageID 11058


  Payments on the Notes; Priority of Distributions

            General. The Class A-1L Notes will provide for the payment of periodic interest on the Aggregate
  Principal Amount thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest
  Amount" with respect to the Class A-1L Notes) (to the extent of funds available therefor as described herein) for
  each Periodic Interest Accrual Period at the rate of 0.30% with respect to the Class A-1LA Notes and 0.50% with
  respect to the Class A-1LB Notes, per annum above the London interbank offered rate for three-month U.S. dollar
  deposits (or, for the period from the Closing Date to the first Payment Date, as described herein) ("LIBOR")
  (determined as described herein) (the "Applicable Periodic Rate" with respect to the Class A-1LA Notes and the
  Class A-1LB Notes, as applicable) on the 1st day of November, February, May and August of each year, or, if any
  such day is not a Business Day, then on the next succeeding Business Day (each such date, a "Payment Date"),
  commencing on the November 1, 2006 Payment Date. Payments of interest on the Class A-1L Notes will be
  payable pari passu among the Class A-1L Notes and with the Class X Notes Payment as described herein.
  "Periodic Interest Accrual Period" is the period from the Closing Date through the day preceding the subsequent
  Payment Date and during each period thereafter from each Payment Date through the day preceding the subsequent
  Payment Date. To the extent Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic
  Interest Accrual Period is not paid on the related Payment Date, the amount of such interest shortfall will accrue
  interest at the Applicable Periodic Rate and will be paid (to the extent funds are available therefor as described
  herein) on one or more subsequent Payment Dates after payment of interest at the Applicable Periodic Rate with
  respect to the Periodic Interest Accrual Period relating to such subsequent Payment Date (the amount of such
  shortfall, together with interest thereon at the Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and,
  with the Periodic Interest Amount for such subsequent Payment Date, the "Cumulative Interest Amount" with
  respect to such Payment Date). Interest will be calculated on the basis of a year of 360 days and the actual number
  of days elapsed. Payments of interest to the Class A-1L Notes and the Class X Payment will be payable pari passu
  among the Class A-1L Notes and the Class X Notes as described herein.

           No principal will be payable in respect of the Class A-1L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of an Initial Deposit
  Redemption, an Optional Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory Redemption
  of the Class A-1LA Notes as described herein. On each Payment Date with respect to the Amortization Period, the
  principal of the Class A-1L Notes will be payable (to the extent of funds available therefor and in the order of
  priority described herein) first to the Class A-1LA Notes and then to the Class A-1LB Notes until the Aggregate
  Principal Amount of the Class A-1L Notes has been paid in full. The Class A-1LB Notes are subordinated in right
  of payment to the Class A-1LA Notes to the extent described herein. In addition, all payments of principal on the
  Class A-1L Notes that are made in connection with an Initial Deposit Redemption, a Rating Confirmation Failure, a
  Tax Event Redemption or an Optional Redemption will be paid on a pro rata basis with the Class X Notes as
  described herein. All outstanding principal of the Class A-1L Notes, together with the other amounts described
  herein, will be due and payable on the Final Maturity Date.

           No interest will be payable in respect of the Class A-2L Notes on any Payment Date unless the Holders of
  the Class A-1L Notes have been paid the Cumulative Interest Amount due to them on such Payment Date, the
  Holders of the Class X Notes have been paid the Cumulative Class X Payment due to them on such Payment Date
  and, in the case of the Final Maturity Date, until the Aggregate Principal Amount of the Class A-1L Notes and the
  Class X Notes have been paid in full.

           The Class A-2L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class A-2L Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 0.65% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class A-2L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon at the



                                                           33
                                                                                                       008211
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 82 of 344 PageID 11059


  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, with the Periodic Interest Amount for such
  subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). Interest will be
  calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class A-2L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of a Special
  Redemption, an Optional Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class A-2L
  Notes. In connection with a Special Redemption, a Tax Event Redemption, an Optional Redemption or a Mandatory
  Redemption, no principal in respect of the Class A-2L Notes will be payable until the Aggregate Principal Amount
  of the Class A-1L Notes and the Class X Notes (other than with respect to a Special Redemption or an O/C
  Redemption) have been paid in full. On each Payment Date with respect to the Amortization Period after the Class
  A-1L Notes and the Class X Notes have been paid in full, principal of the Class A-2L Notes will be payable (to the
  extent of funds available therefor and in the order of priority described herein) until the Aggregate Principal Amount
  of the Class A-2L Notes has been paid in full. All outstanding principal of the Class A-2L Notes, together with the
  other amounts described herein, will be due and payable on the Final Maturity Date. The Class A-2L Notes are
  subordinated in right of payment to the Class A-1L Notes and the Class X Notes to the extent described herein.

           No interest will be payable in respect of the Class A-3L Notes on any Payment Date unless the Holders of
  the Senior Class A Notes have been paid the Cumulative Interest Amount due to them on such Payment Date and
  the Holders of the Class X Notes have been paid the Cumulative Class X Payment due to them on such Payment
  Date and, in the case of the Final Maturity Date, until the Aggregate Principal Amount of the Senior Class A Notes
  and the Class X Notes have been paid in full.

           The Class A-3L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class A-3L Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 1.40% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class A-3L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon at the
  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, with the Periodic Interest Amount for such
  subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). The failure to
  pay in full Periodic Interest on the Class A-3L Notes as a result of insufficient funds being available therefor will not
  constitute an Event of Default so long as any Senior Class A Notes or Class X Notes are Outstanding. Interest will
  be calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class A-3L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of a Special
  Redemption, an Optional Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class A-3L
  Notes. On each Payment Date with respect to the Amortization Period after the Class A-1L Notes, Class A-2L
  Notes and the Class X Notes have been paid in full, principal of the Class A-3L Notes will be payable (to the extent
  of funds available therefor and in the order of priority described herein) until the Payment Date on which the
  Aggregate Principal Amount of the Class A-3L Notes has been paid in full. In connection with a Special
  Redemption, a Tax Event Redemption, an Optional Redemption or a Mandatory Redemption, no principal in respect
  of the Class A-3L Notes will be payable until the Aggregate Principal Amount of the Class A-1L Notes, the Class
  A-2L Notes and (other than with respect to an O/C Redemption or a Special Redemption) the Class X Notes have
  been paid in full. All outstanding principal of the Class A-3L Notes, together with the other amounts described
  herein, will be due and payable on the Final Maturity Date. The Class A-3L Notes are subordinated in right of
  payment to the Senior Class A Notes and the Class X Notes to the extent described herein.

           No interest will be payable in respect of the Class A-4L Notes on any Payment Date unless the Holders of
  the Class A-1L Notes and the Class A-2L Notes have been paid the Cumulative Interest Amount due to them on
  such Payment Date, the Holders of the Class A-3L Notes have been paid the Periodic Interest Amount due to them


                                                           34
                                                                                                         008212
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 83 of 344 PageID 11060


  on such Payment Date, the Holders of the Class X Notes have been paid the Cumulative Class X Payment due to
  them on such Payment Date, and, in the case of the Final Maturity Date, until the Aggregate Principal Amount of the
  Senior Class A Notes and the Class X Notes have been paid in full.

           The Class A-4L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class A-4L Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 1.70% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class A-3L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon at the
  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, with the Periodic Interest Amount for such
  subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). The failure to
  pay in full Periodic Interest on the Class A-4L Notes as a result of insufficient funds being available therefor will not
  constitute an Event of Default so long as any Senior Class A Notes, the Class A-3L Notes or Class X Notes are
  Outstanding. Interest will be calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class A-4L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of a Special
  Redemption, an Optional Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class A-4L
  Notes. On each Payment Date with respect to the Amortization Period after the Class A-1L Notes, Class A-2L
  Notes, Class A-3L Notes and the Class X Notes have been paid in full, principal of the Class A-4L Notes will be
  payable (to the extent of funds available therefor and in the order of priority described herein) until the Payment
  Date on which the Aggregate Principal Amount of the Class A-4L Notes has been paid in full. In connection with a
  Special Redemption, a Tax Event Redemption, an Optional Redemption or a Mandatory Redemption, no principal in
  respect of the Class A-4L Notes will be payable until the Aggregate Principal Amount of the Class A-1L Notes, the
  Class A-2L Notes, the Class A-3L Notes and (other than with respect to an O/C Redemption or a Special
  Redemption) the Class X Notes have been paid in full. All outstanding principal of the Class A-4L Notes, together
  with the other amounts described herein, will be due and payable on the Final Maturity Date. The Class A-4L Notes
  are subordinated in right of payment to the Senior Class A Notes, the Class A-3L Notes and the Class X Notes to the
  extent described herein.

           No interest will be payable in respect of the Class B-1L Notes on any Payment Date unless the Holders of
  the Class A-1L Notes and the Class A-2L Notes have been paid the Cumulative Interest Amount due to them on
  such Payment Date, the Holders of the Class A-3L Notes and Class A-4L Notes have been paid the Periodic Interest
  Amount due to them on such Payment Date, the Class X Notes have been paid the Cumulative Class X Payment due
  to them on such Payment Date, the Overcollateralization Tests with respect to the Class A Notes and the Interest
  Coverage Test have been satisfied, and, on the Final Maturity Date, unless the Aggregate Principal Amount of the
  Class A Notes and the Class X Notes have been paid in full.

            The Class B-1L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class B-1L Notes) (to the extent funds are available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 2.25% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class B-1L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon, at the
  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, together with the Periodic Interest Amount
  for such subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). The
  failure to pay in full Periodic Interest on the Class B-1L Notes as a result of insufficient funds being available



                                                           35
                                                                                                         008213
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 84 of 344 PageID 11061


  therefor will not constitute an Event of Default so long as any Class A Notes or Class X Notes are Outstanding.
  Interest will be calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class B-1L Notes until the Aggregate Principal Amount of
  the Class A Notes and the Class X Notes have been paid in full, except with respect to the Additional Collateral
  Deposit Requirement. Principal payments are not expected to begin until the commencement of the Amortization
  Period (except in the event of a Special Redemption, an Optional Redemption, a Tax Redemption or a Mandatory
  Redemption of the Class B-1L Notes or in connection with the Additional Collateral Deposit Requirement) and are
  to continue until the Payment Date on which the Aggregate Principal Amount of the Class B-1L Notes has been paid
  in full. In connection with a Special Redemption, a Tax Event Redemption, an Optional Redemption or a
  Mandatory Redemption, no principal in respect of the Class B-1L Notes will be payable until the Aggregate
  Principal Amount of the Class A Notes and (other than with respect to an O/C Redemption or a Special Redemption)
  the Class X Notes have been paid in full. All outstanding principal of the Class B-1L Notes, together with the
  other amounts described herein, will be due and payable on the Final Maturity Date. The Class B-1L Notes are
  subordinated in right of payment to the Class A Notes and the Class X Notes to the extent described herein.

            The Class X Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class X Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 0.36% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class X Notes) on each Payment Date, commencing on the November 1, 2006 Payment Date through and including
  the August 1, 2013 Payment Date. Any such interest will be calculated on the basis of a year of 360 days and the
  actual number of days elapsed. Such amount may be reduced in connection with a redemption of the Class X Notes,
  as set forth in the Indenture.

           To the extent the Class X Payment is not paid on any Payment Date, the amount of such shortfall will
  accrue interest at the rate of 0.36% per annum above LIBOR (the "Class X Periodic Interest Rate") (to the extent
  funds are available therefor and subject to the priority of distribution provisions described herein) on one or more
  subsequent Payment Dates (the amount of such shortfall, together with interest thereon, calculated at the Class X
  Periodic Interest Rate, the "Class X Shortfall Amount" and, together with the Class X Payment for such subsequent
  Payment Date, the "Cumulative Class X Payment" with respect to such Payment Date). The Class X Shortfall
  Amount shall be payable after payment of the Class X Payment relating to such subsequent Payment Date. Any
  such interest will be calculated on the basis of a year of 360 days and the actual number of days elapsed. The
  Aggregate Principal Amount of the Class X Notes, together with the other amounts described herein, will be due and
  payable on the Final Maturity Date of the Class X Notes.

            Payments of principal on the Class X Notes that are made in connection with an Initial Deposit
  Redemption, a Tax Event Redemption, an Optional Redemption or a Rating Confirmation Failure Redemption will
  be paid on a pro rata basis with the Class A-1LA Notes as described herein. The Class X Notes are not subject to an
  O/C Redemption or a Special Redemption. The Aggregate Principal Amount of the Class X Notes will be reduced
  on each Payment Date by the Class X Principal Payment for such Payment Date. The Holders of the Class X Notes
  are entitled to receive the Aggregate Principal Amount of the Class X Notes on the Final Maturity Date, whether
  such Final Maturity Date occurs in connection with a redemption of the Class X Notes as described herein or
  otherwise.

           To the extent assets of the Trust Estate are insufficient to pay all amounts due on the Notes, the Co-Issuers
  shall have no further obligations in respect of the Notes.

            The Co-Issuers will not be required to pay additional amounts to Holders of any Class of Notes if taxes or
  related amounts are withheld from payments on the Notes or any payments on any item of Portfolio Collateral or
  other assets of the Co-Issuers. However, such withholding tax on payments on items of Portfolio Collateral could
  result in the Notes being redeemed by the Issuer. See "—Tax Event Redemption."




                                                          36
                                                                                                       008214
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 85 of 344 PageID 11062


           Determination of LIBOR

           For purposes of calculating the Applicable Periodic Rate, the Issuer initially will appoint JPMorgan Chase
  Bank, National Association, as agent with respect to the determination of LIBOR (in such capacity, the
  "Calculation Agent"). LIBOR will be determined by the Calculation Agent in accordance with the following
  provisions:

                     On the second London Business Day prior to the commencement of a Periodic Interest Accrual
           Period (each such day, a "LIBOR Determination Date"), LIBOR shall equal the rate, as obtained by the
           Calculation Agent, for three-month U.S. dollar deposits which appears on Telerate Page 3750 (as defined in
           the 2000 ISDA Definitions and as reported by Bloomberg Financial Markets Commodities News) or such
           other page as may replace such Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination
           Date. Notwithstanding the foregoing, LIBOR for the initial Periodic Interest Accrual Period will be
           determined through the use of straight-line interpolation by reference to two rates calculated in accordance
           with the provisions above, one of which shall be for five-month U.S. dollar deposits and the other of which
           shall be for six-month U.S. dollar deposits.

                    If, on any LIBOR Determination Date, such rate does not appear on Telerate Page 3750 or such
           other page as may replace such Page 3750, the Calculation Agent shall determine the arithmetic mean of
           the offered quotations of the Reference Banks to leading banks in the London interbank market for three-
           month (or five-month and six-month, as applicable) U.S. dollar deposits in an amount determined by the
           Calculation Agent by reference to requests for quotations as of approximately 11:00 a.m. (London time) on
           the LIBOR Determination Date made by the Calculation Agent to the Reference Banks. If, on any LIBOR
           Determination Date, at least two of the Reference Banks provide such quotations, LIBOR shall equal such
           arithmetic mean of such quotations. If, on any LIBOR Determination Date, only one or none of the
           Reference Banks provide such quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
           quotations that leading banks in The City of New York selected by the Calculation Agent (after
           consultation with the Servicer) are quoting on the relevant LIBOR Determination Date for three-month (or
           five-month and six-month, as applicable) U.S. dollar deposits in an amount determined by the Calculation
           Agent that is representative of a single transaction in such market at such time by reference to the principal
           London offices of leading banks in the London interbank market; provided that, if the Calculation Agent is
           required but is unable to determine a rate in accordance with at least one of the procedures provided above,
           LIBOR shall be LIBOR as determined on the previous LIBOR Determination Date. As used herein,
           "Reference Banks" means four major banks in the London interbank market selected by the Calculation
           Agent (after consultation with the Servicer).

            As soon as possible after 11:00 a.m. (New York time) on each LIBOR Determination Date, but in no event
  later than 11:00 a.m. (New York time) on the Business Day immediately following each LIBOR Determination
  Date, the Calculation Agent will notify the Issuer, the Trustee, the Servicer and (for so long as any Class of Notes is
  listed on the Irish Stock Exchange) the Irish Stock Exchange, of LIBOR for the next Periodic Interest Accrual
  Period. The Calculation Agent will also specify to the Issuer the quotations upon which LIBOR is based, and in any
  event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New York time) on each LIBOR Determination
  Date that either: (i) it has determined or is in the process of determining LIBOR or (ii) it has not determined and is
  not in the process of determining LIBOR together with its reasons therefor.

           Upon receipt of notice of LIBOR for each Periodic Interest Accrual Period from the Calculation Agent as
  described in the preceding paragraph, the Trustee will determine the Applicable Periodic Rate for each Class of
  Notes for such Periodic Interest Accrual Period and notify the Irish Stock Exchange of the Applicable Periodic Rate
  for each Class of Notes (for so long as any Class of Notes is listed on the Irish Stock Exchange). The determination
  of LIBOR by the Calculation Agent and the Applicable Periodic Rate by the Trustee (in the absence of manifest
  error) will be final and binding upon all parties.

           The Calculation Agent may be removed by the Issuer at any time. If the Calculation Agent is unable or
  unwilling to act as such or is removed by the Issuer, or if the Calculation Agent fails to determine LIBOR for a
  Periodic Interest Accrual Period, the Issuer will promptly appoint as a replacement Calculation Agent a leading bank
  which is engaged in transactions in U.S. dollar deposits in the international U.S. dollar market and which does not



                                                           37
                                                                                                        008215
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 86 of 344 PageID 11063


  control or is not controlled by or under common control with the Issuer or its affiliates. The Calculation Agent may
  not resign or be removed from its duties without a successor having been duly appointed.

           Adjusted Collateral Collections

           On each Payment Date, in accordance with the Note Valuation Report for the Calculation Date
  immediately preceding such Payment Date, Collateral Interest Collections, to the extent of Available Funds in the
  Collection Account (excluding from such Available Funds any Collateral Disposition Proceeds received during the
  Due Period relating to such Calculation Date to be applied by the Trustee during the related Due Period or the
  immediately succeeding Due Period to purchase Substitute Portfolio Collateral and, with respect to the purchase of
  Additional Portfolio Collateral as described in the Indenture, certain Collateral Principal Collections with respect to
  which the Issuer has entered into a commitment to purchase Portfolio Collateral prior to the end of such Due
  Period), and a portion of the proceeds from the sale of the Notes in an amount equal to U.S.$1,600,000 (the
  "Reserve Amount") to fund a portion of the payments to be made in accordance with Priority of Payments on any
  Payment Date constituting Collateral Interest Collections or Collateral Principal Collections at the direction of the
  Servicer, will be applied by the Trustee to pay each of the following in the order of priority set forth below:

          (A) the Trustee Administrative Expenses with respect to such Payment Date and any Trustee
  Administrative Expenses with respect to a previous Payment Date that were not paid on a previous Payment Date,

          (B) the Preferred Shares Administrative Expenses with respect to such Payment Date and any Preferred
  Shares Administrative Expenses that were not paid on a previous Payment Date,

          (C) the Issuer Base Administrative Expenses with respect to such Payment Date and any Issuer Base
  Administrative Expenses with respect to a previous Payment Date that were not paid on a previous Payment Date,

            (D) for the replenishment of the Expense Reimbursement Account up to an amount equal to U.S.$50,000 to
  the extent any of the amounts referred to in clause (C) have already been paid from funds on deposit therein (the
  aggregate of the amounts set forth in clauses (A), (B), (C) and (D) shall not exceed (i) U.S.$250,000 per annum plus
  (ii) the greater of U.S.$75,000 per annum and 0.0275% per annum of the Aggregate Par Amount on the related
  Calculation Date, and

           (E) the Base Servicing Fee with respect to such Payment Date, and any Base Servicing Fee that was not
  paid on a previous Payment Date, and to the Holders of the Class II Preferred Shares in accordance with the Paying
  and Transfer Agency Agreement, the Class II Preferred Share Base Dividend with respect to such Payment Date,
  and any Class II Preferred Share Base Dividend that was not paid on a previous Payment Date (the aggregate of
  clauses (A), (B), (C), (D) and (E), the "Aggregate Base Fees and Expenses").

           Collateral Interest Collections net of the Aggregate Base Fees and Expenses payable on a Payment Date,
  represent "Adjusted Collateral Interest Collections" for such Payment Date.

           On each Payment Date, in accordance with the Note Valuation Report for the Calculation Date
  immediately preceding such Payment Date, Collateral Principal Collections, to the extent of Available Funds in the
  Collection Account (excluding from such Available Funds any Collateral Disposition Proceeds received during the
  Due Period relating to such Calculation Date to be applied by the Trustee during the related Due Period or the
  immediately succeeding Due Period to purchase Substitute Portfolio Collateral and, with respect to the purchase of
  Additional Portfolio Collateral as described in the Indenture, certain Collateral Principal Collections with respect to
  which the Issuer has entered into a commitment to purchase Portfolio Collateral prior to the end of such Due
  Period), will be applied by the Trustee to pay the Aggregate Base Fees and Expenses, in the order set forth above, to
  the extent not paid or replenished from Collateral Interest Collections with respect to such Payment Date (the
  remaining amount, the "Adjusted Collateral Principal Collections" for such Payment Date).




                                                           38
                                                                                                       008216
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 87 of 344 PageID 11064


          Revolving Period.

          I. Collateral Interest Collections.

          On each Payment Date with respect to the Revolving Period, Adjusted Collateral Interest Collections for
  such Payment Date will be applied by the Trustee in the following order of priority:

           (i)     to pay, pari passu, (i) the Cumulative Interest Amount with respect to the Class A-1LA Notes and
      the Class A-1LB Notes and such Payment Date and, (ii) on each Payment Date through the August 1, 2013
      Payment Date, the Cumulative Class X Payment with respect to the Class X Notes and such Payment Date;

           (ii)     to pay the Cumulative Interest Amount with respect to the Class A-2L Notes and such Payment
      Date;

           (iii)    to pay the Cumulative Interest Amount with respect to the Class A-3L Notes and such Payment
      Date;

           (iv)     to pay the Cumulative Interest Amount with respect to the Class A-4L Notes and such Payment
      Date;

            (v)      to the payment of principal in the amount, if any, required to be paid in order to satisfy the Class
      A Overcollateralization Test and, on each Payment Date after the second Payment Date, the Interest Coverage
      Test, such amount to be paid first, to the Class A-1LA Notes; second, to the Class A-1LB Notes; third, to the
      Class A-2L Notes, fourth, to any Periodic Rate Shortfall Amount with respect to the Class A-3L Notes, and then
      to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount with respect to the Class
      A-4L Notes, and then to principal of the A-4L Notes, in that order, until each such Class is paid in full, to the
      extent required to satisfy the Class A Overcollateralization Test and the Interest Coverage Test;

           (vi)     to pay the Periodic Interest Amount with respect to the Class B-1L Notes and such Payment Date;

            (vii)    to the payment of principal as an O/C Redemption or a Rating Confirmation Failure Redemption
      in the amount, if any, required to be paid in order to satisfy the Class B-1L Overcollateralization Test or in order
      to receive a Rating Confirmation, as applicable, such amount to be paid first, pro rata, to the Class X Notes,
      only in connection with a Rating Confirmation Failure Redemption, and to the Class A-1LA Notes; second, to
      the Class A-1LB Notes; third, to the Class A-2L Notes; fourth, any Periodic Rate Shortfall Amount with respect
      to the Class A-3L and then to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall
      Amount with respect to the Class A-4L Notes and then to principal of the Class A-4L Notes and sixth, to
      principal of the Class B-1L Notes, in that order, until each such Class is paid in full, to the extent required to
      satisfy the Class B-1L Overcollateralization Test or in order to receive a Rating Confirmation, as applicable;

            (viii) to the payment to the Holders of the Class B-1L Notes of an amount equal to the Cumulative
      Interest Amount for the Class B-1L Notes and such Payment Date to the extent not paid to the Holders of the
      Class B-1L Notes pursuant to clauses (vi) and (vii) of this section;

            (ix)     on each Payment Date after the second Payment Date, pro rata, to the extent of available funds,
      an amount equal to 35% of the funds available up to the Additional Collateral Deposit Requirement to the
      payment of principal of the Class B-1L Notes until such Class is paid in full and an amount equal to 65% (or,
      after the Class B-1L Notes are paid in full, 100%) of the funds available up to the Additional Collateral Deposit
      Requirement to the purchase of Additional Portfolio Collateral (other than CLO Securities) as directed by the
      Servicer or the Issuer meeting certain specified requirements set forth in the Indenture and described herein
      during the Due Period in which such Payment Date occurs or the immediately succeeding Due Period;

          (x)       to the payment to the Default Swap Counterparty any Default Swap Counterparty Termination
      Payment;




                                                           39
                                                                                                        008217
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 88 of 344 PageID 11065


           (xi)      to the payment, first (a) to the Servicer of the Additional Servicing Fee with respect to such
      Payment Date and (b) to the Holders of the Class II Preferred Shares in accordance with the Paying and
      Transfer Agency Agreement, the Class II Preferred Share Additional Dividend then due and unpaid, and
      second, to the Holders of the Notes any due and unpaid Extension Bonus Payment;

            (xii)    to the payment to the Issuer of the Issuer Excess Administrative Expenses with respect to such
      Payment Date and then any Issuer Excess Administrative Expenses with respect to a previous Payment Date
      that were not paid on a previous Payment Date;

           (xiii)    if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than 12%, to
      the payment to the Holders of the Preferred Shares, but only up to an amount that would cause the Internal Rate
      of Return of the Preferred Shares to equal 12% and;

           (xiv)    any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee for such
      Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer
      Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to
      the Holders of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a
      dividend thereon or as a redemption payment on the Redemption Date, as applicable.

          II. Collateral Principal Collections.

          On each Payment Date with respect to the Revolving Period, Adjusted Collateral Principal Collections for
  such Payment Date will be applied by the Trustee in the following order of priority:

            (i)      to the payment of the amounts described in clauses (i) through (vii) with respect to Collateral
      Interest Collections and the Revolving Period, in the order described therein, in each case to the extent such
      amounts have not been paid from Adjusted Collateral Interest Collections with respect to such Payment Date;
      provided however that, with respect to the payment described in clause (iii) above, so long as any Class X
      Notes, Class A-1L Notes or Class A-2L Notes are Outstanding, the Class A-3L Notes shall only be entitled to
      receive an amount sufficient to pay the Periodic Interest Amount (or, after the Class A-2L Notes are paid in full,
      the Cumulative Interest Amount) due to the Class A-3L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, with respect to (iv) above, so long as any Class X Notes, Class A-1L Notes, Class A-
      2L Notes or Class A-3L Notes are Outstanding, the Class A-4L Notes shall only be entitled to receive an
      amount sufficient to pay the Periodic Interest Amount (or, after the Class A-3L Notes are paid in full, the
      Cumulative Interest Amount) due to the Class A-4L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, and with respect to (vi) above, so long as any Class X Notes, Class A-1L Notes,
      Class A-2L Notes, Class A-3L Notes or Class A-4L Notes are Outstanding, the Class B-1L Notes shall only be
      entitled to receive an amount sufficient to pay the Periodic Interest Amount due to the Class B-1L Notes for
      such Payment Date from Collateral Principal Collections but only to the extent this payment will not cause the
      failure of the Class B-1L Overcollateralization Test; and provided further, so long as any Class A-1L Notes or
      Class A-2L Notes are not Outstanding, the Class A-3L Notes shall be entitled to receive an amount sufficient to
      pay the Cumulative Interest Amount due to the Class A-3L Notes for such Payment Date from Collateral
      Principal Collections and, so long as any Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are not
      Outstanding, the Class A-4L Notes shall be entitled to receive an amount sufficient to pay the Cumulative
      Interest Amount due to the Class A-4L Notes for such Payment Date from Collateral Principal Collections, and
      then any remaining amounts shall be distributed pursuant to clauses (v) through (vii) above, in the order
      described therein;

           (ii)     to pay principal of the Notes in a Special Redemption, such amount to be paid first, (A) to the
      Class A-1LA Notes; second, to the Class A-1LB Notes; third, to the Class A-2L Notes; fourth, to any Periodic
      Rate Shortfall Amount with respect to the Class A-3L Notes; fifth, to principal of the Class A-3L Notes; sixth,
      to any Periodic Rate Shortfall Amount with respect to the Class A-4L Notes; seventh, to principal of the Class
      A-4L Notes; and eighth,, to the Class B-1L Notes, in that order, until each such Class is paid in full; and




                                                          40
                                                                                                       008218
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 89 of 344 PageID 11066


            (iii)   as directed by the Servicer or the Issuer (or deposited by the Trustee in the Collection Account),
      to the purchase of Additional Portfolio Collateral meeting the specified requirements no later than the last day
      of the Due Period relating to the Payment Date next following such Payment Date, such amounts to be applied
      in the manner described herein.

           Amortization Period.

           I. Collateral Interest Collections.

           On each Payment Date with respect to the Amortization Period, Adjusted Collateral Interest Collections
  for such Payment Date will be applied by the Trustee in the following order of priority:

           (i)     to pay, pari passu, (i) the Cumulative Interest Amount with respect to the Class A-1LA Notes and
  the Class A-1LB Notes and such Payment Date and (ii) on each Payment Date through the August 2013 Payment
  Date, the Cumulative Class X Payment with respect to the Class X Notes and such Payment Date;

           (ii)     to pay the Cumulative Interest Amount with respect to the Class A-2L Notes and such Payment
  Date;

           (iii)    to pay the Cumulative Interest Amount with respect to the Class A-3L Notes and such Payment
  Date;

           (iv)     to pay the Cumulative Interest Amount with respect to the Class A-4L Notes and such Payment
  Date;

           (v)       to the payment of principal as an O/C Redemption in the amount, if any, required to be paid in
  order to satisfy the Class A Overcollateralization Test and, on each Payment Date after the second Payment Date,
  the Interest Coverage Test, such amount to be paid first, to the Class A-1LA Notes; second, to the Class A-1LB
  Notes; third, to the Class A-2L Notes, fourth, to any Periodic Rate Shortfall Amount with respect to the Class A-3L
  Notes and then to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount with respect to
  the Class A-4L Notes and then to principal of the A-4L Notes, in that order, until each such Class is paid in full, to
  the extent required to satisfy the Class A Overcollateralization Test and the Interest Coverage Test;

           (vi)     to pay the Periodic Interest Amount with respect to the Class B-1L Notes and such Payment Date;

           (vii)     to the payment of principal as an O/C Redemption in the amount, if any, required to be paid in
  order to satisfy the Class B-1L Overcollateralization Test, such amount to be paid first, to the Class A-1LA Notes;
  second, to the Class A-1LB Notes; third, to the Class A-2L Notes; fourth, to any Periodic Rate Shortfall Amount and
  then to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount and then to principal of
  the Class B-1L Notes, in that order, until each such Class is paid in full, to the extent required to satisfy the Class B-
  1L Overcollateralization Test;

           (viii)  to the payment to the Holders of the Class B-1L Notes of an amount equal to the Cumulative
  Interest Amount for the Class B-1L Notes and such Payment Date to the extent not paid to the Holders of the Class
  B-1L Notes pursuant to clauses (vi) and (vii) of this section;

            (ix)     to the payment of, pro rata, to the extent of available funds, an amount equal to 35% of the
  Additional Collateral Deposit Requirement to the payment of principal of the Class B-1L Notes until such Class is
  paid in full and an amount equal to 65% (or, after the Class B-1L Notes are paid in full, 100%) of the funds available
  up to the Additional Collateral Deposit Requirement to the payment of principal of the Notes (other than the Class X
  Notes) in the order of priority described in clause (vii) above;

         (x)        to the payment to the Default Swap Counterparty any Default Swap Counterparty Termination
  Payment;

         (xi)    to the payment, first (a) to the Servicer of the Additional Servicing Fee with respect to such
  Payment Date and (b) to the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer



                                                            41
                                                                                                          008219
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 90 of 344 PageID 11067


  Agency Agreement, the Class II Preferred Share Additional Dividend then due and unpaid, and second, to the
  Holders of the Notes any due and unpaid Extension Bonus Payment;

           (xii)    to the payment to the Issuer of the Issuer Excess Administrative Expenses with respect to such
  Payment Date and then any Issuer Excess Administrative Expenses with respect to a previous Payment Date that
  were not paid on a previous Payment Date;

          (xiii)    if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than 12%, to
  the payment to the Holders of the Preferred Shares, but only up to an amount that would cause the Internal Rate of
  Return of the Preferred Shares to equal 12% and;

           (xiv)     any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee for such
  Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer
  Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to the
  Holders of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a dividend
  thereon or as a redemption payment on the Redemption Date, as applicable.

          II. Collateral Principal Collections.

           On each Payment Date with respect to the Amortization Period, Adjusted Collateral Principal Collections
  with respect to such Payment Date will be applied by the Trustee in the following order of priority:

            (i)      to the payment of the amounts described in clauses (i) through (vii) with respect to Collateral
      Interest Collections and the Amortization Period, in the order described therein, in each case to the extent such
      amounts have not been paid from Adjusted Collateral Interest Collections with respect to such Payment Date;
      provided however that, with respect to the payment described in clause (iii) above, so long as any Class X
      Notes, Class A-1L Notes or Class A-2L Notes are Outstanding, the Class A-3L Notes shall only be entitled to
      receive an amount sufficient to pay the Periodic Interest Amount (or, after the Class A-2L Notes are paid in full,
      the Cumulative Interest Amount) due to the Class A-3L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, with respect to (iv) above, so long as any Class X Notes, Class A-1L Notes, Class A-
      2L Notes or Class A-3L Notes are Outstanding, the Class A-4L Notes shall only be entitled to receive an
      amount sufficient to pay the Periodic Interest Amount (or, after the Class A-3L Notes are paid in full, the
      Cumulative Interest Amount) due to the Class A-4L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, and with respect to (vi) above, so long as any Class X Notes, Class A-1L Notes,
      Class A-2L Notes, Class A-3L Notes or Class A-4L Notes are Outstanding, the Class B-1L Notes shall only be
      entitled to receive an amount sufficient to pay the Periodic Interest Amount due to the Class B-1L Notes for
      such Payment Date from Collateral Principal Collections but only to the extent this payment will not cause the
      failure of the Class B-1L Overcollateralization Test; and provided further, so long as any Class A-1L Notes or
      Class A-2L Notes are not Outstanding, the Class A-3L Notes shall be entitled to receive an amount sufficient to
      pay the Cumulative Interest Amount due to the Class A-3L Notes for such Payment Date from Collateral
      Principal Collections and , so long as any Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are not
      Outstanding, the Class A-4L Notes shall be entitled to receive an amount sufficient to pay the Cumulative
      Interest Amount due to the Class A-4L Notes for such Payment Date from Collateral Principal Collections, and
      then any remaining amounts shall be distributed pursuant to clauses (v) through (vii) above, in the order
      described therein;

           (ii)      so long as no Event of Default has occurred and is continuing and as directed by the Servicer or
      the Issuer (or deposited by the Trustee in the Collection Account), to the purchase of Additional Portfolio
      Collateral from the proceeds of Collateral Principal Collections from any unscheduled prepayment or to the
      purchase of Substitute Portfolio Collateral from the sales proceeds of Credit Improved Portfolio Collateral,
      meeting the specified requirements with respect to the Amortization Period no later than ninety days after
      receipt of such amounts, to be applied in the manner described herein; and




                                                          42
                                                                                                       008220
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 91 of 344 PageID 11068


            (iii)    to pay the Notes as follows: first, to the Class A-1LA Notes until the Aggregate Principal
      Amount thereof has been paid in full; second, to the Class A-1LB Notes until the Aggregate Principal Amount
      thereof has been paid in full; third, to the Class A-2L Notes until the Aggregate Principal Amount thereof has
      been paid in full; fourth, to any Periodic Rate Shortfall Amount with respect to the Class A-3L Notes and then
      to principal of the Class A-3L Notes until the Aggregate Principal Amount thereof has been paid in full; fifth, to
      any Periodic Rate Shortfall Amount with respect to the Class A-4L Notes and then to principal of the Class A-
      4L Notes until the Aggregate Principal Amount thereof has been paid in full; and sixth, to any Periodic Rate
      Shortfall Amount with respect to Class B-1L Notes and then to principal of the Class B-1L Notes until the
      Aggregate Principal Amount thereof has been paid in full.

          Final Maturity Date.

            On the Final Maturity Date (including an Optional Redemption Date or a Tax Event Redemption or any
  other Payment Date on which the Aggregate Principal Amount of the Notes is paid in full as described herein), in
  accordance with the Note Valuation Report for the Calculation Date immediately preceding the Final Maturity Date
  (or in the case of an Optional Redemption or a Tax Event Redemption, in accordance with the related redemption
  date statement delivered pursuant to the Indenture), Available Funds in the Collection Account in an amount equal
  to the sum of Adjusted Collateral Collections plus Collateral Disposition Proceeds, together with all available funds
  in the Expense Reimbursement Account and the Loan Funding Account, will be applied by the Trustee in the
  following order of priority:

           (i)     to pay, pari passu, the Cumulative Interest Amount with respect to the Class A-1LA Notes, the
      Cumulative Interest Amount with respect to the Class A-1LB Notes and such Payment Date and the Class X
      Shortfall Amount plus the Periodic Interest Amount for the Class X Notes and such Payment Date;

            (ii)     first, to pay the Aggregate Principal Amount of the Class A-1L Notes and the Class X Notes and
      then to pay the Aggregate Principal Amount of the Class A-1LB Notes;

           (iii)    to pay the Cumulative Interest Amount with respect to the Class A-2L Notes and such Payment
      Date;

           (iv)     to pay the Aggregate Principal Amount of the Class A-2L Notes;

           (v)      to pay the Cumulative Interest Amount with respect to the Class A-3L Notes and such Payment
      Date;

           (vi)     to pay the Aggregate Principal Amount of the Class A-3L Notes;

           (vii)    to pay the Cumulative Interest Amount with respect to the Class A-4L Notes and such Payment
      Date;

           (viii)   to pay the Cumulative Interest Amount with respect to the Class B-1L Notes and such Payment
      Date;

           (ix)     to pay the Aggregate Principal Amount of the Class B-1L Notes;

           (x)      to pay any Default Swap Counterparty Termination Payments;

            (xi)    to pay, first, (a) to the Servicer the Additional Servicing Fee with respect to such Payment Date
      and (b) to the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer Agency
      Agreement, the Class II Preferred Share Additional Dividend then due and unpaid and, second, to the Holders
      of the Notes any due and unpaid Extension Bonus Payment;




                                                          43
                                                                                                       008221
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 92 of 344 PageID 11069


           (xii)    to pay to the Issuer the Issuer Excess Administrative Expenses with respect to such Payment Date
      and any Issuer Excess Administrative Expenses with respect to a previous Payment Date that were not paid on a
      previous Payment Date;

           (xiii)    if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than 12%, to
      the payment to the Holders of the Preferred Shares, but only up to an amount that would cause the Internal Rate
      of Return of the Preferred Shares to equal 12%; and

           (xiv)   any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee for such
      Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer
      Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to
      the Holders of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a
      redemption payment on the Redemption Date, as applicable.

           The amount and frequency of principal and interest payments will depend on, among other things, the
  extent to which the Portfolio Collateral pledged to secure the Notes become items of Defaulted Portfolio Collateral,
  are subject to early payment provisions or are retired prior to the Final Maturity Date through mandatory or optional
  redemption, sale, maturity or other liquidation or disposition and the extent to which Additional Portfolio Collateral
  meeting the requirements specified herein are available for purchase in circumstances in which Available Funds are
  to be used for the purchase of Additional Portfolio Collateral or in circumstances in which the Issuer may dispose of
  Portfolio Collateral and apply the proceeds thereof to the purchase of Substitute Portfolio Collateral as described
  herein as well as other factors, including the interest rates obtained in connection with the purchase of any such item
  of Portfolio Collateral or any Eligible Investment in which funds held in the accounts described herein may be
  maintained.

           Notwithstanding anything contained herein to the contrary, with respect to Adjusted Collateral Collections
  held in the Collection Account in Eligible Investments pending application to purchase Portfolio Collateral, any
  such amounts not used to purchase Portfolio Collateral by the last day of the Due Period next succeeding the Due
  Period in which such amounts were collected may be used to purchase Portfolio Collateral in subsequent Due
  Periods in accordance with "Security for the Notes."

            In addition, notwithstanding anything to the contrary, upon the direction of the Issuer (as directed by and in
  the time and manner directed by the Servicer), Payment Date Equity Securities may be distributed on any Payment
  Date in lieu of cash as follows:

            (i)      Payment Date Equity Securities will be paid as Collateral Interest Collections in accordance with
      the Priority of Payments with respect to the Preferred Shares, and upon such payment, the aggregate amount of
      Collateral Interest Collections distributable to the Holders of the Preferred Shares on such Payment Date will be
      reduced by the value of such Payment Date Equity Securities. Payment Date Equity Securities distributed on
      any Payment Date shall be distributed to the Holders of the Preferred Shares in the same manner as Collateral
      Interest Collections would be distributable to such Holders of Preferred Shares on such Payment Date and
      subject to the same restriction as to payment set out in the Paying and Transfer Agency Agreement; and

            (ii)     in calculating the amounts of Collateral Interest Collections and Collateral Principal Collections
      for such Payment Date, Collateral Interest Collections in an amount equal to the value of Payment Date Equity
      Securities distributed to the Holders of the Preferred Shares shall be recharacterized as Collateral Principal
      Collections and distributed in accordance with the Priority of Payments herein.

  Overcollateralization Tests

           The "Overcollateralization Tests" are applicable until the Notes are retired and all amounts payable in
  respect thereof are paid, and are satisfied if the Class A Overcollateralization Ratio is at least equal to the Class A
  Overcollateralization Percentage (the "Class A Overcollateralization Test") and the Class B-1L
  Overcollateralization Ratio is at least equal to the Class B-1L Overcollateralization Percentage (the "Class B-1L
  Overcollateralization Test").



                                                           44
                                                                                                        008222
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 93 of 344 PageID 11070


          The "Class A Overcollateralization Percentage" is 107% and the "Class B-1L Overcollateralization
  Percentage" is 106%.

           The "Class A Overcollateralization Ratio" means, with respect to a determination made as of any date of
  calculation, the ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance with the
  Overcollateralization Ratio Adjustment plus (2) the sum of the Balance of Eligible Investments and cash in the
  Collection Account representing Collateral Principal Collections plus the Balance of Eligible Investments and cash
  in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such date by (b) the sum of the
  Aggregate Principal Amount of the Class A Notes (including for this purpose any Periodic Rate Shortfall Amounts
  with respect to such Classes of Notes not paid when due, until such amounts, if any, are paid in full) as of such date.

           The "Class B-1L Overcollateralization Ratio" is calculated in the same manner, but reduces the
  numerator by the Overcollateralization Haircut Amount and includes in the denominator the Class B-1L Notes
  (including, in each case any Periodic Rate Shortfall Amounts with respect to such Classes of Notes not paid when
  due, until any such amounts are paid in full).

           With respect to an item of Portfolio Collateral that it is both eligible to be included in the
  Overcollateralization Haircut Amount and is subject to an Overcollateralization Ratio Adjustment, for purposes of
  calculating the Class B-1L Overcollateralization Ratio, such item of Portfolio Collateral will not be discounted
  multiple times, but will be treated in the category that results in the largest discount to the par amount of the
  Portfolio Collateral.

            The "Overcollateralization Ratio Adjustment" means, for purposes of calculating the
  Overcollateralization Ratios (i) items of Equity Portfolio Collateral shall not be included as Portfolio Collateral, (ii)
  items of Deferred Interest PIK Bonds and Defaulted Portfolio Collateral shall be included at the lesser of (a) the
  Market Value of such Deferred Interest PIK Bond and item of Defaulted Portfolio Collateral and (b) the Applicable
  Percentage for such Deferred Interest PIK Bond and item of Defaulted Portfolio Collateral multiplied by its
  Principal Balance; provided that any Portfolio Loan that has been an item of Defaulted Portfolio Collateral for four
  years shall not be included as Portfolio Collateral and any CLO Security that has been an item of Defaulted Portfolio
  Collateral for three years shall not be included as Portfolio Collateral, (iii) with respect to items of Discount
  Portfolio Collateral, an amount equal to the original purchase price of such item of Discount Portfolio Collateral
  shall be included as Portfolio Collateral and (iv) to the extent the Aggregate Principal Amount of Current Pay
  Obligations exceeds 7.5% of the Aggregate Par Amount, such excess shall be included as Defaulted Portfolio
  Collateral. If an item of Portfolio Collateral could be classified in more than one of the categories set forth in
  clauses (i) through (iv), such item of Portfolio Collateral will not be discounted multiple times but will be treated in
  the applicable category that results in the largest discount to the par amount of such item of Portfolio Collateral.
  Notwithstanding the foregoing, there may be included as Portfolio Collateral (with respect to items (i) through (iv)
  above) such greater amount as confirmed by the Rating Agencies which will not result in a reduction or withdrawal
  of the then-current ratings assigned by them to any Class of the Notes.

  Applicability of Overcollateralization Tests

           At any time that the Notes are Outstanding, if any Overcollateralization Test is not satisfied on any
  Calculation Date related to a Payment Date, amounts that are junior in right of payment to such
  Overcollateralization Test as described under "—Payments on the Notes; Priority of Distributions", will be applied
  to the payment of principal of the Class A Notes and the Class B-1L Notes (or, in the case of the Class A-3L Notes,
  the Class A-4L Notes and Class B-1L Notes, first to pay Periodic Rate Shortfall Amounts and then to pay principal),
  in the order described under "—Payments on the Notes; Priority of Distributions", in an O/C Redemption to the
  extent necessary to satisfy the applicable Overcollateralization Tests (recalculated on such Payment Date, but as of
  such Calculation Date, after taking into account such O/C Redemption) in accordance with the provisions described
  herein.

           In addition, generally, satisfaction or, in certain cases, maintenance, of both Overcollateralization Tests is a
  condition to the purchase or sale of Portfolio Collateral during certain specified periods. See "Security for the
  Notes—Changes in Composition of Portfolio Collateral".


                                                            45
                                                                                                         008223
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 94 of 344 PageID 11071


  Interest Coverage Test

            The "Interest Coverage Test" is applicable on each Payment Date after the second Payment Date and will
  be satisfied as of such Payment Date if the Interest Coverage Ratio is at least equal to 1.5%. The "Interest
  Coverage Ratio" means, with respect to any Payment Date after the second Payment Date, a number (expressed as
  a percentage) calculated by dividing (a) four times the amount by which (i) the Collateral Interest Collections
  received or scheduled to be received during the Due Period in which such calculation occurs (other than Collateral
  Interest Collections (including deferred interest thereon) scheduled to be received on any item of Portfolio Collateral
  that is not paying or expected to pay current interest), exceeds (ii) the Periodic Reserve Amount (excluding amounts
  payable on the Class B-1L Notes) as of such Payment Date, by (b) the Aggregate Principal Amount of Class A
  Notes with respect to such Payment Date, as adjusted, to take into account any O/C Redemption to occur on the
  Payment Date related to such Due Period pursuant the Indenture.

  Applicability of Interest Coverage Test

           At any time after the second Payment Date that any of the Notes are Outstanding, if the Interest Coverage
  Test is not satisfied on any Calculation Date related to a Payment Date, amounts that are junior in right of payment
  to the Interest Coverage Test as described under "—Payments on the Notes; Priority of Distributions", will be
  applied to the payment of principal of the Class A Notes in the order described under "—Payments on the Notes;
  Priority of Distributions", in an O/C Redemption to the extent necessary to satisfy the Interest Coverage Test
  (recalculated on such Payment Date, but as of such Calculation Date, after taking into account such O/C
  Redemption) in accordance with the provisions described herein.

          In addition, satisfaction of the Interest Coverage Test on the prior Payment Date is a condition to certain
  purchases and sales of Portfolio Collateral during certain specified periods as described herein. See "Security for the
  Notes—Changes in Composition of Portfolio Collateral."

  Additional Collateral Deposit Requirement

           On each Payment Date after the second Payment Date, even if the Overcollateralization Tests and the
  Interest Coverage Test are satisfied, Collateral Interest Collections that would otherwise be used for payments that
  are junior in right of payment to the Additional Collateral Deposit Requirement, as described under "—Payments on
  the Notes; Priority of Distributions—Revolving Period," will be applied during the Revolving Period, to the
  payment of principal of the Class B-1L Notes and will be made available to purchase Additional Portfolio Collateral
  or, during the Amortization Period, will be applied to the payment of the Class B-1L Notes and to pay principal of
  the Notes (other than the Class X Notes) in the order described under "—Payments on the Notes; Priority of
  Distributions—Amortization Period." The "Additional Collateral Deposit Requirement" with respect to any
  Payment Date is the amount necessary such that:

           (a) the sum of:

                    (i) the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate as of the
  Calculation Date relating to such Payment Date, plus

                    (ii) the sum of the Balance of Eligible Investments and cash in the Collection Account
  representing Collateral Principal Collections plus the Balance of Eligible Investments and cash in the Initial Deposit
  Account plus unpaid Purchased Accrued Interest as of such date, less

                    (iii) the Overcollateralization Haircut Amount (if any),

                    equals or exceeds:

           (b) 107% of the amount necessary, after giving effect to the amount applied to any O/C Redemption of the
  Notes (other than the Class X Notes) to satisfy the Overcollateralization Tests and the Interest Coverage Test (if
  applicable) on such Payment Date, to repay the Aggregate Principal Amount of the Notes (other than the Class X
  Notes), including any Periodic Rate Shortfall Amounts. Notwithstanding the foregoing, if the Additional Collateral



                                                           46
                                                                                                       008224
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 95 of 344 PageID 11072


  Deposit Requirement is a positive number that is more than the amount available therefor in the Priority of
  Payments, then the amount distributed with respect to the Additional Collateral Deposit Requirement shall be such
  lesser amount available.

            For purposes of the Additional Collateral Deposit Requirement, no item of Equity Portfolio Collateral shall
  be included as Portfolio Collateral. In addition for purposes of this requirement, (i) with respect to Defaulted
  Portfolio Collateral as to which there has occurred a payment default or an event of bankruptcy, only the portion
  equal to the lesser of (a) the Market Value of such item of Defaulted Portfolio Collateral and (b) the Applicable
  Percentage multiplied by the Principal Balance of such item of Portfolio Collateral, shall be included as Portfolio
  Collateral and (ii) with respect to items of Discount Portfolio Collateral, only an amount equal to the original
  purchase price of such item of Discount Portfolio Collateral shall be included as Portfolio Collateral. For purposes
  of calculating the Additional Collateral Deposit Requirement, to the extent an item of Portfolio Collateral is
  considered Defaulted Portfolio Collateral, Discount Portfolio Collateral and/or is included in the
  Overcollateralization Haircut Amount, such item of Portfolio Collateral will not be discounted multiple times, but
  will be treated in the category that results in the largest discount to the par amount of the Portfolio Collateral.

  Rating Confirmation Failure

            The Issuer will request that each Rating Agency confirm after the Effective Date that it has not reduced or
  withdrawn (and not restored) the ratings assigned by it on the Closing Date to the Notes (a "Rating Confirmation").
  If the Issuer is unable to obtain a Rating Confirmation by the 35th day after the Effective Date (a "Rating
  Confirmation Failure"), on the next Payment Date and on each subsequent Payment Date during the Revolving
  Period, amounts that are junior in right of payment to such Rating Confirmation Failure, as described under
  "Description of the Notes—Payments on the Notes; Priority of Distributions", will be applied to the redemption of
  the Notes (or, in the case of the Class B-1L Notes, first to pay Periodic Rate Shortfall Amounts, then to pay
  principal) until each such Class is paid in full, in the order and according to the priorities described herein (a
  "Rating Confirmation Failure Redemption"), to the extent necessary to receive a Rating Confirmation, in
  accordance with the provisions described herein. The Trustee will give notice of a Rating Confirmation Failure
  Redemption to the Company Announcements Office of the Irish Stock Exchange if any Class of Notes is then listed
  on the Irish Stock Exchange.

  O/C Redemption

            If on any Calculation Date any of the Overcollateralization Tests or the Interest Coverage Test are required
  to be satisfied and are not satisfied, amounts that are junior in right of payment to such test as described under "—
  Payments on the Notes; Priority of Distributions", will be applied to the redemption of the Class A Notes and the
  Class B-1L Notes (or, in the case of the Class B-1L Notes, first to pay Periodic Rate Shortfall Amounts, then to pay
  principal) in the order described under "—Payments on the Notes; Priority of Distributions" (an "O/C
  Redemption") to the extent necessary in order to satisfy both the Overcollateralization Tests and the Interest
  Coverage Test. A redemption of the Notes through a Rating Confirmation Failure Redemption or an O/C
  Redemption is sometimes referred to herein as a "Mandatory Redemption". Any Mandatory Redemption will be
  effected at par. The Class X Notes are not subject to O/C Redemption, but are subject to Rating Confirmation
  Failure Redemption. The Trustee will give notice of a Mandatory Redemption to the Company Announcements
  Office of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

  Initial Deposit Redemption

           On the Effective Date, to the extent that the full amount of the Deposit is not used to purchase or committed
  to be used to purchase Original Portfolio Collateral having an Aggregate Principal Amount (without giving effect to
  any reductions of that amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to the Original Portfolio Collateral on or before the Effective Date) at least equal to
  the Required Portfolio Collateral Amount in accordance with the guidelines described herein and in the Indenture,
  an amount (not in excess of the amount of the Deposit not so used to purchase or committed to be used to purchase)
  equal to the excess of the Required Portfolio Collateral Amount over the par amount of Portfolio Collateral actually
  acquired (or committed to be acquired) (without giving effect to any reductions of that amount that may have
  resulted from scheduled principal payments, principal prepayments or dispositions made with respect to the Original



                                                          47
                                                                                                       008225
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 96 of 344 PageID 11073


  Portfolio Collateral on or before the Effective Date) will be applied by the Issuer on the November 2006 Payment
  Date (the "Initial Deposit Redemption Date") to make principal payments on the Class A-1LA Notes and the Class
  X Notes, on a pro rata basis (an "Initial Deposit Redemption") except, if the amount of the Deposit not so used to
  purchase or committed to be used to purchase Original Portfolio Collateral does not exceed U.S.$2,000,000 in the
  aggregate, such amount will be transferred to the Collection Account on the Effective Date and applied as Collateral
  Principal Collections. The Trustee will give notice of an Initial Deposit Redemption to the Company
  Announcements Office of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

  Optional Redemption

            On any Payment Date after the Non-Call Period (the "Optional Redemption Date," which date shall be
  considered the Final Maturity Date in the case of a Total Optional Redemption (as hereinafter defined)), subject to
  satisfaction of certain conditions described herein, the Notes will be redeemed, in whole or in part, by the Co-Issuers
  or the Issuer, as applicable, in accordance with the priority of distributions described herein, if such redemption is
  directed by the holders of Preferred Shares in the amounts described below.

           (a) In the case of an Optional Redemption in whole (a "Total Optional Redemption"):

                     (i) the Holders of at least 75% of the outstanding Preferred Shares eligible to vote direct the Co-
  Issuer or the Issuer to redeem the Notes; provided that any Preferred Shares beneficially owned or controlled by the
  Servicer, entities affiliated with the Servicer or clients of the Servicer (collectively, the "Servicer Entities") in
  excess of the Original HFP Share Amount, shall be excluded from, and be deemed ineligible to participate in, any
  such vote to direct any Total Optional Redemption;

                        (ii) sufficient liquidation proceeds from the Portfolio Collateral must exist to effect the redemption of
  all Notes in full at their Redemption Price in accordance with the priority of distributions described herein; and

          (b) in the case of an Optional Redemption in part (a "Partial Optional Redemption" and together with a
  Total Optional Redemption, referred to herein as an "Optional Redemption"):

           (i) the Holders of at least 10% of the outstanding Preferred Shares eligible to vote direct the Co-Issuer or
  the Issuer to redeem the Notes in part; provided that any Preferred Shares beneficially owned or controlled by the
  Servicer Entities, including any HFP Shares, shall be excluded from, and be deemed ineligible to participate in, any
  such vote to direct any Partial Optional Redemption;

           (ii) the Holders of Preferred Shares directing such Partial Optional Redemption shall specify the percentage
  of Notes that will be subject to redemption pro rata (the "Partial Redemption Percentage"); provided that the
  Partial Redemption Percentage must be the percentage equivalent to at least 10% of the aggregate outstanding
  principal amount of the Notes as of the Closing Date; and

           (iii) the following conditions must be satisfied:

                   (1) the Partial Redemption Percentage of the Notes must be redeemed pro rata at their respective
           Optional Redemption Price,

                    (2) the Collateral Quality Matrix tests, Overcollateralization Tests, Interest Coverage Tests and
           any other eligibility criteria with respect to the Portfolio Collateral must be satisfied before and after giving
           effect to such redemption; provided that the degree of compliance with the Moody's Weighted Average
           Rating Test and the Weighted Average Margin Test shall not be diminished after giving effect to such
           redemption,

                    (3) any applicable Default Swaps of the Issuer must be modified or terminated in a manner
           consistent with the economic effect of such redemption and in consideration of the Portfolio Collateral and
           Eligible Investments that will be owned by the Issuer after giving effect to such redemption, and any net
           termination payments payable by the Issuer must be paid,



                                                               48
                                                                                                              008226
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 97 of 344 PageID 11074


                    (4) the Rating Condition must be satisfied with respect to each Rating Agency,

                    (5) not more than three (3) prior Partial Optional Redemptions may have occurred, and

                    (6) no claims may be pending against the Issuer or the Co-Issuer and no judgments may have been
           rendered against the Issuer or the Co-Issuer which exceed, or reasonably could be expected to result in liabilities
           that exceed, in the aggregate, $100,000, unless adequate funds have been reserved or set aside for the payment
           thereof.

           In connection with any Optional Redemption, the Issuer may use all funds credited to the Collection
  Account to provide for payment of the Optional Redemption Price. If there are not sufficient funds in the Collection
  Account as of the date the notice of redemption is given to pay the Optional Redemption Price on the Optional
  Redemption Date and all such payments, fees and expenses (including any termination payments with respect to any
  Synthetic Securities and any Default Swaps), the Servicer is required to give the Trustee written direction to sell
  Portfolio Collateral in an amount sufficient to provide funds to pay the Optional Redemption Price in full. The
  Trustee will give notice of an Optional Redemption to the Company Announcements Office of the Irish Stock
  Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

            The Servicer shall have the right to purchase the Preferred Shares held by any Holder that directs the Issuer
  to effect a Partial Optional Redemption at a price equal to the liquidation value of such Preferred Shares.

  Tax Event Redemption

            The Notes are also subject to redemption on any Payment Date, at the option of the Issuer, in whole but not
  in part, at the direction of at least 66-2/3% of the Preferred Shares or a majority of the Controlling Class (but only if
  the Aggregate Principal Balance of Portfolio Collateral is less than 100% of the Class A-1L Notes) on any Payment
  Date at the Tax Event Redemption Price, if as a result of (i) change in tax law, rule or regulation or the interpretation
  thereof, the payments to be received on the Portfolio Collateral are reduced as a result of the imposition of
  withholding tax, (ii) the Issuer is otherwise subjected to tax such that the income of the Issuer is reduced in an
  amount determined by such holders of Preferred Shares to be material, (iii) (A) one or more items of Portfolio
  Collateral that were not subject to withholding tax when the Issuer committed to purchase them have become subject
  to withholding tax or the rate of withholding has increased on one or more items of Portfolio Collateral that were
  subject to withholding tax when the Issuer committed to purchase them and (B) in any Due Period the aggregate of
  the payments subject to withholding tax on new withholding tax obligations and the increase in payments subject to
  withholding tax on increased rate withholding tax obligations, in each case to the extent not "grossed-up" (on an
  after-tax basis) by the related obligor, represent 5% or more of Interest Proceeds for the Due Period, or (iv) taxes,
  fees, assessments or other similar charges are imposed on the Issuer or the Co-Issuer in an aggregate amount in any
  12-month period in excess of $2,000,000, other than liabilities for withholding taxes included in clause (iii) above.

           As the result of the ownership of Preferred Shares and Notes by the Servicer Entities, and the ability to vote
  the Preferred Shares and the Notes owned by the Servicer Entities up to a maximum amount equal to the Original
  HFP Share Amount, the affirmative vote or approval of the Preferred Shares owned by such Servicer Entities, may
  be required in order to cause an Optional Redemption or a Tax Redemption of the Notes.

  Special Redemption

           The Notes (other than the Class X Notes) are subject to redemption in part on any Payment Date (and on
  one or more Payment Dates) during the Revolving Period, at the option of the Issuer acting at the direction of the
  Servicer, if more than U.S.$2,000,000 of Collateral Principal Collections received are not applied to the purchase of
  Additional Portfolio Collateral selected by the Servicer and satisfying the criteria described herein by the earlier of
  ninety days of receipt or the last day of the Revolving Period, in an amount of at least U.S.$2,000,000 as described
  under "—Payments on the Notes; Priority of Distributions—Revolving Period—Collateral Principal Collections".




                                                             49
                                                                                                            008227
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 98 of 344 PageID 11075


         The Trustee will give notice of any redemption which the Issuer and the Servicer have directed to the
  Company Announcements Office of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock
  Exchange.

  Extension of the Revolving Period and the Final Maturity Date

           General

           The Issuer, if directed by the Servicer, shall be entitled on each Extension Effective Date to extend the
  Revolving Period to the applicable Extended Revolving Period End Date up to a maximum of four times (so that the
  Notes can only be extended to 2037) if (i) in the case of an Extension Effective Date occurring after the first
  Extension Effective Date, the Issuer has previously affected a Maturity Extension for each preceding Extension
  Effective Date, (ii) the Extension Conditions are satisfied, (iii) the Issuer has given written notice of its election to
  extend the Revolving Period no later than 60 days and no earlier than 90 days prior to such Extension Effective Date
  and (iv) no Event of Default has occurred and is continuing. If the Extension Conditions are satisfied, the Final
  Maturity Date of the Notes (other than the Class X Notes) shall be automatically extended to the related Extended
  Final Maturity Date and the Weighted Average Life Test shall be extended to the related Extended Weighted
  Average Life Date, without any requirement for approval or consent of any Holders of Notes (other than the Holders
  of the Class A-1LA Notes) or Preferred Shares (other than as may be required pursuant to the Extension Conditions)
  or amendment or supplement to the Indenture or any other transaction document (the "Maturity Extension"). In
  the case of a Maturity Extension, any Holder of Notes or Preferred Shares wishing to sell such Notes or Preferred
  Shares to an Extension Qualifying Purchaser pursuant to the Extension Conditions must provide the applicable
  Extension Sale Notice within the Extension Sale Notice Period pursuant to "—Extension Procedure" below (such
  Notes or Preferred Shares as to which an Extension Sale Notice has been duly given, "Extension Sale Securities").
  Each Holder providing an Extension Sale Notice shall be deemed to agree that no Extension Sale Securities shall be
  purchased unless all Extension Sale Securities are purchased and settled at the applicable Extension Purchase Price
  on the applicable Extension Effective Date and the other Extension Conditions are satisfied as of such date. The
  Maturity Extension shall be effective only if the following conditions (the "Extension Conditions") are satisfied:

          (i) the purchase of all Extension Sale Securities has been settled by the designated Extension Qualifying
  Purchasers at the applicable Extension Purchase Price as of the applicable Extension Effective Date;

            (ii) all such purchases of Extension Sale Securities individually and in the aggregate comply with the
  applicable transfer restrictions herein, in the Indenture and the Preferred Share Paying and Transfer Agency
  Agreement immediately after such purchase and the legends on such Notes and Preferred Shares and all applicable
  law, rules and regulations (including, without limitation, rules, regulations and procedures of any applicable
  securities exchange, self-regulatory organization or clearing agency);

           (iii) (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes are then rated by
  S&P) and (b) either (A) the Class B-1L Overcollateralization Ratio is at least 107.5% and the Collateral Quality
  Tests are satisfied as of the related Extension Determination Date and the Interest Coverage Test was satisfied on the
  immediately preceding Payment Date, the rating of each Class of Notes by Moody's has not been downgraded,
  withdrawn or qualified from that in effect on the Closing Date (unless it subsequently has been reinstated to the
  rating assigned on the Closing Date) or (B) the Rating Condition has been satisfied with respect to Moody's (so long
  as any Notes are then rated by Moody's); and

           (iv) (a) the Holders of 100% of the Outstanding Aggregate Principal Amount of the Class A-1LA Notes
  have delivered the Extension Sale Notice in the Extension Sale Notice Period or (b) if the Holders of 100% of the
  Aggregate Outstanding Amount of the Class A-1LA Notes fail to deliver an Extension Sale Notice pursuant to the
  preceding clause (a), either (A) the Issuer, acting through the Servicer, notifies the Holders of the Class A-1LA
  Notes in writing not later than the last day of the Extension Sale Notice Period that such Class A-1LA Notes shall
  constitute "Extension Sale Securities" (as a result of which such Class A-1LA Notes must be purchased by an
  Extension Qualifying Purchaser) or (B) the Holders of 100% of the Aggregate Outstanding Amount of the Class A-
  1LA Notes have consented in writing to the Maturity Extension not later than the last day of the Extension Sale
  Notice Period.




                                                            50
                                                                                                         008228
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 99 of 344 PageID 11076


            In the case of a Maturity Extension, each Holder of Notes other than Extension Sale Securities and the
  Class X Notes shall be entitled to receive an amount equal to the applicable Extension Bonus Payment. Holders of
  Preferred Shares shall not be entitled to receive any Extension Bonus Payment. The obligation to make any
  Extension Bonus Payment shall not be rated by the Rating Agencies. The Extension Bonus Payment shall be
  payable to any applicable qualifying beneficial owners who have provided the Trustee with an Extension Bonus
  Eligibility Certification. Extension Bonus Payments which are not available to be paid on a Payment Date in
  accordance with the priority of distributions on a Payment Date shall not be considered "due and payable"
  hereunder. The failure to pay any such Extension Bonus Payment on such date shall not be an Event of Default,
  unless the Issuer shall fail to pay in full such Extension Bonus Payment on the earlier of the Final Maturity Date and
  the date of redemption in full of the relevant Notes. Unpaid Extension Bonus Payments shall not accrue interest.
  Such amounts shall be paid to the accounts designated in the applicable Extension Bonus Eligibility Certification or,
  to the extent otherwise required by the rules of any applicable securities exchange or clearing agency, in a manner
  determined by the Issuer.

           Extension Procedure

            No later than three Business Days following receipt by the Trustee of the notice given by the Issuer of its
  election to extend the Revolving Period (the "Extension Notice"), the Trustee shall deliver the Extension Notice to
  all Holders of Notes (other than the Class X Notes) and the Preferred Shares Paying and Transfer Agent (for
  forwarding to the Holders of the Preferred Shares) and each Rating Agency (so long as any rated Notes are
  Outstanding), in the form set out in the Indenture, and shall request the Rating Condition for the Maturity Extension
  from S&P, if applicable. Any Holder of Notes (other than the Class X Notes) and Preferred Shares may give
  irrevocable notice (an "Extension Sale Notice") within 30 days after the Trustee has delivered the Extension Notice
  (the "Extension Sale Notice Period") of its intention to sell its Notes or Preferred Shares to an Extension
  Qualifying Purchaser in the case of a Maturity Extension. If the Holders of 100% of the Outstanding Aggregate
  Principal Amount of the Class A-1LA Notes have not delivered the Extension Sale Notice to the Trustee by the 20th
  calendar day after the date of the Extension Notice, the Trustee shall notify the Holders of the Class A-1LA Notes of
  the date on which the Extension Sale Notice Period shall end and include a statement to the effect that (i) no
  Extension Sale Notice delivered after the end of the Extension Sale Notice Period shall be effective and (ii) the Class
  A-1LA Notes for which no Extension Sale Notice has been delivered may be treated as Extension Sale Securities
  pursuant to clause (v) of the Extension Conditions (as a result of which the Class A-1LA Notes must be purchased
  by an Extension Qualifying Purchaser). Any Extension Sale Notice received by the Trustee after the Extension Sale
  Notice Period shall be disregarded and deemed not to have been given. No Holder of Notes or Preferred Shares that
  has not given such an Extension Sale Notice within the Extension Sale Notice Period shall be entitled to sell its
  Notes or Preferred Shares to an Extension Qualifying Purchaser in connection with the Maturity Extension. If
  clause (iii)(b)(A) of the Extension Conditions is not satisfied as of the applicable Extension Determination Date as
  determined by the Issuer (or its agent), the Trustee shall request the Rating Condition to be satisfied with respect to
  Moody's. On the applicable Extension Determination Date, the Issuer (or its agent) shall confirm (i) whether or not
  Extension Qualifying Purchasers for all Extension Sale Securities have been designated to purchase such Notes or
  Preferred Shares in compliance with all transfer restrictions in the Indenture and the legends on such Notes or
  Preferred Shares and all applicable laws, rules and regulations (including, without limitation, any rules, regulations
  and procedures of any securities exchange, self-regulatory organization or clearing agency), (ii) whether the
  requirements of clause (iii) of the Extension Conditions are satisfied as of the applicable Extension Determination
  Date and (iii) whether all other Extension Conditions can be satisfied as of the applicable Extension Effective Date.
  On each Extension Effective Date, the Maturity Extension shall become effective under the terms of the Indenture;
  provided that all Extension Conditions set forth above are satisfied. No later than two Business Days after each
  Extension Effective Date, the Trustee based on a determination made by the Issuer, at the expense of the Co-Issuers,
  shall deliver a notice to all Holders of Notes and the Preferred Shares Paying and Transfer Agent (for forwarding to
  the Holders of Preferred Shares), the Servicer, the Initial Purchaser, each Rating Agency (so long as any rated Notes
  are Outstanding) and the Irish Stock Exchange (if and for so long as any Class of Notes is listed thereon) confirming
  whether or not the Maturity Extension became effective. If the Maturity Extension became effective, the Issuer shall
  make any required notifications thereof to the Depositary for any Notes subject to the Maturity Extension. None of
  the Initial Purchaser, the Servicer or any of their respective Affiliates shall have any duty to act as an Extension
  Qualifying Purchaser.

  Additional Issuance



                                                           51
                                                                                                       008229
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 100 of 344 PageID 11077


            At any time during the Revolving Period, the Issuer, as applicable, may issue and sell Additional Preferred
  Shares and use the proceeds from such issuance and sale (net of any fees and expenses incurred in connection with
  the issuance thereof, including, without limitation, compensation payable to the Initial Purchaser or any placement
  agent for any services provided in connection therewith) to purchase additional eligible Portfolio Collateral (which
  may include eligible Portfolio Collateral purchased from any Servicer Entity on an arms-length transaction basis)
  (an "Additional Issuance"); provided that certain conditions are satisfied, including without limitation: (a) such
  Additional Issuance will be a percentage (the "Additional Issuance Percentage") specified by the Servicer, of the
  original issue price of the Preferred Shares issued and Outstanding on the date of the Additional Issuance; (b) such
  Additional Preferred Shares must be issued for a cash sales price (the net sale proceeds to be used to purchase
  eligible Portfolio Collateral (or, pending such applications, deposited into the Collection Account and held in
  Eligible Investments)); (c) the terms (other than the date of issuance, the issue price, the date from which dividends
  will accrue and similar matters) of such Preferred Shares must be identical to the terms of the applicable Class of
  Preferred Shares; (d) the Holders of Preferred Shares must be notified in writing 30 days prior to such issuance; (e)
  the Servicer must consent to such Additional Issuance; and (f) Initial Purchaser must be notified in writing at least
  30 days prior to such issuance.

           Any amendment to the Indenture, Issuer’s Memorandum of Association and Articles of Association or any
  other related documents required to provide for or facilitate such Additional Issuance will not require the consent of
  the Holders of Securities.

  Prescription

            Payment in respect of the Notes will cease to be due if not paid to the Holder due to insufficient
  instructions for a period of twenty years from the Relevant Date therefor. "Relevant Date" means the date on which
  the final payment in respect of the Notes first becomes due, except that if the full amount of the monies payable has
  not been duly received by the Paying Agent on or prior to such due date, it means the date on which such monies
  have been so received.

  Form, Transfer and Transfer Restrictions

            Upon issuance, the Notes of each Class sold to non-U.S. Persons (as defined in Regulation S under the
  Securities Act ("Regulation S")) (each, a "non-U.S. Person") in Offshore Transactions (as defined in Regulation S)
  in reliance on Regulation S, initially will be represented by a single, temporary global note in fully registered form
  without interest coupons (the "Temporary Regulation S Global Note"), which will be deposited with the Trustee
  as custodian for, and registered in the name of a nominee on behalf of The Depository Trust Company ("DTC") on
  behalf of Euroclear Bank, S.A./N.V., as operator of The Euroclear System ("Euroclear") and Clearstream Banking,
  société anonyme ("Clearstream").

            Subject to the receipt by the Trustee of a certificate in the form provided by the Indenture from the person
  holding such interest, a beneficial interest in the Temporary Regulation S Global Note may be exchanged for (i)
  after the 40th day after the later of the conclusion of the offering and the Closing Date (the "Exchange Date"), an
  interest in a permanent global note in fully registered form without coupons (the "Permanent Regulation S Global
  Note" and, together with the Temporary Regulation S Global Note, the "Regulation S Global Notes"), in an amount
  equal to the aggregate principal amount of such interest in the Temporary Regulation S Global Note or (ii) at any
  time for an interest in a Rule 144A Global Note (defined below), if a beneficial interest in a Regulation S Global
  Note will be transferred to a Qualified Institutional Buyer who is a U.S. Person (defined below), which note will be
  registered in the name of such person.
            Upon deposit of the Permanent Regulation S Global Note of a Class with the Trustee, as custodian for DTC
  or the common depository, as applicable, Euroclear or Clearstream, as the case may be, will credit each purchaser
  (or its agent or custodian) with a principal amount of Notes of such Class equal to the principal amount thereof for
  which it has paid. The Holder of the Regulation S Global Notes (which will be DTC or its nominee) shall be the
  only person entitled to receive payments in respect of the Notes represented by such Regulation S Global Notes, and
  the Co-Issuers will be discharged by payment to, or to the order of, such Holder of such Regulation S Global Notes
  in respect of each amount so paid. Each of the persons shown in the records of Euroclear or of Clearstream as the
  Holder of a particular principal amount of Regulation S Global Notes must look solely to Euroclear or Clearstream,
  as the case may be, for its share of each payment so made by the Co-Issuers to, or to the order of, the Holder of such



                                                          52
                                                                                                       008230
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 101 of 344 PageID 11078


  Regulation S Global Notes. No person other than the Holder of the Regulation S Global Notes shall have any claim
  against the Co-Issuers in respect of any payments due on the Regulation S Global Notes.
          Payments on the Regulation S Global Notes will be made pursuant to certain procedures established by
  DTC, provided that the final payment of principal and interest will be made upon presentation and endorsement of
  such Regulation S Global Notes at the office of a Paying Agent.
           Definitive fully registered notes ("Definitive Notes") will be issued and exchanged for each Permanent
  Regulation S Global Note within 30 days of the occurrence of any of the following: (i) the Notes or any of them
  become immediately due and payable following an Event of Default under the Indenture; (ii) either Euroclear or
  Clearstream is closed for business for a continuous period of 14 days (other than by reason of holiday, statutory or
  otherwise) or announces an intention permanently to cease business and no alternative clearance system satisfactory
  to the Trustee is available; or (iii) as a result of any amendment to, or change in, the laws or regulations of the
  Cayman Islands or of any authority therein or thereof having power to tax or in the interpretation or administration
  of such laws or regulations which becomes effective on or after the Closing Date, the Co-Issuers or the Paying
  Agents are or will be required to make any deduction or withholding from any payment in respect of the Notes
  which would not be required were the Notes in definitive registered form. Notwithstanding the foregoing, interests
  in any Temporary Regulation S Global Note or any definitive registered Note purchased by a non-U.S. Person in an
  Offshore Transaction in accordance with Regulation S may not be exchanged for a Definitive Note until receipt by
  the Trustee from the owner of such beneficial interest of a certificate in the form provided by the Indenture.
           Upon issuance, the Notes sold in the United States to Qualified Institutional Buyers will be issued in book-
  entry form ("Rule 144A Global Notes") only through the facilities of DTC. So long as DTC or its nominee is the
  registered Holder of the Rule 144A Global Notes, DTC or such nominee, as the case may be, will be considered the
  absolute owner or Holder of such the Notes represented by such Rule 144A Global Notes for all purposes under the
  Indenture and such Notes. DTC or such nominee, as the case may be, will be the only person entitled to receive
  payments in respect of the Notes represented by such Rule 144A Global Notes and the Co-Issuers will be discharged
  by payment to DTC or such nominee. Each of the persons shown in the records of DTC as the beneficial owner of a
  Rule 144A Global Note must look solely to DTC for its share of each payment made by the Issuer to DTC. No
  person other than DTC shall have any claim against the Co-Issuers in respect of any payment due under the Rule
  144A Global Notes.

           Payments on the Rule 144A Global Notes will be made in accordance with the established procedures of
  DTC and the Co-Issuers will have no liability therefor. In addition, no beneficial owner of an interest in a Rule
  144A Global Note will be able to exchange or transfer such interest except in accordance with the applicable
  procedures of DTC. None of the Issuer, the Co-Issuer, the Trustee, the Registrar or any Paying Agent will have any
  responsibility or liability for any aspect of the records relating to or payments made on account of beneficial
  ownership interests in the Rule 144A Global Notes or for maintaining, supervising or reviewing any records relating
  thereto.

           Definitive Notes will be issued and exchanged for each Rule 144A Global Note within 30 days of the
  occurrence of any of the following: (i) the Notes or any of them become immediately due and payable following an
  Event of Default under the Indenture; or (ii) DTC notifies the Issuer or the Trustee in writing that it is unwilling or
  unable to discharge properly its responsibilities as a depository with respect to the Rule 144A Global Notes or it
  ceases to be a "clearing agency" registered under the Exchange Act (defined below), and the Issuer and the Trustee
  are unable to locate a qualified successor within 90 days after such notice.
           Definitive Notes may be presented for registration of transfer (with the form of transfer endorsed thereon
  duly executed), at the office of the Registrar, without service charge but upon payment of any taxes and other
  governmental charges as described in the Indenture. Any registration of transfer will be effected upon the Trustee
  being satisfied with the documents of title and identity of the person making the request, upon their receipt of any
  applicable certificates and opinions relating to transfer restrictions, as described below, and subject to such
  reasonable regulations as the Issuer may from time to time agree with the Trustee, all as described in the Indenture.

            The Issuer has initially appointed the Trustee as Registrar. Definitive Notes may be presented for payment
  or for transfer or exchange at the offices of the Registrar's agent, JPMorgan Chase Bank, National Association, 4
  New York Plaza, ground floor, New York, New York 10004, Attention: WSS Window – WSS (Houston) –
  Rockwall CDO. The Issuer reserves the right to vary or terminate the appointment of the Registrar or to appoint


                                                           53
                                                                                                        008231
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 102 of 344 PageID 11079


  additional or other registrars or to approve any change in the office through which any Registrar acts, provided that
  there will at all times be an office or agent located in New York, New York at which the Definitive Notes may be
  presented for payment or for transfer or exchange.

           For so long as any Class of Notes is listed on the Irish Stock Exchange and the rules of such exchange shall
  so require, the Issuer will have a listing agent and a paying agent (which shall be the "Irish Paying Agent") for the
  Notes in Ireland and payments on such Notes may be effected through the Irish Paying Agent. In the event that the
  Irish Paying Agent is replaced at any time during such period, notice of the appointment of any replacement will be
  given to the Company Announcements Office of the Irish Stock Exchange.

           A beneficial interest in a Regulation S Global Note may only be transferred to (a) a non-U.S. Person in an
  offshore transaction (as defined in Regulation S) (an "Offshore Transaction") in accordance with Regulation S
  (and in accordance with certain certification requirements in the Indenture) or (b) after the Exchange Date, a person
  who takes delivery in the form of an interest in a Rule 144A Global Note and who delivers a written certification (in
  the form provided in the Indenture) to the effect that such person is a Qualified Institutional Buyer and is acquiring
  such interest for its own account (together with certain other requirements set forth in the Indenture). Upon any
  exchange of a portion of a Regulation S Global Note for a Definitive Note, the Trustee shall endorse such
  Regulation S Global Note to reflect the reduction of the principal amount evidenced thereby.

           Definitive Notes (or any interest therein) may only be transferred in accordance with the applicable laws of
  any state of the United States and (a) in a transaction exempt from the registration requirements of the Securities Act
  involving a Qualified Institutional Buyer who is a U.S. Person as transferee (in accordance with the certification
  requirements of the Indenture) or (b) to a person who takes delivery in the form of a beneficial interest in a
  Regulation S Global Note and in such case only upon receipt by the Trustee of a written certification from the
  transferor (in the form provided in the Indenture) to the effect that such transfer is being made to a non-U.S. Person
  in accordance with Regulation S. Upon any exchange of a Definitive Note for a beneficial interest in a Regulation S
  Global Note, the Trustee shall endorse such Regulation S Global Note to reflect the increase in the principal amount
  evidenced thereby.

           The Registrar for the Notes will not be required to accept for registration of transfer any Note except upon
  presentation of a certificate substantially in the form required by the Indenture representing that these restrictions on
  transfer have been complied with, and, if requested by the Issuer or the Trustee, an opinion of counsel in form and
  substance satisfactory to the Issuer or the Trustee to the effect that such transfer has been made in compliance with
  an applicable exemption from the registration requirements of the Securities Act and in accordance with any
  applicable securities laws of any state of the United States and any other jurisdiction. See "Delivery of the Notes;
  Transfer Restrictions; Settlement."

           No Note may be sold or transferred unless such sale or transfer will not constitute or result in a non-exempt
  prohibited transaction under ERISA or Section 4975 of the Code. In addition, no Class B-1L Note may be sold or
  transferred to any Plan, or to any person acting on behalf of or with "plan assets" of any Plan, including an insurance
  company general account, unless the purchaser or transferee is eligible for the exemptive relief available under
  PTCE 96-23, 95-60, 91-38, 90-1 or 84-14. See "Certain ERISA Considerations."

            In addition, sales or other transfers of the Notes may only be made to a purchaser or other transferee (other
  than a non-U.S. Person in an offshore transaction under Regulation S) that is a Qualified Purchaser in a sale or
  transfer that would not require the Co-Issuers to become subject to the requirements of the Investment Company Act
  and the Notes will bear a legend to this effect. See "Delivery of the Notes; Transfer Restrictions; Settlement."

            Each prospective purchaser will be deemed to (i) represent that such prospective purchaser is a Qualified
  Institutional Buyer and is purchasing or acquiring Notes solely for its own account or is a non-U.S. Person, (ii) that
  it and each account for which it is purchasing is purchasing a Class of Notes in at least the related minimum
  denomination, (iii) that it is a 'single beneficial owner' for purposes of Section 3(c)(1) of the Investment Company
  Act and (iv) have made the additional representations described under "Delivery of the Notes; Transfer Restrictions;
  Settlement."




                                                            54
                                                                                                         008232
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 103 of 344 PageID 11080


           DTC is a limited purpose trust company organized under the New York Banking Law, a "banking
  organization" within the meaning of the New York Banking Law, a member of the Federal Reserve System, a
  "clearing corporation" within the meaning of the New York Uniform Commercial Code and a "clearing agency"
  registered pursuant to Section 17A of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). DTC
  was created to hold securities for its participants (the "DTC Participants") and to facilitate the clearance and
  settlement of securities transactions between DTC Participants through electronic computerized book-entries,
  thereby eliminating the need for physical movement of certificates. DTC Participants include securities brokers and
  dealers, banks, trust companies and clearing corporations. Indirect access to the DTC system also is available to
  others such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship
  with a DTC Participant, either directly or indirectly ("Indirect Participants").

           Unless and until Definitive Notes are issued, all references to actions by Holders of the Rule 144A Global
  Notes holding through DTC will refer to actions taken by DTC upon instructions received from beneficial owners of
  the Rule 144A Global Notes through DTC Participants, and all references herein to payments, notices, reports,
  statements and other information to Holders of Rule 144A Global Notes will refer to payments, notices, reports and
  statements to DTC or its nominees, as the registered Holder of the Rule 144A Global Notes, for distribution to
  beneficial owners of Rule 144A Global Notes through DTC Participants in accordance with DTC procedures.

            Clearstream is incorporated under the laws of Luxembourg as a professional depository. Clearstream holds
  securities for its participating organizations ("Clearstream, Luxembourg Participants") and facilitates the
  clearance and settlement of securities transactions between Clearstream, Luxembourg Participants through
  electronic book-entry changes in accounts of Clearstream, Luxembourg Participants, thereby eliminating the need
  for physical movement of certificates. Clearstream provides to its Clearstream, Luxembourg Participants, among
  other things, services for safekeeping, administration, clearance and settlement of internationally traded securities
  and securities lending and borrowing. Clearstream interfaces with domestic markets in several countries. As a
  professional depository, Clearstream is subject to regulation by the Luxembourg Monetary Institute. Clearstream,
  Luxembourg Participants are recognized financial institutions around the world, including underwriters, securities
  brokers and dealers, banks, trust companies, clearing corporations and certain other organizations and may include
  the Initial Purchaser. Indirect access to Clearstream is also available to others, such as banks, brokers, dealers and
  trust companies that clear through or maintain a custodial relationship with a Clearstream, Luxembourg Participant,
  either directly or indirectly.

           Euroclear was created to hold securities for participants of Euroclear ("Euroclear Participants") and to
  clear and settle transactions between Euroclear Participants through simultaneous electronic book-entry delivery
  against payment, thereby eliminating the need for physical movement of certificates and any risk from lack of
  simultaneous transfers of securities and cash. Euroclear includes various other services, including securities lending
  and borrowing and interfaces with domestic markets in several countries generally similar to the arrangements for
  cross-market transfers with DTC described above. Euroclear is operated by Euroclear Bank S.A./N.V. (the
  "Euroclear Operator"), under contract with Euroclear Clearance System, S.C., a Belgian cooperative corporation
  (the "Cooperative"). All operations are conducted by the Euroclear Operator, and all Euroclear securities clearance
  accounts and Euroclear cash accounts are accounts with the Euroclear Operator, not the Cooperative. The
  Cooperative establishes policy for Euroclear on behalf of Euroclear Participants. Euroclear Participants include
  banks (including central banks), securities brokers and dealers and other professional financial intermediaries and
  may include the Initial Purchaser. Indirect access to Euroclear is also available to other firms that clear through or
  maintain a custodial relationship with a Euroclear Participant, either directly or indirectly.

           The Euroclear Operator is the Belgian branch of a New York banking corporation which is a member bank
  of the Federal Reserve System. As such, it is regulated and examined by the Board of Governors of the Federal
  Reserve System and the New York State Banking Department, as well as the Belgian Banking Commission.

            Securities clearance accounts and cash accounts with the Euroclear Operator are governed by the Terms
  and Conditions Governing Use of Euroclear and the related Operating Procedures of Euroclear and applicable
  Belgian law (collectively, the "Terms and Conditions"). The Terms and Conditions govern transfers of securities
  and cash within Euroclear, withdrawal of securities and cash from Euroclear, and receipts of payments with respect
  to securities in Euroclear. All securities in Euroclear are held on a fungible basis without attribution of specific
  certificates to specific securities clearance accounts. The Euroclear Operator acts under the Terms and Conditions



                                                          55
                                                                                                       008233
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 104 of 344 PageID 11081


  only on behalf of Euroclear Participants and has no record of or relationship with persons holding through Euroclear
  Participants.

  Option to Acquire Bond Insurance

           The Indenture will provide that Holders of any Class of Notes may elect to acquire bond insurance, a surety
  bond or similar credit enhancement supporting the payment of principal and/or interest on such Class of Notes, on
  terms and conditions acceptable to such Holders. Any Class of Notes subject to such enhancement will be
  designated as "Insured Notes" of such Class. Premiums for any such enhancement will be payable from amounts
  otherwise payable to such Class of Insured Notes or in such other manner chosen by such Holder. Any Insured
  Notes of a Class for substantially all other purposes will be treated as Notes of such Class, except that the issuer of
  the bond insurance policy, surety bond or other such credit enhancement will generally be deemed to be the Holder
  of the Notes of such Class enhanced by such entity and will in such capacity be entitled to exercise the rights
  otherwise exercisable by Holders of such Notes.

                                            SECURITY FOR THE NOTES

           The Notes will be secured by the Trust Estate. The Trust Estate will consist of substantially all property of
  the Issuer, including the Portfolio Collateral, the Collection Account, the Initial Deposit Account, the Loan Funding
  Account, the Expense Reimbursement Account and the Closing Expense Account.

  Portfolio Collateral—General

            The Portfolio Collateral (including Original Portfolio Collateral, Additional Portfolio Collateral and
  Substitute Portfolio Collateral) when purchased (or when committed to be purchased) by the Issuer, will consist of
  (I) United States dollar denominated commercial loans in registered form, including participation and assignment
  interests therein, collateralized loan obligations, including synthetic securities, of any corporation, partnership,
  limited liability company or trust, of the United States government or any agency or instrumentality thereof or of
  other sovereign issuers, which obligations:

           (a)      are "eligible assets" as defined in Rule 3a-7;

           (b)      except as described below, provide for periodic payments of interest thereon in cash no less
  frequently than semiannually;

           (c)      provide for a fixed amount of principal to be payable according to a fixed schedule or at maturity;

            (d)      are not items of Defaulted Portfolio Collateral, items of Equity Portfolio Collateral or a margin
  stock, or, except as described below, items of Credit Risk Portfolio Collateral;

           (e)      except as described below, are not zero-coupon bonds, bonds that provide for a combination of no
  coupon and a fixed coupon, step-up bonds (except for step-up bonds providing for the payment of current interest at
  a rate no less than 5% per annum or Collateral LIBOR, if floating rate), other than with respect to the Initial
  Portfolio Collateral on the Closing Date, Partial Deferred Interest Bonds (except for such bonds providing for the
  payment of current interest at a rate no less than 5% per annum or Collateral LIBOR, if floating rate);

           (f)      are not currently the subject of an Offer that would result in (i) the Issuer owning a security not
  meeting the requirements of Portfolio Collateral, not paying current interest, or, in the reasonable judgment of the
  Servicer, not expected to pay in full at maturity, or (ii) the Issuer receiving Eligible Investments or cash in a par
  amount less than that of the original security or the subject of an Exchange Offer;

            (g)      do not provide for conversion or exchange into equity capital at any time over their respective
  lives (other than the exercise of any warrant, profit participation or other equity-like interest which is a component
  of a Unit);




                                                           56
                                                                                                        008234
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 105 of 344 PageID 11082


            (h)      with respect to Portfolio Collateral which consists of Floating Rate Collateral, have an interest rate
  which adjusts periodically in accordance with changes in one or more established indices at least one of which is the
  London interbank offered rate for one-, two-, three- or six-month U.S. dollar deposits and which adjusts at least
  semiannually or, with respect to items of Fixed Rate Collateral, have an interest rate that remains constant until the
  maturity of such obligations or are Reset Debt Securities; provided that not more than 5.0% of the Aggregate
  Principal Amount of the Portfolio Collateral included in the Trust Estate may include items of Portfolio Collateral
  the interest rate on which adjusts in accordance with one or more indices that do not include the London interbank
  offered rate for one-, two-, three-, or six-month U.S. dollar deposits;

           (i)       have coupon or other payments that are not subject to U.S. withholding tax and are not at time of
  purchase subject to foreign withholding tax unless the issuer of the security is required to make "gross-up" payments
  sufficient to cause the net amount to be received on the debt obligations to equal the amount that would have been
  paid had no such withholding tax applied;

           (j)      mature on or before August 1, 2021 or, if a Maturity Extension as occurred, the then applicable
  Extended Final Maturity Date, except that up to 5.0% of the Aggregate Par Amount may mature after such date but
  before 5 years after such date; provided that, with respect to Portfolio Loans, no more than 3.0% of the Aggregate
  Par Amount may mature after August 1, 2021 or, if a Maturity Extension as occurred, the then applicable Extended
  Final Maturity Date, but before two years after such date and no Portfolio Loans may mature after two years after
  such date;

          (k)     the terms of which do not, unless they are Delayed Drawdown Loans or Revolving Loans, require
  the Holder to assume or otherwise undertake any funding obligations or liabilities (of a contingent nature or
  otherwise);

           (l)      are payable only in United States dollars;

           (m)      are not Current Pay Obligations

           (n)      are not Debt Securities;

            (o)      the S&P Rating of which does not include a subscript of "r", "t", "p", "pi" or "q" unless otherwise
  agreed to by Standard & Poor's in writing and a Moody's Rating that addresses the full amount of principal or
  interest indicated would be paid;

          (p)     and, during the Revolving Period, CLO Securities having a Moody's Rating of "Ba2" or higher
  and an S&P Rating of "BB" or higher and, after the Revolving Period are not CLO Securities;

           (q)       are not PIK Bonds which are currently deferring interest payments or receiving payments in-kind
  pursuant to the terms of the related Underlying Instrument; and

           (r)      satisfy, together with the other Portfolio Collateral to be concurrently included in the Trust Estate,
  the other applicable criteria set forth in the Indenture, including the ratings guidelines and guidelines concerning
  issuer concentration and industry concentration described below; or

          (II)       Synthetic Securities (as described herein); provided that the Servicer concludes, based on advice
  of counsel, that the Synthetic Securities are "eligible assets" for purposes of Rule 3a-7.

           Interests in commercial loans included in the Portfolio Collateral are referred to herein as "Portfolio
  Loans," and interests in collateralized loan obligations in the Portfolio Collateral are referred to herein as "CLO
  Securities." The Issuer may invest in participations ("Participations") in Portfolio Loans, or purchase assignments
  ("Assignments") of portions of Portfolio Loans.

           In addition, up to 20% of the Aggregate Par Amount may consist of Synthetic Securities. The purchase of
  Synthetic Securities may involve certain additional risks not present in the purchase of other Portfolio Collateral.



                                                            57
                                                                                                         008235
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 106 of 344 PageID 11083


  See "Special Considerations—Nature of Collateral Pledged to Secure the Notes; Ability to Obtain Additional
  Portfolio Collateral; Availability of Funds for Subordinate Payments" For purposes of the eligibility criteria and
  related tests, a Synthetic Security will generally be included as an item of Portfolio Collateral having the maturity,
  interest rate and other payment characteristics of the Synthetic Security and not of the Reference Obligation
  (including characterization as either an item of Fixed Rate Collateral or Floating Rate Collateral) and, with respect
  to all other characteristics, will be included as an item of Portfolio Collateral having the relevant characteristics of
  the related Reference Obligation and not of the Synthetic Security.

           Notwithstanding anything contained herein to the contrary, in no event may the Issuer acquire or dispose of
  any item of Portfolio Collateral or other eligible asset (as defined in Rule 3a-7) for the primary purpose of
  recognizing gains or decreasing losses resulting from market value changes.

            Notwithstanding the foregoing, if the Issuer or the Servicer has previously entered into a commitment to
  purchase an item of Portfolio Collateral to be included in the Trust Estate and at the time of such commitment such
  item of Portfolio Collateral complied with the definition of Portfolio Collateral, then the Issuer or Servicer may
  consummate the purchase of such item of Portfolio Collateral notwithstanding that such item of Portfolio Collateral
  fails to comply with the definition of Portfolio Collateral on the date of settlement.

           The Servicer may only direct the Trustee to sell an item of Portfolio Collateral that is the subject of an
  Offer or call for redemption, if together with its direction to sell such security, the Servicer certifies to the Trustee
  that the sales price for such Security is equal to or greater than 1% less than the price available pursuant to such
  Offer or call and such sale will be treated as if the Offer or call were consummated for purposes of determining the
  Collections for the Due Period relating to the date on which such sale occurs.

           The manner and timing for any purchase or sale of any item of Portfolio Collateral and the determination of
  when any such purchase or sale becomes effective for purposes of any calculations of the Overcollateralization Tests
  or other collateral criteria shall be set forth in the Indenture.

            If an item of Portfolio Collateral becomes subject to an Exchange Offer after it has been purchased by the
  Issuer, the Servicer will be permitted to take such action with respect to the Underlying Instrument or the issuer
  thereof as may be required to convert such item of Portfolio Collateral into an item of Equity Portfolio Collateral.

            Simultaneously with the issuance of the Notes, an Aggregate Principal Amount of Initial Portfolio
  Collateral securing the Notes at least equal to the Initial Portfolio Collateral Amount will be acquired or committed
  to be acquired by the Issuer from the net proceeds of the sale of the Notes and the Preferred Shares. The Issuer will
  also pledge the Deposit (consisting of cash deposited in the Initial Deposit Account in the approximate amount such
  that the Issuer can purchase or commit to purchase an Aggregate Principal Amount of Original Portfolio Collateral
  on or before November 1, 2006 (the "Effective Date"), at least equal the Required Portfolio Collateral Amount) to
  the Trustee on the Closing Date, which Deposit will be used to purchase Eligible Investments at the direction of the
  Issuer pending application to purchase or commit to purchase Portfolio Collateral on or before the Effective Date,
  subject to the requirements and restrictions set forth in the Indenture. A portion of the Initial Portfolio Collateral,
  and the remaining Portfolio Collateral may be, acquired from or through Bear Stearns, the Servicer or their affiliates,
  at negotiated prices acceptable to the Issuer and the Servicer or if purchased from the Servicer or its affiliates at
  prices determined in accordance with the procedures described under "Special Considerations—Potential Conflicts
  of Interest."

            The Issuer and the Servicer will seek to use the Deposit to purchase additional Original Portfolio Collateral
  prior to the Effective Date in accordance with the guidelines described herein and in the Indenture. If the Issuer and
  the Servicer are unable to use or commit to use the full amount of the Deposit on or prior to the Effective Date to
  purchase additional Original Portfolio Collateral having an Aggregate Principal Amount (without giving effect to
  any reductions of that amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to the Original Portfolio Collateral on or before the Effective Date) at least equal to
  the Required Portfolio Collateral Amount, the Issuer will be required to effect an Initial Deposit Redemption on the
  Initial Deposit Redemption Date as described herein except, if the amount of the Deposit not so used or committed
  does not exceed U.S.$2,000,000 in the aggregate, such amount will be transferred to the Collection Account as
  Collateral Principal Collections on the Effective Date.


                                                            58
                                                                                                         008236
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 107 of 344 PageID 11084


           If a Suspension Trigger Event is in effect, a majority of the Controlling Class may deliver notice to the
  Issuer directing the Issuer and the Servicer to suspend any purchases of additional items for inclusion in the Trust
  Estate as an item of Portfolio Collateral. Such suspension shall automatically terminate once a Suspension Trigger
  Event is no longer in effect.

  Criteria for Purchase and Substitution of Collateral

            The Issuer's entry into a commitment to purchase any additional collateralized loan obligations, synthetic
  securities and commercial loans after the Effective Date (each, an item of "Additional Portfolio Collateral") with
  Available Funds is subject to the limitations described under "Security for the Notes—Changes in Composition of
  Portfolio Collateral" and further is subject in each case to the following restrictions: (i) each of the
  Overcollateralization Tests is satisfied (provided that unscheduled principal proceeds may be used to purchase
  Additional Portfolio Collateral even if such tests are not satisfied, so long as the results of such tests would not be
  diminished) and (ii) the collateral criteria specified below are satisfied or the degree of compliance with such
  collateral criteria would not be diminished. In addition, during the Amortization Period, Collateral Principal
  Collections from any unscheduled prepayment may be used to purchase Additional Portfolio Collateral as described
  and meeting the requirements herein. The Issuer's entry into a commitment to purchase any substitute collateralized
  loan obligations, synthetic securities and commercial loans (each, an item of "Substitute Portfolio Collateral")
  with Collateral Disposition Proceeds during the Revolving Period is subject in each case to the following
  restrictions: (i) the Overcollateralization Tests and the collateral criteria specified herein are satisfied and the Interest
  Coverage Test (after the second Payment Date) for the most recent Payment Date was satisfied or (ii) if the
  Overcollateralization Tests and the collateral criteria specified below are not satisfied, the degree of compliance with
  such tests or criteria would not be diminished. In connection with a sale of an item of Credit Improved Portfolio
  Collateral after the Revolving Period or the receipt of Collateral Principal Collections in connection with an
  unscheduled prepayment after the Revolving Period, the Issuer may enter into commitments to apply such net
  disposition proceeds or such unscheduled prepayments (net of accrued interest and costs) to the purchase of
  Portfolio Loans either as Additional Portfolio Collateral or Substitute Portfolio Collateral. Substitute Portfolio
  Collateral may not be purchased with Collateral Disposition Proceeds from the sale of Defaulted Portfolio Collateral
  unless, after giving effect to such purchase, each of the Overcollateralization Tests is satisfied and the Interest
  Coverage Test for the most recent Payment Date was satisfied. The Issuer is not required, and may not be permitted
  under certain circumstances, to purchase or sell Portfolio Collateral and the rules described above are limited as set
  forth below under "—Changes in Composition of Portfolio Collateral."

           Notwithstanding the forgoing, if there is no appointment of a successor Servicer within 90 days after the
  resignation or termination of the Servicer, any sales or disposition of Portfolio Collateral shall be limited to Credit
  Risk Portfolio Collateral and Defaulted Portfolio Collateral; provided that such restriction on the sale or disposition
  of Portfolio Collateral shall not apply if the Portfolio Collateral is being liquidated in whole or in part in connection
  with an acceleration or early termination of the Notes.

           S&P CDO Monitor Test

           The "S&P CDO Monitor Test" will be satisfied if, after giving effect to the purchase or sale of an item of
  Portfolio Collateral (or both), as the case may be, (i) the S&P Loss Differential (defined below) of the Proposed
  Portfolio (defined below) is positive or (ii) the S&P Loss Differential of the Proposed Portfolio is greater than the
  S&P Loss Differential of the Current Portfolio (defined below). The S&P CDO Monitor Test is not applicable and
  does not have to be satisfied or maintained when reinvesting the proceeds of Defaulted Portfolio Collateral or Credit
  Risk Portfolio Collateral.

           The "S&P Loss Differential" at any time, is the rate calculated by subtracting the S&P Scenario Default
  Rate (defined below) from the S&P Break-Even Default Rate (defined below) at such time.

           The "S&P Scenario Default Rate" at any time, is an estimate of the cumulative default rate for the Current
  Portfolio or the Proposed Portfolio, as applicable, consistent with a "AAA" rating by S&P with respect to the Class
  A-1L Notes and the Class X Notes, a "AA" rating by S&P with respect to the Class A-2L Notes, a "A" rating by



                                                             59
                                                                                                             008237
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 108 of 344 PageID 11085


  S&P with respect to the Class A-3L Notes, a "A-" rating by S&P with respect to the Class A-4L Notes and a "BBB"
  rating by S&P with respect to the Class B-1L Notes, determined by application of the S&P CDO Monitor (defined
  below) at such time.

          The "S&P Break-Even Default Rate" at any time, is the maximum percentage of defaults which the
  Current Portfolio or the Proposed Portfolio, as applicable, can sustain, as determined by S&P through application of
  the S&P CDO Monitor which, after giving effect to S&P's assumptions on recoveries and timing and to the priority
  of payments, will result in sufficient funds remaining for the principal repayment of the Notes in full and the timely
  payment, as applicable, of interest on each Class of Notes as set forth in the Indenture.

           The "Current Portfolio" means the Pledged Securities in the Trust Estate immediately prior to the sale,
  maturity or other disposition of an item of Portfolio Collateral or immediately prior to the acquisition of an item of
  Portfolio Collateral, as the case may be.

           The "Proposed Portfolio" means the Aggregate Par Amount resulting from the sale, maturity or other
  disposition of an item of Portfolio Collateral or a proposed purchase of an item of Portfolio Collateral, as the case
  may be.

            The "S&P CDO Monitor" is a dynamic, analytical computer model developed by S&P and used to
  estimate default risk of items of Portfolio Collateral and provided to the Servicer and the Issuer on or before the
  Closing Date, as it may be modified by S&P from time to time in connection with its confirmation of the ratings of
  the Notes following the Closing Date. The S&P CDO Monitor calculates the cumulative default rate of a pool of
  Portfolio Collateral consistent with a specified benchmark rating level based upon S&P's proprietary corporate debt
  default studies. In calculating the S&P Scenario Default Rate, the S&P CDO Monitor considers each obligor's most
  senior unsecured debt rating, the number of obligors in the portfolio, the obligor and industry concentration in the
  portfolio and the remaining weighted average maturity of the Portfolio Collateral and calculates a cumulative default
  rate based on the statistical probability of distributions of defaults on the Portfolio Collateral.

           Moody's Asset Correlation Test and Weighted Average Rating Test

           The Moody's Asset Correlation Test and weighted average rating of the Portfolio Collateral will be
  calculated in accordance with the methodology prescribed by Moody's and more fully described in the Indenture.
  The MAC Test and "Weighted Average Rating Test" will be satisfied in accordance with the application of the
  Collateral Quality Matrix described below.

           The Moody's Asset Correlation ("MAC") Test (the "MAC Test") will be satisfied on each Measurement
  Date if the Moody's Correlation Factor on such Measurement Date (rounded up to the nearest whole number) is
  equal to or less than the designated Moody's Correlation Factor determined by application of the Collateral Quality
  Matrix. In connection with the MAC Test, the Moody's Correlation Factor is a single number determined in
  accordance with the correlation methodology provided to the Servicer and the Collateral Administrator by Moody's.

           Collateral Quality Matrix Tests

           Under the Indenture, the Servicer will be permitted to select from a table (that will be included in the
  Indenture, the "Collateral Quality Matrix"), a different group of thresholds for satisfying or otherwise determining
  the following tests:

           x        the Moody's Asset Correlation Test;

           x        the Minimum Average Recovery Rate Test;

           x        the Weighted Average Rating Test; and

           x        the Weighted Average Margin Test.



                                                          60
                                                                                                       008238
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 109 of 344 PageID 11086


           Therefore, notwithstanding anything to the contrary described herein, after giving effect to the proposed
  purchase of any Portfolio Collateral, the minimum/maximum amounts required to satisfy each of such tests may
  vary from time to time. In determining whether the criteria set forth in the Collateral Quality Matrix are satisfied,
  the Servicer may use the Collateral Quality Formula (as set forth in the Indenture) to interpolate between values of
  such criteria or may use any other method that is agreed to by the Issuer and Moody's. Depending on the
  combination of thresholds in the Collateral Quality Matrix selected by the Servicer at any time, except as described
  below, the minimum required MAC Test can range from 3.0% to 4.0%; the maximum permitted weighted average
  rating factor prescribed by Moody's can range from 1500 to 2500; the minimum required average recovery rate
  prescribed by Moody's can range from 40.0% to 45.5% and the minimum Weighted Average Margin can range from
  1.50% to 3.00%.

            Each group of minimum/maximum amounts included in the Collateral Quality Matrix will include a
  combination of the minimum/maximum scores that are required to satisfy each of the Collateral Quality Matrix
  Tests. The Servicer may elect from time to time to have different combinations apply so long as (a) immediately
  after giving effect to the change in combinations, each of the applicable tests will be satisfied or not diminished and
  (b) the S&P CDO Monitor Test would have been satisfied as of the date of the most recent purchase or sale of an
  item of Portfolio Collateral had such test been calculated using the Current Portfolio, the Proposed Portfolio, and the
  S&P Scenario Default Rate that was in effect immediately prior to such purchase or sale, but using the S&P Break-
  Even Default Rate applicable to the Notes that would have been applicable after giving effect to the change in
  combinations. In no event will the Servicer be obligated to change the combinations contemplated by the Collateral
  Quality Matrix. Notwithstanding the foregoing, the combination of scores required to satisfy each of the Collateral
  Quality Matrix Tests may be changed if the Rating Condition is satisfied with respect to such change and, as a
  result, the minimum/maximum amounts may change as well.

           Weighted Average Margin Test

           The "Weighted Average Margin Test" will be determined by application of the Collateral Quality Matrix
  described above, after giving effect to any Coupon Adjustment.

            The "Weighted Average Margin" refers to the amount (rounded up to the nearest 0.001%) equal to (i) the
  sum of the products obtained by multiplying the margin over Collateral LIBOR on each item of Floating Rate
  Collateral (other than items of Defaulted Portfolio Collateral) as of the date of calculation (which will be determined
  for items of Floating Rate Collateral that do not bear interest based on Collateral LIBOR by expressing the current
  interest rate on such Floating Rate Collateral as a margin above or below three-month LIBOR on the date of
  determination, which margin will be expressed as a negative number if such current interest rate is lower than three-
  month LIBOR) by the Principal Balance of such item of Floating Rate Collateral (other than items of Defaulted
  Portfolio Collateral) as of such date, divided by (ii) the Aggregate Principal Amount of all such Floating Rate
  Collateral (other than items of Defaulted Portfolio Collateral) on such date.

            For purposes of calculating the Weighted Average Margin for any Delayed Drawdown Loan or Revolving
  Bank Loan, the principal balance representing the funded portion will be multiplied by the margin above Collateral
  LIBOR and the principal balance representing the unfunded portion will be multiplied by the commitment fee
  related thereto.

           If an item of Floating Rate Portfolio Collateral does not provide for Collateral LIBOR, the margin for this
  purpose shall be equal to the then applicable interest rate minus then current LIBOR. If an item of Floating Rate
  Portfolio Collateral has a Collateral LIBOR floor, the excess of such floor rate over Collateral LIBOR will be added
  to the margin above Collateral LIBOR for purposes of calculating the Weighted Average Margin of such item of
  Floating Rate Portfolio Collateral.

           Weighted Average Coupon Test

           The "Weighted Average Coupon Test" will be satisfied if, after the Effective Date, none of the Portfolio
  Collateral is Fixed Rate Portfolio Collateral or if, after giving effect to the proposed purchase of any Portfolio
  Collateral and after giving effect to any Coupon Adjustment, the Weighted Average Coupon is at least equal to 7.5%




                                                           61
                                                                                                       008239
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 110 of 344 PageID 11087


  per annum as of the date of determination (or such lower per annum rate that the Rating Agencies have confirmed
  would not result in a withdrawal or downgrade of any of the then current ratings assigned by them to the Notes).

           The "Weighted Average Coupon" refers to the amount (rounded up to the nearest 0.001%) determined by
  summing the products obtained by multiplying, for each item of Fixed Rate Collateral then included in the Trust
  Estate (other than items of Defaulted Portfolio Collateral), the Principal Balance of such item of Portfolio Collateral
  and the stated rate of interest of such item of Portfolio Collateral and then dividing such sum by the Aggregate
  Principal Amount of all of the Fixed Rate Collateral included in the Trust Estate (other than items of Defaulted
  Portfolio Collateral) as of such date of determination.

           Minimum Average Recovery Rate Test. The Minimum Average Recovery Rate will be calculated in
  accordance with the methodology prescribed by Moody's and S&P and more fully described in the Indenture. The
  "Minimum Average Recovery Rate Test" with respect to Moody's, will be determined by application of the
  Collateral Quality Matrix described above and with respect to S&P, will be determined as set forth in the Indenture.

            Weighted Average Life Requirement. The "Weighted Average Life Requirement" will be satisfied on
  any date of determination if the Weighted Average Life on such date of all items of Portfolio Collateral is equal to or
  less than the number of years set forth in Schedule I to the Indenture opposite the period set forth in Schedule I to
  the Indenture in which such requirement is being measured or, in the case of a Maturity Extension, the Extended
  Weighted Average Life Date. Notwithstanding the foregoing, the Weighted Average Life may vary from the
  restrictions set forth in the Indenture if the Rating Agencies have confirmed such variance would not result in a
  withdrawal or downgrade of any of the then current ratings assigned by them to the Notes.

           The "Weighted Average Life" refers to the amount determined by summing the products obtained by
  multiplying, for each item of Portfolio Collateral (other than items of Defaulted Portfolio Collateral) then included
  in the Trust Estate, the Principal Balance of such item of Portfolio Collateral and the Average Life (as such term is
  defined below) of such item of Portfolio Collateral as of such date of determination and then dividing such sum by
  the Aggregate Principal Amount of all of the Portfolio Collateral (other than items of Defaulted Portfolio Collateral
  and Current Pay Obligations) included in the Trust Estate as of such date of determination. For any item of Portfolio
  Collateral, the "Average Life" shall be equal to the number of years obtained by dividing (a) the Principal Balance
  of such item of Portfolio Collateral into (b) the sum of the products obtained by multiplying (i) the amount of each
  of the remaining, required principal payments on such item of Portfolio Collateral by (ii) the number of years
  (calculated to the nearest one-twelfth) that will have elapsed between such date of determination and the making of
  such payment.

           Rating. After giving effect to the proposed purchase of any Portfolio Collateral: (i) at least 90% of the
  Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate must be obligations of issuers
  having at least one class of indebtedness actually rated by Moody's (either publicly or privately) and (ii) at least 90%
  of the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate must be obligations of issuers
  having at least one class of indebtedness actually rated by S&P (either publicly or privately).

           CCC/Caa Portfolio Collateral Limitation. The proposed purchase of any Portfolio Collateral may not
  increase the Aggregate Principal Amount of CCC/Caa Portfolio Collateral in the Trust Estate to more than 5.0% of
  the Aggregate Par Amount; provided that the Issuer may purchase CCC/Caa Portfolio Collateral which would
  increase the Aggregate Principal Amount of CCC/Caa Portfolio Collateral in the Trust Estate above 5.0% of the
  Aggregate Par Amount with the proceeds of CCC/Caa Portfolio Collateral; and provided further that no CLO
  Securities may be included in the determination of this CCC/Caa Portfolio Collateral Limitation.

           Limitation on Non-U.S. Debt. After giving effect to the proposed purchase of any Portfolio Collateral,

           (a) not more than 10% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors;

           (b) not more than 10% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in any single Group A Country;



                                                           62
                                                                                                        008240
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 111 of 344 PageID 11088


           (c) not more than 5% of the Aggregate Par Amount included may consist of items of Portfolio Loans that
  are obligations of Permitted Non-U.S. Obligors in all Group B Countries;

           (d) not more than 2% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in any single Group B Country;

           (e) not more than 2.5% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in all jurisdictions that are not Group A Countries or Group B
  Countries;

           (f) not more than 1% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in any single jurisdiction that is not a Group A Country or Group B
  Country; and

          (g) no Portfolio Collateral may consist of CLO Securities that are obligations of Non-U.S. Obligors.

            Issuer Limitation. (i) After giving effect to the proposed purchase of any Portfolio Loan, no more than
  1.50% of the Aggregate Par Amount may represent obligations of any single obligor, provided that obligations of
  not more than five obligors of Portfolio Loans may represent no more than 2.00% of the Aggregate Par Amount and
  (ii) after giving effect to the proposed purchase of any CLO Security, no more than 2.75% of the Aggregate Par
  Amount may represent obligations of any single obligor.

           Industry Category Concentration. (i) No more than 8% of the Aggregate Par Amount is in any one
  Standard & Poor's Industry Category; provided, however, in the case of three (3) Standard & Poor's Industry
  Categories, 12% of the Aggregate Par Amount may consist of items of Portfolio Collateral that are obligations of
  obligors in any one Standard & Poor's Industry Category, and (ii) no more than 32% of the Aggregate Par Amount
  may consist of items of Portfolio Collateral that are obligations of obligors in any three Standard & Poor's Industry
  Categories.

           Limitation on Fixed Rate Collateral. After giving effect to the proposed purchase of any Portfolio
  Collateral, no more than 5% of the Aggregate Par Amount may bear interest at a fixed rate.

          Limitation on Portfolio Loans. After giving effect to the proposed purchase of any Portfolio Collateral,

          (a) at least 70% of the Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate
  must be Portfolio Loans (including Synthetic Securities, the Reference Obligations of which are loans); and

           (b) not more than 10% of the Aggregate Principal Amount of the Portfolio Collateral included in the Trust
  Estate may be Portfolio Loans that are not Senior Secured Loans (including Synthetic Securities, the Reference
  Obligations of which are loans).

          Limitation on CLO Securities. After giving effect to the proposed purchase of any Portfolio Collateral,

          (a) not more than 30% of the Aggregate Par Amount may be CLO Securities;

          (b) not more than 10% of the Aggregate Par Amount may consist of CLO Securities that have a Moody's
  Rating below "Baa3" or an S&P Rating below "BBB-", provided that not more than 2.0% of the Aggregate Par
  Amount may consist of a single CLO Security with such ratings;

          (c) not more than 4.0% of the Aggregate Par Amount may consist of CLO Securities of a single manager
  which shall not be any of the Servicer Entities; and

            (d) not more than 5.0% of the Aggregate Par Amount may consist of CLO Securities managed by any of
  the Servicer Entities; provided that not more than 1.5% of the Aggregate Par Amount may consist of CLO Securities
  of a single issuer serviced or managed by the Servicer;



                                                          63
                                                                                                      008241
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 112 of 344 PageID 11089


  provided, that no CLO Securities may be purchased after August 1, 2009, unless an Extension shall occur in which
  case CLO Securities may be purchased during the full period of such Extension in accordance with all the criteria
  and restrictions provided herein that are applicable during the Revolving Period.

          Limitations on Step-Up Bonds. After giving effect to the proposed purchase of any Portfolio Collateral, no
  more than 5% of the Aggregate Par Amount may include step-up bonds.

           Limitation on Semiannual Portfolio Collateral. After giving effect to the proposed purchase of any
  Portfolio Collateral, no more than 5% of the Aggregate Par Amount may include items of Portfolio Collateral that
  provide for the periodic payment in cash of interest less frequently than quarterly, but not less frequently than
  semiannually.

           Limitation on Participations, Synthetic Securities and Non-U.S. Portfolio Loans. After giving effect to the
  proposed purchase of any Substitute Portfolio Collateral or Additional Portfolio Collateral, no more than 20% of the
  Aggregate Par Amount may be Participations, Synthetic Securities, securities lending agreements or Portfolio Loans
  that are obligations of non-U.S. entities which are not in a Group A Country. Further, no Participation may be
  purchased from any Selling Institution (including for this purpose the seller of any participation and the seller of any
  sub-participation) rated below "A" by S&P or "A2" by Moody's. In addition, the table below generally describes
  limitations on (i) the percentage of the Aggregate Par Amount which consist of Synthetic Securities related to the
  long-term debt rating of the Synthetic Security Counterparty, (ii) the percentage of the Aggregate Par Amount which
  consists of Participations related to the long-term debt rating of the related Selling Institution, and (iii) the
  limitations on the percentage of the Aggregate Par Amount which consists of Participations and Synthetic Securities
  in the aggregate related to the long-term debt rating of the Selling Institution or Synthetic Security Counterparty, as
  the case may be.

                                       Individual Synthetic Individual Participation Aggregate Synthetic
                                      Security Counterparty Selling Institution Limit Security Counterparty
                    Rating                    Limit                                  and Participation Selling
                 (S&P/Moody's)                                                           Institution Limit
                    AAA/Aaa                  20.0%                   20.0%                    20.0%
                    AA+/Aa1                  10.0%                   10.0%                    20.0%
                    AA/Aa2                   10.0%                   10.0%                    17.5%
                    AA-/Aa3                  10.0%                   10.0%                    15.0%
                     A+/A1                    5.0%                    5.0%                    10.0%
                     A/A2                     5.0%                    5.0%                     7.5%


  provided, that no more than 3% of the Aggregate Par Amount may be Synthetic Securities consisting of Default
  Swaps. For purposes of the foregoing, the limitations shall be calculated separately for each of Standard & Poor’s
  and Moody’s and each such limitation must be satisfied.

           Original Issue Size. After giving effect to the proposed purchase of any Portfolio Collateral, at least 80% of
  the Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate will be Portfolio Loans that
  are part of a senior credit facility whose aggregate original principal amount (whether or not funded and including
  all tranches thereunder) is not less than U.S.$100,000,000. No item of Portfolio Collateral included in the Trust
  Estate will be CLO Securities that are part of an issuer's aggregate issuance whose aggregate original principal
  amount (including all tranches thereunder) is less than U.S.$100,000,000. No item of Portfolio Collateral included
  in the Trust Estate will be Portfolio Loans that are part of a senior credit facility whose aggregate original principal
  amount (whether or not funded and including all tranches thereunder) is less than $50,000,000.

           Delayed Drawdown Loans and Revolving Loans. After giving effect to the proposed purchase of any
  Portfolio Collateral, no more than 5% of the Aggregate Par Amount may consist of Delayed Drawdown Loans and
  no more than 7.5% of the Aggregate Par Amount may consist of Revolving Loans; provided that no more than 10%
  of the Aggregate Par Amount may consist of Delayed Drawdown Loans and Revolving Loans in the aggregate.




                                                           64
                                                                                                        008242
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 113 of 344 PageID 11090


           A Delayed Drawdown Loan will not be eligible for purchase by the Issuer for inclusion in the Trust Estate
  unless the agreement or instrument that governs the rights and obligations of the related borrower and lender or
  lenders provides (i) that advances may be made for a period not to exceed one (1) year from the date of origination
  of the Delayed Drawdown Loan and in any event before the end of the Revolving Period; (ii) for a maximum
  amount that can be borrowed from the Issuer on one or more specified borrowing dates; (iii) that funds borrowed
  from the Issuer and subsequently repaid may not be reborrowed and (iv) that the borrower is entitled to such
  additional advances only upon the achievement of financial performance or other objective criteria established at
  origination and set forth in such credit agreement.

           In addition, simultaneously with the Issuer's purchase of any Delayed Drawdown Loan or Revolving Loan,
  the Issuer is required to deposit into the Loan Funding Account the full amount of any advances or delayed draws
  that may be required of the Issuer thereunder and principal repaid under any Revolving Loan is required to be
  deposited in the Loan Funding Account to the extent the Issuer's obligation to fund any future advances has not been
  irrevocably reduced.
          Debtor-in-Possession Financings. After giving effect to the proposed purchase of any Portfolio Collateral,
  no more than 5% of the Aggregate Par Amount may consist of DIP Loans. Any such items of Portfolio Collateral
  must be assigned a formal or estimated rating by Moody's and S&P.
          Collateral Obligations Loaned under Securities Lending Agreements. No more than 15% of the Aggregate
  Par Amount may include Portfolio Collateral subject to any securities lending agreement as set forth in the
  Indenture.
           PIK Bonds. No more than 30% of the Aggregate Par Amount may consist of PIK Bonds.
           No Event of Default. No Event of Default shall have occurred and be continuing.
  Changes in Composition of Portfolio Collateral
            The Portfolio Collateral may be retired prior to their respective final maturities, as a result of, among other
  things, the existence and frequency of exercise of any optional or mandatory redemption features of such securities.
  Subject to the terms of the Servicing Agreement and the Indenture, the Servicer is also permitted to direct the
  Trustee to sell (i) any Defaulted Portfolio Collateral and (ii) any Equity Portfolio Collateral.
            In addition, subject to the terms of the Servicing Agreement and the Indenture, including the restrictions
  described herein, the Servicer may, at any time during the life of the Notes, direct the Trustee to dispose of one or
  more items of Portfolio Collateral in cases where (i) an item of Portfolio Collateral is, in the Servicer's sole
  judgment (which judgment shall not be questioned as a result of subsequent events), likely to decline in credit
  quality and, with the passage of time, become an item of Defaulted Portfolio Collateral; provided, that in forming
  such judgment an increase in credit spread or a decrease in Market Value of such item of Portfolio Collateral may
  only be utilized as corroboration of other bases of such judgment ("Credit Risk Portfolio Collateral") or (ii) an
  item of Portfolio Collateral has, in the Servicer's sole judgment, improved in credit quality or otherwise satisfies the
  Credit Improved Criteria (subject to the proviso thereof); provided, that in forming such judgment a reduction in
  credit spread or an increase in Market Value of such item of Portfolio Collateral may only be utilized as
  corroboration of other bases of such judgment ("Credit Improved Portfolio Collateral"). Notwithstanding
  anything to the contrary stated herein, if any item of Portfolio Collateral is to be purchased with the Collateral
  Disposition Proceeds of one or more assets that are not Credit Risk Portfolio Collateral, Defaulted Portfolio
  Collateral, Portfolio Collateral Sold pursuant to a Portfolio Improvement Exchange or Portfolio Collateral that has
  become subject to withholding tax, the purchase of the proposed item of Portfolio Collateral must (i) restore
  compliance with the collateral criteria described above, the Interest Coverage Test or the Overcollateralization Tests
  (or bring the total Portfolio Collateral closer to compliance with any such test or limitation) not then satisfied or (ii)
  on a net basis improve the quality of the Portfolio Collateral as measured by such collateral criteria, Interest
  Coverage Test or Overcollateralization Tests and (iii) in the case of each of clause (i) and (ii) without causing any
  other collateral criteria, Interest Coverage Test or Overcollateralization Test to be violated or significantly increase
  the likelihood of such violation in the future.
          In determining whether any Portfolio Collateral is likely to decline in credit quality and, with the passage of
  time become Defaulted Portfolio Collateral, the Servicer may, in its sole judgment, consider any relevant factor,



                                                            65
                                                                                                          008243
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 114 of 344 PageID 11091


  including (without limitation) whether any of the Credit Risk Criteria exist. Notwithstanding the foregoing, the
  existence or absence of any particular factor shall not require or prevent the Servicer's determination that any
  Portfolio Collateral is likely to decline in credit quality and, with the passage of time, become Defaulted Portfolio
  Collateral; provided that in forming such determination an increase in credit spread or a decrease in Market Value of
  such item of Portfolio Collateral may only be used as corroboration of other bases for such determination.
  Substitute Portfolio Collateral may not be purchased with Collateral Disposition Proceeds from the sale of Defaulted
  Portfolio Collateral unless, after giving effect to such purchase, each of the Overcollateralization Tests is satisfied
  and the Interest Coverage Test for the most recent Payment Date was satisfied.
           In determining whether any Portfolio Collateral meets the definition of Credit Improved Portfolio
  Collateral, the Servicer may, in its sole judgment, consider any relevant factor, including (without limitation)
  whether any of the Credit Improved Criteria exist. Notwithstanding the foregoing, the existence or absence of any
  particular factor shall not require or prevent the Servicer's determination that any Portfolio Collateral has a market
  price that is greater than the price that is warranted by its terms and credit characteristics; provided, that in forming
  such judgment a reduction in credit spread or an increase in Market Value of such item of Credit Improved Portfolio
  Collateral may only be utilized as corroboration or other bases for such judgment.

            Subject to the Sale Restriction Condition, Credit Risk Portfolio Collateral may be sold at any time. In
  connection with a sale of an item of Credit Improved Portfolio Collateral during the Revolving Period, the Servicer
  (x) is required to identify in writing before the sale one or more specific manners in which it will be able, in
  accordance with the requirements of the Indenture, to cause the Issuer to apply the Collateral Disposition Proceeds
  of such sale (net of accrued interest and costs) to the purchase of Substitute Portfolio Collateral having an Aggregate
  Principal Amount equal to or greater than the Principal Balance of such item of Credit Improved Portfolio Collateral
  by the end of the immediately succeeding Due Period (it being understood that such identification shall not be
  considered a requirement or an assurance that my specific purchase will be consummated) and (y) is required to
  certify that it reasonably believes at the time of such sale that, after giving effect to such sale and subsequent
  purchase, either (i) the Overcollateralization Tests and all other criteria for the purchase of Portfolio Collateral are
  satisfied or (ii) if one or more of such tests or criteria is not satisfied, the degree of compliance with such test or
  criteria would not be diminished. Notwithstanding the foregoing, any Portfolio Collateral may also be sold upon the
  advice of an opinion of counsel that such item of Portfolio Collateral is, or may become, subject to a withholding or
  other similar tax. Notwithstanding anything to the contrary stated herein, the Servicer may direct the sale of an item
  of Portfolio Collateral that was CCC/Caa Portfolio Collateral or Discount Portfolio Collateral at the time of purchase
  only if it constitutes Credit Risk Portfolio Collateral or Defaulted Portfolio Collateral, is sold in connection with the
  Optional Redemption of Notes in whole or if the Servicer reasonably expects that the sale and any related purchase
  of Substitute Portfolio Collateral will restore compliance with any of the Interest Coverage Test, the collateral
  criteria described above or the Overcollateralization Tests that would be failed or not satisfied in the absence of such
  sale and purchase.
            During any period after the first Due Period (x) with respect to sales of Credit Risk Portfolio Collateral, if
  the rating of the Class A-1LA Notes, the Class A-1LB Notes or the Class A-2L Notes has been downgraded at least
  one rating sub-category by Moody's (and has not been restored) or the rating of any of the Class A-3L Notes, the
  Class A-4L Notes or the Class B-1L Notes has been downgraded by at least two rating sub-categories by Moody's
  (and has not been restored to a rating no more than one rating sub-category below the original rating of such Class of
  Notes), or if the Class A Overcollateralization Ratio is less than 90% of the Class A Overcollateralization
  Percentage, or (y) with respect to sales of Credit Improved Portfolio Collateral, if the rating of the Class A-1L
  Notes, the Class A-1LB Notes or the Class A-2L Notes has been downgraded at least one rating sub-category by
  Moody's (and has not been restored) or the rating of any of the Class A-3L Notes, the Class A-4L Notes or the Class
  B-1L Notes has been downgraded by at least two rating sub-categories by Moody's (and has not been restored to a
  rating no more than one rating sub-category below the original rating of such Class of Notes) (each applicable
  condition described in clauses (x) and (y), a "Sale Restriction Condition"), the Issuer is required to send a notice to
  the Trustee and the Holders of the Notes to the effect that for so long as the applicable Sale Restriction Condition
  exists, unless the Holders of at least 60% in Aggregate Principal Amount of the Notes elect to retain the guidelines
  in effect on the Closing Date for sales of an item of Credit Risk Portfolio Collateral or Credit Improved Portfolio
  Collateral, as applicable, (i) no item of Credit Risk Portfolio Collateral may be sold unless (A) the rating of the
  obligor or of any debt or securities issued by the obligor under such an item of Credit Risk Portfolio Collateral has
  been lowered, withdrawn or put on any "credit watch" list (or similar list) with negative implications by S&P,
  Moody's or Fitch, or (B) such an item of Credit Risk Portfolio Collateral satisfies the Credit Risk Criteria and not


                                                            66
                                                                                                         008244
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 115 of 344 PageID 11092


  objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within forty-five (45)
  days of the date of such notice; provided that in making such determination to sell an item of Credit Risk Portfolio
  Collateral, an increase in credit spread or a decrease in Market Value of such item of Credit Risk Portfolio Collateral
  may only be used as corroboration of other bases for such determination or (ii) no item of Credit Improved Portfolio
  Collateral may be sold unless such item of Credit Improved Portfolio Collateral satisfies the Credit Improved
  Criteria and not objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within
  forty-five (45) days of the date of such notice; provided, that in making such determination to sell such item of
  Credit Improved Portfolio Collateral, a reduction in credit spread or an increase in Market Value of such item of
  Credit Improved Portfolio Collateral may only be utilized as corroboration or other bases for such judgment.
            During the Due Periods relating to the Revolving Period, and under certain circumstances during the
  Amortization Period as described below, certain Collections identified above under "Description of the Notes—
  Payments on the Notes; Priority of Distributions" will be used to purchase Additional Portfolio Collateral as
  described below subject to satisfaction or, in certain cases, maintenance of the Overcollateralization Tests and the
  collateral criteria described herein and satisfaction of the Interest Coverage Test (after the second Payment Date) for
  the most recent Payment Date as more specifically set forth in the Indenture.

            During any period when certain Collections are to be used to purchase Additional Portfolio Collateral, the
  Servicer generally will have the authority to commit to a purchase of such Additional Portfolio Collateral upon the
  receipt (actual or scheduled) in the Collection Account of Collections of an amount at least equal to the Periodic
  Reserve Amount with respect to the relevant Payment Date. For purposes of this calculation, Collections will be
  deemed to include, as of any date of determination, the sum of 100% of all cash collections actually received in
  respect of the Portfolio Collateral as of such date of determination and 100% of all distributions scheduled or
  otherwise reasonably expected to be received in respect of the Portfolio Collateral (other than any items of Defaulted
  Portfolio Collateral or Equity Portfolio Collateral) during the period from such date of determination until the end of
  the applicable Due Period. In addition, the Indenture will permit the Servicer or the Issuer to direct the Trustee to
  deposit or retain in the Collection Account after the relevant Payment Date amounts that are to be used to purchase
  Additional Portfolio Collateral or Substitute Portfolio Collateral as long as such amounts are held in Eligible
  Investments pending such use to purchase Additional Portfolio Collateral or Substitute Portfolio Collateral and are
  used to purchase Additional Portfolio Collateral or Substitute Portfolio Collateral meeting the specified requirements
  no later than the last day of the Due Period relating to the Payment Date next following such Payment Date.

            In connection with a sale of an item of Credit Improved Portfolio Collateral after the Revolving Period or
  the receipt of Collateral Principal Collections due to an unscheduled prepayment after the Revolving Period, the
  Servicer may enter into commitments to apply such Collateral Disposition Proceeds or such unscheduled
  prepayments (net of accrued interest and costs) to the purchase of Portfolio Loans as either Additional Portfolio
  Collateral or Substitute Portfolio Collateral having an Aggregate Principal Amount equal to or greater than the
  Principal Balance of the original item of Portfolio Collateral within 90 days of receipt of such proceeds, so long as
  the Servicer certifies as of the date of purchase that it reasonably believes at the time of such commitment that, after
  giving effect to such sale and subsequent purchase, (A) each of the Overcollateralization Tests and the other
  collateral criteria described herein would be satisfied and the Interest Coverage Test was satisfied for the most recent
  Payment Date, (B) such Portfolio Loan to be purchased has a Moody's Rating equal to or higher than the Moody's
  Rating of the original item of Portfolio Collateral, (C) such Portfolio Loan to be purchased has an S&P Rating equal
  to or higher than the S&P Rating of the original item of Portfolio Collateral, (D) such Portfolio Loan to be purchased
  has a stated maturity on or prior to the final maturity of such original item of Portfolio Collateral, (E) the Weighted
  Average Life of the Portfolio Collateral would not be increased and (F) neither Rating Agency has reduced or
  withdrawn (and not restored) the rating assigned by it on the Closing Date to any Class of Notes.

           No purchase of Additional Portfolio Collateral or Substitute Portfolio Collateral will be permitted during
  the continuance of an Event of Default.

          No acquisition or disposition of any item of Portfolio Collateral or other eligible asset (as defined in Rule
  3a-7) will be permitted for the primary purpose of recognizing gains or decreasing losses resulting from market
  value changes. In addition, the Issuer may not dispose of any item of Portfolio Collateral unless such disposition is
  made on an "arm's-length basis" for fair market value (as determined at the time the Issuer first enters into a binding
  commitment to dispose of such item of Portfolio Collateral). Any disposition of Portfolio Collateral will be
  conducted in accordance with the requirements of the Servicing Agreement and, if effected with the Servicer, the


                                                           67
                                                                                                        008245
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 116 of 344 PageID 11093


  Co-Issuers, the Trustee or any of their affiliates, will be effected in a secondary market transaction on terms as
  favorable to the holders of the Notes as would be the case if such person were not so affiliated. In the event of an
  Optional Redemption, or Tax Event Redemption, the Servicer may direct the Trustee to sell certain Portfolio
  Collateral without regard to the foregoing limitations (except for the limitation that no Portfolio Collateral be
  disposed of for the primary purpose of recognizing gains or decreasing losses resulting from market value changes);
  provided that (i) the proceeds therefrom will be at least sufficient to pay certain expenses and other amounts and
  redeem in whole but not in part all Notes to be redeemed simultaneously; and (ii) such proceeds are used to make
  such a redemption. See "Description of the Notes-Optional Redemption," "Tax Event Redemption" and "Special
  Redemption."

           The Servicer will select the Initial Portfolio Collateral and will be responsible for monitoring the items of
  Portfolio Collateral that at any time are included in the Trust Estate, selecting Additional Portfolio Collateral and
  Substitute Portfolio Collateral and effecting additions and substitutions. Any addition or substitution of an item of
  Portfolio Collateral by the Servicer shall be in accordance with the applicable requirements provided in the
  Servicing Agreement.

  Accounts

            All Collections will be remitted to the Collection Account and will be available, to the extent described
  herein, for application in the manner and for the purposes described herein. Funds held in the Collection Account
  that are not used to purchase or committed to use to purchase Additional Portfolio Collateral or Substitute Portfolio
  Collateral will be held by the Trustee, as directed by the Servicer, as soon as practicable in Eligible Investments. All
  Eligible Investments in the Collection Account must mature on or before the Business Day prior to the next Payment
  Date. The Trustee may establish any number of sub-accounts to the Collection Account for its convenience in
  administering the accounts and the Trust Estate.

            All cash pledged to the Trustee on the Closing Date which is to be used to purchase additional Original
  Portfolio Collateral on or before the Effective Date will be deposited into the Initial Deposit Account. Funds held in
  the Initial Deposit Account pending use to purchase additional Original Portfolio Collateral will be held by the
  Trustee, as directed by the Servicer, in Eligible Investments. Eligible Investments in the Initial Deposit Account are
  to mature no later than the Business Day prior to the date on which such funds are to be invested in additional
  Original Portfolio Collateral; provided that, to the extent the Deposit in the Initial Deposit Account is not so used or
  committed to be used on or before the Effective Date such unused amount will be applied to effect an Initial Deposit
  Redemption of the Class A-1LA Notes and the Class X Notes, in the order described herein, or deposited in the
  Collection Account as described herein.

           If, at any time on or after the Effective Date, the Aggregate Principal Amount of the Portfolio Collateral
  (without giving effect to any reductions of that amount that may have resulted from scheduled principal payments,
  principal prepayments or dispositions made with respect to the Original Portfolio Collateral on or prior to such time)
  exceeds the Required Portfolio Collateral Amount and there are funds remaining from the Deposit held in the Initial
  Deposit Account, the Servicer may direct the Trustee to transfer up to the lesser of U.S.$1,000,000 and 25% of such
  funds to the Collection Account as additional Collateral Interest Collections; provided that the Overcollateralization
  Tests and the collateral criteria described herein are satisfied and the Interest Coverage Test for the most recent
  Payment Date was satisfied. The remainder of the Deposit shall be use to purchase Portfolio Collateral, as directed
  by the Servicer.

           An Expense Reimbursement Account of U.S.$50,000 will be established by the Issuer and pledged to the
  Trustee for the payment of Issuer administrative expenses which become due and must be paid between Payment
  Dates. Any amounts withdrawn from the Expense Reimbursement Account will be reimbursed on each Payment
  Date in accordance with the priority of the distribution provisions described herein. Funds held in the Expense
  Reimbursement Account will be held by the Trustee, as directed by the Servicer, in Eligible Investments. Eligible
  Investments in the Expense Reimbursement Account are to mature on or before the date on which such funds are
  expected to be used by the Issuer for the payment of expenses.

          A Closing Expense Account will be established by the Trustee. From the Closing Date to the Payment
  Date occurring in November 2006 (or February 2007, to the extent unpaid expenses are identified to the Trustee),
  funds deposited in the Closing Expense Account will be used to pay the fees, commissions and expenses associated


                                                           68
                                                                                                        008246
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 117 of 344 PageID 11094


  with the issuance of the Notes. Funds held in the Closing Expense Account will be held by the Trustee, as directed
  by the Servicer, in Eligible Investments. On the Payment Date occurring in November 2006 (or February 2007, to
  the extent unpaid expenses are identified to the Trustee), any remaining funds in the Closing Expense Account (not
  being held for a pre-approved closing expense) will be transferred to the Collection Account and applied as
  Collateral Interest Collections.

           A Reserve Account will be established by the Trustee for the benefit of the Noteholders and the other
  secured parties under the Indenture, over which the Trustee shall have exclusive control and the sole right of
  withdrawal at the direction of the Servicer. On the Closing Date, the Trustee, at the direction of the Issuer, shall
  deposit into the Reserve Account approximately $1,600,000 from the net proceeds of the Offering. Amounts on
  deposit in the Reserve Account shall be held in Eligible Investments in accordance with the Indenture.

           A Loan Funding Account will be established by the Issuer with the Trustee into which an amount equal to
  the Issuer's commitment to make or otherwise fund advances related to the Delayed Drawdown Loans and the
  Revolving Loans will be deposited. Such amount will be reduced upon a sale in whole or in part of such Delayed
  Drawdown Loan or Revolving Loan as prescribed in the Indenture. Funds held in the Loan Funding Account will
  be held by the Trustee, as directed by the Servicer, in Eligible Investments. Eligible Investments in the Loan
  Funding Account are required to mature no later than one Business Day after the date such Eligible Investment is
  purchased.

            A Default Swap Collateral Account will be established for each Default Swap. The Trustee will deposit
  into each such Default Swap Collateral Account on the Closing Date or on the date any such Default Swap is
  entered into, as applicable, the amount required to secure the obligations of the Issuer in accordance with the terms
  of the related Default Swap, which amount shall be at least equal to the amount referred to in paragraph (iv) of the
  definition of Default Swap Collateral.

            Amounts on deposit in a Default Swap Collateral Account will be maintained in accordance with the terms
  and provisions of the related Default Swap. Amounts and property credited to a Default Swap Collateral Account
  shall be withdrawn by the Trustee and applied to the payment of any amounts payable by, or to the delivery of
  securities deliverable by, the Issuer to the related Default Swap Counterparty in accordance with the terms of such
  Default Swap. Income received on amounts on deposit in a Default Swap Collateral Account will be applied in
  accordance with the terms of the applicable Default Swap to the payment of any periodic amounts owed by the
  Issuer to the applicable Default Swap Counterparty on the date such amounts are due. After application of such
  amounts, any income then contained in such Default Swap Collateral Account will be withdrawn from such account
  and deposited in the Collection Account for distribution as Collateral Interest Collections. After payment of all
  amounts owing by the Issuer to a Default Swap Counterparty in accordance with the terms of the related Default
  Swap (other than any Default Swap Counterparty Termination Payment) the Trustee shall be directed to withdraw
  all funds and other property credited to the Default Swap Collateral Account related to such Default Swap and credit
  such funds and other property to the Collection Account, as Collateral Principal Collections (in the case of cash and
  Eligible Investments) and the Collateral Account (in the case of Portfolio Collateral and other financial assets) for
  application as Collateral Principal Collections (other than any income thereon which will be Collateral Interest
  Collections) in accordance with the terms of the Indenture. Any Default Swap Counterparty Termination Payments
  owed by the Issuer to the Default Swap Counterparty shall be paid solely from amounts available therefor under the
  priority of payment provisions described herein.

           Except for interest on securities credited to a Default Swap Collateral Account payable to the Issuer as
  described pursuant to the preceding paragraph, funds and other property standing to the credit of a Default Swap
  Collateral Account will not be considered to be an asset of the Issuer for purposes of the Interest Coverage Test or
  the Overcollateralization Tests; provided, however that the Default Swap that relates to such Default Swap
  Collateral Account will be considered an asset of the Issuer for such purposes.

           If the terms of any Default Swap require the Default Swap Counterparty to secure its obligations with
  respect to such Default Swap, the Trustee will cause to be established a Default Swap Issuer Account in respect of
  such Default Swap. The Trustee shall credit to any such Default Swap Issuer Account all funds and other property
  received from the applicable Default Swap Counterparty to secure the obligations of such Default Swap
  Counterparty in accordance with the terms of such Default Swap.


                                                          69
                                                                                                      008247
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 118 of 344 PageID 11095


           Funds and other property standing to the credit of any Default Swap Issuer Account will not be considered
  to be an asset of the Issuer for purposes of the Interest Coverage Test or the Overcollateralization Tests; provided,
  however that the Default Swap that relates to such Default Swap Issuer Account will be considered an asset of the
  Issuer for such purposes.

            In accordance with the terms of the applicable Default Swap, funds and other property standing to the
  credit of the related Default Swap Issuer Account will be withdrawn by the Trustee and applied to the payment of
  any amount owing by the related Default Swap Counterparty to the Issuer. After payment of all amounts owing by
  the Default Swap Counterparty to the Issuer in accordance with the terms of the related Default Swap, all funds and
  other property standing to the credit of the related Default Swap Issuer Account will be withdrawn from such
  Default Swap Issuer Account and paid or transferred to the related Default Swap Counterparty in accordance with
  the applicable Default Swap.

  Note Valuation Report; Noteholder Reports

           Promptly after receipt by the Trustee thereof, but in any event not later than the Business Day prior to each
  Payment Date, the Trustee shall deliver (or otherwise make available) to each Noteholder and each Rating Agency a
  Noteholder report setting forth certain information regarding payments due to the Noteholders on such Payment
  Date and the Pledged Securities. In addition, not later than the first day (or, if such day is not a Business Day, on the
  next succeeding Business Day) of each month (for months in which no Payment Date occurs) or the related Payment
  Date (for months in which a Payment Date occurs), commencing in July, 2006, the Issuer shall provide, or procure
  the provision, to each Rating Agency and the Trustee, who shall forward a copy (or otherwise make available) to
  each Noteholder, a monthly report containing additional information with respect to the Pledged Securities included
  in the Trust Estate. Except as provided herein, the Indenture provides that the information contained in these reports
  is confidential and may not be disclosed, except as provided therein.

            Pursuant to the Indenture, the Issuer will consent to the posting of each such report, together with this
  Confidential Offering Circular, the Indenture and any amendments or modifications thereto, to the internet based
  password protected electronic repository of transaction documents relating to privately offered and sold
  collateralized debt obligation securities located at "www.cdolibrary.com".

                                     MATURITY AND PREPAYMENT CONSIDERATIONS

            The Final Maturity Date of the Class X Notes is the Payment Date occurring in August 2013 and the Final
  Maturity Date of each other Class of Notes is the Payment Date occurring in August 2021, or, upon a Maturity
  Extension (if any), the applicable Extended Final Maturity Date, and subject to prior redemption under the
  circumstances described herein. The average life of each Class of Notes is expected to be shorter than the number of
  years until the Final Maturity Date, and the average lives may vary due to various factors. The average life of each
  Class of Notes, refers to the weighted amount of time that will elapse from the date of delivery of such Notes until
  each dollar of the principal of such securities will be paid to the investor. Such average lives will be determined by
  the amount and frequency of principal payments which in turn are dependent upon, among other things, the amount
  of sinking fund payments and other payments received at or in advance of the scheduled maturity of Portfolio Collateral
  (whether through sale, maturity, redemption, prepayment, default or other liquidation or disposition). The actual average
  life and final maturity of each Class of Notes will be affected by the financial condition of the issuers of the underlying
  Portfolio Collateral and the characteristics of such collateral, including the existence and frequency of exercise of any
  optional or mandatory redemption features, the prevailing level of interest rates, the redemption price, the actual default
  rate and the actual level and timing of recoveries on any Defaulted Portfolio Collateral, the frequency of tender or
  exchange offers for such item of Portfolio Collateral, and the ability of the Issuer to reinvest proceeds in Additional
  Portfolio Collateral or Substitute Portfolio Collateral satisfying the criteria set forth in the Indenture and the interest rates
  obtained in connection with the purchase of such Additional Portfolio Collateral or Substitute Portfolio Collateral or in
  connection with the application of proceeds to purchase Eligible Investments. It is expected that a substantial amount
  (by Principal Balance) of the Portfolio Collateral will be subject to mandatory redemption or optional redemption or
  prepayment by the issuer thereof or obligor thereunder. Any acquisition of Additional Portfolio Collateral or
  Substitute Portfolio Collateral or disposition of an item of Portfolio Collateral will likely change the composition
  and characteristics of the Portfolio Collateral included in the Trust Estate and the rate of payment thereon, and,
  accordingly, may affect the actual average life of the Notes. See "Security for the Notes—Changes in Composition


                                                               70
                                                                                                                008248
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 119 of 344 PageID 11096


  of Portfolio Collateral."

           In addition, the Notes are subject to redemption at the times and under the circumstances described herein,
  including Initial Deposit Redemption, O/C Redemption (other than with respect to the Class X Notes), Optional
  Redemption, Rating Confirmation Failure Redemption, Tax Event Redemption and Special Redemption (other than
  with respect to the Class X Notes), as described herein. Any such redemption will affect the average lives of the
  Notes.

           Under the assumptions identified below, the Class X Notes are expected to have an average life of
  approximately 4.35 years and an expected final payment occurring on the Payment Date in August 2013, the Class
  A-1LA Notes are expected to have an average life of approximately 6.80 years and an expected final payment
  occurring on the Payment Date in August 2014, the Class A-1LB Notes are expected to have an average life of
  approximately 8.23 years and an expected final payment occurring on the Payment Date in August 2014, the Class
  A-2L Notes are expected to have an average life of approximately 8.23 years and an expected final payment
  occurring on the Payment Date in August 2014, the Class A-3L Notes are expected to have an average life of
  approximately 8.23 years and an expected final payment occurring on the Payment Date in August 2014, the Class
  A-4L Notes are expected to have an average life of approximately 8.23 years and an expected final payment
  occurring on the Payment Date in August 2014, and the Class B-1L Notes are expected to have an average life of
  approximately 8.23 years and an expected final payment occurring on the Payment Date in August 2014. There can
  be no assurance that the average lives and expected final payment of any Class of Notes will be as set forth above.
  Prospective investors should make their own determinations of the payments expected to be made in respect of the
  Notes.

           The hypothetical scenario used to determine the average lives of the Notes is as follows: (i) approximately
  U.S.$850,000,000 in Aggregate Principal Amount of various assumed Portfolio Collateral would be purchased on
  the Closing Date using all funds available on the Closing Date for the purchase of Portfolio Collateral; (ii) 100% of
  the Portfolio Collateral (by Aggregate Principal Amount) will consist of Floating Rate Collateral which will have a
  weighted average margin (in order to adjust for not being fully invested in Portfolio Collateral until after the second
  Payment Date) of (a) 2.5457% from the Closing Date to the first Payment Date and (b) 2.5900% thereafter; (iii) all
  Floating Rate Collateral bear interest based on three-month LIBOR. Three-month LIBOR is approximately
  5.2041% for the first period and 3 month forward LIBOR thereafter; (iv) the Portfolio Collateral has a scheduled
  maturity date of November 1, 2015, with respect to Portfolio Loans, and August 1, 2014, with respect to CLO
  Securities, with a weighted average maturity date of May 8, 2015; (v) no Initial Deposit Redemption, Special
  Redemption, Tax Event Redemption or Rating Confirmation Failure Redemption of the Notes is made; (vi) an
  Optional Redemption occurs on the Payment Date occurring in August 1, 2014; (vii) the Additional Portfolio
  Floating Collateral purchased from Collections as described herein will bear interest quarterly at the rate of 2.85%
  per annum above LIBOR for the first year, 2.95% per annum above LIBOR for the second year; 3.00% per annum
  above LIBOR for the third year; 3.00% per annum above LIBOR for the fourth year and 3.00% per annum above
  LIBOR thereafter; (viii) all Additional Portfolio Collateral in the portfolio become callable or prepayable on the
  payment date immediately following the purchase date and are callable at their respective call price; (ix) all Eligible
  Investments will bear interest at a rate of LIBOR minus 0.25% per annum; (x) the Additional Portfolio Collateral
  have an initial call price of par; and (xi) the Additional Portfolio Collateral have a 6 year maturity in the case of the
  Floating Rate Collateral. In addition, it is assumed that no calls or defaults with respect to such Additional Portfolio
  Collateral will occur on the Final Maturity Date.

           Further, the hypothetical scenario assumes that there are no defaults during the period from the Closing
  Date to February 1, 2007 and there are defaults equal to 3.00% per annum thereafter until the Optional Redemption
  occurs on the Payment Date occurring in August 1, 2014. The principal recovery on any defaulted Portfolio Loan
  and any defaulted underlying loan in a CLO Security is assumed to be 75% and in each case such recovery is
  assumed to occur at the default date. It is also assumed that the Scheduled Distributions on Portfolio Collateral are
  timely received and that such distributions earn the indicated interest rates until the next payment date without
  compounding. It is assumed that Floating Rate Collateral has no prepayment for one period after the Closing Date;
  thereafter prepayments are calculated on a 20% per annum constant prepayment rate basis for Portfolio Loans. It is
  assumed that during any period when the Overcollateralization Tests or the Interest Coverage Test are not satisfied,
  principal payments (or, in the case of the Class B-1L Notes, payments of accrued and unpaid interest and then




                                                            71
                                                                                                         008249
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 120 of 344 PageID 11097


  principal) will be made in respect of the Notes to the extent necessary to satisfy the Overcollateralization Tests or
  the Interest Coverage Test, as applicable (to the extent funds are available therefor).

            The Base Fee Amount and the Additional Fee Amount, are assumed to be approximately 0.55% per annum
  in aggregate, and the Trustee Administrative Expenses, Issuer Base Administrative Expenses and Issuer Excess
  Administrative Expenses will be 0.0275% (but no less than $75,000 per annum) plus U.S.$250,000 per annum, in
  the aggregate, each as a percentage of either the Aggregate Principal Amount of the Portfolio Collateral as of the
  first day of the Due Period relating to each Payment Date or the average of the Aggregate Principal Amount of the
  Portfolio Collateral as of the first day of the Due Period relating to each Payment Date and the last day of the Due
  Period relating to such Payment Date, as appropriate for the related fee and subject to the availability of funds in the
  performance scenario. For purposes of calculating the Base Fee Amount and the Additional Fee Amount, the
  Quarterly Collateral Amount on the first calculation date is assumed to be U.S.$850,000,000.

           Cash received on or before a Calculation Date is assumed to be available on the following Payment Date.
  Cash collected after the Calculation Date but before the immediately following Payment Date is assumed to be used
  to purchase Eligible Investments until the second succeeding Payment Date. With respect to Floating Rate
  Collateral, the accrual date on Portfolio Collateral is assumed to be the full quarterly period before the Payment Date
  subsequent to the Closing Date.

             The weighted average lives and expected final payment dates described above are included only for
  illustrative purposes. The usefulness of these scenarios is limited by, among other things, the predictive value of the
  underlying assumptions, the uncertain relevance of the assumptions as compared to other factors which have not
  been identified or taken into account, and assumptions incorporated with respect to the timing of cash flows,
  prepayments, defaults and recoveries on the Portfolio Collateral and available interest rates. The assumptions are
  inherently subject to significant economic uncertainties, all of which are impossible to predict and beyond the
  control of the Co-Issuers. There can be no assurance that any particular performance scenario will be
  realized, and the performance of the Notes may be materially different from that shown. Such scenario is not
  a projection or forecast and was not prepared with a view to complying with published guidelines of the
  United States Securities and Exchange Commission or the American Institute of Certified Public Accountants
  regarding projections or forecasts. Under no circumstances should the inclusion of such information be
  regarded as a representation, warranty or prediction with respect to their accuracy or the accuracy or
  appropriateness of the underlying assumptions, or that the Notes will achieve or are likely to achieve any
  particular results. There can be no assurance that the actual performance of the Notes will not vary
  materially from the scenario and assumptions set forth herein or otherwise used by a prospective investor.
  Moreover, to the extent that the individual characteristics of the assumed Portfolio Collateral used for such
  purposes differ from the individual characteristics of the actual Portfolio Collateral purchased on the Closing
  Date and thereafter, the actual performance of the Notes may differ. Prospective investors should conduct
  such financial analysis as they deem prudent, which may include the preparation of their own performance
  scenarios under a range of economic and other assumptions chosen by such prospective investors or their
  advisers. Each prospective investor must make its own evaluation of the merits and risks of investment in the
  Notes. See "Special Considerations—Nature of Collateral Pledged to Secure the Notes; Ability to Obtain
  Additional Portfolio Collateral; Availability of Funds for Subordinate Payments," "Special Considerations-
  Sale of Portfolio Collateral by Servicer under Certain Circumstances" and "Special Considerations—Default
  Rates of Commercial Loans and CLO Securities."

                                                 LEGAL STRUCTURE

  The Indenture

           The following summaries generally describe certain provisions of the Indenture. The summaries do not
  purport to be complete and are subject to, and qualified in their entirety by reference to, the provisions of the
  Indenture.

           Modification of Indenture. Except as set forth below, with the consent of the Requisite Noteholders and the
  Servicer, the Trustee and the Co-Issuers may execute a supplemental indenture to add provisions to, or change in
  any manner or eliminate any provisions of, the Indenture or modify in any manner the rights of the Holders of such



                                                           72
                                                                                                        008250
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 121 of 344 PageID 11098


  Notes. However, without the consent of the Holders of each Outstanding Note affected thereby, and, to the extent
  provided in the Paying and Transfer Agency Agreement, the Holders of the Preferred Shares materially adversely
  affected thereby, no supplemental indenture may (i) change the maturity of the principal of or interest on any Note
  or reduce the principal amount thereof or the rate of interest thereon or change the time or amount of any other
  amount payable in respect of any Note, (ii) reduce the percentage of Holders of Notes whose consent is required for
  the authorization of any supplemental indenture or for any waiver of compliance with certain provisions of the
  Indenture, (iii) impair or adversely affect the Trust Estate securing the Notes, (iv) permit the creation of any lien
  ranking prior to or on parity with the lien of the Indenture with respect to any part of the Trust Estate or terminate
  the lien of the Indenture, (v) reduce the percentage of Holders of Notes whose consent is required to direct the
  Trustee to liquidate the Trust Estate, (vi) modify any of the provisions of the Indenture with respect to supplemental
  indentures or waiver of Defaults and their consequences except to increase the percentage of Outstanding Notes
  whose consent is required for any such action or to provide that other provisions of the Indenture cannot be modified
  or waived without the consent of the Holder of each Outstanding Note affected thereby, (vii) modify the provisions
  thereof relating to priority of distributions or subordination or the definition therein of the terms "Holder,"
  "Noteholder," "Majority Noteholder," "Majority Preferred Shareholder," "Outstanding," or "Requisite Noteholder,"
  (viii) modify any provisions in such a manner as to affect the calculation of the amount or timing of any payment of
  interest or principal due on any Note on any Payment Date (including the calculation of any of the individual
  components of such calculation) or to affect the rights of the Holders of Notes to the benefit of any provisions for
  the redemption of such Notes contained in the Indenture; (ix) modify any provision relating to the institution of
  proceedings for the Issuer or the Co-Issuer to be adjudicated as bankrupt or insolvent, (x) amend any provision that
  provides that the obligations of the Issuer or the Co-Issuer are non-recourse obligations or (xi) modify any of the
  provisions of the Indenture in such a manner as to affect the calculation of the amount of any payment of principal
  of or interest on or other amount in respect of any Note or to affect the right of the Holders of Notes to the benefit of
  any provisions for the redemption of such Notes contained therein.

             The Co-Issuers and the Trustee may also enter into supplemental indentures with the consent of the
  Servicer but without obtaining the consent of Noteholders, in order to (i) evidence the succession of any person to
  the Co-Issuers, (ii) evidence the addition of an additional issuer or of a wholly owned subsidiary of the Issuer that, in
  either case, will acquire securities from the Issuer and pledge its assets to secure the obligations of the Issuer secured
  by the Trust Estate, to the extent necessary to permit the Issuer to comply with the Bank Holding Company Act of
  1956, as amended, and the rules and regulations thereunder or any other statute, rule or regulation applicable to the
  Issuer, and the assumption by any such additional issuer or subsidiary of the covenants and obligations of the Issuer
  in the Indenture and, if applicable, in the Notes, (iii) add to the covenants of the Co-Issuers for the benefit of the
  Holders of the Notes or to surrender any right or power conferred upon the Co-Issuers, (iv) pledge any property to or
  with the Trustee, (v) evidence and provide for the acceptance of appointment by a successor trustee and to add to or
  change any of the provisions of the Indenture as shall be necessary to facilitate the administration of the Trust Estate
  by more than one Trustee, (vi) correct or amplify the description of any property at any time subject to the lien of the
  Indenture, or to better assure, convey and confirm unto the Trustee any property subject to the lien of the Indenture,
  (vii) take any action necessary or helpful to prevent the Issuer or the Trustee from becoming subject to any
  withholding or other taxes or assessments or to reduce the risk that the Issuer will be engaged in a United States
  trade or business or otherwise subject to United States income tax on a net income basis, (viii) correct any manifest
  error in the Indenture, (ix) facilitate the delivery and maintenance of the Notes in accordance with the requirements
  of DTC, Euroclear or Clearstream, (x) facilitate the listing of all or any of the Notes on one or more securities
  exchanges, (xi) modify the restrictions on and procedures for resale and other transfer of the Notes in accordance
  with any change in applicable law or regulation or enable the Co-Issuers to rely upon any less restrictive exemption
  from registration under the Securities Act or the Investment Company Act, (xii) cure any ambiguity, or correct,
  modify or supplement any provision which is defective or inconsistent with any other provision in the Indenture,
  (xiii) to effectuate a Noteholder's election to acquire bond insurance, a surety bond or similar credit enhancement as
  described in the Indenture, or (xiv) prevent the Issuer from becoming an "investment company" as defined in the
  Investment Company Act or better assure compliance with the requirements of Rule 3a-7 thereunder; provided that,
  as a condition to the effectiveness of any such supplemental indenture, each of the Issuer, the Trustee and the Initial
  Purchaser shall have (A) satisfied the Rating Condition with respect to such supplemental indenture and
  (B) received a customary, unqualified opinion of counsel from a nationally recognized law firm providing that, after
  giving effect to such supplemental indenture, the Issuer is exempt from registration as an "investment company"
  under the Investment Company Act; provided further that (A) any such amendment for any matters described in
  clauses (i) through (xiii) shall not materially adversely affect the interests of the Holders of the Notes and (B) no


                                                            73
                                                                                                          008251
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 122 of 344 PageID 11099


  amendment shall be made that would cause the Issuer to register as an "investment company" under the Investment
  Company Act.

           The Trustee will not be permitted to enter into any supplemental indenture if such amendment would
  materially adversely affect the interests of the Preferred Shareholders without the consent of the Holders
  representing at least 66-2/3% of the outstanding Preferred Shares.

            Not later than 15 Business Days prior to the execution of any proposed supplemental indenture pursuant to
  the above provisions, the Trustee, at the expense of the Co-Issuers, shall deliver to the Holders of the Notes, the
  Servicer, the Preferred Share Paying and Transfer Agent (for forwarding to the Holders of Preferred Shares) and
  each Rating Agency (so long as any rated Notes are Outstanding) a copy of such supplemental indenture and shall
  request any required consent from the applicable Holders of Notes and Preferred Shares to be given within the Initial
  Consent Period. Any consent given to a proposed supplemental indenture by the Holder of any Notes or Preferred
  Shares shall be irrevocable and binding on all future Holders or beneficial owners of Notes or Preferred Shares,
  irrespective of the execution date of the supplemental indenture. If the Holders of less than the required percentage
  of the Aggregate Principal Amount of the relevant Notes or required percentage of the Preferred Shares consent to a
  proposed supplemental indenture within the Initial Consent Period, on the first Business Day after the Initial
  Consent Period, the Trustee shall notify the Issuer and the Servicer which Holders of Notes and Preferred Shares
  have consented to the proposed supplemental indenture and, which Holders (and, to the extent such information is
  reasonably available to the Trustee, which beneficial owners) have not consented to the proposed supplemental
  indenture. If the Amendment Buy-Out Purchaser intends to exercise the Amendment Buy-Out Option, the
  Amendment Buy-Out Purchaser shall so notify the Trustee (which notice shall designate a date for the Amendment
  Buy-Out to occur no earlier than 10 Business Days after the date of such notice) no later than five (5) Business Days
  after so being notified by the Trustee and the Trustee shall deliver such notice to all Holders of Notes and the
  Preferred Share Paying and Transfer Agent (for forwarding to the Holders of Preferred Shares). Any Non-
  Consenting Holder may give consent to the related proposed supplemental indenture until the 5th Business Day
  prior to the date of the Amendment Buy-Out designated by the Amendment Buy-Out Purchaser, and in such case
  shall cease to be a Non-Consenting Holder for purposes of the Amendment Buy-Out. If the Amendment Buy-Out
  Purchaser exercises its Amendment Buy-Out Option and purchases the applicable Notes or Preferred Shares, the
  Amendment Buy-Out Purchaser, as Holder or beneficial owner of the applicable Notes or Preferred Shares, may
  consent to the related proposed supplemental indenture within five (5) Business Days of the Amendment Buy-Out.

           The Indenture provides that no amendment to any provision of the Indenture or any other transaction
  document that materially adversely affects the obligations of any Synthetic Security Counterparty will be of any
  effect without the consent of such Synthetic Security Counterparty and the Issuer will not enter into any such
  amendment unless such Synthetic Security Counterparty has consented thereto (which consent will not be
  unreasonably withheld).

           The Co-Issuers and the Trustee may also enter into supplemental indentures upon satisfying the Rating
  Condition and receiving consent from the Servicer, but without obtaining the consent of any other Person, including
  any Noteholder or any Holder of Preferred Shares, in order to add additional rows to the Collateral Quality Matrix;
  provided that any such supplemental indenture which expands the minimum or maximum ranges of the Collateral
  Quality Matrix from that set forth in the Indenture on the Closing Date, shall require the prior consent of the
  Requisite Noteholders.

             Notwithstanding the foregoing, the Trustee will not be permitted to enter into any supplemental indenture
  if, as a result of such supplemental indenture, the rating of any Class of Outstanding Notes (if then rated) would be
  reduced or withdrawn without the unanimous consent of the Holders of that Class of Notes.

          Amendment Buy-Out

           In the case of any supplemental indenture that requires the consent of one or more Holders of the Notes or
  Preferred Shares, the Amendment Buy-Out Purchaser shall have the right, but not the obligation, to purchase from
  Non-Consenting Holders all Notes and Preferred Shares held by such Holder whose consent was solicited with
  respect to such supplemental indenture (the "Amendment Buy-Out Option") for the applicable Amendment Buy-
  Out Purchase Price; provided, however, that the Amendment Buy-Out Purchaser may not exercise the Amendment
  Buy-Out Option during the Non-Call Period in connection with a proposed amendment to reduce the rate of interest



                                                          74
                                                                                                      008252
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 123 of 344 PageID 11100


  on any Security, as applicable, or to change the earliest date on which Notes of any Class or Preferred Shares may be
  redeemed at the option of the Issuer; provided, further that notwithstanding the definition of Non-Consenting
  Holder, any Holder of Notes (other than the Class A-lLA Notes) or Preferred Shares who fails to respond to any
  such consent solicitation shall be deemed to have consented to any such supplemental indenture. Notwithstanding
  the foregoing, during the Non-Call Period, "Non-Consenting Holder" shall exclude any Holder of Class A-1LA
  Notes (unless such Holder has consented in writing to be designated as a Non-Consenting Holder) and the
  Amendment Buy-Out Option shall not be applicable to such Class A-1LA Notes. If such option is exercised, the
  Amendment Buy-Out Purchaser must purchase all Notes and Preferred Shares of Non-Consenting Holders,
  regardless of the applicable percentage of the Aggregate Principal Amount of the Notes or Preferred Shares the
  consent of whose Holders is required for such supplemental indenture (an "Amendment Buy-Out"). By its
  acceptance of a Note or Preferred Share, each Holder of a Note and Preferred Share agrees that if the Amendment
  Buy-Out Option is exercised, any Non-Consenting Holder will be required to sell its applicable Note or Preferred
  Share to the Amendment Buy-Out Purchaser. For the avoidance of doubt, nothing described above or in the
  Indenture shall in any way limit or restrict the rights of Holders of the Class A-1LA Notes to consent or withhold
  their consent to a supplemental indenture or otherwise vote their interest both during and after the Non-Call Period.

           All purchases made pursuant to the Amendment Buy-Out Option individually and in the aggregate must
  comply with the applicable transfer restrictions for the relevant Notes and Preferred Shares set forth in "Delivery of
  the Notes; Transfer Restrictions; Settlement" herein and all applicable laws, rules and regulations (including,
  without limitation, any rules, regulations and procedures of any securities exchange, self-regulatory organization or
  clearing agency).

           Acts of Noteholders. Under the Indenture, with respect to any Noteholder which has notified the Trustee in
  writing that pursuant to such Noteholder's organizational documents or other documents governing such
  Noteholder's actions, such Noteholder is not permitted to take any affirmative action approving, rejecting or
  otherwise acting upon any Issuer request including, but not limited to, a request for the consent of such Noteholder
  to a proposed amendment or waiver pursuant to this Indenture, the failure by such Noteholder to consent to or reject
  any such requested action will be deemed a consent by such Noteholder to the requested action.

            Consolidation, Merger or Transfer of Assets, Incurrence of Indebtedness, Conduct of Business. The Co-
  Issuers may not consolidate with, merge into, or transfer or convey all or substantially all of their assets to, any other
  corporation, partnership, trust or other person or entity (except for sales or exchanges of Portfolio Collateral as
  contemplated by the Indenture). In addition, the Co-Issuers may not incur any indebtedness other than the Notes
  and trade debt incidental to the performance of their obligations under the Indenture or engage in any business or
  activity other than the issuance of the Notes, the Preferred Shares, the ordinary shares and the other transactions and
  activities, as applicable, contemplated herein. Pursuant to the Indenture and the Co-Issuers' organizational
  documentation, the Co-Issuers may also not, without the consent of the Requisite Noteholders, amend their
  organizational documentation if such amendment would have a material adverse effect on the right of the
  Noteholders.

             Events of Default. An event of default ("Event of Default") is defined in the Indenture as being (i) a
  default for four Business Days or more (or in the case of a default in payment due to an administrative error or
  omission by the Trustee, any Paying Agent or the Note Registrar, for a period of seven Business Days or more,
  provided that the Trustee has notified each Rating Agency of any such administrative error or omission) in the
  payment of any amount payable in respect of any Note when due when funds in such amount are available for
  payment in accordance with the Indenture, (ii) a failure after four Business Days (or in the case of a default in
  payment due to an administrative error or omission by the Trustee, any Paying Agent or the Note Registrar, for a
  period of seven Business Days or more, provided that the Trustee has notified each Rating Agency of any such
  administrative error or omission), to apply available amounts in accordance with the priority of distribution set forth
  in the Indenture, (iii) a default for four Business Days or more (or in the case of a default in payment due to an
  administrative error or omission by the Trustee, any Paying Agent or the Note Registrar, for a period of seven
  Business Days or more, provided that the Trustee has notified each Rating Agency of any such administrative error
  or omission) in the payment of (A) the Periodic Interest Amount due on any Senior Class A Notes on any Payment
  Date or a Class X Payment due on any Class X Notes, (B) after the Senior Class A Notes and Class X Notes are paid
  in full, the Periodic Interest Amount due on the Class A-3L Notes on any Payment Date, (C) after the Senior Class A
  Notes, the Class A-3L Notes and the Class X Notes are paid in full, the Periodic Interest Amount due on the Class



                                                            75
                                                                                                          008253
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 124 of 344 PageID 11101


  A-4L Notes on any Payment Date and (D) after the Class A Notes and the Class X Notes are paid in full, the
  Periodic Interest Amount due on the Class B-1L Notes on any Payment Date; (iv) a default in the payment of the
  Aggregate Principal Amount and the Cumulative Interest Amount due on any Class of Notes on the Final Maturity
  Date, (v) a default in the performance, or a breach of any covenant, representation, warranty or other agreement of
  the Co-Issuers (or either one of them) other than compliance with the Overcollateralization Tests, the Interest
  Coverage Test or the collateral quality criteria described herein, or the failure of any representation or warranty of
  the Co-Issuers (or either one of them) in the Indenture or in any certificate or other writing delivered pursuant to or
  in connection with the Indenture to be correct in all material respects when the same shall have been made, in any
  such case which materially and adversely affects the rights of any Class of Noteholders and continuance of such
  default, breach or failure for a period of 30 days after written notice to the Co-Issuers or the Servicer by the Trustee
  or to the Co-Issuers or the Servicer and the Trustee by the Holders of at least a majority in principal amount of the
  Notes, (vi) certain events of bankruptcy, insolvency, receivership or reorganization of the Co-Issuers, (vii) either of
  the Co-Issuers or the pool of assets constituting the Trust Estate becomes required to register as an "investment
  company" under the Investment Company Act of 1940, (viii) the failure to maintain on any Calculation Date a
  Senior Class A Overcollateralization Ratio of at least 100%. The failure to pay in full Periodic Interest on the Class
  A-3L Notes as a result of insufficient funds being available therefor will not constitute an Event of Default so long
  as the Senior Class A Notes or Class X Notes are Outstanding. The failure to pay in full Periodic Interest on the
  Class A-4L Notes as a result of insufficient funds being available therefore will not constitute an Event of Default so
  long as the Senior Class A Notes, the Class A-3L Notes or the Class X Notes are Outstanding. The failure to pay in
  full Periodic Interest on the Class B-1L Notes as a result of insufficient funds being available therefor will not
  constitute an Event of Default so long as any Class A Notes or Class X Notes are Outstanding. An event of
  insolvency could result if relief has been ordered against the Co-Issuers in a case under applicable bankruptcy law
  and the Co-Issuers, the trustee, if any, for either of the Co-Issuers or a creditor of either of the Co-Issuers were to file
  an involuntary petition against either of the Co-Issuers. The filing of a petition against the Co-Issuers under
  applicable bankruptcy law could adversely affect the rights of the Holders of Notes to receive timely payments.

           If an Event of Default (other than an Event of Default specified in clause (vi) above) under the Indenture
  should occur and be continuing with respect to the Notes, the Trustee may with the consent of the Requisite
  Noteholders, and shall, at the written direction of the Requisite Noteholders, declare the principal of the Notes to be
  immediately due and payable. Such declaration may under certain circumstances be rescinded by the Trustee with
  the consent of the Requisite Noteholders or at the written direction of the Requisite Noteholders. If an Event of
  Default specified in clause (vi) above should occur and be continuing, the principal of the Notes shall become
  immediately due and payable without the necessity of notice or any other action. If the Notes are accelerated, or if
  the Final Maturity Date has occurred, the Holders of the Notes shall be entitled to receive the Cumulative Interest
  Amount and the Aggregate Principal Amount with respect thereto (as calculated and accrued through the date of
  payment in full of the Aggregate Principal Amount of each Class of Notes) in the order of priority set forth under
  "Description of the Notes—Payments on the Notes; Priority of Distributions—Final Maturity Date."

           If an Event of Default shall have occurred and be continuing or if the Final Maturity Date has occurred, the
  Trustee shall refrain from liquidating and shall preserve the Trust Estate intact unless (i) the Requisite Noteholders
  have directed the Trustee to sell or liquidate the Trust Estate or any portion thereof in the case of (A) an Event of
  Default resulting from failure to pay interest or principal on a Note or (B) a sale or liquidation of all or a portion of
  the Trust Estate at or above the aggregate par value of all Collateral so liquidated or sold (and Defaulted Portfolio
  Collateral may be liquidated or sold without reference to, or inclusion in the calculation of, such limitation), or (ii)
  100% of the Noteholders have otherwise directed the Trustee to sell or liquidate the Trust Estate or any portion
  thereof. In addition, under certain circumstances, if an Event of Default as described under clauses (iii) and (iv) of
  "Events of Default" shall have occurred and be continuing, the Servicer may be terminated as described under "The
  Servicing Agreement—Termination of Servicing Agreement."

           Pursuant to the Indenture, as security for the payment by the Issuer of the compensation and expenses of
  the Trustee and the Paying and Transfer Agent and any sums to which the Trustee and the Paying and Transfer
  Agent may be entitled to receive as indemnification by the Issuer, the Issuer has granted the Trustee a senior lien on
  the Trust Estate, which is senior to the lien of the Notes on the Trust Estate. These liens are exercisable by the
  Trustee or the Paying and Transfer Agent only if the Notes have been declared due and payable following an Event
  of Default, and the acceleration of the maturity of such Notes as a result of such Event of Default has not been
  rescinded or annulled.


                                                             76
                                                                                                            008254
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 125 of 344 PageID 11102


            Subject to the provisions of the Indenture relating to the duties of the Trustee in case an Event of Default
  with respect to the Notes shall occur and be continuing, the Trustee will be under no obligation to exercise any of
  the rights or powers under the Indenture at the request or direction of any Holders of Notes, unless such Holders
  shall have offered to the Trustee security or indemnity reasonably satisfactory to it. Subject to such provisions for
  indemnification and certain limitations contained in the Indenture, the Requisite Noteholders will have the right to
  direct the time, method and place of conducting any proceeding of any remedy available to the Trustee or exercising
  any trust or power conferred on the Trustee with respect to the Notes; and, in certain cases, waive any default with
  respect to such Notes, except a default in payment of any amount payable in respect of any Note or a default in
  respect of a covenant or provision of the Indenture that cannot be modified without the waiver or consent of the
  Holder of each Outstanding Note affected thereby.

            Rights Under the Indenture. No Holder of a Note will have the right to institute any proceeding with
  respect to the Indenture, unless (1) such Holder previously has given to the Trustee written notice of an Event of
  Default with respect to such Notes, (2) the Requisite Noteholders have made written request upon the Trustee to
  institute such proceedings in its own name as Trustee, (3) such Holder or Holders have offered the Trustee
  indemnity reasonably satisfactory to it as provided in the Indenture, (4) the Trustee has for 30 days failed to institute
  any such proceeding, and (5) no direction inconsistent with such written request has been given to the Trustee during
  such 30-day period by the Requisite Noteholders.

           Satisfaction and Discharge of the Indenture. The Indenture will be discharged with respect to the collateral
  securing the Notes upon delivery to the Trustee for cancellation of all of the Notes, or, within certain limitations
  (including the obligation to pay principal and interest), upon deposit with the Trustee of cash or Eligible Investments
  sufficient for the amount thereof.

            Trustee. JPMorgan Chase Bank, National Association will be the Trustee under the Indenture for the
  Notes. The Issuer, the Servicer and their affiliates may maintain other banking relationships in the ordinary course
  of business with the Trustee. The Indenture provides that the Trustee may appoint one or more co-trustees in the
  event that Holders of the Notes have conflicting interests and in certain other circumstances. The Trustee or an
  Affiliate of the Trustee may receive compensation in connection with the purchase of certain Eligible Investments as
  provided in the Indenture.

           The parent company of the Trustee, JPMorgan Chase & Co. ("JPMorgan"), has entered into an agreement
  with The Bank of New York Company, Inc. ("BNY") pursuant to which JPMorgan intends to exchange select
  portions of its corporate trust business, including municipal, corporate and structured finance trusteeships, for
  BNY’s consumer, small-business and middle-market banking businesses. This transaction has been approved by
  both companies’ boards of directors and is subject to regulatory approvals. It is expected to close in the late third
  quarter or fourth quarter of 2006.

           The Indenture contains provisions for the indemnification of the Trustee for any loss, liability or expense
  incurred without negligence, willful misconduct or bad faith arising out of or in connection with the acceptance or
  administration of its duties under the Indenture.

           The Trustee may resign at any time by giving notice as set forth in the Indenture. The Trustee may be
  removed for any reason by the Holders of more than 50% of the Aggregate Principal Amount of the Controlling
  Class, or by the Issuer if at any time the Trustee fails to meet certain eligibility criteria set forth in the Indenture or if
  the Trustee is adjudged to be bankrupt or insolvent or a receiver or liquidator or similar official of the Trustee or its
  property is appointed. No resignation or removal of the Trustee shall be effective until a successor trustee has been
  appointed pursuant to the terms of the Indenture.

          Governing Law. The Indenture and the other documents relating to the Notes will be construed in
  accordance with the laws of the State of New York.

           Notices. Notices to the Holders of the Notes will be given by first-class mail, postage prepaid, to the
  registered Holders of the Notes at their address appearing in the Note Register. In addition, for so long as any Class
  of Notes is listed on the Irish Stock Exchange and the rules of such exchange so require, notice given to the Holders
  of any such Class of Notes will also be given to the Company Announcements Office of the Irish Stock Exchange.


                                                              77
                                                                                                             008255
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 126 of 344 PageID 11103


           Voting Rights of Preferred Shares of HFP. The aggregate amount of the Preferred Shares owned or
  controlled by HFP and the Servicer Entities in excess of the Original HFP Share Amount will be excluded from
  voting on certain matters including any Optional Redemption.

                  DELIVERY OF THE NOTES; TRANSFER RESTRICTIONS; SETTLEMENT

           The Notes have not been registered under the Securities Act or any state securities laws and, accordingly,
  may not be reoffered, resold, pledged or otherwise transferred within the United States or to, or for the account or
  benefit of, U.S. Persons, except in accordance with the restrictions described under "Notices to Purchasers." Terms
  used in this paragraph have the meanings given to them by Regulation S.

            Without limiting the foregoing, by holding a Note, each Holder will acknowledge and agree, among other
  things, that such Holder understands that neither of the Co-Issuers is registered as an investment company under the
  Investment Company Act, but that the Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7)
  of the Investment Company Act, which in general excludes from the definition of an investment company any issuer
  whose outstanding securities are beneficially owned solely by Qualified Purchasers and which has not made and
  does not propose to make a public offering of its securities and Rule 3a-7. Any sale or transfer which would violate
  these provisions shall be void from the time of such sale or transfer, and no sale or transfer may be made if such sale
  or transfer would require the Co-Issuers to become subject to the requirements of the Investment Company Act.

           Each transferee of a Note (except with respect to a transfer pursuant to Regulation S) will be deemed to
  represent at time of transfer that the transferee is a Qualified Institutional Buyer and (i) that it is a Qualified
  Purchaser, (ii) that it is not formed for the purpose of investing in the Notes, unless all of its beneficial owners are
  Qualified Purchasers, (iii) that it is not a dealer described in paragraph (a)(1)(ii) of Rule 144A unless such transferee
  owns and invests on a discretionary basis at least U.S.$25 million in securities of issuers that are not affiliated
  persons of such dealer, (iv) that it is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of Rule 144A or a trust
  fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such plan, unless investment
  decisions are made solely by the fiduciary, trustee or sponsor of such plan, (v) that it and each account for which it is
  purchasing is purchasing Notes in at least the minimum denomination and (vi) that it will provide written notice of
  the foregoing and any other applicable transfer restrictions to any transferee.

           The Indenture provides that if, notwithstanding the restrictions on transfer contained therein, the Issuer
  determines any beneficial owner or Holder of a Note (other than a Note transferred in reliance on Regulation S) is
  not a Qualified Institutional Buyer and a Qualified Purchaser, the Issuer will require that such beneficial owner or
  Holder sell all of its right title and interest in such Note to a person who is so qualified, with such sale to be effected
  within 30 days after notice of such sale requirement is given. If such sale is not effected within such 30 days, upon
  written direction from the Issuer, the Trustee (or an investment banker selected by the Trustee and approved by the
  Issuer) will be authorized to conduct a commercially reasonable sale of such Note to a person who does so qualify
  and pending transfer, no further payments will be made in respect of such Note or any beneficial interest therein.

           Except for interests in Notes represented by a Regulation S Global Note or a Rule 144A Global Note as
  described herein, the Notes will be represented by definitive registered Notes registered in the name of the purchaser
  thereof.

           Unless determined otherwise by the Co-Issuers in accordance with applicable law, the Notes will bear the
  legend set forth below:

           THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
           SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), ANY STATE
           SECURITIES LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY
           OTHER JURISDICTION AND MAY NOT BE REOFFERED, RESOLD, PLEDGED OR
           OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
           ACCOUNT OR BENEFIT OF, UNITED STATES PERSONS, EXCEPT AS PERMITTED BY
           THIS LEGEND. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS NOTE,
           REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT REOFFER,
           RESELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE EXCEPT IN COMPLIANCE
           WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND EXCEPT (A) IN


                                                            78
                                                                                                           008256
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 127 of 344 PageID 11104


        COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT TO A PERSON WHOM
        THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS
        DEFINED IN RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
        ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, WHOM THE SELLER HAS
        INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER
        TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, PROVIDED THAT SUCH
        PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE CO-
        ISSUERS OR THE TRUSTEE MAY REASONABLY REQUIRE; (B) TO A NON U.S. PERSON
        OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 903 OR 904 OF
        REGULATION S UNDER THE SECURITIES ACT; OR (C) TO THE CO-ISSUERS OR THEIR
        AFFILIATES, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
        LAW OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. THE
        HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS NOTE, REPRESENTS,
        ACKNOWLEDGES AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR
        OTHERWISE TRANSFER THIS NOTE EXCEPT TO A NON-U.S. PERSON OUTSIDE THE
        UNITED STATES IN COMPLIANCE WITH REGULATION S OR TO A "QUALIFIED
        PURCHASER" WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT
        COMPANY ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY ACT"), IN A
        TRANSACTION THAT DOES NOT CAUSE THE CO-ISSUERS TO BE REQUIRED TO
        REGISTER UNDER THE INVESTMENT COMPANY ACT. FURTHER, THE CLASS X
        NOTES, THE CLASS A-1LA NOTES, THE CLASS A-1LB NOTES, THE CLASS A-2L
        NOTES, THE CLASS A-3L NOTES AND THE CLASS A-4L NOTES MAY NOT BE SOLD
        OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER WILL NOT CONSTITUTE OR
        RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION
        4975 OF THE CODE. THE CLASS B-1L NOTES MAY NOT BE SOLD OR TRANSFERRED
        TO ANY PLAN SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, OR TO
        ANY PERSON ACTING ON BEHALF OF OR WITH "PLAN ASSETS" OF ANY SUCH
        PLAN, INCLUDING AN INSURANCE COMPANY GENERAL ACCOUNT, UNLESS THE
        PURCHASER OR TRANSFEREE IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
        AVAILABLE UNDER PTCE 96-23, 95-60, 91-38, 90-1 OR 84-14.

        EACH TRANSFEREE OF A NOTE (EXCEPT WITH RESPECT TO A TRANSFER
        PURSUANT TO REGULATION S) WILL BE DEEMED TO REPRESENT AT TIME OF
        TRANSFER THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER OR A
        NON U.S. PERSON AND (I) THAT IT IS A QUALIFIED PURCHASER, (II) THAT IT IS NOT
        FORMED FOR THE PURPOSE OF INVESTING IN THE NOTES, UNLESS ALL OF ITS
        BENEFICIAL OWNERS ARE QUALIFIED PURCHASERS, (III) THAT IT IS NOT A
        DEALER DESCRIBED IN PARAGRAPH (a)(1)(ii) OF RULE 144A UNLESS SUCH
        TRANSFEREE OWNS AND INVESTS ON A DISCRETIONARY BASIS AT LEAST U.S.$25
        MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF
        SUCH DEALER, (IV) THAT IT IS NOT A PLAN REFERRED TO IN PARAGRAPH
        (a)(1)(i)(D) OR (E) OF RULE 144A OR A TRUST FUND REFERRED TO IN PARAGRAPH
        (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH PLAN, UNLESS
        INVESTMENT DECISIONS ARE MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR
        SPONSOR OF SUCH PLAN, (V) THAT IT AND EACH ACCOUNT FOR WHICH IT IS
        PURCHASING IS PURCHASING NOTES IN AT LEAST THE MINIMUM DENOMINATION
        AND (VI) THAT IT WILL PROVIDE WRITTEN NOTICE OF THE FOREGOING AND ANY
        OTHER APPLICABLE TRANSFER RESTRICTIONS TO ANY TRANSFEREE.

        THE INDENTURE PROVIDES THAT IF, NOTWITHSTANDING THE RESTRICTIONS ON
        TRANSFER CONTAINED THEREIN, THE ISSUER DETERMINES ANY BENEFICIAL
        OWNER OR HOLDER OF A NOTE (OTHER THAN A NOTE TRANSFERRED IN
        RELIANCE ON REGULATION S) IS NOT A QUALIFIED INSTITUTIONAL BUYER AND A
        QUALIFIED PURCHASER, THE ISSUER WILL REQUIRE THAT SUCH BENEFICIAL
        OWNER OR HOLDER SELL ALL OF ITS RIGHT TITLE AND INTEREST IN SUCH NOTE
        TO A PERSON WHO IS SO QUALIFIED, WITH SUCH SALE TO BE EFFECTED WITHIN 30


                                            79
                                                                               008257
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 128 of 344 PageID 11105


           DAYS AFTER NOTICE OF SUCH SALE REQUIREMENT IS GIVEN. IF SUCH SALE IS
           NOT EFFECTED WITHIN SUCH 30 DAYS, UPON WRITTEN DIRECTION FROM THE
           ISSUER, THE TRUSTEE (OR AN INVESTMENT BANKER SELECTED BY THE TRUSTEE
           AND APPROVED BY THE ISSUER) WILL BE AUTHORIZED TO CONDUCT A
           COMMERCIALLY REASONABLE SALE OF SUCH NOTE TO A PERSON WHO DOES SO
           QUALIFY AND PENDING TRANSFER, NO FURTHER PAYMENTS WILL BE MADE IN
           RESPECT OF SUCH NOTE OR ANY BENEFICIAL INTEREST THEREIN.

           TRANSFERS OF THE NOTES MUST GENERALLY BE ACCOMPANIED BY
           APPROPRIATE TAX TRANSFER DOCUMENTATION AND ARE SUBJECT TO
           RESTRICTIONS AS PROVIDED IN THE INDENTURE.

           THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO UNITED STATES
           TREASURY REGULATION SECTION 1.1275-3(b). THIS NOTE HAS BEEN ISSUED WITH
           ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX
           PURPOSES. THE HOLDER OF THIS NOTE MAY OBTAIN THE INFORMATION
           DESCRIBED IN UNITED STATES TREASURY REGULATION SECTION 1. 1275-3(b)(1)(i)
           FROM THE ADMINISTRATOR, AT THE FOLLOWING ADDRESS: P.O. BOX 1093 GT,
           GRAND CAYMAN, CAYMAN ISLANDS.

            Subject to the restrictions on transfer set forth in the Indenture and the Notes and except with respect to
  transfer of an interest in a Regulation S Global Note or a Rule 144A Global Note (the procedure for which is set
  forth in the Indenture), the Holder of any Notes may transfer the same in whole or in part (in a principal amount
  equal to any authorized denomination) by surrendering such Notes at the corporate trust office of the Trustee or at
  the office of any transfer agent, together with an executed instrument of assignment and transfer substantially in the
  form attached to the Indenture. In exchange for any Notes properly presented for transfer with all necessary
  accompanying documentation, the Trustee will authenticate and deliver at the corporate trust office of the Trustee or
  the office of the transfer agent, as the case may be, to the transferee or send by first-class mail at the risk of the
  transferee to such address as the transferee may request, a Note or Notes, for a like aggregate principal amount and
  in such authorized denomination or denominations as may be requested. The presentation for transfer of any Notes
  will not be valid unless made at the office of the Trustee designated for such purpose or at the office of a transfer
  agent by the registered Holder in person, or by a duly authorized attorney-in-fact. The Holder of a Note will not be
  required to bear the costs and expenses of effecting any transfer or registration of transfer, except that the relevant
  Holder will be required to bear (i) the expenses of delivery by other than regular mail (if any) and (ii) if the Co-
  Issuers so require, the payment of a sum sufficient to cover any duty, stamp tax or governmental charge or insurance
  charges that may be imposed in relation thereto.

  Settlement

           All payments in respect of the Notes shall be made in United States dollars in same-day funds.

                                        CERTAIN TAX CONSIDERATIONS

  Introduction

            The following is a summary of certain of the United States federal income tax consequences of an
  investment in the Notes by purchasers that acquire their Notes in the initial offering. The discussion and the
  opinions referenced below are based upon laws, regulations, rulings, and decisions currently in effect, all of which
  are subject to change, possibly with retroactive effect. Prospective investors should note that no rulings have been
  or are expected to be sought from the Internal Revenue Service (the "IRS") with respect to any of the United States
  federal income tax consequences discussed below, and no assurance can be given that the IRS will not take contrary
  positions. Further, the following summary does not deal with all United States federal income tax consequences
  applicable to any given investor, nor does it address the United States federal income tax considerations applicable
  to all categories of investors, some of which may be subject to special rules, such as Non-U.S. Holders (defined
  below), banks, REITs, RICs, insurance companies, tax-exempt organizations, dealers in securities or currencies,
  electing large partnerships, natural persons, cash method taxpayers, S corporations, estates and trusts, investors that


                                                           80
                                                                                                       008258
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 129 of 344 PageID 11106


  hold their Notes as part of a hedge, straddle, or an integrated or conversion transaction, or investors whose
  "functional currency" is not the United States dollar. Furthermore, it does not address alternative minimum tax
  consequences, or the indirect effects on investors of equity interests in either a U.S. Holder (as defined below) or a
  Non-U.S. Holder. In addition, this summary is generally limited to investors that acquire their Notes on the Closing
  Date for the issue price applicable to such Notes and who will hold their Notes as "capital assets" within the
  meaning of Section 1221 of the Internal Revenue Code of 1986, as amended (the "Code"). Investors should consult
  their own tax advisors to determine the United States federal, state, local, and other tax consequences of the
  purchase, ownership, and disposition of the Notes.

           As used herein, "U.S. Holder" means a beneficial owner of a Note that is an individual citizen or resident
  of the United States for United States federal income tax purposes, a corporation or other entity taxable as a
  corporation created or organized in or under the laws of the United States or any state thereof (including the District
  of Columbia), an estate the income of which is subject to United States federal income taxation regardless of its
  source, or a trust where a court within the United States is able to exercise primary supervision over the
  administration of the trust and one or more United States persons (as defined in the Code) have the authority to
  control all substantial decisions of the trust (or a trust that has made a valid election under United States Treasury
  Regulations to be treated as a domestic trust). If a partnership holds Notes, the tax treatment of a partner will
  generally depend upon the status of the partner and upon the activities of the partnership. Partners of partnerships
  holding Notes should consult their own tax advisors. "Non-U.S. Holder" means any holder (or beneficial holder) of
  a Note that is not a U.S. Holder.

  United States Federal Income Tax Consequences to the Issuer

            Upon the issuance of the Notes, Orrick, Herrington & Sutcliffe LLP, special United States tax counsel to
  the Issuer, will deliver an opinion generally to the effect that under current law, and assuming compliance with the
  Indenture (and certain other documents) and based on certain factual representations made by the Issuer and the
  Servicer, although the matter is not free from doubt, the Issuer will not be engaged in the conduct of a trade or
  business in the United States. Prospective investors should be aware that opinions of counsel are not binding on the
  IRS and the IRS might seek to treat the Issuer as engaged in a United States trade or business. In addition, the Issuer
  and Servicer are entitled to rely upon the advice and/or opinions of their selected counsel with respect to
  amendments, supplements and other modifications of the terms of the Portfolio Collateral and deviations from the
  investment guidelines set forth in the Servicing Agreement; the foregoing opinion assumes that any such advice
  and/or opinions will be correct and complete. It should be noted as well that the United States Treasury Department
  and the IRS recently announced that they are considering taxpayer requests for specific guidance on, among other
  things, whether a foreign person may be treated as engaged in a trade or business in the United States by virtue of
  entering into credit default swaps. No guidance has been issued to date. If any future guidance concludes that
  foreign persons entering into certain credit default swaps will be treated as engaged in a trade or business in the
  United States, such guidance would adversely impact the Issuer's ability to pay principal and interest on the Notes.
  Additionally, it should be noted that gain or loss on a disposition by a foreign person of a United States real property
  interest may be subject to United States federal income tax as if the foreign person were engaged in a United States
  trade or business (even if the foreign person is not actually so engaged). Because the determination of whether an
  asset constitutes a United States real property interest is made periodically, although the Issuer is prohibited from
  acquiring an asset that constitutes a United States real property interest, it is possible that an asset that was not a
  United States real property interest at the time such asset was acquired by the Issuer could become a United States
  real property interest after the asset is acquired. Similarly, if the Issuer accepted a new security in exchange for an
  existing security or if the terms of an existing security were modified, the new or modified security might cause the
  Issuer to become engaged in a United States trade or business for United States federal income tax purposes.

            The Issuer intends to elect to be (and expects to be) treated as a partnership for United States federal
  income tax purposes. There can be no assurance, however, that the Issuer will not (at some point in time) become
  classified as a corporation for United States federal income tax purposes. If the Issuer were to be treated as a
  corporation and if the IRS were to successfully characterize the Issuer as engaged in a United States trade or
  business, among other consequences, the Issuer would be subject to net income taxation in the United States (as well
  as the branch profits tax) on its income that is effectively connected to the United States trade or business. The
  levying of such taxes would materially affect the Issuer's financial ability to pay principal and interest on the Notes.



                                                           81
                                                                                                        008259
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 130 of 344 PageID 11107


            The Issuer intends to acquire the Portfolio Collateral the interest on which and any gain from the sale or
  disposition with respect to which is not expected to be subject to United States federal withholding tax or
  withholding tax imposed by other countries (unless, in the case of interest, the obligor is required to "gross up" its
  payments to compensate for these taxes). The Issuer will not, however, make any independent investigation of the
  circumstances surrounding the issuance of the individual assets comprising the Portfolio Collateral and, thus, there
  can be no assurance that payments of interest on and gain from the sale or disposition of the Portfolio Collateral will
  in all cases be received free of withholding tax. It is not expected that the Issuer will derive material amounts of any
  other items of income that will be subject to United States withholding taxes. Notwithstanding the foregoing, any
  commitment fee, facility fee or other similar fee that the Issuer earns may be subject to a 30% United States federal
  withholding tax and any lending fees received under a securities lending agreement may also be subject to such tax.

           If withholding or deduction of any taxes from payments on the Notes is required by law in any jurisdiction,
  the Issuer shall be under no obligation to make any additional payments to any holder in respect of such withholding
  or deduction.

  Classification and Tax Treatment of the Notes

           The Issuer has agreed and, by its acceptance of a Note, each holder will be deemed to have agreed, to treat
  each of the Notes as debt of the Issuer for United States federal income tax purposes. Upon the issuance of the
  Notes, Orrick, Herrington & Sutcliffe LLP will deliver an opinion generally to the effect that, assuming compliance
  with the Indenture (and certain other documents) and based on certain factual representations made by the Issuer and
  the Servicer, the Notes should be characterized as debt of the Issuer for United States federal income tax purposes.
  Prospective investors should be aware that opinions of counsel are not binding on the IRS, and there can be no
  assurance that the IRS will not seek to characterize any Class of Notes as other than indebtedness. However, except
  as provided under "Alternative Characterizations of the Notes," the balance of this discussion assumes that the Notes
  will be characterized as debt of the Issuer for United States federal income tax purposes.

            Each U.S. Holder will include interest on the Notes in income in accordance with its regular method of
  accounting for Federal income tax purposes unless the Notes are viewed as having being issued with original issue
  discount ("OID") in which case, generally, each U.S. Holder would be required to accrue interest on the Note on an
  accrual basis under a constant yield methodology, based on the original yield to maturity of the Note. Because
  interest on the Class A-3L Notes, Class A-4L Notes and Class B-1L Notes may be deferred without giving rise to an
  Event of Default, all interest (including interest on accrued but unpaid interest) will be treated as OID unless the
  likelihood of deferral is remote. The Issuer has not determined whether the likelihood of interest being deferred is
  remote for this purpose, and hence will treat the interest on the Class A-3L Notes, Class A-4L Notes and Class B-1L
  Notes as OID. Even if the likelihood of deferral is remote, if the Issuer does in fact defer interest on a Class of
  Notes, a U.S. Holder would thereafter be required to accrue interest (including deferred interest) with respect to such
  Notes as OID. Any accrued but unpaid OID included in income by a U.S. Holder would increase the U.S. Holder's
  basis in the Note and thereby reduce the amount of gain or increase the amount of loss recognized by the U.S.
  Holder on a subsequent sale or other disposition of the Note.

            If any of the Notes are viewed as having been issued with OID, the OID may be accruable under the special
  rules set forth in Section 1272(a)(6) of the Code (which apply to debt instruments that may be accelerated by reason
  of the prepayment of other debt obligations securing such debt instruments). If Section 1272(a)(6) does not apply,
  the Notes might be treated as "contingent payment debt instruments" ("CPDIs") within the meaning of Treasury
  Regulation Section 1.1275-4. If any Class of Notes were considered CPDIs, among other consequences, gain on
  the sale of such Notes that might otherwise be capital gain would be ordinary income. Prospective investors should
  consult their own tax advisors regarding the potential application of Section 1272(a)(6) of the Code to the Notes and
  the rules governing CPDIs .

            The United States federal income tax consequences of a Maturity Extension are unclear. If a Maturity
  Extension occurs with respect to the Notes (other than the Class X Notes), the Issuer intends to treat such Notes,
  solely for purposes of sections 1272 and 1273 of the Code, as having been retired and reissued for an amount equal
  to their adjusted issue price on the date of the new Extension Effective Date. Additionally, U.S. Holders may be
  deemed for United States federal income tax purpose to have exchanged their Notes in a taxable exchange for new



                                                           82
                                                                                                        008260
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 131 of 344 PageID 11108


  notes with an extended final maturity date (the "New Notes") if, at such time, the Extension Qualifying Purchaser is
  related to the Issuer within the meaning of Section 267(b) or 707(b)(1) of the Code. If such relationship existed,
  U.S. Holders that did not exercise their right to put their Notes to the Extension Qualifying Purchaser may be treated
  as having acquired such New Notes with market discount or premium (and there might be other possible tax
  consequences). In addition, if the Notes are treated as exchanged for New Notes, the characterization of the New
  Notes (as debt or equity) would depend on the facts and circumstances existing at the time of such deemed
  exchange. In the event of a Maturity Extension, all U.S. Holders are urged to consult their own tax advisors with
  respect to whether the Extension Qualifying Purchaser is related to the Issuer, and, if so, the United States federal
  income tax consequences of any deemed exchange.

            The tax treatment of the Extension Bonus Payment is also unclear. The Issuer intends to take the position
  that the Extension Bonus Payment is an incidental payment within the meaning of Treasury Regulation Section
  1.1275-2(h)(3), and that the amount of such payment should be includible in income as ordinary income in
  accordance with the U.S. Holder's normal method of tax accounting. The Issuer's determination with respect to this
  issue will not be binding on the IRS, but will be binding on any U.S. Holder that does not disclose an objection on
  its timely filed tax return for the taxable year that includes the acquisition date of such Note. U.S. Holders should
  consult with their own tax advisors concerning the proper taxation and characterization of such payments, and
  whether the right to such payments could cause the Notes to be subject to the OID rules or to be treated as CPDIs.

            In general, a U.S. Holder of a Note will have a basis in such Note equal to the cost of such Note to such
  U.S. Holder, increased by any amount includible in income by such U.S. Holder as OID and reduced by any
  amortized premium, any principal payments and any payments of OID. Upon a sale, exchange or other disposition
  of a Note, a U.S. Holder will generally recognize gain or loss equal to the difference between the amount realized on
  the sale, exchange or other disposition (less any accrued and unpaid interest, which would be taxable as such) and
  the U.S. Holder's tax basis in such Note (as reduced by any accrued and unpaid interest). Such gain or loss generally
  will be long-term capital gain or loss if the U.S. Holder held the Note for more than one year at the time of
  disposition (other than accrued market discount if the U.S. Holder did not elect to include such discount in income
  on a current basis). In certain circumstances, U.S. Holders that are individuals may be entitled to preferential
  treatment for net long-term capital gains; however, the ability of U.S. Holders to offset capital losses against
  ordinary income is limited.

           The Indenture provides that Holders of any Class of Notes may elect to acquire credit enhancement on
  terms and conditions acceptable to such Holders. Prior to acquiring such enhancement, U.S. Holders should consult
  with their own tax advisors concerning the treatment of the credit enhancement for United States federal income tax
  purposes (including the viability of integrating the Notes and the credit enhancement).

  Alternative Characterizations of the Notes

            Notwithstanding special United States tax counsel's opinion, U.S. Holders should recognize that there is
  some uncertainty regarding the appropriate classification of instruments such as the Notes. It is possible, for
  example, that the IRS may contend that the Class B-1L Notes and, possibly, any other Class of Notes should be
  treated as equity interests in the Issuer. In such a case, payments on the Notes would likely be viewed as guaranteed
  payments (rather than as interest) for United States federal income tax purposes. Additionally, U.S. Holders would
  be required to file information returns with the IRS with respect to their acquisition of the Notes and be subject to
  significant penalties for failure to do so. Moreover, if the Issuer were classified as a corporation rather than as a
  partnership for United States federal income tax purposes and the Notes were viewed as equity in this corporation,
  the Issuer would constitute a passive foreign investment company and, possibly, a controlled foreign corporation,
  which would produce adverse tax consequences for U.S. Holders. Accordingly, all U.S. Holders are urged to
  consult their own tax advisors as to the consequences that would result if the Notes were characterized as equity
  (and the additional consequences that would result if the Issuer were classified as a corporation) for United States
  federal income tax purposes.




                                                          83
                                                                                                       008261
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 132 of 344 PageID 11109


  Information Reporting Requirements

             Information reporting to the IRS may be required with respect to payments on the Notes, and proceeds of
  the sale of the Notes to holders other than corporations and certain other exempt recipients. A “backup” withholding
  tax may also apply to those payments if a holder fails to provide certain identifying information (such as the holder’s
  taxpayer identification number or an attestation to the status of the holder as a Non-U.S. Holder). Backup
  withholding is not an additional tax and may be refunded (or credited against the holder’s U.S. federal income tax
  liability, if any) provided that certain required information is furnished to the IRS in a timely manner.

           Prospective investors should consult with their own tax advisors regarding whether they are required to file
  an IRS Form 8886 in respect of this transaction (relating to certain "reportable transactions"). Thus, for example, if
  a U.S. Holder were to sell its Notes at a loss, it is possible that this loss could constitute a reportable transaction. and
  need to be reported on Form 8886 As another example, a transaction may be reportable if it is offered under
  conditions of confidentiality. In this regard, each holder and beneficial holder of the Notes (and each of their
  respective employees, representatives or other agents) is hereby advised that it is permitted to disclose to any and all
  persons, without limitation of any kind, the tax treatment and tax structure of the transactions described herein
  (including the ownership and disposition of the Notes). Significant penalties apply for failure to file Form 8886
  when required, and holders are therefore urged to consult their own tax advisors.

  Non-U.S. Holders

            Assuming that the Issuer is not engaged in a United States trade or business, a Non-U.S. Holder of a Note
  that has no connection with the United States and is not related, directly or indirectly, with the Issuer or the holders
  of the Issuer's equity, will not be subject to United States withholding tax on interest payments. Non-U.S. Holders
  may be required to make certain tax representations regarding the identity of the beneficial owner of the Notes in
  order to receive payments free of withholding.

  Circular 230

           Under 31 C.F.R. part 10, the regulations governing practice before the IRS (Circular 230), we and our tax
  advisors are (or may be) required to inform you that:

      x    Any advice contained herein, including any opinions of counsel referred to herein, is not intended or
           written to be used, and cannot be used by any taxpayer, for the purpose of avoiding penalties that may be
           imposed on the taxpayer;

      x    Any such advice is written to support the promotion or marketing of the Notes and the transactions
           described herein (or in such opinion or other advice); and

      x    Each taxpayer should seek advice based on the taxpayer's particular circumstances from an independent tax
           advisor.

                                     CAYMAN ISLANDS TAX CONSEQUENCES

            The following discussion of certain Cayman Islands income tax consequences of an investment in the
  Notes is based on the advice of Maples and Calder as to Cayman Islands law. The discussion is a general summary
  of present law, which is subject to prospective and retroactive change. It assumes that the Issuer will conduct its
  affairs in accordance with assumptions made by, and representations made to, counsel. It is not intended as tax
  advice, does not consider any investor's particular circumstances, and does not consider tax consequences other than
  those arising under Cayman Islands law.

           Under existing Cayman Islands laws:

                     (i)      payments of principal and interest in respect of the Notes will not be subject to taxation in


                                                             84
                                                                                                            008262
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 133 of 344 PageID 11110


          the Cayman Islands and no withholding will be required on such payments to any Holder of a Note and
          gains derived from the sale of Notes will not be subject to Cayman Islands income or corporation tax. The
          Cayman Islands currently have no income, corporation or capital gains tax and no estate duty, inheritance
          tax or gift tax; and

                   (ii)      the Holder of any Note (or the legal personal representative of such Holder) whose Note
          is brought into the Cayman Islands may in certain circumstances be liable to pay stamp duty imposed under
          the laws of the Cayman Islands in respect of such Note.

          The Issuer has been incorporated under the laws of the Cayman Islands as an exempted company and, as
  such, has applied for and obtained an undertaking from the Governor In Cabinet of the Cayman Islands in the
  following form:

                                              The Tax Concessions Law

                                                    (1999 Revision)

                                         Undertaking as to Tax Concessions

          In accordance with Section 6 of the Tax Concessions Law (1999 Revision) the Governor in Cabinet
  undertakes with Rockwall CDO Ltd. (the "Company"):

                    (a)     that no law which is hereafter enacted in the Islands imposing any tax to be levied on
          profits, income, gains or appreciations shall apply to the Company or its operations; and

                    (b)      in addition, that no tax to be levied on profits, income, gains or appreciations or which is
          in the nature of estate duty or inheritance tax shall be payable

                   (i)      on or in respect of the shares, debentures or other obligations of the Company; or

                   (ii)     by way of the withholding in whole or in part of any relevant payment as defined in
                            Section 6(3) of the Tax Concessions Law (1999 Revision).

          These concessions shall be for a period of twenty years from the 21st day of June 2005.

                                      CERTAIN ERISA CONSIDERATIONS

           The United States Employee Retirement Income Security Act of 1974, as amended ("ERISA"), imposes
  requirements on employee benefit plans (as defined in Section 3(3) of ERISA) subject to Title I of ERISA ("ERISA
  Plans") and on persons who are fiduciaries (as defined in Section 3(21) of ERISA) with respect to such ERISA
  Plans. Investments by ERISA Plans are subject to ERISA's general fiduciary requirements, including the
  requirement of investment prudence and diversification, requirements respecting delegation of investment authority
  and the requirement that an ERISA Plan's investments be made in accordance with the documents governing the
  ERISA Plan. Each ERISA Plan fiduciary should give appropriate consideration to the facts and circumstances that
  are relevant to an investment in the Notes, including the role that an investment in the Notes plays in the Plan's
  investment portfolio. Before deciding to invest "plan assets" of any ERISA Plan in the Notes, the investing ERISA
  Plan fiduciary should be satisfied that investment in the Notes is a prudent investment for the ERISA Plan, that the
  investments of the ERISA Plan, including the investment in the Notes, are diversified so as to minimize the risk of
  large losses and that an investment in the Notes complies with the ERISA Plan and related trust documents. Any
  person who decides to invest "plan assets" of an ERISA Plan in the Notes should consider, among other factors, the
  factors discussed above under "Special Considerations."

           Section 406 of ERISA and Section 4975 of the Code prohibit ERISA Plans, as well as individual retirement
  accounts and Keogh plans, subject to either or both of such statutes (each, a "Plan") from engaging in certain
  transactions with persons that are "parties in interest" under ERISA or "disqualified persons" under Section 4975 of



                                                          85
                                                                                                       008263
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 134 of 344 PageID 11111


  the Code (collectively, "Parties in Interest") with respect to such Plans. A violation of these prohibited transaction
  rules may result in an excise tax or other penalties and liabilities under ERISA and/or Section 4975 of the Code for
  such persons.

            Certain transactions involving the purchase, holding or transfer of the Notes might be deemed to constitute
  or result in prohibited transactions under ERISA and/or Section 4975 of the Code. For example, if the "plan assets"
  of an investing Plan were deemed to include assets of the Issuer and if any of the Portfolio Collateral constitutes an
  obligation of or is purchased from or sold to a Party in Interest with respect to such Plan, an indirect prohibited
  transaction in the nature of an extension of credit or a purchase or sale of assets between such Plan and such Party in
  Interest might be deemed to occur. In addition, if the assets of the Issuer were deemed to be "plan assets" of any
  Plan investors, Notes sold to a Party in Interest with respect to such Plan would constitute a prohibited extension of
  credit transaction, possibly subjecting such Noteholder to excise taxes under Section 4975 of the Code. Under
  regulations issued by the United States Department of Labor, set forth in 29 C.F.R. § 2510.3-101 (the "Plan Asset
  Regulations"), the assets of the Issuer would be treated as "plan assets" of a Plan for purposes of ERISA and
  Section 4975 of the Code if the Plan acquires an equity interest in the Issuer and none of the exceptions contained in
  the Plan Asset Regulations applies. An equity interest is defined under the Plan Asset Regulations as any interest in
  an entity other than an instrument which is treated as indebtedness under applicable local law and which has no
  substantial equity features.

           Although there is no authority directly on point, it is anticipated that the Notes should be treated as
  indebtedness under local law and should not be treated as having substantial equity features for purposes of the Plan
  Asset Regulations. However, without regard to whether (i) the Notes are treated as an equity interest for such
  purposes or (ii) the assets of the Issuer are deemed to be "plan assets" of an investing Plan, the acquisition or holding
  of Notes by or on behalf of, or with "plan assets" of, a Plan could be considered to give rise to a prohibited
  transaction if the Issuer, the Trustee, the Initial Purchaser, the Servicer, an issuer of an item of Portfolio Collateral,
  or any of their respective affiliates is or becomes a Party in Interest with respect to an investing Plan. Certain
  exemptions from the prohibited transaction rules could apply to the acquisition of a Note by or with "plan assets" of
  a Plan, depending on the type and circumstances of the Plan fiduciary making the decision to acquire a Note.
  Included among these exemptions are: Prohibited Transaction Class Exemption ("PTCE") 96-23, regarding
  transactions effected by certain "in-house asset managers"; PTCE 95-60, regarding investments by insurance
  company general accounts; PTCE 91-38, regarding investments by bank collective investment funds; PTCE 90-1,
  regarding investments by insurance company pooled separate accounts; and PTCE 84-14, regarding transactions
  effected by independent "qualified professional asset managers." However, even if the conditions specified in one
  or more of these exemptions are met, the scope of the relief provided by these exemptions might or might not cover
  all acts which might be construed as prohibited transactions and in particular would not apply to prohibited
  transactions arising from the operations of the Issuer.

           In any event, a fiduciary or other person investing "plan assets" of any Plan should not purchase Notes if
  the Issuer, the Initial Purchaser, the Trustee, the Servicer or any of their respective affiliates (a) has investment
  discretion with respect to the investment of such assets; (b) has authority or responsibility to give or regularly gives
  investment advice with respect to such assets, for a fee, pursuant to an agreement or understanding that such advice
  will serve as a primary basis for investment decisions with respect to such assets and that such advice will be based
  on the particular investment needs of such Plan; or (c) unless PTCE 95-60, 91-38 or 90-1 is applicable, is an
  employer maintaining or contributing to such Plan. A party that is described in clause (a) or (b) of the preceding
  sentence is a fiduciary under ERISA with respect to the Plan and any such purchase might result in a non-exempt
  prohibited transaction under ERISA or Section 4975 of the Code.

           As a general rule, certain employee benefit plans, including governmental plans (as defined in Section
  3(32) of ERISA) and certain church plans (as defined in Section 3(33) of ERISA), are not subject to ERISA's
  requirements. Accordingly, assets of many such plans may be invested in the Notes without regard to ERISA
  prohibited transaction considerations described above, subject to the provisions of other applicable federal and state
  law. However, any such plan which is qualified and exempt from taxation under Sections 401(a) and 501(a) of the
  Code may nonetheless be subject to the prohibited transaction rules set forth in Section 503 of the Code and, under
  certain circumstances in the case of church plans, Section 4975 of the Code. Also, some governmental plans are
  subject to federal, state or local laws which are, to a material extent, similar to the provisions of Title I of ERISA or



                                                            86
                                                                                                          008264
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 135 of 344 PageID 11112


  Section 4975 of the Code (a "Similar Law"). Each governmental plan fiduciary should make its own determination
  as to the need for and the availability of any exemptive relief under a Similar Law.

           Each Holder of a Class X Note, a Class A-1LA Note, a Class A-1LB, a Class A-2L Note, a Class A-3L
  Note or a Class A-4L Note, by its acquisition thereof, shall be deemed to represent to the Issuer, the Servicer and
  the Trustee that either (i) no part of the funds being used to pay the purchase price for such Note constitutes
  "plan assets" of any Plan, or (ii) if the funds being used to pay the purchase price for such Note includes "plan
  assets" of any Plan, an exemption to the prohibited transaction rules applies.

           Each Holder of a Class B-1L Note by its acquisition thereof, shall be deemed to represent to the Issuer,
  the Servicer and the Trustee that either (a) the purchaser or transferee is not a Plan and is not acquiring the
  Class B-1L Note with assets of a Plan or (b) it is an insurance company and such funds include only assets of its
  general account, and its acquisition and holding of such Note are eligible for exemptive relief available under
  Section I of PTCE 95-60, or the acquisition and holding of the Class B-1L Notes by the purchaser or transferee
  are eligible for the exemptive relief under PTCE 96-23, 91-38, 90-1 or 84-14.

          Any person proposing to invest assets of any Plan, or any governmental plan subject to Similar Law,
  in the Notes should consult with its counsel to confirm that such investment will not constitute or result in any
  prohibited transaction that is not subject to an exemption and will satisfy the other requirements of ERISA,
  the Code and, in the case of such a governmental plan, Similar Law.

                              CERTAIN LEGAL INVESTMENT CONSIDERATIONS

            Institutions whose investment activities are subject to legal investment laws and regulations or to review by
  certain regulatory authorities may be subject to restrictions on investments in the Notes. Any such institution should
  consult its legal advisors in determining whether and to what extent there may be restrictions on its ability to invest
  in the Notes. Without limiting the foregoing, any financial institution that is subject to the jurisdiction of the
  Comptroller of Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance
  Corporation, the Office of Thrift Supervision, the National Credit Union Administration, any state insurance
  commission, or any other federal or state agencies with similar authority should review any applicable rules,
  guidelines and regulations prior to purchasing the Notes. Depository institutions should review and consider the
  applicability of the Federal Financial Institutions Examination Council Supervisory Policy Statement on Securities
  Activities, which has been adopted by the respective federal regulators.

            None of the Co-Issuers or the Initial Purchaser make any representation as to the proper characterization of
  the Notes for legal investment or other purposes, or as to the ability of particular investors to purchase the Notes for
  legal investment or other purposes, or as to the ability of particular investors to purchase the Notes under applicable
  investment restrictions. The Co-Issuers understand that certain state insurance regulators, in response to a request
  for guidance, may be considering the characterization (as U.S. domestic or foreign (non-U.S.)) of certain
  collateralized debt obligation securities co-issued by a non-U.S. issuer and a U.S. co-issuer. There can be no
  assurance as to the nature of any guidance or other action that may result from such consideration. The uncertainties
  described above (and any unfavorable future determinations concerning legal investment or financial institution
  regulatory characteristics of the Notes) may affect the liquidity of the Notes. Accordingly, all institutions whose
  activities are subject to legal investment laws and regulations, regulatory capital requirements or review by
  regulatory authorities should consult their own legal advisors in determining whether and to what extent the Notes
  are subject to investment, capital or other restrictions.

                                                        RATINGS

           It is a condition to the issuance of the Notes that the Class X Notes, Class A-1LA Notes and Class A-1LB
  Notes each be rated "AAA" by S&P and "Aaa" by Moody's, that the Class A-2L Notes be rated at least "AA" by
  S&P and at least "Aa2" by Moody's, that the Class A-3L Notes be rated at least "A" by S&P and at least "A2" by
  Moody's, that the Class A-4L Notes be rated at least "A-" by S&P and at least "A3" by Moody's and that the Class
  B-1L Notes be rated at least "BBB" by S&P and at least "Baa2" by Moody's. Each of the ratings of the Notes
  described herein assumes that no Maturity Extension occurs after the Closing Date. A security rating is not a



                                                           87
                                                                                                        008265
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 136 of 344 PageID 11113


  recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time by the
  assigning rating organization.

           The ratings of the Notes by S&P address solely the likelihood of timely payment of the Periodic
  Interest Amount on and the ultimate payment of the Aggregate Principal Amount of each Class of Senior
  Class A Notes, the timely payment of the Class X Payment and the ultimate payment of the Cumulative
  Interest Amount and the Aggregate Principal Amount of the Class A-3L Notes, the Class A-4L Notes and the
  Class B-1L Notes. The ratings of the Notes by Moody's address the ultimate cash receipt of all required
  payments as provided by the governing documents, and are based on the expected loss to the Noteholders of
  each Class relative to the promise of receiving the present value of such payments. A rating is not a
  recommendation to purchase, hold or sell securities, in as much as such rating does not comment as to market
  price or suitability for a particular investor and may be subject to revision or withdrawal at any time by the
  assigning rating organization.

            In the event that any rating initially assigned to the Notes is subsequently lowered for any reason, no person
  or entity is obligated to provide any additional support or credit enhancement with respect to the Notes. The Issuer
  has not requested a rating on the Notes by any rating agencies other than S&P and Moody's, although data with
  respect to the Portfolio Collateral may have been provided to other rating agencies solely for informational purposes.
  There can be no assurance that, if a rating is assigned to the Notes by any other rating agency, such rating will be as
  high as that assigned by S&P and Moody's.

                                                  USE OF PROCEEDS

           The net proceeds from the sale of the Notes as described herein, together with net proceeds from the sale of
  the Preferred Shares will be used by the Issuer to fund the purchase of a principal amount of the Initial Portfolio
  Collateral at least equal to the Initial Portfolio Collateral Amount, to fund the Deposit on the Closing Date of cash in
  the approximate amount such that the Aggregate Principal Amount of Original Portfolio Collateral originally
  purchased by the Issuer on or before the Effective Date will equal the Required Portfolio Collateral Amount and to
  fund the deposit in the Expense Reimbursement Account on the Closing Date of approximately U.S.$50,000, which
  Expense Reimbursement Account will be available for payment from time to time of future expenses of the Issuer
  pending the receipt of collections in respect of the Portfolio Collateral as described herein, to pay organizational,
  legal and other fees and expenses, related to the transaction, and to fund the Reserve Amount. The net proceeds
  from the sale of the Notes and the Preferred Shares will be approximately U.S.$856,312,500.

                                              PLAN OF DISTRIBUTION

            The Initial Purchaser has advised the Co-Issuers that it proposes to offer the Notes to prospective
  purchasers from time to time in individually negotiated transactions at varying prices to be determined in each case
  at the time of sale. The price(s) paid by the Initial Purchaser for the Notes may be less than those paid by other
  purchasers of the Notes. The Initial Purchaser may offer or sell Notes to purchasers at negotiated prices, which may
  vary among different purchasers of Notes of any Class. In addition to the structuring and placement fees paid to the
  Initial Purchaser, the Initial Purchaser may be deemed to receive compensation for the sale of the Notes to the extent
  that the price(s) paid by it for Notes is less than the price(s) at which they are resold. The Notes are offered when, as
  and if issued by the Co-Issuers, subject to prior sale or withdrawal, cancellation or modification of the offer without
  notice and subject to approval of certain legal matters by counsel and certain other conditions. It is expected that
  delivery of the Notes will be made on or about the Closing Date, against payment in immediately available funds.

           The Notes have not been registered under the Securities Act and may not be offered or sold within the
  United States or to, or for the account or benefit of, United States persons except to (i) Qualified Institutional Buyers
  in reliance on Rule 144A under the Securities Act and (ii) other persons or entities pursuant to other valid
  exemptions from the registration requirements of the Securities Act.

           Without limiting the foregoing, no transfer of Notes may be made except to a non-U.S. Person in an
  offshore transaction in compliance with Regulation S or to a Qualified Purchaser or if such transfer would not




                                                           88
                                                                                                         008266
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 137 of 344 PageID 11114


  require the Issuer or the Co-Issuer to become subject to the registration requirements of the Investment Company
  Act.

           Each of the Co-Issuers and the Initial Purchaser represents and agrees that it (i) has only communicated or
  caused to be communicated and will only communicate or cause to be communicated any invitation or inducement
  to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act of
  2000 ("FSMA")) received by it in connection with the issue or sale of any offered securities in circumstances in
  which Section 21(a) of the FSMA does not apply to the Issuer; and (ii) has complied and will comply with all
  applicable provisions of the FSMA with respect to anything done by it in relation to the offered securities, in, from
  or otherwise involving the United Kingdom.

            No invitation may be made to the public in the Cayman Islands to subscribe for the Notes.

          Purchasers of Notes sold outside the United States may be required to pay stamp taxes and other charges in
  accordance with the laws and practices of the country of purchase in addition to the price charged to investors for
  the Notes.

           The Notes are new securities for which there currently is no market. Accordingly, no assurance can be
  given as to the development or liquidity of any market for the Notes.

                                                   THE SERVICER

          The information appearing in this Section has been prepared by Highland Capital Management, L.P.
  and has not been independently verified by the Issuer, the Co-Issuer or the Initial Purchaser. Accordingly,
  notwithstanding anything to the contrary herein, the Issuer, the Co-Issuer and the Initial Purchaser do not
  assume any responsibility for the accuracy, completeness or applicability of such information.

  General

           Based in Dallas, Texas, Highland Capital is a registered investment adviser specializing in below
  investment grade credit and special situation investing. As of September 30, 2005, Highland Capital managed over
  $18 billion in leveraged loans, high yield bonds, structured products and other assets for banks, insurance
  companies, pension plans, foundations, and high net worth individuals.

            Highland Capital manages these assets through a variety of fund structures including separate accounts,
  CDOs, hedge funds and mutual funds. As of September 30, 2005, Highland Capital had under management
  approximately 1,000 below investment grade and credit sensitive credit positions, and Highland Capital's 56 person
  credit team followed approximately 1,200 below investment grade and credit sensitive credit positions across over
  40 industries. Highland Capital or an affiliate or predecessor thereof has been an SEC-registered investment adviser
  since April 1993.

            Highland Capital has invested over $250 million of firm capital in its funds, and expects that HFP, one of
  its Affiliates, will on the Closing Date purchase 100% of the Class II Preferred Shares.

  Philosophy and Process

           Highland Capital has expertise in the fields of syndicated loans, high yield bonds, and distressed assets.
  Portfolio managers follow each credit and several times each year the entire professional staff reviews all positions
  during multi-day monitoring meetings. Highland Capital diversifies its portfolios with set limits on exposure to any
  one given industry or issuer.

           Since 1990, Highland Capital has been using a committee to coordinate the selection, monitoring and
  servicing process. The committee, which consists of senior portfolio managers, Highland Capital's Chief Investment
  Officer and its Head of Structured Products, meets every morning to discuss the status of the credits. Collectively,
  the committee utilizes a selection process which is driven by credit research. Each portfolio manager/analyst makes



                                                          89
                                                                                                        008267
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 138 of 344 PageID 11115


  specific credit recommendations based upon industry coverage. The credit proposal is then brought to the
  committee for consideration. Based upon the consensus decision, the portfolio manager will direct Highland traders
  to execute the trade. Highland Capital has also provided its committee with a commitment to technology. The firm
  developed Wall Street Office® which is a proprietary software system that allows Highland Capital to model,
  portfolio manage, and trade syndicated loans. This software has been licensed to more than 70 financial institutions
  that invest in syndicated loans.

  Professionals of the Servicer

          Set forth below is information regarding certain persons who are currently employed by the Servicer. Such
  persons may not necessarily continue to be so employed during the entire term of the Servicing Agreement.

           Senior Management

           James Dondero, CFA, CPA, CMA – Managing Partner - President

           Mr. Dondero is a Founder and President of Highland Capital. Formerly, Mr. Dondero served as Chief
  Investment Officer of Protective Life's GIC subsidiary. His portfolio management experience includes mortgage-
  backed securities, investment grade corporates, leveraged bank loans, emerging markets, derivatives, preferred
  stocks and common stocks. From 1985 to 1989, he managed fixed income funds for American Express. Prior to
  American Express, he completed the financial training at Morgan Guaranty Trust Company. Mr. Dondero is a
  Beta Gamma Sigma graduate of the University of Virginia, 1984 with degrees in Accounting and Finance. Mr.
  Dondero is a Certified Public Accountant, Chartered Financial Analyst and a Certified Management Accountant.

           Mark Okada, CFA – Managing Partner - Chief Investment Officer

           Mr. Okada is a Founder and Chief Investment Officer of Highland Capital. He is responsible for
  overseeing Highland Capital's investment activities for its various funds and has over 19 years of experience in the
  leveraged finance market. Formerly, Mr. Okada served as Manager of Fixed Income for Protective Life's GIC
  subsidiary from 1990 to 1993. He was primarily responsible for the bank loan portfolio and other risk assets. From
  1986 to 1990, he served as Vice President for Hibernia National Bank, managing over $1 billion of high yield bank
  loans. Mr. Okada is an honors graduate of the University of California Los Angeles with degrees in Economics and
  Psychology. He completed his credit training at Mitsui and is a Chartered Financial Analyst. Mr. Okada is also
  Chairman of the Board of Directors of Common Grace Ministries Inc.

           Todd Travers, CFA – Head of Structured Products, Senior Portfolio Manager

            Mr. Travers is responsible for Highland Capital's CDO business and is the primary portfolio manager for
  Highland Capital's par debt funds. He is a member of the Credit Committee and heads a team that is responsible for
  structuring new transactions and implementing additional opportunities in Highland Capital's core businesses.
  Formerly, Mr. Travers served as Portfolio Manager/Portfolio Analyst from 1994 to 1998 for Highland Capital. In
  1999, he was promoted to Senior Portfolio Manager and his duties were expanded beyond sector portfolio
  management to include the origination, structuring and issuance of new structured vehicles, including all structured
  vehicles since Highland Loan Funding V Ltd. and Restoration Funding Ltd. His prior responsibilities included
  managing a portion of Highland Capital's leveraged loan and high yield debt portfolios with an emphasis on
  technology and aviation transactions. Prior to joining Highland Capital, Mr. Travers was a Finance Manager at
  American Airlines. Mr. Travers is a graduate of Iowa State University with a BS in Industrial Engineering. He
  received his MBA with an emphasis in Finance from Southern Methodist University. Mr. Travers is a Chartered
  Financial Analyst.




                                                         90
                                                                                                     008268
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-31 Filed136 06/09/21 Page 139 of 344 PageID 11116


          Portfolio Managers

          Peter A. Strzalkowski, CFA – Portfolio Manager

           Prior to joining Highland Capital, Mr. Strzalkowski served as a Senior Portfolio Manager with Microsoft
  Corp. from June, 2003 to June, 2005. His primary responsibility was the management of various multi-billion fixed
  income portfolios that were comprised of; MBS, ABS, Credit, Governments, TIPS, Derivatives, including Swaps,
  Swaptions and Futures, and Global Fixed Income. In addition he managed an absolute return mandate with a $5
  million daily VAR. Prior to Microsoft, Mr. Strzalkowski worked as a Vice President/Portfolio Manager at First
  Citizens Bank in Raleigh, NC where he managed $1.2 billion from 2000 to 2003. Before that, he was employed at
  Centura Banks in a Portfolio Manager role from 1998 to 2000. Formerly, Mr. Strzalkowski was a Vice
  President/Junior Portfolio Manager/Quantitative Analyst at Bank of America's Sovran Capital Management from
  1993 to 1998. Mr. Strzalkowski received a BS in Business/Finance from Virginia Commonwealth University and he
  is a Chartered Financial Analyst charter holder.

          Senior Portfolio Analysts

          Gibran Mahmud, CPA – Senior Portfolio Analyst

            Mr. Mahmud is involved in managing Highland's CDO funds and is part of the team that is responsible for
  structuring new transactions and implementing additional opportunities in Highland's core business. Formerly, Mr.
  Mahmud served as Controller at Highland from 2001 to 2003. Prior to joining Highland Capital, he served as a
  Senior Analyst at Fleet Capital where he was involved in the originating, structuring, modeling, and credit analysis
  for clients primarily in the manufacturing, retail, and services industries. Formerly, Mr. Mahmud was a senior
  accountant at Arthur Andersen. He received both a Bachelors in Accounting and an MBA with an emphasis in
  Finance from Baylor University. Mr. Mahmud is a Certified Public Accountant.

          Sundeep Agrawal – Senior Portfolio Analyst

           Prior to joining Highland, Mr. Agrawal worked as a Senior Investment Analyst at General Motors Asset
  Management in New York from 2003 to 2005. At GMAM Mr. Agrawal was responsible for the credit analysis and
  risk management of CDO and ABS securities for a $400 million Total Return Structured Credit Opportunity Fund
  and a $100 million CDO Equity Fund. In addition he was also involved in the analysis, portfolio construction and
  risk management of various Libor Plus strategies focusing on the HEL ABS and RMBS sectors. Prior to GMAM,
  Mr. Agrawal was an Assistant Vice President at Lehman Brothers in the Fixed Income Division in New York from
  1998-2002. At Lehman Brothers he focused on the quantitative modeling and risk management of foreign exchange
  derivative products. He received an MBA in Finance from New York University's Leonard N. Stern School of
  Business, an M.S. in Systems Engineering from The University of Texas at Austin and a B.E. in Electrical
  Engineering from Delhi Institute of Technology, India.

          Brad Voss, CFA – Senior Portfolio Analyst

            Mr. Voss joined Highland in August 2005 and is involved in the analysis, selection, and monitoring of
  asset-backed securities for Highland-managed CDOs. Formerly he served as a Vice President for Bear Stearns,
  where he worked with institutional investors to incorporate Bear Stearns research into their investment processes.
  Prior to joining Bear Stearns he held a similar position at Donaldson, Lufkin & Jenrette. While a graduate student
  he completed an internship with State Street Research & Management in Boston and served as a portfolio manager
  and risk manager for a $13 million student-managed investment company. Mr. Voss holds an MBA from the
  University of Texas at Austin, a BBA from Texas Christian University, and has earned the right to use the Chartered
  Financial Analyst designation.

          See "Special Considerations—Dependence on Key Personnel of the Servicer."




                                                         91
                                                                                                     008269
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 13606/09/21 Page 140 of 344 PageID 11117
Case 3:21-cv-00538-N Document 26-31 Filed


                                           THE SERVICING AGREEMENT

           The following summary describes certain provisions of the Servicing Agreement. The summary does not
  purport to be complete and is subject to, and qualified in its entirety by reference to, the Servicing Agreement.

            The Servicer will select the Initial Portfolio Collateral and will select all remaining Portfolio Collateral.
  The Servicer will also monitor the performance and credit quality of all of the Portfolio Collateral on an ongoing
  basis as further provided in the Servicing Agreement. Pursuant to the terms of the Servicing Agreement and the
  Indenture, the Servicer will direct the Issuer with respect to the use of collections on Portfolio Collateral to purchase
  Substitute Portfolio Collateral or Additional Portfolio Collateral, direct the Trustee when to deliver an item of Credit
  Risk Portfolio Collateral, Credit Improved Portfolio Collateral, Equity Portfolio Collateral or other item of Portfolio
  Collateral for sale and direct the use of proceeds therefrom to purchase Substitute or Additional Portfolio Collateral
  and Eligible Investments. The Servicer will advise the Issuer with respect to the use of certain Collections as
  described herein to purchase Additional Portfolio Collateral meeting the specifications set forth herein. If any
  Portfolio Collateral is an item of Defaulted Portfolio Collateral, the Servicer will instruct the Trustee as to the
  appropriate action to be taken against the issuer of such item of Portfolio Collateral and whether to retain or dispose
  of such item of Portfolio Collateral. See "Security for the Notes—Changes in Composition of Portfolio Collateral."

           Upon any disposition of Portfolio Collateral, the Trustee, upon direction of the Servicer, will either deposit
  the proceeds of such disposition in the Collection Account or apply the proceeds of such disposition to the purchase
  of an item of Additional Portfolio Collateral or Substitute Portfolio Collateral, all in accordance with the terms of the
  Indenture. Any such actions directed by the Servicer may change the composition and characteristics of the
  Portfolio Collateral included in the Trust Estate, the rate of payment thereon, and, accordingly, may affect the actual
  average life of the Notes.

            The Indenture places significant restrictions on the ability of the Issuer to buy and sell securities for the
  Trust Estate, and the Servicer is subject to compliance with such document. Accordingly, during certain periods or
  in certain specified circumstances, the Issuer may be unable to buy or sell securities or to take other actions which
  the Servicer might consider in the interests of the Issuer and its creditors and the Holders of Preferred Shares.

            In its capacity as servicer or manager, the Servicer engages in other business and furnishes asset
  management and other services to other clients which may differ from those followed by the Servicer on behalf of
  the Issuer, as required by the Indenture. The Servicer may make recommendations or effect transactions which may
  differ from those effected with respect to the securities in the Trust Estate.

           The Servicing Agreement provides that the Servicer will not direct the Trustee to acquire an obligation to
  be included in the Collateral from the Servicer or any of its Affiliates as principal or to sell an obligation to the
  Servicer or any of its Affiliates as principal unless (i) the Issuer shall have received from the Servicer such
  information relating to such acquisition or sale as it may reasonably require and shall have approved such
  acquisition, which approval shall not be unreasonably withheld, (ii) in the judgment of the Servicer, such transaction
  is on terms no less favorable than would be obtained in a transaction conducted on an arm's length basis between
  third parties unaffiliated with each other and (iii) such transaction is permitted by the Investment Advisers Act of
  1940. The Servicing Agreement also provides that the Servicer will not direct the Trustee to acquire an obligation to
  be included in the Collateral directly from any account or portfolio for which the Servicer serves as investment
  adviser, or direct the Trustee to sell an obligation directly to any account or portfolio for which the Servicer serves
  as investment adviser unless such acquisition or sale is (i) in the judgment of the Servicer, on terms no less favorable
  than would be obtained in a transaction conducted on an arm's length basis between third parties unaffiliated with
  each other and (ii) permitted by the Investment Advisers Act of 1940.

  Compensation

          As compensation for its services under the Servicing Agreement, the Servicer will be entitled to receive a
  Base Servicing Fee, an Additional Servicing Fee and a Supplemental Servicing Fee (if any).




                                                            92
                                                                                                         008270
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 13606/09/21 Page 141 of 344 PageID 11118
Case 3:21-cv-00538-N Document 26-31 Filed


           The Base Servicing Fee is a fee that will accrue from the Closing Date and be payable to the Servicer, if
  and to the extent funds are available for such purpose as described under "Description of the Notes—Payments on
  the Notes; Priority of Distributions", in arrears on each Payment Date. The Base Servicing Fee will be calculated
  on the basis of a 360-day year and the actual number of days elapsed. The Base Servicing Fee payable on any
  Payment Date will be payable from Collateral Interest Collections remaining after payment of certain fees and
  expenses of the Issuer but prior to payment of interest on the Notes. The Base Servicing Fee will accrue interest if
  unpaid. To the extent Collateral Interest Collections are insufficient to pay any accrued and unpaid Base Servicing
  Fee payable on any Payment Date, the Base Servicing Fee will be payable from Collateral Principal Collections
  available for such purpose as described under "Description of the Notes—Payments on the Notes; Priority of
  Distributions."

           The Additional Servicing Fee is a fee that will accrue from the Closing Date and be payable to the
  Servicer, if and to the extent funds are available for such purpose as described under "Description of the Note—
  Payments on the Notes; Priority of Distributions", in arrears on each Payment Date (to the extent provided in the
  Servicing Agreement). The Additional Servicing Fee will be calculated on the basis of a 360-day year and the
  actual number of days elapsed. The Additional Servicing Fee payable on any Payment Date will be payable from
  Collateral Interest Collections remaining after payment of certain fees and expenses of the Issuer, the Base
  Servicing Fee, interest (and, if any of the Overcollateralization Tests or the Interest Coverage Test are not satisfied
  on the related Payment Date (other than the Interest Coverage Test on the first or second Payment Date) or if a
  Rating Confirmation Failure exists, principal) on the Notes and certain other amounts. The Additional Servicing
  Fee will accrue interest if unpaid.

           The Supplemental Servicing Amount means an amount that will be payable to the Servicer in accordance
  with the Indenture on each Payment Date, if and to the extent funds are available for such purpose as described
  under "Description of the Notes—Payments on the Notes; Priority of Distributions." Excess cashflow remaining
  after the payment or deposit of the amounts described under "Description of the Notes—Payments on the Notes;
  Priority of Distributions" will be paid: (a) if the Internal Rate of Return of the Preferred Shares as of such Payment
  Date is less than 12%, to the Issuer to be applied to fund distributions to the Holders of the Preferred Shares, but
  only up to an amount that would cause the Internal Rate of Return of the Preferred Shares to equal 12%, and (b) if
  the Internal Rate of Return of the Preferred Shares as of such Payment Date is equal to or greater than 12%, after
  giving effect to any payments made under clause (a) above, (x) 20% of any remaining amount to (1) the Servicer in
  payment of the Supplemental Servicing Fee for such Payment Date, and (2) the Holders of the Class II Preferred
  Shares in accordance with the Paying and Transfer Agency Agreement, in payment of the Class II Preferred Share
  Supplemental Dividend then due and unpaid, and (y) 80% to the Holders of the Preferred Shares in accordance with
  the Paying and Transfer Agency Agreement, a dividend thereon or the redemption thereof, as applicable

           If amounts distributable on any Payment Date as described under "Description of the Notes—Payments on
  the Notes; Priority of Distributions" are insufficient to pay the Base Servicing Fee or the Additional Servicing Fee,
  then the payment thereof will be deferred and will be payable with interest on subsequent Payment Dates as
  described herein.

           The Servicer will have a senior lien on the Trust Estate with respect to its Base Servicing Fee and a junior
  lien on the Trust Estate with respect to its Additional Servicing Fee. The Servicer will receive reimbursement for
  certain expenses from the proceeds of the issuance of the Notes and the Preferred Shares. The Servicer will
  generally be responsible for its own expenses incurred in the course of performing its obligations under the
  Servicing Agreement, but may be reimbursed for certain expenses as provided in the Servicing Agreement.
  Generally, the Servicer will not be liable to the Issuer, the Trustee, the Holders of Notes or Preferred Shares for any
  loss incurred as a result of the actions taken or recommended by the Servicer under the Servicing Agreement or the
  Indenture, except by reason of acts constituting bad faith, willful misconduct, or gross negligence in the performance
  of its obligations thereunder. The Servicer will be entitled to indemnification by the Issuer under certain
  circumstances as described in the Servicing Agreement. In addition, the Servicer has entered into certain
  indemnification agreements with Bear Stearns Under certain circumstances the Servicer also may resign or be
  removed.




                                                           93
                                                                                                        008271
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 13606/09/21 Page 142 of 344 PageID 11119
Case 3:21-cv-00538-N Document 26-31 Filed


  Amendment to Servicing Agreement

           The Servicing Agreement may not be amended (a) without satisfying the Rating Condition with respect to
  each Rating Agency or (b) if a Majority of the Controlling Class or a Majority of the Preferred Shares have objected
  in writing to such amendment or modification within 30 days of notice thereof.

  Resignation of Servicer

           Subject to the provisions for a successor Servicer discussed below, the Servicer may resign, upon 90 days'
  written notice to the Issuer (or such shorter notice as is acceptable to the Issuer).

  Termination of Servicing Agreement

            The Servicing Agreement will be terminated, and the Servicer will be removed, by the Issuer, if directed
  by a Majority of the Controlling Class of Notes or by at least 66 2/3% of the Holders of the Preferred Shares
  (excluding any Preferred Shares held by the Servicer or its Affiliates or any account for which the Servicer or its
  Affiliates have discretionary voting authority at the time of such vote), in each case for "cause" upon 10 days' prior
  written notice to the Servicer and upon written notice to the Noteholders and the Holders of the Preferred Shares as
  set forth below. For purposes of determining "cause" with respect to any such termination of the Servicing
  Agreement, such term shall mean any one of the following events:

            (i)     the Servicer willfully breaches in any respect, or takes any action that it knows violates in any
  respect, any provision of the Servicing Agreement or any terms of the Indenture applicable to it;

            (ii)      the Servicer breaches in any material respect any provision of the Servicing Agreement or any
  terms of the Indenture or the Collateral Administration Agreement applicable to it, or any representation, warranty,
  certification or statement given in writing by the Servicer shall prove to have been incorrect in any material respect
  when made or given, and the Servicer fails to cure such breach or take such action so that the facts (after giving
  effect to such action) conform in all material respects to such representation, warranty, certification or statement, in
  each case within 30 days of becoming aware of, or receiving notice from, the Trustee of, such breach or materially
  incorrect representation, warranty certification or statement;

           (iii)    certain events of bankruptcy or insolvency occur with respect to the Servicer;

           (iv)     the occurrence of any Event of Default under the Indenture that results from any breach by the
  Servicer of its duties under the Indenture or the Servicing Agreement, which breach or default is not cured within
  any applicable cure period; or

           (v)      (x) the occurrence of an act by the Servicer related to its activities in any securities, servicing,
  financial advisory or other investment business that constitutes fraud, (y) the Servicer being indicted, or any of its
  principals being convicted, of a felony criminal offense related to its activities in any securities, servicing, financial
  advisory or other investment business or (z) the Servicer being indicted for, adjudged liable in a civil suit for, or
  convicted of a violation of the Securities Act or any other United States Federal securities law or any rules or
  regulations thereunder.

  Successor Servicer

           No removal, termination or resignation of the Servicer will be effective under the Servicing Agreement
  unless the Issuer appoints a successor Servicer:

           I. if the Class A-1LA Notes are Outstanding and (i) the sum of (A) the Aggregate Par Amount of Portfolio
  Collateral other than any Equity Portfolio Collateral and (B) the Market Value of all Equity Portfolio Collateral (as
  determined by the Servicer in a commercially reasonable manner), if any, is less than (ii) the sum of (A) the
  Aggregate Principal Amount of the Outstanding Notes other than the Class B-1L Notes plus any accrued and unpaid




                                                            94
                                                                                                          008272
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 13606/09/21 Page 143 of 344 PageID 11120
Case 3:21-cv-00538-N Document 26-31 Filed


  interest thereon and (B) 50% of the Aggregate Principal Amount of the Class B-1L Notes plus any accrued and
  unpaid interest thereon (a "Preferred Share Event"), then:

           (a)      (A) at the written direction of a Majority of the Notes (excluding any Notes held by the retiring
  Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its Affiliates exercise
  discretionary voting authority other than HFP), (B) such successor has agreed in writing to assume all of the
  Servicer's duties and obligations pursuant to the Servicing Agreement and the Indenture and (C) such successor
  Servicer is not objected to within 30 days after notice of such succession by a Majority of the Controlling Class of
  Notes; or

            (b)      if a Majority of the Notes (excluding any Notes held by the retiring Servicer or any of its Affiliates
  and accounts over which the retiring Servicer or any of its Affiliates exercise discretionary voting authority other
  than HFP) has nominated two or more successor Servicers that have been objected to pursuant to clause (a) above or
  has otherwise failed to appoint a successor Servicer that is not objected to pursuant to clause (C) under clause (a)
  above within 30 days of the date of notice of such removal, termination or resignation of the Servicer (or, if later,
  within 30 days of the last failure to successfully appoint a successor Servicer), then (A) at the direction of a Majority
  of the Controlling Class, (B) such successor has agreed in writing to assume all of the Servicer's duties and
  obligations pursuant to the Servicing Agreement and the Indenture and (C) such successor Servicer is not objected to
  within 30 days after notice of such succession by a Majority in Aggregate Outstanding Amount of the Notes (voting
  as a single Class (excluding any Notes held by the retiring Servicer or any of its Affiliates and accounts over which
  the retiring Portfolio or any of its Affiliates exercise discretionary voting authority, other than HFP));

           II. if there is no Preferred Share Event in effect, then:

            (a)      (A) at the written direction of a Majority of the Preferred Shares (excluding any Preferred Shares
  held by the retiring Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its
  Affiliates exercise discretionary voting authority other than HFP up to the Original HFP Share Amount), (B) such
  successor has agreed in writing to assume all of the Servicer's duties and obligations pursuant to the Servicing
  Agreement and the Indenture and (C) such successor Servicer is not objected to within 30 days after notice of such
  succession by any of (x) a Majority of the Controlling Class of Notes or (y) a Majority in Aggregate Outstanding
  Amount of the Notes (voting as a single Class (excluding any Notes held by the retiring Servicer or any of its
  Affiliates and accounts over which the retiring Portfolio or any of its Affiliates exercise discretionary voting
  authority, other than HFP)); or

            (b)       if a Majority of the Preferred Shares (excluding any Preferred Shares held by the retiring Servicer
  or any of its Affiliates and accounts over which the retiring Servicer or any of its Affiliates exercise discretionary
  voting authority other than HFP) has nominated two or more successor Servicers that have been objected to pursuant
  to clause (a) above or has otherwise failed to appoint a successor Servicer that is not objected to pursuant to clause
  (C) of the preceding sentence within 30 days of the date of notice of such removal, termination or resignation of the
  Servicer (or, if later, within 30 days of the last failure to successfully appoint a successor Servicer), then a Majority
  of the Controlling Class may appoint a successor Servicer, which shall be the successor Servicer if, (A) such
  successor has agreed in writing to assume all of the Servicer's duties and obligations pursuant to the Servicing
  Agreement and the Indenture and (B) such successor Servicer is not objected to within 45 days after notice of such
  succession by either (x) the Majority of the Preferred Shares (excluding any Preferred Shares held by the retiring
  Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its Affiliates exercise
  discretionary voting authority other than HFP or any subsidiary of HFP) or (y) a Majority in Aggregate Outstanding
  Amount of the Notes (voting as a single Class (excluding any Notes held by the retiring Servicer or any of its
  Affiliates and accounts over which the retiring Portfolio or any of its Affiliates exercise discretionary voting
  authority, other than HFP up to the Original HFP Share Amount)).

           If the Majority of the Controlling Class fails to appoint a successor Servicer pursuant to clause I(b) or
  clause II(b) above, or its appointee is objected to as therein provided, within 90 days of the date of notice of such
  removal, termination or resignation of the Servicer, the Majority of the Controlling Class may petition a court of
  competent authority to appoint a successor Servicer.




                                                             95
                                                                                                         008273
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 13606/09/21 Page 144 of 344 PageID 11121
Case 3:21-cv-00538-N Document 26-31 Filed


           In addition, any successor Servicer must be an established institution which (i) has demonstrated an ability
  to professionally and competently perform duties similar to those imposed upon the Servicer under the Servicing
  Agreement, (ii) is legally qualified and has the capacity to act as Servicer under the Servicing Agreement, as
  successor to the Servicer under the Servicing Agreement in the assumption of all of the responsibilities, duties and
  obligations of the Servicer under the Servicing Agreement and under the applicable terms of the Indenture, (iii) shall
  not cause the Issuer or the pool of Collateral to become required to register under the provisions of the Investment
  Company Act, (iv) shall perform its duties as Servicer under the Servicing Agreement and the Indenture without
  causing the Issuer or any Holder of Preferred Shares to become subject to tax in any jurisdiction where such
  successor Servicer is established as doing business and (v) each Rating Agency has confirmed that the appointment
  of such successor Servicer shall not cause its then-current rating of any Class of Notes to be reduced or withdrawn.
  No compensation payable to a successor from payments on the Collateral shall be greater than that paid to the
  Servicer without the prior written consent of a Majority of the Controlling Class of Notes, a Majority of the Notes
  (voting collectively) and a Majority of the Preferred Shares (voting collectively).

           If there is no appointment of a successor Servicer within 90 days after the resignation or termination of the
  Servicer, any sales or disposition of Portfolio Collateral shall be limited to Credit Risk Portfolio Collateral,
  Defaulted Portfolio Collateral and Equity Portfolio Collateral; provided that such restriction on the sale or
  disposition of Portfolio Collateral shall not apply if the Portfolio Collateral is being liquidated in whole or in part in
  connection with an acceleration or early termination of the Notes.

  Delegation

           The Servicing Agreement, and any obligations or duties of the Servicer under the Servicing Agreement,
  cannot be delegated by the Servicer, in whole or in part, except to any entity that is both (i) controlled by any of
  James Dondero, Mark Okada and Todd Travers and (ii) one in which any of James Dondero, Mark Okada and Todd
  Travers is involved in the day to day management and operations (and in such case pursuant to an instrument of
  delegation in form and substance satisfactory to the Issuer), without the prior written consent of the Issuer, a
  Majority of the Controlling Class of Notes and a Majority of the Preferred Shares (excluding Preferred Shares held
  by the Servicer or any of its Affiliates), and, notwithstanding any such consent, no delegation of obligations or
  duties by the Servicer (including, without limitation, to an entity described above) shall relieve the Servicer from
  any liability under the Servicing Agreement.

                                             CERTAIN LEGAL MATTERS

            The validity of the Notes and certain other legal matters, including certain matters relating to certain
  United States federal tax consequences of the ownership of the Notes, will be passed upon for the Issuer and the
  Initial Purchaser by Orrick, Herrington & Sutcliffe LLP, New York, New York. Certain legal matters will be
  passed upon for the Servicer by Orrick, Herrington & Sutcliffe LLP, Los Angeles, California. Certain legal matters
  relating to Cayman Islands law will be passed on for the Issuer by Maples and Calder. As to all matters of Cayman
  Islands law, Orrick, Herrington & Sutcliffe LLP will rely on the opinions of Maples and Calder.




                                                            96
                                                                                                          008274
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 13606/09/21 Page 145 of 344 PageID 11122
Case 3:21-cv-00538-N Document 26-31 Filed


                                                                                                             ANNEX A

                                   GLOSSARY OF CERTAIN DEFINED TERMS

           Set forth below are definitions of certain defined terms used in this Confidential Offering Circular.

          "Account Income": Any interest or other earnings on funds in the Collection Account, the Initial Deposit
  Account, the Loan Funding Account or the Expense Reimbursement Account.

           "Accounts": The Collection Account, the Initial Deposit Account, the Loan Funding Account, the Expense
  Reimbursement Account, the Closing Expense Account, the Reserve Account, the Default Swap Collateral Account
  and the Default Swap Issuer Account, as described in "Security for the Notes—Accounts."

           "Accrued Interest on Sale": Interest accrued on an item of Portfolio Collateral at the time of sale or other
  disposition to the extent paid to the Issuer as part of the sale or other disposition price of such item of Portfolio
  Collateral after deducting amounts representing Purchased Accrued Interest of such item of Portfolio Collateral.

           "Additional Collateral Deposit Requirement": As described under "Description of the Notes—Additional
  Collateral Deposit Requirement."

           "Additional Fee Amount": With respect to each Due Period, an amount equal to 0.35% per annum of the
  Quarterly Collateral Amount, calculated on the basis of a 360-day year and the actual number of days elapsed.

          "Additional Issuance": As defined under "Description of the Notes—Additional Issuance."

           "Additional Portfolio Collateral": Any Portfolio Collateral purchased with Collections (other than
  Collateral Disposition Proceeds) in accordance with the terms of the Indenture.

            "Additional Preferred Shares": Any additional Preferred Shares issued after the Closing Date as described
  in, and in accordance with the applicable terms of, the Indenture.

            "Additional Servicing Fee": For any Payment Date, an amount equal to the sum of (a) product of (i) the
  Additional Fee Amount for such Payment Date and (ii) the Servicing Fee Portion for such Payment Date plus (b) on
  any Payment Date that any part of the Base Servicing Fee was not paid on the preceding Payment Date, interest on
  such unpaid amount in an amount equal to the product of (i) LIBOR for the applicable period plus 3.0% per annum
  and (ii) the actual number of days in such Due Period, divided by 360 plus (c) on any Payment Date that any part of
  the Additional Servicing Fee was not paid on the preceding Payment Date, such unpaid Additional Servicing Fee
  and interest thereon in an amount equal to the product of (i) LIBOR for the applicable period plus 3.0% per annum
  and (ii) the actual number of days in such Due Period divided by 360; provided that in the event that the Servicer is
  removed or resigns, the amount of such fee accrued to the effective date of such removal or resignation will be
  payable to the Servicer on the next succeeding Payment Date or Payment Dates on which such amount may be paid,
  in accordance with the Priority of Payments (provided that the payment of any fee payable pursuant to this proviso
  will be pari passu with the payment of any servicing fees to the then-current servicer).

           "Adjusted Collateral Collections": With respect to any Payment Date, the sum of (i) the Adjusted Collateral
  Interest Collections collected during the applicable Due Period, (ii) the Adjusted Collateral Principal Collections
  collected during the applicable Due Period and (iii) the available funds in the Expense Reimbursement Account, as
  each is determined as of the Calculation Date relating to such Payment Date.

           "Adjusted Collateral Interest Collections": As defined under "Description of the Notes—Payments on the
  Notes; Priority of Distributions—Adjusted Collateral Collections."

           "Adjusted Collateral Principal Collections": As defined under "Description of the Notes—Payments on the
  Notes; Priority of Distributions—Adjusted Collateral Collections."




                                                           A-1
                                                                                                        008275
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 13606/09/21 Page 146 of 344 PageID 11123
Case 3:21-cv-00538-N Document 26-31 Filed


           "Administration Agreement": The Administration Agreement, dated as of May 10, 2006, between the
  Issuer and the Administrator.

           "Administrator": Maples Finance Limited, or any successor appointed by the Issuer.

            "Affiliate": With respect to any specified Person, any other Person controlling or controlled by or under
  common control with such specified Person. For the purposes of this definition, "control," when used with respect
  to any specified Person, means the power to direct the management and policies of such Person, directly or
  indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling"
  and "controlled" have meanings correlative to the foregoing; provided that (for the avoidance of doubt) the only
  Affiliate of the Issuer shall be the Co-Issuer and the only Affiliate of the Co-Issuer shall be the Issuer.

           "Aggregate Base Fees and Expenses": As defined under "Description of the Notes—Payments on the
  Notes; Priority of Distributions—Adjusted Collateral Collections."

           "Aggregate Par Amount": With respect to any date of determination, the Aggregate Principal Amount of
  the Portfolio Collateral in the Trust Estate, including cash and Eligible Investments representing Collateral Principal
  Collections on deposit in the Collection Account and the Initial Deposit Account.

           "Aggregate Principal Amount": With respect to any date of determination, when used with respect to the
  Portfolio Collateral, the aggregate Principal Balances of such items of Portfolio Collateral on such date of
  determination. With respect to any date of determination, when used with respect to any Eligible Investments, the
  Balance of such Eligible Investments on such date of determination. When used with respect to any Note or Class
  of Notes, as of any date of determination, the original principal amount of such Note or Class of Notes, as
  applicable, reduced by all prior payments, if any, made with respect to principal of such Notes, including Class X
  Principal Payments, in the case of the Class X Notes. When used with respect to the Notes in the aggregate, the sum
  of the Aggregate Principal Amount of each Class of Outstanding Notes.

           "Amendment Buy-Out": As described under "Legal Structure—The Indenture; Amendment Buy-Out."

           "Amendment Buy-Out Option": As described under "Legal Structure—The Indenture; Amendment Buy-
  Out."

           "Amendment Buy-Out Purchase Price": Shall mean the price payable by the Amendment Buy-Out
  Purchaser for Notes or Preferred Shares purchased in an Amendment Buy-Out in an amount equal to (i) in the case
  of Notes, the Aggregate Principal Amount thereof, plus accrued and unpaid interest to the date of purchase payable
  to the Non-Consenting Holder (giving effect to all amounts paid to such Holder on such date) and plus any unpaid
  Extension Bonus Payment, and (ii) in the case of the Preferred Shares, an amount that, when taken together with all
  payments and distributions made in respect of such Preferred Shares since the Closing Date (and any amounts
  payable, if any to such Holder on the next succeeding Payment Date) would cause such Preferred Shares to have
  received (as of the date of purchase thereof) an Internal Rate of Return of 12.0% (assuming such date was a Payment
  Date under the Indenture); provided that, after the date on which any Holder of Preferred Shares has received an
  Internal Rate of Return equal to or in excess of 12.0%, the Amendment Buy-Out Purchase Price for such Preferred
  Shares shall be equal to zero.

           "Amendment Buy-Out Purchaser": Shall mean the Servicer (or any of its affiliates acting as principal or
  agent); provided that in the event that the Servicer elects not to purchase Notes or Preferred Shares from Holders
  pursuant to the Amendment Buy-Out, "Amendment Buy-Out Purchaser" shall mean one or more qualifying
  purchasers (which may include the Initial Purchaser) or any of its affiliates acting as principal or agent) designated
  by the Servicer; provided, however, none of the Servicer, the Initial Purchaser or any of their respective affiliates
  shall have any duty to act as an Amendment Buy-Out Purchaser.

           "Amortization Period": The period beginning on the day after the end of the Revolving Period and ending
  on the Payment Date upon which the Aggregate Principal Amount of the Notes is paid in full.




                                                           A-2
                                                                                                        008276
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 13606/09/21 Page 147 of 344 PageID 11124
Case 3:21-cv-00538-N Document 26-31 Filed


           "Applicable Periodic Rate": With respect to each Class of Notes and for each Periodic Interest Accrual
  Period as described under "Description of the Notes—Payments on the Notes; Priority of Distributions—General."

          "Applicable Percentage": Shall mean the lesser of the Moody's Priority Category Recovery Rate and the
  S&P Priority Category Recovery Rate applicable to such item of Portfolio Collateral, set forth in the Indenture.

           "Approved Pricing Service": Any pricing service (including any of its successors and assigns) listed as an
  Approved Pricing Service on a schedule to the Indenture or otherwise disclosed in writing by the Issuer to the
  Trustee and the Holders of the Notes and not objected to by the Requisite Noteholders within 15 days of such
  disclosure, provided that the Rating Condition has been satisfied with respect to any pricing service not included on
  the schedule to the Indenture.

           "Asset Backed Security": Any obligation that is either (i) a security that is primarily serviced by the cash
  flows of a discrete pool of receivables or other financial assets, either fixed or revolving, and that, by its terms
  converts into cash within a finite time period, plus any rights or other assets designed to assure the servicing or
  timely distribution of proceeds to the Holders thereof or (ii) an "asset-backed security" as such term may be defined
  from time to time in the "General Instructions to Form S-3 Registration Statement" promulgated under the Securities
  Act, including collateralized bond obligations and collateralized loan obligations.

           "Assignment": An arrangement whereby a creditor assigns an interest in a loan to the Issuer.

           "Available Funds": With respect to any Payment Date, the amount of any positive balance in the
  Collection Account as of the Calculation Date relating to such Payment Date.

           "Average Life": As described under "Security for the Notes—Weighted Average Life Requirement."

            "Balance": On any date, with respect to cash or Eligible Investments in the Collection Account, the Initial
  Deposit Account, the Loan Funding Account or the Expense Reimbursement Account, the aggregate (i) face amount
  or current balance, as the case may be, of cash, demand deposits, time deposits, certificates of deposit, bankers'
  acceptances, federal funds and commercial bank money market accounts; (ii) outstanding principal amounts of
  interest-bearing government and corporate securities, and (iii) purchase price of non-interest-bearing government
  and corporate securities, commercial paper and repurchase obligations.

           "Base Fee Amount": With respect to each Due Period, an amount equal to 0.20% per annum of the
  Quarterly Collateral Amount, calculated on the basis of a 360-day year and the actual number of days elapsed.

           "Base Servicing Fee": For any Payment Date, an amount equal to the product of (a) the Base Fee Amount
  for such Payment Date and (b) the Servicing Fee Portion for such Payment Date; provided that in the event that the
  Servicer is removed or resigns, the amount of such fee accrued to the effective date of such removal or resignation
  will be payable to the Servicer on the next succeeding Payment Date or Payment Dates on which such amount may
  be paid, in accordance with the Priority of Payments (provided that the payment of any fee payable pursuant to this
  proviso will be pari passu with the payment of any servicing fees to the then-current servicer).

           "B Rating Category": Having a Moody's Rating of “B1” or below or an S&P Rating of “B+” or below.

           "BB Rating Category": Having a Moody's Rating of “Ba1” or below or an S&P Rating of “BB+” or below.

           "Bear Stearns": Bear, Stearns & Co. Inc.

           "Benefit Plan Investor": As defined in United States Department of Labor Regulation Section 2510.3-
  101(f)(2).

            "Business Day": Any day that is not a Saturday, Sunday or other day on which commercial banking
  institutions in the City of New York, the state of New York, or in the city in which the Trustee's corporate trust
  office is located or, to the extent action is required of a Paying Agent, including the Trustee, in the city of the place



                                                            A-3
                                                                                                         008277
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 13606/09/21 Page 148 of 344 PageID 11125
Case 3:21-cv-00538-N Document 26-31 Filed


  of payment, are authorized or obligated by law or executive order to be closed. To the extent action is required of the
  Irish Paying Agent, Dublin, Ireland shall be considered in determining "Business Day" for purposes of determining
  when such Irish Paying Agent action is required.

            "Calculation Agent": Initially, JPMorgan Chase Bank, National Association.

            "Calculation Date": The last day of each Due Period.

          "CCC/Caa Portfolio Collateral": Portfolio Collateral (excluding Defaulted Portfolio Collateral) that has a
  Moody's Rating below "B3" or an S&P Rating below "B-".

            "CCC Rating Category": Having a Moody's Rating of "Caa1" or below or an S&P Rating of "CCC+" or
  below.

          "Class": The Class X Notes, the Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the
  Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes, as the case may be.

          "Class A Notes": The Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-3L
  Notes and the Class A-4L Notes.

            "Class A Overcollateralization Percentage": The overcollateralization percentage applicable to the Notes
  set forth under "Description of the Notes—Overcollateralization Tests."

            "Class A Overcollateralization Test": As described in "Description of the Notes—Overcollateralization
  Tests."

          "Class A Overcollateralization         Ratio":   As    described   under   "Description    of   the   Notes—
  Overcollateralization Tests."

            "Class A-1LA Notes": The U.S.$538,000,000 Class A-1LA Floating Rate Extendable Notes due August
  2021.

            "Class A-1LB Notes": The U.S.$96,000,000 Class A-1LB Floating Rate Extendable Notes due August
  2021.

            "Class A-2L Notes": The U.S.$76,000,000 Class A-2L Floating Rate Extendable Notes due August 2021.

            "Class A-3L Notes": The U.S.$36,500,000 Class A-3L Floating Rate Extendable Notes due August 2021.

            "Class A-4L Notes": The U.S.$10,000,000 Class A-4L Floating Rate Extendable Notes due August 2021.

            "Class B-1L Notes": The U.S.$21,000,000 Class B-1L Floating Rate Extendable Notes due August 2021.

          "Class B-1L Overcollateralization Percentage": The overcollateralization percentage applicable to the
  Class B-1L Notes set forth under "Description of the Notes—Overcollateralization Tests".

          "Class B-1L Overcollateralization Ratio":             As described under "Description of the Notes—
  Overcollateralization Tests".

          "Class I Preferred Shares": The Class I Preferred Shares, par value $0.001 per share, issued by the Issuer;
  provided that any transfer of Class I Preferred Shares to HFP from any third party shall require the exchange and
  conversion of such Class I Preferred Shares into Class II Preferred Shares.

           "Class II Preferred Shares": The Class II Preferred Shares, par value $0.001 per share, issued by the Issuer
  and held by HFP; provided that any transfer of Class II Preferred Shares by HFP to any third party shall require that


                                                           A-4
                                                                                                          008278
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 13606/09/21 Page 149 of 344 PageID 11126
Case 3:21-cv-00538-N Document 26-31 Filed


  such Class II Preferred Shares be redeemed by the Issuer and a corresponding amount of Class I Preferred Shares be
  issued to Investor Corp. which will in turn issue its preferred shares to such investor.

           "Class II Preferred Share Additional Dividend": For any Payment Date, an amount equal to the sum of (a)
  the product of (i) the Additional Fee Amount for such Payment Date and (ii) the Class II Preferred Share Portion for
  such Payment Date plus (b) on any Payment Date that any part of the Class II Preferred Share Base Dividend was
  not paid on the preceding Payment Date, interest on such unpaid amount in an amount equal to the product of (i)
  LIBOR for the applicable period and (ii) the actual number of days in such Due Period, divided by 360 plus (c) on
  any Payment Date that any part of the Class II Preferred Share Additional Dividend was not paid on the preceding
  Payment Date, such unpaid Class II Preferred Share Additional Dividend and interest thereon in an amount equal to
  the product of (i) LIBOR for the applicable period and (ii) the actual number of days in such Due Period divided by
  360.

          "Class II Preferred Share Base Dividend": For any Payment Date, an amount equal to the product of (a) the
  Base Fee Amount for such Payment Date and (b) the Class II Preferred Share Portion for such Payment Date.

          "Class II Preferred Share Dividend": Class II Preferred Share Base Dividend, Class II Preferred Share
  Additional Dividend and Class II Preferred Share Supplemental Dividend.

           "Class II Preferred Share Percentage": For any Payment Date, a fraction, expressed as a percentage, the
  numerator of which is the number of Outstanding Class II Preferred Shares on the Calculation Date related to such
  Payment Date and the denominator of which is the total number of Outstanding Preferred Shares on such
  Calculation Date.

         "Class II Preferred Share Portion": For any Payment Date, 100% minus the Servicing Fee Portion for such
  Payment Date.

           "Class II Preferred Share Supplemental Dividend": For any Payment Date, an amount equal to the product
  of (a) the Supplemental Fee Amount for such Payment Date and (b) the Class II Preferred Share Portion for such
  Payment Date.

           "Class X Interest Payment": The Periodic Interest Amount with respect to the Class X Notes.

           "Class X Notes": The U.S.$14,000,000 Class X Floating Rate Notes Due August 2013.

            "Class X Payment": With respect to each Payment Date; the Class X Interest Payment and the Class X
  Principal Payment; provided, such amount may be reduced in connection with a redemption of the Class X Notes, as
  set forth in the Indenture.

        "Class X Principal Payment": With respect to the Class X Notes and any Payment Date, beginning on the
  November 1, 2007 Payment Date, in accordance with the amortization schedule provided in the Indenture.

            "Class X Shortfall Amount": With respect to the Class X Notes and any Payment Date, any shortfall or
  shortfalls in the payment of the Class X Payment with respect to any preceding Payment Date or Payment Dates
  together with interest accrued thereon at the Periodic Interest Rate relating to the Class X Notes (net of all Class X
  Shortfall Amounts, if any, paid with respect to the Class X Notes prior to such Payment Date).

           "Clearstream": Clearstream Banking, société anonyme.

           "Closing Date": May 10, 2006.

          "Closing Expense Account": An account maintained by the Issuer with the Trustee into which an amount
  necessary to pay closing expenses will be deposited on the Closing Date.




                                                           A-5
                                                                                                       008279
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 13606/09/21 Page 150 of 344 PageID 11127
Case 3:21-cv-00538-N Document 26-31 Filed


            "CLO Security": A U.S. dollar-denominated collateralized loan obligation or a similar obligation that
  entitles the holders thereof to receive payments that depend (except for rights or other assets designed to assure the
  servicing or timely distribution of proceeds to holders of the CLO Securities) on the credit exposure to, or cash flow
  from, a portfolio of collateral of which at least 75% consists of commercial loans (including eligible synthetic
  securities whose reference obligations consist of commercial loans); provided that not more than 25% of the
  Aggregate Principal Amount of any CLO Security may be comprised of Synthetic Securities; and provided further
  that each CLO Security must have a public or an estimated rating from each of the Rating Agencies.

           "Code": The United States Internal Revenue Code of 1986, as amended from time to time.

           "Co-Issuer": Rockwall CDO (Delaware) Corp., a Delaware corporation.

           "Co-Issuers": The Issuer and the Co-Issuer.

            "Collateral": All money, instruments and other property and rights subject or intended to be subject to the
  lien of the Indenture including all proceeds thereof, including the Portfolio Collateral, the Collection Account, the
  Initial Deposit Account, the Reserve Account, the Expense Reimbursement Account, the Loan Funding Account, the
  Closing Expense Account, the Default Swap Collateral Account (subject to the rights of the related Default Swap
  Counterparty) and the Default Swap Issuer Account (subject to the rights of the related Default Swap Counterparty).

            "Collateral Disposition Proceeds": All proceeds (including, to the extent so determined by the Servicer, any
  payments received in connection with a consent or similar solicitation and including amounts received in connection
  with an item of Defaulted Portfolio Collateral up to an amount equal to, in the aggregate, the Principal Balance of
  such item of Defaulted Portfolio Collateral) received during a Due Period from the sale or other disposition of any
  Portfolio Collateral included in the Trust Estate, net of any reasonable amounts expended by the Trustee in
  connection with such sale or other disposition (including without limitation disposition proceeds from liquidation of
  the Trust Estate). Accrued interest may be treated as Collateral Disposition Proceeds (y) to the extent necessary to
  pay for the principal amount of or accrued interest on Substitute Portfolio Collateral if the item of sold Portfolio
  Collateral paid interest before, and in the same Due Period as, the date of sale or (z) to the extent such amounts are
  Purchased Accrued Interest treated as Collateral Principal Collections hereunder. Amounts received with respect to
  Equity Portfolio Collateral or in connection with a consent or similar solicitation shall be treated as Collateral
  Interest Collections to the extent such proceeds are in excess of the Principal Balance (determined immediately prior
  to such Portfolio Collateral becoming Equity Portfolio Collateral) of the Portfolio Collateral disposed of.

           "Collateral Interest Collections": With respect to any Payment Date, the sum of (i) all payments of interest
  with respect to any Portfolio Collateral (excluding accrued interest classified as Collateral Disposition Proceeds but
  including any other receipts of accrued interest (including Accrued Interest on Sale) and, to the extent so determined
  by the Servicer, any payments (other than principal) received pursuant to a consent or similar solicitation, fees
  received in connection with an amendment (but only to the extent such amendment does not result in diminishing
  the principal money terms of such item of Portfolio Collateral) and including any commitment, standby or similar
  fees with respect to the unfunded portion of the Issuer's commitment to make or otherwise fund advances with
  respect to a Delayed Drawdown Loan or a Revolving Loan which are received during the applicable Due Period,
  less any Retained Accrued Interest, (ii) the Account Income, if any, in the Collection Account, the Initial Deposit
  Account and the Loan Funding Account which is received during the applicable Due Period, as each is determined
  as of the Calculation Date relating to such Payment Date (including, without limitation, Account Income on funds
  on deposit in the Initial Deposit Account transferred to the Collection Account on the Effective Date pursuant to the
  Indenture, (iii) any amount transferred from the Initial Deposit Account at the discretion of the Servicer as described
  under "Security for the Notes—Accounts" and (iv) income on Eligible Investments in and/or the securities credited
  to the Default Swap Collateral Account (to the extent the Issuer is entitled to receive such income pursuant to the
  Indenture).

           "Collateral LIBOR": With respect to any item of Portfolio Collateral, the London interbank offered rate for
  U.S. dollar deposits as set forth in the applicable Underlying Instrument.

           "Collateral Principal Collections": With respect to any Payment Date, all payments of any principal with
  respect to any Portfolio Collateral including (i) any remaining Deposit (other than Account Income thereon and


                                                           A-6
                                                                                                       008280
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 13606/09/21 Page 151 of 344 PageID 11128
Case 3:21-cv-00538-N Document 26-31 Filed


  amounts described in clause (iii) of the definition of "Collateral Interest Collections" herein) not applied to purchase
  Original Portfolio Collateral or to effect an Initial Deposit Redemption, (ii) any payment of Premium, (iii) to the
  extent so determined by the Servicer, including any payments received in connection with a consent or similar
  solicitation, fees received in connection with an amendment and including principal received in connection with or
  any payments received with respect to an item of Credit Risk Portfolio Collateral in connection with a consent or
  similar solicitation, (iv) all proceeds received from the sale of any warrant (whether sold as part of a Unit or
  separately), (v) any Collateral Disposition Proceeds which are received during the applicable Due Period, as
  determined as of the Calculation Date relating to such Payment Date, (vi) amounts representing Purchased Accrued
  Interest, (vii) amounts transferred from the Loan Funding Account upon the sale or disposition of Delayed
  Drawdown Loans or Revolving Loans or upon the expiration of a drawdown period or revolving period. Collateral
  Principal Collections shall include any other amounts not included in Collateral Interest Collections or Adjusted
  Collateral Interest Collections, including any payments received with respect to an item of Defaulted Portfolio
  Collateral up to, in the aggregate, the Principal Balance of such item of Defaulted Portfolio Collateral, (viii) funds
  (other than income thereon) transferred from a Default Swap Collateral Account to the Collection Account, (ix) any
  amounts received by the Issuer that do not qualify as Collateral Interest Collections (other than those standing to the
  credit of any Default Swap Collateral Account or Default Swap Issuer Account) and (x) on or after the Effective
  Date, any funds in the Initial Deposit Account not considered Collateral Interest Collections). Notwithstanding the
  foregoing, Collateral Principal Collections shall include (A) any other amounts not included in Collateral Interest
  Collections or Adjusted Collateral Interest Collections, (B) any payments received with respect to an item of
  Defaulted Portfolio Collateral up to, in the aggregate, the Principal Balance of such item of Defaulted Portfolio
  Collateral and (C) any amounts recharacterized as Collateral Principal Collections in connection with any
  distribution of Payment Date Equity Securities.

           "Collateral Quality Formula": As such term is defined in the Indenture.

           "Collateral Quality Matrix": As described under "Security for the Notes—Criteria for Purchase and
  Substitution of Collateral—Collateral Quality Matrix Tests."

          "Collection Account": The account established with the Trustee for use in connection with the collection
  and disbursement of Collections.

           "Collections": With respect to any Payment Date, the sum of (i) the Collateral Interest Collections
  collected during the applicable Due Period and (ii) the Collateral Principal Collections collected during the
  applicable Due Period, as each is determined as of the Calculation Date relating to such Payment Date.

           "Controlling Class": Shall mean the Class A-1LA Notes and the Class X Notes, so long as any Class A-
  1LA Notes or Class X Notes are Outstanding, then the Class A-1LB Notes, so long as any Class A-1LB Notes are
  Outstanding, then the Class A-2L Notes, so long as any Class A-2L Notes are Outstanding, then the Class A-3L
  Notes, so long as any Class A-3L Notes are Outstanding, then the Class A-4L Notes, as long as any Class A-4L
  Notes are Outstanding, then the Class B-1L Notes, so long as any Class B-1L Notes are Outstanding.

           "Coupon Adjustment": A proportional reduction of the required Weighted Average Coupon of the Fixed
  Rate Collateral or the required Weighted Average Margin of the Floating Rate Collateral, as determined in
  accordance with the Indenture, to the extent that either the actual Weighted Average Margin of the Floating Rate
  Collateral or the actual Weighted Average Coupon of the Fixed Rate Collateral, respectively, exceeds the required
  amount specified in the Indenture, in each case without regard to any Coupon Adjustment.

          "Credit Event": As defined under "Special Considerations—Nature of Collateral Pledged to Secure the
  Notes; Ability to Obtain Additional Portfolio Collateral; Availability of Funds for Subordinate Payments.

          "Credit Improved Criteria": Shall mean with respect to any item of Portfolio Collateral, in the Servicer's
  reasonable judgment, such item of Portfolio Collateral has significantly improved in credit quality, and:

           (a)     Moody's, S&P or Fitch has placed such item of Portfolio Collateral or any other class of security
  issued together with such item of Portfolio Collateral (or, if such item of Portfolio Collateral is not rated, the issuer



                                                            A-7
                                                                                                         008281
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 13606/09/21 Page 152 of 344 PageID 11129
Case 3:21-cv-00538-N Document 26-31 Filed


  thereof) on its credit watch list (or similar list) with the potential for developing positive credit implications since the
  date the Issuer first acquired such item of Portfolio Collateral (and for so long as such item of Portfolio Collateral or
  issuer, as applicable, remains on such list) or there has been an upgrade in the rating of such item of Portfolio
  Collateral, issuer or other class of security issued together with such item of Portfolio Collateral, as applicable, by
  Moody's, S&P or Fitch by one or more subcategories from the rating of such item of Portfolio Collateral or issuer, as
  applicable, by Moody's, S&P or Fitch, as applicable, in effect on the date the Issuer first acquired such item of
  Portfolio Collateral;

           (b)        with respect to a Portfolio Loan, since the date on which such Portfolio Loan was first acquired by
  the Issuer, has increased in price to 101.5% or more of its original purchase price or the spread of which over the
  related reference rate has been reduced, in each case, in accordance with its Underlying Instruments since the date
  on which such item of Portfolio Collateral was first acquired by the Issuer by 0.25% or more (in the case of an item
  of Portfolio Collateral with a spread over the related reference rate less than or equal to 2.00% at the time such item
  of Portfolio Collateral was first acquired by the Issuer) or 0.50% or more (in the case of an item of Portfolio
  Collateral with a spread over the related reference rate greater than 2.00% at the time such item of Portfolio
  Collateral was first acquired by the Issuer) for reasons primarily due to an improvement in the related borrower's
  financial ratios or financial results and not as a result of general market conditions; or

           (c)      with respect to any item of Portfolio Collateral which is not a Portfolio Loan, an increase in the
  market price (expressed as a percentage of par value) since the date of purchase of such item of Portfolio Collateral
  which, compared to the change in the average market price of a representative sample (as determined by the
  Servicer) of other debt securities with similar terms and credit characteristics and that would be eligible to be
  pledged as Portfolio Collateral, is greater than 3.00% of the par value or more relative to such representative sample;
  or a decrease since the date of purchase of such item of Portfolio Collateral of more than 10.0% in the difference
  between the yield to worst call on such item of Portfolio Collateral compared to the yield on the relevant United
  States Treasury security;

  provided, however, that the criteria in (b) and (c) above may be used only as corroboration of other bases for the
  Servicer's Judgment.

            "Credit Improved Portfolio Collateral": Any item of Portfolio Collateral which, (a) in the Servicer's
  commercially reasonable judgment consistent with the standard of care set forth in the Servicing Agreement
  (provided, that in forming such judgment a decrease in credit spread or an increase in Market Value of such item of
  Portfolio Collateral may only by utilized as corroboration of other bases of such judgment), has improved in credit
  quality or otherwise satisfies the Credit Improved Criteria or (b) is sold pursuant to a Portfolio Improvement
  Exchange; provided that the Aggregate Principal Amount of any such Portfolio Collateral sold pursuant to clause (b)
  shall not exceed, during any twelve-month period, 20% (or such lower amount as determined by the Servicer) of the
  Aggregate Par Amount as of the first day of such period.

           "Credit Protection Payment": As defined under "Special Considerations—Nature of Collateral Pledged to
  Secure the Notes; Ability to Obtain Additional Portfolio Collateral; Availability of Funds for Subordinate Payments.

           "Credit Risk Criteria": Shall mean with respect to any item of Portfolio Collateral:

            (a)      Moody's, Fitch or S&P has placed such item of Portfolio Collateral or any other class of security
  issued together with such item of Portfolio Collateral (or, if such item of Portfolio Collateral is not rated, the issuer
  thereof) on its credit watch list with the potential for developing negative credit implications (or similar list) since
  the date the Issuer first acquired such item of Portfolio Collateral (and for so long as such item of Portfolio
  Collateral or issuer, as applicable, remains on such list) or there has been a reduction in the rating of such item of
  Portfolio Collateral, issuer or other class of security issued together with such item of Portfolio Collateral, as
  applicable, by Moody's, Fitch or S&P, as applicable, by one or more subcategories from the rating of such item of
  Portfolio Collateral or issuer, as applicable, by Moody's, Fitch or S&P, as applicable, in effect on the date the Issuer
  first acquired such item of Portfolio Collateral;




                                                             A-8
                                                                                                            008282
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 13606/09/21 Page 153 of 344 PageID 11130
Case 3:21-cv-00538-N Document 26-31 Filed


           (b)      which is a Portfolio Loan, the spread over the applicable reference rate has been increased in
  accordance with the related Underlying Instruments since the date on which such Portfolio Loan was first acquired
  by the Issuer by 0.50% or more (in the case of a Portfolio Loan with a spread over the applicable reference rate at
  the time such Portfolio Loan was first acquired by the Issuer less than or equal to 2.00%) or 0.75% or more (in the
  case of a Portfolio Loan with a spread over the applicable reference rate at the time such Portfolio Loan was first
  acquired by the Issuer greater than 2.00%) primarily due to a deterioration in the related borrower's financial ratios
  or financial results and not as a result of general market conditions; provided, however, that the criteria in this
  paragraph (b) may be used only as corroboration of other bases for the Servicer’s judgment;

            (c)     which is a CLO Security, a decline in the par amount of underlying collateral such that the
  aggregate par amount of the entire class of securities to which such item of Portfolio Collateral belongs and all other
  securities secured by the same pool of collateral and that rank senior in priority of payment to such class of
  securities exceeds the aggregate par amount of all collateral (excluding defaulted collateral) securing such securities;
  or

           (d) it is a Deferred Interest PIK Bond or a partial Deferred Interest PIK Bond.

            "Credit Risk Portfolio Collateral": Any item of Portfolio Collateral (other than an item of Defaulted
  Portfolio Collateral) which, in the Servicer's commercially reasonable judgment consistent with the standard of care
  set forth in the Servicing Agreement (which judgment shall not be questioned as a result of subsequent events;
  provided that in forming such judgment an increase in credit spread or a decrease in Market Value of such item of
  Portfolio Collateral may only be initialized as corroboration of other bases of such judgment), (i) is likely to decline
  in credit quality and, with the passage of time, become Defaulted Portfolio Collateral and (ii) if a Sales Restriction
  Condition has occurred, otherwise satisfies the Credit Risk Criteria.

         "Cumulative Class X Payment": With respect to any Payment Date and the Class X Notes, the Class X
  Payment with respect to such Payment Date and the Class X Shortfall Amount, if any, with respect to such Payment
  Date.

           "Cumulative Interest Amount": With respect to a Payment Date and a Class of Notes, the applicable
  Periodic Interest Amount with respect to such Payment Date and the applicable Periodic Rate Shortfall Amount, if
  any, with respect to such Payment Date.

           "Current Pay Obligation": An item of Portfolio Collateral that would otherwise be an item of Defaulted
  Portfolio Collateral but as to which (i) no interest payments (including deferred interest) or scheduled principal
  payments are due and payable that are unpaid and the Servicer reasonably expects that the issuer or obligor of such
  item of Portfolio Collateral will continue to make scheduled payments in cash of interest or principal thereon and
  will pay the principal thereof by maturity, (ii) if the issuer or obligor of such item of Portfolio Collateral is subject to
  a bankruptcy proceeding, a bankruptcy court has authorized the payment of interest due and payable on such item of
  Portfolio Collateral, and (iii) either (a) the Market Value of such item of Portfolio Collateral is equal to or greater
  than 80% of par and the Moody's Rating of such item of Portfolio Collateral is at least "Caa1" or (b) the Market
  Value of such item of Portfolio Collateral is equal to or greater than 85% of par and the Moody's Rating of such item
  of Portfolio Collateral is at least "Caa2" (or, if the Moody's Rating has been withdrawn, the Moody's Rating of such
  item of Portfolio Collateral was at least "Caa2" prior to withdrawal) or (c) if the Moody's Rating of such item of
  Portfolio Collateral is less than "Caa2" or is "Caa2" and on credit watch with negative implications, but greater than
  or equal to "Caa3" without credit watch with negative implications, the Market Value of the such item of Portfolio
  Collateral is at least equal to 90% of its Principal Balance; provided that if the Moody’s Rating of the item of
  Portfolio Collateral has been withdrawn but the obligation had a Moody’s rating of at least "Caa3" without credit
  watch with negative implications at the time of default, such item of Portfolio Collateral may be treated as a Current
  Pay Obligation if its Market Value is at least equal to 90% of its Principal Balance.

           "Current Portfolio": As described under "Security for the Notes—S&P CDO Monitor Test."

           "Debt Security": Each Structured Finance Investment and interests in corporate and other debt securities
  (including senior secured rate floating notes) included in the Portfolio Collateral (other than Eligible Investments,



                                                             A-9
                                                                                                            008283
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 13606/09/21 Page 154 of 344 PageID 11131
Case 3:21-cv-00538-N Document 26-31 Filed


  CLO Securities and Portfolio Loans) and, for the avoidance of doubt, Portfolio Loans shall not be considered Debt
  Securities.

            "Default": Any event or condition the occurrence or existence of which would, with the giving of notice or
  lapse of time or both become, an Event of Default.

           "Defaulted Portfolio Collateral": Any item of Portfolio Collateral (other than an item of Portfolio Collateral
  which is a DIP Loan, unless such item of Portfolio Collateral itself is in default since acquisition), including with
  respect to a Synthetic Security, the related Reference Obligation, with respect to which:

           (i) the issuer thereof has defaulted in the payment of principal or interest (in respect of Portfolio Loans
  only, beyond five Business Days, provided the Servicer certifies in writing to the Trustee that it believes, in its
  reasonable business judgment, that such delay is not credit related), unless, in the case of a failure of such issuer to
  make required interest payments, such issuer has resumed current cash payments of interest and paid in full any
  accrued interest due and payable thereon;

           (ii) such item of Portfolio Collateral is pari passu with or subordinated to other material indebtedness for
  borrowed money owing by the issuer thereof ("Other Indebtedness") and such issuer has defaulted in the payment of
  principal or interest (beyond any applicable grace or notice period and without regard to any waiver of such default)
  on such Other Indebtedness, unless, in the case of a failure of such issuer to make required interest payments, such
  issuer has resumed current cash payments of interest and has paid in full any accrued interest due and payable
  thereon;

           (iii) certain bankruptcy or insolvency events have occurred;

           (iv) the Servicer has knowledge (or such rating information has been published) that the issuer thereof is
  rated "D" or "SD" (or S&P has withdrawn its rating which prior to such withdrawal was rated "D" or "SD");

           (v) there has been proposed or effected any distressed exchange or other distressed debt restructuring where
  the issuer of such Portfolio Collateral has offered the debt holders a new security or package of securities that, in the
  commercially reasonable judgment of the Servicer amounts to a diminished financial obligation;

           (vi) such item of Portfolio Collateral is declared to be an item of Defaulted Portfolio Collateral by the
  Servicer, but only so long as it remains so designated by the Servicer in its sole discretion; or

          (vii) such item of Portfolio Collateral is a CLO Security which is rated "CC" or below by S&P (or S&P has
  withdrawn its rating which prior to such withdrawal was rated "CC"), or rated "C" or "Ca" or below by Moody's;

            provided that any item of Portfolio Collateral that is classified as an item of "Defaulted Portfolio Collateral"
  will cease to be so classified if such item of Portfolio Collateral, at any date thereafter, (a) would not otherwise be
  classified as an item of Defaulted Portfolio Collateral in accordance with the definition of such term and (b)
  otherwise meets the collateral criteria described herein as of such date.

           "Default Swap": Any U.S. dollar denominated "pay as you go" credit default swap or total return swap
  with respect to a Reference Obligation, which the Issuer (directly or indirectly) purchased from or entered into with
  a Default Swap Counterparty, which contains equivalent probability of default, recovery upon default (or a specific
  percentage thereof), expected loss, maturity, interest rate and other non-credit characteristics as those of the related
  Reference Obligation (without taking account of such considerations as they relate to the Default Swap
  Counterparty); provided that (i) the Reference Obligation is a CLO Security, (ii) such Default Swap will not cause
  the Issuer to be treated as engaged in a trade or business in the United States for U.S. Federal income tax purposes or
  otherwise subject the Issuer to U.S. Federal income tax on a net income tax basis, (iii) either (a) amounts receivable
  by the Issuer are not expected to (based on the Servicer's determination, which may include consultation with
  counsel to the Issuer) be subject to U.S. or foreign withholding tax in respect of the Default Swap or (b) the Default
  Swap Counterparty is required to make "gross-up" payments pursuant to the related Underlying Instruments that
  cover the full amount of any such withholding tax on an after-tax basis (including any tax on such additional



                                                            A-10
                                                                                                          008284
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 13606/09/21 Page 155 of 344 PageID 11132
Case 3:21-cv-00538-N Document 26-31 Filed


  payments), (iv) the Issuer has caused to be deposited in a Default Swap Collateral Account an amount in cash at
  least equal to the aggregate of (or the amount required under the terms of the Synthetic Security to provide for) all
  further payments (contingent or otherwise) that the Issuer is or may be required to make to the Default Swap
  Counterparty under the Default Swap; (v) the agreement relating to such Default Swap contains "non-petition"
  provisions with respect to the Issuer and "limited recourse" provisions limiting the Default Swap Counterparty's
  rights in respect of the Default Swap Collateral to the funds and other property credited to the Default Swap
  Collateral Account related to such Default Swap; (vi) the notional amount of such Default Swap is equal to the
  principal amount of the Reference Obligation; (vii) the agreement relating to such Default Swap Collateral contains
  provisions to the effect that upon the occurrence of an "Event of Default" or "Termination Event" (other than an
  "Illegality" or "Tax Event"), if any, where the Default Swap Counterparty is the sole "Defaulting Party" or the sole
  "Affected Party" ("Event of Default," "Termination Event," "Illegality," "Tax Event," "Defaulting Party" or
  "Affected Party," as applicable, as such terms are defined in the ISDA Master Agreement relating to such Default
  Swap), (a) the Issuer may terminate its obligations under such Default Swap and upon such termination and payment
  of any termination amount payable under the Default Swap, any lien in favor of the Default Swap Counterparty over
  its related Default Swap Collateral Account will be terminated and (b) upon payment of any termination amount
  payable under the Default Swap, the Issuer will no longer be obligated to make any payments to the Default Swap
  Counterparty with respect to such Default Swap, (viii) any Default Swap shall be positively indexed to the related
  Reference Obligation on no more than a one-to-one basis, (ix) if any Reference Obligation delivered pursuant to any
  Default Swap does not constitute Portfolio Collateral and it would cause any collateral quality test or concentration
  limitation not to be satisfied, such Reference Obligation shall be deemed Equity Portfolio Collateral, and (x) (a) such
  Default Swap shall be documented with a standard ISDA form master agreement, as modified by appropriate
  schedules and confirmations and (b) (1) such Default Swap is a Form-Approved Synthetic Security or (2) the Rating
  Condition has been satisfied with respect to the purchase of or entry into such Default Swap.

           "Default Swap Collateral": Means cash, securities or other collateral purchased or posted by the Issuer for
  the benefit of the Default Swap Counterparty in connection with the purchase of a Default Swap, including without
  limitation a payment of cash or delivery of securities by the Issuer.

            "Default Swap Collateral Account": The account established by the Trustee under the Indenture with
  respect to Default Swap Collateral, which account will be held in the name of the Trustee in trust for the benefit of
  the related Default Swap Counterparty.

            "Default Swap Counterparty": Any entity, whose long term senior unsecured debt or derivatives
  counterparty rating shall be at least "A2" by Moody’s and a long term rating of at least "A" or a short term rating of
  at least "A-1" by S&P, required to make payments on Synthetic Portfolio Collateral pursuant to the terms of such
  Default Swap or any guarantee thereof to the extent that a Reference Obligor makes payments on a related
  Reference Obligation.

           “Default Swap Counterparty Termination Payment”: An amount payable by the Issuer to a Default Swap
  Counterparty that is due following the designation of an "Early Termination Date" (as defined in the related credit
  default swap) (other than in respect of "Illegality" or a "Tax Event" (each as defined in the related credit default
  swap)), as to which the Default Swap Counterparty is the sole "Defaulting Party" or the sole "Affected Party" (as
  each such term is defined in the ISDA Master Agreement related to such Synthetic Security).

           "Default Swap Issuer Account": The account established by the Trustee under the Indenture with respect to
  any Synthetic Security if the terms of such Default Swap require the Default Swap Counterparty to secure its
  obligations with respect to such Default Swap, which account will be held in the name of the Trustee in trust for the
  benefit of the Noteholders and the other secured parties under the Indenture.

            "Deferred Interest PIK Bond": As of any date of determination, any PIK Bond that is not an item of
  Defaulted Portfolio Collateral that has, in accordance with its terms, deferred or paid "in-kind" any amount of
  interest for a period equal to:

           (a)      in the case of an item of Portfolio Collateral that has a Moody's Rating below "Baa3" (or, if rated
  "Baa3," is on credit watch for possible downgrade) or, if rated by S&P, a rating by S&P below "BBB-" (or, if rated
  "BBB-," is on credit watch for possible downgrade), the shorter of one accrual period or six months; and



                                                          A-11
                                                                                                       008285
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 13606/09/21 Page 156 of 344 PageID 11133
Case 3:21-cv-00538-N Document 26-31 Filed


           (b)      in all other cases, the shorter of two accrual periods or twelve months;

            and has not, as of such date of determination, resumed timely payment of current interest in cash and repaid
  all outstanding deferred or capitalized interest in cash. For the avoidance of doubt, an item of Portfolio Collateral
  will not constitute a Deferred Interest PIK Bond if it resumes timely payment of current interest in cash and repays
  all outstanding deferred or capitalized interest in cash on the Payment Date immediately succeeding the end of the
  interest accrual period(s) set forth above.

           "Definitive Notes": With respect to any Class, the definitive fully registered Notes of each Class sold in the
  United States to Qualified Institutional Buyers who are U.S. Persons or issued in lieu of a Regulation S Global Note
  under the circumstances described herein.

           "Delayed Drawdown Loan": A Portfolio Loan that, pursuant to the related Underlying Instrument or
  Underlying Loan and Security Agreement and lender or lenders, would obligate the Issuer, if the Issuer were to
  become a lender thereunder by purchasing such Portfolio Loan for inclusion in the Trust Estate, to make or
  otherwise fund one or more future advances to the related borrower and meeting the criteria described under
  "Security for the Notes—Criteria for Purchase and Substitution of Collateral"; provided that, if a Delayed
  Drawdown Loan has been drawn in full and there are no future advance obligations to the related borrower, such
  Portfolio Loan will no longer be considered a Delayed Drawdown Loan.

           "Deposit": The cash deposited in the Initial Deposit Account on the Closing Date, including any
  reimbursement for amounts withdrawn therefrom as described under "Security for the Notes—Accounts" (excluding
  any Account Income thereon), which amount shall include certain amounts related to interest received on Portfolio
  Collateral as specified in the Indenture.

           "DIP Loan": Any interest in a loan or financing facility (a) which at the time of purchase is an obligation
  of a debtor-in-possession pursuant to Section 364 of United States the Bankruptcy Code, (b) the terms of which have
  been approved by an order of a United States Bankruptcy Court, a United States District Court, or any other court of
  competent jurisdiction, the enforceability of which order is not subject to any pending contested matter or
  proceeding (as such terms are defined in the Federal Rules of Bankruptcy Procedure), (c) which has the priority
  allowed by either Section 364(c) or 364(d) of the Bankruptcy Code, (d) which pays interest in cash on a current
  basis and (e) as to which the obligor has paid its most recent scheduled interest and principal payments (if any) and
  the Servicer reasonably expects that such obligor will continue to pay interest and principal payments. For purposes
  hereof, a DIP Loan shall not be considered a Current Pay Obligation. Any DIP Loan added as an item of Portfolio
  Collateral must be assigned a formal or estimated rating by each of the Rating Agencies.

            "Discount Portfolio Collateral": (a) Any Portfolio Loan which had a Moody's Rating of at least “B3” at the
  time of purchase and which was purchased at a price less than 85% of the Principal Balance thereof, (b) any
  Portfolio Loan which had a Moody's Rating below “B3” at the time of purchase and which was purchased at a price
  less than 90% of the Principal Balance thereof, (c) any item of Portfolio Collateral which is not a Portfolio Loan and
  which had a Moody's Rating of at least “B3” at the time of purchase and which was purchased at a price less than
  80% of the Principal Balance thereof, (d) any item of Portfolio Collateral which is not a Portfolio Loan and which
  had a Moody's Rating below “B3” at the time of purchase and which was purchased at a price less than 85% of the
  Principal Balance thereof and (e) any CLO Security which had a Moody's Rating of "Aa3" or greater at the time of
  purchase or originally rated "Aa3" or greater by Moody's which was purchased at a price less than 92% of the
  Principal Balance thereof and the provisions outlined below will not be applicable to these CLO Securities with a
  Moody's Rating of at least "Aa3"; provided that, (i) any item of Portfolio Collateral that would otherwise be
  considered Discount Portfolio Collateral, but that has a Market Value above 90% of its Principal Balance for 22
  consecutive Business Days if it is a Portfolio Loan or above 85% of its Principal Balance for 60 consecutive days if
  it is a CLO Security, after being purchased by the Issuer, will no longer be considered Discount Portfolio Collateral
  and (ii) any item of Portfolio Collateral that would otherwise be considered Discount Portfolio Collateral, but that is
  purchased with the proceeds of sale of an item of Portfolio Collateral that was not an item of Discount Portfolio
  Collateral at the time of its purchase, so long as such item of Portfolio Collateral (a) was purchased or committed to
  be purchased within five Business Days of such sale, (b) was purchased at a price (as a percentage of par) equal to or
  greater than the sale price of the sold item of Portfolio Collateral, (c) was purchased at a purchase price not less than
  65% of the Principal Balance thereof and (d) had a rating equal to or greater than the rating of the sold item of


                                                           A-12
                                                                                                         008286
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 13606/09/21 Page 157 of 344 PageID 11134
Case 3:21-cv-00538-N Document 26-31 Filed


  Portfolio Collateral, will not be considered Discount Portfolio Collateral. Notwithstanding the foregoing, at no time
  during the period commencing on the Closing Date through the Final Maturity Date, shall the Aggregate Principal
  Amount of all items of Discount Portfolio Collateral purchased pursuant to clause (ii) exceed in the aggregate 10%
  of the Required Portfolio Collateral Amount; provided that no more than 3% of the Required Portfolio Collateral
  Amount of such 10% cumulative limitation may consist of CLO Securities; provided that if a Portfolio Loan
  purchased pursuant to clause (ii) above is repaid in full, is sold for a price equal to at least 97.5% of its unpaid
  Principal Balance or has a Market Value above 90% of its Principal Balance for at least 22 consecutive Business
  Days after being purchased, such Portfolio Loan shall not be taken into account for purposes of clause (ii) above;
  provided further that, as of any date of determination, the Aggregate Principal Amount of items of Portfolio
  Collateral in the Trust Estate purchased pursuant to clause (ii) above, may not exceed (x) 5% of the Aggregate Par
  Amount or (y) if the weighted average purchase price of Portfolio Collateral purchased pursuant to clause (b) above
  is less than 75% as of such date of determination, 2.5% of the Aggregate Par Amount.

           "Distributable Equity Securities": Any and all Equity Portfolio Collateral, which cannot be sold by the
  Servicer as a result of the regulatory, market or other restrictions, as determined in good faith by the Servicer, and
  shall have the value as determined by an independent third party with relevant experience in making such valuation.

           "DTC": The Depository Trust Company or any successor thereto.

          "Due Period": With respect to any Payment Date, the period beginning on the day following the last day of
  the immediately preceding Due Period (or, in the case of the Due Period that is applicable to the first Payment Date
  beginning on the Closing Date) and ending at the close of business on the seventh Business Day preceding such
  Payment Date.

           "Effective Date": The earlier of (i) the first date on which the Deposit has been applied to the purchase (or
  committed to the purchase), of Original Portfolio Collateral such that the Aggregate Principal Amount of the
  Portfolio Collateral (without giving effect to any reductions of that amount that may have resulted from scheduled
  principal payments, principal prepayments or dispositions made with respect to any of the Original Portfolio
  Collateral on or before the Effective Date) is at least equal to the Required Portfolio Collateral Amount or (ii)
  September 10, 2006.

           "Eligible Investments": Any U.S. dollar denominated investment that is one or more of the following
  (including security entitlements thereto):

                    (a)      direct registered obligations of, and registered obligations fully guaranteed by, the United
           States of America or any agency or instrumentality of the United States of America the obligations of
           which are backed by the full faith and credit of the United States of America or United States Security
           Entitlements (as defined in the Indenture) other than obligations or security entitlements of the Federal
           Home Loan Mortgage Corporation; provided, however, that, in the case of obligations or United States
           Security Entitlements that are rated, each such obligation shall, at the time of its inclusion in the Trust
           Estate, have a credit rating of "AA-" or better or "A-1+" or better, as applicable, by S&P (except that
           Eligible Investments in an amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding
           may be rated "A-1") and "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by
           Moody's, and, in each case, is not put on credit watch (with negative implications);

                     (b)      demand and time deposits in, trust accounts with, and certificates of deposit of, any
           depository institution or trust company (including the Trustee) incorporated under the laws of the United
           States of America or any state thereof and subject to the supervision and examination by federal and/or
           state banking authorities so long as the commercial paper and/or debt obligations of such depository
           institution or trust company (or, in the case of the principal depository institution in a holding company
           system, the commercial paper or debt obligations of such holding company) at the time of purchase or
           contractual commitment providing for such purchase have a credit rating of "AA-" or better, in the case of
           debt obligations, or "A-1+" or better, in the case of commercial paper, by S&P (except that Eligible
           Investments in an amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be




                                                          A-13
                                                                                                       008287
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 13606/09/21 Page 158 of 344 PageID 11135
Case 3:21-cv-00538-N Document 26-31 Filed


           rated "A-1") and "Aa3" or better (if such obligation has a long-term rating) or “P-1” or better by Moody's,
           and, in each case, is not put on credit watch (with negative implications);

                     (c)      registered securities bearing interest or sold at a discount issued by any corporation
           incorporated under the laws of the United States of America or any state thereof that have a credit rating of
           "AA-" or better by S&P and "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by
           Moody's at the time of such purchase or contractual commitment providing for such purchase, and, in each
           case, is not put on credit watch (with negative implications);

                     (d)      repurchase obligations with respect to any security described in clause (a) above, entered
           into with a depository institution or trust company (acting as principal) described in clause (b) above
           (including the Trustee) or entered into with a corporation (acting as principal) whose short-term debt has a
           credit rating of "A-1+" (except that Eligible Investments in an amount up to 20% of the Aggregate
           Principal Amount of the Notes Outstanding may be rated "A-1") or better by S&P and "Aa3" or better (if
           such obligation has a long-term rating) or "P-1" or better by Moody's at the time of purchase in the case of
           any repurchase obligation for a security having a maturity not more than 183 days from the date of its
           issuance or whose long-term debt has a credit rating of "AA-" or better by S&P and "Aa3" or better (if such
           obligation has a long-term rating) by Moody's at the time of purchase in the case of any repurchase
           obligation for a security having a maturity more than 183 days from the date of its issuance and, in each
           case, is not put on credit watch (with negative implications);

                    (e)       commercial paper having at the time of purchase a credit rating of "A-l+" (except that an
           amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be rated "A-1") or
           better by S&P and "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by Moody's
           and that has a maturity of not more than 183 days from its date of issuance; provided, however, that in the
           case of commercial paper with a maturity of longer than 91 days, the issuer of such commercial paper (or,
           in the case of a principal depository institution in a holding company system, the holding company of such
           system), if rated by S&P, must have at the time of purchase a long-term credit rating of "AA-" or better by
           S&P and "Aa3" or better (if such obligation has a long-term rating) by Moody's and, in each case, is not put
           on credit watch (with negative implications);

                    (f)      off-shore money market funds, which funds have, at all times, the highest credit rating
           assigned to such investment category by S&P and Moody's; and

                    (g)      such other Eligible Investments acceptable to the Rating Agencies.

  provided, however, that: (i) Eligible Investments purchased with funds in the Collection Account shall be held until
  maturity (or sold only for an amount at least equal to the par amount of such Eligible Investment) and shall include
  only such obligations or securities as mature no later than the Business Day prior to the next Payment Date and
  Eligible Investments purchased with funds in the Initial Deposit Account shall be held until maturity (or sold only
  for an amount at least equal to the par amount of such Eligible Investment) and shall include only such obligations
  or securities as mature no later than the Business Day prior to the date expected to be used and in any event prior to
  the Initial Deposit Redemption Date; (ii) none of the foregoing obligations or securities shall constitute Eligible
  Investments if all, or substantially all, of the remaining amounts payable thereunder shall consist of interest and not
  principal payments; (iii) none of the S&P ratings required above shall have a subscript of "r", "t", "p", "pi" or "q";
  (iv) none of the foregoing obligations or securities shall constitute Eligible Investments if such obligations or
  securities are mortgage-backed securities; (v) no such obligation may be margin stock, securities which have a
  mandatory or optional conversion to equity or securities which are subject to an Offer; (vi) no such obligation may
  have coupons or other payments that are subject to U.S. withholding tax or are subject to foreign withholding under
  the terms of the underlying instruments where the issuer is not required to make "gross-up" payments sufficient to
  cause the net amount to be received on the debt obligations to equal the amount that would have been paid had no
  such withholding tax applied; and (vii) any such Eligible Investment purchased on the basis of S&P's short-term
  rating of "A-1" shall mature not later than thirty (30) days after the date of purchase. Eligible Investments may
  include those Eligible Investments with respect to which the Trustee or its Affiliates provide services.



                                                          A-14
                                                                                                       008288
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 13606/09/21 Page 159 of 344 PageID 11136
Case 3:21-cv-00538-N Document 26-31 Filed


           "Equity Portfolio Collateral": Any security (or any other right, interest or property or securities
  entitlement) which does not entitle the holder thereof to receive periodic payments of interest no less frequently than
  semiannually and one or more installments of principal, in cash and sufficient to retire in full the stated principal
  amount thereof on the stated maturity date therefor; provided, however, that such definition will not include
  warrants, profit participations or similar equity-based rights that are a component of a Unit to the extent that the
  Aggregate Principal Amount of Portfolio Collateral in the Trust Estate with a warrant, profit participation or similar
  equity-based right attached thereto as a component of a Unit does not exceed 10% of the Aggregate Principal
  Amount of all Pledged Securities in the Trust Estate.

           "ERISA": The United States Employee Retirement Income Security Act of 1974, as amended from time to
  time.

           "Euroclear": Euroclear Bank S.A./N.V., as operator of The Euroclear System, and any successor thereto.

           "Event of Default": The meaning specified herein under "Legal Structure—The Indenture—Events of
  Default."

           "Exchange Act": The United States Securities Exchange Act of 1934, as amended.

           "Exchange Date": As defined under "Description of the Notes—Form, Transfer and Transfer Restrictions."

           "Exchange Offer": With respect to any item of Portfolio Collateral, (i) an offer by the issuer of such item of
  Portfolio Collateral or by any other Person made to all holders of such item of Portfolio Collateral to exchange such
  item of Portfolio Collateral held by them for an item of Equity Portfolio Collateral or other debt instruments that do
  not otherwise satisfy the definition of Portfolio Collateral or (ii) any solicitation by such issuer or other Person to
  amend, modify or waive any provision of such item of Portfolio Collateral or of the related Underlying Instrument,
  the effect of which would be to convert such item of Portfolio Collateral into an item of Equity Portfolio Collateral
  or other debt instruments that do not otherwise satisfy the definition of Portfolio Collateral.

           "Expected Maturity Date": With respect to the Class X Notes, the Payment Date occurring in August 2013.

          "Expense Reimbursement Account": An account maintained by the Trustee on behalf of the Issuer into
  which U.S. $50,000 will be deposited on the Closing Date for the purpose of paying Issuer Base Administrative
  Expenses which are paid between Payment Dates when they are due and payable during such time.

           "Extended Final Maturity Date": Shall mean, if a Maturity Extension has occurred, the sixteenth Payment
  Date after the then current Extended Final Maturity Date (or, in the case of the First Extended Final Maturity Date,
  the Payment Date in August 2025).

          "Extended Revolving Period End Date": As defined under "Confidential Offering Circular Summary—
  Extension of the Revolving Period and the Final Maturity Date."

          "Extended Weighted Average Life Date": As defined under "Confidential Offering Circular Summary—
  Extension of the Revolving Period and the Final Maturity Date."

         "Extension": Shall mean an extension of the Revolving Period, the Stated Maturity of the Notes and the
  Weighted Average Life Test in accordance with the Indenture.

           "Extension Bonus Payment": Shall mean, with respect to each Maturity Extension, a single payment to
  each applicable Noteholder set forth in "Description of the Notes— Extension of the Revolving Period and the Final
  Maturity Date" in an amount equal to (1) in the case of the Class A-1LA Notes, 0.25% of the Aggregate Principal
  Amount thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the case of the
  Class A-1LB Notes, 0.25% of the Aggregate Principal Amount thereof held by such beneficial owner as of the
  applicable Extension Effective Date, (3) in the case of the Class A-2L Notes, 0.25% of the Aggregate Principal
  Amount thereof held by such beneficial owner as of the applicable Extension Date, (4) in the case of the Class A-3L
  Notes, 0.50% of the Aggregate Principal Amount thereof held by such beneficial owner as of the applicable


                                                          A-15
                                                                                                       008289
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 13606/09/21 Page 160 of 344 PageID 11137
Case 3:21-cv-00538-N Document 26-31 Filed


  Extension Effective Date, (5) in the case of the Class A-4L Notes, 0.50% of the Aggregate Principal Amount thereof
  held by such beneficial owner as of the applicable Extension Effective Date, and (6) in the case of the Class B-1L
  Notes, 0.50% of the Aggregate Principal Amount thereof held by such beneficial owner as of the applicable
  Extension Effective Date.

           "Extension Bonus Eligibility Certification": Shall mean, with respect to each Maturity Extension and each
  beneficial owner of Notes other than Extension Sale Securities, the written certification by such beneficial owner
  acceptable to the Issuer to the effect that it held Notes other than Extension Sale Securities on the applicable
  Extension Effective Date, including the Aggregate Principal Amount thereof and wire transfer instructions for the
  Extension Bonus Payment and any required documentation thereunder.

           "Extension Conditions": As defined under "Description of the Notes—Extension of the Revolving Period
  and the Final Maturity Date."

           "Extension Determination Date": Shall mean the 8th Business Day prior to each Extension Effective Date.

          "Extension Effective Date": As defined under "Confidential Offering Circular Summary—Extension of the
  Revolving Period and the Final Maturity Date."

           "Extension Notice": As defined under "Description of the Notes—Extension of the Revolving Period and
  the Final Maturity Date."

            "Extension Purchase Price": Shall mean the purchase price payable by the Extension Qualifying
  Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an amount equal to
  (i) in the case of the Notes, the Aggregate Principal Amount thereof, plus accrued and unpaid interest as of the
  applicable Extension Effective Date (giving effect to any amounts paid to the Holder on such date), (ii) in the case of
  the Preferred Shares, an amount that, when taken together with all payments and distributions made in respect of
  such Preferred Shares since the Closing Date would cause such Preferred Shares to have received (as of the date of
  purchase thereof) an Internal Rate of Return of 12.0% (assuming such purchase date was a "Payment Date" under
  the Indenture); provided, however, that if the applicable Extension Effective Date is on or after the date on which
  such Holders have received an Internal Rate of Return equal to or in excess of 12.0%, the applicable Extension
  Purchase Price for such Preferred Shares shall be zero.

           "Extension Qualifying Purchasers": Shall mean the Servicer (or any of its Affiliates acting as principal or
  agent); provided that in the event the Servicer elects not to purchase Securities from Holders pursuant to the
  Extension Conditions set forth in "Description of the Notes—Extension of the Revolving Period and the Final
  Maturity Date"; "Extension Qualifying Purchasers" shall mean one or more qualifying purchasers (which may
  include the Initial Purchaser or any of its Affiliates acting as principal or agent) designated by the Servicer;
  provided, however, none of the Servicer, the Initial Purchaser, or any of their respective Affiliates shall have any
  duty to act as an Extension Qualifying Purchaser.

           "Extension Sale Notice": As defined under "Description of the Notes—Extension of the Revolving Period
  and the Final Maturity Date."

           "Extension Sale Notice Period": As defined under "Description of the Notes—Extension of the Revolving
  Period and the Final Maturity Date."

           "Extension Sale Securities": As defined under "Description of the Notes—Extension of the Revolving
  Period and the Final Maturity Date."

            "Final Maturity Date": With respect to the Notes (other than the Class X Notes) the Payment Date
  occurring in August 2021 and with respect to the Class X Notes, the Payment Date occurring in August 2013 or such
  earlier date on which the Aggregate Principal Amount of each Class of Notes, is paid in full, including in connection
  with an Optional Redemption; provided that the "Final Maturity Date" with respect to the Notes (other than the
  Class X Notes) will be extended to the applicable Extended Final Maturity Date upon the occurrence of a Maturity
  Extension.

           "Fitch": Fitch Ratings or any successor thereto.



                                                          A-16
                                                                                                       008290
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 13606/09/21 Page 161 of 344 PageID 11138
Case 3:21-cv-00538-N Document 26-31 Filed


           "Fixed Rate Collateral": An item of Portfolio Collateral that bears interest at a fixed rate.

           "Floating Rate Collateral": An item of Portfolio Collateral that bears interest at a floating rate.

           "Form-Approved Synthetic Security": A Synthetic Security (a)(i) the Reference Obligation of which would
  be eligible for purchase by the Issuer as an item of Portfolio Collateral without any required action by the Rating
  Agencies or for which each of the Rating Agencies has confirmed in writing that the use of which would not result
  in a reduction or withdrawal of the then-current rating of any Class of Notes or (ii) the Reference Obligation of
  which would satisfy clause (i) but for the currency in which it is payable and such Synthetic Security is payable in
  U.S. dollars, does not provide for physical settlement and does not expose the Issuer to currency risk, (b) the
  documentation of which conforms (but for the amount and timing of periodic payments, the name of the Reference
  Obligation, the notional amount, the effective date, the termination date and other similarly necessary changes) to a
  form in respect of which each of the Rating Agencies has confirmed in writing that the use of which would not result
  in a reduction or withdrawal of the then-current rating of any Class of Notes was previously obtained, (c) which
  provides that any "credit event" thereunder shall not include restructuring (other than modified restructuring as
  defined in the 2003 ISDA Credit Derivative Definitions), repudiation, moratorium, obligation default or obligation
  acceleration unless such Synthetic Security may be settled only through a physical settlement of a deliverable
  obligation to the Issuer and not in cash, (d) which has been certified in writing by the Servicer to the Trustee and the
  Issuer as meeting the requirements of this definition and (e) for which the Issuer has provided S&P and Moody's
  notice of the purchase of such Synthetic Security no less than five Business Days prior to such purchase; provided
  that Moody's or S&P may revoke its consent to a Form-Approved Synthetic Security upon 30 days' written notice to
  the Trustee and the Issuer.

           "Global Note": Rule 144A Global Notes, together with Regulation S Global Notes.

           "Group A Country": Australia, Canada, the United Kingdom, the Federal Republic of Germany or The
  Netherlands (so long as the U.S. dollar denominated sovereign debt obligations of such jurisdiction are rated at least
  "Aa2" by Moody's and the foreign currency issuer credit rating assigned by S&P to such jurisdiction is at least "AA"
  and, in each case, is not put on credit watch (with negative implications)).

           "Group B Country": Austria, Belgium, Bermuda, Denmark, Finland, France, Ireland, Italy, Liechtenstein,
  Luxembourg, New Zealand, Norway, Portugal, Spain, Sweden or Switzerland or any other member state of the
  European Union (as of the Closing Date) identified from time to time by the Servicer and subject to the satisfaction
  of the Rating Condition with respect to each Rating Agency with respect thereto (so long as the U.S. dollar
  denominated sovereign debt obligations of such jurisdiction are rated at least "Aa2" by Moody's and the foreign
  currency issuer credit rating assigned by S&P to such jurisdiction is at least "AA" and, in each case, is not put on
  credit watch (with negative implications)).

           "HFP": Highland Financial Partners, L.P., or an affiliate or subsidiary thereof, in each case, an affiliate of
  the Servicer.

           "HFP Shares": Preferred Shares beneficially owned or controlled by HFP.

           "Highland": Highland Capital Management, L.P.

          "Holder" and "Noteholder": The Person in whose name a Note is registered in the Note Register or in
  whose name a Preferred Share is registered in the Preferred Share Register.

           "Indenture": The Indenture to be dated as of May 10, 2006 among the Issuer, the Co-Issuer and JPMorgan
  Chase Bank, National Association, as trustee and as securities intermediary, pursuant to which the Notes will be
  issued, as it may be amended or supplemented from time to time.

           "Initial Consent Period": Shall mean the period of 15 Business Days from but excluding the date on which
  the Trustee provided notice of a proposed supplemental indenture pursuant to the Indenture to the Holders of any
  Notes or Preferred Shares.




                                                            A-17
                                                                                                           008291
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 13606/09/21 Page 162 of 344 PageID 11139
Case 3:21-cv-00538-N Document 26-31 Filed


           "Initial Deposit Account": An account maintained by the Trustee on behalf of the Issuer into which the
  cash constituting the Deposit will be deposited on the Closing Date pending use to purchase additional Original
  Portfolio Collateral.

          "Initial Deposit Redemption": A redemption of the Class X Notes and the Class A-1LA Notes as described
  under "Description of the Notes—Initial Deposit Redemption."

           "Initial Deposit Redemption Date": The November 2006 Payment Date.

           "Initial Portfolio Collateral" : The Portfolio Collateral that, in the case of CLO Securities, will be purchased
  on or prior to the Closing Date and, in the case of Portfolio Loans, will be purchased on or before the Closing Date
  or identified by the Issuer and for which commitments will be entered into on or prior to the Closing Date for
  purchase on or as soon as practicable after (not scheduled to exceed sixty (60) days after) the Closing Date with the
  net proceeds from the sale of the Notes and the net proceeds from the sale of the Preferred Shares on the Closing
  Date, which Initial Portfolio Collateral is set forth in the Indenture.

           "Initial Portfolio Collateral Amount": U.S.$765,000,000 (or such larger Aggregate Principal Amount of
  Portfolio Collateral as may be purchased on or before the Closing Date by the Issuer).

           "Initial Purchaser": Bear, Stearns & Co. Inc.

           "Insured Notes": As described under "Description of the Notes—Option to Acquire Bond Insurance."

           "Interest Coverage Ratio": As described under "Description of the Notes—Interest Coverage Test".

           "Interest Coverage Test": A test which is applicable on each Payment Date after the second Payment Date
  and will be satisfied as of such determination date if the Interest Coverage Ratio will be at least 1.5%.

            "Internal Rate of Return": With respect to any Payment Date, the annualized discount rate at which the sum
  of the discounted values of the following cashflows is equal to zero, assuming discounting on a quarterly basis as of
  each Payment Date: (1) the Notional Amount of the Preferred Shares (which amount will be deemed to be negative
  for purposes of this calculation), (2) each distribution of Collateral Interest Collections made to the holders of the
  Preferred Shares on any prior Payment Date and, to the extent necessary to reach the applicable Internal Rate of
  Return, such Payment Date and (3) each distribution of Collateral Principal Collections made to the holders of the
  Preferred Shares on any prior Payment Date and, to the extent necessary to reach the applicable Internal Rate of
  Return, such Payment Date.

           "Investment Company Act": The United States Investment Company Act of 1940, as amended from time to
  time.

            “Investor Corp.”: Rockwall Investors Corp., a Cayman Islands limited liability company, which will hold
  all of the Class I Preferred Shares, and which will issue its preferred shares to third party investors.

           "Irish Paying Agent": RSM Robson Rhodes LLP, or any successors thereto.

          "Issuer": Rockwall CDO Ltd., an exempted company incorporated with limited liability under the laws of
  the Cayman Islands.

            "Issuer Base Administrative Expenses": With respect to any Payment Date, the administrative expenses
  paid or payable by the Issuer during the applicable Due Period, including, without limitation, taxes, government
  fees, indemnities, registered office fees and expenses for third party loan pricing services and accountants, if any, in
  the following order: (i) pro rata, taxes of the Co-Issuers, surveillance fees, shadow rating fees and credit estimate
  fees, if any, of the Rating Agencies; fees due to any Listing and Paying Agent; fees due to any stock exchange on
  which any Class of the Notes or the Preferred Shares are listed; governmental fees, registered office fees and any
  other fees which are deemed necessary by the Servicer for administration of the Trust Estate, and (ii) pro rata



                                                           A-18
                                                                                                         008292
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 13606/09/21 Page 163 of 344 PageID 11140
Case 3:21-cv-00538-N Document 26-31 Filed


  reimbursement of expenses (including indemnities) of the Servicer required to be paid pursuant to the Servicing
  Agreement; and all expenses of the Administrator, the Listing and Paying Agent, the Securities Intermediary (if not
  the same person as the Trustee), the accountants, any fiscal agent retained in connection with the issuance of income
  notes, if any, in which the primary collateral for such income notes are obligations of the Issuer, any expenses of
  Investor Corp. and all other administrative expenses of the Co-Issuers, each as determined as of the Calculation Date
  relating to such Payment Date and as set forth in the related Note Valuation Report.

           "Issuer Excess Administrative Expenses": With respect to any Payment Date, (i) the administrative
  expenses (including indemnities) or other amounts paid or payable by the Issuer during the applicable Due Period,
  as determined as of the Calculation Date relating to such Payment Date and as set forth in the related Note Valuation
  Report, in excess of the amount of the Issuer Base Administrative Expenses for the corresponding period, (ii) the
  Trustee's administrative expenses for the Due Period relating to such Payment Date in excess of the amount
  provided for in the definition of Trustee Administrative Expenses and (iii) Preferred Shares Administrative
  Expenses for the Due Period relating to such Payment Date in excess of the amount provided for in clause (B) under
  "Description of the Notes—Adjusted Collateral Collections."

           "LIBOR": For any Periodic Interest Accrual Period, the London interbank offered rate for three-month
  U.S. dollar deposits as determined by the Calculation Agent as described under "Description of the Notes—
  Payments on the Notes; Priority of Distributions" herein. LIBOR for the initial Periodic Interest Accrual Period will
  be determined through the use of straight-line interpolation by reference to two rates calculated in accordance with
  the provisions above, one of which shall be for five-month U.S. dollar deposits and the other of which shall be for
  six-month U.S. dollar deposits.

           "LIBOR Determination Date": The second London Business Day prior to the commencement of a Periodic
  Interest Accrual Period.

           "Loan Funding Account": An account maintained by the Trustee on behalf of the Issuer into which the
  Issuer will be required to remit the full amount of the Issuer's commitment to make or otherwise fund draws related
  to any Delayed Drawdown Loans and Revolving Loans in the Portfolio Collateral.

          "London Business Day": Any day on which dealings in deposits in U.S. dollars are transacted in the
  London interbank market.

           "Majority": With respect to the Notes, the Holders of more than 50% of the Aggregate Principal Amount
  of the Outstanding Notes, voting as a single class; provided that upon the occurrence of a Default or an Event of
  Default under the Indenture, "Majority" shall mean the Holders of more than 50% of the Controlling Class, voting
  together as a single class. With respect to the Preferred Shares, the Holders of more than 50% of the Preferred
  Shares.

          "Mandatory Redemption": An O/C Redemption or a Rating Confirmation Failure Redemption.

          "Market Value": On any date of determination with respect to an item of Portfolio Collateral, any of:

                   (a)      the average of the bid-side prices for the purchase of such item of Portfolio Collateral
          determined by an Approved Pricing Service that derives valuations by polling broker-dealers (independent
          from the Servicer); or

                   (b)       the arithmetic average of bid-side quotations for the purchase of such item of Portfolio
          Collateral obtained by the Servicer from three or more broker-dealers (provided if upon reasonable efforts
          of the Servicer, quotations from three broker-dealers are not available, the lower of the quotations from two
          broker-dealers may be used), in each case, independent from the Servicer, in the relevant market; provided
          that one such bid must be from a broker-dealer other than Bear Stearns or an Affiliate of Bear Stearns and
          any bid received from Bear Stearns or an Affiliate of Bear Stearns hereunder cannot be more than 10%
          higher than the next highest bid; and




                                                         A-19
                                                                                                      008293
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 13606/09/21 Page 164 of 344 PageID 11141
Case 3:21-cv-00538-N Document 26-31 Filed


                    (c)       if the determinations of the broker-dealers specified in the foregoing clauses (a) or (b) are
           not available (as reasonably determined by the Servicer) and so long as the Servicer is subject to the
           Investment Advisors Act of 1940, as amended, the bid-side market value of such item of Portfolio
           Collateral as certified by the Servicer as consistent with reasonable and customary market practice;
           provided, that, as of any date of determination (x) no more than 5.0% of the Aggregate Principal Amount of
           Portfolio Collateral may have market values determined in the manner provided in this clause (c) and (y) if
           the item of Portfolio Collateral constitutes collateral for any other issuer or account managed by the
           Servicer or its Affiliates, the Market Value of such item of Portfolio Collateral determined pursuant to this
           clause (c) shall be consistent with the market value applied by the Servicer or its Affiliates for such item of
           Portfolio Collateral for such for such other issuers or accounts; and

                     (d)       if the market value cannot be determined in the manner described in clause (a), (b) or (c)
           above, an amount equal to the Principal Balance of the Portfolio Collateral as of such date multiplied by the
           Applicable Percentage for such item of Portfolio Collateral; provided, that if the market value cannot be
           determined in the manner described in clause (a), (b) or (c) above for more than thirty (30) Business Days
           immediately following any date such market value is determined pursuant to this clause (d), then the
           market value of such item of Portfolio Collateral shall be automatically deemed to be zero following such
           thirty (30) Business Day period until the market value can be determined in the manner described in clause
           (a), (b) or (c) above as of any date of determination;

           provided that (A) for purposes of determining Market Value, but subject to clause (b) hereof, Bear Stearns
  will be deemed to be independent from the Servicer (provided that any quotes received from such entity will be on
  an arm's-length basis); (B) the Market Value of any item of Portfolio Collateral with respect to which the Issuer has
  entered into a commitment to sell but has not settled will be deemed to be the agreed sales price therefor
  (determined exclusive of accrued interest); and (c) the Market Value is determined only for purposes of compliance
  with covenants, coverage tests, overcollateralization tests, or any other requirements or tests set forth herein, or the
  determination of redemption prices.

          "Maturity Extension": As defined under "Confidential Offering Circular Summary—Extension of the
  Revolving Period and the Final Maturity Date."

          "Minimum Average Recovery Rate": As described under "Security for the Notes—Criteria for Purchase
  and Substitution of Collateral—Collateral Quality Matrix Tests."

          "Minimum Average Recovery Rate Test": As described under "Security for the Notes—Criteria for
  Purchase and Substitution of Collateral—Minimum Average Recovery Rate Test."

           "Moody's": Moody's Investors Service, Inc. or any successor thereto.

           "Moody's Asset Correlation Test" or "MAC Test": As described under "Security for the Notes—Criteria
  for Purchase and Substitution of Collateral—Moody's Asset Correlation Test and Weighted Average Rating Test."

           "Moody's Rating": The rating determined in accordance with the methodology described in the Indenture.

           "Non-Call Period": The period beginning on the Closing Date and ending on August 1, 2010.

           "Non-Consenting Holder": With respect to any supplemental indenture proposed pursuant to the Indenture
  that requires the consent of one or more Holders of the Notes or the Preferred Shares, any such Holder, or, in the
  case of Notes or Preferred Shares in global form, any beneficial owner, that either (i) has declared in writing that it
  will not consent to such supplemental indenture or (ii) has not consented to such supplemental indenture within 15
  Business Days from the date on which the Trustee provided notice of such proposed supplemental indenture
  pursuant to the Indenture to such Holder or beneficial owner; provided, that in the case of the Non-Call Period,
  "Non-Consenting Holder" shall exclude any Holder of Class A-1LA Notes (unless such Holder has consented in
  writing to be designated as a Non-Consenting Holder) and the Amendment Buy-Out Option shall not be applicable
  to such Class A-1LA Notes.




                                                           A-20
                                                                                                         008294
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 13606/09/21 Page 165 of 344 PageID 11142
Case 3:21-cv-00538-N Document 26-31 Filed


          "Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio Collateral that is located outside the
  United States and is not a Permitted Non-U.S. Obligor.

           "Note Valuation Report": With respect to each Payment Date, the report prepared by or on behalf of the
  Issuer in accordance with the Indenture reflecting, among other things, the Collections made during the applicable
  Due Period and the distributions to be made on such Payment Date.

         "Notes": The Class X Notes, the A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class
  A-3L Notes, the Class A-4L Notes and the Class B-1L Notes.

           "Notional Amount": When used with respect to the Preferred Shares as of any date of determination, $1.00
  per Preferred Share.

             "O/C Redemption": The redemption of a Class or Classes of the Notes other than the Class X Notes
  (including, with respect to the Class B-1L Notes, the applicable Periodic Rate Shortfall Amount, as described
  herein) to the extent necessary such that both the Overcollateralization Tests and the Interest Coverage Test are
  satisfied.

            "Offer": With respect to any security, (a) any offer by the issuer of such security or by any other Person
  made to all of the holders of such class of security to purchase or otherwise acquire all such securities (other than
  pursuant to any redemption in accordance with the terms of the related Underlying Instruments) or to exchange such
  securities for any other security or other property or (b) any solicitation by the issuer of such security or any other
  Person to amend, modify or waive any provision of such security or any related Underlying Instrument.

          "Optional Redemption": The redemption of the Notes, in whole or in part, at the direction of a specified
  amount of Preferred Shares, on any Optional Redemption Date and in accordance with the terms specified herein.

            "Optional Redemption Date": The Payment Date fixed by the Issuer for an Optional Redemption which
  shall be no earlier than the first Payment Date occurring in August 1, 2010.

          "Optional Redemption Price": With respect to each Class of Notes, an amount equal to the aggregate of (i)
  the Aggregate Principal Amount of such Class of Notes as of the Optional Redemption Date, (ii) the applicable
  Cumulative Interest Amount with respect to the Optional Redemption Date and (iii) any unpaid Extension Bonus
  Payments in respect of such Notes.

           For any Partial Optional Redemption, the Optional Redemption Price shall be equal to the applicable
  Partial Redemption Percentage of the Optional Redemption Price that would have applied for a Total Optional
  Redemption occurring on the applicable Optional Redemption Date.

           "Original HFP Share Amount": The amount of HFP Shares acquired by the Servicer Entities on the Closing
  Date.

            "Original Portfolio Collateral": The Portfolio Collateral, including the Initial Portfolio Collateral,
  purchased by the Issuer with the Deposit on or before the Effective Date and, in the case of Portfolio Loans, which
  will be identified by the Issuer and for which commitments will be entered into on or prior to the Effective Date for
  purchase on or as soon as practicable thereafter (but not scheduled to exceed sixty (60) days thereafter).

           "Outstanding": With respect to the Notes, as of the date of determination, "Outstanding" refers to all Notes
  theretofore authenticated and delivered under the Indenture except:

                                      (i)     Notes theretofore canceled by the Registrar or delivered (or to be
                             delivered pursuant to the Indenture) to the Registrar for cancellation;

                                      (ii)    Notes or portions thereof for whose payment or redemption money in
                             the necessary amount has been theretofore irrevocably deposited with the Trustee or any
                             Paying Agent in trust for the Holders of such Notes; provided that, if such Notes or



                                                          A-21
                                                                                                       008295
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 13606/09/21 Page 166 of 344 PageID 11143
Case 3:21-cv-00538-N Document 26-31 Filed


                             portions thereof are to be redeemed, notice of such redemption has been duly given
                             pursuant to the Indenture or provision therefor satisfactory to the Trustee has been made;

                                      (iii)    Notes in exchange for or in lieu of which other Notes have been
                             authenticated and delivered pursuant to the Indenture, unless proof satisfactory to the
                             Trustee is presented that any such Notes are held by a protected purchaser; and

                                     (iv)    Notes alleged to have been mutilated, destroyed, lost or stolen for
                             which replacement Notes have been issued as provided in the Indenture;

  provided that, in determining whether the Holders of the requisite Aggregate Principal Amount have given any
  request, demand, authorization, direction, notice, consent or waiver under the Indenture, Notes owned by or pledged
  to the Issuer, the Trustee or any other obligor upon the Notes or any Affiliate of the Issuer, the Trustee or of such
  other obligor, and solely for purposes of termination of the Servicer, the Servicer and any Affiliate thereof, shall be
  disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in
  relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Notes that a
  responsible officer of the Trustee has actual knowledge to be so owned or pledged shall be so disregarded.

  With respect to the Preferred Shares, as of the date of determination, "Outstanding" refers to the total aggregate
  amount of all Class I Preferred Shares and Class II Preferred Shares issued and outstanding as indicated in the share
  register of the Issuer.

            "Overcollateralization Haircut Amount": With respect to any date of determination, an amount equal to the
  sum of:

            (A)     the greatest of the following:

                    (a) the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  Aggregate Principal Amount of all CLO Securities (other than Deferred Interest PIK Bonds and Defaulted Portfolio
  Collateral) on such date of determination that have an S&P Rating or a Moody's Rating within the CCC Rating
  Category;

                     (b) the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  excess, if any, of (x) the Aggregate Principal Amount of all CLO Securities included in the pledged Portfolio
  Collateral (other than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination
  that have an S&P Rating or a Moody's Rating within the B Rating Category or an S&P Rating or a Moody's Rating
  within the CCC Category over (y) 5.0% of the Aggregate Par Amount as of the date of the applicable
  Overcollateralization Test; provided that at no time during the period commencing on the Closing Date through the
  Final Maturity Date, shall the Aggregate Principal Amount of all CLO Securities exempt from haircut based on
  subclause (y) above exceed in the aggregate 5% of the Required Portfolio Collateral Amount; and

                     (c) the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  excess, if any, of (x) the Aggregate Principal Amount of all CLO Securities included in the pledged Portfolio
  Collateral (other than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination
  that have an S&P Rating or a Moody's Rating within the BB Rating Category, the B Rating Category or the CCC
  Rating Category over (y) 10.25% of the Aggregate Par Amount as of the date of the applicable Overcollateralization
  Test; provided that if at the date of measurement, Portfolio Loans within the CCC Rating Category is less than
  6.25% of the Aggregate Par Amount, then 10.25% will be increased by the difference between 6.25% and
  percentage of the Aggregate Par Amount representing Portfolio Loans in the CCC Rating Category;

           provided that for the avoidance of doubt, for purposes of clauses (a), (b) and (c) above, the applicable
  Overcollateralization Haircut Percentage shall always be applied first to the lowest rated Portfolio Collateral that
  falls within such clause, then to the next lowest rated Portfolio Collateral, etc., so that the maximum applicable
  haircut shall be applied to the Portfolio Collateral;

            plus



                                                           A-22
                                                                                                        008296
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 13606/09/21 Page 167 of 344 PageID 11144
Case 3:21-cv-00538-N Document 26-31 Filed


           (B)       the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  excess, if any, of (x) the Aggregate Principal Amount of all Portfolio Loans included in the pledged Portfolio
  Collateral (other than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination
  that have an S&P Rating or a Moody's Rating within the CCC Rating Category over (y) 6.25% of the Aggregate Par
  Amount as of the applicable Overcollateralization Test.

           "Overcollateralization Haircut Percentage": (i) With respect to CLO Securities with an S&P Rating or a
  Moody's Rating falling within the BB Rating Category, 10%, (ii) with respect to CLO Securities with an S&P
  Rating or a Moody's Rating falling within the B Rating Category, 20%, (iii) with respect to Portfolio Loans with an
  S&P Rating or a Moody's Rating falling within the CCC Rating Category, the greater of (x) 30% and (y) one minus
  the weighted average Market Value of all Portfolio Loans with an S&P Rating or a Moody's Rating falling within
  the CCC Rating Category and (iv) with respect to CLO Securities with an S&P Rating or a Moody's Rating falling
  within the CCC Rating Category, 50%.

          "Overcollateralization Ratio": The Class A               Overcollateralization     Ratio   or   the   Class   B-1L
  Overcollateralization Ratio, as the context may require.

          "Overcollateralization     Ratio   Adjustment":    As    described    under      "Description   of    the   Notes—
  Overcollateralization Tests."

           "Overcollateralization Tests": With respect to any date of determination, tests met when the Class A
  Overcollateralization Ratio is at least equal to the Class A Overcollateralization Percentage and the Class B-1L
  Overcollateralization Ratio is at least equal to the Class B-1L Overcollateralization Percentage, each relating to such
  date of determination.

           "Partial Deferred Interest Bonds": Any debt obligation, with respect to which a portion of the interest
  thereon can be partially deferred without causing a payment default of such debt obligation under its underlying
  documents. For purposes of calculating the Weighted Average Coupon, the portion of interest that is deferrable with
  respect to any Partial Deferred Interest Bond will be assumed to be zero.

            "Partial Optional Redemption": An Optional Redemption in part, in accordance with the terms specified
  herein.

          "Participation": With respect to a Portfolio Loan, a participation interest in a commercial loan purchased
  from a Selling Institution which does not entitle the holder thereof to direct rights against the obligor.

           "Paying Agent": The Trustee, the Irish Paying Agent or any other depository institution or trust company
  authorized by the Co-Issuers pursuant to the Indenture to pay principal of or any interest that may become payable
  on any Class of Notes on behalf of the Co-Issuers.

          "Paying and Transfer Agency Agreement": The Paying and Transfer Agency Agreement dated as of May
  10, 2006, relating to the Preferred Shares.

           "Paying and Transfer Agent": JPMorgan Chase Bank, National Association, as Paying and Transfer Agent
  with respect to (i) the Preferred Shares and (ii) the preferred shares issued by Investor Corp.

           "Payment Date": November 1, February 1, May 1 and August 1 of each year, commencing November 1,
  2006 (or if any such date is not a Business Day, the next succeeding Business Day).

           "Payment Date Equity Securities": With respect to any Payment Date, Distributable Equity Securities that
  the Issuer, in its sole discretion but on the advice of the Servicer, elects to distribute in lieu of cash on such Payment
  Date to the Holders of Preferred Shares in accordance with the terms hereof.

          "Periodic Interest": With respect to each Class of Notes, interest on such Class payable on each Payment
  Date and accruing during each Periodic Interest Accrual Period at the Applicable Periodic Rate.



                                                            A-23
                                                                                                            008297
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 13606/09/21 Page 168 of 344 PageID 11145
Case 3:21-cv-00538-N Document 26-31 Filed


         "Periodic Interest Accrual Period": With respect to any Payment Date, the period commencing on the prior
  Payment Date (or the Closing Date in the case of the first Payment Date) and ending on the day preceding such
  Payment Date.

           "Periodic Interest Amount": With respect to the Class A-1LA Notes, the Class A-1LB and the Class X
  Notes and any Payment Date, the aggregate amount of interest accrued at the Applicable Periodic Rate during the
  related Periodic Interest Accrual Period on (i) with respect to the first Payment Date, the daily average Aggregate
  Principal Amount of such Class of Notes during such Periodic Interest Accrual Period, and (ii) thereafter, the
  Aggregate Principal Amount of such Class of Notes on the first day of such Periodic Interest Accrual Period (after
  giving effect to any payment of principal of such Class of Notes on such day). With respect to each other Class of
  Notes and any Payment Date, the aggregate amount of interest accrued at the Applicable Periodic Rate during the
  related Periodic Interest Accrual Period on the Aggregate Principal Amount of such Class on the first day of such
  Periodic Interest Accrual Period (after giving effect to any payment of principal of such Class of Notes on such date,
  including in connection with a redemption of a Class of Notes on any date during the related Periodic Interest
  Accrual Period).

           "Periodic Rate Shortfall Amount": With respect to each Class of Notes and any Payment Date, any shortfall
  or shortfalls in the payment of the Periodic Interest Amount on such Class of Notes with respect to any preceding
  Payment Date or Payment Dates together with interest accrued thereon at the Applicable Periodic Rate (net of all
  Periodic Rate Shortfall Amounts, if any, paid with respect to such Class of Notes prior to such Payment Date).

           "Periodic Reserve Amount": As of any date of determination, an amount equal to the sum of (i) the Trustee
  Administrative Expenses and Preferred Shares Administrative Expenses payable on the next succeeding Payment
  Date; (ii) without duplication of amounts payable pursuant to clause (i) hereof, the Issuer Base Administrative
  Expenses payable on the next succeeding Payment Date; (iii) the Base Fee Amount payable on the next succeeding
  Payment Date; (iv) the Cumulative Interest Amount for the Class A-1LA Notes, the Class A-1LB, the Class A-2L
  Notes, the Class A-3L and the Class A-4L Notes and the Periodic Interest Amount for the Class B-1L Notes due on
  the next succeeding Payment Date; and (v) the Cumulative Class X Payment due on the next succeeding Payment
  Date.

          "Permanent Regulation S Global Note": With respect to any Class, the permanent global note issued to
  non-U.S. Persons in exchange for the Temporary Regulation S Global Note of such Class after the Distribution
  Compliance Period.

            "Permitted Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio Collateral that is located in
  (a) a Group A Country or (b)(i) a Group B Country, (ii) any tax advantaged jurisdiction (including the Cayman
  Islands, Netherlands Antilles, Bermuda, Ireland, Luxembourg and the Channel Islands) or (iii) any tax advantaged
  jurisdiction or any tax neutral or other jurisdiction subject to Moody's and S&P confirming to the Issuer, the Trustee
  and the Servicer that an immediate withdrawal, reduction or other adverse action with respect to any then current
  rating (including any private or confidential rating) of any Class of Notes will not occur as a result of such obligor
  being a Permitted Non-U.S. Obligor); provided that, with respect to the obligors of an item of Portfolio Collateral
  qualifying as Permitted Non-U.S. Obligors under this clause (b)(ii), at least 80% of such obligor's underlying assets
  must be domiciled in the United States or another Permitted Non-U.S. Obligor jurisdiction to so qualify as a
  Permitted Non-U.S. Obligor. For purposes of this definition, the Servicer may specify the location of a Permitted
  Non-U.S. Obligor to be the country in which at least 80% of such obligor's underlying assets are domiciled, if such
  assets are domiciled in the United States or another Permitted Non-U.S. Obligor jurisdiction; provided that the
  Aggregate Principal Amount of the Portfolio Collateral as to which the Servicer so specifies the location of a
  Permitted Non-U.S. Obligor may not exceed 5% of the Aggregate Par Amount. If the location of a Permitted Non-
  U.S. Obligor is specified by the Servicer to be in a country other than where it is domiciled in accordance with the
  foregoing sentence, for purposes of the concentration limitations and collateral quality tests described herein, such
  item of Portfolio Collateral will be considered to be domiciled in the country so specified.

            "Person": Any individual, corporation, partnership, limited liability company, joint venture, association,
  joint stock company, trust (including any beneficiary thereof), unincorporated organization or government or any
  agency or political subdivision thereof.



                                                          A-24
                                                                                                       008298
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 13606/09/21 Page 169 of 344 PageID 11146
Case 3:21-cv-00538-N Document 26-31 Filed


           "PIK Bond": Any item of Portfolio Collateral that, pursuant to the terms of the related Underlying
  Instruments, permits the payment of interest thereon to be deferred and capitalized or otherwise provides that
  interest will accrue on such deferred interest or that issues identical securities in place of payments of interest in
  cash.

           "Pledged Securities": On any date of determination, the Portfolio Collateral and the Eligible Investments in
  the Trust Estate.

           "Portfolio Collateral": As described under "Security for the Notes—Portfolio Collateral—General."

            "Portfolio Improvement Exchange": The disposition, during the Revolving Period, of an item of Portfolio
  Collateral and corresponding acquisition of one or more items of Substitute Portfolio Collateral which in the
  aggregate will result in (i) the collateral quality tests, the Interest Coverage Test, the Overcollateralization Tests and
  the other collateral criteria herein being satisfied (or bring the total Portfolio Collateral closer to compliance with
  any such test or limitation) or if one or more of such collateral quality tests, Interest Coverage
  Test, Overcollateralization Tests or collateral criteria is not satisfied, the degree of compliance therewith would be
  improved and (ii) improving, on a net basis, the quality of the Portfolio Collateral as measured by such
  collateral quality tests, Interest Coverage Test, Overcollateralization Tests and collateral criteria, and (iii) in the case
  of each of clause (i) and (ii) not causing any other collateral quality tests, Interest Coverage Test,
  Overcollateralization Tests or collateral criteria, to be violated or significantly increase the likelihood of such
  violation in the future.

           "Portfolio Loan": Interests in commercial loans included in the Portfolio Collateral.

           "Preferred Shares": The 33,200,000 Class I Preferred Shares of the Issuer, par value U.S.$0.001 per share,
  and the 45,000,000 Class II Preferred Shares of the Issuer, par value U.S.$0.001 per share, that will be issued on the
  Closing Date pursuant to the Issuer’s Memorandum of Association and Articles of Association and any other
  Preferred Shares issued from time to time by the Issuer.

            "Preferred Shares Administrative Expenses": With respect to any Payment Date (including without
  limitation the Final Maturity Date), the Paying and Transfer Agent's administrative expenses for the Due Period
  relating to such Payment Date.

           "Premium": With respect to any item of Portfolio Collateral sold pursuant to the terms of the Indenture or
  called pursuant to the terms thereof, the excess of (a) the sale or call price of such item of Portfolio Collateral less
  any accrued interest with respect to such item of Portfolio Collateral over (b) the Aggregate Principal Amount of
  such item of Portfolio Collateral.

            "Principal Balance": With respect to any Pledged Security, as of any date of determination, the outstanding
  principal amount of such Pledged Security, provided that (i) unless otherwise stated herein or in the Indenture, the
  "Principal Balance" of any Delayed Drawdown Loan or Revolving Loan shall refer to the sum of the outstanding
  aggregate principal amount of such Delayed Drawdown Loan or Revolving Loan plus the amount of the unfunded
  portion of the Issuer's commitment to make or otherwise fund advances related thereto (to the extent, and without
  duplication, of amounts on deposit in the Loan Funding Account available to fund such advances), (ii) the "Principal
  Balance" of any Synthetic Security shall be equal to (a) in the case of any Synthetic Security other than a Default
  Swap, the outstanding principal amount of the Reference Obligation or the notional amount of the Synthetic Security
  related thereto and (b) in the case of any Default Swap, the cash and the principal amount of the securities in the
  related Default Swap Collateral Account reduced by the amount of any payments due and payable to the Default
  Swap Counterparty by reason of the occurrence of one or more "credit events" or other similar circumstances to the
  extent such payments have not yet been made; and (iii) with respect to any item of Equity Portfolio Collateral, the
  "Principal Balance" shall equal zero.

          "Priority of Payments": The priority of payments described under “Description of the Notes—Payments on
  the Notes; Priority of Distributions” in this Confidential Offering Circular.




                                                             A-25
                                                                                                            008299
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 13606/09/21 Page 170 of 344 PageID 11147
Case 3:21-cv-00538-N Document 26-31 Filed


          "Proposed Portfolio": As described under "Security for the Notes—S&P CDO Monitor Test."

          "Purchase Agreement": The Purchase Agreement, dated the Closing Date, between the Issuer and the
  purchaser of the Notes identified therein.

           "Purchased Accrued Interest": Interest accrued on or purchased with respect to an item of Portfolio
  Collateral as part of the price paid by the Issuer to acquire such item of Portfolio Collateral less any amount of
  Collateral Interest Collections applied by the Issuer to acquire such accrued interest at the time of purchase;
  provided that for the purchase of certain CLO Securities as of the Closing Date, such accrued interest purchased in
  connection therewith will not be considered Purchased Accrued Interest as set forth in the Indenture.

         "Qualified Institutional Buyer": A "qualified institutional buyer" as defined in Rule 144A(a)(1)
  promulgated under the Securities Act.

          "Qualified Purchaser": A "qualified purchaser" as defined in Section 3(c)(7) of the Investment Company
  Act.

           "Quarterly Collateral Amount": Shall mean, with respect to any Due Period, the average of (i) the
  Aggregate Principal Amount of Portfolio Collateral on the first day of such Due Period and (ii) the Aggregate
  Principal Amount of Portfolio Collateral on the last day of such Due Period. For purposes of such amounts, Equity
  Portfolio Collateral and Defaulted Portfolio Collateral shall be excluded in calculating the Aggregate Principal
  Amount of the Portfolio Collateral.

          "Rating Agencies": S&P and Moody's, collectively.

           "Rating Condition": With respect to any Rating Agency and any action proposed to be taken under the
  Indenture, a condition that is satisfied when such Rating Agency has confirmed in writing to the Issuer, the Trustee
  and the Servicer that no withdrawal, reduction or suspension with respect to any then current rating, if any, by such
  Rating Agency (including any private or confidential rating) of any Class of Notes will occur as a result of such
  proposed action.

          "Rating Confirmation": Written confirmation from each of the Rating Agencies that it has not reduced or
  withdrawn (and not restored) the rating assigned by it on the Closing Date to any Class of Notes.

           "Rating Confirmation Failure": A failure to obtain Rating Confirmation by the 35th day after the Effective
  Date (or if such day is not a Business Day, the succeeding Business Day).

          "Rating Confirmation Failure Redemption": The redemption of a Class or Classes of Notes, as a result of a
  Rating Confirmation Failure.

            "Record Date": With respect to any Payment Date, the Business Day immediately preceding such Payment
  Date; provided, however¸ that if any Definitive Notes are issued, the Record Date for such Definitive Notes shall be
  the fifteenth day of the calendar month preceding the month in which such Payment Date occurs.

           "Reference Banks": Four major banks in the London interbank market selected by the Calculation Agent
  (after consultation with the Servicer).

           "Reference Obligation": A security or other debt obligation that satisfies the definition of Portfolio
  Collateral other than as to payment terms; provided that notwithstanding the definition thereof, a Reference
  Obligation may be a loan (but not a participation interest in a loan, except as permitted in the Indenture).

          "Reference Obligor": The obligor under a Reference Obligation.

          "Registrar": The Trustee.




                                                         A-26
                                                                                                      008300
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 13606/09/21 Page 171 of 344 PageID 11148
Case 3:21-cv-00538-N Document 26-31 Filed


          "Regulation S Global Notes":        Temporary Regulation S Global Notes, together with the Permanent
  Regulation S Global Notes.

           "Relevant Date": As used in the Indenture, when referring to Initial Portfolio Collateral pledged to the
  Trustee on the Closing Date, the Closing Date and when referring to Portfolio Collateral pledged after the Closing
  Date, the date of such pledge.

           "Required Portfolio Collateral Amount": U.S.$850,000,000.

           "Requisite Noteholders": The Holders of at least 60% of the Aggregate Principal Amount of the
  Outstanding Notes (voting as a single class); provided that following the occurrence of a Default or an Event of
  Default under the Indenture, "Requisite Noteholders" shall mean 60% of the Aggregate Principal Amount of the
  Controlling Class, voting together as a single class. If the Person that is acting as Trustee under the Indenture is a
  Holder of any Note for its own account, such Person shall be excluded as a Holder for purposes of this definition in
  connection with the consent or approval by Noteholders of any supplemental indenture affecting the provisions
  thereof relating to the Trustee.

          "Reserve Account": An account maintained by the Trustee for the benefit of the Noteholders and the other
  secured parties under the Indenture, over which the Trustee shall have exclusive control and the sole right of
  withdrawal at the direction of the Servicer.

           "Reserve Amount": A portion of the proceeds from the sale of the Notes in an amount equal to
  US$1,600,000 to fund a portion of the payments to be made on any Payment Date in accordance with the Priority of
  Payments, or to otherwise fund any payments of interest or principal on the Notes at the direction and the sole
  discretion of the Servicer.

            "Reset Debt Security": An item of Portfolio Collateral bearing a rate of interest that varies periodically
  (including, without limitation, daily) which at the time of its inclusion in the Trust Estate has a minimum rate of
  interest of at least 5.0% per annum with respect to Fixed Rate Collateral or Collateral LIBOR with respect to
  Floating Rate Collateral, and which minimum interest rate is not subject to adjustment on and after its inclusion in
  the Trust Estate, pursuant to the terms of the related Underlying Instrument, to a rate of interest which is lower than
  the rate of interest borne by such item of Portfolio Collateral on the date that such item of Portfolio Collateral was
  included in the Trust Estate.

         "Retained Accrued Interest": Any accrued and unpaid interest with respect to any Portfolio Collateral
  which was not included in the purchase price for such collateral at the time of purchase.

           "Revolving Loan": A Portfolio Loan that, pursuant to the Underlying Instrument or Underlying Loan and
  Security Agreement that governs the rights and obligations of the parties thereto, would obligate the Issuer, if the
  Issuer were to purchase such Portfolio Loan for inclusion in the Trust Estate, to make or otherwise fund one or more
  future advances to the related borrower and meets the criteria described under "Security for the Notes—Criteria for
  Purchase and Substitution of Collateral."

           “Revolving Period”: The period beginning on the Closing Date and ending on the earliest of (i) August 1,
  2011 for Portfolio Loans or August 1, 2009 for CLO Securities or, in the case of an Extension, the Extended
  Revolving Period End Date; provided that Portfolio Loans and CLO Securities may be purchased for the full period
  of any such Extension, and (ii) the occurrence and continuance of an Event of Default; provided that in no event
  shall date of termination of the Revolving Period be determined on the basis of the Market Value of the Portfolio
  Collateral.

           "Rule 144A Global Note": With respect to any Class, the permanent global note issued to U.S. Persons.

           "Rule 3a-7": Rule 3a-7 under the Investment Company Act.

          "S&P": Standard & Poor's Ratings Services, a division of The McGraw Hill Companies, Inc. or any
  successor thereto.



                                                          A-27
                                                                                                       008301
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 13606/09/21 Page 172 of 344 PageID 11149
Case 3:21-cv-00538-N Document 26-31 Filed


           "S&P Break-Even Default Rate": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P CDO Monitor": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P CDO Monitor Test": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P Loss Differential": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P Rating": The rating determined in accordance with the methodology described in the Indenture.

           "S&P Scenario Default Rate": As described under "Security for the Notes—S&P CDO Monitor Test."

           "Sale Restriction Condition": As defined under "Security for the Notes—Changes in Composition of
  Portfolio Collateral."

           "Scheduled Distribution": With respect to any Pledged Security, for each due date after the date of
  determination, the scheduled payment of principal and/or interest due on such due date with respect to such Pledged
  Security, determined in accordance with the assumptions set forth in the Indenture.

           "Securities": The Notes and the Preferred Shares, collectively.

           "Securities Act": The United States Securities Act of 1933, as amended.

           "Selling Institution": The seller of a Participation or, if applicable, its guarantor, which has a long-term
  senior unsecured debt rating of at least "A2" by Moody's and at least "A" by S&P at the time such Participation is
  committed to be acquired by the Issuer.

           "Senior Class A Notes": The Class A-1LA Notes, the Class A-1LB and the Class A-2L Notes.

            "Senior Class A Overcollateralization Ratio": With respect to a determination made as of any date of
  calculation, the ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate (other than items of Equity Portfolio Collateral, which shall
  not be included as Portfolio Collateral) as of such date, plus (2) the sum of the Balance of Eligible Investments and
  cash in the Collection Account representing Collateral Principal Collections plus the Balance of Eligible
  Investments and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such date by
  (b) the sum of the Aggregate Principal Amount of the Senior Class A-1L Notes (including for this purpose any
  Periodic Rate Shortfall Amounts with respect to such Class of Notes not paid when due, until such amounts, if any,
  are paid in full) as of such date.

            "Senior Secured Loan": A loan that (i) is not (and by its terms is not permitted to become) subordinate in
  right of payment to any other debt for borrowed money incurred by the obligor under such loan and (ii) is secured by
  a valid first priority perfected security interest or lien on specified collateral securing the obligor's obligations under
  such Senior Secured Loan, which security interest or lien is not subordinate to the security interest or lien securing
  any other debt for borrowed money.

           "Servicer": Highland Capital Management, L.P., until a successor Person becomes the manager pursuant to
  the provisions of the Servicing Agreement, and thereafter "Servicer" shall mean such successor Person.

           "Servicer Entities": Collectively, the Servicer, entities affiliated with the Servicer or clients of the Servicer.

           "Servicing Agreement": The Servicing Agreement, dated as of the Closing Date, between the Issuer and
  the Servicer, and if amended as permitted therein and in the Indenture, as so amended.




                                                            A-28
                                                                                                            008302
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 13606/09/21 Page 173 of 344 PageID 11150
Case 3:21-cv-00538-N Document 26-31 Filed


          "Servicing Fee Portion": 100% minus (a) for any Payment Date prior to the two-year anniversary of the
  Closing Date, the Class II Preferred Share Percentage for such Payment Date and (b) for any other Payment Date, a
  percentage selected by the Servicer in its sole discretion.

           "Special Redemption": As described under "Description of the Notes—Special Redemption."

           "Substitute Portfolio Collateral": An item of Portfolio Collateral that is purchased by the Trustee as security
  for the Notes as described herein with the proceeds of the sale of other Portfolio Collateral.

           "Supplemental Fee Amount": As described under "The Servicing Agreement—Compensation."

         "Supplemental Servicing Fee": For any Payment Date, an amount equal to the product of (a) the
  Supplemental Fee Amount for such Payment Date and (b) the Servicing Fee Portion for such Payment Date.

            "Suspension Trigger Event": As of any date of determination, (I) the ratio (expressed as a percentage)
  obtained by dividing (a) the sum of (1) the Aggregate Principal Amount of the Portfolio Collateral in the Trust
  Estate as of such date, calculated in accordance with the Overcollateralization Ratio Adjustment less the
  Overcollateralization Haircut Amount, if any, plus (2) the sum of the Balance of Eligible Investments and cash in
  the Collection Account, representing Collateral Principal Collections plus the Balance of Eligible Investments and
  cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such date by (b) the sum of
  the Aggregate Principal Amount of the Class A-1L Notes (including for this purpose any unpaid Periodic Rate
  Shortfall Amounts with respect to such Classes of Notes not paid when due, until such amounts, if any, are paid in
  full) as of such date, is than (II) 110%.

            "Synthetic Security": Any (I) U.S. dollar denominated swap transaction, security issued by a trust or
  similar vehicle or other asset purchased from or entered into by the Issuer with a Synthetic Security Counterparty the
  returns on which (as determined by the Servicer) are linked to the credit performance of a Reference Obligation, but
  which may provide for a different maturity, payment dates or interest rate or interest rate basis than such Reference
  Obligation; provided that, either (A) (i) such Synthetic Security will not require the Issuer to make any payment to
  the Synthetic Security Counterparty after the initial purchase thereof by the Issuer, (ii) the ownership of such
  Synthetic Security, based on the Servicer's determination (which may include consultation with counsel to the
  Issuer), is not expected to subject the Issuer to withholding tax, (iii) such Synthetic Security terminates on or prior to
  the redemption or repayment in full of the Reference Obligation, (iv) the principal amount of such Synthetic
  Security is equal to the principal amount of the Reference Obligation, (v) all scheduled payments made pursuant to
  the terms of such Synthetic Security are at a fixed or floating interest rate based on an interest rate used for
  borrowings or financings in domestic or international markets or are linked to the payments on one or more
  Reference Obligations (which payments are themselves at a fixed interest rate or such floating rate), (vi) the
  minimum coupon on such Synthetic Security is 6.0%, if such Synthetic Security is fixed rate, (vii) the minimum
  margin on such Synthetic Security is 0.60%, if such Synthetic Security is floating rate, (viii) the terms of such
  Synthetic Security provide that upon maturity, acceleration or any early termination of such Synthetic Security, the
  Synthetic Security Counterparty of such Synthetic Security must deliver the Reference Obligation or an amount
  greater than or equal to the then par amount of the Reference Obligation, except (a) the Issuer may accept an amount
  equal to the fair market value of the Reference Obligation if the Servicer chooses to terminate such Synthetic
  Security in connection with the sale of such Synthetic Security as Credit Risk Portfolio Collateral, Credit Improved
  Portfolio Collateral, Defaulted Portfolio Collateral or Equity Portfolio Collateral or pursuant to the right of the Issuer
  to sell Portfolio Collateral which is not Credit Improved Portfolio Collateral, Credit Risk Portfolio Collateral,
  Defaulted Portfolio Collateral or Equity Portfolio Collateral or (b) following a credit event with respect to the
  Reference Obligation, the Issuer may accept an amount equal to the fair market value of such Reference Obligation;
  provided, however, that this clause (viii) shall not apply to an acceleration or early termination upon the exercise of
  any put or call provision of the Synthetic Security or any Reference Obligation, (ix) upon the exercise of any put or
  call provision of the Synthetic Security or any Reference Obligation, the holder of such Synthetic Security will
  receive a Reference Obligation or an amount greater than or equal to the par amount of such Reference Obligation,
  plus, if the Reference Obligation is a bond, accrued interest, (x) such Synthetic Security will not constitute a
  commodity option, leverage transaction or futures contract that is subject to the jurisdiction of the U.S. Commodity
  Futures Trading Commission, (xi) the acquisition of such Synthetic Security would not cause the Issuer to be
  "engaged in a U.S. trade or business" for Federal income tax purposes or otherwise to become subject to U.S.


                                                            A-29
                                                                                                          008303
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 13606/09/21 Page 174 of 344 PageID 11151
Case 3:21-cv-00538-N Document 26-31 Filed


  corporate net income tax, (xii) the Underlying Instrument with respect to such Synthetic Security is governed by the
  laws of the State of New York, contains a non-petition clause and a limited recourse clause, each as against the
  Issuer, and is documented with a standard ISDA form master agreement, as modified by appropriate schedules and
  confirmations and (xiii) total payments including termination payments may not exceed the notional amount of such
  Synthetic Security; provided that if any Reference Obligation delivered pursuant to any Synthetic Security does not
  constitute Portfolio Collateral and would cause a breach of any concentration limitation, such Reference Obligation
  shall be deemed Equity Portfolio Collateral, and (B) (i) such Synthetic Security is a Form-Approved Synthetic
  Security or (ii) the Rating Condition has been satisfied with respect to the purchase of such Synthetic Security;
  provided further, that any Synthetic Security shall be positively indexed to the related Reference Obligation on no
  more than a one-to-one basis and (II) any Default Swap.

            "Synthetic Security Counterparty": An entity which is required to make payments to the Issuer on a
  Synthetic Security to the extent that the issuer of the related Reference Obligation makes payments thereon pursuant
  to the terms of such Synthetic Security and any Default Swap Counterparty.

            "Tax Event Redemption": As defined under "Description of the Notes—Tax Event Redemption."

          "Tax Event Redemption Price": With respect to each Class of Notes an amount equal to the aggregate of (i)
  the Aggregate Principal Amount of each Class of Notes as of the Tax Event Redemption Date and (ii) the applicable
  Cumulative Interest Amount with respect to each Class of Notes as of the Tax Event Redemption Date.

          "Temporary Regulation S Global Note": With respect to any Class, the temporary global note issued to
  non-U.S. Persons in Offshore Transactions (as defined in Regulation S) in reliance on Regulation S.

            "Total Optional Redemption": An Optional Redemption in whole, in accordance with the terms specified
  herein.

            "Trust Estate": All money, instruments and other property and rights subject or intended to be subject to the
  lien of the Indenture including all proceeds thereof, including the Portfolio Collateral and the Accounts (subject to
  the prior lien of the related Default Swap Counterparty to each Default Swap Collateral Account and subject to the
  rights of the Default Swap Counterparty in the Default Swap Issuer Account).

            "Trustee": JPMorgan Chase Bank, National Association, as trustee under the Indenture.

           "Trustee Administrative Expenses": With respect to any Payment Date (including without limitation the
  Final Maturity Date), fees, expenses or other amounts due or accrued and payable to the Trustee pursuant to the
  Indenture, including fees and expenses pursuant to duties performed as collateral administrator and Paying and
  Transfer Agent and as paying and transfer agent of Investor Corp., provided such payment shall not exceed on such
  Payment Date one-quarter of 0.0275% of the Aggregate Par Amount as of the Calculation Date relating to such
  Payment Date (such amount subject to a minimum of $74,000 per annum), plus $7,500 per annum for payments of
  expenses and certain other amounts specified in the Indenture.

           "Underlying Instrument": With respect to any item of Portfolio Collateral, any loan participation
  agreement, loan assignment agreement, indenture, pooling and servicing agreement, trust agreement, instrument, or
  other agreement pursuant to which such item of Portfolio Collateral has been created or issued or of which the
  holders of such item of Portfolio Collateral are the beneficiaries, and any instrument evidencing or constituting such
  item of Portfolio Collateral (in the case of Portfolio Collateral evidenced by or in the form of instruments).

           "Underlying Loan and Security Agreement": Any agreement (other than an Underlying Instrument) which
  governs the terms of or guarantees or secures the obligations represented by any Portfolio Collateral or of which the
  holders of such Portfolio Collateral are the beneficiaries (which in the case of a Portfolio Loan which is a
  Participation shall include the loan and security documentation with respect to the underlying loan).

           "Unit": An item of Portfolio Collateral with a warrant, profit participation or other equity-based feature
  (including but not limited to convertible bonds) included as a component thereof which otherwise meets the



                                                          A-30
                                                                                                       008304
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 13606/09/21 Page 175 of 344 PageID 11152
Case 3:21-cv-00538-N Document 26-31 Filed


  requirements for Portfolio Collateral; provided that (i) the value of such warrant, profit participation or other equity-
  based feature at the time of purchase, as determined by the Servicer in good faith, is less than 2% of the purchase
  price of such item of Portfolio Collateral and (ii) such warrant, profit participation or other equity-like feature at the
  time of purchase shall not, relate to or be exchangeable for, margin stock.

            "USA PATRIOT Act": The Uniting and Strengthening America By Providing Appropriate Tools Required
  to Intercept and Obstruct Terrorism Act of 2001.

            "Weighted Average Coupon": As described under "Security for the Notes—Weighted Average Coupon
  Test."

         "Weighted Average Coupon Test": As described under "Security for the Notes—Weighted Average
  Coupon Test."

          "Weighted Average Life":          As described under "Security for the Notes—Weighted Average Life
  Requirement."

          "Weighted Average Life Requirement": As described under "Security for the Notes—Weighted Average
  Life Requirement."

            "Weighted Average Margin": As described under "Security for the Notes—Weighted Average Margin
  Test."

            "Weighted Average Margin Test": As described under "Security for the Notes—Weighted Average Margin
  Test."

            "Weighted Average Rating Test": As described under "Security for the Notes—Collateral Quality Matrix
  Tests."




                                                            A-31
                                                                                                          008305
Case 19-34054-sgj11 Doc 1822-46 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 13606/09/21 Page 176 of 344 PageID 11153
Case 3:21-cv-00538-N Document 26-31 Filed



            No securities dealer, salesperson or other
  person has been authorized to give any information or
  to make any representation not contained in this
  Confidential Offering Circular and, if given or made,
  such information or representation must not be relied
  upon as been authorized by the Co-Issuers or the Initial                                    ROCKWALL CDO LTD.
  Purchaser. This Confidential Offering Circular does
  not constitute an offer to sell or a solicitation of an                             ROCKWALL CDO (DELAWARE) CORP.
  offer to buy any of the securities offered hereby in any
  jurisdiction to any person to whom it is unlawful to                                 U.S.$538,000,000 Class A-1LA Floating
  make such offer in such jurisdiction. Neither the                                    Rate Extendable Notes Due August 2021
  delivery of this Confidential Offering Circular nor any
                                                                                       U.S.$96,000,000 Class A-1LB Floating
  sale made hereunder shall, under any circumstances,
                                                                                       Rate Extendable Notes Due August 2021
  create any implication that the information herein is
  correct as of any time subsequent to the date hereof or                               U.S.$76,000,000 Class A-2L Floating
  that there has been no change in the affairs of the Co-                              Rate Extendable Notes Due August 2021
  Issuers or the Portfolio Collateral.
                                                                                        U.S.$36,500,000 Class A-3L Floating
                                                                                       Rate Extendable Notes Due August 2021
                         ___________________                                            U.S.$10,000,000 Class A-4L Floating
                                                                                       Rate Extendable Notes Due August 2021
                                                                                        U.S.$21,000,000 Class B-1L Floating
                       TABLE OF CONTENTS                                               Rate Extendable Notes Due August 2021
                                                                                   U.S.$14,000,000 Class X Floating Rate Notes Due
                                                                         Page                       August 2013
  Notices to Purchasers................................................iii
  Available Information...............................................vi             CONFIDENTIAL OFFERING CIRCULAR
  Confidential Offering Circular Summary ..................1
  Special Considerations ............................................16
  The Issuer and the Co-Issuer ...................................30
  Description of the Notes ..........................................32                 Bear, Stearns & Co. Inc.
  Security for the Notes ..............................................56
  Maturity and Prepayment Considerations................70
  Legal Structure ........................................................72
  Delivery of the Notes; Transfer Restrictions;                                                   May 8, 2006
     Settlement ..........................................................78
  Certain Tax Considerations .....................................80
  Cayman Islands Tax Consequences.........................84
  Certain ERISA Considerations ................................85
  Certain Legal Investment Considerations................87
  Ratings.....................................................................87
  Use of Proceeds .......................................................88
  Plan of Distribution .................................................88
  The Servicer.............................................................89
  The Servicing Agreement ........................................92
  Certain Legal Matters ..............................................96
  Glossary of Certain Defined Terms .......................A-1




                                                                                                                    008306
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        168 06/09/21 Page 177 of 344 PageID 11154
Case 3:21-cv-00538-N Document 26-31 Filed



                              EXHIBIT 88




                                                                    008307
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        168 06/09/21 Page 178 of 344 PageID 11155
Case 3:21-cv-00538-N Document 26-31 Filed



                                      IMPORTANT NOTICE

  Attached is an electronic copy of the Offering Circular (the “Offering Circular”), dated May 8,
  2006 relating to the offering by Rockwall CDO Ltd. (the “Issuer”) of 33,200,000 Class I
  Preferred Shares, par value U.S. $0.001 per share, and 45,000,000 Class II Preferred Shares, par
  value U.S. $0.001 per share.

  No registration statement relating to these securities has been filed with the United States
  Securities and Exchange Commission. These securities are being offered pursuant to an
  exemption from the registration requirements of the United States Securities Act of 1933, as
  amended. This Offering Circular is confidential and will not constitute an offer to sell or the
  solicitation of an offer to buy, nor will there be any sale of these securities in any jurisdiction
  where such offer, solicitation or sale would be unlawful prior to registration or qualification
  under the securities laws of any jurisdiction.

  No purchase of these securities may be made except pursuant to this Offering Circular. This
  Offering Circular may be transmitted electronically, but each investor in the securities should
  receive a printed version of the final Offering Circular prior to purchase. If you do not receive a
  printed version of the final Offering Circular, please contact your Initial Purchaser representative
  at the address provided herein.

  Distribution of this electronic transmission of the Offering Circular to any person other than
  (a) the person receiving this electronic transmission from the Initial Purchaser on behalf of the
  Issuer and/or the Co-Issuer and (b) any person retained to advise the person receiving this
  electronic transmission with respect to the offering contemplated by the Offering Circular (each,
  an “Authorized Recipient”) is unauthorized. Any photocopying, disclosure or alteration of the
  contents of this Offering Circular, and any forwarding of a copy of this Offering Circular or any
  portion thereof by electronic mail or any other means to any person other than an Authorized
  Recipient, is prohibited. By accepting delivery of this Offering Circular, each recipient hereof
  agrees to the foregoing.




                                                                                       008308
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        168 06/09/21 Page 179 of 344 PageID 11156
Case 3:21-cv-00538-N Document 26-31 Filed


                                         CONFIDENTIAL OFFERING CIRCULAR
                                                  ROCKWALL CDO LTD.
            33,200,000 CLASS I PREFERRED SHARES, PAR VALUE U.S. $0.001 PER SHARE
            45,000,000 CLASS II PREFERRED SHARES, PAR VALUE U.S. $0.001 PER SHARE

The Class I Preferred Shares (the “Class I Preferred Shares”) and the Class II Preferred Shares (the “Class II Preferred Shares” and,
together with the Class I Preferred Shares, the “Preferred Shares”) will be issued by Rockwall CDO Ltd. (the “Issuer”), an exempted
limited liability company incorporated under the laws of the Cayman Islands. The Issuer was incorporated on June 7, 2005 and has no
significant prior operating history.
INVESTORS INTERESTED IN PURCHASING PREFERRED SHARES SHOULD REVIEW THE CONFIDENTIAL OFFERING
CIRCULAR RELATING TO THE NOTES ATTACHED HERETO (THE “NOTE OFFERING CIRCULAR”) IN CONJUNCTION
WITH THIS CONFIDENTIAL OFFERING CIRCULAR. Capitalized terms used herein and not otherwise defined herein have the
respective meanings specified in the Note Offering Circular.
The activities of the Issuer will be limited as described herein. The Issuer will receive all of the net proceeds of the offering of the
Notes and the Preferred Shares, which will be used by the Issuer to purchase Portfolio Collateral and to pay organizational expenses and
the expenses of the issuance of the Notes, the Preferred Shares and the Holding Preferred Shares (as defined below).
As described herein, the use by the Issuer of payments received in respect of the Portfolio Collateral for the payment of
dividends on the Preferred Shares or redemption of the Preferred Shares will be subordinated to the use of such payments for
the payment of interest on and principal of the Notes and will be payable, with respect to any Payment Date, only after all
required payments are made to the holders of the Notes, the Trustee, the Paying and Transfer Agent and the Servicer and,
except as described herein, after the payment of all other fees and expenses of the Issuer required to be made on such date. The
ability of the holders of the Preferred Shares to vote on matters relating to the Issuer is limited.

                    No.: ________________________                             Recipient: _______________________
This Confidential Offering Circular is intended for the exclusive use of the recipient whose name appears above and such
recipient's advisors, and may not be reproduced or used for any other purpose or furnished to any other party.
For certain factors to be considered in connection with an investment in the Preferred Shares, see “Special Considerations” and
“Notices to Purchasers” herein.
There is currently no secondary market in the Preferred Shares and it is unlikely that one will develop or, if one does develop, that it
will continue.
Distributions, including dividends, on the Preferred Shares will be paid solely from and to the extent of the available proceeds from the
distributions on the Portfolio Collateral which is the only source of such distributions in respect of the Preferred Shares. To the extent
the Portfolio Collateral is insufficient to pay dividends on or to redeem the Preferred Shares, the Issuer will have no obligation to pay
any further amounts in respect of the Preferred Shares.
The Preferred Shares are being offered to “qualified institutional buyers,” as defined in Rule 144A under the Securities Act of 1933, as
amended (the “Securities Act”), and to certain persons in transactions outside the United States in reliance on Regulation S under the
Securities Act each of whom is also a qualified institutional buyer. Each investor in the Preferred Shares (other than Non-U.S. Persons
purchasing Preferred Shares in reliance on Regulation S) is required to be a “qualified purchaser” or “knowledgeable employee” within
the meaning of Section 3(c)(7) of the Investment Company Act of 1940, as amended (the “Investment Company Act”). Settlement for
the Preferred Shares will be made in immediately available funds.
The Preferred Shares are offered by the Issuer through Bear, Stearns & Co. Inc. (“Bear Stearns” or the “Initial Purchaser”) to
prospective purchasers from time to time in individually negotiated transactions at varying prices to be determined in each case at the
time of sale. (See “Special Considerations—Certain Conflicts of Interest” in the Note Offering Circular.) The Preferred Shares are
offered when, as and if issued by the Issuer, subject to prior sale or withdrawal, cancellation or modification of the offer without notice
and subject to approval of certain legal matters by counsel and certain other conditions. See “Plan of Distribution.” It is expected that
delivery of the Preferred Shares will be made on or about May 10, 2006 (the “Closing Date”), against payment in immediately
available funds. The Preferred Shares sold to Non-U.S. Persons will be represented by one or more permanent physical share
certificates in fully registered definitive form (each a “Global Preferred Share”), which will be deposited with a specialized depository
on behalf of Euroclear Bank, S.A./N.V., as operator of the Euroclear System (“Euroclear”) and Clearstream Banking société anonyme
(“Clearstream”) on the Closing Date. Global Preferred Shares will, for purposes of trading within Euroclear and Clearstream, have a
notional issue price equal to U.S. $1 for each Preferred Share. The Preferred Shares sold to U.S. Persons will be sold and delivered in
definitive registered form.

                                                 Bear, Stearns & Co. Inc.
                                    This Confidential Offering Circular is dated May 8, 2006.


                                                                                                               008309
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        168 06/09/21 Page 180 of 344 PageID 11157
Case 3:21-cv-00538-N Document 26-31 Filed


                             NOTICES TO PURCHASERS

        THE PREFERRED SHARES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
  THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), THE SECURITIES
  LAWS OF ANY STATE OF THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER
  JURISDICTION, NOR HAS THE ISSUER BEEN REGISTERED UNDER THE INVESTMENT
  COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE
  PREFERRED SHARES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
  WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OF, U.S. PERSONS UNLESS A
  REGISTRATION STATEMENT WITH RESPECT THERETO IS THEN EFFECTIVE UNDER THE
  SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
  AND OTHER APPLICABLE SECURITIES LAWS IS AVAILABLE. THE ISSUER IS RELYING ON
  AN EXEMPTION FROM REGISTRATION UNDER THE INVESTMENT COMPANY ACT
  PURSUANT TO THE EXEMPTIONS PROVIDED IN RULE 3a-7 AND/OR SECTION 3(c)(7) UNDER
  THE INVESTMENT COMPANY ACT, AND NO TRANSFER OF PREFERRED SHARES MAY BE
  MADE WHICH WOULD CAUSE THE ISSUER TO BECOME SUBJECT TO THE REGISTRATION
  REQUIREMENTS OF THE INVESTMENT COMPANY ACT. THE PREFERRED SHARES ARE
  ALSO SUBJECT TO CERTAIN OTHER RESTRICTIONS ON TRANSFER DESCRIBED HEREIN
  AND IN THE PAYING AGENCY AGREEMENT.

        EACH PURCHASER OF PREFERRED SHARES, BY ITS ACCEPTANCE THEREOF,
  REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT RESELL, PLEDGE OR
  OTHERWISE TRANSFER SUCH PREFERRED SHARES EXCEPT IN COMPLIANCE WITH THE
  SECURITIES ACT AND OTHER APPLICABLE LAWS AND EXCEPT (A) IN COMPLIANCE WITH
  RULE 144A UNDER THE SECURITIES ACT TO A PERSON WHOM THE SELLER REASONABLY
  BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A
  PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
  INSTITUTIONAL BUYER, WHOM THE SELLER HAS INFORMED, IN EACH CASE, THAT THE
  RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
  PROVIDED THAT SUCH PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS
  AS THE ISSUER OR THE PAYING AGENT MAY REASONABLY REQUEST; (B) OUTSIDE THE
  UNITED STATES IN COMPLIANCE WITH RULE 903 OR 904 OF REGULATION S UNDER THE
  SECURITIES ACT TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS ALSO A
  QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A PROVIDED THAT SUCH
  PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE ISSUER OR THE
  PAYING AGENT MAY REQUEST; (C) TO THE ISSUER OR ITS AFFILIATES; OR (D) TO ANY
  OTHER PERSON OR ENTITY PURSUANT TO A VALID EXEMPTION FROM THE
  REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED THAT SUCH
  PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE ISSUER OR THE
  PAYING AGENT MAY REQUEST, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
  SECURITIES LAW OF THE UNITED STATES AND ANY STATE OF THE UNITED STATES AND
  ANY OTHER JURISDICTION IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
  THE PAYING AGENCY AGREEMENT. IN ADDITION, THE PURCHASER OF A PREFERRED
  SHARE, BY ITS ACCEPTANCE THEREOF, REPRESENTS, ACKNOWLEDGES AND AGREES
  THAT IT WILL NOT RESELL, PLEDGE OR OTHERWISE TRANSFER SUCH PREFERRED
  SHARE EXCEPT TO A NON-U.S. PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER IN
  AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S UNDER THE SECURITIES
  ACT OR TO A “QUALIFIED PURCHASER” OR “KNOWLEDGEABLE EMPLOYEE” WITHIN THE
  MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT THAT IS A QUALIFIED
  INSTITUTIONAL BUYER IN A TRANSACTION THAT DOES NOT CAUSE THE ISSUER TO BE
  REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.


                                        ii
                                                                    008310
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        168 06/09/21 Page 181 of 344 PageID 11158
Case 3:21-cv-00538-N Document 26-31 Filed


       THE PREFERRED SHARES MAY NOT BE SOLD OR TRANSFERRED TO ANY PLAN
  SUBJECT TO TITLE I OF THE UNITED STATES EMPLOYEE RETIREMENT INCOME SECURITY
  ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE UNITED STATES
  INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), TO ANY PERSON
  ACTING ON BEHALF OF OR WITH “PLAN ASSETS” OF ANY SUCH PLAN, OR TO ANY OTHER
  “BENEFIT PLAN INVESTOR” (AS DEFINED IN UNITED STATES DEPARTMENT OF LABOR
  REGULATION SECTION 2510.3-101(f)(2)) (A “BENEFIT PLAN INVESTOR”), INCLUDING AN
  INSURANCE COMPANY GENERAL ACCOUNT, EXCEPT IN ACCORDANCE WITH THE
  RESTRICTIONS SET FORTH HEREIN.

       ANY SALE OR TRANSFER OF PREFERRED SHARES WHICH WOULD VIOLATE THE
  FOREGOING WILL BE NULL AND VOID.

       THE PREFERRED SHARES ARE PART OF THE SHARE CAPITAL OF THE ISSUER AND,
  AS SUCH, THEIR ENTITLEMENT IS LIMITED TO THE ASSETS OF THE ISSUER AFTER
  PAYMENT OF ALL LIABILITIES RANKING AHEAD OF THEM ACCORDING TO THE
  ARTICLES OF ASSOCIATION OF THE ISSUER AND AT LAW. ACCORDINGLY, TO THE
  EXTENT THE PORTFOLIO COLLATERAL IS INSUFFICIENT TO PAY DIVIDENDS ON THE
  PREFERRED SHARES OR TO REDEEM THE PREFERRED SHARES, THE ISSUER WILL HAVE
  NO OBLIGATION TO PAY ANY FURTHER AMOUNTS IN RESPECT OF THE PREFERRED
  SHARES.

        AN INVESTMENT IN THE PREFERRED SHARES IS NOT SUITABLE FOR ALL
  INVESTORS AND IS APPROPRIATE ONLY FOR AN INVESTOR CAPABLE OF ANALYZING
  AND ASSESSING THE RISKS ASSOCIATED WITH SECURITIES SUCH AS THE PREFERRED
  SHARES, AND BEARING SUCH RISKS AND THE FINANCIAL CONSEQUENCES THEREOF AS
  THEY RELATE TO AN INVESTMENT IN THE PREFERRED SHARES.

        EACH PURCHASER OF A PREFERRED SHARE BY ITS ACCEPTANCE THEREOF
  ACKNOWLEDGES THAT IT IS USING ITS INDEPENDENT JUDGMENT IN ASSESSING THE
  OPPORTUNITIES AND RISKS PRESENTED BY THE PREFERRED SHARES FOR ITS
  INVESTMENT PORTFOLIO AND IN DETERMINING WHETHER THE ACQUISITION IS
  SUITABLE AND COMPLIES WITH SUCH PURCHASER'S INVESTMENT OBJECTIVES AND
  POLICIES.

        EXCEPT AS SET FORTH IN THIS CONFIDENTIAL OFFERING CIRCULAR, NO PERSON
  IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT
  CONTAINED IN THIS CONFIDENTIAL OFFERING CIRCULAR AND, IF GIVEN OR MADE,
  SUCH INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON.             THIS
  CONFIDENTIAL OFFERING CIRCULAR DOES NOT CONSTITUTE AN OFFER TO SELL OR THE
  SOLICITATION OF AN OFFER TO BUY ANY OF THE PREFERRED SHARES OFFERED
  HEREBY IN ANY JURISDICTION TO ANY PERSON TO WHICH IT IS UNLAWFUL TO MAKE
  SUCH OFFER IN SUCH JURISDICTION NOR TO ANY PERSON WHO HAS NOT RECEIVED A
  COPY OF EACH CURRENT AMENDMENT OR SUPPLEMENT HERETO, IF ANY.

        THIS CONFIDENTIAL OFFERING CIRCULAR IS FURNISHED ON A CONFIDENTIAL
  BASIS SOLELY FOR THE PURPOSE OF EVALUATING THE INVESTMENT OFFERED HEREBY.
  THE INFORMATION CONTAINED HEREIN MAY NOT BE REPRODUCED OR USED IN WHOLE
  OR IN PART FOR ANY OTHER PURPOSE. THIS CONFIDENTIAL OFFERING CIRCULAR
  SHOULD BE READ IN CONJUNCTION WITH THE NOTE OFFERING CIRCULAR.



                                        iii
                                                                    008311
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        168 06/09/21 Page 182 of 344 PageID 11159
Case 3:21-cv-00538-N Document 26-31 Filed


        THE PREFERRED SHARES ARE BEING OFFERED ONLY TO A LIMITED NUMBER OF
  INVESTORS THAT ARE WILLING AND ABLE TO CONDUCT AN INDEPENDENT
  INVESTIGATION OF THE CHARACTERISTICS OF THE PREFERRED SHARES AND RISKS OF
  OWNERSHIP OF THE PREFERRED SHARES. IT IS EXPECTED THAT PROSPECTIVE
  INVESTORS INTERESTED IN PARTICIPATING IN THIS OFFERING WILL CONDUCT AN
  INDEPENDENT INVESTIGATION OF THE RISKS POSED BY AN INVESTMENT IN THE
  PREFERRED SHARES. REPRESENTATIVES OF THE ISSUER AND THE SERVICER WILL BE
  AVAILABLE TO ANSWER QUESTIONS CONCERNING THE ISSUER, THE PREFERRED
  SHARES AND THE PORTFOLIO COLLATERAL AND WILL, UPON REQUEST, MAKE
  AVAILABLE SUCH OTHER INFORMATION AS INVESTORS MAY REASONABLY REQUEST.
  THE NOTE OFFERING CIRCULAR CONTAINS CERTAIN INFORMATION CONCERNING THE
  NOTES, THE ISSUER AND THE ISSUER’S ASSETS (INCLUDING THE PORTFOLIO
  COLLATERAL). INVESTORS INTERESTED IN PURCHASING THE PREFERRED SHARES ARE
  STRONGLY URGED TO REVIEW THE NOTE OFFERING CIRCULAR, WHICH IS ATTACHED
  HERETO AS EXHIBIT A.

        THIS CONFIDENTIAL OFFERING CIRCULAR IS NOT INTENDED TO FURNISH LEGAL,
  REGULATORY, TAX, ACCOUNTING, INVESTMENT OR OTHER ADVICE TO ANY
  PROSPECTIVE PURCHASER OF THE PREFERRED SHARES. THIS CONFIDENTIAL OFFERING
  CIRCULAR (INCLUDING THE NOTE OFFERING CIRCULAR ATTACHED HERETO) SHOULD
  BE REVIEWED BY EACH PROSPECTIVE PURCHASER AND ITS LEGAL, REGULATORY, TAX,
  ACCOUNTING, INVESTMENT AND OTHER ADVISORS.

        NOTWITHSTANDING ANY OTHER EXPRESS OR IMPLIED AGREEMENT TO THE
  CONTRARY, THE ISSUER, THE SERVICER, THE PAYING AND TRANSFER AGENT, THE
  TRUSTEE AND EACH RECIPIENT HEREOF AGREE THAT EACH OF THEM AND EACH OF
  THEIR EMPLOYEES, REPRESENTATIVES, AND OTHER AGENTS MAY DISCLOSE,
  IMMEDIATELY UPON COMMENCEMENT OF DISCUSSIONS, TO ANY AND ALL PERSONS,
  WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
  THE TRANSACTION AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR
  OTHER TAX ANALYSES) THAT ARE PROVIDED TO ANY OF THEM RELATING TO SUCH
  TAX TREATMENT AND TAX STRUCTURE, EXCEPT WHERE CONFIDENTIALITY IS
  REASONABLY NECESSARY TO COMPLY WITH U.S. FEDERAL OR STATE SECURITIES
  LAWS.

        INVESTORS WHOSE INVESTMENT AUTHORITY IS SUBJECT TO LEGAL
  RESTRICTIONS SHOULD CONSULT THEIR OWN LEGAL ADVISORS TO DETERMINE
  WHETHER AND TO WHAT EXTENT THE PREFERRED SHARES CONSTITUTE LEGAL
  INVESTMENTS FOR THEM.

        THE INITIAL PURCHASER AND THE CO-ISSUERS:              (A) HAVE ONLY
  COMMUNICATED OR CAUSED TO BE COMMUNICATED AND WILL ONLY COMMUNICATE
  OR CAUSE TO BE COMMUNICATED ANY INVITATION OR INDUCEMENT TO ENGAGE IN
  INVESTMENT ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL
  SERVICES AND MARKETS ACT 2000 (“FSMA”)) RECEIVED BY THEM IN CONNECTION WITH
  THE ISSUE OR SALE OF ANY OFFERED SECURITIES IN CIRCUMSTANCES IN WHICH
  SECTION 21(1) OF THE FSMA DOES NOT APPLY TO THE ISSUER; AND (B) HAVE COMPLIED
  AND WILL COMPLY WITH ALL APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO
  ANYTHING DONE BY THEM IN RELATION TO THE OFFERED SECURITIES IN, FROM OR
  OTHERWISE INVOLVING THE UNITED KINGDOM.




                                        iv
                                                                    008312
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        168 06/09/21 Page 183 of 344 PageID 11160
Case 3:21-cv-00538-N Document 26-31 Filed


       NO INVITATION MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO
  SUBSCRIBE FOR THE PREFERRED SHARES.

         NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR
  A LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED
  STATUTES WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS
  EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW
  HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE THAT ANY
  DOCUMENT FILED UNDER RSA 421-B IS TRUE, COMPLETE AND NOT MISLEADING.
  NEITHER ANY SUCH FACT NOR THE FACT THAT AN EXEMPTION OR EXCEPTION IS
  AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT THE SECRETARY OF
  STATE HAS PASSED IN ANY WAY UPON THE MERITS OR QUALIFICATIONS OF OR
  RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY OR TRANSACTION.
  IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER,
  CUSTOMER, OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS
  OF THIS PARAGRAPH.

       THE PAYING AGENT AND ITS AFFILIATES HAVE NOT PARTICIPATED IN THE
  PREPARATION OF THIS CONFIDENTIAL OFFERING CIRCULAR AND DO NOT ASSUME ANY
  RESPONSIBILITY FOR ITS CONTENTS.

                                       AVAILABLE INFORMATION

           To permit compliance with Rule 144A under the Securities Act for transfers of the Preferred
  Shares, the Issuer will make available to investors and prospective investors in the Preferred Shares who
  request such information, the information required to be delivered under Rule 144A(d)(4) under the
  Securities Act, if at the time of the request the Issuer is not a reporting company under Section 13 or
  Section 15(d) of the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
  or is not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act. The Issuer does not
  expect to become such a reporting company or to be so exempt from reporting.




                                                     v
                                                                                           008313
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        168 06/09/21 Page 184 of 344 PageID 11161
Case 3:21-cv-00538-N Document 26-31 Filed


                                        SPECIAL CONSIDERATIONS

          An investment in the Preferred Shares may be affected by the following factors, as well as the
  factors described under “Special Considerations” in the Note Offering Circular. In order to fully
  understand the structure and characteristics of the Preferred Shares, and the potential merits and risks of
  an investment in the Preferred Shares, potential investors must review and be familiar with the Note
  Offering Circular, which is attached hereto and incorporated herein as an integral part hereof, as well as
  the Indenture to be dated as of the Closing Date between the Issuer, the Co-Issuer and JPMorgan Chase
  Bank, National Association as trustee (the “Indenture”). In particular the Note Offering Circular
  contains a description of the related Portfolio Collateral, the priority of distributions on the Notes and the
  Preferred Shares.

           1. Limited Cash Flow Available to the Issuer. The Issuer has pledged substantially all of its
  assets to secure the Notes. Such assets will only be available to the Issuer to make payments on the
  Preferred Shares as and when released from the lien of the Indenture. Although the scheduled payments
  of principal and interest on the Portfolio Collateral are expected to exceed the amounts required to pay
  principal of and interest due on the Notes, failure to satisfy any of the Overcollateralization Tests, the
  Interest Coverage Test or the application of the Additional Collateral Deposit Requirement may result in
  temporary or permanent diversion of all or a portion of the amounts otherwise payable to the Issuer as
  Excess Cash Flow (as defined under “Description of the Preferred Shares—Distributions” herein).
  Furthermore, there can be no assurance that payments of principal of and interest on, and other proceeds
  from, the Portfolio Collateral and the other collateral making up the Trust Estate will continue to exceed
  required fees and expenses and payments of principal and interest on the Notes and be sufficient to
  provide Excess Cash Flow. The amount and frequency of distributions of Excess Cash Flow to the Issuer
  will depend on, among other things: (i) the purchase rate in respect of new Portfolio Collateral, (ii) the
  level of LIBOR, (iii) returns with respect to Eligible Investments in which funds held in the accounts of
  the Issuer may be temporarily held, (iv) the extent to which the Portfolio Collateral pledged to secure the
  Notes becomes Defaulted Portfolio Collateral, is subject to scheduled payments of principal, or is retired
  prior to the stated maturity of the Notes through mandatory or optional redemption, sale, maturity or other
  liquidation or disposition and (v) the extent to which Substitute Portfolio Collateral is available for
  purchase in accordance with the criteria described herein. See “Description of the Notes” in the Note
  Offering Circular. Such Excess Cash Flow would constitute the only assets available to the Issuer as a
  source for payment of amounts payable in respect of the Preferred Shares prior to the payment in full of
  the Notes.

           2. Subordination of the Preferred Shares. Distributions on the Preferred Shares are fully
  subordinated to payments on the Notes and to payment of the Trustee Administrative Expenses, Preferred
  Shares Administrative Expenses, Issuer Base Administrative Expenses, Issuer Excess Administrative
  Expenses and the amounts owing to the Servicer, each as described more fully herein and in the Note
  Offering Circular. No distributions of Excess Cash Flow will be made to the Issuer on any Payment Date
  for distribution to holders of Preferred Shares until all senior obligations due on such date have been paid
  in full. See “Description of the Notes—Payment on the Notes; Priority of Distributions” in the Note
  Offering Circular. In addition, in case of an Event of Default under the Indenture, as long as any Notes
  are outstanding, the holders of such Notes will be entitled to determine the remedies to be exercised under
  the Indenture. Remedies pursued by the holders of Notes would likely adversely affect the interests of
  holders of Preferred Shares. On a winding up of the Issuer, holders of the Preferred Shares will rank after
  all creditors, secured and unsecured, of the Issuer and the holders of ordinary shares. In addition, Class II
  Preferred Share Dividends, which are generally senior to other payments by the Issuer, will be paid to the
  Holders of the Class II Preferred Shares.




                                                        1
                                                                                                008314
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        168 06/09/21 Page 185 of 344 PageID 11162
Case 3:21-cv-00538-N Document 26-31 Filed


           3. Equity Status of the Preferred Shares. The Preferred Shares are equity in the Issuer and are
  not secured by the Portfolio Collateral or any other Collateral securing the Notes. As such, the Holders of
  the Preferred Shares will rank behind all of the creditors, whether secured or unsecured and known or
  unknown, of the Issuer, including, without limitation, the Holders of the Notes and the Servicer. No
  person or entity other than the Issuer will be required to make any distributions on the Preferred Shares.
  Except with respect to the obligations of the Issuer to make payments pursuant to the priority of payments
  set forth in the Indenture and more fully described in the Note Offering Circular, the Issuer does not
  expect to have any creditors. Any amounts paid by the Paying and Transfer Agent as dividends or other
  distributions on the Preferred Shares in accordance with the priority of payments set forth in the Indenture
  and more fully described in the Note Offering Circular will be payable only to the extent of the Issuer’s
  distributable profits and/or share premium determined in accordance with Cayman Islands law. In
  addition, such distributions will be payable only to the extent that the Issuer is solvent on the applicable
  Payment Date and the Issuer will not be insolvent after such distributions are paid. Under Cayman
  Islands law, a company is generally deemed to be solvent if it is able to pay its debts as they fall due.

               To the extent the requirements under Cayman Islands law described in the preceding
  paragraph are not met, amounts otherwise payable to the Holders of the Preferred Shares will be retained
  in an account with the Paying and Transfer Agent (the “Preferred Shares Collection Account”) until, in
  the case of any payment by way of dividend, the next succeeding Payment Date or (in the case of any
  payment which would otherwise be payable on a redemption date of the Preferred Shares) the next
  succeeding Business Day on which the Issuer notifies the Paying and Transfer Agent that such
  requirements are met and, in the case of any payment on redemption of the Preferred Shares, the next
  succeeding Business Day on which the Issuer notifies the Paying and Transfer Agent that such
  requirements are met. Amounts on deposit in the Preferred Shares Collection Account will not be
  available to pay amounts due to the Holders of the Notes, the Trustee or any other creditor of the Issuer
  whose claim is limited in recourse to the Portfolio Collateral. However, amounts on deposit in the
  Preferred Shares Collection Account may be subject to the claims of creditors of the Issuer that have not
  contractually limited their recourse to the Portfolio Collateral. The Indenture and the Paying Agency
  Agreement will limit the Issuer’s activities to the issuance and sale of the Notes, the Preferred Shares and
  ordinary shares, the acquisition and disposition of the Portfolio Collateral, the acquisition and disposition
  of the Eligible Investments and the other activities related to the issuance and the sale of the Notes and the
  Preferred Shares described under “The Issuer” herein. The Issuer does not expect to have any significant
  full recourse liabilities that would be payable out of amounts on deposit in the Preferred Shares Collection
  Account.

          4. Restrictions on Transfer. The Preferred Shares have not been registered under the U.S.
  Securities Act of 1933, as amended (the “Securities Act”), or under any U.S. state securities or “Blue
  Sky” laws or the securities laws of any other jurisdiction and are being issued and sold in reliance upon
  exemptions from registration provided by such laws. The Preferred Shares are extremely illiquid. There
  is no market for the Preferred Shares offered hereby (and none is likely to develop) and, as a result, a
  holder of the Preferred Shares may find it difficult or uneconomic to liquidate its investment at any
  particular time. In addition, there are restrictions on transfer of the Preferred Shares. See “Description of
  the Preferred Shares—Restrictions on Transfer” herein.

          5. The Issuer. The Issuer was formed on June 7, 2005 and has no significant prior operating
  history. The Issuer has no significant assets other than the Trust Estate. The Issuer will not engage in any
  business activity other than the co-issuance of the Notes and the issuance of the Preferred Shares and the
  ordinary shares as described herein, the acquisition and disposition of Portfolio Collateral as described
  herein and in the Note Offering Circular, certain activities conducted in connection with the payment of
  amounts in respect of the Notes and the Preferred Shares and other activities incidental to the foregoing.
  Income derived from the Trust Estate will be the Issuer's principal source of cash. The Issuer is an



                                                        2
                                                                                                008315
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 186 of 344 PageID 11163


  exempted limited liability company incorporated under the laws of the Cayman Islands. Because the
  Issuer is a Cayman Islands company and its directors may reside in the Cayman Islands, it may not be
  possible for investors to effect service of process within the United States on such persons or to enforce
  against them or against the Issuer in United States courts judgments predicated upon the civil liability
  provisions of the United States securities laws. None of the directors, security holders, members, officers
  or incorporators of the Co-Issuers, the Servicer, the Trustee, any of their respective affiliates or any other
  person or entity (other than the Issuer) will be obligated to make payments on the Notes or the Preferred
  Shares.

            6. Potential Conflicts of Interest. It is expected that Highland Financial Partners, L.P. or an
  affiliate or subsidiary thereof (“HFP”) will purchase approximately 45,000,000 of the Class II Preferred
  Shares of the Issuer on the Closing Date, representing approximately 58% of the total Preferred Shares
  outstanding (the “Original HFP Share Amount”). It is also expected that Highland will purchase
  approximately 10,000,000 of the preferred shares of Investors Corp. and approximately U.S.$2,000,000
  Aggregate Principal Amount of the Class B-1L Notes on the Closing Date. In addition, the Servicer,
  entities affiliated with the Servicer or clients of the Servicer (collectively, the “Servicer Entities”) may
  also acquire Notes or Preferred Shares upon the occurrence of an Amendment Buy-Out or a Maturity
  Extension as described herein. The interests of the Holders of the Preferred Shares and the Class B-1L
  Notes that are Servicer Entities, or any other Notes owned by the Servicer Entities, may be different from
  or adverse to the interests of the Holders of the other Notes and Preferred Shares. As the result of the
  ownership of Preferred Shares and Notes by the Servicer Entities, and the ability to vote the Preferred
  Shares and the Notes owned by the Servicer Entities up to a maximum amount equal to the Original HFP
  Share Amount, the affirmative vote or approval of the Preferred Shares owned by such Servicer Entities,
  may be required in order to cause an Optional Redemption or a Tax Redemption of the Notes. Preferred
  Shares owned or controlled by the Servicer Entities above the Original HFP Share Amount will be
  excluded from voting on certain matters including any Optional Redemption.

           In addition to the Base Servicing Fee, the Servicer is entitled to receive an Additional Servicing
  Fee and an Supplemental Servicing Fee (if any) after all other distributions (other than certain
  distributions with respect to the Preferred Shares and certain administrative expenses) are made, which is
  dependent in large part on the performance of the securities purchased by the Servicer on behalf of the
  Issuer. This could create an inducement for the Servicer to service the Issuer's assets in such a manner as
  to seek to maximize the return on such securities. This could result in increasing the volatility of the
  Portfolio Collateral and could contribute to a decline in the aggregate value of the Portfolio Collateral.
  However, the Servicer's servicing of the Issuer's assets is restricted by the requirement that it comply with
  the restrictions described in “Security for the Notes” and by its internal policies with respect to the
  management of securities accounts.

           Various potential and actual conflicts of interest may arise from the overall activity of the
  Servicer, its affiliates and their respective clients. The following briefly summarizes some of these
  conflicts, but is not intended to be an exhaustive list of all such conflicts.

           Certain Holders of the Notes and certain Holders of the Preferred Shares may be clients of the
  Servicer or one of its affiliates. Certain clients of the Servicer and its affiliates may invest in securities
  that would be appropriate for inclusion in the Trust Estate. Further, the Servicer currently serves and may
  in the future serve as servicer, collateral manager or the equivalent for other issuers of collateralized debt
  obligations, including collateralized debt obligation vehicles having objectives similar to those of the
  Issuer. The Servicer and its affiliates may make asset management decisions for its clients and affiliates
  that may be different from those made by the Servicer on behalf of the Issuer. The Servicer and its
  affiliates may also have ongoing relationships with, and may own or invest assets of their clients in,
  equity securities issued by issuers of Portfolio Collateral. In addition, affiliates and clients of the Servicer



                                                         3
                                                                                                 008316
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 187 of 344 PageID 11164


  may invest in securities that are senior to, or have interests different from or adverse to, the securities
  included in the Trust Estate. An affiliate of the Servicer may earn fees with respect to financial advisory
  services rendered to companies in connection with workouts or the subsequent restructuring of such
  companies. Such fees and advice may continue for a period of time after any such workout or restructure.
  The Issuer may own an interest in the securities of such companies.

           The Amendment Buy-Out will increase the ability of the Servicer to affect or influence the
  amendment process under the Indenture and will limit any Holder's ability to vote against an amendment
  or affect or influence the amendment process with respect to the Indenture.

          If the Servicer elects to extend the Revolving Period and the Extension Conditions are satisfied,
  the Holders of the Notes and the Preferred Shares may either be required to hold their Notes and Preferred
  Shares for a significantly longer period of time or be forced to sell their Notes and Preferred Shares for
  the applicable purchase price under the Indenture, resulting in a shorter holding period than expected at
  the time of investment in the Notes and Preferred Shares.

           In addition to acting as Servicer to the Issuer, Highland Capital Management will act as manager
  for HFP, which will, on the Closing Date, purchase all of the Class II Preferred Shares. Because
  Highland Capital Management will receive both a servicing fee from the Issuer for servicing the Portfolio
  Collateral and a management fee from HFP for managing HFP's assets, which will include the Class II
  Preferred Shares (and therefor a residual interest in the Portfolio Collateral), Highland Capital
  Management has agreed, in connection with the capital raising of HFP, to waive a portion of its servicing
  fees from the Issuer for two years following the Closing Date so as not to reduce the return on investment
  realized by HFP in respect of the Class II Preferred Shares. Thereafter Highland Capital Management
  may at its discretion continue to waive such portion of its servicing fees or may elect to receive such
  servicing fees in their entirety. Accordingly, during the first two years following the Closing Date, a
  portion (representing the percentage ownership of the Preferred Shares represented by the Class II
  Preferred Shares, which will initially be owned entirely by HFP) of the amounts that would otherwise be
  payable to the Servicer as a servicing fee will instead be payable on the Class II Preferred Shares as the
  Class II Preferred Share Dividends in accordance with the Priority of Payments. Thereafter, the Servicer
  may elect to continue to waive such same portion of the amounts that would otherwise be payable to the
  Servicer as a servicing fee, or any lesser portion of such amounts, and have such amounts be paid instead
  as the Class II Preferred Share Dividends. The Class II Preferred Shares and the Class I Preferred Shares
  will vote together as a single class and the existence of the Class II Preferred Share Dividends may cause
  HFP to have interests different from the holders of the Class I Preferred Shares..

           For a further description of certain conflicts of interest with respect to the Servicer, Bear, Stearns
  & Co. Inc., and their respective affiliates and clients, see “Special Considerations—Potential Conflicts of
  Interest” in the Note Offering Circular.

          7. Certain Tax Considerations. Investors in the Preferred Shares should review carefully the tax
  considerations set forth in “Certain Tax Considerations” and “Cayman Islands Taxation” herein.

        8. Certain ERISA Considerations. Investors in the Preferred Shares should review carefully the
  ERISA considerations set forth in “Certain ERISA Considerations” herein.

           9. Servicer Affiliates Reliance of Rule 3a-7; Potential Indenture Amendments. HFP, will, on
  the Closing Date, purchase all of the Class II Preferred Shares. The Servicer will act as the manager for
  HFP. HFP and Highland Financial Trust, the owner of substantially all of the limited partnership interests
  of HFP, are relying on an exception from the definition of investment company and the requirement to
  register under the Investment Company Act that in turn depends, in part, upon the Issuer not being an



                                                        4
                                                                                                 008317
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 188 of 344 PageID 11165


  investment company required to register under the Investment Company Act by reason of Rule 3a-7
  thereunder. It is expected that, in connection with certain capital raising activities of Highland Financial
  Trust, the SEC may consider the applicability of Rule 3a-7 to the Issuer. If it were determined that the
  Issuer cannot rely on Rule 3a-7, the Servicer may cause the Issuer to amend the Indenture without the
  consent of the Holders of the Notes and without the consent of the Holders of the Preferred Shares to
  enable the Issuer to rely on Rule 3a-7, which could require additional limitations and prohibitions on the
  circumstances under which the Issuer may sell assets, on the type of assets that the Issuer may acquire out
  of the proceeds of assets that mature, are refinanced or otherwise sold, on the period during which such
  transactions may occur, on the level of transactions that may occur or on other provisions of the Indenture
  and could adversely affect the earnings of the Issuer and its ability to make payments on the Notes and
  distributions to the Preferred Shares. As a condition to the effectiveness of any such amendment to the
  Indenture, the Issuer, the Trustee and the Initial Purchaser will (i) satisfy the Rating Condition with
  respect to such amendment and (ii) receive a customary, unqualified opinion of counsel from a nationally
  recognized law firm providing that, after giving effect to such amendment and assuming compliance with
  the Indenture as so amended, the Issuer is exempt from registration as an "investment company” under the
  Investment Company Act. Such nationally recognized law firm may also be acting as counsel to the
  Servicer, certain Holders of Notes and/or Preferred Shares. The interests of any such parties may not
  coincide with the interest of other Holders of Notes and/or Preferred Shares. See “Legal Structure—The
  Indenture—Modification of Indenture” in the Note Offering Circular.

           10. Legislation and Regulations In Connection With the Prevention of Money Laundering. The
  Uniting and Strengthening America By Providing Appropriate Tools Required to Intercept and Obstruct
  Terrorism Act of 2001 (the “USA PATRIOT Act”), signed into law on and effective as of October 26,
  2001, imposes anti-money laundering obligations on different types of financial institutions, including
  banks, broker-dealers and investment companies. The USA PATRIOT Act requires the Secretary of the
  United States Department of the Treasury (the “Treasury”) to prescribe regulations to define the types of
  investment companies subject to the USA PATRIOT Act and the related anti-money laundering
  obligations. It is not clear whether the Treasury will require entities such as the Issuer to enact anti-money
  laundering policies. It is possible that the Treasury will promulgate regulations requiring the Co-Issuers or
  the Initial Purchaser or other service providers to the Co-Issuers, in connection with the establishment of
  anti-money laundering procedures, to share information with governmental authorities with respect to
  investors in the Notes and/or the Preferred Shares. Such legislation and/or regulations could require the
  Co-Issuers to implement additional restrictions on the transfer of the Notes and/or the Preferred Shares.
  As may be required, the Issuer reserves the right to request such information and take such actions as are
  necessary to enable it to comply with the USA PATRIOT Act.

          11. Emerging Requirements of the European Union. As part of the harmonization of
  transparency requirements, the European Commission is scheduled to adopt a directive known as the
  Transparency Obligations Directive that, among other things, will regulate issuers of securities that are
  offered to the public or admitted to trading on a European Union regulated market. The listing of the
  Preferred Shares on any European Union stock exchange would subject the Issuer to regulation under this
  directive, although the requirements applicable to the Issuer are not yet fully clarified. The Indenture will
  not require the Issuer to apply for, list or maintain a listing for any Class of Notes or the Preferred Shares
  on a European Union stock exchange if compliance with this directive (or other requirements adopted by
  the European Commission or a relevant member state) becomes burdensome in the sole judgment of the
  Servicer. Should the Preferred Shares be delisted from any exchange, the ability of the holders of such
  Preferred Shares to sell such Preferred Shares in the secondary market may be negatively affected.




                                                        5
                                                                                                008318
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 189 of 344 PageID 11166


                                                  THE ISSUER

          The issuer of the Preferred Shares is Rockwall CDO Ltd., an exempted limited liability company
  incorporated under the laws of the Cayman Islands (the “Issuer”). The Issuer has been established to
  acquire a diversified portfolio of commercial loans (and participations therein) and to a limited extent,
  high yield corporate and other debt obligations and synthetic securities, as more fully described in the
  Note Offering Circular. See “Security for the Notes” in the Note Offering Circular. The Issuer’s
  authorized share capital is U.S.$600,250 and consists of 250 ordinary shares of U.S.$1.00 par each,
  300,000,000 Class I Preferred Shares of U.S.$0.001 par each and 300,000,000 Class II Preferred Shares
  of U.S.$0.001 par each. The activities of the Issuer will be limited to (i) the issuance of the Preferred
  Shares and its ordinary shares, (ii) the acquisition of the Portfolio Collateral and other assets permitted by
  the Indenture among the Issuer, the Co-Issuer and JPMorgan Chase Bank, National Association, as trustee
  and as securities intermediary, (iii) the ownership of 100% of the capital stock of the Co-Issuer, and (iv)
  other activities incidental to the foregoing and permitted by the Indenture. For a more complete
  discussion of the Issuer, see “The Issuer and the Co-Issuer” in the Note Offering Circular.

                               DESCRIPTION OF THE PREFERRED SHARES

  General

          The Issuer will issue 33,200,000 Class I Preferred Shares, par value U.S. $0.001 per share (the
  “Class I Preferred Shares”) and 45,000,000 Class II Preferred Shares, par value U.S. $0.001 per share
  (the “Class II Preferred Shares” and, together with the Class I Preferred Shares, the “Preferred
  Shares”). The Preferred Shares will be entitled to all distributions made from the Portfolio Collateral
  after payment of all prior amounts in accordance with the priority of payments set out in the Indenture and
  more fully described in the Note Offering Circular.

          The Issuer will appoint an off-shore Paying and Transfer Agent (in addition to and not in lieu of
  JPMorgan Chase Bank, National Association) if requested by at least 33-2/3% of the Preferred Shares, the
  cost of such agent to be borne by the Issuer. There can be no assurance that any investor requesting
  payment from an off-shore paying agent will receive payments on the same day that they would have had
  the payments been made by JPMorgan Chase Bank, National Association.

           The Preferred Shares will be issued pursuant to the Articles of Association of the Issuer (the
  “Articles”) and certain resolutions of the Board of Directors of the Issuer passed on or prior to the issue
  of the Preferred Shares as memorialized in the board minutes relating thereto (the “Resolutions”) and
  distributions made thereon will be made pursuant to the Paying Agency Agreement, to be dated as of the
  Closing Date (the “Paying Agency Agreement”), between the Issuer and JPMorgan Chase Bank,
  National Association, as the Paying and Transfer Agent thereunder (in such capacity, the “Paying
  Agent”). The Notes will be issued pursuant to the Indenture.

           The assets of the Issuer are expected to be limited to the Portfolio Collateral having the
  characteristics described in the Note Offering Circular under “Security for the Notes” and the Trust Estate
  described therein, all of which, pursuant to the Indenture, will be pledged to secure the Notes. The
  Preferred Shares are entitled to receive distributions only to the extent monies are released therefor from
  the lien of the Indenture, as described herein and in the Note Offering Circular, and distributions are only
  payable out of profits of the Issuer and/or its share premium, being the difference between the issue price
  for the shares and their par value, and to the extent that the Issuer is able to pay its debts as they fall due
  in the ordinary course of business immediately following such payments.




                                                        6
                                                                                                 008319
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 190 of 344 PageID 11167


  Form and Denomination

         Except with respect to Bear, Stearns & Co. Inc., the minimum number of Preferred Shares that
  may be purchased or transferred will be 200,000 and integral multiples of 1 share in excess thereof.

          Upon issuance, the Preferred Shares sold to Non-U.S. Persons (as defined in Regulation S) under
  the Securities Act (each, a “Non-U.S. Person”) that are also Qualified Institutional Buyers in Offshore
  Transactions (as defined in Regulation S) in reliance on Regulation S, initially will be represented by one
  or more permanent physical share certificates in fully registered definitive form (each a “Global
  Preferred Share”), which will be deposited with a specialized depository on behalf of Euroclear Bank
  S.A./N.V., as operator of The Euroclear System (“Euroclear”) and Clearstream Banking, société
  anonyme (“Clearstream”).

           Subject to the receipt by the Paying Agent of a certificate in the form similar to the one provided
  by the Paying Agency Agreement from the person holding such interest, a beneficial interest in each
  Global Preferred Share may be transferred prior to the expiration of a one-year period beginning on the
  later of the Closing Date or on the day on which the offer of the Preferred Shares is completed (the
  “Distribution Compliance Period”), only to (i) a Non-U.S. Person who certifies that it is not a U.S.
  Person and is a Qualified Institutional Buyer and is not acquiring an interest in the Global Preferred Share
  for the account or benefit of any U.S. Person or (ii) after the Distribution Compliance Period, to a U.S.
  Person who certifies that it is a qualified institutional buyer (a “Qualified Institutional Buyer”) as
  defined in Rule 144A under the Securities Act, and in each case only to a purchaser who is also a
  “qualified purchaser” or “knowledgeable employee” within the meaning of Section 3(c)(7) of the
  Investment Company Act, but only if such purchaser takes in the form of a Restricted Preferred Share (as
  defined below) registered in the name of such person.

           Subject to the receipt by the Paying Agent of a certificate in the form similar to the one provided
  by the Paying Agency Agreement from the person holding such interest, a holder of a Restricted Preferred
  Share (as such term is defined below) who is a U.S. Person may at any time transfer its interest in such
  Preferred Share only (a) to a Non-U.S. Person pursuant to Regulation S who is also a “qualified
  institutional buyer” within the meaning of Rule 144A under the Securities Act or (b) to a “qualified
  institutional buyer” within the meaning of Rule 144A under the Securities Act, in each case in
  transactions not requiring registration under the Securities Act, and in the case of clause (b), only to a
  transferee who is also a “qualified purchaser” or “knowledgeable employee” within the meaning of
  Section 3(c)(7) of the Investment Company Act.

           Upon deposit of the Global Preferred Share with the specialized depository, Euroclear or
  Clearstream, as the case may be, will credit each purchaser (or its agent or custodian) with the number of
  Preferred Shares for which it has paid. The holder of the Global Preferred Share will be the only entity
  entitled to receive payments in respect of the Preferred Shares represented by such Global Preferred
  Share, and the Issuer will be discharged by payment to, or to the order of, the holder of such Global
  Preferred Shares in respect of each amount so paid. Each of the persons shown in the records of
  Euroclear as the holder of Global Preferred Shares must look solely to Euroclear, for its share of each
  payment so made by the Issuer to, or to the order of, the holder of such Global Preferred Shares. No
  person other than the holder of the Global Preferred Shares shall have any claim against the Issuer in
  respect of any payments due on the Global Preferred Shares.

          Payments on the Global Preferred Shares will be made pursuant to certain procedures established
  between the Paying Agent, the specialized depository, Euroclear and Clearstream, as the case may be. All
  such payments will be made by wire transfer to a United States dollar account maintained by such holder
  with a bank outside the United States.



                                                       7
                                                                                              008320
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 191 of 344 PageID 11168


          Global Preferred Shares will, for purposes of trading within Euroclear and Clearstream, have a
  notional issue price equal to U.S. $1 for each Preferred Share.

           Definitive Preferred Share certificates, in fully registered form (“Definitive Preferred Shares”)
  will be issued and exchanged for each Global Preferred Share within 30 days of the occurrence of any of
  the following: (i) either Euroclear or Clearstream is closed for business for a continuous period of 14 days
  (other than by reason of holiday, statutory or otherwise) or announces an intention permanently to cease
  business and no alternative clearance system satisfactory to the Paying Agent is available, (ii) as a result
  of any amendment to, or change in, the laws or regulations of Cayman Islands or of any authority therein
  or thereof having power to tax or in the interpretation or administration of such laws or regulations which
  becomes effective on or after the Closing Date, the Issuer or the Paying Agent are or will be required to
  make any deduction or withholding from any payment in respect of the Preferred Shares which would not
  be required were the Preferred Shares in definitive registered form, or (iii) the Issuer so elects by notice to
  the Preferred Shareholders in accordance with the Paying Agency Agreement and Euroclear or
  Clearstream, as applicable, does not object.

          The Preferred Shares sold in the United States to Qualified Institutional Buyers who are U.S.
  Persons will be represented, on issue, by definitive fully registered Preferred Share certificates bearing the
  appropriate legend (“Restricted Preferred Shares”).

         Payments on the Definitive Preferred Shares and Restricted Preferred Shares will be made
  pursuant to certain procedures established by the Paying Agent. All such payments on such Preferred
  Shares will be made by wire transfer to a United States dollar account maintained by such holder.

           Under the terms of the Paying Agency Agreement, the Paying Agent will be the initial paying
  agent with respect to the Preferred Shares. The Issuer may not appoint a paying agent with respect to the
  Preferred Shares within the United States. Payments of dividends on the Preferred Shares and redemption
  payments will be made from funds available in the Collection Account and released to the Paying Agent
  by the Trustee under the Indenture and will only be payable if the Issuer has sufficient distributable
  profits and/or share premium. All interest and principal payments on the Portfolio Collateral will be
  deposited directly into the Collection Account and, together with any income thereon, will be available
  for payments first to certain expenses and the Notes and then to the Preferred Shares to the extent that the
  Issuer is and remains solvent after such payments are made. Under Cayman Islands law, a company is
  generally deemed to be solvent if it is able to pay its debts as they fall due.

  Status of Preferred Shares

          The Preferred Shares are part of the share capital of the Issuer and, as such, their entitlement is
  limited to the assets of the Issuer after payment of all liabilities ranking ahead of them according to the
  Articles and at law.

          The Articles, in conjunction with the Resolutions, provide for payments of dividends and capital
  on redemption of the Preferred Shares and any payments on liquidation of the Issuer to rank after
  payments due on the Notes (other than certain amounts constituting the Class II Preferred Share Dividend
  which will be senior to payments on the Notes), and, except as described in the Note Offering Circular
  under “Description of the Notes—Payments on the Notes; Priority of Distributions,” after the payment of
  fees and expenses.




                                                        8
                                                                                                 008321
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 192 of 344 PageID 11169


           The Preferred Shares are entitled to receive the Excess Cash Flow, including in the case of the
  Class II Preferred Shares, the Class II Preferred Share Dividend. As a matter of Cayman Islands law, on a
  liquidation of the Issuer, the holders of the Preferred Shares will rank after all other creditors, both
  secured and unsecured, of the Issuer and holders of the ordinary shares.

  Distributions

          On each Payment Date and on the Final Maturity Date, the Paying Agent, on behalf of the holders
  of the Preferred Shares, will be entitled to receive from the Trustee (for payment to the holders of the
  Preferred Shares as a dividend or, on the Final Maturity Date, to redeem the Preferred Shares pursuant to
  the Paying Agency Agreement and in accordance with the Articles) all cash remaining after payment by
  the Trustee of all distributions which take priority over payments to the Issuer (including any Class II
  Preferred Share Dividend) described in detail in the Note Offering Circular under “Description of the
  Notes—Payments on the Notes; Priority of Distributions,” if any, from the Collection Account (such
  remaining cash, if any, the “Excess Cash Flow”).

  Priority of Distributions

           On each Payment Date, the Issuer will be entitled to receive any Excess Cash Flow as described
  in detail in the Secured Note Offering Circular under “Description of the Notes—Payments on the Notes;
  Priority of Distributions.” Excess Cash Flow shall be distributed, in part, as follows:

           (i)     if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than
  12%, to the payment to the Holders of the Preferred Shares, but only up to an amount that would cause
  the Internal Rate of Return of the Preferred Shares to equal 12%; and

          (ii)    any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee
  for such Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying
  and Transfer Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and
  unpaid, and (b) 80% to the Holders of the Preferred Shares in accordance with the Paying and Transfer
  Agency Agreement, as a dividend thereon or as a redemption payment on the Redemption Date, as
  applicable.

           Any Excess Cash Flow that constitutes part of the Class II Preferred Share Dividend will not be
  allocable to the Class I Preferred Shares, rather, such amounts will only be available for distributions on
  the Class II Preferred Shares on each Payment Date. The “Class II Preferred Share Dividend” shall
  mean the Class II Preferred Share Base Dividend, Class II Preferred Share Additional Dividend and Class
  II Preferred Share Supplemental Dividend, each as described in the Note Offering Circular.

           Failure to satisfy any Overcollateralization Test, the Interest Coverage Test or the application of
  the Additional Collateral Deposit Requirement described under “Description of the Notes” in the Note
  Offering Circular may result in the temporary or permanent diversion of all or a portion of amounts
  otherwise payable as Excess Cash Flow (and will have a corresponding effect on Preferred Shares
  distributions). The amount and frequency of distributions of Excess Cash Flow to the Issuer will depend
  on, among other things, the purchase rate in respect of new Portfolio Collateral, the level of LIBOR, the
  extent to which the Portfolio Collateral pledged to secure the Notes becomes Defaulted Portfolio
  Collateral, is subject to scheduled payments of principal, or is retired prior to the stated maturity of the
  Notes through mandatory or optional redemption, sale, maturity or other liquidation or disposition and the
  extent to which Substitute Portfolio Collateral is available for purchase in accordance with the criteria
  described in the Note Offering Circular.




                                                       9
                                                                                              008322
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 193 of 344 PageID 11170


  Payments of Dividends on Preferred Shares; Preferred Shares Redemption

          The Articles, in conjunction with the Resolutions, will provide for the payment of dividends on
  the Preferred Shares, without requiring any declaration by the board of directors, on each Payment Date
  through and including the Final Maturity Date, commencing on the first Payment Date. Such payment of
  dividends on each Payment Date will be in an amount equal to all Excess Cash Flow, if any, for such
  Payment Date in accordance with the priority of distributions less, with respect to the Final Maturity Date,
  such part of the Excess Cash Flow paid to redeem the Preferred Shares on such date. Such dividends, if
  any, will be paid on each Payment Date other than the Final Maturity Date to the holders of the Preferred
  Shares in whose names the Preferred Shares are registered at the close of business on the Record Date for
  such Payment Date.

          No redemption of the Preferred Shares will be made from the Portfolio Collateral until the Notes
  are paid in full. Upon payment of the Notes in full, all Excess Cash Flow attributable to Adjusted
  Collateral Principal Collections will be paid to the holders of the Preferred Shares as dividends on or,
  with respect to the Final Maturity Date, as the redemption price on redemption of the Preferred Shares.
  The Preferred Shares are not subject to redemption at the option of the holders thereof, except in
  connection with a liquidation of the Trust Estate upon payment in full of the Notes at the direction of the
  holders of a Majority or more of the Preferred Shares. See “Description of the Preferred Shares—
  Termination of Trust Estate.”

          Payments of dividends and the redemption price on redemption of the Class I Preferred Shares
  and the Class II Preferred Shares will be made pro rata to registered holders of Class I Preferred Shares
  and the Class II Preferred Shares, respectively, according to the number of such Class I Preferred Shares
  and Class II Preferred Shares held by the respective Holders. The payment of dividends and the
  redemption of the Preferred Shares is subject to the Issuer having sufficient distributable profits and/or
  share premium (being the difference between the par value of the Preferred Shares and their issue price)
  of the Preferred Shares out of which to pay such amounts and, in the case of a payment from share
  premium, the Issuer being able to pay its debts as they fall due in the ordinary course of its business.

          Notwithstanding the foregoing, upon any redemption of the Preferred Shares, any Excess Cash
  Flow that constitutes part of the Class II Preferred Share Dividend will not be allocable to the Class I
  Preferred Shares, rather, such amounts will only be available for distributions on the Class II Preferred
  Shares.

  Events of Default

          The Note Offering Circular describes those circumstances that would constitute an Event of
  Default under the Indenture. See “Legal Structure—The Indenture—Events of Default” in the Note
  Offering Circular.

          If an Event of Default under the Indenture should occur and be continuing with respect to the
  Notes, the Trustee may, with the consent of the Requisite Noteholders, and shall at the direction of the
  Requisite Noteholders, declare the principal of the Notes to be immediately due and payable. Such
  declaration may under certain circumstances be rescinded by the Trustee at the direction of the Requisite
  Noteholders. As long as any Notes are outstanding, if an Event of Default under the Indenture should
  occur, the holders of such Notes will be entitled to determine the remedies to be exercised under the
  Indenture. Remedies pursued by the holders of the Notes would likely adversely affect the interests of the
  holders of the Preferred Shares.




                                                      10
                                                                                              008323
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 194 of 344 PageID 11171


  Exchange and Transfer

         The Issuer shall maintain, or cause to be maintained, at a specified office a Share register (the
  “Share Register”).

          The Issuer will appoint a transfer agent (the “Transfer Agent”), at which office a holder of a
  Definitive Preferred Share may surrender such Preferred Share certificate for registration of transfer as
  described below. The Issuer has initially appointed the Paying Agent to act as Transfer Agent. The
  Issuer may at any time terminate the appointment of a Transfer Agent and appoint additional or other
  Transfer Agents. Notice of such termination or appointment and of any change in the specified office of a
  Transfer Agent will be provided in the manner described below in the Paying Agency Agreement.

          The costs and expenses of effecting any exchange or registration of transfer pursuant to the
  foregoing provisions, except for the expense of delivery by other than regular mail (if any) and except, if
  the Issuer shall so require, the payment of a sum sufficient to cover any tax or other governmental charge
  or insurance charges that may be imposed in connection with any registration of transfer or exchange of
  any Preferred Shares, will be borne by the Issuer.

           A beneficial interest in a Global Preferred Share may only be transferred to (a) a Non-U.S.
  Person, who is also a Qualified Institutional Buyer, in an offshore transaction (as defined in Regulation S)
  (an “Offshore Transaction”) in accordance with Regulation S (and in accordance with certain
  certification requirements in the Paying Agency Agreement) or (b) after the Distribution Compliance
  Period, to a person who takes delivery in the form of a Definitive Preferred Share and delivers a written
  certification (in the form provided in the Paying Agency Agreement) to the effect that such person is a
  Qualified Institutional Buyer and is acquiring such interest for its own account (together with certain
  other requirements set forth in the Paying Agency Agreement) and is a Qualified Purchaser or
  Knowledgeable Employee. Upon any exchange of any number of Preferred Shares represented by a
  Global Preferred Share for a Definitive Preferred Share, the Paying Agent shall surrender the certificate
  representing the Global Preferred Share to the Issuer for cancellation and the Issuer shall issue a new
  certificate for the reduced number of Preferred Shares represented by the Global Preferred Share and a
  new certificate in respect of the Definitive Preferred Share. The Issuer shall cause the Share Register to
  be updated accordingly.

           Definitive Preferred Shares and Restricted Preferred Shares (or any interest therein) may only be
  transferred in accordance with the applicable laws of any State of the United States and (a) in a
  transaction exempt from the registration requirements of the Securities Act involving a Qualified
  Institutional Buyer who is a U.S. Person as transferee and is a Qualified Purchaser or Knowledgeable
  Employee (in accordance with the certification requirements of the Paying Agency Agreement) or (b) to a
  person who takes delivery in the form of a beneficial interest in a Global Preferred Share and in such case
  only upon receipt by the Paying Agent of a written certification from the transferor (in the form provided
  in the Paying Agency Agreement) to the effect that such transfer is being made to a Non-U.S. Person,
  who is also a Qualified Institutional Buyer, in accordance with Regulation S. Upon any exchange of a
  Definitive Preferred Share for a beneficial interest in a Global Preferred Share, the Paying Agent shall
  surrender the Definitive Preferred Share certificate and the Global Preferred Share certificate to the Issuer
  for cancellation and the Issuer shall issue the Paying Agent with a new certificate for the Global Preferred
  Shares reflecting the increased number of Preferred Shares represented thereby. The Issuer shall cause
  the Share Register to be updated accordingly.

         Upon surrender for registration of transfer of any Definitive Preferred Share at the office of the
  Paying Agent, the Paying Agent, subject to and in accordance with the terms of the Paying Agency
  Agreement, will deliver in the name of the designated transferee or transferees, or (in the case of a partial



                                                       11
                                                                                               008324
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 195 of 344 PageID 11172


  transfer) the registered holder, one or more new certificates representing the registered Definitive
  Preferred Shares certificates. Every registered Preferred Share presented or surrendered for registration of
  transfer shall be duly endorsed, or be accompanied by a written instrument of transfer in form satisfactory
  to the Issuer and the Paying Agent, duly executed by the registered holder thereof or its attorney duly
  authorized in writing.

          Preferred Share certificates issued upon any exchange or transfer will be delivered at the office of
  the Paying Agent or mailed, at the request, risk and expense of the holder, to the address reflected for
  such holder in the register or such other address as such holder shall request. No service charge (other
  than any cost of delivery) shall be made for any registration of transfer or exchange of Preferred Shares,
  but the Issuer may require payment from the holder of a sum sufficient to cover any tax or other
  governmental charge that may be imposed in connection therewith.

          During the period of 15 days preceding any date fixed for payment of dividends on or redemption
  of the Preferred Shares, the Issuer shall not be required to register the transfer of or to exchange any
  Preferred Shares.

           Notwithstanding the foregoing, in the event any Holder of Class II Preferred Shares wishes to
  transfer all or a portion of its Class II Preferred Shares (the "“Class II Seller”) to any qualified third party
  purchaser (the “Class II Buyer”), including any holders of preferred shares (the “Holding Preferred
  Shares”) of Rockwall Investors Corp. (“Investors Corp. ”), such transfer shall only be effected by the
  Issuer redeeming such Class II Preferred Shares and correspondingly issuing new Class I Preferred Shares
  and Investors Corp. issuing new Holding Preferred Shares in accordance with the mechanics described in
  this paragraph and the applicable provisions in the Articles of Association of each of the Issuer and
  Investors Corp. At least 10 days prior to any transfer by a Class II Seller to a Class II Buyer, such Class
  II Seller and Class II Buyer shall jointly notify the Issuer, the Transfer Agent, the Servicer and Investors
  Corp. of their intention to effect such transfer of Class II Preferred Shares, indicating the number of Class
  II Preferred Shares to be sold and the corresponding number of Class I Preferred Shares to be issued and
  sold to Investors Corp. and the number of Holding Preferred Shares to be issued and acquired by the
  Class II Buyer, the price for such purchase and sale and the date on which such purchase and sale is
  expected to occur (such notice, the “Sale Notice”). The Issuer shall, on the date indicated in the Sale
  Notice, subject to such redemption being approved in writing by the Board of Directors of the Issuer and
  subject to such redemption being in respect of 200,000 Class II Preferred Shares or more, redeem the
  indicated number of Class II Preferred Shares to be sold by the Class II Seller and shall issue an equal
  number of Class I Preferred Shares registered in the name of Investors Corp. Simultaneously with such
  redemption and new issuance by the Issuer, Investors Corp., pursuant to the Investors Corp. Paying and
  Transfer Agency Agreement, shall issue new Holding Preferred Shares to the Class II Buyer equal in
  number to the number of Class II Preferred Shares being sold by the Class II Seller as indicated in the
  Sale Notice. The Class II Buyer shall pay Investors Corp. for its subscription to such newly issued
  Holding Preferred Shares in an amount indicated in the Sale Notice, Investors Corp. shall immediately
  apply such amount to pay the subscription price to the Issuer for the newly issued Class I Preferred
  Shares, and the Issuer shall immediately apply such amount to pay the redemption price to the Class II
  Seller for the redemption of such Class II Seller's Class II Preferred Shares.

          Notwithstanding anything to the contrary herein, in the event the Holder of any Class II Preferred
  Shares (the “Holding Buyer”) wishes to acquire any Holding Preferred Shares from any holder of
  Holding Preferred Shares (the “Holding Seller”), such transfer shall only be effected by the Investors
  Corp. redeeming such Holding Preferred Shares and the Issuer redeeming a corresponding number of
  Class I Preferred Shares and issuing new Class II Preferred Shares in accordance with the mechanics
  described in this paragraph and the applicable provisions in the Articles of Association of each of the



                                                        12
                                                                                                 008325
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 196 of 344 PageID 11173


  Issuer and Investors Corp. At least 10 days prior to any transfer by a Holding Seller to a Holding Buyer,
  such Holding Seller and Holding Buyer shall jointly notify the Issuer, the Transfer Agent, the Servicer
  and Investors Corp. of their intention to effect such acquisition of Holding Preferred Shares, indicating
  the number of Holding Preferred Shares to be sold by the Holding Seller, the corresponding number of
  Class I Preferred Shares to be redeemed by the Issuer and the number of Class II Preferred Shares to be
  issued and acquired by the Holding Buyer, respectively, the price for such purchase and sale and the date
  on which such purchase and sale is expected to occur (such notice, the “Acquisition Notice”). On the
  date indicated in the Sale Notice, Investors Corp. shall, subject to such redemption being approved in
  writing by the Board of Directors of Investors Corp. and subject to such redemption being in respect of
  200,000 Class Holding Preferred Shares or more, redeem the indicated number of Holding Preferred
  Shares to be sold by Holding Seller and the Issuer shall, subject to such redemption being approved in
  writing by the Board of Directors of the Issuer and subject to such redemption being in respect of 200,000
  Class I Preferred Shares or more, redeem Class I Preferred Shares in an amount equal to the number of
  Holding Preferred Shares being sold as indicated in the Acquisition Notice. Simultaneously with such
  redemption of Class I Preferred Shares, the Issuer shall issue Class II Preferred Shares to the Holding
  Buyer in an amount equal to the amount of Class I Preferred Shares being redeemed as indicated in the
  Acquisition Notice. The Holding Buyer shall pay the Issuer for its subscription to such newly issued
  Class II Preferred Shares in an amount indicated in the Acquisition Notice, the Issuer shall immediately
  apply such amount to pay the redemption price to Investors Corp. for the redemption of the Class I
  Preferred Shares, and Investors Corp. shall immediately apply such amount to the pay the redemption
  price to the Holding Seller for the redemption of the Holding Preferred Shares.

  Prescription

           Payments in respect of the Preferred Shares will cease to be due if not paid to the holder due to
  insufficient instructions for a period of ten years from the Relevant Date therefor. “Relevant Date”
  means the date on which the final payment in respect of Preferred Shares first becomes due, except that if
  the full amount of the monies payable has not been duly received by the Paying Agent on or prior to such
  due date, it means the date on which such monies have been so received.

  Restrictions on Transfer

           The Preferred Shares have not been registered under the Securities Act, the securities laws of any
  state of the United States or the securities laws of any other jurisdiction, and are being issued and sold in
  reliance upon exemptions from registration provided by such laws. There is no market for the Preferred
  Shares being offered hereby and, as a result, a purchaser must be prepared to hold the Preferred Shares for
  an indefinite period of time. No Preferred Shares may be sold or transferred unless such sale or transfer
  (i) is exempt from the registration requirements of the Securities Act (for example, in reliance on
  exemptions provided by Rule 144A or Regulation S under the Securities Act) and other applicable
  securities laws, (ii) satisfies the transfer restrictions described in “Certain ERISA Considerations” herein,
  (iii) does not cause the Issuer to become subject to the registration requirements of the Investment
  Company Act, including by selling or otherwise transferring the Preferred Shares to a purchaser or other
  transferee (other than a Non-U.S. Person) which is not a “qualified purchaser” or “knowledgeable
  employee” within the meaning of Section 3(c)(7) of the Investment Company Act, and (iv) otherwise
  fully complies with the Articles. The Preferred Shares may not be sold or transferred to any Plan, to any
  person acting on behalf of or with “plan assets” of any Plan, or to any other Benefit Plan Investor other
  than as described herein under “Certain ERISA Considerations.” Additionally, no transfer may be made
  unless the Issuer shall have determined that the transfer is not being effected through an "established
  securities market" within the meaning of Treasury Regulation Section 1.7704-1(b) and will not result in
  the Issuer having more than 75 shareholders (determined in conformity with Treasury Regulation Section
  1.7704-1(h)(3)).



                                                       13
                                                                                               008326
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 197 of 344 PageID 11174


  Termination of Trust Estate

          Upon payment in full of the Notes, the Issuer may elect, upon the direction of holders of a
  Majority of the Preferred Shares, voting as a single class, to liquidate the Trust Estate in whole or in part.
  Any amounts realized from any such liquidation, after payment of any amounts due and payable under the
  Indenture, will be distributed in accordance with the provisions of the Paying Agency Agreement.

          The Issuer is permitted to exercise the Optional Redemption in accordance with the requirements
  of the Indenture when directed by the holders of the Preferred Shares holding at least a Majority of the
  Preferred Shares, voting as a single class.

  Modification of Paying Agency Agreement and the Indenture

           Without the consent of any holders of Preferred Shares, the Issuer and the Paying Agent, at any
  time and from time to time, may enter into one or more agreements supplemental to the Paying Agency
  Agreement for any of the following purposes: (a) to evidence the succession of a successor entity to the
  Issuer and the assumption by any such successor of the covenants of the Issuer therein and in the
  Preferred Shares; (b) to take any action deemed reasonably necessary by the Issuer to prevent the
  reduction of dividends payable on the Preferred Shares as a result of imposition of any taxes; (c) to
  evidence and provide for the acceptance of appointment thereunder by a successor Paying Agent with
  respect to the Preferred Shares; (d) to correct any manifest error with respect to any provision therein; (e)
  to cure any ambiguity, correct or supplement any provision therein which may be inconsistent with any
  other provision thereunder, or to make any other provisions with respect to matters or questions arising
  therein; (f) to take any action necessary or helpful to prevent the Issuer from being subject to any
  withholding or other taxes, fees or assessments or to reduce the risk that the Issuer or the Paying Agent, as
  applicable, will be engaged in a United States trade or business or otherwise subject to United States
  income tax on a net income basis; or (g) prevent the Issuer from becoming an “investment company” as
  defined in the Investment Company Act or better assure compliance with the requirements of Rule 3a-7
  thereunder; provided that, as a condition to the effectiveness of any such supplemental indenture under
  this clause (g), each of the Issuer, the Trustee and the Initial Purchaser shall (A) have satisfied the Rating
  Condition with respect to such supplemental indenture and (B) received a customary, unqualified opinion
  of counsel from a nationally recognized law firm providing that, after giving effect to such supplemental
  agreement, the Issuer is exempt from registration as an “investment company” under the Investment
  Company Act; provided that in each case that such action for any matters described in clauses (a) through
  (f) will not adversely affect the interests of the holders of Preferred Shares in any material respect.

          With the consent of the holders of not less than a Majority of the Preferred Shares (voting as a
  single class) affected by a supplemental agreement or agreement referred to below, the Issuer and the
  Paying Agent (and with the consent of the Servicer, if any supplemental agreement would reduce its
  rights or increase its obligations under the Collateral Management Agreement) may enter into an
  agreement or agreements supplemental to the Paying Agency Agreement for the purpose of adding any
  provisions to, or changing in any manner or eliminating any of the provisions of, the Paying Agency
  Agreement or of modifying in any manner the rights of the holders of Preferred Shares under such
  agreement; provided that no such supplemental agreement will, without the consent of the holder of each
  outstanding Preferred Share affected thereby: (a) change the method or methods by which dividends will
  be determined for any Preferred Share or reduce the par value thereof or change the coin or currency in
  which such amounts are, or impair the right to institute suit for the enforcement of any such payment on
  or after the stated maturity thereof; or (b) reduce the percentage amount of the outstanding Preferred
  Shares, the consent of whose holders is required for any such supplemental agreement, or the consent of
  whose holders is required for any waiver of compliance with certain provisions of such agreement or
  certain defaults thereunder and their consequences provided for in such agreement; or (c) modify any of



                                                       14
                                                                                                008327
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 198 of 344 PageID 11175


  the provisions of the Paying Agency Agreement relating to the modification thereof, except to increase
  any such percentage or to provide that certain other provisions of such agreement cannot be modified or
  waived without the consent of the holder of each outstanding Preferred Share affected thereby.

           In addition, as described in the Paying Agency Agreement, without the consent of at least
  66-2/3% of the holders of the Preferred Shares materially and adversely affected thereby, the Issuer will
  not be permitted to enter into any supplemental indenture that would (i) increase the Applicable Periodic
  Rate for any Class of Notes, the Aggregate Principal Amount of any Class of Notes, the Optional
  Redemption Price or the mandatory redemption price, (ii) modify Article XI of the Indenture, (iii) change
  the maturity of the principal of or interest on any Note or reduce the principal amount thereof or the rate
  of interest thereon or change the time or amount of any other amount payable in respect of any Note or of
  any amount payable to the Issuer for distribution to the holders of the Preferred Shares, (iv) reduce the
  percentage of Holders of Notes or the percentage of the Preferred Shares whose consent is required for
  the authorization of any supplemental indenture or for any waiver of compliance with certain provisions
  of the Indenture, (v) impair or adversely affect the Trust Estate securing the Notes, (vi) permit the
  creation of any lien ranking prior to or on parity with the lien of the Indenture with respect to any part of
  the Trust Estate or terminate the lien of the Indenture, (vii) reduce the percentage of Holders of Notes or
  the holders of the Preferred Shares whose consent is required to direct the Trustee to liquidate the Trust
  Estate, (viii) modify any of the provisions of the Indenture with respect to whose consent is required for
  supplemental indentures or waiver of Defaults and their consequences except to increase the percentage
  of Outstanding Notes whose consent is required for any such action or to provide that other provisions of
  the Indenture cannot be modified or waived without the consent of the Holder of each Outstanding Note
  affected thereby, (ix) modify the provisions thereof relating to priority of distributions or subordination or
  the definition therein of the terms “Holder,” “Noteholder,” “Majority Noteholder,” “Majority Preferred
  Shareholder,” “Outstanding” or “Requisite Noteholder,” (x) amend any provision that provides that the
  obligations of the Issuer or the Co-Issuer are non-recourse obligations or (xi) modify any of the
  provisions of the Indenture in such a manner as to affect the calculation of the amount of any payment of
  principal of or interest on or other amount in respect of any Note or of any payment to the Issuer for
  distribution to the holders of the Preferred Shares or to affect the right of the Holders of Notes to the
  benefit of any provisions for the redemption of such Notes contained therein.

  Amendment Buy-Out
           In the case of any supplemental indenture that requires the consent of one or more Holders of the
  Notes or Preferred Shares, the Amendment Buy-Out Purchaser shall have the right, but not the obligation,
  to purchase from Non-Consenting Holders all Notes and Preferred Shares held by such Holder whose
  consent was solicited with respect to such supplemental indenture (the “Amendment Buy-Out Option”)
  for the applicable Amendment Buy-Out Purchase Price. If such option is exercised, the Amendment Buy-
  Out Purchaser must purchase all Notes and Preferred Shares of Non-Consenting Holders, regardless of
  the applicable percentage of the Aggregate Principal Amount of the Notes or Preferred Shares the consent
  of whose Holders is required for such supplemental indenture (an “Amendment Buy-Out”). By its
  acceptance of a Note or Preferred Share, each Holder of a Note and Preferred Share agrees that if the
  Amendment Buy-Out Option is exercised, any Non-Consenting Holder will be required to sell its
  applicable Note or Preferred Share to the Amendment Buy-Out Purchaser.
  All purchases made pursuant to the Amendment Buy-Out Option individually and in the aggregate must
  comply with the applicable transfer restrictions for the relevant Notes and Preferred Shares set forth in
  “Delivery of the Notes; Transfer Restrictions; Settlement” in the Note Offering Circular and all applicable
  laws, rules and regulations (including, without limitation, any rules, regulations and procedures of any
  securities exchange, self-regulatory organization or clearing agency)




                                                       15
                                                                                                008328
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 199 of 344 PageID 11176


  Governing Law

           The Notes, the Indenture and the Paying Agency Agreement will be governed by and construed in
  accordance with the laws of the State of New York. The rights attached to the Preferred Shares as set
  forth in the Articles will be governed by Cayman Islands law. The Issuer will irrevocably submit to the
  federal court sitting in the City and County of New York over any suit, action or proceeding arising out of
  or relating to any of the Notes, the Indenture and the Paying Agency Agreement.

                                           THE SERVICER AND
                                       THE SERVICING AGREEMENT

          Highland Capital Management, L.P. (the “Servicer”), will service the Portfolio Collateral and
  perform certain other reporting functions pursuant to a servicing agreement with the Issuer (the
  “Servicing Agreement”). For a description of the Servicer and the Servicing Agreement, see “The
  Servicer” and “The Servicing Agreement” in the Note Offering Circular.



                                           ASSETS OF THE ISSUER

          For a description of the assets of the Issuer, including a description of the criteria for the purchase
  or substitution of the Portfolio Collateral, see “Security for the Notes” in the Note Offering Circular.

       DELIVERY OF THE PREFERRED SHARES; TRANSFER RESTRICTIONS; SETTLEMENT

           The Preferred Shares have not been registered under the Securities Act, any United States state
  securities or “Blue Sky” laws or the securities laws of any other jurisdiction and, accordingly, may not be
  reoffered, resold, pledged or otherwise transferred within the United States or to, or for the account or
  benefit of, U.S. Persons, except in accordance with the restrictions described under “Notices to
  Purchasers.”

           Without limiting the foregoing, by holding Preferred Shares, each holder will acknowledge and
  agree, among other things, that such holder understands that the Issuer is not registered as an investment
  company under the Investment Company Act, but that the Issuer is exempt from registration as such by
  virtue of Section 3(c)(7) of the Investment Company Act, which in general excludes from the definition
  of an “investment company” any issuer whose outstanding securities (other than securities sold to Non-
  U.S. Persons under Regulation S) are beneficially owned solely by Qualified Purchasers or
  Knowledgeable Employees and which has not made and does not propose to make a public offering of its
  securities. Any sale or transfer which would violate these provisions shall be void ab initio, and no sale
  or transfer may be made if such sale or transfer would require the Issuer to become subject to the
  requirements of the Investment Company Act.

          Unless determined otherwise by the Issuer in accordance with applicable law, all certificates
  representing the Preferred Shares will bear the legend set forth below:

          THE PREFERRED SHARES HAVE NOT BEEN AND WILL NOT BE
          REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
          AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS IN
          THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER
          JURISDICTION AND MAY NOT BE REOFFERED, RESOLD, PLEDGED OR
          OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR



                                                        16
                                                                                                 008329
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 200 of 344 PageID 11177


        FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS
        PERMITTED BY THIS LEGEND. THE HOLDER OF ANY PREFERRED
        SHARES REPRESENTED HEREBY, BY ITS ACCEPTANCE OF THIS
        PREFERRED SHARE CERTIFICATE, REPRESENTS, ACKNOWLEDGES AND
        AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR
        OTHERWISE TRANSFER THE PREFERRED SHARES REPRESENTED BY
        THIS CERTIFICATE EXCEPT IN COMPLIANCE WITH THE SECURITIES
        ACT AND OTHER APPLICABLE LAWS AND EXCEPT (A) IN COMPLIANCE
        WITH RULE 144A UNDER THE SECURITIES ACT TO A PERSON WHOM
        THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
        BUYER AS DEFINED IN RULE 144A PURCHASING FOR ITS OWN ACCOUNT
        OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER,
        WHOM THE SELLER HAS INFORMED, IN EACH CASE, THAT THE
        REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
        RELIANCE ON RULE 144A, PROVIDED THAT SUCH PURCHASER
        DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE ISSUER OR
        THE PAYING AGENT MAY REASONABLY REQUIRE; (B) OUTSIDE THE
        UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S
        UNDER THE SECURITIES ACT TO A PERSON WHO IS ALSO A QUALIFIED
        INSTITUTIONAL BUYER AS DEFINED IN RULE 144A; (C) TO THE ISSUER
        OR ITS AFFILIATES; OR (D) TO ANY OTHER PERSON OR ENTITY
        PURSUANT TO A VALID EXEMPTION FROM THE REGISTRATION
        REQUIREMENTS OF THE SECURITIES ACT PROVIDED THAT SUCH
        PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE
        ISSUER OR THE PAYING AGENT MAY REQUEST, IN EACH CASE IN
        ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW OF THE
        UNITED STATES AND ANY STATE OF THE UNITED STATES AND ANY
        OTHER JURISDICTION IN ACCORDANCE WITH THE RESTRICTIONS SET
        FORTH IN THE PAYING AGENCY AGREEMENT. IN ADDITION, EACH
        PURCHASER OF PREFERRED SHARES, BY ITS ACCEPTANCE THEREOF,
        REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT
        RESELL, PLEDGE OR OTHERWISE TRANSFER SUCH PREFERRED
        SHARES EXCEPT TO A NON-U.S. PERSON THAT IS A QUALIFIED
        INSTITUTIONAL BUYER OR TO A “QUALIFIED PURCHASER” OR
        “KNOWLEDGEABLE EMPLOYEE” WITHIN THE MEANING OF SECTION
        3(c)(7) OF THE INVESTMENT COMPANY ACT THAT IS A QUALIFIED
        INSTITUTIONAL BUYER IN A TRANSACTION THAT DOES NOT CAUSE
        THE ISSUER TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT
        COMPANY ACT OF 1940. FURTHER, THE PREFERRED SHARES MAY NOT
        BE SOLD OR TRANSFERRED TO ANY PLAN SUBJECT TO TITLE I OF
        ERISA OR SECTION 4975 OF THE CODE, TO ANY PERSON ACTING ON
        BEHALF OF OR WITH “PLAN ASSETS” OF ANY SUCH PLAN, OR TO ANY
        OTHER BENEFIT PLAN INVESTOR (AS DEFINED IN UNITED STATES
        DEPARTMENT OF LABOR REGULATION SECTION 2510.3-101(f)(2)),
        INCLUDING AN INSURANCE COMPANY GENERAL ACCOUNT, EXCEPT IN
        ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
        CONFIDENTIAL OFFERING CIRCULAR RELATING TO THE PREFERRED
        SHARES. ADDITIONALLY, NO TRANSFER MAY BE MADE UNLESS THE
        ISSUER SHALL HAVE DETERMINED THAT THE TRANSFER IS NOT BEING
        EFFECTED THROUGH AN "ESTABLISHED SECURITIES MARKET"
        WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.7704-1(b)


                                        17
                                                                     008330
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 201 of 344 PageID 11178


          AND WILL NOT RESULT IN THE ISSUER HAVING MORE THAN 75
          SHAREHOLDERS (DETERMINED IN CONFORMITY WITH TREASURY
          REGULATION SECTION 1.7704-1(h)(3)).

          TRANSFERS OF THE PREFERRED SHARES MAY ONLY BE MADE IN
          ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE PAYING
          AGENCY AGREEMENT.

          TRANSFERS OF THE PREFERRED SHARES MUST GENERALLY BE
          ACCOMPANIED BY APPROPRIATE TAX TRANSFER DOCUMENTATION.

           Subject to the restrictions on transfer set forth in the Paying Agency Agreement and on the
  Preferred Share certificates, the holder of any Preferred Shares may transfer the same in whole or in part
  (in any authorized denomination) by surrendering the certificate relating to such Preferred Shares at the
  specified office of the Paying Agent or at the office of any transfer agent, together with an executed
  instrument of assignment and transfer substantially in the form attached to the Paying Agency Agreement.
  In exchange for any certificate representing the Preferred Shares properly presented for transfer with all
  necessary accompanying documentation, the Paying Agent will, within five Business Days of such
  request if made at the specified office of the Paying Agent, or within ten Business Days if made at the
  office of a transfer agent, deliver at the specified office of the Paying Agent or the office of the transfer
  agent, as the case may be, to the transferee or send by first-class mail at the risk of the transferee to such
  address as the transferee may request a certificate in the name of the transferee representing the number of
  Preferred Shares transferred. The presentation for transfer of any Preferred Shares will not be valid
  unless made at the specified office of the Paying Agent or at the office of a transfer agent by the
  registered holder in person, or by a duly authorized attorney-in-fact. The holder of a Preferred Share
  certificate will not be required to bear the costs and expenses of effecting any transfer or registration of
  transfer, except that the relevant holder will be required to bear (i) the expenses of delivery by other than
  regular mail (if any) and (ii) if the Issuer so requires, the payment of a sum sufficient to cover any duty,
  stamp tax or governmental charge or insurance charges that may be imposed in relation thereto.

                                    CERTAIN TAX CONSIDERATIONS

  Introduction

           The following is a limited summary of certain United States federal income tax consequences
  pertaining to an investment in the Preferred Shares. As discussed herein, this summary is not intended to
  be complete, and is not complete; it addresses few of the tax consequences relating to an investor’s tax
  treatment with respect to its investment in Preferred Shares, focusing principally on the certain
  consequences germane to the Issuer, and insofar as it may address investor tax consequences, it does so
  only as specifically set forth. The discussion and the opinions referenced below are based upon laws,
  regulations, rulings, and decisions currently in effect, all of which are subject to change, possibly with
  retroactive effect. Prospective investors should note that no rulings have been or are expected to be
  sought from the Internal Revenue Service (the “IRS”) with respect to any of the United States federal
  income tax consequences discussed below, and no assurance can be given that the IRS will not take
  contrary positions. Further, the following summary does not deal with all United States federal income
  tax consequences applicable to any given investor, nor does it address the United States federal income
  tax considerations applicable to all categories of investors, some of which may be subject to special rules,
  such as, banks, real estate investment trusts, regulated investment companies, controlled foreign
  corporations, passive foreign investment companies, insurance companies, tax-exempt organizations,
  dealers in securities or currencies, electing large partnerships, natural persons, cash method taxpayers, S


                                                       18
                                                                                                008331
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 202 of 344 PageID 11179


  corporations, estates and trusts, investors that hold their Preferred Shares as part of a hedge, straddle, or
  an integrated or conversion transaction, or investors whose “functional currency” is not the United States
  dollar. Furthermore, it does not address alternative minimum tax consequences, or the indirect effects on
  investors of equity interests in a Holder. In addition, this summary is generally limited to investors that
  will hold their Preferred Shares as “capital assets” within the meaning of Section 1221 of the Internal
  Revenue Code of 1986, as amended (the “Code”). Investors should consult their own tax advisors to
  determine the United States federal, state, local, and other tax consequences of the purchase, ownership,
  and disposition of the Preferred Shares.

           As used herein, “U.S. Holder” means a beneficial owner of a Preferred Share that is an individual
  citizen or resident of the United States for United States federal income tax purposes, a corporation or
  other entity taxable as a corporation created or organized in or under the laws of the United States or any
  state thereof (including the District of Columbia), an estate the income of which is subject to United
  States federal income taxation regardless of its source, or a trust where a court within the United States is
  able to exercise primary supervision over the administration of the trust and one or more United States
  persons (as defined in the Code) have the authority to control all substantial decisions of the trust (or a
  trust that has made a valid election under United States Treasury Regulations to be treated as a domestic
  trust). If a partnership holds Preferred Shares, the tax treatment of a partner will generally depend upon
  the status of the partner and upon the activities of the partnership. Partners of partnerships holding
  Preferred Shares should consult their own tax advisors. “Non-U.S. Holder” means any holder (or
  beneficial holder) of a Preferred Share that is not a U.S. Holder.

  United States Federal Income Tax Consequences to the Issuer

           Upon the issuance of the Preferred Shares, Orrick, Herrington & Sutcliffe LLP, special United
  States tax counsel to the Issuer, will deliver an opinion generally to the effect that under current law, and
  assuming compliance with the Indenture (and certain other documents) and based on certain factual
  representations made by the Issuer and the Servicer, although the matter is not free from doubt, the Issuer
  will not be engaged in the conduct of a trade or business in the United States. Prospective investors
  should be aware that opinions of counsel are not binding on the IRS and the IRS might seek to treat the
  Issuer as engaged in a United States trade or business. In addition, the Issuer and Servicer are entitled to
  rely upon the advice and/or opinions of their selected counsel with respect to amendments, supplements
  and other modifications of the terms of the Portfolio Collateral and deviations from the investment
  guidelines set forth in the Servicing Agreement; the foregoing opinion assumes that any such advice
  and/or opinions will be correct and complete. It should be noted as well that the United States Treasury
  Department and the IRS recently announced that they are considering taxpayer requests for specific
  guidance on, among other things, whether a foreign person may be treated as engaged in a trade or
  business in the United States by virtue of entering into credit default swaps. No guidance has been issued
  to date. If any future guidance concludes that foreign persons entering into certain credit default swaps
  will be treated as engaged in a trade or business in the United States, such guidance would adversely
  impact the Issuer's ability to makes payments on the Preferred Shares. Additionally, it should be noted
  that gain or loss on a disposition by a foreign person of a United States real property interest may be
  subject to United States federal income tax as if the foreign person were engaged in a United States trade
  or business (even if the foreign person is not actually so engaged). The determination of whether an asset
  constitutes a United States real property interest is made periodically and, therefore, notwithstanding that
  the Issuer is prohibited from acquiring an asset that constitutes a United States real property interest, it is
  possible that an asset that was not a United States real property interest at the time it was acquired by the
  Issuer could, thereafter, become a United States real property interest. Similarly, if the Issuer accepted a
  new security in exchange for an existing security or if the terms of an existing security were modified, the
  new or modified security might cause the Issuer to become engaged in a United States trade or business



                                                        19
                                                                                                 008332
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 203 of 344 PageID 11180


  for United States federal income tax purposes. If the Issuer were viewed as engaged in a U.S. trade or
  business, a Non-U.S. Holder of Preferred Shares would be subject to net income taxation in the United
  States on its pro rata share of such of the Issuer's income as is effectively connected to the trade or
  business (as well as the branch profits tax, in the case of a corporate Non-U.S. Holder) assuming that the
  Issuer is properly characterized as a partnership for United States federal income tax purposes.

           In this regard, the Issuer intends to elect to be (and expects to be) treated as a partnership for
  United States federal income tax purposes. There can be no assurance, however, that the Issuer will not
  (at some point in time) become classified as a corporation for United States federal income tax purposes.
  If the Issuer were to be treated as a corporation for United States federal income tax purposes and the IRS
  were successfully to characterize the Issuer as engaged in a United States trade or business, among other
  consequences, the Issuer would be subject to net income taxation in the United States on such of its
  income as is effectively connected with the United States trade or business (as well as the branch profits
  tax). The levying of such taxes would materially affect the Issuer's financial ability to make payments on
  the Preferred Shares.

  United States Federal Income Tax Consequences to Holders

          As indicated above, this discussion generally does not address tax consequences to Holders of
  any investment in the Preferred Shares. In particular, it does not address any consequences to U.S.
  Holders (including possible treatment of such Holders as investors in a controlled foreign corporation or
  passive foreign investment company), nor do the consequences to Non-U.S. Holders referenced below
  aim or purport to be complete in any respect. It does not address information reporting requirements that
  may apply to any Holder or to the Issuer, which can impose significant penalties for failures in
  compliance.

           Assuming that the Issuer is properly classified as partnership for United States federal income tax
  purposes, the Issuer’s income (and loss) will be allocated to the Holders of the Preferred Shares and any
  other entity viewed as holding equity in the Issuer (which could, possibly, include holders of certain
  classes of notes issued by the Issuer, as well as other persons). Many complex rules (not discussed herein)
  will apply for purposes of determining the income and loss of the Issuer for United States federal income
  tax purposes, some of which may have the effect of deferring or disallowing losses and deductions and/or
  recharacterizing items of capital gain into ordinary income items. The amount of United States federal
  income taxes payable in any year by a Holder with respect its distributive share of the Issuer’s taxable
  income and loss could exceed the amount of cash, if any, received by the Holder in that year. The Issuer
  has not yet determined how it will allocate its distributive share of taxable income among Holders, and
  can offer no assurance that the methods ultimately adopted and followed will have substantial economic
  effect. If it were determined that one or more of the allocations did not have substantial economic effect,
  a Holder of Preferred Shares might be required to recognize a greater or smaller amount of income and
  loss than otherwise would have been the case (without any corresponding increase in distributions to the
  Holder). Numerous restrictions may limit the ability of a Holder of Preferred Shares to utilize any losses
  allocated to it for United States federal income tax purposes – such as, for example, the at-risk limitations
  under Section 465, the passive activity loss limitations under Section 469, the tax-exempt use property
  limitations under Section 470, the investment interest limitations under Section 163(d), and the basis
  limitations under Section 704(d). Investors are urged to consult their own tax advisors as to the
  application of these limitations.




                                                       20
                                                                                               008333
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 204 of 344 PageID 11181


  Circular 230

          Under 31 C.F.R. part 10, the regulations governing practice before the IRS (Circular 230), we and
  our tax advisors are (or may be) required to inform you that:

      x   Any advice contained herein, including any opinions of counsel referred to herein, is not intended
          or written to be used, and cannot be used by any taxpayer, for the purpose of avoiding penalties
          that may be imposed on the taxpayer;

      x   Any such advice is written to support the promotion or marketing of the Preferred Shares and the
          transactions described herein (or in such opinion or other advice); and

      x   Each taxpayer should seek advice based on the taxpayer's particular circumstances from an
          independent tax advisor.

                                     CAYMAN ISLANDS TAXATION

           The following discussion of certain Cayman Islands income tax consequences of an investment in
  the Preferred Shares is based on the advice of Maples and Calder as to Cayman Islands law. The
  discussion is a general summary of present law, which is subject to prospective and retroactive change. It
  assumes that the Issuer will conduct its affairs in accordance with assumptions made by, and
  representations made to, counsel. It is not intended as tax advice, does not consider any investor’s
  particular circumstances, and does not consider tax consequences other than those arising under Cayman
  Islands law.

          Under existing Cayman Islands laws:

                           (i)     payments on the Preferred Shares will not be subject to taxation in the
          Cayman Islands and no withholding will be required on such payments to any holder of a
          Preferred Share and gains derived from the sale of Preferred Shares will not be subject to Cayman
          Islands income or corporation tax. The Cayman Islands currently have no income, corporation or
          capital gains tax and no estate duty, inheritance tax or gift tax; and

                           (ii)  the Preferred Shares and transfers of Preferred Shares are not subject to
          Cayman Islands stamp duty but an agreement to transfer Preferred Shares if executed in or
          brought into the Cayman Islands will be subject to nominal Cayman Islands stamp duty.

            The Issuer has been incorporated under the laws of the Cayman Islands as an exempted limited
  liability company and, as such, has applied for and obtained an undertaking from the Governor in Cabinet
  of the Cayman Islands in the following form:


                                       The Tax Concessions Law
                                            (1999 Revision)
                                    Undertaking as to Tax Concessions

          In accordance with Section 6 of the Tax Concessions Law (1999 Revision), the Governor in
  Cabinet undertakes with Rockwall CDO Ltd. (the “Company”):

                  (a)      that no law which is hereafter enacted in the Islands imposing any tax to be
          levied on profits, income, gains or appreciations will apply to the Company or its operations; and



                                                     21
                                                                                            008334
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 205 of 344 PageID 11182


                  (b)      in addition, that no tax to be levied on profits, income, gains or appreciations or
          which is in the nature of estate duty or inheritance tax will be payable

                        (i)        on or in respect of the shares, debentures or other obligations of the
                  Company; or

                          (ii)     by way of the withholding in whole or in part of any relevant payment as
                  defined in Section 6(3) of the Tax Concessions Law (1999 Revision).

          These concessions shall be for a period of twenty years from the 21st day of June, 2005.

           The preceding discussion of certain Cayman Islands income tax consequences of an investment in
  the Preferred Shares is based on the advice of Maples and Calder as to Cayman Islands law. The
  discussion is a general summary of present law, which is subject to prospective and retroactive change. It
  assumes that the Issuer will conduct its affairs in accordance with assumptions made by, and
  representations made to, counsel. It is not intended as tax advice, does not consider any investor’s
  particular circumstances, and does not consider tax consequences other than those arising under Cayman
  Islands law.

                                   CERTAIN ERISA CONSIDERATIONS

           The United States Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
  imposes certain requirements on employee benefit plans (as defined in Section 3(3) of ERISA) subject to
  Title I of ERISA and on persons who are fiduciaries (as defined in Section 3(21)(A) of ERISA) with
  respect to such plans, and Section 406 of ERISA and Section 4975 of the Code prohibit such plans, as
  well as individual retirement accounts and Keogh plans, subject to such statutes (each, a “Plan”) from
  engaging in certain transactions with persons that are “parties in interest” under ERISA or “disqualified
  persons” under Section 4975 of the Code (collectively, “Parties in Interest”) with respect to such Plans.
  Any person who decides to invest “plan assets” of a Plan that is subject to Title I of ERISA in the
  Preferred Shares should consider, among other factors, the factors discussed above under “Special
  Considerations” herein.

           Except as set forth below and except as otherwise provided in the Paying Agency Agreement
  with respect to the initial sale of the Preferred Shares, the Preferred Shares may not be acquired or held by
  any (i) employee benefit plan (as defined in Section 3(3) of ERISA), whether or not it is subject to Title I
  of ERISA; (ii) plan described in Section 4975(e)(1) of the Code; (iii) entity whose underlying assets
  include “plan assets” by reason of a Plan’s investment in the entity; or (iv) person who is otherwise a
  “benefit plan investor” (as defined in the regulations issued by the United States Department of Labor set
  forth at 29 C.F.R. Section 2510.3-101) (a “Benefit Plan Investor”), including a life insurance company
  general account or a governmental or foreign plan that is generally not subject to Title I of ERISA or
  Section 4975 of the Code. However, Preferred Shares may be acquired and held by or on behalf of, or
  with “plan assets” of, a Plan or other Benefit Plan Investor if:

                   (a)     (1)(A) The investor is purchasing the Preferred Shares with assets of an
          “insurance company general account” (within the meaning of DOL Prohibited Transaction Class
          Exemption (“PTCE”) 95-60) (a “General Account”); (B) the investor’s purchase and holding of
          the Preferred Shares are eligible for the exemptive relief afforded under Section I of PTCE 95-60;
          (C) less than 25% of the assets of such General Account constitute “plan assets” of Benefit Plan
          Investors; and (D) if, after the initial acquisition of Preferred Shares, during any calendar quarter
          25% or more of the assets of such General Account (as determined by such insurance company)
          constitute “plan assets” of any Plan or other Benefit Plan Investor and no exemption or exception



                                                       22
                                                                                               008335
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 206 of 344 PageID 11183


          from the prohibited transaction rules applies such that the continued holding of the Preferred
          Shares would not result in violations of Section 406 of ERISA or Section 4975 of the Code, then
          such investor will dispose of all of the Preferred Shares then held in such General Account by the
          end of the next following calendar quarter; (2) the investor's purchase and holding of the
          Preferred Shares are eligible for the exemptive relief afforded under PTCE 96-23, 91-38, 90-1 or
          84-14; or (3) it is purchasing the Preferred Shares solely with “plan assets” not subject to Title I
          of ERISA, Section 4975 of the Code or similar law; and

                  (b)     After giving effect to such purchase and all other purchases occurring
          simultaneously therewith, less than 25% of each Class of the Preferred Shares (excluding the
          Preferred Shares held by the Servicer and its affiliates or clients) will constitute “plan assets” of
          Benefit Plan Investors.

          In addition, except as otherwise provided in the Paying Agency Agreement, if an investor
  (whether or not it is a Plan or any other Benefit Plan Investor) purchases a Preferred Share and if, after
  giving effect to such purchase, the investor (or its affiliates) will own 50% or more of the aggregate par
  value of the Preferred Shares, the investor should consult with its counsel regarding the effect such an
  investment may have on its ability (and that of its affiliates and their Plans) to purchase any Class of
  Notes in reliance upon any of PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.

           Except with respect to certain secondary market transactions through Bear, Stearns & Co. Inc., as
  more fully described in the Paying Agency Agreement, by its purchase of the Preferred Shares, each
  purchaser and transferee will be required to represent and warrant in writing to and agree with the Issuer,
  the Servicer, the Paying Agent and the Trustee that (i) its purchase and holding of such Preferred Shares
  will satisfy the ERISA requirements with respect to the 25% limitation described above and (ii) it will not
  assign or transfer such Preferred Shares unless (1) the proposed assignee or transferee delivers a letter to
  the Issuer evidencing its agreement to the foregoing ERISA representations and covenants with respect to
  its purchase, holding and transfer of such Preferred Shares and (2) if the investor:

                  (x)      is not (and is not acting on behalf of) a Benefit Plan Investor, the assignee or
          transferee will also not be a Benefit Plan Investor; or

                   (y)     is (or is acting on behalf of) a General Account, the assignee or transferee will be
          accurately identified in such letter as either another General Account or a person who is not (and
          is not acting on behalf of) a Benefit Plan Investor; or

                    (z)      is (or is acting on behalf of or with “plan assets” of) a Benefit Plan Investor
          (other than a General Account), the assignee or transferee will be accurately identified in such
          letter as either a General Account, another Benefit Plan Investor or a person who is not (and is not
          acting on behalf of) any Benefit Plan Investor.

                                            USE OF PROCEEDS

           The net proceeds from the sale of the Preferred Shares, together with the net proceeds from the
  sale of the Notes, will be applied by the Issuer in the manner described in the Note Offering Circular.




                                                      23
                                                                                               008336
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 207 of 344 PageID 11184


                                          PLAN OF DISTRIBUTION

           The Issuer proposes to offer the Preferred Shares to prospective purchasers from time to time in
  individually negotiated transactions at varying prices to be determined in each case at the time of sale.
  On the Closing Date, Investors Corp. is expected to purchase 100% of the Class I Preferred Shares from
  the Issuer. In addition, it is expected that HFP or an affiliate or subsidiary thereof will purchase
  45,000,000 Class II Preferred Shares of the Issuer on the Closing Date at negotiated prices. The Servicer,
  clients of the Servicer, entities identified by the Servicer and other entities identified by such entities, are
  expected to acquire 10,000,000 of the Holding Preferred Shares of Investors Corp. on the Closing Date at
  negotiated prices. See “Special Considerations—Potential Conflicts of Interest” in the Note Offering
  Circular. The Issuer may offer or sell Preferred Shares to purchasers at negotiated prices, which may vary
  among different purchasers of Preferred Shares. The Preferred Shares are offered when, as and if issued
  by the Issuer, subject to prior sale or withdrawal, cancellation or modification of the offer without notice
  and subject to approval of certain legal matters by counsel and certain other conditions. It is expected that
  delivery of the Preferred Shares will be made on or about the Closing Date, against payment in
  immediately available funds.

           The Preferred Shares have not been registered under the Securities Act and may not be offered or
  sold within the United States or to, or for the account or benefit of, United States persons except to (i)
  Qualified Institutional Buyers in reliance on Rule 144A under the Securities Act, and (ii) other persons or
  entities pursuant to other valid exemptions from the registration requirements of the Securities Act and
  the Investment Company Act.

           Without limiting the foregoing, no transfer of Preferred Shares may be made except to a Non-
  U.S. Person in compliance with Regulation S who is also a Qualified Institutional Buyer or to a Qualified
  Purchaser (or Knowledgeable Employee) or if such transfer would require the Issuer to become subject to
  the registration requirements of the Investment Company Act.

           The Issuer represents and agrees that it (i) has only communicated or caused to be communicated
  and will only communicate or cause to be communicated any invitation or inducement to engage in
  investment activity (within the meaning of section 21 of the Financial Services and Markets Act 2000
  (“FSMA”)) received by them in connection with the issue or sale of any offered securities in
  circumstances in which section 21(1) of the FSMA does not apply to the Issuer and (ii) have complied
  and will comply with all applicable provisions of the FSMA with respect to anything done by them in
  relation to the Preferred Shares in, from or otherwise involving the United Kingdom.

            No invitation may be made to the public in the Cayman Islands to subscribe for the Preferred
  Shares.

          Purchasers of Preferred Shares sold outside the United States may be required to pay stamp taxes
  and other charges in accordance with the laws and practices of the country of purchase in addition to the
  price charged to investors for the Preferred Shares.

          The Preferred Shares are new securities for which there currently is no market. Accordingly, no
  assurance can be given as to the development or liquidity of any market for the Preferred Shares.




                                                        24
                                                                                                 008337
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 208 of 344 PageID 11185


                                      CERTAIN LEGAL MATTERS

          Certain legal matters, including certain matters relating to certain United States federal income
  tax consequences of the ownership of the Preferred Shares, will be passed upon for the Issuer by Orrick,
  Herrington & Sutcliffe LLP, New York, New York. Certain legal matters relating to the Preferred Shares,
  including matters relating to the laws of the Cayman Islands will be passed on for the Issuer by Maples
  and Calder. As to all matters of Cayman Islands law, Orrick, Herrington & Sutcliffe LLP will rely on the
  opinions of Maples and Calder.




                                                     25
                                                                                           008338
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 209 of 344 PageID 11186


                                                                       EXHIBIT A




                             NOTE OFFERING CIRCULAR




                                                                     008339
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 210 of 344 PageID 11187


                                         ROCKWALL CDO LTD.
                                    ROCKWALL CDO (DELAWARE) CORP.
                  U.S.$538,000,000 Class A-1LA Floating Rate Extendable Notes Due August 2021
                  U.S.$96,000,000 Class A-1LB Floating Rate Extendable Notes Due August 2021
                   U.S.$76,000,000 Class A-2L Floating Rate Extendable Notes Due August 2021
                   U.S.$36,500,000 Class A-3L Floating Rate Extendable Notes Due August 2021
                   U.S.$10,000,000 Class A-4L Floating Rate Extendable Notes Due August 2021
                   U.S.$21,000,000 Class B-1L Floating Rate Extendable Notes Due August 2021
                          U.S.$14,000,000 Class X Floating Rate Notes Due August 2013
The Notes, consisting of the Class A-1LA Floating Rate Extendable Notes Due August 2021 (the "Class A-1LA Notes") in the aggregate principal
amount of U.S.$538,000,000, the Class A-1LB Floating Rate Extendable Notes Due August 2021 (the "Class A-1LB Notes" and, with the Class A-
1LA Notes, the "Class A-1L Notes") in the aggregate principal amount of U.S.$96,000,000, the Class A-2L Floating Rate Extendable Notes Due
August 2021 (the "Class A-2L Notes" and, with the Class A-1L Notes, the "Senior Class A Notes") in the aggregate principal amount of
U.S.$76,000,000, the Class A-3L Floating Rate Extendable Notes Due August 2021 (the "Class A-3L Notes") in the aggregate principal amount of
U.S. $36,500,000, the Class A-4L Floating Rate Extendable Notes Due August 2021 (the "Class A-4L Notes" and, with the Senior Class A Notes
and the Class A-3L Notes, the "Class A Notes") in the aggregate principal amount of U.S.$10,000,000, the Class B-1L Floating Rate Extendable
Notes Due August 2021 (the "Class B-1L Notes") in the aggregate principal amount of U.S.$21,000,000 and the Class X Floating Rate Notes Due
August 2013 (the "Class X Notes" and, with the Class B-1L Notes and the Class A Notes, the "Notes") in the aggregate principal amount of
U.S.$14,000,000 are being issued by Rockwall CDO Ltd. (the "Issuer"),
It is a condition of issuance that the Class A-1LA Notes, the Class A-1LB Notes and the Class X Notes each be rated "AAA" by Standard & Poor's
Ratings Services ("S&P") and "Aaa" by Moody's Investors Service, Inc. ("Moody's"), the Class A-2L Notes be rated at least "AA" by S&P` and at
least "Aa2" by Moody's, the Class A-3L Notes be rated at least "A" by S&P and at least "A2" by Moody's, the Class A-4L Notes be rated at least "A-
" by S&P and at least "A3" by Moody's and the Class B-1L Notes be rated at least "BBB" by S&P and at least "Baa2" by Moody's. See "Ratings".
Each of the ratings of the Notes described herein assume that no Maturity Extension occurs after the Closing Date.
Application may be made to the Irish Stock Exchange to admit the Notes to the Official List of the Irish Stock Exchange. There can be no assurance
that such admission will be granted or maintained.
For certain factors to be considered in connection with an investment in the Notes, see "Special Considerations" and "Notices to
Purchasers."
                            No.: ______________________________               Recipient: ______________________________
This Confidential Offering Circular is intended for the exclusive use of the recipient whose name appears above and such recipient's
advisors, and may not be reproduced or used for any other purpose or furnished to any other party.

The Notes are being offered in registered form to "qualified institutional buyers" within the meaning of Rule 144A ("Rule 144A") under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and to certain persons in transactions outside the United States in reliance on Regulation
S under the Securities Act, all of whom (other than non-U.S. Persons purchasing in offshore transactions under Regulation S) are also "qualified
purchasers" within the meaning of Section 3(c)(7) of the U.S. Investment Company Act of 1940, as amended (the "Investment Company Act").
Settlement of the Notes will be made in immediately available funds.


THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT NOR HAS EITHER OF THE CO-ISSUERS BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT. THE NOTES MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT), EXCEPT TO "QUALIFIED
INSTITUTIONAL BUYERS" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT). THE NOTES MAY ALSO BE OFFERED OR
SOLD TO CERTAIN PERSONS IN TRANSACTIONS OUTSIDE THE UNITED STATES IN RELIANCE ON REGULATION S. THE NOTES
MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO U.S. PERSONS EXCEPT TO "QUALIFIED PURCHASERS"
(WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) IN A TRANSACTION THAT DOES NOT CAUSE
EITHER OF THE CO-ISSUERS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT. FOR CERTAIN
RESTRICTIONS ON RESALE SEE "DELIVERY OF THE NOTES; TRANSFER RESTRICTIONS; SETTLEMENT".



The Notes are offered by the Co-Issuers through Bear, Stearns & Co. Inc. ("Bear Stearns" or the "Initial Purchaser") to prospective purchasers
from time to time in negotiated transactions at varying prices to be determined in each case at the time of sale. The Notes are offered when, as and
if issued by the Co-Issuers, subject to prior sale or withdrawal, cancellation or modification of the offer without notice and subject to approval of
certain legal matters by counsel and certain other conditions. It is expected that delivery of the Notes will be made on or about [May 10], 2006 (the
"Closing Date"), against payment in immediately available funds. See "Plan of Distribution."
The Notes of each Class sold to Non-U.S. Persons, if any, will be represented on the Closing Date by temporary global notes (the "Temporary
Regulation S Global Note(s)"), which will be deposited with a custodian for and registered in the name of a nominee of The Depository Trust
Company ("DTC") for the accounts of Euroclear Bank S.A./N.V., as operator of the Euroclear System ("Euroclear") and Clearstream Banking,
société anonyme ("Clearstream"). The Notes sold to U.S. Persons, if any, will be issued, sold and delivered in book-entry form only through the
facilities of The Depository Trust Company.
                                                                                                                       (Continued on next page)

                                                      Bear, Stearns & Co. Inc.
                                          This Confidential Offering Circular is dated May 8, 2006.




                                                                                                                                008340
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 211 of 344 PageID 11188


  (continued from previous page)

  a recently formed exempted company incorporated with limited liability under the laws of the Cayman Islands and
  will be co-issued by Rockwall CDO (Delaware) Corp., a recently formed Delaware corporation (the "Co-Issuer"
  and, together with the Issuer, the "Co-Issuers"), on a non-recourse basis as described herein. The Issuer will receive
  all of the net proceeds of the offering of the Notes, which, together with certain proceeds from the sale of the
  Preferred Shares (as defined herein) of the Issuer on the Closing Date (defined below) will be used by the Issuer to
  purchase, or commit to purchase, on and after the Closing Date and before the Effective Date (defined below) a
  portfolio of commercial loans (the "Portfolio Loans") and collateralized loan obligations (the "CLO Securities"),
  pledged to secure the Notes (together with the additional commercial loans and collateralized loan obligations,
  including synthetic securities, that will be purchased by the Issuer from time to time and pledged to secure the Notes
  and certain other obligations as described herein, the "Portfolio Collateral"). As described herein, the Portfolio
  Collateral will consist primarily of commercial loans and collateralized loan obligations that are rated below
  investment grade issued by U.S. and certain non-U.S. issuers and that satisfy the criteria described herein.

  The Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L
  Notes, the Class B-1L Notes and the Class X Notes will provide for the payment of Periodic Interest (as defined
  herein) (to the extent of funds available therefor as described herein) for each Periodic Interest Accrual Period (as
  defined herein) at the rate of 0.30%, 0.50%, 0.65%, 1.40%, 1.70%, 2.25% and 0.36% per annum, respectively,
  above the London interbank offered rate for three-month U.S. dollar deposits (or, for the period from the Closing
  Date to the first Payment Date, as described herein) ("LIBOR") (determined as described herein). Such payments
  are in each case to be made at the times and subject to the priority of payments described herein.

  The Final Maturity Dates of the Notes (other than the Class X Notes) are subject to multiple extensions to the
  applicable Extended Final Maturity Date if the Issuer provides timely notice and the Extension Conditions are
  satisfied as described herein.

  Principal of the Notes will be payable at the times, in the amounts, and subject to the priority of payment provisions
  described herein. The Notes are subject to redemption at the times and under the circumstances described
  herein, including, without limitation, Initial Deposit Redemption, O/C Redemption (other than with respect
  to the Class X Notes), Optional Redemption, Special Redemption (other than with respect to the Class X
  Notes), Tax Event Redemption and Rating Confirmation Failure Redemption as described herein.

  The Notes are non-recourse obligations of the Co-Issuers, payable solely from the Trust Estate as described herein.
  The Class B-1L Notes are subordinated to the Class A Notes and the Class X Notes, the Class A-4L Notes are
  subordinated to the Class A-3L Notes, the Senior Class A Notes and the Class X Notes, the Class A-3L Notes are
  subordinated to the Senior Class A Notes and the Class X Notes, the Class A-2L Notes are subordinated to the Class
  A-1L Notes and the Class X Notes and the Class A-1LB Notes are subordinated to the Class A-1LA Notes, in each
  case to the extent described herein. To the extent the assets of the Trust Estate are insufficient to pay in full all
  amounts due on the Notes, the Co-Issuers shall have no further obligations in respect of the Notes and any sums
  outstanding and unpaid shall be extinguished.




                                                            ii
                                                                                                       008341
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 212 of 344 PageID 11189


                                NOTICES TO PURCHASERS

         THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, THE SECURITIES
  LAWS OF ANY STATE OF THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER
  JURISDICTION AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHIN THE
  UNITED STATES, OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, UNITED STATES PERSONS,
  UNLESS A REGISTRATION STATEMENT WITH RESPECT THERETO IS THEN EFFECTIVE UNDER THE
  SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
  APPLICABLE STATE SECURITIES LAWS IS AVAILABLE. THE CO-ISSUERS HAVE NO OBLIGATION
  OR CURRENT INTENTION TO EFFECT SUCH REGISTRATION. THE CO-ISSUERS ARE RELYING ON AN
  EXCLUSION FROM REGISTRATION UNDER THE INVESTMENT COMPANY ACT, PURSUANT TO THE
  EXEMPTIONS PROVIDED IN RULE 3a-7 AND/OR SECTION 3(c)(7) UNDER THE INVESTMENT
  COMPANY ACT, AND NO TRANSFER OF A NOTE MAY BE MADE WHICH WOULD CAUSE THE CO-
  ISSUERS TO BECOME SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE INVESTMENT
  COMPANY ACT. THE NOTES ARE ALSO SUBJECT TO CERTAIN OTHER RESTRICTIONS ON
  TRANSFER DESCRIBED HEREIN. PROSPECTIVE PURCHASERS OF THE NOTES SHOULD PROCEED
  ON THE ASSUMPTION THAT THEY MUST HOLD THEIR INVESTMENT FOR AN INDEFINITE PERIOD
  OF TIME.

         THE PURCHASER OF A NOTE, BY ITS ACCEPTANCE THEREOF, REPRESENTS,
  ACKNOWLEDGES AND AGREES THAT IT WILL NOT RESELL, PLEDGE OR OTHERWISE TRANSFER
  SUCH NOTE EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS
  AND EXCEPT (A) IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT TO A PERSON
  WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS DEFINED
  IN RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
  INSTITUTIONAL BUYER, WHOM THE SELLER HAS INFORMED, IN EACH CASE, THAT THE RESALE,
  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, PROVIDED THAT
  SUCH PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE CO-ISSUERS OR
  THE TRUSTEE MAY REASONABLY REQUEST; (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
  WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT, PROVIDED THAT SUCH
  PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE CO-ISSUERS OR THE
  TRUSTEE MAY REASONABLY REQUEST; OR (C) TO THE CO-ISSUERS OR THEIR AFFILIATES, IN
  EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY STATE OF THE
  UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE PURCHASER OF A NOTE, BY
  ITS ACCEPTANCE THEREOF, REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT
  RESELL, PLEDGE OR OTHERWISE TRANSFER SUCH NOTE OTHER THAN TO A NON-U.S. PERSON IN
  AN "OFFSHORE TRANSACTION" IN COMPLIANCE WITH REGULATION S EXCEPT TO A "QUALIFIED
  PURCHASER" WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT IN A
  TRANSACTION THAT DOES NOT CAUSE THE CO-ISSUERS TO BE REQUIRED TO REGISTER UNDER
  THE INVESTMENT COMPANY ACT AND WILL ALSO BE DEEMED TO HAVE MADE THE
  REPRESENTATIONS SET FORTH UNDER "DELIVERY OF THE NOTES; TRANSFER RESTRICTIONS;
  SETTLEMENT." FURTHER, THE NOTES MAY NOT BE SOLD OR TRANSFERRED UNLESS SUCH SALE
  OR TRANSFER WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
  UNDER ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
  "CODE"). THE CLASS B-1L NOTES MAY NOT BE SOLD OR TRANSFERRED TO ANY PLAN SUBJECT
  TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, OR TO ANY PERSON ACTING ON BEHALF OF
  OR WITH "PLAN ASSETS" OF ANY SUCH PLAN, INCLUDING AN INSURANCE COMPANY GENERAL
  ACCOUNT, UNLESS THE PURCHASER OR TRANSFEREE IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
  AVAILABLE UNDER PTCE 96-23, 95-60, 91-38, 90-1 OR 84-14.

        THE NOTES ARE NON-RECOURSE OBLIGATIONS OF THE CO-ISSUERS. PRINCIPAL OF AND
  INTEREST ON THE NOTES WILL BE PAID SOLELY FROM AND TO THE EXTENT OF THE AVAILABLE
  PROCEEDS FROM THE DISTRIBUTIONS ON THE PORTFOLIO COLLATERAL AND, UNDER CERTAIN
  CIRCUMSTANCES, AMOUNTS ON DEPOSIT IN THE INITIAL DEPOSIT ACCOUNT, WHICH ARE THE
  ONLY SOURCE OF PAYMENT OF PRINCIPAL OF, INTEREST ON AND OTHER AMOUNTS PAYABLE IN



                                           iii
                                                                          008342
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 213 of 344 PageID 11190


  RESPECT OF THE NOTES. TO THE EXTENT SUCH SOURCES OF PAYMENT ARE INSUFFICIENT TO
  PAY IN FULL ALL AMOUNTS DUE ON THE NOTES, THE CO-ISSUERS SHALL HAVE NO FURTHER
  OBLIGATIONS IN RESPECT OF THE NOTES AND ANY SUMS OUTSTANDING AND UNPAID SHALL BE
  EXTINGUISHED.

        FOR THESE REASONS, AMONG OTHERS, AN INVESTMENT IN THE NOTES IS NOT SUITABLE
  FOR ALL INVESTORS AND IS APPROPRIATE ONLY FOR AN INVESTOR CAPABLE OF (A) ANALYZING
  AND ASSESSING THE RISKS ASSOCIATED WITH DEFAULTS, LOSSES AND RECOVERIES ON,
  APPLICATION OF PROCEEDS OF AND OTHER CHARACTERISTICS OF, DEBT SECURITIES SUCH AS
  THE PORTFOLIO COLLATERAL, AND (B) BEARING SUCH RISKS AND FINANCIAL CONSEQUENCES
  THEREOF AS THEY RELATE TO AN INVESTMENT IN THE NOTES.

         EACH PURCHASER OF A NOTE BY ITS ACCEPTANCE THEREOF ACKNOWLEDGES THAT IT IS
  USING ITS INDEPENDENT JUDGMENT IN ASSESSING THE OPPORTUNITIES AND RISKS PRESENTED
  BY THE NOTES FOR ITS INVESTMENT PORTFOLIO AND IN DETERMINING WHETHER THE
  ACQUISITION IS SUITABLE AND COMPLIES WITH SUCH PURCHASER'S INVESTMENT OBJECTIVES
  AND POLICIES.

         EXCEPT AS SET FORTH IN THIS CONFIDENTIAL OFFERING CIRCULAR, NO PERSON IS
  AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED
  IN THIS CONFIDENTIAL OFFERING CIRCULAR AND, IF GIVEN OR MADE, SUCH INFORMATION OR
  REPRESENTATION MUST NOT BE RELIED UPON. THIS CONFIDENTIAL OFFERING CIRCULAR DOES
  NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY ANY OF THE
  NOTES OFFERED HEREBY IN ANY JURISDICTION TO ANY PERSON TO WHICH IT IS UNLAWFUL TO
  MAKE SUCH OFFER IN SUCH JURISDICTION NOR TO ANY PERSON WHO HAS NOT RECEIVED A
  COPY OF EACH CURRENT AMENDMENT OR SUPPLEMENT HERETO, IF ANY.

        THIS CONFIDENTIAL OFFERING CIRCULAR IS FURNISHED ON A CONFIDENTIAL BASIS
  SOLELY FOR THE PURPOSE OF EVALUATING THE INVESTMENT OFFERED HEREBY. THE
  INFORMATION CONTAINED HEREIN MAY NOT BE REPRODUCED OR USED IN WHOLE OR IN PART
  FOR ANY OTHER PURPOSE.

        NOTWITHSTANDING ANY OTHER EXPRESS OR IMPLIED AGREEMENT TO THE CONTRARY,
  THE ISSUER, THE SERVICER, THE INITIAL PURCHASER, THE TRUSTEE, THE COLLATERAL
  ADMINISTRATOR AND EACH RECIPIENT HEREOF AGREE THAT EACH OF THEM AND EACH OF
  THEIR EMPLOYEES, REPRESENTATIVES, AND OTHER AGENTS MAY DISCLOSE, IMMEDIATELY
  UPON COMMENCEMENT OF DISCUSSIONS, TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF
  ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION AND ALL
  MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE
  PROVIDED TO ANY OF THEM RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.

         THE NOTES ARE BEING OFFERED ONLY TO A LIMITED NUMBER OF INVESTORS (ALL OF
  WHICH ARE REQUIRED TO BE QUALIFIED INSTITUTIONAL BUYERS OR INVESTORS WHO ARE
  OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 903 OR RULE 904 OF REGULATION S OF
  THE SECURITIES ACT) THAT ARE WILLING AND ABLE TO CONDUCT AN INDEPENDENT
  INVESTIGATION OF THE CHARACTERISTICS OF THE NOTES AND RISKS OF OWNERSHIP OF THE
  NOTES. IT IS EXPECTED THAT PROSPECTIVE INVESTORS INTERESTED IN PARTICIPATING IN THIS
  OFFERING WILL CONDUCT AN INDEPENDENT INVESTIGATION OF THE RISKS POSED BY AN
  INVESTMENT IN THE NOTES. OFFICERS AND OTHER REPRESENTATIVES OF THE CO-ISSUERS AND
  THE INITIAL PURCHASER WILL BE AVAILABLE TO ANSWER QUESTIONS CONCERNING THE CO-
  ISSUERS, THE NOTES AND THE COLLATERAL AND WILL, UPON REQUEST, MAKE AVAILABLE
  SUCH OTHER INFORMATION AS INVESTORS MAY REASONABLY REQUEST.




                                           iv
                                                                         008343
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 214 of 344 PageID 11191


        THIS CONFIDENTIAL OFFERING CIRCULAR IS NOT INTENDED TO FURNISH LEGAL,
  REGULATORY, TAX, ACCOUNTING, INVESTMENT OR OTHER ADVICE TO ANY PROSPECTIVE
  PURCHASER OF THE NOTES. THIS CONFIDENTIAL OFFERING CIRCULAR SHOULD BE REVIEWED
  BY EACH PROSPECTIVE PURCHASER AND ITS LEGAL, REGULATORY, TAX, ACCOUNTING,
  INVESTMENT AND OTHER ADVISORS.

        INVESTORS WHOSE INVESTMENT AUTHORITY IS SUBJECT TO LEGAL RESTRICTIONS
  SHOULD CONSULT THEIR OWN LEGAL ADVISORS TO DETERMINE WHETHER AND TO WHAT
  EXTENT THE NOTES CONSTITUTE LEGAL INVESTMENTS FOR THEM.

        NO INVITATION MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO SUBSCRIBE
  FOR THE NOTES.

         THE INITIAL PURCHASER AND THE CO-ISSUERS: (A) HAVE ONLY COMMUNICATED OR
  CAUSED TO BE COMMUNICATED AND WILL ONLY COMMUNICATE OR CAUSE TO BE
  COMMUNICATED ANY INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY
  (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000
  ("FSMA")) RECEIVED BY THEM IN CONNECTION WITH THE ISSUE OR SALE OF ANY OFFERED
  SECURITIES IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE FSMA DOES NOT APPLY TO THE
  ISSUER; AND (B) HAVE COMPLIED AND WILL COMPLY WITH ALL APPLICABLE PROVISIONS OF
  THE FSMA WITH RESPECT TO ANYTHING DONE BY THEM IN RELATION TO THE OFFERED
  SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED KINGDOM.

         NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A
  LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED STATUTES
  WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS EFFECTIVELY
  REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE CONSTITUTES A
  FINDING BY THE SECRETARY OF STATE THAT ANY DOCUMENT FILED UNDER RSA 421-B IS TRUE,
  COMPLETE AND NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN
  EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT
  THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR QUALIFICATIONS OF
  OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY OR TRANSACTION. IT IS
  UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER, CUSTOMER,
  OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.

         THE DISTRIBUTION OF THIS CONFIDENTIAL OFFERING CIRCULAR AND THE OFFER OR
  SALE OF NOTES MAY BE RESTRICTED BY LAW IN CERTAIN JURISDICTIONS. NONE OF THE ISSUER,
  THE CO-ISSUER, THE SERVICER OR THE INITIAL PURCHASER REPRESENTS THAT THIS DOCUMENT
  MAY BE LAWFULLY DISTRIBUTED, OR THAT ANY NOTES MAY BE LAWFULLY OFFERED, IN
  COMPLIANCE WITH ANY APPLICABLE REGISTRATION OR OTHER REQUIREMENTS IN ANY SUCH
  JURISDICTION, OR PURSUANT TO AN EXEMPTION AVAILABLE THEREUNDER, OR ASSUME ANY
  RESPONSIBILITY FOR FACILITATING ANY SUCH DISTRIBUTION OR OFFERING. IN PARTICULAR,
  NO ACTION HAS BEEN TAKEN BY THE ISSUER, THE CO-ISSUER, THE SERVICER OR THE INITIAL
  PURCHASER WHICH WOULD PERMIT A PUBLIC OFFERING OF ANY NOTES OR DISTRIBUTION OF
  THIS DOCUMENT IN ANY JURISDICTION WHERE ACTION FOR THAT PURPOSE IS REQUIRED.
  ACCORDINGLY, NO NOTES MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, AND NEITHER
  THIS OFFERING CIRCULAR NOR ANY ADVERTISEMENT OR OTHER OFFERING MATERIAL MAY BE
  DISTRIBUTED OR PUBLISHED IN ANY JURISDICTION, EXCEPT UNDER CIRCUMSTANCES THAT
  WILL RESULT IN COMPLIANCE WITH ANY APPLICABLE LAWS AND REGULATIONS. PERSONS INTO
  WHOSE POSSESSION THIS OFFERING CIRCULAR OR ANY NOTES COME MUST INFORM
  THEMSELVES ABOUT AND OBSERVE ANY SUCH RESTRICTIONS.

        THE TRUSTEE AND ITS AFFILIATES HAVE NOT PARTICIPATED IN THE PREPARATION OF
  THIS CONFIDENTIAL OFFERING CIRCULAR AND DO NOT ASSUME ANY RESPONSIBILITY FOR ITS
  CONTENTS.



                                           v
                                                                          008344
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 215 of 344 PageID 11192


                                           AVAILABLE INFORMATION

            To permit compliance with Rule 144A under the Securities Act for resales of Notes, the Co-Issuers will
  make available to Holders and prospective purchasers who request such information, the information required to be
  delivered under Rule 144A(d)(4) under the Securities Act if at the time of the request either the Issuer or the Co-
  Issuer is not a reporting company under Section 13 or Section 15(d) of the Exchange Act or if either the Issuer or the
  Co-Issuer is not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act. Copies of all such
  documents may be obtained free of charge from the office of the Trustee or the Irish Paying Agent. Neither of the
  Co-Issuers expects to become such a reporting company or to be so exempt from reporting.




                                                           vi
                                                                                                       008345
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 216 of 344 PageID 11193


                             CONFIDENTIAL OFFERING CIRCULAR SUMMARY

            The following summary is qualified in its entirety by reference to the more detailed information appearing
  elsewhere in this Confidential Offering Circular and the documents referred to herein. A glossary (the "Glossary")
  of certain defined terms used herein appears as Annex A to this Confidential Offering Circular.
  The Issuer                            Rockwall CDO Ltd., a recently formed limited liability company incorporated
                                        under the laws of the Cayman Islands (the "Issuer"). The activities of the
                                        Issuer will be limited to (i) the acquisition and disposition of Portfolio
                                        Collateral and other assets permitted by the Indenture, (ii) the issuance of the
                                        Notes, which will be secured by the Portfolio Collateral and certain other
                                        assets pledged by the Issuer under the Indenture, (iii) the issuance of the
                                        Preferred Shares, and (iv) other activities incidental to the foregoing,
                                        including the ownership of 100% of the stock of the Co-Issuer.

  The Co-Issuer                         Rockwall CDO (Delaware) Corp., a recently formed Delaware corporation
                                        (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers"). The Co-
                                        Issuer will have no substantial assets.

  Securities Offered                    U.S.$538,000,000 aggregate principal amount of Class A-1LA Floating Rate
                                        Extendable Notes Due August 1, 2021 (the "Class A-1LA Notes"), U.S.
                                        $96,000,000 aggregate principal amount of Class A-1LB Floating Rate
                                        Extendable Notes Due August 1, 2021 (the "Class A-1LB Notes" and,
                                        together with the Class A-1LA Notes, the "Class A-1L Notes")
                                        U.S.$76,000,000 aggregate principal amount of Class A-2L Floating Rate
                                        Extendable Notes Due August 1, 2021 (the "Class A-2L Notes" and, with the
                                        Class A-1L Notes, the "Senior Class A Notes"), U.S.$36,500,000 aggregate
                                        principal amount of Class A-3L Floating Rate Notes Extendable Due August
                                        1, 2021 (the "Class A-3L Notes"), U.S. $10,000,000 aggregate principal
                                        amount of Class A-4L Floating Rate Extendable Notes Due August 1, 2021
                                        (the "Class A-4L Notes" and, with the Senior Class A Notes and the Class A-
                                        3L Notes, the "Class A Notes"), U.S.$21,000,000 aggregate principal amount
                                        of Class B-1L Floating Rate Extendable Notes Due August 1, 2021 (the
                                        "Class B-1L Notes") and U.S.$14,000,000 aggregate principal amount of
                                        Class X Floating Rate Notes Due August 1, 2013 (the "Class X Notes" and,
                                        together with the Class B-1L Notes and the Class A Notes, the "Notes").

                                        The Notes will be issued on the Closing Date pursuant to an indenture (the
                                        "Indenture"), to be dated as of May 10, 2006, among the Co-Issuers and
                                        JPMorgan Chase Bank, National Association, as trustee (the "Trustee") and
                                        as securities intermediary. The Notes will be non-recourse obligations of
                                        the Co-Issuers and all amounts payable in respect of the Notes will be
                                        paid solely from and to the extent of the available proceeds from the
                                        Trust Estate. To the extent the assets of the Trust Estate are insufficient
                                        to pay all amounts due on the Notes, the Co-Issuers shall have no further
                                        obligations in respect of the Notes and any sums outstanding and unpaid
                                        shall be extinguished.

                                        On the Closing Date, the Issuer will also issue its Class I Preferred Shares
                                        (the "Class I Preferred Shares") and its Class II Preferred Shares (the "Class
                                        II Preferred Shares" and, together with the Class I Preferred Shares, the
                                        "Preferred Shares"). The Preferred Shares are not offered hereby. On the
                                        Closing Date, Rockwall Investors Corp. ("Investor Corp.") is expected to
                                        purchase 100% of the Class I Preferred Shares of the Issuer and will issue an
                                        equivalent number of its preferred shares to third party investors and




                                                          1
                                                                                                       008346
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 217 of 344 PageID 11194


                            Highland Capital Management, L.P.

  Final Maturity Date       The August 1, 2021 Payment Date with respect to the Notes (or, in the case of
                            the Class X Notes, the August 1, 2013 Payment Date) or such earlier date as
                            the Aggregate Principal Amount of each Class of Notes is paid in full;
                            provided that, the Final Maturity Dates of the Notes (other than the Class X
                            Notes) are extendable upon a Maturity Extension (if any) as described herein,
                            in which case the Final Maturity Date of such Notes will be extended to the
                            applicable Extended Final Maturity Date. See "Description of the Notes—
                            Extension of the Revolving Period and the Final Maturity Date".
  Use of Proceeds           The proceeds from the sale of the Notes (the date of such sale being referred
                            to herein as the "Closing Date"), together with certain proceeds from the sale
                            of the Preferred Shares will be used by the Issuer (i) to fund the purchase (or
                            the entering into of binding commitments to purchase) of a diversified pool of
                            at least U.S.$765,000,000 (the "Initial Portfolio Collateral Amount") in
                            aggregate principal amount of commercial loans and collateralized loan
                            obligations which will be pledged on the Closing Date as security for the
                            Notes (the "Initial Portfolio Collateral" and, together with all other
                            commercial loans and collateralized loan obligations, including synthetic
                            securities, purchased by the Issuer from time to time and pledged to secure
                            the Notes as described herein, the "Portfolio Collateral"), (ii) to fund the
                            deposit (the "Deposit") in an account with the Trustee (the "Initial Deposit
                            Account") on the Closing Date of cash in an amount, which, together with the
                            Initial Portfolio Collateral Amount, is expected as of such date to enable the
                            Issuer to purchase, or commit to purchase, on or before September 10, 2006
                            (the "Effective Date") an Aggregate Principal Amount of Original Portfolio
                            Collateral equal to at least U.S.$850,000,000 (the "Required Portfolio
                            Collateral Amount"), which amount will be held in Eligible Investments
                            pending the purchase of additional Original Portfolio Collateral on or before
                            the Effective Date, subject to certain restrictions set forth in the Indenture as
                            described below, (iii) to fund the deposit in an account with the Trustee (the
                            "Expense Reimbursement Account") on the Closing Date of U.S.$50,000,
                            which amount will be available for payment from time to time of future
                            expenses of the Issuer pending the receipt of collections in respect of the
                            Portfolio Collateral as described herein, (iv) to fund an account with the
                            Trustee (the "Closing Expense Account") on the Closing Date, which will be
                            used to pay fees and other expenses related to the transaction, and (v) an
                            amount equal to U.S.$1,600,000 to fund a portion of amounts payable by the
                            Issuer on any Payment Date (the "Reserve Amount") in accordance with the
                            Priority of Payments. Portfolio Collateral purchased or committed to be
                            purchased on or before the Effective Date is referred to herein as "Original
                            Portfolio Collateral." Portfolio Collateral purchased by the Issuer with
                            Collections is referred to herein as "Additional Portfolio Collateral," and
                            Portfolio Collateral purchased by the Issuer with Collateral Disposition
                            Proceeds from the disposition of Portfolio Collateral after the Closing Date is
                            referred to herein as "Substitute Portfolio Collateral."


  Form, Denominations and   The Notes of each Class offered and sold outside the United States pursuant
   Record Dates             to Regulation S under the Securities Act of 1933, as amended (the "Securities
                            Act"), initially will be evidenced by a temporary global note which will be
                            exchangeable for a permanent global note with respect to such Class as
                            described herein. The Notes sold to Qualified Institutional Buyers (as defined
                            herein) pursuant to Rule 144A under the Securities Act will be issued in
                            book-entry form only through the facilities of The Depository Trust



                                              2
                                                                                           008347
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 218 of 344 PageID 11195


                            Company.


                            Subject to the foregoing, the Notes will be issued in minimum denominations
                            of U.S.$200,000 and integral multiples of U.S.$1 in excess thereof. No Notes
                            will be issued in bearer form. The Notes are subject to certain restrictions on
                            transfer. The record date (the "Record Date") for each Payment Date
                            (including the Final Maturity Date) (as each such term is defined below) is
                            the Business Day immediately preceding such Payment Date; provided,
                            however, if Definitive Notes are issued, the Record Date for such Definitive
                            Notes shall be the fifteenth calendar day preceding such Payment Date.

  Class A-1L Notes          General. The Co-Issuers expect to issue approximately U.S.$538,000,000 in
                            aggregate principal amount of Class A-1LA Notes and U.S. $96,000,000 in
                            aggregate principal amount of Class A-1LB Notes, each to be secured by the
                            Portfolio Collateral pursuant to the Indenture.

                            Interest. The Class A-1L Notes will provide for the payment of periodic
                            interest ("Periodic Interest" with respect to the Class A-1L Notes) (to the
                            extent of funds available therefor as described herein) for each Periodic
                            Interest Accrual Period (as defined herein) at the rate of 0.30% with respect to
                            the Class A-1LA Notes and 0.50% with respect to the Class A-1LB Notes,
                            per annum above the London interbank offered rate for three-month U.S.
                            dollar deposits (or, for the period from the Closing Date to the first Payment
                            Date, as described herein) ("LIBOR") (determined as described herein) (the
                            "Applicable Periodic Rate" with respect to the Class A-1LA Notes and
                            Class A-1LB Notes, respectively) on the 1st day of November, February,
                            May and August of each year or, if any such day is not a Business Day, then
                            on the next succeeding Business Day (each such date, a "Payment Date"),
                            commencing on November 1, 2006. Interest will be calculated on the basis of
                            a year of 360 days and the actual number of days elapsed. Payments of
                            interest to the Class A-1L Notes and the Class X Payment will be payable
                            pari passu among the Class A-1L Notes and the Class X Notes as described
                            herein.

                            Principal. No principal will be payable in respect of the Class A-1L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of an
                            Initial Deposit Redemption, an Optional Redemption, a Special Redemption,
                            a Tax Event Redemption or a Mandatory Redemption of the Class A-1L
                            Notes as described herein. On each Payment Date with respect to the
                            Amortization Period, the principal of the Class A-1L Notes will be payable
                            (to the extent of funds available therefor and in the order of priority described
                            herein) first to the Class A-1LA Notes and then to the Class A-1LB Notes
                            until the Aggregate Principal Amount of the Class A-1L Notes has been paid
                            in full. The Class A-1LB Notes are subordinated in right of payment to the
                            Class A-1LA Notes to the extent described herein. In addition, all payments
                            of principal on the Class A-1LA Notes that are made in connection with an
                            Initial Deposit Redemption, a Rating Confirmation Failure, a Tax Event
                            Redemption or an Optional Redemption will be paid on a pro rata basis with
                            the Class X Notes as described herein. All outstanding principal of the Class
                            A-1L Notes, together with the other amounts described herein, will be due
                            and payable on the Final Maturity Date.

  Class A-2L Notes          General. The Co-Issuers expect to issue approximately U.S.$76,000,000 in
                            aggregate principal amount of Class A-2L Notes to be secured by the



                                              3
                                                                                           008348
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 219 of 344 PageID 11196


                            Portfolio Collateral pursuant to the Indenture.

                            Interest. No interest will be payable in respect of the Class A-2L Notes on
                            any Payment Date unless the Holders of the Class A-1L Notes have been
                            paid the Cumulative Interest Amount due to them on such Payment
                            Date, the Holders of the Class X Notes have been paid the Cumulative
                            Class X Payment due to them on such Payment Date and, in the case of
                            the Final Maturity Date, until the Aggregate Principal Amount of the
                            Class A-1L Notes and the Class X Notes have been paid in full.

                            The Class A-2L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class A-2L Notes) (to the extent of
                            funds available therefor as described herein) for each Periodic Interest
                            Accrual Period at the rate of 0.65% per annum above LIBOR (the
                            "Applicable Periodic Rate" with respect to the Class A-2L Notes) on each
                            Payment Date, commencing on the November 1, 2006 Payment Date.
                            Interest will be calculated on the basis of a year of 360 days and the actual
                            number of days elapsed.

                            Principal. No principal will be payable in respect of the Class A-2L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of a
                            Special Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption (in whole or in part) of the Class A-2L Notes. In
                            connection with a Special Redemption, a Tax Event Redemption, a Total
                            Optional Redemption or a Mandatory Redemption, no principal in respect of
                            the Class A-2L Notes will be payable until the Aggregate Principal Amount
                            of the Class A-1L Notes and the Class X Notes (other than with respect to a
                            Special Redemption or an O/C Redemption) have been paid in full. On each
                            Payment Date with respect to the Amortization Period after the Class A-1L
                            Notes and the Class X Notes have been paid in full, principal of the Class A-
                            2L Notes will be payable (to the extent of funds available therefor and in the
                            order of priority described herein) until the Aggregate Principal Amount of
                            the Class A-2L Notes has been paid in full. All outstanding principal of the
                            Class A-2L Notes, together with the other amounts described herein, will be
                            due and payable on the Final Maturity Date. The Class A-2L Notes are
                            subordinated in right of payment to the Class A-1L Notes and the Class X
                            Notes to the extent described herein.

  Class A-3L Notes          General. The Co-Issuers expect to issue approximately U.S.$36,500,000 in
                            aggregate principal amount of Class A-3L Notes to be secured by the
                            Portfolio Collateral pursuant to the Indenture.

                            Interest. No interest will be payable on the Class A-3L Notes on any
                            Payment Date unless the Holders of the Class A-1L Notes and the Class
                            A-2L Notes have been paid the Cumulative Interest Amount due to them
                            on such Payment Date, the Holders of the Class X Notes have been paid
                            the Cumulative Class X Payment due to them on such Payment Date,
                            and, in the case of the Final Maturity Date, until the Aggregate Principal
                            Amount of the Senior Class A Notes and the Class X Notes have been
                            paid in full.

                            The Class A-3L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class A-3L Notes) (to the extent of
                            funds available therefor as described herein) for each Periodic Interest


                                              4
                                                                                         008349
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 220 of 344 PageID 11197


                            Accrual Period at the rate of 1.40% per annum above LIBOR (the
                            "Applicable Periodic Rate" with respect to the Class A-3L Notes) on each
                            Payment Date commencing on the November 1, 2006 Payment Date. The
                            failure to pay in full Periodic Interest on the Class A-3L Notes as a result of
                            insufficient funds being available therefor will not constitute an Event of
                            Default so long as any Senior Class A Notes or Class X Notes are
                            Outstanding. Any shortfall in the payment of Periodic Interest to the Class
                            A-3L Notes on any Payment Date will be payable, together with interest
                            thereon at the Applicable Periodic Rate, on one or more subsequent Payment
                            Dates (to the extent funds are available therefor and subject to the priority of
                            distribution provisions described herein). Interest will be calculated on the
                            basis of a year of 360 days and the actual number of days elapsed.

                            Principal. No principal will be payable in respect of the Class A-3L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of a
                            Special Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption of the Class A-3L Notes. On each Payment Date
                            with respect to the Amortization Period after the Class A-1L Notes, Class
                            A-2L Notes and the Class X Notes have been paid in full, principal of the
                            Class A-3L Notes will be payable (to the extent of funds available therefor
                            and in the order of priority described herein) until the Payment Date on which
                            the Aggregate Principal Amount of the Class A-3L Notes has been paid in
                            full. In connection with a Special Redemption, a Tax Event Redemption, a
                            Total Optional Redemption or a Mandatory Redemption, no principal in
                            respect of the Class A-3L Notes will be payable until the Aggregate Principal
                            Amount of the Class A-1L Notes, the Class A-2L Notes and (other than with
                            respect to an O/C Redemption or a Special Redemption) the Class X Notes
                            have been paid in full. All outstanding principal of the Class A-3L Notes,
                            together with the other amounts described herein, will be due and payable on
                            the Final Maturity Date. The Class A-3L Notes are subordinated in right of
                            payment to the Senior Class A Notes and the Class X Notes to the extent
                            described herein.
  Class A-4L Notes          General. The Co-Issuers expect to issue approximately U.S.$10,000,000 in
                            aggregate principal amount of Class A-4L Notes to be secured by the
                            Portfolio Collateral pursuant to the Indenture.

                            Interest. No interest will be payable on the Class A-4L Notes on any
                            Payment Date unless the Holders of the Class A-1L Notes and the Class
                            A-2L Notes have been paid the Cumulative Interest Amount due to them
                            on such Payment Date, the Holders of the Class A-3L Notes have been
                            paid the Periodic Interest Amount due to them on such Payment Date,
                            the Holders of the Class X Notes have been paid the Cumulative Class X
                            Payment due to them on such Payment Date, and, in the case of the Final
                            Maturity Date, until the Aggregate Principal Amount of the Senior Class
                            A Notes, the Class A-3L Notes and the Class X Notes have been paid in
                            full.

                            The Class A-4L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class A-4L Notes) (to the extent of
                            funds available therefor as described herein) for each Periodic Interest
                            Accrual Period at the rate of 1.70% per annum above LIBOR (the
                            "Applicable Periodic Rate" with respect to the Class A-4L Notes) on each
                            Payment Date commencing on the November 1, 2006 Payment Date. The
                            failure to pay in full Periodic Interest on the Class A-4L Notes as a result of


                                              5
                                                                                           008350
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 221 of 344 PageID 11198


                            insufficient funds being available therefor will not constitute an Event of
                            Default so long as any Senior Class A Notes, the Class A-3L Notes or Class
                            X Notes are Outstanding. Any shortfall in the payment of Periodic Interest to
                            the Class A-4L Notes on any Payment Date will be payable, together with
                            interest thereon at the Applicable Periodic Rate, on one or more subsequent
                            Payment Dates (to the extent funds are available therefor and subject to the
                            priority of distribution provisions described herein). Interest will be
                            calculated on the basis of a year of 360 days and the actual number of days
                            elapsed.

                            Principal. No principal will be payable in respect of the Class A-4L Notes
                            (and principal collections on the Portfolio Collateral will be applied as
                            described herein) during the Revolving Period, except in the event of a
                            Special Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption of the Class A-4L Notes. On each Payment Date
                            with respect to the Amortization Period after the Class A-1L Notes, Class A-
                            2L Notes, Class A-3L Notes and the Class X Notes have been paid in full,
                            principal of the Class A-4L Notes will be payable (to the extent of funds
                            available therefor and in the order of priority described herein) until the
                            Payment Date on which the Aggregate Principal Amount of the Class A-4L
                            Notes has been paid in full. In connection with a Special Redemption, a Tax
                            Event Redemption, a Total Optional Redemption or a Mandatory
                            Redemption, no principal in respect of the Class A-4L Notes will be payable
                            until the Aggregate Principal Amount of the Class A-1L Notes, the Class A-
                            2L Notes, Class A-3L Notes and (other than with respect to an O/C
                            Redemption or a Special Redemption) the Class X Notes have been paid in
                            full. All outstanding principal of the Class A-4L Notes, together with the
                            other amounts described herein, will be due and payable on the Final Maturity
                            Date. The Class A-4L Notes are subordinated in right of payment to the
                            Senior Class A Notes, the Class A-3L Notes and the Class X Notes to the
                            extent described herein.
  Class B-1L Notes          General. The Co-Issuers expect to issue approximately U.S.$21,000,000 in
                            aggregate principal amount of Class B-1L Notes to be secured by the
                            Portfolio Collateral pursuant to the Indenture.
                            Interest. No interest will be payable on the Class B-1L Notes on any
                            Payment Date unless the Holders of the Class A-1L Notes and the Class
                            A-2L Notes have been paid the Cumulative Interest Amount due to them
                            on such Payment Date, the Holders of the Class A-3L Notes and the Class
                            A-4L Notes have been paid the Periodic Interest Amount due to them on
                            such Payment Date, the Holders of the Class X Notes have been paid the
                            Cumulative Class X Payment due to them on such Payment Date, the
                            Overcollateralization Tests with respect to the Class A Notes and the
                            Interest Coverage Test have been satisfied, and, in the case of the Final
                            Maturity Date, until the Aggregate Principal Amount of the Class A
                            Notes and the Class X Notes have been paid in full.
                            The Class B-1L Notes will provide for the payment of periodic interest
                            ("Periodic Interest" with respect to the Class B-1L Notes) (to the extent
                            funds are available therefor and in the order of priority described herein) for
                            each Periodic Interest Accrual Period at the rate of 2.25% per annum above
                            LIBOR (the "Applicable Periodic Rate" with respect to the Class B-1L
                            Notes) on each Payment Date commencing on the November 1, 2006
                            Payment Date. The failure to pay in full Periodic Interest on the Class B-1L
                            Notes as a result of insufficient funds being available therefor will not
                            constitute an Event of Default so long as any Class A Notes or Class X Notes



                                              6
                                                                                          008351
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 222 of 344 PageID 11199


                            are Outstanding. Any shortfall in the payment of Periodic Interest to the
                            Class B-1L Notes on any Payment Date will be payable, together with interest
                            thereon at the Applicable Periodic Rate, on one or more subsequent Payment
                            Dates (to the extent that funds are available therefor and subject to the priority
                            of distribution provisions described herein). Interest will be calculated on the
                            basis of a year of 360 days and the actual number of days elapsed.
                            Principal. No principal will be payable in respect of the Class B-1L Notes
                            until the Aggregate Principal Amount of the Class A Notes and the Class X
                            Notes have been paid in full, except with respect to the Additional Collateral
                            Deposit Requirement. Principal payments are not expected to begin until the
                            commencement of the Amortization Period (except in the event of a Special
                            Redemption, an Optional Redemption, a Tax Event Redemption or a
                            Mandatory Redemption of the Class B-1L Notes or in connection with the
                            Additional Collateral Deposit Requirement) and are to continue until the
                            Payment Date on which the Aggregate Principal Amount of the Class B-1L
                            Notes has been paid in full. In connection with a Special Redemption, a Tax
                            Event Redemption, a Total Optional Redemption or a Mandatory
                            Redemption, no principal in respect of the Class B-1L Notes will be payable
                            until the Aggregate Principal Amount of the Class A Notes and (other than
                            with respect to an O/C Redemption or a Special Redemption) the Class X
                            Notes have been paid in full. All outstanding principal of the Class B-1L
                            Notes, together with the other amounts described herein, will be due and
                            payable on the Final Maturity Date. The Class B-1L Notes are subordinated
                            in right of payment to the Class A Notes and the Class X Notes to the extent
                            described herein.

  Class X Notes             General. The Co-Issuers expect to issue approximately U.S.$14,000,000 in
                            aggregate principal amount of Class X Notes to be secured by the Portfolio
                            Collateral pursuant to the Indenture.

                            Class X Payment. The Class X Notes will provide for a periodic payment (the
                            "Class X Interest Payment") (to the extent of funds available therefor as
                            described herein) for each Periodic Interest Accrual Period at the rate of
                            0.36% per annum above LIBOR (the "Class X Periodic Interest Rate") on
                            each Payment Date, commencing on the November 1, 2006 Payment Date
                            through and including the August 1, 2013 Payment Date. Such amount may
                            be reduced in connection with a redemption of the Class X Notes, as set forth
                            in the Indenture. Any shortfall in the payment of the Class X Payment to the
                            Class X Notes on any Payment Date will be payable, together with interest
                            thereon at the Class X Periodic Interest Rate, on one or more subsequent
                            Payment Dates (to the extent funds are available therefor and subject to the
                            priority of distribution provisions described herein). Any such interest will be
                            calculated on the basis of a year of 360 days and the actual number of days
                            elapsed. Payments of interest to the Class A-1L Notes and the Class X
                            Payment will be payable pari passu among the Class A-1L Notes and the
                            Class X Notes as described herein.

                            Payments of principal on the Class X Notes that are made in connection with
                            an Initial Deposit Redemption, a Tax Event Redemption, an Optional
                            Redemption or a Rating Confirmation Failure Redemption will be paid on a
                            pro rata basis with the Class A-1LA Notes as described herein. The Class X
                            Notes are not subject to an O/C Redemption or a Special Redemption. The
                            Aggregate Principal Amount of the Class X Notes will be reduced on each
                            Payment Date by the Class X Principal Payment for such Payment Date
                            beginning on November 1, 2007, in accordance with the amortization



                                               7
                                                                                            008352
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 223 of 344 PageID 11200


                                 schedule provided in the Indenture. The Class X Principal Payment will be
                                 made from available Adjusted Collateral Interest Collections. The Holders of
                                 the Class X Notes are entitled to receive the Aggregate Principal Amount of
                                 the Class X Notes on the Final Maturity Date, whether such Final Maturity
                                 Date occurs in connection with a redemption of the Class X Notes as
                                 described herein or otherwise.

  Application of Funds           On each Payment Date and on the Final Maturity Date, Collateral Interest
                                 Collections and Collateral Principal Collections, to the extent of Available
                                 Funds in the Collection Account, will be applied by the Trustee in the manner
                                 and order of priority set forth herein under "Description of the Notes—
                                 Payments on the Notes; Priority of Distributions."

  Overcollateralization          The "Overcollateralization Tests" are applicable until the Notes are retired
   Tests                         and all amounts payable in respect thereof are paid, and are satisfied if the
                                 Class A Overcollateralization Ratio is at least equal to the Class A
                                 Overcollateralization Percentage (the "Class A Overcollateralization Test")
                                 and the Class B-1L Overcollateralization Ratio is at least equal to the Class
                                 B-1L      Overcollateralization     Percentage     (the     "Class      B-1L
                                 Overcollateralization Test").

  Applicability of               At any time that any of the Notes are Outstanding, if on any Calculation Date
   Overcollateralization Tests   related to a Payment Date any Overcollateralization Test is not satisfied,
                                 amounts that are junior in right of payment to such Overcollateralization Test,
                                 as described under "Description of the Notes—Payments on the Notes;
                                 Priority of Distributions", will be applied to the redemption of the Class A
                                 Notes and the Class B-1L Notes (or, in the case of the Class B-1L Notes, first
                                 to pay accrued and unpaid interest from prior Payment Dates, then to pay
                                 principal) until each such Class is paid in full, in the order and according to
                                 the priorities described herein, to the extent necessary to satisfy such
                                 Overcollateralization Test, in accordance with the provisions described
                                 herein. In addition, generally, satisfaction or, in certain cases, maintenance of
                                 the Overcollateralization Tests is a condition to the purchase or sale of
                                 Portfolio Collateral during certain specified periods.

  Interest Coverage              The "Interest Coverage Test" is applicable on each Payment Date after the
   Test                          second Payment Date and on certain measurement dates after the second
                                 Payment Date, and is satisfied if the Interest Coverage Ratio (as described
                                 under "Description of the Notes—Interest Coverage Test") is at least 1.5%.

  Applicability of               At any time after the second Payment Date, if on any Calculation Date related
   Interest Coverage Test        to a Payment Date the Interest Coverage Test is not satisfied, amounts that are
                                 junior in right of payment to the Interest Coverage Test as described under
                                 "Description of the Notes—Payments on the Notes; Priority of Distributions",
                                 will be applied to the redemption of the Class A Notes until each such Class
                                 is paid in full, in the order and according to the priorities described herein, to
                                 the extent necessary to satisfy the Interest Coverage Test in accordance with
                                 the provisions described herein. In addition, satisfaction of the Interest
                                 Coverage Test on the prior Payment Date is a condition to certain purchases
                                 and sales of Portfolio Collateral during certain specified periods as described
                                 herein.




                                                    8
                                                                                                 008353
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 224 of 344 PageID 11201


  Additional Collateral         As described under "Description of the Notes—Additional Collateral Deposit
   Deposit Requirement          Requirement," even if the Overcollateralization Tests and the Interest
                                Coverage Test are satisfied, on each Payment Date after the second Payment
                                Date, Collateral Interest Collections that would otherwise be used for
                                payments that are junior in right of payment to the Additional Collateral
                                Deposit Requirement as described under "Description of the Notes—
                                Payments on the Notes; Priority of Distributions", will be applied (i) during
                                the Revolving Period, to the payment of principal of the Class B-1L Notes
                                and to the purchase of Additional Portfolio Collateral, as described herein,
                                and (ii) during the Amortization Period, to the payment of principal of the
                                Class B-1L Note and to the payment of principal of each Class of Notes, in
                                each case, in the order and according to the priorities described herein, in an
                                amount equal to the Additional Collateral Deposit Requirement as described
                                herein.

  Rating Confirmation Failure   The Issuer will request that each Rating Agency confirm after the Effective
                                Date that it has not reduced or withdrawn (and not restored) the ratings
                                assigned by it on the Closing Date to the Notes (a "Rating Confirmation").
                                If the Issuer is unable to obtain a Rating Confirmation by the 35th day after
                                the Effective Date (a "Rating Confirmation Failure"), on the next Payment
                                Date and on each subsequent Payment Date during the Revolving Period,
                                amounts that are junior in right of payment to such Rating Confirmation
                                Failure, as described under "Description of the Notes—Payments on the
                                Notes; Priority of Distributions", will be applied to the redemption of the
                                Notes (or, in the case of the Class B-1L Notes, first to pay accrued and unpaid
                                interest from prior Payment Dates, then to pay principal) until each such
                                Class is paid in full, in the order and according to the priorities described
                                herein (a "Rating Confirmation Failure Redemption"), to the extent
                                necessary to receive a Rating Confirmation, in accordance with the provisions
                                described herein.
  O/C Redemption                If on the Calculation Date related to any Payment Date any
                                Overcollateralization Test or, after the second Payment Date, the Interest
                                Coverage Test is not satisfied, amounts that are junior in right of payment to
                                such test as described under "Description of the Notes—Payments on the
                                Notes; Priority of Distributions", will be applied by the Issuer to the
                                redemption of the Class A Notes and the Class B-1L Notes (or, in the case of
                                the Class B-1L Notes, first to pay accrued and unpaid interest from prior
                                Payment Dates, then to pay principal) until each such Class is paid in full, in
                                each case on a pro rata basis among the Noteholders of the applicable Class
                                and in the order and according to the priorities described herein (an "O/C
                                Redemption") to the extent necessary to satisfy the Overcollateralization
                                Tests and the Interest Coverage Test, as applicable. See "Description of the
                                Notes—O/C Redemption." A redemption of the Notes through a Rating
                                Confirmation Failure Redemption or an O/C Redemption is sometimes
                                referred to herein as a "Mandatory Redemption." The Class X Notes are
                                not subject to O/C Redemption, but are subject to Rating Confirmation
                                Failure.
  Initial Deposit Redemption    To the extent that the full amount of the Deposit is not used to purchase or
                                commit to purchase Original Portfolio Collateral having an Aggregate
                                Principal Amount (without giving effect to any reductions of that amount that
                                may have resulted from scheduled principal payments, principal prepayments
                                or dispositions made with respect to the Original Portfolio Collateral on or
                                before the Effective Date) at least equal to the Required Portfolio Collateral
                                Amount in accordance with the guidelines described herein on or before the



                                                  9
                                                                                              008354
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 225 of 344 PageID 11202


                            Effective Date, an amount (not in excess of the unused amount of the
                            Deposit) equal to the difference between the Required Portfolio Collateral
                            Amount and the par amount of Portfolio Collateral actually acquired (or
                            committed to be acquired) (without giving effect to any reductions of that
                            amount that may have resulted from scheduled principal payments, principal
                            prepayments or dispositions made with respect to the Original Portfolio
                            Collateral on or before the Effective Date) will be applied by the Issuer on the
                            November 2006 Payment Date (the "Initial Deposit Redemption Date") to
                            principal payments of the Class A-1LA Notes and the Class X Notes, on a pro
                            rata basis (an "Initial Deposit Redemption"), except, if the amount of the
                            Deposit not so used to purchase or commit to purchase Original Portfolio
                            Collateral does not exceed U.S.$2,000,000 in the aggregate, such amount will
                            be transferred to the Collection Account on the Effective Date and applied as
                            Collateral Principal Collections. See "Description of the Notes—Initial
                            Deposit Redemption."
  Special Redemption        The Notes (other than the Class X Notes) are redeemable in part at the option
                            of the Issuer, as directed by and at the discretion of the Servicer, on one or
                            more Payment Dates during the Revolving Period, to the extent the Issuer is
                            unable to reinvest more than U.S.$2,000,000 of principal collections in
                            Additional Portfolio Collateral selected by the Servicer and satisfying the
                            criteria described herein for at least ninety days after receipt, in an amount of
                            at least U.S.$2,000,000.          See "Description of the Notes—Special
                            Redemption."

  Optional Redemption       The Notes are redeemable in whole or in part (an "Optional Redemption") at
                            the option of the Issuer at the direction of (i) at least 75% of the Preferred
                            Shares eligible to vote (including any Class II Preferred Shares held by
                            Highland Financial Partners L.P. or an affiliate or subsidiary thereof ("HFP")
                            and any other Preferred Shares held by the Servicer, entities affiliated with
                            the Servicer or clients of the Servicer (collectively, the "Servicer Entities")
                            up to a maximum amount equal to the amount of Class II Preferred Shares
                            acquired by HFP on the Closing Date ("Original HFP Share Amount"), but
                            excluding any other Preferred Shares beneficially owned or controlled by the
                            Servicer Entities which shall be deemed ineligible to vote) in the case of an
                            Optional Redemption in whole (a "Total Optional Redemption"), and (ii) at
                            least 10% of the Preferred Shares eligible to vote (any Class II Preferred
                            Shares held by HFP or any other Preferred Shares beneficially owned or
                            controlled by any other Servicer Entities shall be deemed ineligible to vote) in
                            the case of an Optional Redemption in part (a "Partial Optional
                            Redemption"), in the case of either (i) or (ii) above on any Payment Date on
                            or after the Payment Date occurring on August 1, 2010 (the "Optional
                            Redemption Date," which date shall then be considered the Final Maturity
                            Date in the case of a Total Optional Redemption at a price equal to the
                            Optional Redemption Price. See "Description of the Notes—Optional
                            Redemption."

  Tax Event Redemption      The Notes are redeemable, at the option of the Issuer, acting at the direction
                            of at least a Majority of the Preferred Shares or a majority of the Controlling
                            Class (but only if the Aggregate Principal Balance of Portfolio Collateral is
                            less than 100% of the Class A-1L Notes) (a "Tax Event Redemption"), in
                            whole but not in part, at a price equal to the Tax Event Redemption Price if as
                            a result of a change in tax law, rule or regulation or the interpretation thereof,
                            the payments to be received on the Portfolio Collateral are reduced as a result
                            of the imposition of withholding tax or the Issuer is otherwise subjected to tax
                            such that the income of the Issuer is reduced in an amount determined by
                            such Holders of the Preferred Shares to be material. See "Description of the


                                              10
                                                                                            008355
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 226 of 344 PageID 11203


                            Notes—Tax Event Redemption."

  Amendment Buy-Out         In the case of any supplemental indenture that requires the consent of one or
                            more Holders of the Notes or Preferred Shares, the Amendment Buy-Out
                            Purchaser shall have the right, but not the obligation, to purchase from all
                            Non-Consenting Holders all Notes and Preferred Shares held by such Holders
                            whose consent was solicited with respect to such supplemental indenture,
                            with certain exceptions as set forth in "Legal Structure—The Indenture;
                            Amendment Buy-Out" (the "Amendment Buy-Out Option") for the
                            applicable Amendment Buy-Out Purchase Price. If such option is exercised,
                            the Amendment Buy-Out Purchaser must purchase all Notes and Preferred
                            Shares of Non-Consenting Holders (an "Amendment Buy-Out"). By its
                            acceptance of a Note or Preferred Share, each such Holder agrees that if the
                            Amendment Buy-Out Option is exercised, any Non-Consenting Holder will
                            be required to sell its Notes or Preferred Shares to the Amendment Buy-Out
                            Purchaser. See "Legal Structure—The Indenture; Amendment Buy-Out."

                            All purchases made pursuant to the Amendment Buy-Out Option individually
                            and in the aggregate must comply with the applicable transfer restrictions for
                            the relevant Notes set forth in "Delivery of the Notes; Transfer Restrictions;
                            Settlement" herein and all applicable laws, rules and regulations (including,
                            without limitation, any rules, regulations and procedures of any securities
                            exchange, self-regulatory organization or clearing agency).

  Security for the Notes    The Notes are non-recourse obligations of the Co-Issuers, with recourse
                            therefor limited solely to any funds and other assets available in the Trust
                            Estate, including the Portfolio Collateral and the proceeds therefrom. All
                            payments on the Notes are subject to the priority of distribution provisions
                            described herein.

                            The Notes will be secured by the Trust Estate, consisting of substantially all
                            property of the Issuer, including the Portfolio Collateral, the Collection
                            Account, the Initial Deposit Account, the Loan Funding Account, the
                            Expense Reimbursement Account, the Closing Expense Account, the Reserve
                            Account, each Default Swap Collateral Account and the Default Swap Issuer
                            Account (collectively, the "Trust Estate"). The security interest granted
                            under the Indenture in each Default Swap Collateral Account is subject to and
                            subordinate to the security interest and rights of the relevant Default Swap
                            Counterparty in and to such Default Swap Collateral Account and the security
                            interest granted under the Indenture in the Default Swap Issuer Account is
                            subject to the rights of the relevant Default Swap Counterparty to the extent
                            described in the related Default Swap. References to the Collection Account,
                            the Initial Deposit Account, the Loan Funding Account, the Expense
                            Reimbursement Account, the Closing Expense Account, the Reserve Account
                            the Default Swap Collateral Account and the Default Swap Issuer Account,
                            when used with respect to the contents of the Trust Estate, shall include all
                            proceeds of such Accounts and all Eligible Investments purchased with funds
                            on deposit in such Accounts.

  Portfolio Collateral      The Portfolio Collateral will consist of United States dollar denominated
   and Deposit              commercial loans and collateralized loan obligations, including synthetic
                            securities, that are rated primarily below investment grade issued by
                            corporations, partnerships, limited liability companies or trusts. Interests in
                            commercial loans included in the Portfolio Collateral, which may be in the
                            form of participations and assignments, are referred to herein as "Portfolio
                            Loans" and the collateralized loan obligations included in the Portfolio



                                             11
                                                                                          008356
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 227 of 344 PageID 11204


                                      Collateral are referred to herein as "CLO Securities." See "Security for the
                                      Notes—Portfolio Collateral—General."

                                      The Issuer will acquire all of the Initial Portfolio Collateral from various
                                      sources, including Bear, Stearns & Co. Inc., in each case, at negotiated prices
                                      acceptable to the Issuer. Between the Closing Date and the Effective Date,
                                      purchases of additional Original Portfolio Collateral from the Deposit
                                      together with the Initial Portfolio Collateral will be required to meet the
                                      criteria described herein.     See "Security for the Notes—Changes in
                                      Composition of Portfolio Collateral."

                                      During the Revolving Period, certain collections and disposition proceeds in
                                      respect of Portfolio Collateral may be applied to purchase Additional
                                      Portfolio Collateral or Substitute Portfolio Collateral, respectively, subject to
                                      satisfaction of the collateral criteria described herein and the satisfaction or,
                                      in certain cases, maintenance of the Overcollateralization Tests and, after the
                                      second Payment Date, the Interest Coverage Test. In addition, after the
                                      Revolving Period, certain limited collections and certain disposition proceeds
                                      in respect of Portfolio Collateral may be applied to purchase Additional
                                      Portfolio Collateral and Substitute Portfolio Collateral subject to satisfaction
                                      of the Overcollateralization Tests, the Interest Coverage Test and the
                                      collateral criteria contained herein. The Indenture also authorizes the
                                      Servicer to direct the Trustee to sell items of Defaulted Portfolio Collateral,
                                      Equity Portfolio Collateral, Credit Risk Portfolio Collateral, Credit Improved
                                      Portfolio Collateral and other items of Portfolio Collateral, subject to the
                                      limitations set forth therein and described herein under "Security for the
                                      Notes—Changes in Composition of Portfolio Collateral," "The Servicer" and
                                      "The Servicing Agreement." During any Due Period when certain collections
                                      are to be used to purchase Additional Portfolio Collateral, the Servicer
                                      generally will have the authority to commence the purchase of such
                                      Additional Portfolio Collateral if collections have been or are scheduled to be
                                      received during such Due Period in an amount at least equal to the sum of the
                                      Periodic Reserve Amount.

                                      Notwithstanding anything contained herein to the contrary, no item of
                                      Portfolio Collateral may be disposed of, and no item of Portfolio Collateral
                                      may be acquired, for the primary purpose of recognizing gains or decreasing
                                      losses resulting from market value changes. See "Security for the Notes—
                                      Portfolio Collateral—General."

  Extension of the Revolving Period   The Issuer, if directed by the Servicer, shall be entitled on each Extension
   and the Final Maturity Date        Effective Date up to a maximum of four times (so that the Notes can only be
                                      extended to 2037) to extend the Revolving Period to the applicable Extended
                                      Revolving Period End Date if (i) in the case of an Extension Effective Date
                                      occurring after the first Extension Effective Date, the Issuer has previously
                                      affected a Maturity Extension for each preceding Extension Effective Date,
                                      (ii) the Extension Conditions are satisfied, (iii) the Issuer has given written
                                      notice of its election to extend the Revolving Period no later than 60 days and
                                      no earlier than 90 days prior to such Extension Effective Date and (iv) no
                                      Event of Default has occurred and is continuing. For purposes of the
                                      foregoing, "Extension Effective Date" means if an Extension has occurred,
                                      the sixteenth Payment Date after the then current Extension Effective Date
                                      (or, in the case of the first Extension Effective Date, the Payment Date in
                                      August 2011) and "Extended Revolving Period End Date" means, if an
                                      Extension has occurred, the sixteenth Payment Date after the then current
                                      Extended Revolving Period End Date (or, in the case of the first Extension,



                                                        12
                                                                                                     008357
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 228 of 344 PageID 11205


                            the Payment Date in August 2015). If the Extension Conditions are satisfied,
                            the Final Maturity Date of the Notes (other than the Class X Notes) shall be
                            extended to the related Extended Final Maturity Date and the Weighted
                            Average Life Test shall be automatically extended to the related Extended
                            Weighted Average Life Date, without any requirement for approval or
                            consent of any Holders of the Notes or the Preferred Shares or amendment or
                            supplement to the Indenture or any other transaction document (the
                            "Maturity Extension"). For purposes of the foregoing, "Extended Final
                            Maturity Date" means, if a Maturity Extension has occurred, the sixteenth
                            Payment Date after the then current Extended Final Maturity Date (or, in the
                            case of the first Extended Final Maturity Date, the Payment Date in August
                            2025) and "Extended Weighted Average Life Date" means, if a Maturity
                            Extension has occurred, the sixteenth Payment Date after the then current
                            Extended Weighted Average Life Date (or, in the case of the first Extended
                            Weighted Average Life Date, May 1, 2019); provided that if the Extension
                            Conditions are not satisfied because the Holders of the Class A-1LA Notes
                            have failed to deliver an Extension Sale Notice or have failed to provide their
                            written consent to the related Maturity Extension, then the Servicer may
                            exceed seven Business Days after the then proposed Extension Effective
                            Date) if the Servicer shall cause the Extension Conditions set forth in clause
                            (v) of such definition to be satisfied as of such later date. As a condition to a
                            Maturity Extension, any Holder of Notes (other than the Class X Notes) will
                            have the right to offer to sell their Notes to one or more Extension Qualifying
                            Purchasers for purchase on the applicable Extension Effective Date. If all
                            Extension Conditions are satisfied and a Maturity Extension is effected, each
                            Holder of such Notes, other than Extension Sale Securities will be entitled to
                            receive the applicable Extension Bonus Payment, in each case to the extent of
                            available funds and as provided in the priority of payments. Holders of
                            Preferred Shares will not be entitled to receive any Extension Bonus
                            Payment. The obligation to make any Extension Bonus Payment shall not be
                            rated by the Rating Agencies. See "Special Considerations—A Maturity
                            Extension," "Maturity and Prepayment Considerations," "Description of the
                            Notes—Extension of the Revolving Period and the Final Maturity Date". The
                            Class X Notes are not subject to Maturity Extension.
  Additional Issuance       At any time during the Revolving Period, the Issuer, as applicable, may issue
                            and sell Additional Preferred Shares and use the proceeds therefrom to
                            purchase additional eligible Portfolio Collateral and pay the expenses of such
                            additional issuance (an "Additional Issuance"); provided that certain
                            conditions precedent specified in the Indenture (as described herein) are
                            satisfied. See "Description of the Notes—Additional Issuance." Any
                            amendment to the Indenture, Issuer’s Memorandum of Association and
                            Articles of Association or any other related documents required to provide for
                            or facilitate such Additional Issuance will not require the consent of the
                            Holders of Securities.

  Accounts                  All Collections (together with any income thereon) will be remitted to the
                            Trustee and deposited into the Collection Account and will be available, to
                            the extent described herein, for application in the manner and for the purposes
                            as described herein. Funds held in the Collection Account that are not used to
                            purchase Additional Portfolio Collateral or Substitute Portfolio Collateral will be
                            applied as promptly as practicable to purchase Eligible Investments. All cash
                            pledged to the Trustee on the Closing Date which is to be subsequently used to
                            purchase Original Portfolio Collateral on or before the Effective Date will be
                            deposited into the Initial Deposit Account. Funds held in the Initial Deposit
                            Account pending application to purchase Original Portfolio Collateral will be held



                                              13
                                                                                             008358
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 229 of 344 PageID 11206


                            in Eligible Investments at the direction of the Issuer. A Closing Expense Account
                            will be established by the Trustee for the payment of fees, commissions and
                            expenses associated with the issuance of the Notes. A Reserve Account will be
                            established by the Trustee to fund a portion of the payments to be made in
                            accordance with the Priority of Payments, or to otherwise fund any payments of
                            interest or principal on the Notes at the direction of the Servicer. An Expense
                            Reimbursement Account of U.S.$50,000 will be established by the Trustee for the
                            payment of Issuer administrative expenses which become due and must be paid
                            between Payment Dates.           Any amounts withdrawn from the Expense
                            Reimbursement Account will be reimbursed on each Payment Date in accordance
                            with the priority of distribution provisions described herein. The Trustee will
                            establish a Loan Funding Account into which certain amounts with respect to any
                            Delayed Drawdown Loans and Revolving Bank Loans will be deposited. The
                            Trustee will establish the Default Swap Collateral Account to which Default
                            Swap Collateral will be credited for the benefit of the related Default Swap
                            Counterparties. In addition, if the terms of any Default Swap require the
                            related Default Swap Counterparty to secure its obligations with respect to
                            such Default Swap, the Trustee will cause to be established a Default Swap
                            Issuer Account in respect of such Default Swap. Funds held in such Accounts
                            will be held in Eligible Investments. See "Security for the Notes—Accounts."

  The Servicer              Highland Capital Management, L.P. (the "Servicer" or "Highland"), will
                            service the Portfolio Collateral and perform certain other reporting functions
                            pursuant to a servicing agreement with the Issuer (the "Servicing
                            Agreement"). See "The Servicer" and "The Servicing Agreement."

                            It is expected that Highland Financial Partners, L.P. or an affiliate or
                            subsidiary thereof ("HFP") will purchase approximately 45,000,000 Class II
                            Preferred Shares of the Issuer on the Closing Date, representing
                            approximately 58% of the total Preferred Shares outstanding (the "Original
                            HFP Share Amount"). It is also expected that Highland will purchase
                            approximately 10,000,000 of the preferred shares of Investor Corp. and
                            approximately U.S$2,000,000 Aggregate Principal Amount of the Class B-1L
                            Notes on the Closing Date. In addition, the Servicer Entities may also acquire
                            Notes or Preferred Shares upon the occurrence of an Amendment Buy-Out or
                            a Maturity Extension as described herein. See "Special Considerations—
                            Conflicts of Interest," "Special Considerations—Amendment Buy-Out Risk",
                            "Special Considerations—Amendment Buy-Out Risk," "Legal Structure—
                            The Indenture; Amendment Buy-Out," "Description of the Notes—Extension
                            of the Revolving Period and the Final Maturity Date" and "The Servicing
                            Agreement."

  The Trustee               JPMorgan Chase Bank, National Association, as Trustee under the Indenture.
                            The Trustee maintains its principal corporate trust offices at 600 Travis
                            Street, 50th Floor, Houston, Texas 77002, at which the Notes may be
                            surrendered for payment or for transfer or exchange.

  Independent Accountants   A firm of Independent Accountants as selected by the Servicer, or any
                            successor accounting firm selected pursuant to the Indenture, will periodically
                            perform certain procedures with respect to the Portfolio Collateral and the
                            compliance with the Overcollateralization Tests and the Interest Coverage
                            Test as required by the Indenture.

  The Administrator         Maples Finance Limited (the "Administrator") will act as administrator for
                            the Issuer in the Cayman Islands and will perform certain administrative
                            services on behalf of the Issuer. The Administrator maintains its offices at



                                              14
                                                                                           008359
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 230 of 344 PageID 11207


                                 P.O. Box 1093 GT, Queensgate House, South Church Street, George Town,
                                 Grand Cayman, Cayman Islands.

  Option to Acquire Credit       The Indenture will provide that Holders of any Class of Notes may elect to
   Enhancement                   acquire bond insurance, a surety bond or similar credit enhancement
                                 supporting the payment of principal and/or interest on such Class of Notes, on
                                 terms and conditions acceptable to such Holders. Any Class of Notes subject
                                 to such enhancement will be designated as Insured Notes of such Class.
                                 Premiums for any such enhancement will be payable from amounts otherwise
                                 payable to such Class of Insured Notes or in such other manner chosen by
                                 such Holder. Any Insured Notes of a Class for substantially all other
                                 purposes will be treated as Notes of such Class, except that the issuer of the
                                 bond insurance policy, surety bond or other such credit enhancement will
                                 generally be deemed to be the Holder of the Notes of such Class enhanced by
                                 such entity and will in such capacity be entitled to exercise the rights
                                 otherwise exercisable by Holders of such Notes.

  Certain Federal Income         Federal Income Tax Consequences to U.S. Holders of Notes. The Notes
     Tax Consequences            should be treated as debt of the Issuer for United States federal income tax
                                 purposes. Under rules applicable to original issue discount, a U.S. Holder of
                                 a Class A-3L Note, a Class A-4L Note or a Class B-1L Note may need to
                                 include all stated interest as original issue discount in gross income as it
                                 accrues according to a constant yield method based on daily compounding,
                                 regardless of such Holder's method of accounting. See "Certain Tax
                                 Considerations."

                                 Federal Income Tax Consequences to Non-U.S. Holders. A Non-U.S. Holder
                                 that has no connection with the United States other than holding its Note will
                                 not be subject to United States federal withholding tax or income tax on
                                 payments of principal and interest (including original issue discount) in
                                 respect of a Note. See "Certain Tax Considerations—Non-U.S. Holders."

                                 Federal Income Tax Consequences to the Issuer. The Issuer generally
                                 expects not to be subject to United States federal withholding tax (provided
                                 certain tax representations are made) or income tax on interest income
                                 (including original issue discount) or gain from the Portfolio Collateral or the
                                 Eligible Investments. See "Certain Tax Considerations."

  Certain ERISA Considerations   Fiduciaries and other persons investing "plan assets" of employee benefit or
                                 other plans subject to Title I of the Employee Retirement Income Security
                                 Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue
                                 Code of 1986, as amended (the "Code") (each, a "Plan"), should consider the
                                 fiduciary investment standards and prohibited transaction rules of ERISA and
                                 Section 4975 of the Code before authorizing an investment of "plan assets" of
                                 any Plan in the Notes. Each person purchasing a Class X Note, a Class A-
                                 1LA Note, a Class A-1LB Note, a Class A-2L Note, a Class A-3L Note or a
                                 Class A-4L Note will be deemed to have made certain representations
                                 regarding the prohibited transaction rules of ERISA and Section 4975 of the
                                 Code. The Class B-1L Notes may not be sold or transferred to any Plan, or to
                                 any person acting on behalf of or with "plan assets" of any Plan, including an
                                 insurance company general account, unless the purchaser or transferee is
                                 eligible for the exemptive relief available under PTCE 96-23, 95-60, 91-38,
                                 90-1 or 84-14. See "Certain ERISA Considerations."
  Legal Investment               Institutions whose investment activities are subject to legal investment laws
                                 and regulations or to review by certain regulatory authorities may be subject
                                 to conditions on investment in the Notes. See "Certain Legal Investment



                                                   15
                                                                                                008360
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 231 of 344 PageID 11208


                            Considerations."
  Rating of Notes           It is a condition to the issuance of the Notes that the Class X Notes, the Class
                            A-1LA Notes and the Class A-1LB Notes be rated "AAA" by Standard &
                            Poor's Ratings Services ("S&P") and "Aaa" by Moody's Investors Service,
                            Inc. ("Moody's"), that the Class A-2L Notes be rated at least "AA" by S&P
                            and at least "Aa2" by Moody's, that the Class A-3L Notes be rated at least
                            "A" by S&P and at least "A2" by Moody's, that the Class A-4L Notes be rated
                            at least "A-" by S&P and at least "A3" by Moody's and that the Class B-1L
                            Notes be rated at least "BBB" by S&P and at least "Baa2" by Moody's. Each
                            of S&P and Moody's is sometimes referred to herein as a "Rating Agency."
                            Each of the ratings of the Notes described herein assume that no Maturity
                            Extension occurs after the Closing Date.
                            The ratings of the Notes by S&P address solely the likelihood of timely
                            payment of the Periodic Interest Amount on and the ultimate payment of
                            the Aggregate Principal Amount of each Class of Senior Class A Notes,
                            the timely payment of the Class X Payment and the ultimate payment of
                            the Cumulative Interest Amount and the Aggregate Principal Amount of
                            the Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes.
                            The ratings of the Notes by Moody's address the ultimate cash receipt of
                            all required payments as provided by the governing documents, and are
                            based on the expected loss to the Noteholders of each Class relative to the
                            promise of receiving the present value of such payments. Any obligation
                            to make an Extension Bonus Payment will not be rated by the Rating
                            Agencies. A rating is not a recommendation to purchase, hold or sell
                            securities, in as much as such rating does not comment as to market price
                            or suitability for a particular investor and may be subject to revision or
                            withdrawal at any time by the assigning rating organization.
                            Security ratings are subject to revision or withdrawal at any time by the
                            assigning Rating Agency. In the event that any rating initially assigned to the
                            Notes is subsequently lowered for any reason, no person or entity is obligated
                            to provide any additional support or credit enhancement with respect to the
                            Notes, nor will any other remedies be available to Noteholders. The Issuer
                            has not requested a rating on the Notes by any rating agencies other than S&P
                            and Moody's, although data with respect to the Portfolio Collateral may have
                            been provided to other rating agencies solely for informational purposes.
                            There can be no assurance that, if a rating is assigned to the Notes by any
                            other rating agency, such rating will be as high as that assigned by the
                            applicable Rating Agencies.
  Listing                   Application may be made to the Irish Stock Exchange to admit the Notes to
                            the Official List. There can be no assurance that such admission will be
                            granted or maintained.




                                               16
                                                                                           008361
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 232 of 344 PageID 11209


                                            SPECIAL CONSIDERATIONS

           Prospective Holders of Notes should consider, among other things, the following factors in connection with
  the purchase of the Notes.

          1. Non-recourse Obligations. The Notes will be non-recourse obligations of the Co-Issuers, payable solely
  from the Portfolio Collateral (including the Portfolio Collateral initially pledged to secure the Notes, as well as
  Additional Portfolio Collateral and Substitute Portfolio Collateral to be purchased from time to time as described
  herein), the Collection Account, the Initial Deposit Account, the Loan Funding Account, the Default Swap
  Collateral Account (subject to the rights of the related Default Swap Counterparty), the Default Swap Issuer
  Account (subject to the rights of the related Default Swap Counterparty) the Expense Reimbursement Account and
  the Closing Expense Account, including all proceeds of such Accounts and all Eligible Investments purchased with
  funds on deposit in such Accounts (collectively, the "Trust Estate") pledged to secure the Notes. The Issuer, as a
  special purpose Cayman Islands company, will have no significant assets other than the Trust Estate. The Co-Issuer
  will have no substantial assets, and no other person or entity except for the Co-Issuers will be obligated to make any
  payments on the Notes. Consequently, Holders of the Notes must rely solely upon distributions on the Trust Estate
  for the payment of amounts payable in respect of the Notes. If distributions on the Trust Estate are insufficient to
  make payments on the Notes, no other assets of the Issuer or any other person or entity will be available for the
  payment of the deficiency, the Co-Issuers shall have no further obligation to pay such deficiency, and any sums
  outstanding and unpaid shall be extinguished.

         2. Subordination. The Class A-1LB Notes are subordinated to the Class A-1LA Notes with respect to
  principal only, to the extent described herein, the Class A-2L Notes are subordinated to the Class A-1L Notes and
  the Class X Notes, the Class A-3L Notes are subordinated to the Senior Class A Notes and the Class X Notes, the
  Class A-4L Notes are subordinated to the Senior Class A-Notes, the Class A-3L Notes and the Class X Notes and
  the Class B-1L Notes are subordinated to the Class A Notes and the Class X Notes, and, in the case of each Class of
  Notes, to the payment of certain fees and expenses as described herein. Payments of principal and interest on the
  Notes are subject to the priority of distribution provisions described herein. The failure to pay interest on the Class
  A-3L Notes will not constitute an Event of Default so long as any Senior Class A Notes or Class X Notes remain
  Outstanding, the failure to pay interest on the Class A-4L Notes will not constitute an Event of Default so long as
  any Senior Class A Notes, as Class A-3L Notes or Class X Notes remain Outstanding and the failure to pay interest
  on the Class B-1L Notes will not constitute an Event of Default so long as any Class A Notes or Class X Notes
  remain Outstanding. In addition, in the case of a Default or an Event of Default, so long as any Senior Class A
  Notes or Class X Notes remain Outstanding, the Holders of such Senior Class A Notes or Class X Notes will
  generally be entitled to determine the remedies to be exercised under the Indenture. Remedies pursued by the
  Holders of the Class A-1LA Notes and the Class X Notes could be adverse to the interests of the Class A-1LB
  Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes. Once an
  Event of Default has occurred and the Notes have been accelerated, Holders of the Class A-2L Notes are not entitled
  to be paid the Cumulative Interest Amount with respect thereto and the Aggregate Principal Amount thereof unless
  the Class A-1L Notes and the Class X Notes have been paid such amounts in full in cash, Holders of the Class A-3L
  Notes are not entitled to be paid the Cumulative Interest Amount with respect thereto and the Aggregate Principal
  Amount thereof unless the Senior Class A Notes and the Class X Notes have been paid such amounts in full in cash,
  Holders of the Class A-4L Notes are not entitled to be paid the Cumulative Interest Amount with respect thereto and
  the Aggregate Principal Amount thereof unless the Senior Class A Notes, the Class A-3L Notes and the Class X
  Notes have been paid such amounts in full in cash, and Holders of the Class B-1L Notes are not entitled to be paid
  the Cumulative Interest Amount with respect thereto and the Aggregate Principal Amount thereof unless the Class A
  Notes and the Class X Notes have been paid such amounts in full in cash. Notwithstanding such subordination, the
  Holders of the Class B-1L Notes may be entitled to payments of principal in connection with the Additional
  Collateral Deposit Requirement before the Notes senior thereto receive any payments of principal.

          3. Nature of Collateral Pledged to Secure the Notes; Ability to Obtain Additional Portfolio Collateral;
  Availability of Funds for Subordinate Payments. The Portfolio Collateral pledged to secure the Notes includes
  commercial loans and collateralized loan obligations of both U.S. and certain non-U.S. obligors rated below
  investment grade, which have greater credit and liquidity risk than more highly rated obligations, and synthetic
  securities.



                                                           17
                                                                                                       008362
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 233 of 344 PageID 11210


            The Portfolio Collateral will consist primarily of senior secured floating rate term commercial loans. Other
  loans in which the Issuer may invest include unsecured loans, second lien loans, debtor-in-possession financings and
  delayed drawdown loans and revolving bank loans. Loans are not generally traded on organized exchange markets
  but rather would typically be traded by banks and other institutional investors engaged in loan syndications. The
  liquidity of the Portfolio Loans will therefore depend on the liquidity of this market. Trading in loans is subject to
  delays as transfers may require extensive and customized documentation, the payment of significant fees and the
  consent of the agent bank or underlying obligor. Furthermore, Portfolio Loans typically provide that the applicable
  interest rate may be computed by reference to any of several base indices, at the option of the obligor. The interest
  rates of the Notes generally are calculated by reference to three-month LIBOR as an index. See "—Interest Rate
  Risk."

            The Issuer intends to purchase Participations of Portfolio Loans in certain circumstances. Participations
  held by the Issuer in a Selling Institution's portion of a Portfolio Loan typically result in a contractual relationship
  only with such Selling Institution, not with the obligor. The Issuer has the right to receive payments of principal,
  interest and any fees to which it is entitled only from the Selling Institution selling the Participation and only upon
  receipt by such Selling Institution of such payments from the obligor. In connection with purchasing Participations,
  the Issuer generally will have no right to enforce compliance by the obligor with the terms of the related loan
  agreement, nor any rights of set-off against the obligor and the Issuer may not directly benefit from the collateral
  supporting the Portfolio Loan in which it has purchased the Participation. As a result, the Issuer will assume the
  credit risk of both the obligor and the Selling Institution selling the Participation. In the event of the insolvency of
  such Selling Institution, the Issuer may be treated as a general creditor of such Selling Institution, and may not
  benefit from any set-off between such Selling Institution and the obligor. When the Issuer holds a Participation in a
  Portfolio Loan it may not have the right to vote to waive enforcement of any restrictive covenant breached by an
  obligor or, if the Issuer does not vote as requested by the Selling Institution, it may be subject to repurchase of the
  Participation at par. Selling Institutions voting in connection with a potential waiver of a restrictive covenant may
  have interests different from those of the Issuer, and such Selling Institutions may not consider the interests of the
  Issuer in connection with their votes.

            The Issuer will also purchase Assignments. The purchaser of an Assignment typically succeeds to all the
  rights and obligations of the assignor of the loan and becomes a lender under the loan agreement and other operative
  agreements relating to the Portfolio Loan. Assignments are, however, arranged through private negotiations between
  potential assignees and potential assignors, and the rights and obligations acquired by the purchaser of an
  Assignment may differ from, and be more limited than, those held by the assignor of the loan. In contrast to the
  rights of the Issuer as an owner of a Participation, the Issuer, as an assignee, will generally have the right to receive
  directly from the obligor all payments of principal, interest and any fees to which it is entitled. In some
  Assignments, the obligor may have the right to continue to make payments to the assignor with respect to the
  assigned portion of the Portfolio Loan. In such a case, the assignor would be obligated to receive such payments as
  agent for the Issuer and to promptly pay over to the Issuer such amounts as are received. As a purchaser of an
  Assignment, the Issuer typically will have the same voting rights as other lenders under the applicable loan
  agreement and will have the right to vote to waive enforcement of breaches of covenants. The Issuer will also have
  the same rights as other lenders to enforce compliance by the obligor with the terms of the loan agreement, to set-off
  claims against the obligor and to have recourse to collateral supporting the Portfolio Loan. As a result, the Issuer
  may not bear the credit risk of the assignor and the insolvency of an assignor of a loan should have little effect on
  the ability of the Issuer to continue to receive payments of principal, interest or fees from the obligor. The Issuer
  will, however, assume the credit risk of the obligor. Non-performing Portfolio Loans may require substantial
  workout negotiations or restructuring that may entail, among other things, a substantial reduction in the interest rate,
  a substantial write-down of the principal and/or a substantial extension of the amortization and/or maturity date of
  the Portfolio Loan. Any such reduction, write-down or extension will likely cause a significant decrease in the
  interest collections on the Portfolio Loans and any such write-down or extension will likely also cause a significant
  decrease in the principal collections on the Portfolio Loans.

           The Portfolio Collateral will also consist of CLO Securities. CLO Securities generally are limited-recourse
  obligations of the issuer thereof payable solely from the underlying securities of such issuer or proceeds thereof.
  Consequently, holders of CLO Securities must rely solely on distributions on the underlying securities or proceeds
  thereof for payment in respect thereof. If distributions on the underlying securities are insufficient to make
  payments on the CLO Securities, no other assets will be available for payment of the deficiency and following


                                                            18
                                                                                                         008363
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 234 of 344 PageID 11211


  realization of the underlying assets, the obligations of such issuer to pay such deficiency shall be extinguished. Such
  underlying securities are expected to consist mainly of loans and other debt instruments, generally rated below
  investment grade (or of equivalent credit quality). In addition, certain CLO Securities (particularly subordinated
  CLO Securities) provide that the non payment of interest in cash on such securities will not constitute an event of
  default in certain circumstances and the holders of such securities will not have available to them any associated
  default remedies. Interest not paid in cash will generally be capitalized and added to the outstanding principal
  balance of the related security. Any such deferral will reduce the yield on such CLO Securities. Loan securities may
  be unsecured and may be subordinated to certain other obligations of the issuer thereof. The lower rating of below
  investment grade loans reflects a greater possibility that adverse changes in the financial condition of an issuer or in
  general economic conditions or both may impair the ability of the issuer to make payments of principal or interest.
  Such Portfolio Collateral may be speculative.

           Issuers of CLO Securities may acquire interests in loans and other debt obligations by way of sale,
  assignment or participation. The purchaser of an assignment typically succeeds to all the rights and obligations of
  the assigning institution and becomes a lender under the credit agreement with respect to the debt obligation;
  however, its rights can be more restricted than those of the assigning institution.

            CLO Securities are also subject to interest rate risk. The underlying securities of an issuer of CLO
  Securities may bear interest at a floating rate while the CLO Securities issued by such issuer may bear interest at a
  fixed rate (or the reverse may be true). As a result, there could be a floating/fixed rate or basis mismatch between
  such CLO Securities and underlying securities. In addition, there may be a timing mismatch between the CLO
  Securities and underlying securities that bear interest at a floating rate, as the interest rate on such floating rate
  underlying securities may adjust more frequently or less frequently, on different dates and based on different
  indices, than the interest rates on the CLO Securities. As a result of such mismatches, an increase or decrease in the
  level of the floating rate indices could adversely impact the ability of the issuers thereof to make payments on the
  CLO Securities.

           In order to purchase and hold CLO Securities, the Issuer must satisfy at all times the investor qualifications
  in the indenture for each such obligation and in applicable securities laws. Generally, such indentures and
  applicable securities laws require that the Issuer either be a Qualified Institutional Buyer which is also a Qualified
  Purchaser or that it be a non-U.S. Person (as defined in Regulation S) which is also not a U.S. resident for purposes
  of the Investment Company Act. There can be no assurance that the Issuer will satisfy these requirements. In the
  event that the Issuer does not satisfy these requirements at any time, it will not be able to purchase CLO Securities,
  and it may be required under the underlying indentures for such underlying securities to sell CLO Securities which it
  previously purchased; any such "forced sale" by the Issuer is likely to be made at a loss.

            In addition, a portion of the Portfolio Collateral may consist of Synthetic Securities. With respect to
  Synthetic Securities, the Issuer will usually have a contractual relationship only with the counterparty of such
  Synthetic Security, and not the Reference Obligor on the Reference Obligation. The Issuer generally will have no
  right directly to enforce compliance by the Reference Obligor with the terms of the Reference Obligation nor any
  rights of set-off against the Reference Obligor, nor have any voting or other consensual rights of ownership with
  respect to the Reference Obligation. The Issuer will not directly benefit from any collateral supporting the
  Reference Obligation and will not have the benefit of the remedies that would normally be available to a holder of
  such Reference Obligation. In addition, in the event of the insolvency of the counterparty, the Issuer will be treated
  as a general creditor of such counterparty, and will not have any claim of title with respect to the Reference
  Obligation. Consequently, the Issuer will be subject to the credit risk of the counterparty as well as that of the
  Reference Obligor. As a result, concentrations of Synthetic Securities entered into with any one counterparty will
  subject the Notes to an additional degree of risk with respect to defaults by such counterparty as well as by the
  Reference Obligor. One or more affiliates of the Initial Purchaser may act as counterparty with respect to all or a
  portion of the Synthetic Securities. These relationships may create certain conflicts of interest. See "—Potential
  Conflicts of Interest."

           All or a portion of the Synthetic Securities are expected to consist of "pay as you go" credit default swaps.
  The obligation of the Issuer to make payments to the Default Swap Counterparties under the Default Swaps creates
  credit exposure to the related Reference Obligations (as well as to the default risk of the Default Swap
  Counterparties). Following the occurrence of a "credit event" with respect to any Reference Obligation (a "Credit


                                                           19
                                                                                                        008364
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 235 of 344 PageID 11212


  Event"), the Issuer will be required to pay to the Default Swap Counterparty an amount equal to the relevant
  "physical settlement amount" in return for the Reference Obligation. The payment of any physical settlement
  amount will be funded by the Issuer by drawing on amounts standing to the credit of the related Default Swap
  Collateral Account. In addition, each Default Swap will require the Issuer, in its capacity as protection seller, to pay
  "floating amounts" to the Default Swap Counterparty equal to any principal shortfalls, writedowns and interest
  shortfalls under the Reference Obligation upon the occurrence thereof (any such payment, a "Credit Protection
  Payment"). Although the Default Swap Counterparty, in its capacity as protection buyer, will be obligated to
  reimburse all or part of such Credit Protection Payments to the Issuer if the writedowns of the related shortfalls are
  ultimately paid to holders of the Reference Obligations or if the related Reference Obligations are written up, the
  amounts available to the Issuer to make payments in respect of the Notes and Preferred Shares will be reduced after
  payment by the Issuer of the relevant Credit Protection Payment to the Default Swap Counterparty until the Issuer
  receives such reimbursement, if any, from the Default Swap Counterparty. Under the Default Swaps, a writedown
  or failure to pay principal in respect of a Reference Obligation will entitle the Default Swap Counterparty, as
  protection buyer, to elect whether to require the Issuer to pay a physical settlement amount or a Credit Protection
  Payment under the related Default Swap.

           In certain other circumstances in which a Default Swap may be terminated early, a termination payment
  may be due to or from the Issuer. If the Issuer is required to make a termination payment to the Default Swap
  Counterparty, such termination payment may be substantial and may affect the ability of the Issuer to make
  payments to the Noteholders and to the Holders of the Preferred Shares. Termination payments payable by the
  Issuer in respect of any Default Swap will include the market value to the Default Swap Counterparty of such
  terminated Default Swap, which may expose the Issuer to deterioration in the credit of the Reference Obligations
  and result in losses to the Issuer, even where no Credit Event has occurred. Even if the Default Swap Counterparty
  is required to make a termination payment to the Issuer, there is no assurance that the amount of such payment
  would be sufficient such that payments to the Holders of the Notes and the Preferred Shares would not be affected.

            It is expected that the Issuer will acquire all of the Initial Portfolio Collateral to be acquired on the Closing
  Date from various sources, including Bear Stearns, at prices agreed upon by the Issuer with the advice of the
  Servicer. The price to be paid by the Issuer for such securities may be higher or lower, based on market conditions at
  the time of purchase by Bear Stearns or such other sources than the prices the Issuer would have paid had such
  securities all been purchased by such persons on the date such securities were sold to the Issuer. After the Closing
  Date, the Issuer with the advice of the Servicer may acquire from or through various sources, including Bear,
  Stearns & Co. Inc., Portfolio Collateral at current market prices which will be negotiated by or on behalf of the
  Issuer at such time. The Indenture does not restrict the ability of the Issuer to invest in Portfolio Collateral on the
  basis of its market value.

           As described herein, the Indenture provides that the Servicer and the Issuer will seek to invest the Deposit
  in Original Portfolio Collateral having an Aggregate Principal Amount at least equal to the Required Portfolio
  Collateral Amount no later than the Effective Date, and that during certain specified periods thereafter significant
  portions of the collections received in respect of the Portfolio Collateral will be used to purchase Additional
  Portfolio Collateral to secure the Notes, which securities in any such case must satisfy the criteria specified in the
  Indenture. In addition, Collateral Disposition Proceeds may be used to purchase Substitute Portfolio Collateral,
  subject to satisfaction of the specified criteria. The ability of the Issuer to obtain such Original Portfolio Collateral,
  Additional Portfolio Collateral or Substitute Portfolio Collateral (and the rates and other terms thereof) and the terms
  on which such securities can be obtained, as well as the timing and amount of draws under the Delayed Drawdown
  Loans and the Revolving Loans and the rates and other terms obtained in connection with the funds held in Eligible
  Investments (including the Loan Funding Account), may affect the timing and amount of payments received by the
  Noteholders.

           The Issuer will purchase and sell Portfolio Collateral from or to the Servicer and its affiliates, including
  assets managed by the Servicer and its affiliates, only to the extent the Servicer determines that such purchases and
  sales are consistent with the collateral guidelines and objectives of the Issuer, the restrictions contained in the
  Indenture and the Servicing Agreement and applicable law. In any event, all purchases or sales of Portfolio
  Collateral from such entities will be on an arms'-length basis for a price at least equal to the Market Value thereof.

         On each Payment Date, subject to the satisfaction of the Overcollateralization Tests and, after the second
  Payment Date, the Interest Coverage Test and application of the Additional Collateral Deposit Requirement, and in


                                                            20
                                                                                                           008365
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 236 of 344 PageID 11213


  accordance with the priority of distribution provisions described herein, certain collections on the Portfolio
  Collateral will be used to make certain subordinate payments free and clear of the lien of the Indenture, including
  payment of certain fees to the Servicer, payment of certain administrative expenses of the Issuer and payment to
  fund distributions to Holders of the Preferred Shares. To the extent that any such distributions are made rather than
  retained as additional collateral for the Notes, the amounts so distributed will not be available to support payments
  of principal and interest subsequently payable in respect of the Notes.

         4. Default Rates of Commercial Loans and CLO Securities. There are varying sources of statistical default
  rate data for commercial loans and collateralized loan obligations and numerous methods for measuring default
  rates. The historical performance of the loan market or collateralized loan market is not necessarily indicative of its
  future performance. Should increases in default rates occur with respect to the type of collateral comprising the
  Portfolio Collateral, the actual default rates of the Portfolio Collateral may exceed the hypothetical default rates used
  herein. See "Maturity and Prepayment Considerations." PROSPECTIVE PURCHASERS OF THE NOTES
  SHOULD CONSIDER AND DETERMINE FOR THEMSELVES THE LIKELY LEVEL OF
  DEFAULTS AND THE LEVEL OF RECOVERIES ON THE PORTFOLIO COLLATERAL DURING
  THE TERM OF THE NOTES.

         5. Potential Illiquidity of Portfolio Collateral. There is no established, liquid secondary market for many of
  the CLO Securities and Portfolio Loans which the Issuer may purchase and the lack of such an established, liquid
  secondary market may have an adverse effect on the market value of such CLO Securities and Portfolio Loans and
  the Issuer's ability to dispose of them. Such illiquidity may adversely affect the price and timing of the Issuer's
  liquidation of CLO Securities and Portfolio Loans, including the liquidation of CLO Securities and Portfolio Loans
  following the occurrence of an Event of Default under the Indenture or in connection with a redemption of the
  Notes.

             Further, the items of Portfolio Collateral will be subject to certain transfer restrictions that may further
  restrict liquidity. Therefore, no assurance can be given that if the Issuer were to dispose of a particular item of
  Portfolio Collateral held by the Issuer, it could dispose of such Portfolio Collateral at the previously prevailing
  market price. A decrease in the market value of Portfolio Collateral would adversely affect the sale proceeds that
  could be obtained upon the sale of Portfolio Collateral and could ultimately affect the ability of the Co-Issuers to
  effect an Optional Redemption or Tax Event Redemption or pay the principal of the Notes, upon a liquidation of the
  Portfolio Collateral following the occurrence of an Event of Default.

           The market value of the Portfolio Collateral will generally fluctuate with, among other things, changes in
  prevailing interest rates, general economic and political conditions, the condition of certain financial markets,
  developments or trends in any particular industry and the financial condition of the issuers of the Portfolio
  Collateral.

            Any concentration of Portfolio Collateral in any one issuer, servicer or other characteristic may expose the
  Issuer to greater risk than would be the case if the Portfolio Collateral were more diversified, which would affect the
  Issuer's ability to make payments on the Notes.

           The description of the Portfolio Collateral herein and the risks related thereto is general in nature and
  prospective purchasers should review the descriptions and risk factors relating to each item of Portfolio Collateral
  set forth in the underlying disclosure documents, transaction documents and servicing reports. PROSPECTIVE
  PURCHASERS SHOULD ASSESS FOR THEMSELVES THE RISKS INHERENT IN THE PORTFOLIO
  COLLATERAL.

           6. The Issuer and Investors Will Have Limited Control of the Administration and Amendment of Portfolio
  Loans. The Servicer will cause the Issuer to exercise or enforce, or refrain from exercising or enforcing, any or all
  of its rights in connection with the Portfolio Loans or any related documents or will refuse amendments or waivers
  of the terms of any Portfolio Loan and related documents in accordance with its customary business practices as if
  the Servicer were administering the Portfolio Loans for its own account. The authority of the Servicer to cause the
  Issuer to change the terms of the Portfolio Loans will generally not be restricted by the Indenture or the Servicing
  Agreement. As a result, the Issuer will be relying on the Servicer's customary business practices with respect to the



                                                           21
                                                                                                         008366
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 237 of 344 PageID 11214


  servicing of the Portfolio Loans. The Holders of the Notes and the Issuer will not have any right to compel the
  Issuer or the Servicer to take or refrain from taking any actions other than in accordance with its customary business
  practices.

            The terms and conditions of the loan agreements and related assignments may be amended, modified or
  waived only by the agreement of the lenders. Generally, any such agreement must include a majority or a super
  majority (measured by outstanding loans or commitments) or, in certain circumstances, a unanimous vote of the
  lenders. Consequently, the terms and conditions of the payment obligation arising from loan agreements could be
  modified, amended or waived in a manner contrary to the preferences of the Servicer or the Issuer, as the case may
  be, if a sufficient number of the other lenders concurred with such modification, amendment or waiver. There can
  be no assurance that any obligations arising from a loan agreement will maintain the terms and conditions to which
  the Issuer originally agreed.

            The exercise of remedies may also be subject to the vote of a specified percentage of the lenders
  thereunder. The Servicer will have the authority to cause the Issuer to consent to certain amendments, waivers or
  modifications to the Portfolio Loans requested by obligors or the lead agents for loan syndication agreements. The
  Servicer may, in accordance with its servicing standards and subject to the transaction documents, cause the Issuer
  to extend or defer the maturity, adjust the outstanding balance of any Portfolio Loan, reduce or forgive interest or
  fees, release material collateral or guarantees, or otherwise amend, modify or waive the terms of any related loan
  agreement, including the payment terms thereunder. The Servicer will make such determinations in accordance with
  its servicing standards. Any amendment, waiver or modification of a Portfolio Loan could postpone the expected
  maturity of the Notes and/or reduce the likelihood of timely and complete payment of interest or principal under the
  Notes, as well as the timing and amount of payments to Holders of the Preferred Shares.

          7. Sale of Portfolio Collateral by Servicer Under Certain Circumstances. Under the Indenture, the Servicer
  may only direct the disposition of Portfolio Collateral under certain limited circumstances. More specifically, the
  Servicer may direct the disposition of Portfolio Collateral that meets the definition of Defaulted Portfolio Collateral,
  Equity Portfolio Collateral, and, subject to satisfaction of the conditions set forth herein, Credit Risk Portfolio
  Collateral or Credit Improved Portfolio Collateral [or Collateral other than Credit Risk Portfolio Collateral].
  Furthermore, the Servicer's ability to dispose of Portfolio Collateral may be subject to greater restrictions if any
  Class of Notes is downgraded. See "Security for the Notes—Changes in Composition of Portfolio Collateral."
  Notwithstanding such restrictions and satisfaction of the conditions set forth in the Indenture, sales and
  purchases by the Servicer of Portfolio Collateral could result in losses by the Issuer, which losses may result
  in the reduction or withdrawal of the rating of any or all of the Notes by any of the Rating Agencies. On the
  other hand, circumstances may exist under which the Servicer may believe that it is in the best interests of the Issuer
  to dispose of Portfolio Collateral, but the Issuer will not be permitted to do so under the restrictions and conditions
  of the Indenture.

            A portion of the Portfolio Collateral may have fixed interest rates that remain constant until a specified date
  or their maturity, and a portion of the Portfolio Collateral will bear interest based on a fixed margin over a reference
  rate, which margin will generally remain constant until the maturity of such Portfolio Collateral. Accordingly, the
  market value of the fixed rate Portfolio Collateral will generally decrease as market rates of interest increase. The
  market value of such Portfolio Collateral will also generally fluctuate with, among other things, general economic
  conditions, world political events, developments or trends in any particular industry, the conditions of financial
  markets and the financial condition, results of operations and prospects of the Portfolio Collateral issuers. The
  Issuer will be relying on Rule 3a-7 and/or Section 3(c)(7) of the U.S. Investment Company Act of 1940, as amended
  (the "Investment Company Act") for its exemption from the Investment Company Act. The Rule 3a-7 exemption
  restricts the Issuer from disposing of any item of Defaulted Portfolio Collateral, Equity Portfolio Collateral, Credit
  Risk Portfolio Collateral or Credit Improved Portfolio Collateral or acquiring any item of Portfolio Collateral for the
  primary purpose of recognizing gains or decreasing losses resulting from market value changes. These restrictions
  mean that the Issuer may be required to hold an item of Portfolio Collateral or precluded from acquiring an item of
  Portfolio Collateral when it would have sold such item of Portfolio Collateral or acquired such item of Portfolio
  Collateral, as applicable, had it based such determination on expected market value changes. As a result, greater
  losses on the Portfolio Collateral may be sustained and there may be insufficient proceeds on any Payment Date to
  pay in full any expenses of the Issuer or any amounts payable to the Trustee or the Administrator (all of which



                                                            22
                                                                                                         008367
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 238 of 344 PageID 11215


  amounts are payable prior to payments in respect of the Notes) and the principal of and interest on the Notes. See
  "Security for the Notes—Changes in Composition of Portfolio Collateral."

          8. Sale of Collateral Upon Default of the Notes. The market value of the Portfolio Collateral will generally
  fluctuate with, among other things, general economic conditions, world political events, developments or trends in
  any particular industry, the conditions of financial markets and the financial condition of the issuers of the Portfolio
  Collateral. In addition, CLO Securities included in the Portfolio Collateral, which will comprise no more than 35%
  of the Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate, may have interest rates
  that remain constant until their maturity. Accordingly, their market value will generally fluctuate with changes in
  market rates of interest. Therefore, if an Event of Default occurs with respect to the Notes, there can be no
  assurance that the proceeds of any sale by the Trustee of the Portfolio Collateral and the other collateral securing the
  Notes will be sufficient to pay in full the principal of and interest on the Notes and any amounts payable to the
  Trustee. However, certain conditions set forth in the Indenture must be satisfied before the Trustee is permitted to
  sell the Portfolio Collateral and other collateral pledged as security for the Notes following an Event of Default. See
  "Legal Structure—The Indenture—Events of Default."

          9. Restrictions on Transfer. The Notes have not been registered under the U.S. Securities Act of 1933, as
  amended (the "Securities Act"), or under any U.S. state securities or "Blue Sky" laws or the securities laws of any
  other jurisdiction and are being issued and sold in reliance upon exemptions from registration provided by such
  laws. There is no market for the Notes being offered hereby and, as a result, a purchaser must be prepared to hold
  the Notes for an indefinite period of time or until the maturity thereof. No Note may be sold or transferred unless
  such sale or transfer (i) is exempt from the registration requirements of the Securities Act (for example, in reliance
  on exemptions provided by Rule 144A or Regulation S under the Securities Act) and applicable state securities laws,
  (ii) will not constitute or result in a non-exempt "prohibited transaction" under ERISA or Section 4975 of the Code
  and (iii) does not cause either of the Co-Issuers to become subject to the registration requirements of the Investment
  Company Act. In addition, the Class B-1L Notes may not be sold or transferred to any Plan or to any person acting
  on behalf of or with "plan assets" of any such Plan, including an insurance company general account, unless the
  purchaser or transferee is eligible for the exemptive relief available under PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.
  Prospective transferees of the Notes will be required pursuant to the terms of the Indenture to deliver a certificate to
  the Trustee and the Co-Issuers relating to compliance with the Securities Act, applicable state securities laws,
  ERISA, Section 4975 of the Code and the Investment Company Act. The Co-Issuers will not provide registration
  rights to any purchaser of the Notes and neither of the Co-Issuers, the Trustee, nor any other person may register the
  Notes under the Securities Act or any state securities or "Blue Sky" laws nor may the Co-Issuers or the Trustee take
  such action with respect to the Portfolio Collateral. See "Description of the Notes—General." The Notes will be
  owned by a relatively small number of investors and it is highly unlikely that an active secondary market for the
  Notes will develop. Purchasers of the Notes may find it difficult or uneconomic to liquidate their investment at any
  particular time.

          The Issuer has not registered as an investment company under the Investment Company Act in reliance on
  the exception provided under Rule 3a-7 and/or Section 3(c)(7) thereof. While counsel will opine in connection with
  the sale of the Notes to the Initial Purchaser that neither the Issuer nor the Co-Issuer is on the Closing Date required
  to register as an investment company (assuming the Notes are sold to the Initial Purchaser in accordance with the
  terms of the Purchase Agreement (as defined herein) and that the Servicer services the Portfolio Collateral and other
  assets of the Issuer in accordance with the terms of the Servicing Agreement (as defined herein)), no opinion or no-
  action position has been requested of the United States Securities and Exchange Commission (the "SEC"). If the
  SEC or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is required to register as an
  investment company, possible consequences include, but are not limited to, the SEC applying to enjoin the violation,
  investors suing the Issuer or the Co-Issuer, as applicable, to recover any damages caused by the violation and any
  contract to which the Issuer or the Co-Issuer, as applicable, is a party made in violation or whose performance
  involves a violation of the Investment Company Act being unenforceable unless enforcing such contract would
  produce a more equitable result. Should the Issuer or the Co-Issuer be subjected to any or all of the foregoing or to
  any other consequences, the Issuer or the Co-Issuer, as the case may be, would be materially and adversely affected.

         Each transferee of a Note (except with respect to a transfer pursuant to Regulation S under the Securities Act)
  will be deemed to make certain representations at the time of transfer relating to compliance with Section 3(c)(7) of
  the Investment Company Act. See "Delivery of the Notes; Transfer Restrictions; Settlement."



                                                           23
                                                                                                        008368
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 239 of 344 PageID 11216


         The Indenture will provide that if, notwithstanding the restrictions on transfer contained therein, the Issuer
  determines any beneficial owner or Holder of a Note (other than a Note transferred in reliance on Regulation S of
  the Securities Act) is not a Qualified Institutional Buyer and a Qualified Purchaser, the Issuer will require that such
  beneficial owner or Holder sell all of its right, title and interest in such Note to a person who is so qualified, with
  such sale to be effected within 30 days after notice of such sale requirement is given. If such sale is not effected
  within such 30 days, upon written direction from the Issuer, the Trustee (or an investment banker selected by the
  Trustee and approved by the Issuer) will be authorized to conduct a commercially reasonable sale of such Note to a
  person who does so qualify and pending transfer, no further payments will be made in respect of such Note or any
  beneficial interest therein.

          10. Final Maturity Date; Average Life and Prepayment Considerations; Redemption. The Final Maturity
  Date of each Class of Notes (other than the Class X Notes) will be the Payment Date occurring in August 1, 2021
  and the Final Maturity Date of the Class X Notes will be the Payment Date occurring in August 1, 2013; provided
  that, the Final Maturity Dates of the Notes (other than the Class X Notes) are extendable upon a Maturity Extension
  (if any) as described herein, in which case the Final Maturity Date of such Notes will be extended to the applicable
  Extended Final Maturity Date. See "Description of the Notes—Extension of the Revolving Period and the Final
  Maturity Date". The average life of each Class of Notes is expected to be shorter than the number of years until the
  Final Maturity Date, and the average lives may vary due to various factors affecting the early retirement of the
  Portfolio Collateral and the ability of the Servicer to invest collections in Additional Portfolio Collateral or reinvest
  disposition proceeds in Substitute Portfolio Collateral. Retirement of an item of Portfolio Collateral prior to that
  item of Portfolio Collateral's respective final maturity will depend, among other things, on the financial condition of
  the issuer and the characteristics of the underlying item of Portfolio Collateral, including the existence and
  frequency of exercise of any prepayment or redemption features, the prevailing level of interest rates, the
  prepayment or redemption price and the actual default rate and the actual amount collected on any Defaulted
  Portfolio Collateral. See "Maturity and Prepayment Considerations" and "Security for the Notes—Changes in
  Composition of Portfolio Collateral." The ability of the Issuer to reinvest proceeds in securities with comparable
  interest rates, with final maturity dates on or before the Calculation Date prior to the Final Maturity Date and
  otherwise satisfying the criteria specified herein may affect the timing and amount of payments received by the
  Noteholders and the yield to maturity of the Notes. If the Issuer is unable to reinvest more than U.S.$2,000,000 of
  collections of principal in Additional Portfolio Collateral selected by the Servicer meeting the criteria described
  herein for ninety days after receipt, the Servicer may direct the Trustee to apply such amounts to pay principal of the
  Notes (other than the Class X Notes) in a Special Redemption. Any such application will affect the timing and
  amount of payments received by the Noteholders and the average life and yield to maturity of the Notes.

           As described herein, the Notes are subject to a Tax Event Redemption on any Payment Date, at the option
  of the Issuer acting at the direction of at least a Majority of the Preferred Shares or a majority of the Controlling
  Class (but only if the Aggregate Principal Balance of Portfolio Collateral is less than 100% of the Class A-1L
  Notes), if as a result of a change in tax law, rule or regulation or the interpretation thereof, the payments to be
  received on the Portfolio Collateral are reduced as a result thereof as described herein.

            As described herein, the Notes will be subject to an Optional Redemption, at the option of the Issuer acting
  at the direction of the Holders of the requisite amount of the Preferred Shares eligible to vote for any such
  redemption (See "Description of the Notes—Optional Redemption"), on any Optional Redemption Date, at a price
  equal to the Optional Redemption Price.

           As described herein, at any time that the Notes are Outstanding, if any Overcollateralization Test or, after
  the second Payment Date, the Interest Coverage Test is not satisfied on any Payment Date, amounts that are junior in
  right of payment to such test as described under "Description of the Notes—Payments on the Notes; Priority of
  Distributions", will be applied to the redemption of the Class A Notes and the Class B-1L Notes (or, in the case of
  the Class B-1L Notes, first to pay accrued and unpaid interest from prior Payment Dates, then to pay principal) in an
  O/C Redemption on each such Payment Date, in the order described under "Description of the Notes—Payments on
  the Notes; Priority of Distributions," to the extent necessary to satisfy both the Overcollateralization Tests and the
  Interest Coverage Test. Further, if following the Effective Date, the Issuer is not able to receive a Rating
  Confirmation, amounts that are junior in right of payment to such redemption as described herein, will be applied to
  the redemption of the Notes until the earlier of the Ratings Confirmation being received or each such Class being



                                                           24
                                                                                                         008369
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 240 of 344 PageID 11217


  paid in full, in the order and according to the priorities described herein. The Class X Notes are not subject to
  redemption in connection with an O/C Redemption, but are subject to Rating Confirmation Failure Redemption.

          The Class B-1L Notes may be retired early as a result of principal payments made to the Class B-1L Notes
  in connection with the Additional Collateral Deposit Requirement.

           As described herein, if the Issuer or the Servicer is unable to use (or commit) the full amount of the Deposit
  to purchase Original Portfolio Collateral having an Aggregate Principal Amount (without giving effect to any
  reductions of that amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to the Original Portfolio Collateral on or before the Effective Date) at least equal to
  the Required Portfolio Collateral Amount and meeting the specified requirements no later than the Effective Date,
  an amount (not in excess of the amount of the Deposit not so used or committed for use) equal to the difference
  between the Required Portfolio Collateral Amount and the par amount of Portfolio Collateral actually acquired (or
  committed to be acquired) (without giving effect to any reductions of that amount that may have resulted from
  scheduled principal payments, principal prepayments or dispositions made with respect to the Original Portfolio
  Collateral on or before the Effective Date) shall be used to make principal payments of the Class A-1LA Notes and
  the Class X Notes, on a pro rata basis, on the Initial Deposit Redemption Date except, if the amount of the Deposit
  not so used (or committed to be used) does not exceed U.S.$2,000,000 in the aggregate, such amount will be
  transferred to the Collection Account on the Effective Date.


          11. Maturity Extension Risk. Under the Indenture, the Issuer, at the direction of the Servicer, shall be
  entitled on each Extension Effective Date, to extend the Revolving Period to the applicable Extended Revolving
  Period End Date up to a maximum of four times (so that the Notes can only be extended to 2037) if (i) in the case of
  an Extension Effective Date occurring after the first Extension Effective Date, the Issuer has previously affected a
  Maturity Extension for each preceding Extension Effective Date, (ii) the Extension Conditions are satisfied and (iii)
  the Issuer has given written notice of its election to extend the Revolving Period no later than 60 days and no earlier
  than 90 days prior to such Extension Effective Date. Under the Indenture, if the Revolving Period is so extended, the
  Final Maturity Date of the Notes (other than the Class X Notes) will be equally extended and the Weighted Average
  Life Test shall be extended without the requirement for any approval or consent of any Holders of Notes or
  Preferred Shares; provided that if the Extension Conditions are not satisfied because the Holders of the Class A-1LA
  Notes have failed to deliver an Extension Sale Notice or have failed to provide their written consent to the related
  Maturity Extension, then the Servicer may exceed seven Business Days after the then proposed Extension Effective
  Date) if the Servicer shall cause the Extension Conditions set forth in clause (iv) of such definition to be satisfied as
  of such later date. Holders of the Notes will not be able to prevent or prohibit the extension of the Final Maturity
  Date so long as the Extension Conditions are satisfied, which include the ability of Holders of such Notes to sell
  their Notes at the designated purchase price to a designated purchaser under the Indenture. In the case of the
  Preferred Shares and any Maturity Extension, Holders of Preferred Shares that have received an Internal Rate of
  Return equal to or in excess of 12.0% as of the Extension Effective Date will not receive any payment in exchange
  for their Preferred Shares sold in connection with a Maturity Extension. See "Description of the Notes—Extension
  of the Revolving Period and the Final Maturity Date." As a consequence, if the Servicer elects to extend the
  Revolving Period and the Extension Conditions are satisfied, the Holders of the Notes (other than the Class X Notes)
  and the Preferred Shares may either be required to hold their Notes and Preferred Shares for a significantly longer
  period of time or be forced to sell their Notes and Preferred Shares for the applicable purchase price under the
  Indenture, resulting in a shorter holding period than expected at the time of investment in the Notes and Preferred
  Shares.


          12. Amendment Buy-Out Risk. Any Non-Consenting Holder of Notes or Preferred Shares with respect to an
  amendment of the Indenture (which includes Holders that fail to respond to a consent solicitation within the
  applicable period) may be forced to sell their applicable Notes or Preferred Shares to the Amendment Buy-Out
  Purchaser at the Amendment Buy-Out Purchase Price, resulting in a shorter holding period than expected at the time
  of investment in the Notes or Preferred Shares; provided that during the Non-Call Period, "Non-Consenting Holder"
  shall exclude any Holder of Class A-1LA Notes (unless such Holder has consented in writing to be designated as a
  Non-Consenting Holder) and the Amendment Buy-Out Option shall not be applicable to such Class A-1LA Notes.
  In the case of the Preferred Shares, the Indenture provides that the Amendment Buy-Out Purchase Price will be zero



                                                            25
                                                                                                         008370
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 241 of 344 PageID 11218


  for Non-Consenting Holders that have received an Internal Rate of Return equal to or in excess of 12.0% as of the
  Amendment Buy-Out Date. See "Legal Structure—The Indenture; Amendment Buy-Out." A Holder's ability to vote
  against an amendment or affect or influence the amendment process with respect to the Indenture will be limited by
  the possibility of an Amendment Buy-Out. The Amendment Buy-Out will also increase the ability of the Servicer to
  affect or influence the amendment process.

          13. Interest Rate Risk. The Notes generally will bear interest at a rate based on three-month LIBOR, as
  described herein. While most of the Portfolio Collateral will bear interest at floating rates, up to 5% of the Portfolio
  Collateral may bear interest at fixed rates. Further, the obligors under the Portfolio Loans which are Floating Rate
  Collateral may choose different interest indices than the London interbank rate for three-month U.S. dollar deposits
  or the interest rates on the Floating Rate Collateral may be determined or adjustments may take effect on different
  dates than is the case for the Notes. Additionally, interest on the Notes is payable quarterly on each Payment Date
  while a portion of the Portfolio Collateral may provide for semiannual payments of interest. Any such mismatches
  may adversely affect the Issuer's ability to pay amounts due in respect of the Notes.

          14. The Issuer. The Issuer is a recently formed entity and has no significant prior operating history. The
  Issuer has no significant assets other than the Trust Estate. The Issuer will not engage in any business activity other
  than the co-issuance of the Notes and the issuance of the Preferred Shares and the ordinary shares as described
  herein, the acquisition and disposition of Portfolio Collateral as described herein, certain activities conducted in
  connection with the payment of amounts in respect of the Notes and the Preferred Shares and the management of the
  collateral and other activities incidental to the foregoing. Income derived from the collateral will be the Issuer's
  principal source of cash. The Issuer is a limited liability company incorporated under the laws of the Cayman
  Islands. Because the Issuer is a Cayman Islands company and some of its directors reside in the Cayman Islands, it
  may not be possible for investors to effect service of process within the United States on such persons or to enforce
  against them or against the Issuer in United States courts judgments predicated upon the civil liability provisions of
  the United States securities laws. None of the directors, security holders, members, officers or incorporators of the
  Co-Issuers, the Servicer, any of their respective affiliates or any other person or entity (other than the Issuer) will be
  obligated to make payments on the Notes or the Preferred Shares.

         15. The Co-Issuer. The Co-Issuer is a newly-formed entity and has no prior operating history. The
  Co-Issuer has no substantial assets. The Co-Issuer will not engage in any business activity other than the co-
  issuance of the Class X Notes, the Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-
  3L Notes, the Class A-4L Notes and the Class B-1L Notes.

           16. Fraudulent Conveyance Considerations. Various federal and state laws enacted for the protection of
  creditors may apply to the Portfolio Collateral by virtue of the Issuer's role as a creditor with respect to such
  Portfolio Collateral. If a court in a lawsuit brought by an unpaid creditor or representative of creditors of an obligor
  under an item of Portfolio Collateral, such as a trustee in bankruptcy or the obligor as debtor-in-possession, were to
  find that the obligor did not receive fair consideration or reasonably equivalent value for incurring indebtedness
  evidenced by an item of Portfolio Collateral and the grant of any security interest or other lien securing such
  Portfolio Collateral, and, after giving effect to the incurring of such indebtedness, the obligor (i) was insolvent, (ii)
  was engaged in a business for which the assets remaining in such obligor constituted unreasonably small capital, or
  (iii) intended to incur, or believed that it would incur, debts beyond its ability to pay such debts as they mature, such
  court could invalidate, in whole or in part, such indebtedness and such security interest or other lien as fraudulent
  conveyances, subordinate such indebtedness to existing or future creditors of the obligor or recover amounts
  previously paid by the obligor (including to the Issuer) in satisfaction of such indebtedness or proceeds of such
  security interest or other lien previously applied in satisfaction of such indebtedness. In addition, in the event of the
  insolvency of an issuer or other obligor of an item of Portfolio Collateral, payments made on the Portfolio Collateral
  could be subject to avoidance as a "preference" if made within a certain period of time (which may be as long as one
  year) before insolvency depending on a number of factors, including the amount of equity of the obligor owned by
  the Issuer and its affiliates and any contractual arrangements between the obligor, on the one hand, and the Issuer
  and its affiliates, on the other hand. The measure of insolvency for purposes of the foregoing will vary depending
  on the law of the jurisdiction which is being applied. Generally, however, an obligor would be considered insolvent
  at a particular time if the sum of its debts was greater than all of its property at a fair valuation or if the present fair
  saleable value of its assets was then less than the amount that would be required to pay its probable liabilities on its



                                                             26
                                                                                                            008371
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 242 of 344 PageID 11219


  existing debts as they became absolute and matured. There can be no assurance as to what standard a court would
  apply in order to determine whether an obligor was insolvent after giving effect to the incurrence of the loan or that,
  regardless of the method of evaluation, a court would not determine that the obligor was "insolvent" upon giving
  effect to such incurrence.

           In general, if payments on Portfolio Collateral are avoidable, whether as fraudulent conveyances or
  preferences, such payments can be recaptured either from the initial recipient (such as the Issuer) or from subsequent
  transferees of such payments, including Holders of the Notes.

          17. Lender Liability Considerations. In recent years, a number of judicial decisions in the United States
  have upheld the right of borrowers to sue lending institutions on the basis of various evolving legal theories,
  including equitable subordination (collectively termed "lender liability"). Generally, lender liability is founded
  upon the premise that the institutional lender has violated a duty (whether implied or contractual) of good faith and
  fair dealing owed to the borrower or has assumed a degree of control over the borrower resulting in the creation of a
  fiduciary duty owed to the borrower. Although the Issuer is not engaged in the business of lending, the Issuer, as a
  creditor, may be subject to allegations of lender liability. Furthermore, the Issuer and the Servicer may be unable to
  control the conduct of the lenders under a loan syndication agreement requiring less than a unanimous vote, yet the
  Issuer may be subject to lender liability for such conduct.

          18. Environmental Risks. Real property pledged as security with respect to an item of Portfolio Collateral
  may be subject to potential environmental risks. Of particular concern may be those mortgaged properties which
  are, or have been, the site of manufacturing, industrial or disposal activity. Such environmental risks may give rise
  to a diminution in the value of property securing any item of Portfolio Collateral or liability for cleanup costs or
  other remedial actions, which liability could exceed the value of such property or the principal balance of the related
  item of Portfolio Collateral. In certain circumstances, a lender may choose not to foreclose on contaminated
  property rather than risk incurring liability for remedial actions.

          19. Potential Conflicts of Interest. It is expected that Highland Financial Partners, L.P. or an affiliate or
  subsidiary thereof ("HFP") will purchase approximately 45,000,000 of the Class II Preferred Shares of the Issuer on
  the Closing Date, representing approximately 58% of the total Preferred Shares outstanding (the "Original HFP
  Share Amount"). It is also expected that Highland will purchase approximately 10,000,000 of the preferred shares
  of Investor Corp. and approximately U.S.$2,000,000 Aggregate Principal Amount of the Class B-1L Notes on the
  Closing Date. In addition, the Servicer, entities affiliated with the Servicer or clients of the Servicer (collectively, the
  "Servicer Entities") may also acquire Notes or Preferred Shares upon the occurrence of an Amendment Buy-Out or
  a Maturity Extension as described herein. The interests of the Holders of the Preferred Shares and the Class B-1L
  Notes that are Servicer Entities, or any other Notes owned by the Servicer Entities, may be different from or adverse
  to the interests of the Holders of the other Notes and Preferred Shares. As the result of the ownership of Preferred
  Shares and Notes by the Servicer Entities, and the ability to vote the Preferred Shares and the Notes owned by the
  Servicer Entities up to a maximum amount equal to the Original HFP Share Amount, the affirmative vote or
  approval of the Preferred Shares owned by such Servicer Entities, may be required in order to cause an Optional
  Redemption or a Tax Redemption of the Notes. Preferred Shares owned or controlled by the Servicer Entities above
  the Original HFP Share Amount will be excluded from voting on certain matters including any Optional
  Redemption.

           In addition to the Base Servicing Fee, the Servicer is entitled to receive an Additional Servicing Fee and an
  Supplemental Servicing Fee (if any) after all other distributions (other than certain distributions with respect to the
  Preferred Shares and certain administrative expenses) are made, which is dependent in large part on the performance
  of the securities purchased by the Servicer on behalf of the Issuer. This could create an inducement for the Servicer
  to service the Issuer's assets in such a manner as to seek to maximize the return on such securities. This could result
  in increasing the volatility of the Portfolio Collateral and could contribute to a decline in the aggregate value of the
  Portfolio Collateral. However, the Servicer's servicing of the Issuer's assets is restricted by the requirement that it
  comply with the restrictions described in "Security for the Notes" and by its internal policies with respect to the
  management of securities accounts.




                                                             27
                                                                                                            008372
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 243 of 344 PageID 11220


            Various potential and actual conflicts of interest may arise from the overall activity of the Servicer, its
  affiliates and their respective clients. The following briefly summarizes some of these conflicts, but is not intended
  to be an exhaustive list of all such conflicts.

            Certain Holders of the Notes and certain Holders of the Preferred Shares may be clients of the Servicer or
  one of its affiliates. Certain clients of the Servicer and its affiliates may invest in securities that would be appropriate
  for inclusion in the Trust Estate. Further, the Servicer currently serves and may in the future serve as servicer,
  collateral manager or the equivalent for other issuers of collateralized debt obligations, including collateralized debt
  obligation vehicles having objectives similar to those of the Issuer. The Servicer and its affiliates may make asset
  management decisions for its clients and affiliates that may be different from those made by the Servicer on behalf
  of the Issuer. The Servicer and its affiliates may also have ongoing relationships with, and may own or invest assets
  of their clients in, equity securities issued by issuers of Portfolio Collateral. In addition, affiliates and clients of the
  Servicer may invest in securities that are senior to, or have interests different from or adverse to, the securities
  included in the Trust Estate. An affiliate of the Servicer may earn fees with respect to financial advisory services
  rendered to companies in connection with workouts or the subsequent restructuring of such companies. Such fees
  and advice may continue for a period of time after any such workout or restructure. The Issuer may own an interest
  in the securities of such companies.

           The Amendment Buy-Out will increase the ability of the Servicer to affect or influence the amendment
  process under the Indenture and will limit any Holder's ability to vote against an amendment or affect or influence
  the amendment process with respect to the Indenture.

           If the Servicer elects to extend the Revolving Period and the Extension Conditions are satisfied, the Holders
  of the Notes and the Preferred Shares may either be required to hold their Notes and Preferred Shares for a
  significantly longer period of time or be forced to sell their Notes and Preferred Shares for the applicable purchase
  price under the Indenture, resulting in a shorter holding period than expected at the time of investment in the Notes
  and Preferred Shares.

            In addition to acting as Servicer to the Issuer, Highland Capital Management L.P. will act as manager for
  HFP, which will, on the Closing Date, purchase all of the Class II Preferred Shares. Because Highland Capital
  Management will receive both a servicing fee from the Issuer for servicing the Portfolio Collateral and a
  management fee from HFP for managing HFP's assets, which will include the Class II Preferred Shares (and therefor
  a residual interest in the Portfolio Collateral), Highland Capital Management has agreed, in connection with the
  capital raising of HFP, to waive a portion of its servicing fees from the Issuer for two years following the Closing
  Date so as not to reduce the return on investment realized by HFP in respect of the Class II Preferred Shares.
  Thereafter Highland Capital Management may at its discretion continue to waive such portion of its servicing fees or
  may elect to receive such servicing fees in their entirety. Accordingly, during the first two years following the
  Closing Date, a portion (representing the percentage ownership of the Preferred Shares represented by the Class II
  Preferred Shares, which will initially be owned entirely by HFP) of the amounts that would otherwise be payable to
  the Servicer as a servicing fee will instead be payable on the Class II Preferred Shares as the Class II Preferred Share
  Dividends in accordance with the Priority of Payments. Thereafter, the Servicer may elect to continue to waive such
  same portion of the amounts that would otherwise be payable to the Servicer as a servicing fee, or any lesser portion
  of such amounts, and have such amounts be paid instead as the Class II Preferred Share Dividends. The Class II
  Preferred Shares and the Class I Preferred Shares will vote together as a single class and the existence of the Class II
  Preferred Share Dividends may cause HFP to have interests different from the holders of the Class I Preferred
  Shares.

           The Trustee and its affiliates may invest in the loans or securities that would be appropriate for inclusion in
  the Trust Estate and the Trustee has no duty, in making those investments, to act in a way that is favorable to the
  Issuer or the Holders of the Notes or the Preferred Shares. The Trustee's affiliates currently serve and may in the
  future serve as collateral manager or the equivalent for other issuers of collateralized loan obligations.

           It is expected that the Issuer will acquire all of the Initial Portfolio Collateral to be acquired on the Closing
  Date from Bear Stearns or other sources in each case, at prices agreed upon by the Issuer with the advice of the
  Servicer. Certain of such securities will be securities of issuers for which Bear Stearns has acted as underwriter,
  agent, placement agent or principal or of which Bear Stearns is an equity owner or which the Servicer or an affiliate


                                                             28
                                                                                                            008373
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 244 of 344 PageID 11221


  of the Servicer has acted as manager, principal or counterparty. The price to be paid by the Issuer for such securities
  may be higher or lower, based on market conditions at the time of purchase from such sellers, than the prices the
  Issuer would have paid had such securities all been purchased from such sellers on the date such securities were sold
  to the Issuer. After the Closing Date, the Issuer with the advice of the Servicer may acquire from or through Bear
  Stearns or other sources Portfolio Collateral at current market prices which will be negotiated by or on behalf of the
  Issuer at such time. In addition, from time to time the Servicer may sell Portfolio Collateral through Bear Stearns.
  Bear Stearns will also receive compensation for the sale of the Notes and the Preferred Shares. See "Use of
  Proceeds" and "Plan of Distribution" herein. Bear Stearns has also entered into certain indemnification agreements
  with the Servicer relating to, among other things, the acquisition of the Initial Portfolio Collateral. An affiliate of
  the Initial Purchaser may be a Synthetic Security Counterparty and/or a Default Swap Counterparty.

          20. Servicer Affiliates Reliance on Rule 3a-7; Potential Indenture Amendments. HFP, an affiliate of the
  Servicer will, on the Closing Date, purchase all of the Class II Preferred Shares. The Servicer will act as the
  manager for HFP. HFP and Highland Financial Trust, the owner of substantially all of the limited partnership
  interests of HFP, are relying on an exception from the definition of investment company and the requirement to
  register under the Investment Company Act that in turn depends, in part, upon the Issuer not being an investment
  company required to register under the Investment Company Act by reason of Rule 3a-7 thereunder. It is expected
  that, in connection with certain capital raising activities of Highland Financial Trust, the SEC may consider the
  applicability of Rule 3a-7 to the Issuer. If it were determined that the Issuer cannot rely on Rule 3a-7, the Servicer
  may cause the Issuer to amend the Indenture without the consent of the Holders of the Notes and without the consent
  of the Holders of the Preferred Shares to enable the Issuer to rely on Rule 3a-7, which could require additional
  limitations and prohibitions on the circumstances under which the Issuer may sell assets, on the type of assets that
  the Issuer may acquire out of the proceeds of assets that mature, are refinanced or otherwise sold, on the period
  during which such transactions may occur, on the level of transactions that may occur or on other provisions of the
  Indenture and could adversely affect the earnings of the Issuer and its ability to make payments on the Notes and
  distributions to the Preferred Shares. As a condition to the effectiveness of any such amendment to the Indenture,
  the Issuer, the Trustee and the Initial Purchaser will (i) satisfy the Rating Condition with respect to such amendment
  and (ii) receive a customary, unqualified opinion of counsel from a nationally recognized law firm providing that,
  after giving effect to such amendment and assuming compliance with the Indenture as so amended, the Issuer is
  exempt from registration as an "investment company" under the Investment Company Act. Such nationally
  recognized law firm may also be acting as counsel to the Servicer, certain Holders of Notes and/or Preferred Shares.
  The interests of any such parties may not coincide with the interest of other Holders of Notes and/or Preferred
  Shares. See "Legal Structure—The Indenture—Modification of Indenture."

          21. Dependence on Key Personnel of the Servicer. The performance of the Portfolio Collateral will be
  highly dependent on the financial and managerial expertise of the Servicer. See "The Servicer" and "The Servicing
  Agreement." The loss of one or more of the individuals servicing the Portfolio Collateral could have a significant
  material adverse effect on the performance of the Portfolio Collateral. Although the Servicer will commit a
  significant amount of its efforts to the servicing of the Portfolio Collateral, it manages and will manage in the future
  other products and vehicles and is not required (and will not be able) to devote all of its time to the servicing of the
  Portfolio Collateral.

          22. Ratings of the Notes. The ratings of the Notes by S&P address solely the likelihood of timely payment of
  the Periodic Interest Amount on and the ultimate payment of the Aggregate Principal Amount of each Class of
  Senior Class A Notes, the timely payment of the Class X Payment and the ultimate payment of the Cumulative
  Interest Amount and the Aggregate Principal Amount of the Class A-3L Notes, the Class A-4L Notes and the Class
  B-1L Notes. The ratings of the Notes by Moody's address the ultimate cash receipt of all required payments as
  provided by the governing documents, and are based on the expected loss to the Noteholders of each Class relative
  to the promise of receiving the present value of such payments. A rating is not a recommendation to purchase, hold
  or sell securities, in as much as such rating does not comment as to market price or suitability for a particular
  investor and may be subject to revision or withdrawal at any time by the assigning rating organization.

          23. Certain Tax Considerations. Investors in the Notes should review carefully the tax considerations set
  forth in "Certain Tax Considerations" herein.




                                                           29
                                                                                                        008374
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 245 of 344 PageID 11222


         24. Certain ERISA Considerations. Investors in the Notes should review carefully the ERISA
  considerations set forth in "Certain ERISA Considerations" herein.

          25. Legislation and Regulations In Connection With the Prevention of Money Laundering. The Uniting and
  Strengthening America By Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
  (the "USA PATRIOT Act"), signed into law on and effective as of October 26, 2001, imposes anti-money
  laundering obligations on different types of financial institutions, including banks, broker-dealers and investment
  companies. The USA PATRIOT Act requires the Secretary of the United States Department of the Treasury (the
  "Treasury") to prescribe regulations to define the types of investment companies subject to the USA PATRIOT Act
  and the related anti-money laundering obligations. It is not clear whether Treasury will require entities such as the
  Issuer to enact anti-money laundering policies. It is possible that Treasury will promulgate regulations requiring the
  Co-Issuers or the Initial Purchaser or other service providers to the Co-Issuers, in connection with the establishment
  of anti-money laundering procedures, to share information with governmental authorities with respect to investors in
  the Notes and/or the Preferred Shares. Such legislation and/or regulations could require the Co-Issuers to implement
  additional restrictions on the transfer of the Notes and/or the Preferred Shares. As may be required, the Issuer
  reserves the right to request such information and take such actions as are necessary to enable it to comply with the
  USA PATRIOT Act.

          26. Emerging Requirements of the European Union. As part of the harmonization of transparency
  requirements, the European Commission is scheduled to adopt a directive known as the Transparency Obligations
  Directive that, among other things, will regulate issuers of securities that are offered to the public or admitted to
  trading on a European Union regulated market. The listing of Notes on any European Union stock exchange would
  subject the Issuer to regulation under this directive, although the requirements applicable to the Issuer are not yet
  fully clarified. The Indenture will not require the Issuer to apply for, list or maintain a listing for any Class of Notes
  on a European Union stock exchange if compliance with this directive (or other requirements adopted by the
  European Commission or a relevant member state) becomes burdensome in the sole judgment of the Servicer.
  Should the Notes be delisted from any exchange, the ability of the Holders of such Notes to sell such Notes in the
  secondary market may be negatively affected.

          27. Document Repository. Pursuant to the Indenture, the Issuer will consent to the posting of this
  Confidential Offering Circular, the Indenture and certain periodic reports required to be delivered pursuant to the
  Indenture, together with any amendments or modifications thereto, to the internet-based password protected
  electronic repository of transaction documents relating to privately offered and sold collateralized debt obligation
  securities located at "www.cdolibrary.com".

                                         THE ISSUER AND THE CO-ISSUER

  The Issuer

           Rockwall CDO Ltd. (the "Issuer") was incorporated in the Cayman Islands on June 7, 2005, for the express
  purpose of issuing the Notes and the Preferred Shares, acquiring, disposing of and holding the assets described
  herein and engaging in the related transactions contemplated hereby.

            The Issuer has no significant prior operating experience. The purposes for which the Issuer has been
  established are set forth in clause 3 of its Memorandum of Association and are unrestricted; however, the business
  activities in which the Issuer may engage will be limited by the Indenture to the issuance of the Notes and the
  Preferred Shares, the acquisition and disposition of Portfolio Collateral as described herein, ownership of the Co-
  Issuer's shares and certain activities conducted in connection with the payment of amounts in respect of the Notes
  and the Preferred Shares and the management of the collateral. Cash flow derived from the Portfolio Collateral and
  other collateral securing the Notes will be the Issuer's only sources of cash.

            The registered office of the Issuer is at the offices of Maples Finance Limited, P.O. Box 1093 GT,
  Queensgate House, South Church Street, George Town, Grand Cayman, Cayman Islands and the registered number
  of the Issuer is 150044.




                                                            30
                                                                                                          008375
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 246 of 344 PageID 11223


           The proceeds of the offering of Notes will be used, together with the proceeds of the sale of the Preferred
  Shares, to purchase Portfolio Collateral, to fund the Deposit and the Expense Reimbursement Account and to pay
  organizational, structuring, legal and offering fees and expenses.

  Investor Corp.

            On the Closing Date, Rockwall Investors Corp. ("Investor Corp."), an exempted limited liability
  corporation incorporated under the laws of the Cayman Islands, is expected to purchase 100% of the Class I
  Preferred Shares of the Issuer issued on the Closing Date, and will issue an equivalent number of its preferred shares
  to third party investors and to Highland.

  The Administrator

           The Issuer has appointed Maples Finance Limited in the Cayman Islands, as Administrator to perform
  certain administrative functions on its behalf.

  Share Capital

           The Issuer's authorized share capital is U.S.$600,250 and consists of 250 ordinary shares of U.S.$1.00 par
  each, 300,000,000 Class I Preferred Shares of U.S.$0.001 par each and 300,000,000 Class II Preferred Shares of
  U.S.$0.001 par each. As of the Closing Date, 250 ordinary shares, 33,200,000 Class I Preferred Shares and
  45,000,000 Class II Preferred Shares will have been issued and will be fully paid-up. All of the issued and
  outstanding ordinary shares of the Issuer are held in trust for the benefit of certain charitable entities.

            The Class I Preferred Shares and the Class II Preferred Shares will be identical in all respects except that
  the Class II Preferred Shares will also be entitled, subject to any restrictions under Cayman Islands law, to the Class
  II Preferred Share Dividends. In addition to the Class II Preferred Share Dividends payable on the Class II Preferred
  Shares, regular dividends will be payable on the Class II Preferred Shares and the Class I Preferred Shares on each
  Payment Date in the amounts and in the priority described under the Priority of Payments; provided that, if and to
  the extent sufficient funds to pay such regular dividends in accordance with the Priority of Payments and Cayman
  Islands law are not available on any Payment Date, such unpaid regular dividends will cease to be payable on such
  Payment Date or any other date. Class II Preferred Share Dividends will be paid to the Holders of the Class II
  Preferred Shares on a pro rata basis according to the number of Class II Preferred Shares held by each Holder. All
  other dividends and distributions in respect of the Preferred Shares will be paid to the Holders of the Preferred
  Shares on a pro rata basis according to the number of Preferred Shares held by each Holder. Following the
  liquidation of the Collateral and the distribution of any available remaining funds following a redemption of the
  Notes and payment of all other obligations of the Co-Issuers (other than amounts payable by the Issuer to the
  Holders of the Preferred Shares) or an Event of Default under the Indenture or otherwise, the Preferred Shares will
  be redeemed, whether or not the Holders thereof receive any payments in respect of such redemption.

           The Directors of the Issuer are responsible for the management and administration of the Issuer. Currently,
  the Directors are Wendy Ebanks and Guy Major. As of the Closing Date, HFP, which will hold all of the Class II
  Preferred Shares, will have full voting rights with respect to the appointment and removal of the Directors of the
  Issuer.

  The Co-Issuer

            The Co-Issuer was incorporated on June 7, 2005, under the laws of the State of Delaware and its registered
  office is c/o Donald J. Puglisi, 850 Library Avenue, Suite 204, City of Newark, County of New Castle, Delaware
  19711. The Co-Issuer will not have any substantial assets and will not pledge any assets to secure the Notes.

            The Co-Issuer will be capitalized only to the extent of its common equity of $10, will have no assets other
  than its equity capital. The Issuer will own 100% of the stock of the Co-Issuer.




                                                           31
                                                                                                       008376
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 247 of 344 PageID 11224


                                           DESCRIPTION OF THE NOTES

           Certain definitions used herein are set forth in the Glossary of Certain Defined Terms (the "Glossary") set
  forth as Annex A hereto.

  General

           The Notes will be issued on the Closing Date pursuant to an indenture (the "Indenture"), to be dated as of
  the Closing Date, among the Co-Issuers and JPMorgan Chase Bank, National Association, as trustee (the "Trustee")
  and as securities intermediary. The following summaries generally describe certain provisions of the Notes and the
  Indenture. The summaries do not purport to be complete and are subject to, and are qualified in their entirety by
  reference to, the provisions of the Notes and the Indenture. When particular provisions or terms used in the Notes
  and the Indenture are referred to, the actual provisions (including definitions of terms) are incorporated by reference.
  Copies of the Indenture may be obtained by Holders of the Notes upon request to the Issuer or the Initial Purchaser.

           The Indenture limits the amount of Notes that can be issued thereunder to the Class X Notes, the Class A-
  1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes and the
  Class B-1L Notes in the aggregate principal amounts and notional principal amounts, as applicable, set forth on the
  cover hereof. Subject to the foregoing, the Notes will be issued in minimum denominations of U.S.$200,000 and
  integral multiples of U.S.$1 in excess of such minimum denomination.

           The Notes will be non-recourse obligations of the Co-Issuers and all amounts payable in respect of
  the Notes will be paid solely from and to the extent of the available proceeds from the Trust Estate. To the
  extent the assets of the Trust Estate are insufficient to pay all amounts due on the Notes on each Payment
  Date, on the Final Maturity Date or otherwise, the Co-Issuers shall have no further obligations in respect of
  the Notes and any sums outstanding and unpaid shall be extinguished.

           The Record Date for each Payment Date (including the Final Maturity Date) is the Business Day
  immediately preceding such Payment Date; provided, however, if Definitive Notes are issued, the Record Date for
  such Definitive Notes shall be the fifteenth calendar day preceding such Payment Date. Payments of interest and
  principal or any other amount payable on or in respect of the Notes will be made on each Payment Date by wire
  transfer to registered Holders of the Notes on the Record Date applicable to such Payment Date to accounts
  maintained by such registered Holders as reflected in the Note Register. In the case of redemption, notice will be
  mailed to each Holder of record no later than twenty days before the Payment Date on which the final principal
  payment is expected to be made to such Holder.

           Under the terms of the Indenture, the Trustee will act as a paying agent (together with any other paying
  agent appointed by the Co-Issuers from time to time, the "Paying Agents"). JPMorgan Chase Bank, National
  Association will act as the paying and transfer agent for the Preferred Shares (the "Paying and Transfer Agent").
  The Issuer will appoint an off-shore Paying and Transfer Agent (other than in the Cayman Islands) (in addition to
  and not in lieu of JPMorgan Chase Bank, National Association) if requested by at least 33-2/3% of the Preferred
  Shares, with the cost of any such agent to be borne by the Issuer. There can be no assurance that any investor
  requesting payment from an off-shore paying agent will receive payments on the same day that they would have
  received such payments had the payments been made by JPMorgan Chase Bank, National Association. Payments of
  principal of and interest on and other amounts in respect of the Notes will be made by the Trustee to the Paying
  Agents from funds available in the Collection Account established under the Indenture as described herein.

           All distributions in respect of the Portfolio Collateral will be deposited directly into the Collection Account
  and will be available to the extent described herein for the payment of amounts payable in respect of the Notes and,
  under the circumstances set forth herein and in the Indenture, for the applications described herein.

           The Notes are subject to restrictions on transfer. See "—Form, Transfer and Transfer Restrictions."
  Subject to such restrictions, the Notes may be transferred or exchanged at the office designated by the Trustee for
  such purposes without the payment of any service charge, other than tax or other governmental charges payable in
  connection therewith.



                                                           32
                                                                                                        008377
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 248 of 344 PageID 11225


  Payments on the Notes; Priority of Distributions

            General. The Class A-1L Notes will provide for the payment of periodic interest on the Aggregate
  Principal Amount thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest
  Amount" with respect to the Class A-1L Notes) (to the extent of funds available therefor as described herein) for
  each Periodic Interest Accrual Period at the rate of 0.30% with respect to the Class A-1LA Notes and 0.50% with
  respect to the Class A-1LB Notes, per annum above the London interbank offered rate for three-month U.S. dollar
  deposits (or, for the period from the Closing Date to the first Payment Date, as described herein) ("LIBOR")
  (determined as described herein) (the "Applicable Periodic Rate" with respect to the Class A-1LA Notes and the
  Class A-1LB Notes, as applicable) on the 1st day of November, February, May and August of each year, or, if any
  such day is not a Business Day, then on the next succeeding Business Day (each such date, a "Payment Date"),
  commencing on the November 1, 2006 Payment Date. Payments of interest on the Class A-1L Notes will be
  payable pari passu among the Class A-1L Notes and with the Class X Notes Payment as described herein.
  "Periodic Interest Accrual Period" is the period from the Closing Date through the day preceding the subsequent
  Payment Date and during each period thereafter from each Payment Date through the day preceding the subsequent
  Payment Date. To the extent Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic
  Interest Accrual Period is not paid on the related Payment Date, the amount of such interest shortfall will accrue
  interest at the Applicable Periodic Rate and will be paid (to the extent funds are available therefor as described
  herein) on one or more subsequent Payment Dates after payment of interest at the Applicable Periodic Rate with
  respect to the Periodic Interest Accrual Period relating to such subsequent Payment Date (the amount of such
  shortfall, together with interest thereon at the Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and,
  with the Periodic Interest Amount for such subsequent Payment Date, the "Cumulative Interest Amount" with
  respect to such Payment Date). Interest will be calculated on the basis of a year of 360 days and the actual number
  of days elapsed. Payments of interest to the Class A-1L Notes and the Class X Payment will be payable pari passu
  among the Class A-1L Notes and the Class X Notes as described herein.

           No principal will be payable in respect of the Class A-1L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of an Initial Deposit
  Redemption, an Optional Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory Redemption
  of the Class A-1LA Notes as described herein. On each Payment Date with respect to the Amortization Period, the
  principal of the Class A-1L Notes will be payable (to the extent of funds available therefor and in the order of
  priority described herein) first to the Class A-1LA Notes and then to the Class A-1LB Notes until the Aggregate
  Principal Amount of the Class A-1L Notes has been paid in full. The Class A-1LB Notes are subordinated in right
  of payment to the Class A-1LA Notes to the extent described herein. In addition, all payments of principal on the
  Class A-1L Notes that are made in connection with an Initial Deposit Redemption, a Rating Confirmation Failure, a
  Tax Event Redemption or an Optional Redemption will be paid on a pro rata basis with the Class X Notes as
  described herein. All outstanding principal of the Class A-1L Notes, together with the other amounts described
  herein, will be due and payable on the Final Maturity Date.

           No interest will be payable in respect of the Class A-2L Notes on any Payment Date unless the Holders of
  the Class A-1L Notes have been paid the Cumulative Interest Amount due to them on such Payment Date, the
  Holders of the Class X Notes have been paid the Cumulative Class X Payment due to them on such Payment Date
  and, in the case of the Final Maturity Date, until the Aggregate Principal Amount of the Class A-1L Notes and the
  Class X Notes have been paid in full.

           The Class A-2L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class A-2L Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 0.65% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class A-2L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon at the



                                                           33
                                                                                                       008378
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 249 of 344 PageID 11226


  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, with the Periodic Interest Amount for such
  subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). Interest will be
  calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class A-2L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of a Special
  Redemption, an Optional Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class A-2L
  Notes. In connection with a Special Redemption, a Tax Event Redemption, an Optional Redemption or a Mandatory
  Redemption, no principal in respect of the Class A-2L Notes will be payable until the Aggregate Principal Amount
  of the Class A-1L Notes and the Class X Notes (other than with respect to a Special Redemption or an O/C
  Redemption) have been paid in full. On each Payment Date with respect to the Amortization Period after the Class
  A-1L Notes and the Class X Notes have been paid in full, principal of the Class A-2L Notes will be payable (to the
  extent of funds available therefor and in the order of priority described herein) until the Aggregate Principal Amount
  of the Class A-2L Notes has been paid in full. All outstanding principal of the Class A-2L Notes, together with the
  other amounts described herein, will be due and payable on the Final Maturity Date. The Class A-2L Notes are
  subordinated in right of payment to the Class A-1L Notes and the Class X Notes to the extent described herein.

           No interest will be payable in respect of the Class A-3L Notes on any Payment Date unless the Holders of
  the Senior Class A Notes have been paid the Cumulative Interest Amount due to them on such Payment Date and
  the Holders of the Class X Notes have been paid the Cumulative Class X Payment due to them on such Payment
  Date and, in the case of the Final Maturity Date, until the Aggregate Principal Amount of the Senior Class A Notes
  and the Class X Notes have been paid in full.

           The Class A-3L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class A-3L Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 1.40% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class A-3L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon at the
  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, with the Periodic Interest Amount for such
  subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). The failure to
  pay in full Periodic Interest on the Class A-3L Notes as a result of insufficient funds being available therefor will not
  constitute an Event of Default so long as any Senior Class A Notes or Class X Notes are Outstanding. Interest will
  be calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class A-3L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of a Special
  Redemption, an Optional Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class A-3L
  Notes. On each Payment Date with respect to the Amortization Period after the Class A-1L Notes, Class A-2L
  Notes and the Class X Notes have been paid in full, principal of the Class A-3L Notes will be payable (to the extent
  of funds available therefor and in the order of priority described herein) until the Payment Date on which the
  Aggregate Principal Amount of the Class A-3L Notes has been paid in full. In connection with a Special
  Redemption, a Tax Event Redemption, an Optional Redemption or a Mandatory Redemption, no principal in respect
  of the Class A-3L Notes will be payable until the Aggregate Principal Amount of the Class A-1L Notes, the Class
  A-2L Notes and (other than with respect to an O/C Redemption or a Special Redemption) the Class X Notes have
  been paid in full. All outstanding principal of the Class A-3L Notes, together with the other amounts described
  herein, will be due and payable on the Final Maturity Date. The Class A-3L Notes are subordinated in right of
  payment to the Senior Class A Notes and the Class X Notes to the extent described herein.

           No interest will be payable in respect of the Class A-4L Notes on any Payment Date unless the Holders of
  the Class A-1L Notes and the Class A-2L Notes have been paid the Cumulative Interest Amount due to them on
  such Payment Date, the Holders of the Class A-3L Notes have been paid the Periodic Interest Amount due to them


                                                           34
                                                                                                         008379
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 250 of 344 PageID 11227


  on such Payment Date, the Holders of the Class X Notes have been paid the Cumulative Class X Payment due to
  them on such Payment Date, and, in the case of the Final Maturity Date, until the Aggregate Principal Amount of the
  Senior Class A Notes and the Class X Notes have been paid in full.

           The Class A-4L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class A-4L Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 1.70% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class A-3L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon at the
  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, with the Periodic Interest Amount for such
  subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). The failure to
  pay in full Periodic Interest on the Class A-4L Notes as a result of insufficient funds being available therefor will not
  constitute an Event of Default so long as any Senior Class A Notes, the Class A-3L Notes or Class X Notes are
  Outstanding. Interest will be calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class A-4L Notes (and principal collections on the Portfolio
  Collateral will be applied as described herein) during the Revolving Period, except in the event of a Special
  Redemption, an Optional Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class A-4L
  Notes. On each Payment Date with respect to the Amortization Period after the Class A-1L Notes, Class A-2L
  Notes, Class A-3L Notes and the Class X Notes have been paid in full, principal of the Class A-4L Notes will be
  payable (to the extent of funds available therefor and in the order of priority described herein) until the Payment
  Date on which the Aggregate Principal Amount of the Class A-4L Notes has been paid in full. In connection with a
  Special Redemption, a Tax Event Redemption, an Optional Redemption or a Mandatory Redemption, no principal in
  respect of the Class A-4L Notes will be payable until the Aggregate Principal Amount of the Class A-1L Notes, the
  Class A-2L Notes, the Class A-3L Notes and (other than with respect to an O/C Redemption or a Special
  Redemption) the Class X Notes have been paid in full. All outstanding principal of the Class A-4L Notes, together
  with the other amounts described herein, will be due and payable on the Final Maturity Date. The Class A-4L Notes
  are subordinated in right of payment to the Senior Class A Notes, the Class A-3L Notes and the Class X Notes to the
  extent described herein.

           No interest will be payable in respect of the Class B-1L Notes on any Payment Date unless the Holders of
  the Class A-1L Notes and the Class A-2L Notes have been paid the Cumulative Interest Amount due to them on
  such Payment Date, the Holders of the Class A-3L Notes and Class A-4L Notes have been paid the Periodic Interest
  Amount due to them on such Payment Date, the Class X Notes have been paid the Cumulative Class X Payment due
  to them on such Payment Date, the Overcollateralization Tests with respect to the Class A Notes and the Interest
  Coverage Test have been satisfied, and, on the Final Maturity Date, unless the Aggregate Principal Amount of the
  Class A Notes and the Class X Notes have been paid in full.

            The Class B-1L Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class B-1L Notes) (to the extent funds are available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 2.25% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class B-1L Notes) on each Payment Date commencing on the November 1, 2006 Payment Date. To the extent
  Periodic Interest accrued at the Applicable Periodic Rate with respect to any Periodic Interest Accrual Period is not
  paid on the related Payment Date, the amount of such interest shortfall will accrue interest at the Applicable Periodic
  Rate and will be paid (to the extent funds are available therefor as described herein) on one or more subsequent
  Payment Dates after payment of interest at the Applicable Periodic Rate with respect to the Periodic Interest Accrual
  Period relating to such subsequent Payment Date (the amount of such shortfall, together with interest thereon, at the
  Applicable Periodic Rate, the "Periodic Rate Shortfall Amount" and, together with the Periodic Interest Amount
  for such subsequent Payment Date, the "Cumulative Interest Amount" with respect to such Payment Date). The
  failure to pay in full Periodic Interest on the Class B-1L Notes as a result of insufficient funds being available



                                                           35
                                                                                                         008380
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 251 of 344 PageID 11228


  therefor will not constitute an Event of Default so long as any Class A Notes or Class X Notes are Outstanding.
  Interest will be calculated on the basis of a year of 360 days and the actual number of days elapsed.

           No principal will be payable in respect of the Class B-1L Notes until the Aggregate Principal Amount of
  the Class A Notes and the Class X Notes have been paid in full, except with respect to the Additional Collateral
  Deposit Requirement. Principal payments are not expected to begin until the commencement of the Amortization
  Period (except in the event of a Special Redemption, an Optional Redemption, a Tax Redemption or a Mandatory
  Redemption of the Class B-1L Notes or in connection with the Additional Collateral Deposit Requirement) and are
  to continue until the Payment Date on which the Aggregate Principal Amount of the Class B-1L Notes has been paid
  in full. In connection with a Special Redemption, a Tax Event Redemption, an Optional Redemption or a
  Mandatory Redemption, no principal in respect of the Class B-1L Notes will be payable until the Aggregate
  Principal Amount of the Class A Notes and (other than with respect to an O/C Redemption or a Special Redemption)
  the Class X Notes have been paid in full. All outstanding principal of the Class B-1L Notes, together with the
  other amounts described herein, will be due and payable on the Final Maturity Date. The Class B-1L Notes are
  subordinated in right of payment to the Class A Notes and the Class X Notes to the extent described herein.

            The Class X Notes will provide for the payment of periodic interest on the Aggregate Principal Amount
  thereof ("Periodic Interest" and, the amount of such periodic interest, the "Periodic Interest Amount" with respect
  to the Class X Notes) (to the extent of funds available therefor as described herein) for each Periodic Interest
  Accrual Period at the rate of 0.36% per annum above LIBOR (the "Applicable Periodic Rate" with respect to the
  Class X Notes) on each Payment Date, commencing on the November 1, 2006 Payment Date through and including
  the August 1, 2013 Payment Date. Any such interest will be calculated on the basis of a year of 360 days and the
  actual number of days elapsed. Such amount may be reduced in connection with a redemption of the Class X Notes,
  as set forth in the Indenture.

           To the extent the Class X Payment is not paid on any Payment Date, the amount of such shortfall will
  accrue interest at the rate of 0.36% per annum above LIBOR (the "Class X Periodic Interest Rate") (to the extent
  funds are available therefor and subject to the priority of distribution provisions described herein) on one or more
  subsequent Payment Dates (the amount of such shortfall, together with interest thereon, calculated at the Class X
  Periodic Interest Rate, the "Class X Shortfall Amount" and, together with the Class X Payment for such subsequent
  Payment Date, the "Cumulative Class X Payment" with respect to such Payment Date). The Class X Shortfall
  Amount shall be payable after payment of the Class X Payment relating to such subsequent Payment Date. Any
  such interest will be calculated on the basis of a year of 360 days and the actual number of days elapsed. The
  Aggregate Principal Amount of the Class X Notes, together with the other amounts described herein, will be due and
  payable on the Final Maturity Date of the Class X Notes.

            Payments of principal on the Class X Notes that are made in connection with an Initial Deposit
  Redemption, a Tax Event Redemption, an Optional Redemption or a Rating Confirmation Failure Redemption will
  be paid on a pro rata basis with the Class A-1LA Notes as described herein. The Class X Notes are not subject to an
  O/C Redemption or a Special Redemption. The Aggregate Principal Amount of the Class X Notes will be reduced
  on each Payment Date by the Class X Principal Payment for such Payment Date. The Holders of the Class X Notes
  are entitled to receive the Aggregate Principal Amount of the Class X Notes on the Final Maturity Date, whether
  such Final Maturity Date occurs in connection with a redemption of the Class X Notes as described herein or
  otherwise.

           To the extent assets of the Trust Estate are insufficient to pay all amounts due on the Notes, the Co-Issuers
  shall have no further obligations in respect of the Notes.

            The Co-Issuers will not be required to pay additional amounts to Holders of any Class of Notes if taxes or
  related amounts are withheld from payments on the Notes or any payments on any item of Portfolio Collateral or
  other assets of the Co-Issuers. However, such withholding tax on payments on items of Portfolio Collateral could
  result in the Notes being redeemed by the Issuer. See "—Tax Event Redemption."




                                                          36
                                                                                                       008381
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 252 of 344 PageID 11229


           Determination of LIBOR

           For purposes of calculating the Applicable Periodic Rate, the Issuer initially will appoint JPMorgan Chase
  Bank, National Association, as agent with respect to the determination of LIBOR (in such capacity, the
  "Calculation Agent"). LIBOR will be determined by the Calculation Agent in accordance with the following
  provisions:

                     On the second London Business Day prior to the commencement of a Periodic Interest Accrual
           Period (each such day, a "LIBOR Determination Date"), LIBOR shall equal the rate, as obtained by the
           Calculation Agent, for three-month U.S. dollar deposits which appears on Telerate Page 3750 (as defined in
           the 2000 ISDA Definitions and as reported by Bloomberg Financial Markets Commodities News) or such
           other page as may replace such Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination
           Date. Notwithstanding the foregoing, LIBOR for the initial Periodic Interest Accrual Period will be
           determined through the use of straight-line interpolation by reference to two rates calculated in accordance
           with the provisions above, one of which shall be for five-month U.S. dollar deposits and the other of which
           shall be for six-month U.S. dollar deposits.

                    If, on any LIBOR Determination Date, such rate does not appear on Telerate Page 3750 or such
           other page as may replace such Page 3750, the Calculation Agent shall determine the arithmetic mean of
           the offered quotations of the Reference Banks to leading banks in the London interbank market for three-
           month (or five-month and six-month, as applicable) U.S. dollar deposits in an amount determined by the
           Calculation Agent by reference to requests for quotations as of approximately 11:00 a.m. (London time) on
           the LIBOR Determination Date made by the Calculation Agent to the Reference Banks. If, on any LIBOR
           Determination Date, at least two of the Reference Banks provide such quotations, LIBOR shall equal such
           arithmetic mean of such quotations. If, on any LIBOR Determination Date, only one or none of the
           Reference Banks provide such quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
           quotations that leading banks in The City of New York selected by the Calculation Agent (after
           consultation with the Servicer) are quoting on the relevant LIBOR Determination Date for three-month (or
           five-month and six-month, as applicable) U.S. dollar deposits in an amount determined by the Calculation
           Agent that is representative of a single transaction in such market at such time by reference to the principal
           London offices of leading banks in the London interbank market; provided that, if the Calculation Agent is
           required but is unable to determine a rate in accordance with at least one of the procedures provided above,
           LIBOR shall be LIBOR as determined on the previous LIBOR Determination Date. As used herein,
           "Reference Banks" means four major banks in the London interbank market selected by the Calculation
           Agent (after consultation with the Servicer).

            As soon as possible after 11:00 a.m. (New York time) on each LIBOR Determination Date, but in no event
  later than 11:00 a.m. (New York time) on the Business Day immediately following each LIBOR Determination
  Date, the Calculation Agent will notify the Issuer, the Trustee, the Servicer and (for so long as any Class of Notes is
  listed on the Irish Stock Exchange) the Irish Stock Exchange, of LIBOR for the next Periodic Interest Accrual
  Period. The Calculation Agent will also specify to the Issuer the quotations upon which LIBOR is based, and in any
  event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New York time) on each LIBOR Determination
  Date that either: (i) it has determined or is in the process of determining LIBOR or (ii) it has not determined and is
  not in the process of determining LIBOR together with its reasons therefor.

           Upon receipt of notice of LIBOR for each Periodic Interest Accrual Period from the Calculation Agent as
  described in the preceding paragraph, the Trustee will determine the Applicable Periodic Rate for each Class of
  Notes for such Periodic Interest Accrual Period and notify the Irish Stock Exchange of the Applicable Periodic Rate
  for each Class of Notes (for so long as any Class of Notes is listed on the Irish Stock Exchange). The determination
  of LIBOR by the Calculation Agent and the Applicable Periodic Rate by the Trustee (in the absence of manifest
  error) will be final and binding upon all parties.

           The Calculation Agent may be removed by the Issuer at any time. If the Calculation Agent is unable or
  unwilling to act as such or is removed by the Issuer, or if the Calculation Agent fails to determine LIBOR for a
  Periodic Interest Accrual Period, the Issuer will promptly appoint as a replacement Calculation Agent a leading bank
  which is engaged in transactions in U.S. dollar deposits in the international U.S. dollar market and which does not



                                                           37
                                                                                                        008382
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 253 of 344 PageID 11230


  control or is not controlled by or under common control with the Issuer or its affiliates. The Calculation Agent may
  not resign or be removed from its duties without a successor having been duly appointed.

           Adjusted Collateral Collections

           On each Payment Date, in accordance with the Note Valuation Report for the Calculation Date
  immediately preceding such Payment Date, Collateral Interest Collections, to the extent of Available Funds in the
  Collection Account (excluding from such Available Funds any Collateral Disposition Proceeds received during the
  Due Period relating to such Calculation Date to be applied by the Trustee during the related Due Period or the
  immediately succeeding Due Period to purchase Substitute Portfolio Collateral and, with respect to the purchase of
  Additional Portfolio Collateral as described in the Indenture, certain Collateral Principal Collections with respect to
  which the Issuer has entered into a commitment to purchase Portfolio Collateral prior to the end of such Due
  Period), and a portion of the proceeds from the sale of the Notes in an amount equal to U.S.$1,600,000 (the
  "Reserve Amount") to fund a portion of the payments to be made in accordance with Priority of Payments on any
  Payment Date constituting Collateral Interest Collections or Collateral Principal Collections at the direction of the
  Servicer, will be applied by the Trustee to pay each of the following in the order of priority set forth below:

          (A) the Trustee Administrative Expenses with respect to such Payment Date and any Trustee
  Administrative Expenses with respect to a previous Payment Date that were not paid on a previous Payment Date,

          (B) the Preferred Shares Administrative Expenses with respect to such Payment Date and any Preferred
  Shares Administrative Expenses that were not paid on a previous Payment Date,

          (C) the Issuer Base Administrative Expenses with respect to such Payment Date and any Issuer Base
  Administrative Expenses with respect to a previous Payment Date that were not paid on a previous Payment Date,

            (D) for the replenishment of the Expense Reimbursement Account up to an amount equal to U.S.$50,000 to
  the extent any of the amounts referred to in clause (C) have already been paid from funds on deposit therein (the
  aggregate of the amounts set forth in clauses (A), (B), (C) and (D) shall not exceed (i) U.S.$250,000 per annum plus
  (ii) the greater of U.S.$75,000 per annum and 0.0275% per annum of the Aggregate Par Amount on the related
  Calculation Date, and

           (E) the Base Servicing Fee with respect to such Payment Date, and any Base Servicing Fee that was not
  paid on a previous Payment Date, and to the Holders of the Class II Preferred Shares in accordance with the Paying
  and Transfer Agency Agreement, the Class II Preferred Share Base Dividend with respect to such Payment Date,
  and any Class II Preferred Share Base Dividend that was not paid on a previous Payment Date (the aggregate of
  clauses (A), (B), (C), (D) and (E), the "Aggregate Base Fees and Expenses").

           Collateral Interest Collections net of the Aggregate Base Fees and Expenses payable on a Payment Date,
  represent "Adjusted Collateral Interest Collections" for such Payment Date.

           On each Payment Date, in accordance with the Note Valuation Report for the Calculation Date
  immediately preceding such Payment Date, Collateral Principal Collections, to the extent of Available Funds in the
  Collection Account (excluding from such Available Funds any Collateral Disposition Proceeds received during the
  Due Period relating to such Calculation Date to be applied by the Trustee during the related Due Period or the
  immediately succeeding Due Period to purchase Substitute Portfolio Collateral and, with respect to the purchase of
  Additional Portfolio Collateral as described in the Indenture, certain Collateral Principal Collections with respect to
  which the Issuer has entered into a commitment to purchase Portfolio Collateral prior to the end of such Due
  Period), will be applied by the Trustee to pay the Aggregate Base Fees and Expenses, in the order set forth above, to
  the extent not paid or replenished from Collateral Interest Collections with respect to such Payment Date (the
  remaining amount, the "Adjusted Collateral Principal Collections" for such Payment Date).




                                                           38
                                                                                                       008383
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 254 of 344 PageID 11231


          Revolving Period.

          I. Collateral Interest Collections.

          On each Payment Date with respect to the Revolving Period, Adjusted Collateral Interest Collections for
  such Payment Date will be applied by the Trustee in the following order of priority:

           (i)     to pay, pari passu, (i) the Cumulative Interest Amount with respect to the Class A-1LA Notes and
      the Class A-1LB Notes and such Payment Date and, (ii) on each Payment Date through the August 1, 2013
      Payment Date, the Cumulative Class X Payment with respect to the Class X Notes and such Payment Date;

           (ii)     to pay the Cumulative Interest Amount with respect to the Class A-2L Notes and such Payment
      Date;

           (iii)    to pay the Cumulative Interest Amount with respect to the Class A-3L Notes and such Payment
      Date;

           (iv)     to pay the Cumulative Interest Amount with respect to the Class A-4L Notes and such Payment
      Date;

            (v)      to the payment of principal in the amount, if any, required to be paid in order to satisfy the Class
      A Overcollateralization Test and, on each Payment Date after the second Payment Date, the Interest Coverage
      Test, such amount to be paid first, to the Class A-1LA Notes; second, to the Class A-1LB Notes; third, to the
      Class A-2L Notes, fourth, to any Periodic Rate Shortfall Amount with respect to the Class A-3L Notes, and then
      to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount with respect to the Class
      A-4L Notes, and then to principal of the A-4L Notes, in that order, until each such Class is paid in full, to the
      extent required to satisfy the Class A Overcollateralization Test and the Interest Coverage Test;

           (vi)     to pay the Periodic Interest Amount with respect to the Class B-1L Notes and such Payment Date;

            (vii)    to the payment of principal as an O/C Redemption or a Rating Confirmation Failure Redemption
      in the amount, if any, required to be paid in order to satisfy the Class B-1L Overcollateralization Test or in order
      to receive a Rating Confirmation, as applicable, such amount to be paid first, pro rata, to the Class X Notes,
      only in connection with a Rating Confirmation Failure Redemption, and to the Class A-1LA Notes; second, to
      the Class A-1LB Notes; third, to the Class A-2L Notes; fourth, any Periodic Rate Shortfall Amount with respect
      to the Class A-3L and then to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall
      Amount with respect to the Class A-4L Notes and then to principal of the Class A-4L Notes and sixth, to
      principal of the Class B-1L Notes, in that order, until each such Class is paid in full, to the extent required to
      satisfy the Class B-1L Overcollateralization Test or in order to receive a Rating Confirmation, as applicable;

            (viii) to the payment to the Holders of the Class B-1L Notes of an amount equal to the Cumulative
      Interest Amount for the Class B-1L Notes and such Payment Date to the extent not paid to the Holders of the
      Class B-1L Notes pursuant to clauses (vi) and (vii) of this section;

            (ix)     on each Payment Date after the second Payment Date, pro rata, to the extent of available funds,
      an amount equal to 35% of the funds available up to the Additional Collateral Deposit Requirement to the
      payment of principal of the Class B-1L Notes until such Class is paid in full and an amount equal to 65% (or,
      after the Class B-1L Notes are paid in full, 100%) of the funds available up to the Additional Collateral Deposit
      Requirement to the purchase of Additional Portfolio Collateral (other than CLO Securities) as directed by the
      Servicer or the Issuer meeting certain specified requirements set forth in the Indenture and described herein
      during the Due Period in which such Payment Date occurs or the immediately succeeding Due Period;

          (x)       to the payment to the Default Swap Counterparty any Default Swap Counterparty Termination
      Payment;




                                                           39
                                                                                                        008384
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 255 of 344 PageID 11232


           (xi)      to the payment, first (a) to the Servicer of the Additional Servicing Fee with respect to such
      Payment Date and (b) to the Holders of the Class II Preferred Shares in accordance with the Paying and
      Transfer Agency Agreement, the Class II Preferred Share Additional Dividend then due and unpaid, and
      second, to the Holders of the Notes any due and unpaid Extension Bonus Payment;

            (xii)    to the payment to the Issuer of the Issuer Excess Administrative Expenses with respect to such
      Payment Date and then any Issuer Excess Administrative Expenses with respect to a previous Payment Date
      that were not paid on a previous Payment Date;

           (xiii)    if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than 12%, to
      the payment to the Holders of the Preferred Shares, but only up to an amount that would cause the Internal Rate
      of Return of the Preferred Shares to equal 12% and;

           (xiv)    any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee for such
      Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer
      Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to
      the Holders of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a
      dividend thereon or as a redemption payment on the Redemption Date, as applicable.

          II. Collateral Principal Collections.

          On each Payment Date with respect to the Revolving Period, Adjusted Collateral Principal Collections for
  such Payment Date will be applied by the Trustee in the following order of priority:

            (i)      to the payment of the amounts described in clauses (i) through (vii) with respect to Collateral
      Interest Collections and the Revolving Period, in the order described therein, in each case to the extent such
      amounts have not been paid from Adjusted Collateral Interest Collections with respect to such Payment Date;
      provided however that, with respect to the payment described in clause (iii) above, so long as any Class X
      Notes, Class A-1L Notes or Class A-2L Notes are Outstanding, the Class A-3L Notes shall only be entitled to
      receive an amount sufficient to pay the Periodic Interest Amount (or, after the Class A-2L Notes are paid in full,
      the Cumulative Interest Amount) due to the Class A-3L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, with respect to (iv) above, so long as any Class X Notes, Class A-1L Notes, Class A-
      2L Notes or Class A-3L Notes are Outstanding, the Class A-4L Notes shall only be entitled to receive an
      amount sufficient to pay the Periodic Interest Amount (or, after the Class A-3L Notes are paid in full, the
      Cumulative Interest Amount) due to the Class A-4L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, and with respect to (vi) above, so long as any Class X Notes, Class A-1L Notes,
      Class A-2L Notes, Class A-3L Notes or Class A-4L Notes are Outstanding, the Class B-1L Notes shall only be
      entitled to receive an amount sufficient to pay the Periodic Interest Amount due to the Class B-1L Notes for
      such Payment Date from Collateral Principal Collections but only to the extent this payment will not cause the
      failure of the Class B-1L Overcollateralization Test; and provided further, so long as any Class A-1L Notes or
      Class A-2L Notes are not Outstanding, the Class A-3L Notes shall be entitled to receive an amount sufficient to
      pay the Cumulative Interest Amount due to the Class A-3L Notes for such Payment Date from Collateral
      Principal Collections and, so long as any Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are not
      Outstanding, the Class A-4L Notes shall be entitled to receive an amount sufficient to pay the Cumulative
      Interest Amount due to the Class A-4L Notes for such Payment Date from Collateral Principal Collections, and
      then any remaining amounts shall be distributed pursuant to clauses (v) through (vii) above, in the order
      described therein;

           (ii)     to pay principal of the Notes in a Special Redemption, such amount to be paid first, (A) to the
      Class A-1LA Notes; second, to the Class A-1LB Notes; third, to the Class A-2L Notes; fourth, to any Periodic
      Rate Shortfall Amount with respect to the Class A-3L Notes; fifth, to principal of the Class A-3L Notes; sixth,
      to any Periodic Rate Shortfall Amount with respect to the Class A-4L Notes; seventh, to principal of the Class
      A-4L Notes; and eighth,, to the Class B-1L Notes, in that order, until each such Class is paid in full; and




                                                          40
                                                                                                       008385
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 256 of 344 PageID 11233


            (iii)   as directed by the Servicer or the Issuer (or deposited by the Trustee in the Collection Account),
      to the purchase of Additional Portfolio Collateral meeting the specified requirements no later than the last day
      of the Due Period relating to the Payment Date next following such Payment Date, such amounts to be applied
      in the manner described herein.

           Amortization Period.

           I. Collateral Interest Collections.

           On each Payment Date with respect to the Amortization Period, Adjusted Collateral Interest Collections
  for such Payment Date will be applied by the Trustee in the following order of priority:

           (i)     to pay, pari passu, (i) the Cumulative Interest Amount with respect to the Class A-1LA Notes and
  the Class A-1LB Notes and such Payment Date and (ii) on each Payment Date through the August 2013 Payment
  Date, the Cumulative Class X Payment with respect to the Class X Notes and such Payment Date;

           (ii)     to pay the Cumulative Interest Amount with respect to the Class A-2L Notes and such Payment
  Date;

           (iii)    to pay the Cumulative Interest Amount with respect to the Class A-3L Notes and such Payment
  Date;

           (iv)     to pay the Cumulative Interest Amount with respect to the Class A-4L Notes and such Payment
  Date;

           (v)       to the payment of principal as an O/C Redemption in the amount, if any, required to be paid in
  order to satisfy the Class A Overcollateralization Test and, on each Payment Date after the second Payment Date,
  the Interest Coverage Test, such amount to be paid first, to the Class A-1LA Notes; second, to the Class A-1LB
  Notes; third, to the Class A-2L Notes, fourth, to any Periodic Rate Shortfall Amount with respect to the Class A-3L
  Notes and then to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount with respect to
  the Class A-4L Notes and then to principal of the A-4L Notes, in that order, until each such Class is paid in full, to
  the extent required to satisfy the Class A Overcollateralization Test and the Interest Coverage Test;

           (vi)     to pay the Periodic Interest Amount with respect to the Class B-1L Notes and such Payment Date;

           (vii)     to the payment of principal as an O/C Redemption in the amount, if any, required to be paid in
  order to satisfy the Class B-1L Overcollateralization Test, such amount to be paid first, to the Class A-1LA Notes;
  second, to the Class A-1LB Notes; third, to the Class A-2L Notes; fourth, to any Periodic Rate Shortfall Amount and
  then to principal of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount and then to principal of
  the Class B-1L Notes, in that order, until each such Class is paid in full, to the extent required to satisfy the Class B-
  1L Overcollateralization Test;

           (viii)  to the payment to the Holders of the Class B-1L Notes of an amount equal to the Cumulative
  Interest Amount for the Class B-1L Notes and such Payment Date to the extent not paid to the Holders of the Class
  B-1L Notes pursuant to clauses (vi) and (vii) of this section;

            (ix)     to the payment of, pro rata, to the extent of available funds, an amount equal to 35% of the
  Additional Collateral Deposit Requirement to the payment of principal of the Class B-1L Notes until such Class is
  paid in full and an amount equal to 65% (or, after the Class B-1L Notes are paid in full, 100%) of the funds available
  up to the Additional Collateral Deposit Requirement to the payment of principal of the Notes (other than the Class X
  Notes) in the order of priority described in clause (vii) above;

         (x)        to the payment to the Default Swap Counterparty any Default Swap Counterparty Termination
  Payment;

         (xi)    to the payment, first (a) to the Servicer of the Additional Servicing Fee with respect to such
  Payment Date and (b) to the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer



                                                            41
                                                                                                          008386
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 257 of 344 PageID 11234


  Agency Agreement, the Class II Preferred Share Additional Dividend then due and unpaid, and second, to the
  Holders of the Notes any due and unpaid Extension Bonus Payment;

           (xii)    to the payment to the Issuer of the Issuer Excess Administrative Expenses with respect to such
  Payment Date and then any Issuer Excess Administrative Expenses with respect to a previous Payment Date that
  were not paid on a previous Payment Date;

          (xiii)    if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than 12%, to
  the payment to the Holders of the Preferred Shares, but only up to an amount that would cause the Internal Rate of
  Return of the Preferred Shares to equal 12% and;

           (xiv)     any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee for such
  Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer
  Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to the
  Holders of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a dividend
  thereon or as a redemption payment on the Redemption Date, as applicable.

          II. Collateral Principal Collections.

           On each Payment Date with respect to the Amortization Period, Adjusted Collateral Principal Collections
  with respect to such Payment Date will be applied by the Trustee in the following order of priority:

            (i)      to the payment of the amounts described in clauses (i) through (vii) with respect to Collateral
      Interest Collections and the Amortization Period, in the order described therein, in each case to the extent such
      amounts have not been paid from Adjusted Collateral Interest Collections with respect to such Payment Date;
      provided however that, with respect to the payment described in clause (iii) above, so long as any Class X
      Notes, Class A-1L Notes or Class A-2L Notes are Outstanding, the Class A-3L Notes shall only be entitled to
      receive an amount sufficient to pay the Periodic Interest Amount (or, after the Class A-2L Notes are paid in full,
      the Cumulative Interest Amount) due to the Class A-3L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, with respect to (iv) above, so long as any Class X Notes, Class A-1L Notes, Class A-
      2L Notes or Class A-3L Notes are Outstanding, the Class A-4L Notes shall only be entitled to receive an
      amount sufficient to pay the Periodic Interest Amount (or, after the Class A-3L Notes are paid in full, the
      Cumulative Interest Amount) due to the Class A-4L Notes for such Payment Date from Collateral Principal
      Collections, but only to the extent this payment will not cause the failure of the Class B-1L
      Overcollateralization Test, and with respect to (vi) above, so long as any Class X Notes, Class A-1L Notes,
      Class A-2L Notes, Class A-3L Notes or Class A-4L Notes are Outstanding, the Class B-1L Notes shall only be
      entitled to receive an amount sufficient to pay the Periodic Interest Amount due to the Class B-1L Notes for
      such Payment Date from Collateral Principal Collections but only to the extent this payment will not cause the
      failure of the Class B-1L Overcollateralization Test; and provided further, so long as any Class A-1L Notes or
      Class A-2L Notes are not Outstanding, the Class A-3L Notes shall be entitled to receive an amount sufficient to
      pay the Cumulative Interest Amount due to the Class A-3L Notes for such Payment Date from Collateral
      Principal Collections and , so long as any Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are not
      Outstanding, the Class A-4L Notes shall be entitled to receive an amount sufficient to pay the Cumulative
      Interest Amount due to the Class A-4L Notes for such Payment Date from Collateral Principal Collections, and
      then any remaining amounts shall be distributed pursuant to clauses (v) through (vii) above, in the order
      described therein;

           (ii)      so long as no Event of Default has occurred and is continuing and as directed by the Servicer or
      the Issuer (or deposited by the Trustee in the Collection Account), to the purchase of Additional Portfolio
      Collateral from the proceeds of Collateral Principal Collections from any unscheduled prepayment or to the
      purchase of Substitute Portfolio Collateral from the sales proceeds of Credit Improved Portfolio Collateral,
      meeting the specified requirements with respect to the Amortization Period no later than ninety days after
      receipt of such amounts, to be applied in the manner described herein; and




                                                          42
                                                                                                       008387
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 258 of 344 PageID 11235


            (iii)    to pay the Notes as follows: first, to the Class A-1LA Notes until the Aggregate Principal
      Amount thereof has been paid in full; second, to the Class A-1LB Notes until the Aggregate Principal Amount
      thereof has been paid in full; third, to the Class A-2L Notes until the Aggregate Principal Amount thereof has
      been paid in full; fourth, to any Periodic Rate Shortfall Amount with respect to the Class A-3L Notes and then
      to principal of the Class A-3L Notes until the Aggregate Principal Amount thereof has been paid in full; fifth, to
      any Periodic Rate Shortfall Amount with respect to the Class A-4L Notes and then to principal of the Class A-
      4L Notes until the Aggregate Principal Amount thereof has been paid in full; and sixth, to any Periodic Rate
      Shortfall Amount with respect to Class B-1L Notes and then to principal of the Class B-1L Notes until the
      Aggregate Principal Amount thereof has been paid in full.

          Final Maturity Date.

            On the Final Maturity Date (including an Optional Redemption Date or a Tax Event Redemption or any
  other Payment Date on which the Aggregate Principal Amount of the Notes is paid in full as described herein), in
  accordance with the Note Valuation Report for the Calculation Date immediately preceding the Final Maturity Date
  (or in the case of an Optional Redemption or a Tax Event Redemption, in accordance with the related redemption
  date statement delivered pursuant to the Indenture), Available Funds in the Collection Account in an amount equal
  to the sum of Adjusted Collateral Collections plus Collateral Disposition Proceeds, together with all available funds
  in the Expense Reimbursement Account and the Loan Funding Account, will be applied by the Trustee in the
  following order of priority:

           (i)     to pay, pari passu, the Cumulative Interest Amount with respect to the Class A-1LA Notes, the
      Cumulative Interest Amount with respect to the Class A-1LB Notes and such Payment Date and the Class X
      Shortfall Amount plus the Periodic Interest Amount for the Class X Notes and such Payment Date;

            (ii)     first, to pay the Aggregate Principal Amount of the Class A-1L Notes and the Class X Notes and
      then to pay the Aggregate Principal Amount of the Class A-1LB Notes;

           (iii)    to pay the Cumulative Interest Amount with respect to the Class A-2L Notes and such Payment
      Date;

           (iv)     to pay the Aggregate Principal Amount of the Class A-2L Notes;

           (v)      to pay the Cumulative Interest Amount with respect to the Class A-3L Notes and such Payment
      Date;

           (vi)     to pay the Aggregate Principal Amount of the Class A-3L Notes;

           (vii)    to pay the Cumulative Interest Amount with respect to the Class A-4L Notes and such Payment
      Date;

           (viii)   to pay the Cumulative Interest Amount with respect to the Class B-1L Notes and such Payment
      Date;

           (ix)     to pay the Aggregate Principal Amount of the Class B-1L Notes;

           (x)      to pay any Default Swap Counterparty Termination Payments;

            (xi)    to pay, first, (a) to the Servicer the Additional Servicing Fee with respect to such Payment Date
      and (b) to the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer Agency
      Agreement, the Class II Preferred Share Additional Dividend then due and unpaid and, second, to the Holders
      of the Notes any due and unpaid Extension Bonus Payment;




                                                          43
                                                                                                       008388
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 259 of 344 PageID 11236


           (xii)    to pay to the Issuer the Issuer Excess Administrative Expenses with respect to such Payment Date
      and any Issuer Excess Administrative Expenses with respect to a previous Payment Date that were not paid on a
      previous Payment Date;

           (xiii)    if the Internal Rate of Return of the Preferred Shares as of such Payment Date is less than 12%, to
      the payment to the Holders of the Preferred Shares, but only up to an amount that would cause the Internal Rate
      of Return of the Preferred Shares to equal 12%; and

           (xiv)   any remaining amounts, (a) 20% to (x) the payment of the Supplemental Servicing Fee for such
      Payment Date, and (y) the Holders of the Class II Preferred Shares in accordance with the Paying and Transfer
      Agency Agreement, the Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to
      the Holders of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a
      redemption payment on the Redemption Date, as applicable.

           The amount and frequency of principal and interest payments will depend on, among other things, the
  extent to which the Portfolio Collateral pledged to secure the Notes become items of Defaulted Portfolio Collateral,
  are subject to early payment provisions or are retired prior to the Final Maturity Date through mandatory or optional
  redemption, sale, maturity or other liquidation or disposition and the extent to which Additional Portfolio Collateral
  meeting the requirements specified herein are available for purchase in circumstances in which Available Funds are
  to be used for the purchase of Additional Portfolio Collateral or in circumstances in which the Issuer may dispose of
  Portfolio Collateral and apply the proceeds thereof to the purchase of Substitute Portfolio Collateral as described
  herein as well as other factors, including the interest rates obtained in connection with the purchase of any such item
  of Portfolio Collateral or any Eligible Investment in which funds held in the accounts described herein may be
  maintained.

           Notwithstanding anything contained herein to the contrary, with respect to Adjusted Collateral Collections
  held in the Collection Account in Eligible Investments pending application to purchase Portfolio Collateral, any
  such amounts not used to purchase Portfolio Collateral by the last day of the Due Period next succeeding the Due
  Period in which such amounts were collected may be used to purchase Portfolio Collateral in subsequent Due
  Periods in accordance with "Security for the Notes."

            In addition, notwithstanding anything to the contrary, upon the direction of the Issuer (as directed by and in
  the time and manner directed by the Servicer), Payment Date Equity Securities may be distributed on any Payment
  Date in lieu of cash as follows:

            (i)      Payment Date Equity Securities will be paid as Collateral Interest Collections in accordance with
      the Priority of Payments with respect to the Preferred Shares, and upon such payment, the aggregate amount of
      Collateral Interest Collections distributable to the Holders of the Preferred Shares on such Payment Date will be
      reduced by the value of such Payment Date Equity Securities. Payment Date Equity Securities distributed on
      any Payment Date shall be distributed to the Holders of the Preferred Shares in the same manner as Collateral
      Interest Collections would be distributable to such Holders of Preferred Shares on such Payment Date and
      subject to the same restriction as to payment set out in the Paying and Transfer Agency Agreement; and

            (ii)     in calculating the amounts of Collateral Interest Collections and Collateral Principal Collections
      for such Payment Date, Collateral Interest Collections in an amount equal to the value of Payment Date Equity
      Securities distributed to the Holders of the Preferred Shares shall be recharacterized as Collateral Principal
      Collections and distributed in accordance with the Priority of Payments herein.

  Overcollateralization Tests

           The "Overcollateralization Tests" are applicable until the Notes are retired and all amounts payable in
  respect thereof are paid, and are satisfied if the Class A Overcollateralization Ratio is at least equal to the Class A
  Overcollateralization Percentage (the "Class A Overcollateralization Test") and the Class B-1L
  Overcollateralization Ratio is at least equal to the Class B-1L Overcollateralization Percentage (the "Class B-1L
  Overcollateralization Test").



                                                           44
                                                                                                        008389
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 260 of 344 PageID 11237


          The "Class A Overcollateralization Percentage" is 107% and the "Class B-1L Overcollateralization
  Percentage" is 106%.

           The "Class A Overcollateralization Ratio" means, with respect to a determination made as of any date of
  calculation, the ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance with the
  Overcollateralization Ratio Adjustment plus (2) the sum of the Balance of Eligible Investments and cash in the
  Collection Account representing Collateral Principal Collections plus the Balance of Eligible Investments and cash
  in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such date by (b) the sum of the
  Aggregate Principal Amount of the Class A Notes (including for this purpose any Periodic Rate Shortfall Amounts
  with respect to such Classes of Notes not paid when due, until such amounts, if any, are paid in full) as of such date.

           The "Class B-1L Overcollateralization Ratio" is calculated in the same manner, but reduces the
  numerator by the Overcollateralization Haircut Amount and includes in the denominator the Class B-1L Notes
  (including, in each case any Periodic Rate Shortfall Amounts with respect to such Classes of Notes not paid when
  due, until any such amounts are paid in full).

           With respect to an item of Portfolio Collateral that it is both eligible to be included in the
  Overcollateralization Haircut Amount and is subject to an Overcollateralization Ratio Adjustment, for purposes of
  calculating the Class B-1L Overcollateralization Ratio, such item of Portfolio Collateral will not be discounted
  multiple times, but will be treated in the category that results in the largest discount to the par amount of the
  Portfolio Collateral.

            The "Overcollateralization Ratio Adjustment" means, for purposes of calculating the
  Overcollateralization Ratios (i) items of Equity Portfolio Collateral shall not be included as Portfolio Collateral, (ii)
  items of Deferred Interest PIK Bonds and Defaulted Portfolio Collateral shall be included at the lesser of (a) the
  Market Value of such Deferred Interest PIK Bond and item of Defaulted Portfolio Collateral and (b) the Applicable
  Percentage for such Deferred Interest PIK Bond and item of Defaulted Portfolio Collateral multiplied by its
  Principal Balance; provided that any Portfolio Loan that has been an item of Defaulted Portfolio Collateral for four
  years shall not be included as Portfolio Collateral and any CLO Security that has been an item of Defaulted Portfolio
  Collateral for three years shall not be included as Portfolio Collateral, (iii) with respect to items of Discount
  Portfolio Collateral, an amount equal to the original purchase price of such item of Discount Portfolio Collateral
  shall be included as Portfolio Collateral and (iv) to the extent the Aggregate Principal Amount of Current Pay
  Obligations exceeds 7.5% of the Aggregate Par Amount, such excess shall be included as Defaulted Portfolio
  Collateral. If an item of Portfolio Collateral could be classified in more than one of the categories set forth in
  clauses (i) through (iv), such item of Portfolio Collateral will not be discounted multiple times but will be treated in
  the applicable category that results in the largest discount to the par amount of such item of Portfolio Collateral.
  Notwithstanding the foregoing, there may be included as Portfolio Collateral (with respect to items (i) through (iv)
  above) such greater amount as confirmed by the Rating Agencies which will not result in a reduction or withdrawal
  of the then-current ratings assigned by them to any Class of the Notes.

  Applicability of Overcollateralization Tests

           At any time that the Notes are Outstanding, if any Overcollateralization Test is not satisfied on any
  Calculation Date related to a Payment Date, amounts that are junior in right of payment to such
  Overcollateralization Test as described under "—Payments on the Notes; Priority of Distributions", will be applied
  to the payment of principal of the Class A Notes and the Class B-1L Notes (or, in the case of the Class A-3L Notes,
  the Class A-4L Notes and Class B-1L Notes, first to pay Periodic Rate Shortfall Amounts and then to pay principal),
  in the order described under "—Payments on the Notes; Priority of Distributions", in an O/C Redemption to the
  extent necessary to satisfy the applicable Overcollateralization Tests (recalculated on such Payment Date, but as of
  such Calculation Date, after taking into account such O/C Redemption) in accordance with the provisions described
  herein.

           In addition, generally, satisfaction or, in certain cases, maintenance, of both Overcollateralization Tests is a
  condition to the purchase or sale of Portfolio Collateral during certain specified periods. See "Security for the
  Notes—Changes in Composition of Portfolio Collateral".


                                                            45
                                                                                                         008390
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 261 of 344 PageID 11238


  Interest Coverage Test

            The "Interest Coverage Test" is applicable on each Payment Date after the second Payment Date and will
  be satisfied as of such Payment Date if the Interest Coverage Ratio is at least equal to 1.5%. The "Interest
  Coverage Ratio" means, with respect to any Payment Date after the second Payment Date, a number (expressed as
  a percentage) calculated by dividing (a) four times the amount by which (i) the Collateral Interest Collections
  received or scheduled to be received during the Due Period in which such calculation occurs (other than Collateral
  Interest Collections (including deferred interest thereon) scheduled to be received on any item of Portfolio Collateral
  that is not paying or expected to pay current interest), exceeds (ii) the Periodic Reserve Amount (excluding amounts
  payable on the Class B-1L Notes) as of such Payment Date, by (b) the Aggregate Principal Amount of Class A
  Notes with respect to such Payment Date, as adjusted, to take into account any O/C Redemption to occur on the
  Payment Date related to such Due Period pursuant the Indenture.

  Applicability of Interest Coverage Test

           At any time after the second Payment Date that any of the Notes are Outstanding, if the Interest Coverage
  Test is not satisfied on any Calculation Date related to a Payment Date, amounts that are junior in right of payment
  to the Interest Coverage Test as described under "—Payments on the Notes; Priority of Distributions", will be
  applied to the payment of principal of the Class A Notes in the order described under "—Payments on the Notes;
  Priority of Distributions", in an O/C Redemption to the extent necessary to satisfy the Interest Coverage Test
  (recalculated on such Payment Date, but as of such Calculation Date, after taking into account such O/C
  Redemption) in accordance with the provisions described herein.

          In addition, satisfaction of the Interest Coverage Test on the prior Payment Date is a condition to certain
  purchases and sales of Portfolio Collateral during certain specified periods as described herein. See "Security for the
  Notes—Changes in Composition of Portfolio Collateral."

  Additional Collateral Deposit Requirement

           On each Payment Date after the second Payment Date, even if the Overcollateralization Tests and the
  Interest Coverage Test are satisfied, Collateral Interest Collections that would otherwise be used for payments that
  are junior in right of payment to the Additional Collateral Deposit Requirement, as described under "—Payments on
  the Notes; Priority of Distributions—Revolving Period," will be applied during the Revolving Period, to the
  payment of principal of the Class B-1L Notes and will be made available to purchase Additional Portfolio Collateral
  or, during the Amortization Period, will be applied to the payment of the Class B-1L Notes and to pay principal of
  the Notes (other than the Class X Notes) in the order described under "—Payments on the Notes; Priority of
  Distributions—Amortization Period." The "Additional Collateral Deposit Requirement" with respect to any
  Payment Date is the amount necessary such that:

           (a) the sum of:

                    (i) the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate as of the
  Calculation Date relating to such Payment Date, plus

                    (ii) the sum of the Balance of Eligible Investments and cash in the Collection Account
  representing Collateral Principal Collections plus the Balance of Eligible Investments and cash in the Initial Deposit
  Account plus unpaid Purchased Accrued Interest as of such date, less

                    (iii) the Overcollateralization Haircut Amount (if any),

                    equals or exceeds:

           (b) 107% of the amount necessary, after giving effect to the amount applied to any O/C Redemption of the
  Notes (other than the Class X Notes) to satisfy the Overcollateralization Tests and the Interest Coverage Test (if
  applicable) on such Payment Date, to repay the Aggregate Principal Amount of the Notes (other than the Class X
  Notes), including any Periodic Rate Shortfall Amounts. Notwithstanding the foregoing, if the Additional Collateral



                                                           46
                                                                                                       008391
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 262 of 344 PageID 11239


  Deposit Requirement is a positive number that is more than the amount available therefor in the Priority of
  Payments, then the amount distributed with respect to the Additional Collateral Deposit Requirement shall be such
  lesser amount available.

            For purposes of the Additional Collateral Deposit Requirement, no item of Equity Portfolio Collateral shall
  be included as Portfolio Collateral. In addition for purposes of this requirement, (i) with respect to Defaulted
  Portfolio Collateral as to which there has occurred a payment default or an event of bankruptcy, only the portion
  equal to the lesser of (a) the Market Value of such item of Defaulted Portfolio Collateral and (b) the Applicable
  Percentage multiplied by the Principal Balance of such item of Portfolio Collateral, shall be included as Portfolio
  Collateral and (ii) with respect to items of Discount Portfolio Collateral, only an amount equal to the original
  purchase price of such item of Discount Portfolio Collateral shall be included as Portfolio Collateral. For purposes
  of calculating the Additional Collateral Deposit Requirement, to the extent an item of Portfolio Collateral is
  considered Defaulted Portfolio Collateral, Discount Portfolio Collateral and/or is included in the
  Overcollateralization Haircut Amount, such item of Portfolio Collateral will not be discounted multiple times, but
  will be treated in the category that results in the largest discount to the par amount of the Portfolio Collateral.

  Rating Confirmation Failure

            The Issuer will request that each Rating Agency confirm after the Effective Date that it has not reduced or
  withdrawn (and not restored) the ratings assigned by it on the Closing Date to the Notes (a "Rating Confirmation").
  If the Issuer is unable to obtain a Rating Confirmation by the 35th day after the Effective Date (a "Rating
  Confirmation Failure"), on the next Payment Date and on each subsequent Payment Date during the Revolving
  Period, amounts that are junior in right of payment to such Rating Confirmation Failure, as described under
  "Description of the Notes—Payments on the Notes; Priority of Distributions", will be applied to the redemption of
  the Notes (or, in the case of the Class B-1L Notes, first to pay Periodic Rate Shortfall Amounts, then to pay
  principal) until each such Class is paid in full, in the order and according to the priorities described herein (a
  "Rating Confirmation Failure Redemption"), to the extent necessary to receive a Rating Confirmation, in
  accordance with the provisions described herein. The Trustee will give notice of a Rating Confirmation Failure
  Redemption to the Company Announcements Office of the Irish Stock Exchange if any Class of Notes is then listed
  on the Irish Stock Exchange.

  O/C Redemption

            If on any Calculation Date any of the Overcollateralization Tests or the Interest Coverage Test are required
  to be satisfied and are not satisfied, amounts that are junior in right of payment to such test as described under "—
  Payments on the Notes; Priority of Distributions", will be applied to the redemption of the Class A Notes and the
  Class B-1L Notes (or, in the case of the Class B-1L Notes, first to pay Periodic Rate Shortfall Amounts, then to pay
  principal) in the order described under "—Payments on the Notes; Priority of Distributions" (an "O/C
  Redemption") to the extent necessary in order to satisfy both the Overcollateralization Tests and the Interest
  Coverage Test. A redemption of the Notes through a Rating Confirmation Failure Redemption or an O/C
  Redemption is sometimes referred to herein as a "Mandatory Redemption". Any Mandatory Redemption will be
  effected at par. The Class X Notes are not subject to O/C Redemption, but are subject to Rating Confirmation
  Failure Redemption. The Trustee will give notice of a Mandatory Redemption to the Company Announcements
  Office of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

  Initial Deposit Redemption

           On the Effective Date, to the extent that the full amount of the Deposit is not used to purchase or committed
  to be used to purchase Original Portfolio Collateral having an Aggregate Principal Amount (without giving effect to
  any reductions of that amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to the Original Portfolio Collateral on or before the Effective Date) at least equal to
  the Required Portfolio Collateral Amount in accordance with the guidelines described herein and in the Indenture,
  an amount (not in excess of the amount of the Deposit not so used to purchase or committed to be used to purchase)
  equal to the excess of the Required Portfolio Collateral Amount over the par amount of Portfolio Collateral actually
  acquired (or committed to be acquired) (without giving effect to any reductions of that amount that may have
  resulted from scheduled principal payments, principal prepayments or dispositions made with respect to the Original



                                                          47
                                                                                                       008392
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 263 of 344 PageID 11240


  Portfolio Collateral on or before the Effective Date) will be applied by the Issuer on the November 2006 Payment
  Date (the "Initial Deposit Redemption Date") to make principal payments on the Class A-1LA Notes and the Class
  X Notes, on a pro rata basis (an "Initial Deposit Redemption") except, if the amount of the Deposit not so used to
  purchase or committed to be used to purchase Original Portfolio Collateral does not exceed U.S.$2,000,000 in the
  aggregate, such amount will be transferred to the Collection Account on the Effective Date and applied as Collateral
  Principal Collections. The Trustee will give notice of an Initial Deposit Redemption to the Company
  Announcements Office of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

  Optional Redemption

            On any Payment Date after the Non-Call Period (the "Optional Redemption Date," which date shall be
  considered the Final Maturity Date in the case of a Total Optional Redemption (as hereinafter defined)), subject to
  satisfaction of certain conditions described herein, the Notes will be redeemed, in whole or in part, by the Co-Issuers
  or the Issuer, as applicable, in accordance with the priority of distributions described herein, if such redemption is
  directed by the holders of Preferred Shares in the amounts described below.

           (a) In the case of an Optional Redemption in whole (a "Total Optional Redemption"):

                     (i) the Holders of at least 75% of the outstanding Preferred Shares eligible to vote direct the Co-
  Issuer or the Issuer to redeem the Notes; provided that any Preferred Shares beneficially owned or controlled by the
  Servicer, entities affiliated with the Servicer or clients of the Servicer (collectively, the "Servicer Entities") in
  excess of the Original HFP Share Amount, shall be excluded from, and be deemed ineligible to participate in, any
  such vote to direct any Total Optional Redemption;

                        (ii) sufficient liquidation proceeds from the Portfolio Collateral must exist to effect the redemption of
  all Notes in full at their Redemption Price in accordance with the priority of distributions described herein; and

          (b) in the case of an Optional Redemption in part (a "Partial Optional Redemption" and together with a
  Total Optional Redemption, referred to herein as an "Optional Redemption"):

           (i) the Holders of at least 10% of the outstanding Preferred Shares eligible to vote direct the Co-Issuer or
  the Issuer to redeem the Notes in part; provided that any Preferred Shares beneficially owned or controlled by the
  Servicer Entities, including any HFP Shares, shall be excluded from, and be deemed ineligible to participate in, any
  such vote to direct any Partial Optional Redemption;

           (ii) the Holders of Preferred Shares directing such Partial Optional Redemption shall specify the percentage
  of Notes that will be subject to redemption pro rata (the "Partial Redemption Percentage"); provided that the
  Partial Redemption Percentage must be the percentage equivalent to at least 10% of the aggregate outstanding
  principal amount of the Notes as of the Closing Date; and

           (iii) the following conditions must be satisfied:

                   (1) the Partial Redemption Percentage of the Notes must be redeemed pro rata at their respective
           Optional Redemption Price,

                    (2) the Collateral Quality Matrix tests, Overcollateralization Tests, Interest Coverage Tests and
           any other eligibility criteria with respect to the Portfolio Collateral must be satisfied before and after giving
           effect to such redemption; provided that the degree of compliance with the Moody's Weighted Average
           Rating Test and the Weighted Average Margin Test shall not be diminished after giving effect to such
           redemption,

                    (3) any applicable Default Swaps of the Issuer must be modified or terminated in a manner
           consistent with the economic effect of such redemption and in consideration of the Portfolio Collateral and
           Eligible Investments that will be owned by the Issuer after giving effect to such redemption, and any net
           termination payments payable by the Issuer must be paid,



                                                               48
                                                                                                              008393
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 264 of 344 PageID 11241


                    (4) the Rating Condition must be satisfied with respect to each Rating Agency,

                    (5) not more than three (3) prior Partial Optional Redemptions may have occurred, and

                    (6) no claims may be pending against the Issuer or the Co-Issuer and no judgments may have been
           rendered against the Issuer or the Co-Issuer which exceed, or reasonably could be expected to result in liabilities
           that exceed, in the aggregate, $100,000, unless adequate funds have been reserved or set aside for the payment
           thereof.

           In connection with any Optional Redemption, the Issuer may use all funds credited to the Collection
  Account to provide for payment of the Optional Redemption Price. If there are not sufficient funds in the Collection
  Account as of the date the notice of redemption is given to pay the Optional Redemption Price on the Optional
  Redemption Date and all such payments, fees and expenses (including any termination payments with respect to any
  Synthetic Securities and any Default Swaps), the Servicer is required to give the Trustee written direction to sell
  Portfolio Collateral in an amount sufficient to provide funds to pay the Optional Redemption Price in full. The
  Trustee will give notice of an Optional Redemption to the Company Announcements Office of the Irish Stock
  Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

            The Servicer shall have the right to purchase the Preferred Shares held by any Holder that directs the Issuer
  to effect a Partial Optional Redemption at a price equal to the liquidation value of such Preferred Shares.

  Tax Event Redemption

            The Notes are also subject to redemption on any Payment Date, at the option of the Issuer, in whole but not
  in part, at the direction of at least 66-2/3% of the Preferred Shares or a majority of the Controlling Class (but only if
  the Aggregate Principal Balance of Portfolio Collateral is less than 100% of the Class A-1L Notes) on any Payment
  Date at the Tax Event Redemption Price, if as a result of (i) change in tax law, rule or regulation or the interpretation
  thereof, the payments to be received on the Portfolio Collateral are reduced as a result of the imposition of
  withholding tax, (ii) the Issuer is otherwise subjected to tax such that the income of the Issuer is reduced in an
  amount determined by such holders of Preferred Shares to be material, (iii) (A) one or more items of Portfolio
  Collateral that were not subject to withholding tax when the Issuer committed to purchase them have become subject
  to withholding tax or the rate of withholding has increased on one or more items of Portfolio Collateral that were
  subject to withholding tax when the Issuer committed to purchase them and (B) in any Due Period the aggregate of
  the payments subject to withholding tax on new withholding tax obligations and the increase in payments subject to
  withholding tax on increased rate withholding tax obligations, in each case to the extent not "grossed-up" (on an
  after-tax basis) by the related obligor, represent 5% or more of Interest Proceeds for the Due Period, or (iv) taxes,
  fees, assessments or other similar charges are imposed on the Issuer or the Co-Issuer in an aggregate amount in any
  12-month period in excess of $2,000,000, other than liabilities for withholding taxes included in clause (iii) above.

           As the result of the ownership of Preferred Shares and Notes by the Servicer Entities, and the ability to vote
  the Preferred Shares and the Notes owned by the Servicer Entities up to a maximum amount equal to the Original
  HFP Share Amount, the affirmative vote or approval of the Preferred Shares owned by such Servicer Entities, may
  be required in order to cause an Optional Redemption or a Tax Redemption of the Notes.

  Special Redemption

           The Notes (other than the Class X Notes) are subject to redemption in part on any Payment Date (and on
  one or more Payment Dates) during the Revolving Period, at the option of the Issuer acting at the direction of the
  Servicer, if more than U.S.$2,000,000 of Collateral Principal Collections received are not applied to the purchase of
  Additional Portfolio Collateral selected by the Servicer and satisfying the criteria described herein by the earlier of
  ninety days of receipt or the last day of the Revolving Period, in an amount of at least U.S.$2,000,000 as described
  under "—Payments on the Notes; Priority of Distributions—Revolving Period—Collateral Principal Collections".




                                                             49
                                                                                                            008394
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 265 of 344 PageID 11242


         The Trustee will give notice of any redemption which the Issuer and the Servicer have directed to the
  Company Announcements Office of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock
  Exchange.

  Extension of the Revolving Period and the Final Maturity Date

           General

           The Issuer, if directed by the Servicer, shall be entitled on each Extension Effective Date to extend the
  Revolving Period to the applicable Extended Revolving Period End Date up to a maximum of four times (so that the
  Notes can only be extended to 2037) if (i) in the case of an Extension Effective Date occurring after the first
  Extension Effective Date, the Issuer has previously affected a Maturity Extension for each preceding Extension
  Effective Date, (ii) the Extension Conditions are satisfied, (iii) the Issuer has given written notice of its election to
  extend the Revolving Period no later than 60 days and no earlier than 90 days prior to such Extension Effective Date
  and (iv) no Event of Default has occurred and is continuing. If the Extension Conditions are satisfied, the Final
  Maturity Date of the Notes (other than the Class X Notes) shall be automatically extended to the related Extended
  Final Maturity Date and the Weighted Average Life Test shall be extended to the related Extended Weighted
  Average Life Date, without any requirement for approval or consent of any Holders of Notes (other than the Holders
  of the Class A-1LA Notes) or Preferred Shares (other than as may be required pursuant to the Extension Conditions)
  or amendment or supplement to the Indenture or any other transaction document (the "Maturity Extension"). In
  the case of a Maturity Extension, any Holder of Notes or Preferred Shares wishing to sell such Notes or Preferred
  Shares to an Extension Qualifying Purchaser pursuant to the Extension Conditions must provide the applicable
  Extension Sale Notice within the Extension Sale Notice Period pursuant to "—Extension Procedure" below (such
  Notes or Preferred Shares as to which an Extension Sale Notice has been duly given, "Extension Sale Securities").
  Each Holder providing an Extension Sale Notice shall be deemed to agree that no Extension Sale Securities shall be
  purchased unless all Extension Sale Securities are purchased and settled at the applicable Extension Purchase Price
  on the applicable Extension Effective Date and the other Extension Conditions are satisfied as of such date. The
  Maturity Extension shall be effective only if the following conditions (the "Extension Conditions") are satisfied:

          (i) the purchase of all Extension Sale Securities has been settled by the designated Extension Qualifying
  Purchasers at the applicable Extension Purchase Price as of the applicable Extension Effective Date;

            (ii) all such purchases of Extension Sale Securities individually and in the aggregate comply with the
  applicable transfer restrictions herein, in the Indenture and the Preferred Share Paying and Transfer Agency
  Agreement immediately after such purchase and the legends on such Notes and Preferred Shares and all applicable
  law, rules and regulations (including, without limitation, rules, regulations and procedures of any applicable
  securities exchange, self-regulatory organization or clearing agency);

           (iii) (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes are then rated by
  S&P) and (b) either (A) the Class B-1L Overcollateralization Ratio is at least 107.5% and the Collateral Quality
  Tests are satisfied as of the related Extension Determination Date and the Interest Coverage Test was satisfied on the
  immediately preceding Payment Date, the rating of each Class of Notes by Moody's has not been downgraded,
  withdrawn or qualified from that in effect on the Closing Date (unless it subsequently has been reinstated to the
  rating assigned on the Closing Date) or (B) the Rating Condition has been satisfied with respect to Moody's (so long
  as any Notes are then rated by Moody's); and

           (iv) (a) the Holders of 100% of the Outstanding Aggregate Principal Amount of the Class A-1LA Notes
  have delivered the Extension Sale Notice in the Extension Sale Notice Period or (b) if the Holders of 100% of the
  Aggregate Outstanding Amount of the Class A-1LA Notes fail to deliver an Extension Sale Notice pursuant to the
  preceding clause (a), either (A) the Issuer, acting through the Servicer, notifies the Holders of the Class A-1LA
  Notes in writing not later than the last day of the Extension Sale Notice Period that such Class A-1LA Notes shall
  constitute "Extension Sale Securities" (as a result of which such Class A-1LA Notes must be purchased by an
  Extension Qualifying Purchaser) or (B) the Holders of 100% of the Aggregate Outstanding Amount of the Class A-
  1LA Notes have consented in writing to the Maturity Extension not later than the last day of the Extension Sale
  Notice Period.




                                                            50
                                                                                                         008395
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 266 of 344 PageID 11243


            In the case of a Maturity Extension, each Holder of Notes other than Extension Sale Securities and the
  Class X Notes shall be entitled to receive an amount equal to the applicable Extension Bonus Payment. Holders of
  Preferred Shares shall not be entitled to receive any Extension Bonus Payment. The obligation to make any
  Extension Bonus Payment shall not be rated by the Rating Agencies. The Extension Bonus Payment shall be
  payable to any applicable qualifying beneficial owners who have provided the Trustee with an Extension Bonus
  Eligibility Certification. Extension Bonus Payments which are not available to be paid on a Payment Date in
  accordance with the priority of distributions on a Payment Date shall not be considered "due and payable"
  hereunder. The failure to pay any such Extension Bonus Payment on such date shall not be an Event of Default,
  unless the Issuer shall fail to pay in full such Extension Bonus Payment on the earlier of the Final Maturity Date and
  the date of redemption in full of the relevant Notes. Unpaid Extension Bonus Payments shall not accrue interest.
  Such amounts shall be paid to the accounts designated in the applicable Extension Bonus Eligibility Certification or,
  to the extent otherwise required by the rules of any applicable securities exchange or clearing agency, in a manner
  determined by the Issuer.

           Extension Procedure

            No later than three Business Days following receipt by the Trustee of the notice given by the Issuer of its
  election to extend the Revolving Period (the "Extension Notice"), the Trustee shall deliver the Extension Notice to
  all Holders of Notes (other than the Class X Notes) and the Preferred Shares Paying and Transfer Agent (for
  forwarding to the Holders of the Preferred Shares) and each Rating Agency (so long as any rated Notes are
  Outstanding), in the form set out in the Indenture, and shall request the Rating Condition for the Maturity Extension
  from S&P, if applicable. Any Holder of Notes (other than the Class X Notes) and Preferred Shares may give
  irrevocable notice (an "Extension Sale Notice") within 30 days after the Trustee has delivered the Extension Notice
  (the "Extension Sale Notice Period") of its intention to sell its Notes or Preferred Shares to an Extension
  Qualifying Purchaser in the case of a Maturity Extension. If the Holders of 100% of the Outstanding Aggregate
  Principal Amount of the Class A-1LA Notes have not delivered the Extension Sale Notice to the Trustee by the 20th
  calendar day after the date of the Extension Notice, the Trustee shall notify the Holders of the Class A-1LA Notes of
  the date on which the Extension Sale Notice Period shall end and include a statement to the effect that (i) no
  Extension Sale Notice delivered after the end of the Extension Sale Notice Period shall be effective and (ii) the Class
  A-1LA Notes for which no Extension Sale Notice has been delivered may be treated as Extension Sale Securities
  pursuant to clause (v) of the Extension Conditions (as a result of which the Class A-1LA Notes must be purchased
  by an Extension Qualifying Purchaser). Any Extension Sale Notice received by the Trustee after the Extension Sale
  Notice Period shall be disregarded and deemed not to have been given. No Holder of Notes or Preferred Shares that
  has not given such an Extension Sale Notice within the Extension Sale Notice Period shall be entitled to sell its
  Notes or Preferred Shares to an Extension Qualifying Purchaser in connection with the Maturity Extension. If
  clause (iii)(b)(A) of the Extension Conditions is not satisfied as of the applicable Extension Determination Date as
  determined by the Issuer (or its agent), the Trustee shall request the Rating Condition to be satisfied with respect to
  Moody's. On the applicable Extension Determination Date, the Issuer (or its agent) shall confirm (i) whether or not
  Extension Qualifying Purchasers for all Extension Sale Securities have been designated to purchase such Notes or
  Preferred Shares in compliance with all transfer restrictions in the Indenture and the legends on such Notes or
  Preferred Shares and all applicable laws, rules and regulations (including, without limitation, any rules, regulations
  and procedures of any securities exchange, self-regulatory organization or clearing agency), (ii) whether the
  requirements of clause (iii) of the Extension Conditions are satisfied as of the applicable Extension Determination
  Date and (iii) whether all other Extension Conditions can be satisfied as of the applicable Extension Effective Date.
  On each Extension Effective Date, the Maturity Extension shall become effective under the terms of the Indenture;
  provided that all Extension Conditions set forth above are satisfied. No later than two Business Days after each
  Extension Effective Date, the Trustee based on a determination made by the Issuer, at the expense of the Co-Issuers,
  shall deliver a notice to all Holders of Notes and the Preferred Shares Paying and Transfer Agent (for forwarding to
  the Holders of Preferred Shares), the Servicer, the Initial Purchaser, each Rating Agency (so long as any rated Notes
  are Outstanding) and the Irish Stock Exchange (if and for so long as any Class of Notes is listed thereon) confirming
  whether or not the Maturity Extension became effective. If the Maturity Extension became effective, the Issuer shall
  make any required notifications thereof to the Depositary for any Notes subject to the Maturity Extension. None of
  the Initial Purchaser, the Servicer or any of their respective Affiliates shall have any duty to act as an Extension
  Qualifying Purchaser.

  Additional Issuance



                                                           51
                                                                                                       008396
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 267 of 344 PageID 11244


            At any time during the Revolving Period, the Issuer, as applicable, may issue and sell Additional Preferred
  Shares and use the proceeds from such issuance and sale (net of any fees and expenses incurred in connection with
  the issuance thereof, including, without limitation, compensation payable to the Initial Purchaser or any placement
  agent for any services provided in connection therewith) to purchase additional eligible Portfolio Collateral (which
  may include eligible Portfolio Collateral purchased from any Servicer Entity on an arms-length transaction basis)
  (an "Additional Issuance"); provided that certain conditions are satisfied, including without limitation: (a) such
  Additional Issuance will be a percentage (the "Additional Issuance Percentage") specified by the Servicer, of the
  original issue price of the Preferred Shares issued and Outstanding on the date of the Additional Issuance; (b) such
  Additional Preferred Shares must be issued for a cash sales price (the net sale proceeds to be used to purchase
  eligible Portfolio Collateral (or, pending such applications, deposited into the Collection Account and held in
  Eligible Investments)); (c) the terms (other than the date of issuance, the issue price, the date from which dividends
  will accrue and similar matters) of such Preferred Shares must be identical to the terms of the applicable Class of
  Preferred Shares; (d) the Holders of Preferred Shares must be notified in writing 30 days prior to such issuance; (e)
  the Servicer must consent to such Additional Issuance; and (f) Initial Purchaser must be notified in writing at least
  30 days prior to such issuance.

           Any amendment to the Indenture, Issuer’s Memorandum of Association and Articles of Association or any
  other related documents required to provide for or facilitate such Additional Issuance will not require the consent of
  the Holders of Securities.

  Prescription

            Payment in respect of the Notes will cease to be due if not paid to the Holder due to insufficient
  instructions for a period of twenty years from the Relevant Date therefor. "Relevant Date" means the date on which
  the final payment in respect of the Notes first becomes due, except that if the full amount of the monies payable has
  not been duly received by the Paying Agent on or prior to such due date, it means the date on which such monies
  have been so received.

  Form, Transfer and Transfer Restrictions

            Upon issuance, the Notes of each Class sold to non-U.S. Persons (as defined in Regulation S under the
  Securities Act ("Regulation S")) (each, a "non-U.S. Person") in Offshore Transactions (as defined in Regulation S)
  in reliance on Regulation S, initially will be represented by a single, temporary global note in fully registered form
  without interest coupons (the "Temporary Regulation S Global Note"), which will be deposited with the Trustee
  as custodian for, and registered in the name of a nominee on behalf of The Depository Trust Company ("DTC") on
  behalf of Euroclear Bank, S.A./N.V., as operator of The Euroclear System ("Euroclear") and Clearstream Banking,
  société anonyme ("Clearstream").

            Subject to the receipt by the Trustee of a certificate in the form provided by the Indenture from the person
  holding such interest, a beneficial interest in the Temporary Regulation S Global Note may be exchanged for (i)
  after the 40th day after the later of the conclusion of the offering and the Closing Date (the "Exchange Date"), an
  interest in a permanent global note in fully registered form without coupons (the "Permanent Regulation S Global
  Note" and, together with the Temporary Regulation S Global Note, the "Regulation S Global Notes"), in an amount
  equal to the aggregate principal amount of such interest in the Temporary Regulation S Global Note or (ii) at any
  time for an interest in a Rule 144A Global Note (defined below), if a beneficial interest in a Regulation S Global
  Note will be transferred to a Qualified Institutional Buyer who is a U.S. Person (defined below), which note will be
  registered in the name of such person.
            Upon deposit of the Permanent Regulation S Global Note of a Class with the Trustee, as custodian for DTC
  or the common depository, as applicable, Euroclear or Clearstream, as the case may be, will credit each purchaser
  (or its agent or custodian) with a principal amount of Notes of such Class equal to the principal amount thereof for
  which it has paid. The Holder of the Regulation S Global Notes (which will be DTC or its nominee) shall be the
  only person entitled to receive payments in respect of the Notes represented by such Regulation S Global Notes, and
  the Co-Issuers will be discharged by payment to, or to the order of, such Holder of such Regulation S Global Notes
  in respect of each amount so paid. Each of the persons shown in the records of Euroclear or of Clearstream as the
  Holder of a particular principal amount of Regulation S Global Notes must look solely to Euroclear or Clearstream,
  as the case may be, for its share of each payment so made by the Co-Issuers to, or to the order of, the Holder of such



                                                          52
                                                                                                       008397
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 268 of 344 PageID 11245


  Regulation S Global Notes. No person other than the Holder of the Regulation S Global Notes shall have any claim
  against the Co-Issuers in respect of any payments due on the Regulation S Global Notes.
          Payments on the Regulation S Global Notes will be made pursuant to certain procedures established by
  DTC, provided that the final payment of principal and interest will be made upon presentation and endorsement of
  such Regulation S Global Notes at the office of a Paying Agent.
           Definitive fully registered notes ("Definitive Notes") will be issued and exchanged for each Permanent
  Regulation S Global Note within 30 days of the occurrence of any of the following: (i) the Notes or any of them
  become immediately due and payable following an Event of Default under the Indenture; (ii) either Euroclear or
  Clearstream is closed for business for a continuous period of 14 days (other than by reason of holiday, statutory or
  otherwise) or announces an intention permanently to cease business and no alternative clearance system satisfactory
  to the Trustee is available; or (iii) as a result of any amendment to, or change in, the laws or regulations of the
  Cayman Islands or of any authority therein or thereof having power to tax or in the interpretation or administration
  of such laws or regulations which becomes effective on or after the Closing Date, the Co-Issuers or the Paying
  Agents are or will be required to make any deduction or withholding from any payment in respect of the Notes
  which would not be required were the Notes in definitive registered form. Notwithstanding the foregoing, interests
  in any Temporary Regulation S Global Note or any definitive registered Note purchased by a non-U.S. Person in an
  Offshore Transaction in accordance with Regulation S may not be exchanged for a Definitive Note until receipt by
  the Trustee from the owner of such beneficial interest of a certificate in the form provided by the Indenture.
           Upon issuance, the Notes sold in the United States to Qualified Institutional Buyers will be issued in book-
  entry form ("Rule 144A Global Notes") only through the facilities of DTC. So long as DTC or its nominee is the
  registered Holder of the Rule 144A Global Notes, DTC or such nominee, as the case may be, will be considered the
  absolute owner or Holder of such the Notes represented by such Rule 144A Global Notes for all purposes under the
  Indenture and such Notes. DTC or such nominee, as the case may be, will be the only person entitled to receive
  payments in respect of the Notes represented by such Rule 144A Global Notes and the Co-Issuers will be discharged
  by payment to DTC or such nominee. Each of the persons shown in the records of DTC as the beneficial owner of a
  Rule 144A Global Note must look solely to DTC for its share of each payment made by the Issuer to DTC. No
  person other than DTC shall have any claim against the Co-Issuers in respect of any payment due under the Rule
  144A Global Notes.

           Payments on the Rule 144A Global Notes will be made in accordance with the established procedures of
  DTC and the Co-Issuers will have no liability therefor. In addition, no beneficial owner of an interest in a Rule
  144A Global Note will be able to exchange or transfer such interest except in accordance with the applicable
  procedures of DTC. None of the Issuer, the Co-Issuer, the Trustee, the Registrar or any Paying Agent will have any
  responsibility or liability for any aspect of the records relating to or payments made on account of beneficial
  ownership interests in the Rule 144A Global Notes or for maintaining, supervising or reviewing any records relating
  thereto.

           Definitive Notes will be issued and exchanged for each Rule 144A Global Note within 30 days of the
  occurrence of any of the following: (i) the Notes or any of them become immediately due and payable following an
  Event of Default under the Indenture; or (ii) DTC notifies the Issuer or the Trustee in writing that it is unwilling or
  unable to discharge properly its responsibilities as a depository with respect to the Rule 144A Global Notes or it
  ceases to be a "clearing agency" registered under the Exchange Act (defined below), and the Issuer and the Trustee
  are unable to locate a qualified successor within 90 days after such notice.
           Definitive Notes may be presented for registration of transfer (with the form of transfer endorsed thereon
  duly executed), at the office of the Registrar, without service charge but upon payment of any taxes and other
  governmental charges as described in the Indenture. Any registration of transfer will be effected upon the Trustee
  being satisfied with the documents of title and identity of the person making the request, upon their receipt of any
  applicable certificates and opinions relating to transfer restrictions, as described below, and subject to such
  reasonable regulations as the Issuer may from time to time agree with the Trustee, all as described in the Indenture.

            The Issuer has initially appointed the Trustee as Registrar. Definitive Notes may be presented for payment
  or for transfer or exchange at the offices of the Registrar's agent, JPMorgan Chase Bank, National Association, 4
  New York Plaza, ground floor, New York, New York 10004, Attention: WSS Window – WSS (Houston) –
  Rockwall CDO. The Issuer reserves the right to vary or terminate the appointment of the Registrar or to appoint


                                                           53
                                                                                                        008398
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 269 of 344 PageID 11246


  additional or other registrars or to approve any change in the office through which any Registrar acts, provided that
  there will at all times be an office or agent located in New York, New York at which the Definitive Notes may be
  presented for payment or for transfer or exchange.

           For so long as any Class of Notes is listed on the Irish Stock Exchange and the rules of such exchange shall
  so require, the Issuer will have a listing agent and a paying agent (which shall be the "Irish Paying Agent") for the
  Notes in Ireland and payments on such Notes may be effected through the Irish Paying Agent. In the event that the
  Irish Paying Agent is replaced at any time during such period, notice of the appointment of any replacement will be
  given to the Company Announcements Office of the Irish Stock Exchange.

           A beneficial interest in a Regulation S Global Note may only be transferred to (a) a non-U.S. Person in an
  offshore transaction (as defined in Regulation S) (an "Offshore Transaction") in accordance with Regulation S
  (and in accordance with certain certification requirements in the Indenture) or (b) after the Exchange Date, a person
  who takes delivery in the form of an interest in a Rule 144A Global Note and who delivers a written certification (in
  the form provided in the Indenture) to the effect that such person is a Qualified Institutional Buyer and is acquiring
  such interest for its own account (together with certain other requirements set forth in the Indenture). Upon any
  exchange of a portion of a Regulation S Global Note for a Definitive Note, the Trustee shall endorse such
  Regulation S Global Note to reflect the reduction of the principal amount evidenced thereby.

           Definitive Notes (or any interest therein) may only be transferred in accordance with the applicable laws of
  any state of the United States and (a) in a transaction exempt from the registration requirements of the Securities Act
  involving a Qualified Institutional Buyer who is a U.S. Person as transferee (in accordance with the certification
  requirements of the Indenture) or (b) to a person who takes delivery in the form of a beneficial interest in a
  Regulation S Global Note and in such case only upon receipt by the Trustee of a written certification from the
  transferor (in the form provided in the Indenture) to the effect that such transfer is being made to a non-U.S. Person
  in accordance with Regulation S. Upon any exchange of a Definitive Note for a beneficial interest in a Regulation S
  Global Note, the Trustee shall endorse such Regulation S Global Note to reflect the increase in the principal amount
  evidenced thereby.

           The Registrar for the Notes will not be required to accept for registration of transfer any Note except upon
  presentation of a certificate substantially in the form required by the Indenture representing that these restrictions on
  transfer have been complied with, and, if requested by the Issuer or the Trustee, an opinion of counsel in form and
  substance satisfactory to the Issuer or the Trustee to the effect that such transfer has been made in compliance with
  an applicable exemption from the registration requirements of the Securities Act and in accordance with any
  applicable securities laws of any state of the United States and any other jurisdiction. See "Delivery of the Notes;
  Transfer Restrictions; Settlement."

           No Note may be sold or transferred unless such sale or transfer will not constitute or result in a non-exempt
  prohibited transaction under ERISA or Section 4975 of the Code. In addition, no Class B-1L Note may be sold or
  transferred to any Plan, or to any person acting on behalf of or with "plan assets" of any Plan, including an insurance
  company general account, unless the purchaser or transferee is eligible for the exemptive relief available under
  PTCE 96-23, 95-60, 91-38, 90-1 or 84-14. See "Certain ERISA Considerations."

            In addition, sales or other transfers of the Notes may only be made to a purchaser or other transferee (other
  than a non-U.S. Person in an offshore transaction under Regulation S) that is a Qualified Purchaser in a sale or
  transfer that would not require the Co-Issuers to become subject to the requirements of the Investment Company Act
  and the Notes will bear a legend to this effect. See "Delivery of the Notes; Transfer Restrictions; Settlement."

            Each prospective purchaser will be deemed to (i) represent that such prospective purchaser is a Qualified
  Institutional Buyer and is purchasing or acquiring Notes solely for its own account or is a non-U.S. Person, (ii) that
  it and each account for which it is purchasing is purchasing a Class of Notes in at least the related minimum
  denomination, (iii) that it is a 'single beneficial owner' for purposes of Section 3(c)(1) of the Investment Company
  Act and (iv) have made the additional representations described under "Delivery of the Notes; Transfer Restrictions;
  Settlement."




                                                            54
                                                                                                         008399
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 270 of 344 PageID 11247


           DTC is a limited purpose trust company organized under the New York Banking Law, a "banking
  organization" within the meaning of the New York Banking Law, a member of the Federal Reserve System, a
  "clearing corporation" within the meaning of the New York Uniform Commercial Code and a "clearing agency"
  registered pursuant to Section 17A of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). DTC
  was created to hold securities for its participants (the "DTC Participants") and to facilitate the clearance and
  settlement of securities transactions between DTC Participants through electronic computerized book-entries,
  thereby eliminating the need for physical movement of certificates. DTC Participants include securities brokers and
  dealers, banks, trust companies and clearing corporations. Indirect access to the DTC system also is available to
  others such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship
  with a DTC Participant, either directly or indirectly ("Indirect Participants").

           Unless and until Definitive Notes are issued, all references to actions by Holders of the Rule 144A Global
  Notes holding through DTC will refer to actions taken by DTC upon instructions received from beneficial owners of
  the Rule 144A Global Notes through DTC Participants, and all references herein to payments, notices, reports,
  statements and other information to Holders of Rule 144A Global Notes will refer to payments, notices, reports and
  statements to DTC or its nominees, as the registered Holder of the Rule 144A Global Notes, for distribution to
  beneficial owners of Rule 144A Global Notes through DTC Participants in accordance with DTC procedures.

            Clearstream is incorporated under the laws of Luxembourg as a professional depository. Clearstream holds
  securities for its participating organizations ("Clearstream, Luxembourg Participants") and facilitates the
  clearance and settlement of securities transactions between Clearstream, Luxembourg Participants through
  electronic book-entry changes in accounts of Clearstream, Luxembourg Participants, thereby eliminating the need
  for physical movement of certificates. Clearstream provides to its Clearstream, Luxembourg Participants, among
  other things, services for safekeeping, administration, clearance and settlement of internationally traded securities
  and securities lending and borrowing. Clearstream interfaces with domestic markets in several countries. As a
  professional depository, Clearstream is subject to regulation by the Luxembourg Monetary Institute. Clearstream,
  Luxembourg Participants are recognized financial institutions around the world, including underwriters, securities
  brokers and dealers, banks, trust companies, clearing corporations and certain other organizations and may include
  the Initial Purchaser. Indirect access to Clearstream is also available to others, such as banks, brokers, dealers and
  trust companies that clear through or maintain a custodial relationship with a Clearstream, Luxembourg Participant,
  either directly or indirectly.

           Euroclear was created to hold securities for participants of Euroclear ("Euroclear Participants") and to
  clear and settle transactions between Euroclear Participants through simultaneous electronic book-entry delivery
  against payment, thereby eliminating the need for physical movement of certificates and any risk from lack of
  simultaneous transfers of securities and cash. Euroclear includes various other services, including securities lending
  and borrowing and interfaces with domestic markets in several countries generally similar to the arrangements for
  cross-market transfers with DTC described above. Euroclear is operated by Euroclear Bank S.A./N.V. (the
  "Euroclear Operator"), under contract with Euroclear Clearance System, S.C., a Belgian cooperative corporation
  (the "Cooperative"). All operations are conducted by the Euroclear Operator, and all Euroclear securities clearance
  accounts and Euroclear cash accounts are accounts with the Euroclear Operator, not the Cooperative. The
  Cooperative establishes policy for Euroclear on behalf of Euroclear Participants. Euroclear Participants include
  banks (including central banks), securities brokers and dealers and other professional financial intermediaries and
  may include the Initial Purchaser. Indirect access to Euroclear is also available to other firms that clear through or
  maintain a custodial relationship with a Euroclear Participant, either directly or indirectly.

           The Euroclear Operator is the Belgian branch of a New York banking corporation which is a member bank
  of the Federal Reserve System. As such, it is regulated and examined by the Board of Governors of the Federal
  Reserve System and the New York State Banking Department, as well as the Belgian Banking Commission.

            Securities clearance accounts and cash accounts with the Euroclear Operator are governed by the Terms
  and Conditions Governing Use of Euroclear and the related Operating Procedures of Euroclear and applicable
  Belgian law (collectively, the "Terms and Conditions"). The Terms and Conditions govern transfers of securities
  and cash within Euroclear, withdrawal of securities and cash from Euroclear, and receipts of payments with respect
  to securities in Euroclear. All securities in Euroclear are held on a fungible basis without attribution of specific
  certificates to specific securities clearance accounts. The Euroclear Operator acts under the Terms and Conditions



                                                          55
                                                                                                       008400
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 271 of 344 PageID 11248


  only on behalf of Euroclear Participants and has no record of or relationship with persons holding through Euroclear
  Participants.

  Option to Acquire Bond Insurance

           The Indenture will provide that Holders of any Class of Notes may elect to acquire bond insurance, a surety
  bond or similar credit enhancement supporting the payment of principal and/or interest on such Class of Notes, on
  terms and conditions acceptable to such Holders. Any Class of Notes subject to such enhancement will be
  designated as "Insured Notes" of such Class. Premiums for any such enhancement will be payable from amounts
  otherwise payable to such Class of Insured Notes or in such other manner chosen by such Holder. Any Insured
  Notes of a Class for substantially all other purposes will be treated as Notes of such Class, except that the issuer of
  the bond insurance policy, surety bond or other such credit enhancement will generally be deemed to be the Holder
  of the Notes of such Class enhanced by such entity and will in such capacity be entitled to exercise the rights
  otherwise exercisable by Holders of such Notes.

                                            SECURITY FOR THE NOTES

           The Notes will be secured by the Trust Estate. The Trust Estate will consist of substantially all property of
  the Issuer, including the Portfolio Collateral, the Collection Account, the Initial Deposit Account, the Loan Funding
  Account, the Expense Reimbursement Account and the Closing Expense Account.

  Portfolio Collateral—General

            The Portfolio Collateral (including Original Portfolio Collateral, Additional Portfolio Collateral and
  Substitute Portfolio Collateral) when purchased (or when committed to be purchased) by the Issuer, will consist of
  (I) United States dollar denominated commercial loans in registered form, including participation and assignment
  interests therein, collateralized loan obligations, including synthetic securities, of any corporation, partnership,
  limited liability company or trust, of the United States government or any agency or instrumentality thereof or of
  other sovereign issuers, which obligations:

           (a)      are "eligible assets" as defined in Rule 3a-7;

           (b)      except as described below, provide for periodic payments of interest thereon in cash no less
  frequently than semiannually;

           (c)      provide for a fixed amount of principal to be payable according to a fixed schedule or at maturity;

            (d)      are not items of Defaulted Portfolio Collateral, items of Equity Portfolio Collateral or a margin
  stock, or, except as described below, items of Credit Risk Portfolio Collateral;

           (e)      except as described below, are not zero-coupon bonds, bonds that provide for a combination of no
  coupon and a fixed coupon, step-up bonds (except for step-up bonds providing for the payment of current interest at
  a rate no less than 5% per annum or Collateral LIBOR, if floating rate), other than with respect to the Initial
  Portfolio Collateral on the Closing Date, Partial Deferred Interest Bonds (except for such bonds providing for the
  payment of current interest at a rate no less than 5% per annum or Collateral LIBOR, if floating rate);

           (f)      are not currently the subject of an Offer that would result in (i) the Issuer owning a security not
  meeting the requirements of Portfolio Collateral, not paying current interest, or, in the reasonable judgment of the
  Servicer, not expected to pay in full at maturity, or (ii) the Issuer receiving Eligible Investments or cash in a par
  amount less than that of the original security or the subject of an Exchange Offer;

            (g)      do not provide for conversion or exchange into equity capital at any time over their respective
  lives (other than the exercise of any warrant, profit participation or other equity-like interest which is a component
  of a Unit);




                                                           56
                                                                                                        008401
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 272 of 344 PageID 11249


            (h)      with respect to Portfolio Collateral which consists of Floating Rate Collateral, have an interest rate
  which adjusts periodically in accordance with changes in one or more established indices at least one of which is the
  London interbank offered rate for one-, two-, three- or six-month U.S. dollar deposits and which adjusts at least
  semiannually or, with respect to items of Fixed Rate Collateral, have an interest rate that remains constant until the
  maturity of such obligations or are Reset Debt Securities; provided that not more than 5.0% of the Aggregate
  Principal Amount of the Portfolio Collateral included in the Trust Estate may include items of Portfolio Collateral
  the interest rate on which adjusts in accordance with one or more indices that do not include the London interbank
  offered rate for one-, two-, three-, or six-month U.S. dollar deposits;

           (i)       have coupon or other payments that are not subject to U.S. withholding tax and are not at time of
  purchase subject to foreign withholding tax unless the issuer of the security is required to make "gross-up" payments
  sufficient to cause the net amount to be received on the debt obligations to equal the amount that would have been
  paid had no such withholding tax applied;

           (j)      mature on or before August 1, 2021 or, if a Maturity Extension as occurred, the then applicable
  Extended Final Maturity Date, except that up to 5.0% of the Aggregate Par Amount may mature after such date but
  before 5 years after such date; provided that, with respect to Portfolio Loans, no more than 3.0% of the Aggregate
  Par Amount may mature after August 1, 2021 or, if a Maturity Extension as occurred, the then applicable Extended
  Final Maturity Date, but before two years after such date and no Portfolio Loans may mature after two years after
  such date;

          (k)     the terms of which do not, unless they are Delayed Drawdown Loans or Revolving Loans, require
  the Holder to assume or otherwise undertake any funding obligations or liabilities (of a contingent nature or
  otherwise);

           (l)      are payable only in United States dollars;

           (m)      are not Current Pay Obligations

           (n)      are not Debt Securities;

            (o)      the S&P Rating of which does not include a subscript of "r", "t", "p", "pi" or "q" unless otherwise
  agreed to by Standard & Poor's in writing and a Moody's Rating that addresses the full amount of principal or
  interest indicated would be paid;

          (p)     and, during the Revolving Period, CLO Securities having a Moody's Rating of "Ba2" or higher
  and an S&P Rating of "BB" or higher and, after the Revolving Period are not CLO Securities;

           (q)       are not PIK Bonds which are currently deferring interest payments or receiving payments in-kind
  pursuant to the terms of the related Underlying Instrument; and

           (r)      satisfy, together with the other Portfolio Collateral to be concurrently included in the Trust Estate,
  the other applicable criteria set forth in the Indenture, including the ratings guidelines and guidelines concerning
  issuer concentration and industry concentration described below; or

          (II)       Synthetic Securities (as described herein); provided that the Servicer concludes, based on advice
  of counsel, that the Synthetic Securities are "eligible assets" for purposes of Rule 3a-7.

           Interests in commercial loans included in the Portfolio Collateral are referred to herein as "Portfolio
  Loans," and interests in collateralized loan obligations in the Portfolio Collateral are referred to herein as "CLO
  Securities." The Issuer may invest in participations ("Participations") in Portfolio Loans, or purchase assignments
  ("Assignments") of portions of Portfolio Loans.

           In addition, up to 20% of the Aggregate Par Amount may consist of Synthetic Securities. The purchase of
  Synthetic Securities may involve certain additional risks not present in the purchase of other Portfolio Collateral.



                                                            57
                                                                                                         008402
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 273 of 344 PageID 11250


  See "Special Considerations—Nature of Collateral Pledged to Secure the Notes; Ability to Obtain Additional
  Portfolio Collateral; Availability of Funds for Subordinate Payments" For purposes of the eligibility criteria and
  related tests, a Synthetic Security will generally be included as an item of Portfolio Collateral having the maturity,
  interest rate and other payment characteristics of the Synthetic Security and not of the Reference Obligation
  (including characterization as either an item of Fixed Rate Collateral or Floating Rate Collateral) and, with respect
  to all other characteristics, will be included as an item of Portfolio Collateral having the relevant characteristics of
  the related Reference Obligation and not of the Synthetic Security.

           Notwithstanding anything contained herein to the contrary, in no event may the Issuer acquire or dispose of
  any item of Portfolio Collateral or other eligible asset (as defined in Rule 3a-7) for the primary purpose of
  recognizing gains or decreasing losses resulting from market value changes.

            Notwithstanding the foregoing, if the Issuer or the Servicer has previously entered into a commitment to
  purchase an item of Portfolio Collateral to be included in the Trust Estate and at the time of such commitment such
  item of Portfolio Collateral complied with the definition of Portfolio Collateral, then the Issuer or Servicer may
  consummate the purchase of such item of Portfolio Collateral notwithstanding that such item of Portfolio Collateral
  fails to comply with the definition of Portfolio Collateral on the date of settlement.

           The Servicer may only direct the Trustee to sell an item of Portfolio Collateral that is the subject of an
  Offer or call for redemption, if together with its direction to sell such security, the Servicer certifies to the Trustee
  that the sales price for such Security is equal to or greater than 1% less than the price available pursuant to such
  Offer or call and such sale will be treated as if the Offer or call were consummated for purposes of determining the
  Collections for the Due Period relating to the date on which such sale occurs.

           The manner and timing for any purchase or sale of any item of Portfolio Collateral and the determination of
  when any such purchase or sale becomes effective for purposes of any calculations of the Overcollateralization Tests
  or other collateral criteria shall be set forth in the Indenture.

            If an item of Portfolio Collateral becomes subject to an Exchange Offer after it has been purchased by the
  Issuer, the Servicer will be permitted to take such action with respect to the Underlying Instrument or the issuer
  thereof as may be required to convert such item of Portfolio Collateral into an item of Equity Portfolio Collateral.

            Simultaneously with the issuance of the Notes, an Aggregate Principal Amount of Initial Portfolio
  Collateral securing the Notes at least equal to the Initial Portfolio Collateral Amount will be acquired or committed
  to be acquired by the Issuer from the net proceeds of the sale of the Notes and the Preferred Shares. The Issuer will
  also pledge the Deposit (consisting of cash deposited in the Initial Deposit Account in the approximate amount such
  that the Issuer can purchase or commit to purchase an Aggregate Principal Amount of Original Portfolio Collateral
  on or before November 1, 2006 (the "Effective Date"), at least equal the Required Portfolio Collateral Amount) to
  the Trustee on the Closing Date, which Deposit will be used to purchase Eligible Investments at the direction of the
  Issuer pending application to purchase or commit to purchase Portfolio Collateral on or before the Effective Date,
  subject to the requirements and restrictions set forth in the Indenture. A portion of the Initial Portfolio Collateral,
  and the remaining Portfolio Collateral may be, acquired from or through Bear Stearns, the Servicer or their affiliates,
  at negotiated prices acceptable to the Issuer and the Servicer or if purchased from the Servicer or its affiliates at
  prices determined in accordance with the procedures described under "Special Considerations—Potential Conflicts
  of Interest."

            The Issuer and the Servicer will seek to use the Deposit to purchase additional Original Portfolio Collateral
  prior to the Effective Date in accordance with the guidelines described herein and in the Indenture. If the Issuer and
  the Servicer are unable to use or commit to use the full amount of the Deposit on or prior to the Effective Date to
  purchase additional Original Portfolio Collateral having an Aggregate Principal Amount (without giving effect to
  any reductions of that amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to the Original Portfolio Collateral on or before the Effective Date) at least equal to
  the Required Portfolio Collateral Amount, the Issuer will be required to effect an Initial Deposit Redemption on the
  Initial Deposit Redemption Date as described herein except, if the amount of the Deposit not so used or committed
  does not exceed U.S.$2,000,000 in the aggregate, such amount will be transferred to the Collection Account as
  Collateral Principal Collections on the Effective Date.


                                                            58
                                                                                                         008403
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 274 of 344 PageID 11251


           If a Suspension Trigger Event is in effect, a majority of the Controlling Class may deliver notice to the
  Issuer directing the Issuer and the Servicer to suspend any purchases of additional items for inclusion in the Trust
  Estate as an item of Portfolio Collateral. Such suspension shall automatically terminate once a Suspension Trigger
  Event is no longer in effect.

  Criteria for Purchase and Substitution of Collateral

            The Issuer's entry into a commitment to purchase any additional collateralized loan obligations, synthetic
  securities and commercial loans after the Effective Date (each, an item of "Additional Portfolio Collateral") with
  Available Funds is subject to the limitations described under "Security for the Notes—Changes in Composition of
  Portfolio Collateral" and further is subject in each case to the following restrictions: (i) each of the
  Overcollateralization Tests is satisfied (provided that unscheduled principal proceeds may be used to purchase
  Additional Portfolio Collateral even if such tests are not satisfied, so long as the results of such tests would not be
  diminished) and (ii) the collateral criteria specified below are satisfied or the degree of compliance with such
  collateral criteria would not be diminished. In addition, during the Amortization Period, Collateral Principal
  Collections from any unscheduled prepayment may be used to purchase Additional Portfolio Collateral as described
  and meeting the requirements herein. The Issuer's entry into a commitment to purchase any substitute collateralized
  loan obligations, synthetic securities and commercial loans (each, an item of "Substitute Portfolio Collateral")
  with Collateral Disposition Proceeds during the Revolving Period is subject in each case to the following
  restrictions: (i) the Overcollateralization Tests and the collateral criteria specified herein are satisfied and the Interest
  Coverage Test (after the second Payment Date) for the most recent Payment Date was satisfied or (ii) if the
  Overcollateralization Tests and the collateral criteria specified below are not satisfied, the degree of compliance with
  such tests or criteria would not be diminished. In connection with a sale of an item of Credit Improved Portfolio
  Collateral after the Revolving Period or the receipt of Collateral Principal Collections in connection with an
  unscheduled prepayment after the Revolving Period, the Issuer may enter into commitments to apply such net
  disposition proceeds or such unscheduled prepayments (net of accrued interest and costs) to the purchase of
  Portfolio Loans either as Additional Portfolio Collateral or Substitute Portfolio Collateral. Substitute Portfolio
  Collateral may not be purchased with Collateral Disposition Proceeds from the sale of Defaulted Portfolio Collateral
  unless, after giving effect to such purchase, each of the Overcollateralization Tests is satisfied and the Interest
  Coverage Test for the most recent Payment Date was satisfied. The Issuer is not required, and may not be permitted
  under certain circumstances, to purchase or sell Portfolio Collateral and the rules described above are limited as set
  forth below under "—Changes in Composition of Portfolio Collateral."

           Notwithstanding the forgoing, if there is no appointment of a successor Servicer within 90 days after the
  resignation or termination of the Servicer, any sales or disposition of Portfolio Collateral shall be limited to Credit
  Risk Portfolio Collateral and Defaulted Portfolio Collateral; provided that such restriction on the sale or disposition
  of Portfolio Collateral shall not apply if the Portfolio Collateral is being liquidated in whole or in part in connection
  with an acceleration or early termination of the Notes.

           S&P CDO Monitor Test

           The "S&P CDO Monitor Test" will be satisfied if, after giving effect to the purchase or sale of an item of
  Portfolio Collateral (or both), as the case may be, (i) the S&P Loss Differential (defined below) of the Proposed
  Portfolio (defined below) is positive or (ii) the S&P Loss Differential of the Proposed Portfolio is greater than the
  S&P Loss Differential of the Current Portfolio (defined below). The S&P CDO Monitor Test is not applicable and
  does not have to be satisfied or maintained when reinvesting the proceeds of Defaulted Portfolio Collateral or Credit
  Risk Portfolio Collateral.

           The "S&P Loss Differential" at any time, is the rate calculated by subtracting the S&P Scenario Default
  Rate (defined below) from the S&P Break-Even Default Rate (defined below) at such time.

           The "S&P Scenario Default Rate" at any time, is an estimate of the cumulative default rate for the Current
  Portfolio or the Proposed Portfolio, as applicable, consistent with a "AAA" rating by S&P with respect to the Class
  A-1L Notes and the Class X Notes, a "AA" rating by S&P with respect to the Class A-2L Notes, a "A" rating by



                                                             59
                                                                                                             008404
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-31 Filed168 06/09/21 Page 275 of 344 PageID 11252


  S&P with respect to the Class A-3L Notes, a "A-" rating by S&P with respect to the Class A-4L Notes and a "BBB"
  rating by S&P with respect to the Class B-1L Notes, determined by application of the S&P CDO Monitor (defined
  below) at such time.

          The "S&P Break-Even Default Rate" at any time, is the maximum percentage of defaults which the
  Current Portfolio or the Proposed Portfolio, as applicable, can sustain, as determined by S&P through application of
  the S&P CDO Monitor which, after giving effect to S&P's assumptions on recoveries and timing and to the priority
  of payments, will result in sufficient funds remaining for the principal repayment of the Notes in full and the timely
  payment, as applicable, of interest on each Class of Notes as set forth in the Indenture.

           The "Current Portfolio" means the Pledged Securities in the Trust Estate immediately prior to the sale,
  maturity or other disposition of an item of Portfolio Collateral or immediately prior to the acquisition of an item of
  Portfolio Collateral, as the case may be.

           The "Proposed Portfolio" means the Aggregate Par Amount resulting from the sale, maturity or other
  disposition of an item of Portfolio Collateral or a proposed purchase of an item of Portfolio Collateral, as the case
  may be.

            The "S&P CDO Monitor" is a dynamic, analytical computer model developed by S&P and used to
  estimate default risk of items of Portfolio Collateral and provided to the Servicer and the Issuer on or before the
  Closing Date, as it may be modified by S&P from time to time in connection with its confirmation of the ratings of
  the Notes following the Closing Date. The S&P CDO Monitor calculates the cumulative default rate of a pool of
  Portfolio Collateral consistent with a specified benchmark rating level based upon S&P's proprietary corporate debt
  default studies. In calculating the S&P Scenario Default Rate, the S&P CDO Monitor considers each obligor's most
  senior unsecured debt rating, the number of obligors in the portfolio, the obligor and industry concentration in the
  portfolio and the remaining weighted average maturity of the Portfolio Collateral and calculates a cumulative default
  rate based on the statistical probability of distributions of defaults on the Portfolio Collateral.

           Moody's Asset Correlation Test and Weighted Average Rating Test

           The Moody's Asset Correlation Test and weighted average rating of the Portfolio Collateral will be
  calculated in accordance with the methodology prescribed by Moody's and more fully described in the Indenture.
  The MAC Test and "Weighted Average Rating Test" will be satisfied in accordance with the application of the
  Collateral Quality Matrix described below.

           The Moody's Asset Correlation ("MAC") Test (the "MAC Test") will be satisfied on each Measurement
  Date if the Moody's Correlation Factor on such Measurement Date (rounded up to the nearest whole number) is
  equal to or less than the designated Moody's Correlation Factor determined by application of the Collateral Quality
  Matrix. In connection with the MAC Test, the Moody's Correlation Factor is a single number determined in
  accordance with the correlation methodology provided to the Servicer and the Collateral Administrator by Moody's.

           Collateral Quality Matrix Tests

           Under the Indenture, the Servicer will be permitted to select from a table (that will be included in the
  Indenture, the "Collateral Quality Matrix"), a different group of thresholds for satisfying or otherwise determining
  the following tests:

           x        the Moody's Asset Correlation Test;

           x        the Minimum Average Recovery Rate Test;

           x        the Weighted Average Rating Test; and

           x        the Weighted Average Margin Test.



                                                          60
                                                                                                       008405
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 16806/09/21 Page 276 of 344 PageID 11253
Case 3:21-cv-00538-N Document 26-31 Filed


           Therefore, notwithstanding anything to the contrary described herein, after giving effect to the proposed
  purchase of any Portfolio Collateral, the minimum/maximum amounts required to satisfy each of such tests may
  vary from time to time. In determining whether the criteria set forth in the Collateral Quality Matrix are satisfied,
  the Servicer may use the Collateral Quality Formula (as set forth in the Indenture) to interpolate between values of
  such criteria or may use any other method that is agreed to by the Issuer and Moody's. Depending on the
  combination of thresholds in the Collateral Quality Matrix selected by the Servicer at any time, except as described
  below, the minimum required MAC Test can range from 3.0% to 4.0%; the maximum permitted weighted average
  rating factor prescribed by Moody's can range from 1500 to 2500; the minimum required average recovery rate
  prescribed by Moody's can range from 40.0% to 45.5% and the minimum Weighted Average Margin can range from
  1.50% to 3.00%.

            Each group of minimum/maximum amounts included in the Collateral Quality Matrix will include a
  combination of the minimum/maximum scores that are required to satisfy each of the Collateral Quality Matrix
  Tests. The Servicer may elect from time to time to have different combinations apply so long as (a) immediately
  after giving effect to the change in combinations, each of the applicable tests will be satisfied or not diminished and
  (b) the S&P CDO Monitor Test would have been satisfied as of the date of the most recent purchase or sale of an
  item of Portfolio Collateral had such test been calculated using the Current Portfolio, the Proposed Portfolio, and the
  S&P Scenario Default Rate that was in effect immediately prior to such purchase or sale, but using the S&P Break-
  Even Default Rate applicable to the Notes that would have been applicable after giving effect to the change in
  combinations. In no event will the Servicer be obligated to change the combinations contemplated by the Collateral
  Quality Matrix. Notwithstanding the foregoing, the combination of scores required to satisfy each of the Collateral
  Quality Matrix Tests may be changed if the Rating Condition is satisfied with respect to such change and, as a
  result, the minimum/maximum amounts may change as well.

           Weighted Average Margin Test

           The "Weighted Average Margin Test" will be determined by application of the Collateral Quality Matrix
  described above, after giving effect to any Coupon Adjustment.

            The "Weighted Average Margin" refers to the amount (rounded up to the nearest 0.001%) equal to (i) the
  sum of the products obtained by multiplying the margin over Collateral LIBOR on each item of Floating Rate
  Collateral (other than items of Defaulted Portfolio Collateral) as of the date of calculation (which will be determined
  for items of Floating Rate Collateral that do not bear interest based on Collateral LIBOR by expressing the current
  interest rate on such Floating Rate Collateral as a margin above or below three-month LIBOR on the date of
  determination, which margin will be expressed as a negative number if such current interest rate is lower than three-
  month LIBOR) by the Principal Balance of such item of Floating Rate Collateral (other than items of Defaulted
  Portfolio Collateral) as of such date, divided by (ii) the Aggregate Principal Amount of all such Floating Rate
  Collateral (other than items of Defaulted Portfolio Collateral) on such date.

            For purposes of calculating the Weighted Average Margin for any Delayed Drawdown Loan or Revolving
  Bank Loan, the principal balance representing the funded portion will be multiplied by the margin above Collateral
  LIBOR and the principal balance representing the unfunded portion will be multiplied by the commitment fee
  related thereto.

           If an item of Floating Rate Portfolio Collateral does not provide for Collateral LIBOR, the margin for this
  purpose shall be equal to the then applicable interest rate minus then current LIBOR. If an item of Floating Rate
  Portfolio Collateral has a Collateral LIBOR floor, the excess of such floor rate over Collateral LIBOR will be added
  to the margin above Collateral LIBOR for purposes of calculating the Weighted Average Margin of such item of
  Floating Rate Portfolio Collateral.

           Weighted Average Coupon Test

           The "Weighted Average Coupon Test" will be satisfied if, after the Effective Date, none of the Portfolio
  Collateral is Fixed Rate Portfolio Collateral or if, after giving effect to the proposed purchase of any Portfolio
  Collateral and after giving effect to any Coupon Adjustment, the Weighted Average Coupon is at least equal to 7.5%




                                                           61
                                                                                                       008406
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 16806/09/21 Page 277 of 344 PageID 11254
Case 3:21-cv-00538-N Document 26-31 Filed


  per annum as of the date of determination (or such lower per annum rate that the Rating Agencies have confirmed
  would not result in a withdrawal or downgrade of any of the then current ratings assigned by them to the Notes).

           The "Weighted Average Coupon" refers to the amount (rounded up to the nearest 0.001%) determined by
  summing the products obtained by multiplying, for each item of Fixed Rate Collateral then included in the Trust
  Estate (other than items of Defaulted Portfolio Collateral), the Principal Balance of such item of Portfolio Collateral
  and the stated rate of interest of such item of Portfolio Collateral and then dividing such sum by the Aggregate
  Principal Amount of all of the Fixed Rate Collateral included in the Trust Estate (other than items of Defaulted
  Portfolio Collateral) as of such date of determination.

           Minimum Average Recovery Rate Test. The Minimum Average Recovery Rate will be calculated in
  accordance with the methodology prescribed by Moody's and S&P and more fully described in the Indenture. The
  "Minimum Average Recovery Rate Test" with respect to Moody's, will be determined by application of the
  Collateral Quality Matrix described above and with respect to S&P, will be determined as set forth in the Indenture.

            Weighted Average Life Requirement. The "Weighted Average Life Requirement" will be satisfied on
  any date of determination if the Weighted Average Life on such date of all items of Portfolio Collateral is equal to or
  less than the number of years set forth in Schedule I to the Indenture opposite the period set forth in Schedule I to
  the Indenture in which such requirement is being measured or, in the case of a Maturity Extension, the Extended
  Weighted Average Life Date. Notwithstanding the foregoing, the Weighted Average Life may vary from the
  restrictions set forth in the Indenture if the Rating Agencies have confirmed such variance would not result in a
  withdrawal or downgrade of any of the then current ratings assigned by them to the Notes.

           The "Weighted Average Life" refers to the amount determined by summing the products obtained by
  multiplying, for each item of Portfolio Collateral (other than items of Defaulted Portfolio Collateral) then included
  in the Trust Estate, the Principal Balance of such item of Portfolio Collateral and the Average Life (as such term is
  defined below) of such item of Portfolio Collateral as of such date of determination and then dividing such sum by
  the Aggregate Principal Amount of all of the Portfolio Collateral (other than items of Defaulted Portfolio Collateral
  and Current Pay Obligations) included in the Trust Estate as of such date of determination. For any item of Portfolio
  Collateral, the "Average Life" shall be equal to the number of years obtained by dividing (a) the Principal Balance
  of such item of Portfolio Collateral into (b) the sum of the products obtained by multiplying (i) the amount of each
  of the remaining, required principal payments on such item of Portfolio Collateral by (ii) the number of years
  (calculated to the nearest one-twelfth) that will have elapsed between such date of determination and the making of
  such payment.

           Rating. After giving effect to the proposed purchase of any Portfolio Collateral: (i) at least 90% of the
  Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate must be obligations of issuers
  having at least one class of indebtedness actually rated by Moody's (either publicly or privately) and (ii) at least 90%
  of the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate must be obligations of issuers
  having at least one class of indebtedness actually rated by S&P (either publicly or privately).

           CCC/Caa Portfolio Collateral Limitation. The proposed purchase of any Portfolio Collateral may not
  increase the Aggregate Principal Amount of CCC/Caa Portfolio Collateral in the Trust Estate to more than 5.0% of
  the Aggregate Par Amount; provided that the Issuer may purchase CCC/Caa Portfolio Collateral which would
  increase the Aggregate Principal Amount of CCC/Caa Portfolio Collateral in the Trust Estate above 5.0% of the
  Aggregate Par Amount with the proceeds of CCC/Caa Portfolio Collateral; and provided further that no CLO
  Securities may be included in the determination of this CCC/Caa Portfolio Collateral Limitation.

           Limitation on Non-U.S. Debt. After giving effect to the proposed purchase of any Portfolio Collateral,

           (a) not more than 10% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors;

           (b) not more than 10% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in any single Group A Country;



                                                           62
                                                                                                        008407
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 16806/09/21 Page 278 of 344 PageID 11255
Case 3:21-cv-00538-N Document 26-31 Filed


           (c) not more than 5% of the Aggregate Par Amount included may consist of items of Portfolio Loans that
  are obligations of Permitted Non-U.S. Obligors in all Group B Countries;

           (d) not more than 2% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in any single Group B Country;

           (e) not more than 2.5% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in all jurisdictions that are not Group A Countries or Group B
  Countries;

           (f) not more than 1% of the Aggregate Par Amount may consist of items of Portfolio Loans that are
  obligations of Permitted Non-U.S. Obligors in any single jurisdiction that is not a Group A Country or Group B
  Country; and

          (g) no Portfolio Collateral may consist of CLO Securities that are obligations of Non-U.S. Obligors.

            Issuer Limitation. (i) After giving effect to the proposed purchase of any Portfolio Loan, no more than
  1.50% of the Aggregate Par Amount may represent obligations of any single obligor, provided that obligations of
  not more than five obligors of Portfolio Loans may represent no more than 2.00% of the Aggregate Par Amount and
  (ii) after giving effect to the proposed purchase of any CLO Security, no more than 2.75% of the Aggregate Par
  Amount may represent obligations of any single obligor.

           Industry Category Concentration. (i) No more than 8% of the Aggregate Par Amount is in any one
  Standard & Poor's Industry Category; provided, however, in the case of three (3) Standard & Poor's Industry
  Categories, 12% of the Aggregate Par Amount may consist of items of Portfolio Collateral that are obligations of
  obligors in any one Standard & Poor's Industry Category, and (ii) no more than 32% of the Aggregate Par Amount
  may consist of items of Portfolio Collateral that are obligations of obligors in any three Standard & Poor's Industry
  Categories.

           Limitation on Fixed Rate Collateral. After giving effect to the proposed purchase of any Portfolio
  Collateral, no more than 5% of the Aggregate Par Amount may bear interest at a fixed rate.

          Limitation on Portfolio Loans. After giving effect to the proposed purchase of any Portfolio Collateral,

          (a) at least 70% of the Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate
  must be Portfolio Loans (including Synthetic Securities, the Reference Obligations of which are loans); and

           (b) not more than 10% of the Aggregate Principal Amount of the Portfolio Collateral included in the Trust
  Estate may be Portfolio Loans that are not Senior Secured Loans (including Synthetic Securities, the Reference
  Obligations of which are loans).

          Limitation on CLO Securities. After giving effect to the proposed purchase of any Portfolio Collateral,

          (a) not more than 30% of the Aggregate Par Amount may be CLO Securities;

          (b) not more than 10% of the Aggregate Par Amount may consist of CLO Securities that have a Moody's
  Rating below "Baa3" or an S&P Rating below "BBB-", provided that not more than 2.0% of the Aggregate Par
  Amount may consist of a single CLO Security with such ratings;

          (c) not more than 4.0% of the Aggregate Par Amount may consist of CLO Securities of a single manager
  which shall not be any of the Servicer Entities; and

            (d) not more than 5.0% of the Aggregate Par Amount may consist of CLO Securities managed by any of
  the Servicer Entities; provided that not more than 1.5% of the Aggregate Par Amount may consist of CLO Securities
  of a single issuer serviced or managed by the Servicer;



                                                          63
                                                                                                      008408
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 16806/09/21 Page 279 of 344 PageID 11256
Case 3:21-cv-00538-N Document 26-31 Filed


  provided, that no CLO Securities may be purchased after August 1, 2009, unless an Extension shall occur in which
  case CLO Securities may be purchased during the full period of such Extension in accordance with all the criteria
  and restrictions provided herein that are applicable during the Revolving Period.

          Limitations on Step-Up Bonds. After giving effect to the proposed purchase of any Portfolio Collateral, no
  more than 5% of the Aggregate Par Amount may include step-up bonds.

           Limitation on Semiannual Portfolio Collateral. After giving effect to the proposed purchase of any
  Portfolio Collateral, no more than 5% of the Aggregate Par Amount may include items of Portfolio Collateral that
  provide for the periodic payment in cash of interest less frequently than quarterly, but not less frequently than
  semiannually.

           Limitation on Participations, Synthetic Securities and Non-U.S. Portfolio Loans. After giving effect to the
  proposed purchase of any Substitute Portfolio Collateral or Additional Portfolio Collateral, no more than 20% of the
  Aggregate Par Amount may be Participations, Synthetic Securities, securities lending agreements or Portfolio Loans
  that are obligations of non-U.S. entities which are not in a Group A Country. Further, no Participation may be
  purchased from any Selling Institution (including for this purpose the seller of any participation and the seller of any
  sub-participation) rated below "A" by S&P or "A2" by Moody's. In addition, the table below generally describes
  limitations on (i) the percentage of the Aggregate Par Amount which consist of Synthetic Securities related to the
  long-term debt rating of the Synthetic Security Counterparty, (ii) the percentage of the Aggregate Par Amount which
  consists of Participations related to the long-term debt rating of the related Selling Institution, and (iii) the
  limitations on the percentage of the Aggregate Par Amount which consists of Participations and Synthetic Securities
  in the aggregate related to the long-term debt rating of the Selling Institution or Synthetic Security Counterparty, as
  the case may be.

                                       Individual Synthetic Individual Participation Aggregate Synthetic
                                      Security Counterparty Selling Institution Limit Security Counterparty
                    Rating                    Limit                                  and Participation Selling
                 (S&P/Moody's)                                                           Institution Limit
                    AAA/Aaa                  20.0%                   20.0%                    20.0%
                    AA+/Aa1                  10.0%                   10.0%                    20.0%
                    AA/Aa2                   10.0%                   10.0%                    17.5%
                    AA-/Aa3                  10.0%                   10.0%                    15.0%
                     A+/A1                    5.0%                    5.0%                    10.0%
                     A/A2                     5.0%                    5.0%                     7.5%


  provided, that no more than 3% of the Aggregate Par Amount may be Synthetic Securities consisting of Default
  Swaps. For purposes of the foregoing, the limitations shall be calculated separately for each of Standard & Poor’s
  and Moody’s and each such limitation must be satisfied.

           Original Issue Size. After giving effect to the proposed purchase of any Portfolio Collateral, at least 80% of
  the Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate will be Portfolio Loans that
  are part of a senior credit facility whose aggregate original principal amount (whether or not funded and including
  all tranches thereunder) is not less than U.S.$100,000,000. No item of Portfolio Collateral included in the Trust
  Estate will be CLO Securities that are part of an issuer's aggregate issuance whose aggregate original principal
  amount (including all tranches thereunder) is less than U.S.$100,000,000. No item of Portfolio Collateral included
  in the Trust Estate will be Portfolio Loans that are part of a senior credit facility whose aggregate original principal
  amount (whether or not funded and including all tranches thereunder) is less than $50,000,000.

           Delayed Drawdown Loans and Revolving Loans. After giving effect to the proposed purchase of any
  Portfolio Collateral, no more than 5% of the Aggregate Par Amount may consist of Delayed Drawdown Loans and
  no more than 7.5% of the Aggregate Par Amount may consist of Revolving Loans; provided that no more than 10%
  of the Aggregate Par Amount may consist of Delayed Drawdown Loans and Revolving Loans in the aggregate.




                                                           64
                                                                                                        008409
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 16806/09/21 Page 280 of 344 PageID 11257
Case 3:21-cv-00538-N Document 26-31 Filed


           A Delayed Drawdown Loan will not be eligible for purchase by the Issuer for inclusion in the Trust Estate
  unless the agreement or instrument that governs the rights and obligations of the related borrower and lender or
  lenders provides (i) that advances may be made for a period not to exceed one (1) year from the date of origination
  of the Delayed Drawdown Loan and in any event before the end of the Revolving Period; (ii) for a maximum
  amount that can be borrowed from the Issuer on one or more specified borrowing dates; (iii) that funds borrowed
  from the Issuer and subsequently repaid may not be reborrowed and (iv) that the borrower is entitled to such
  additional advances only upon the achievement of financial performance or other objective criteria established at
  origination and set forth in such credit agreement.

           In addition, simultaneously with the Issuer's purchase of any Delayed Drawdown Loan or Revolving Loan,
  the Issuer is required to deposit into the Loan Funding Account the full amount of any advances or delayed draws
  that may be required of the Issuer thereunder and principal repaid under any Revolving Loan is required to be
  deposited in the Loan Funding Account to the extent the Issuer's obligation to fund any future advances has not been
  irrevocably reduced.
          Debtor-in-Possession Financings. After giving effect to the proposed purchase of any Portfolio Collateral,
  no more than 5% of the Aggregate Par Amount may consist of DIP Loans. Any such items of Portfolio Collateral
  must be assigned a formal or estimated rating by Moody's and S&P.
          Collateral Obligations Loaned under Securities Lending Agreements. No more than 15% of the Aggregate
  Par Amount may include Portfolio Collateral subject to any securities lending agreement as set forth in the
  Indenture.
           PIK Bonds. No more than 30% of the Aggregate Par Amount may consist of PIK Bonds.
           No Event of Default. No Event of Default shall have occurred and be continuing.
  Changes in Composition of Portfolio Collateral
            The Portfolio Collateral may be retired prior to their respective final maturities, as a result of, among other
  things, the existence and frequency of exercise of any optional or mandatory redemption features of such securities.
  Subject to the terms of the Servicing Agreement and the Indenture, the Servicer is also permitted to direct the
  Trustee to sell (i) any Defaulted Portfolio Collateral and (ii) any Equity Portfolio Collateral.
            In addition, subject to the terms of the Servicing Agreement and the Indenture, including the restrictions
  described herein, the Servicer may, at any time during the life of the Notes, direct the Trustee to dispose of one or
  more items of Portfolio Collateral in cases where (i) an item of Portfolio Collateral is, in the Servicer's sole
  judgment (which judgment shall not be questioned as a result of subsequent events), likely to decline in credit
  quality and, with the passage of time, become an item of Defaulted Portfolio Collateral; provided, that in forming
  such judgment an increase in credit spread or a decrease in Market Value of such item of Portfolio Collateral may
  only be utilized as corroboration of other bases of such judgment ("Credit Risk Portfolio Collateral") or (ii) an
  item of Portfolio Collateral has, in the Servicer's sole judgment, improved in credit quality or otherwise satisfies the
  Credit Improved Criteria (subject to the proviso thereof); provided, that in forming such judgment a reduction in
  credit spread or an increase in Market Value of such item of Portfolio Collateral may only be utilized as
  corroboration of other bases of such judgment ("Credit Improved Portfolio Collateral"). Notwithstanding
  anything to the contrary stated herein, if any item of Portfolio Collateral is to be purchased with the Collateral
  Disposition Proceeds of one or more assets that are not Credit Risk Portfolio Collateral, Defaulted Portfolio
  Collateral, Portfolio Collateral Sold pursuant to a Portfolio Improvement Exchange or Portfolio Collateral that has
  become subject to withholding tax, the purchase of the proposed item of Portfolio Collateral must (i) restore
  compliance with the collateral criteria described above, the Interest Coverage Test or the Overcollateralization Tests
  (or bring the total Portfolio Collateral closer to compliance with any such test or limitation) not then satisfied or (ii)
  on a net basis improve the quality of the Portfolio Collateral as measured by such collateral criteria, Interest
  Coverage Test or Overcollateralization Tests and (iii) in the case of each of clause (i) and (ii) without causing any
  other collateral criteria, Interest Coverage Test or Overcollateralization Test to be violated or significantly increase
  the likelihood of such violation in the future.
          In determining whether any Portfolio Collateral is likely to decline in credit quality and, with the passage of
  time become Defaulted Portfolio Collateral, the Servicer may, in its sole judgment, consider any relevant factor,



                                                            65
                                                                                                          008410
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 16806/09/21 Page 281 of 344 PageID 11258
Case 3:21-cv-00538-N Document 26-31 Filed


  including (without limitation) whether any of the Credit Risk Criteria exist. Notwithstanding the foregoing, the
  existence or absence of any particular factor shall not require or prevent the Servicer's determination that any
  Portfolio Collateral is likely to decline in credit quality and, with the passage of time, become Defaulted Portfolio
  Collateral; provided that in forming such determination an increase in credit spread or a decrease in Market Value of
  such item of Portfolio Collateral may only be used as corroboration of other bases for such determination.
  Substitute Portfolio Collateral may not be purchased with Collateral Disposition Proceeds from the sale of Defaulted
  Portfolio Collateral unless, after giving effect to such purchase, each of the Overcollateralization Tests is satisfied
  and the Interest Coverage Test for the most recent Payment Date was satisfied.
           In determining whether any Portfolio Collateral meets the definition of Credit Improved Portfolio
  Collateral, the Servicer may, in its sole judgment, consider any relevant factor, including (without limitation)
  whether any of the Credit Improved Criteria exist. Notwithstanding the foregoing, the existence or absence of any
  particular factor shall not require or prevent the Servicer's determination that any Portfolio Collateral has a market
  price that is greater than the price that is warranted by its terms and credit characteristics; provided, that in forming
  such judgment a reduction in credit spread or an increase in Market Value of such item of Credit Improved Portfolio
  Collateral may only be utilized as corroboration or other bases for such judgment.

            Subject to the Sale Restriction Condition, Credit Risk Portfolio Collateral may be sold at any time. In
  connection with a sale of an item of Credit Improved Portfolio Collateral during the Revolving Period, the Servicer
  (x) is required to identify in writing before the sale one or more specific manners in which it will be able, in
  accordance with the requirements of the Indenture, to cause the Issuer to apply the Collateral Disposition Proceeds
  of such sale (net of accrued interest and costs) to the purchase of Substitute Portfolio Collateral having an Aggregate
  Principal Amount equal to or greater than the Principal Balance of such item of Credit Improved Portfolio Collateral
  by the end of the immediately succeeding Due Period (it being understood that such identification shall not be
  considered a requirement or an assurance that my specific purchase will be consummated) and (y) is required to
  certify that it reasonably believes at the time of such sale that, after giving effect to such sale and subsequent
  purchase, either (i) the Overcollateralization Tests and all other criteria for the purchase of Portfolio Collateral are
  satisfied or (ii) if one or more of such tests or criteria is not satisfied, the degree of compliance with such test or
  criteria would not be diminished. Notwithstanding the foregoing, any Portfolio Collateral may also be sold upon the
  advice of an opinion of counsel that such item of Portfolio Collateral is, or may become, subject to a withholding or
  other similar tax. Notwithstanding anything to the contrary stated herein, the Servicer may direct the sale of an item
  of Portfolio Collateral that was CCC/Caa Portfolio Collateral or Discount Portfolio Collateral at the time of purchase
  only if it constitutes Credit Risk Portfolio Collateral or Defaulted Portfolio Collateral, is sold in connection with the
  Optional Redemption of Notes in whole or if the Servicer reasonably expects that the sale and any related purchase
  of Substitute Portfolio Collateral will restore compliance with any of the Interest Coverage Test, the collateral
  criteria described above or the Overcollateralization Tests that would be failed or not satisfied in the absence of such
  sale and purchase.
            During any period after the first Due Period (x) with respect to sales of Credit Risk Portfolio Collateral, if
  the rating of the Class A-1LA Notes, the Class A-1LB Notes or the Class A-2L Notes has been downgraded at least
  one rating sub-category by Moody's (and has not been restored) or the rating of any of the Class A-3L Notes, the
  Class A-4L Notes or the Class B-1L Notes has been downgraded by at least two rating sub-categories by Moody's
  (and has not been restored to a rating no more than one rating sub-category below the original rating of such Class of
  Notes), or if the Class A Overcollateralization Ratio is less than 90% of the Class A Overcollateralization
  Percentage, or (y) with respect to sales of Credit Improved Portfolio Collateral, if the rating of the Class A-1L
  Notes, the Class A-1LB Notes or the Class A-2L Notes has been downgraded at least one rating sub-category by
  Moody's (and has not been restored) or the rating of any of the Class A-3L Notes, the Class A-4L Notes or the Class
  B-1L Notes has been downgraded by at least two rating sub-categories by Moody's (and has not been restored to a
  rating no more than one rating sub-category below the original rating of such Class of Notes) (each applicable
  condition described in clauses (x) and (y), a "Sale Restriction Condition"), the Issuer is required to send a notice to
  the Trustee and the Holders of the Notes to the effect that for so long as the applicable Sale Restriction Condition
  exists, unless the Holders of at least 60% in Aggregate Principal Amount of the Notes elect to retain the guidelines
  in effect on the Closing Date for sales of an item of Credit Risk Portfolio Collateral or Credit Improved Portfolio
  Collateral, as applicable, (i) no item of Credit Risk Portfolio Collateral may be sold unless (A) the rating of the
  obligor or of any debt or securities issued by the obligor under such an item of Credit Risk Portfolio Collateral has
  been lowered, withdrawn or put on any "credit watch" list (or similar list) with negative implications by S&P,
  Moody's or Fitch, or (B) such an item of Credit Risk Portfolio Collateral satisfies the Credit Risk Criteria and not


                                                            66
                                                                                                         008411
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 16806/09/21 Page 282 of 344 PageID 11259
Case 3:21-cv-00538-N Document 26-31 Filed


  objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within forty-five (45)
  days of the date of such notice; provided that in making such determination to sell an item of Credit Risk Portfolio
  Collateral, an increase in credit spread or a decrease in Market Value of such item of Credit Risk Portfolio Collateral
  may only be used as corroboration of other bases for such determination or (ii) no item of Credit Improved Portfolio
  Collateral may be sold unless such item of Credit Improved Portfolio Collateral satisfies the Credit Improved
  Criteria and not objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within
  forty-five (45) days of the date of such notice; provided, that in making such determination to sell such item of
  Credit Improved Portfolio Collateral, a reduction in credit spread or an increase in Market Value of such item of
  Credit Improved Portfolio Collateral may only be utilized as corroboration or other bases for such judgment.
            During the Due Periods relating to the Revolving Period, and under certain circumstances during the
  Amortization Period as described below, certain Collections identified above under "Description of the Notes—
  Payments on the Notes; Priority of Distributions" will be used to purchase Additional Portfolio Collateral as
  described below subject to satisfaction or, in certain cases, maintenance of the Overcollateralization Tests and the
  collateral criteria described herein and satisfaction of the Interest Coverage Test (after the second Payment Date) for
  the most recent Payment Date as more specifically set forth in the Indenture.

            During any period when certain Collections are to be used to purchase Additional Portfolio Collateral, the
  Servicer generally will have the authority to commit to a purchase of such Additional Portfolio Collateral upon the
  receipt (actual or scheduled) in the Collection Account of Collections of an amount at least equal to the Periodic
  Reserve Amount with respect to the relevant Payment Date. For purposes of this calculation, Collections will be
  deemed to include, as of any date of determination, the sum of 100% of all cash collections actually received in
  respect of the Portfolio Collateral as of such date of determination and 100% of all distributions scheduled or
  otherwise reasonably expected to be received in respect of the Portfolio Collateral (other than any items of Defaulted
  Portfolio Collateral or Equity Portfolio Collateral) during the period from such date of determination until the end of
  the applicable Due Period. In addition, the Indenture will permit the Servicer or the Issuer to direct the Trustee to
  deposit or retain in the Collection Account after the relevant Payment Date amounts that are to be used to purchase
  Additional Portfolio Collateral or Substitute Portfolio Collateral as long as such amounts are held in Eligible
  Investments pending such use to purchase Additional Portfolio Collateral or Substitute Portfolio Collateral and are
  used to purchase Additional Portfolio Collateral or Substitute Portfolio Collateral meeting the specified requirements
  no later than the last day of the Due Period relating to the Payment Date next following such Payment Date.

            In connection with a sale of an item of Credit Improved Portfolio Collateral after the Revolving Period or
  the receipt of Collateral Principal Collections due to an unscheduled prepayment after the Revolving Period, the
  Servicer may enter into commitments to apply such Collateral Disposition Proceeds or such unscheduled
  prepayments (net of accrued interest and costs) to the purchase of Portfolio Loans as either Additional Portfolio
  Collateral or Substitute Portfolio Collateral having an Aggregate Principal Amount equal to or greater than the
  Principal Balance of the original item of Portfolio Collateral within 90 days of receipt of such proceeds, so long as
  the Servicer certifies as of the date of purchase that it reasonably believes at the time of such commitment that, after
  giving effect to such sale and subsequent purchase, (A) each of the Overcollateralization Tests and the other
  collateral criteria described herein would be satisfied and the Interest Coverage Test was satisfied for the most recent
  Payment Date, (B) such Portfolio Loan to be purchased has a Moody's Rating equal to or higher than the Moody's
  Rating of the original item of Portfolio Collateral, (C) such Portfolio Loan to be purchased has an S&P Rating equal
  to or higher than the S&P Rating of the original item of Portfolio Collateral, (D) such Portfolio Loan to be purchased
  has a stated maturity on or prior to the final maturity of such original item of Portfolio Collateral, (E) the Weighted
  Average Life of the Portfolio Collateral would not be increased and (F) neither Rating Agency has reduced or
  withdrawn (and not restored) the rating assigned by it on the Closing Date to any Class of Notes.

           No purchase of Additional Portfolio Collateral or Substitute Portfolio Collateral will be permitted during
  the continuance of an Event of Default.

          No acquisition or disposition of any item of Portfolio Collateral or other eligible asset (as defined in Rule
  3a-7) will be permitted for the primary purpose of recognizing gains or decreasing losses resulting from market
  value changes. In addition, the Issuer may not dispose of any item of Portfolio Collateral unless such disposition is
  made on an "arm's-length basis" for fair market value (as determined at the time the Issuer first enters into a binding
  commitment to dispose of such item of Portfolio Collateral). Any disposition of Portfolio Collateral will be
  conducted in accordance with the requirements of the Servicing Agreement and, if effected with the Servicer, the


                                                           67
                                                                                                        008412
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 16806/09/21 Page 283 of 344 PageID 11260
Case 3:21-cv-00538-N Document 26-31 Filed


  Co-Issuers, the Trustee or any of their affiliates, will be effected in a secondary market transaction on terms as
  favorable to the holders of the Notes as would be the case if such person were not so affiliated. In the event of an
  Optional Redemption, or Tax Event Redemption, the Servicer may direct the Trustee to sell certain Portfolio
  Collateral without regard to the foregoing limitations (except for the limitation that no Portfolio Collateral be
  disposed of for the primary purpose of recognizing gains or decreasing losses resulting from market value changes);
  provided that (i) the proceeds therefrom will be at least sufficient to pay certain expenses and other amounts and
  redeem in whole but not in part all Notes to be redeemed simultaneously; and (ii) such proceeds are used to make
  such a redemption. See "Description of the Notes-Optional Redemption," "Tax Event Redemption" and "Special
  Redemption."

           The Servicer will select the Initial Portfolio Collateral and will be responsible for monitoring the items of
  Portfolio Collateral that at any time are included in the Trust Estate, selecting Additional Portfolio Collateral and
  Substitute Portfolio Collateral and effecting additions and substitutions. Any addition or substitution of an item of
  Portfolio Collateral by the Servicer shall be in accordance with the applicable requirements provided in the
  Servicing Agreement.

  Accounts

            All Collections will be remitted to the Collection Account and will be available, to the extent described
  herein, for application in the manner and for the purposes described herein. Funds held in the Collection Account
  that are not used to purchase or committed to use to purchase Additional Portfolio Collateral or Substitute Portfolio
  Collateral will be held by the Trustee, as directed by the Servicer, as soon as practicable in Eligible Investments. All
  Eligible Investments in the Collection Account must mature on or before the Business Day prior to the next Payment
  Date. The Trustee may establish any number of sub-accounts to the Collection Account for its convenience in
  administering the accounts and the Trust Estate.

            All cash pledged to the Trustee on the Closing Date which is to be used to purchase additional Original
  Portfolio Collateral on or before the Effective Date will be deposited into the Initial Deposit Account. Funds held in
  the Initial Deposit Account pending use to purchase additional Original Portfolio Collateral will be held by the
  Trustee, as directed by the Servicer, in Eligible Investments. Eligible Investments in the Initial Deposit Account are
  to mature no later than the Business Day prior to the date on which such funds are to be invested in additional
  Original Portfolio Collateral; provided that, to the extent the Deposit in the Initial Deposit Account is not so used or
  committed to be used on or before the Effective Date such unused amount will be applied to effect an Initial Deposit
  Redemption of the Class A-1LA Notes and the Class X Notes, in the order described herein, or deposited in the
  Collection Account as described herein.

           If, at any time on or after the Effective Date, the Aggregate Principal Amount of the Portfolio Collateral
  (without giving effect to any reductions of that amount that may have resulted from scheduled principal payments,
  principal prepayments or dispositions made with respect to the Original Portfolio Collateral on or prior to such time)
  exceeds the Required Portfolio Collateral Amount and there are funds remaining from the Deposit held in the Initial
  Deposit Account, the Servicer may direct the Trustee to transfer up to the lesser of U.S.$1,000,000 and 25% of such
  funds to the Collection Account as additional Collateral Interest Collections; provided that the Overcollateralization
  Tests and the collateral criteria described herein are satisfied and the Interest Coverage Test for the most recent
  Payment Date was satisfied. The remainder of the Deposit shall be use to purchase Portfolio Collateral, as directed
  by the Servicer.

           An Expense Reimbursement Account of U.S.$50,000 will be established by the Issuer and pledged to the
  Trustee for the payment of Issuer administrative expenses which become due and must be paid between Payment
  Dates. Any amounts withdrawn from the Expense Reimbursement Account will be reimbursed on each Payment
  Date in accordance with the priority of the distribution provisions described herein. Funds held in the Expense
  Reimbursement Account will be held by the Trustee, as directed by the Servicer, in Eligible Investments. Eligible
  Investments in the Expense Reimbursement Account are to mature on or before the date on which such funds are
  expected to be used by the Issuer for the payment of expenses.

          A Closing Expense Account will be established by the Trustee. From the Closing Date to the Payment
  Date occurring in November 2006 (or February 2007, to the extent unpaid expenses are identified to the Trustee),
  funds deposited in the Closing Expense Account will be used to pay the fees, commissions and expenses associated


                                                           68
                                                                                                        008413
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 16806/09/21 Page 284 of 344 PageID 11261
Case 3:21-cv-00538-N Document 26-31 Filed


  with the issuance of the Notes. Funds held in the Closing Expense Account will be held by the Trustee, as directed
  by the Servicer, in Eligible Investments. On the Payment Date occurring in November 2006 (or February 2007, to
  the extent unpaid expenses are identified to the Trustee), any remaining funds in the Closing Expense Account (not
  being held for a pre-approved closing expense) will be transferred to the Collection Account and applied as
  Collateral Interest Collections.

           A Reserve Account will be established by the Trustee for the benefit of the Noteholders and the other
  secured parties under the Indenture, over which the Trustee shall have exclusive control and the sole right of
  withdrawal at the direction of the Servicer. On the Closing Date, the Trustee, at the direction of the Issuer, shall
  deposit into the Reserve Account approximately $1,600,000 from the net proceeds of the Offering. Amounts on
  deposit in the Reserve Account shall be held in Eligible Investments in accordance with the Indenture.

           A Loan Funding Account will be established by the Issuer with the Trustee into which an amount equal to
  the Issuer's commitment to make or otherwise fund advances related to the Delayed Drawdown Loans and the
  Revolving Loans will be deposited. Such amount will be reduced upon a sale in whole or in part of such Delayed
  Drawdown Loan or Revolving Loan as prescribed in the Indenture. Funds held in the Loan Funding Account will
  be held by the Trustee, as directed by the Servicer, in Eligible Investments. Eligible Investments in the Loan
  Funding Account are required to mature no later than one Business Day after the date such Eligible Investment is
  purchased.

            A Default Swap Collateral Account will be established for each Default Swap. The Trustee will deposit
  into each such Default Swap Collateral Account on the Closing Date or on the date any such Default Swap is
  entered into, as applicable, the amount required to secure the obligations of the Issuer in accordance with the terms
  of the related Default Swap, which amount shall be at least equal to the amount referred to in paragraph (iv) of the
  definition of Default Swap Collateral.

            Amounts on deposit in a Default Swap Collateral Account will be maintained in accordance with the terms
  and provisions of the related Default Swap. Amounts and property credited to a Default Swap Collateral Account
  shall be withdrawn by the Trustee and applied to the payment of any amounts payable by, or to the delivery of
  securities deliverable by, the Issuer to the related Default Swap Counterparty in accordance with the terms of such
  Default Swap. Income received on amounts on deposit in a Default Swap Collateral Account will be applied in
  accordance with the terms of the applicable Default Swap to the payment of any periodic amounts owed by the
  Issuer to the applicable Default Swap Counterparty on the date such amounts are due. After application of such
  amounts, any income then contained in such Default Swap Collateral Account will be withdrawn from such account
  and deposited in the Collection Account for distribution as Collateral Interest Collections. After payment of all
  amounts owing by the Issuer to a Default Swap Counterparty in accordance with the terms of the related Default
  Swap (other than any Default Swap Counterparty Termination Payment) the Trustee shall be directed to withdraw
  all funds and other property credited to the Default Swap Collateral Account related to such Default Swap and credit
  such funds and other property to the Collection Account, as Collateral Principal Collections (in the case of cash and
  Eligible Investments) and the Collateral Account (in the case of Portfolio Collateral and other financial assets) for
  application as Collateral Principal Collections (other than any income thereon which will be Collateral Interest
  Collections) in accordance with the terms of the Indenture. Any Default Swap Counterparty Termination Payments
  owed by the Issuer to the Default Swap Counterparty shall be paid solely from amounts available therefor under the
  priority of payment provisions described herein.

           Except for interest on securities credited to a Default Swap Collateral Account payable to the Issuer as
  described pursuant to the preceding paragraph, funds and other property standing to the credit of a Default Swap
  Collateral Account will not be considered to be an asset of the Issuer for purposes of the Interest Coverage Test or
  the Overcollateralization Tests; provided, however that the Default Swap that relates to such Default Swap
  Collateral Account will be considered an asset of the Issuer for such purposes.

           If the terms of any Default Swap require the Default Swap Counterparty to secure its obligations with
  respect to such Default Swap, the Trustee will cause to be established a Default Swap Issuer Account in respect of
  such Default Swap. The Trustee shall credit to any such Default Swap Issuer Account all funds and other property
  received from the applicable Default Swap Counterparty to secure the obligations of such Default Swap
  Counterparty in accordance with the terms of such Default Swap.


                                                          69
                                                                                                      008414
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 16806/09/21 Page 285 of 344 PageID 11262
Case 3:21-cv-00538-N Document 26-31 Filed


           Funds and other property standing to the credit of any Default Swap Issuer Account will not be considered
  to be an asset of the Issuer for purposes of the Interest Coverage Test or the Overcollateralization Tests; provided,
  however that the Default Swap that relates to such Default Swap Issuer Account will be considered an asset of the
  Issuer for such purposes.

            In accordance with the terms of the applicable Default Swap, funds and other property standing to the
  credit of the related Default Swap Issuer Account will be withdrawn by the Trustee and applied to the payment of
  any amount owing by the related Default Swap Counterparty to the Issuer. After payment of all amounts owing by
  the Default Swap Counterparty to the Issuer in accordance with the terms of the related Default Swap, all funds and
  other property standing to the credit of the related Default Swap Issuer Account will be withdrawn from such
  Default Swap Issuer Account and paid or transferred to the related Default Swap Counterparty in accordance with
  the applicable Default Swap.

  Note Valuation Report; Noteholder Reports

           Promptly after receipt by the Trustee thereof, but in any event not later than the Business Day prior to each
  Payment Date, the Trustee shall deliver (or otherwise make available) to each Noteholder and each Rating Agency a
  Noteholder report setting forth certain information regarding payments due to the Noteholders on such Payment
  Date and the Pledged Securities. In addition, not later than the first day (or, if such day is not a Business Day, on the
  next succeeding Business Day) of each month (for months in which no Payment Date occurs) or the related Payment
  Date (for months in which a Payment Date occurs), commencing in July, 2006, the Issuer shall provide, or procure
  the provision, to each Rating Agency and the Trustee, who shall forward a copy (or otherwise make available) to
  each Noteholder, a monthly report containing additional information with respect to the Pledged Securities included
  in the Trust Estate. Except as provided herein, the Indenture provides that the information contained in these reports
  is confidential and may not be disclosed, except as provided therein.

            Pursuant to the Indenture, the Issuer will consent to the posting of each such report, together with this
  Confidential Offering Circular, the Indenture and any amendments or modifications thereto, to the internet based
  password protected electronic repository of transaction documents relating to privately offered and sold
  collateralized debt obligation securities located at "www.cdolibrary.com".

                                     MATURITY AND PREPAYMENT CONSIDERATIONS

            The Final Maturity Date of the Class X Notes is the Payment Date occurring in August 2013 and the Final
  Maturity Date of each other Class of Notes is the Payment Date occurring in August 2021, or, upon a Maturity
  Extension (if any), the applicable Extended Final Maturity Date, and subject to prior redemption under the
  circumstances described herein. The average life of each Class of Notes is expected to be shorter than the number of
  years until the Final Maturity Date, and the average lives may vary due to various factors. The average life of each
  Class of Notes, refers to the weighted amount of time that will elapse from the date of delivery of such Notes until
  each dollar of the principal of such securities will be paid to the investor. Such average lives will be determined by
  the amount and frequency of principal payments which in turn are dependent upon, among other things, the amount
  of sinking fund payments and other payments received at or in advance of the scheduled maturity of Portfolio Collateral
  (whether through sale, maturity, redemption, prepayment, default or other liquidation or disposition). The actual average
  life and final maturity of each Class of Notes will be affected by the financial condition of the issuers of the underlying
  Portfolio Collateral and the characteristics of such collateral, including the existence and frequency of exercise of any
  optional or mandatory redemption features, the prevailing level of interest rates, the redemption price, the actual default
  rate and the actual level and timing of recoveries on any Defaulted Portfolio Collateral, the frequency of tender or
  exchange offers for such item of Portfolio Collateral, and the ability of the Issuer to reinvest proceeds in Additional
  Portfolio Collateral or Substitute Portfolio Collateral satisfying the criteria set forth in the Indenture and the interest rates
  obtained in connection with the purchase of such Additional Portfolio Collateral or Substitute Portfolio Collateral or in
  connection with the application of proceeds to purchase Eligible Investments. It is expected that a substantial amount
  (by Principal Balance) of the Portfolio Collateral will be subject to mandatory redemption or optional redemption or
  prepayment by the issuer thereof or obligor thereunder. Any acquisition of Additional Portfolio Collateral or
  Substitute Portfolio Collateral or disposition of an item of Portfolio Collateral will likely change the composition
  and characteristics of the Portfolio Collateral included in the Trust Estate and the rate of payment thereon, and,
  accordingly, may affect the actual average life of the Notes. See "Security for the Notes—Changes in Composition


                                                               70
                                                                                                                008415
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 16806/09/21 Page 286 of 344 PageID 11263
Case 3:21-cv-00538-N Document 26-31 Filed


  of Portfolio Collateral."

           In addition, the Notes are subject to redemption at the times and under the circumstances described herein,
  including Initial Deposit Redemption, O/C Redemption (other than with respect to the Class X Notes), Optional
  Redemption, Rating Confirmation Failure Redemption, Tax Event Redemption and Special Redemption (other than
  with respect to the Class X Notes), as described herein. Any such redemption will affect the average lives of the
  Notes.

           Under the assumptions identified below, the Class X Notes are expected to have an average life of
  approximately 4.35 years and an expected final payment occurring on the Payment Date in August 2013, the Class
  A-1LA Notes are expected to have an average life of approximately 6.80 years and an expected final payment
  occurring on the Payment Date in August 2014, the Class A-1LB Notes are expected to have an average life of
  approximately 8.23 years and an expected final payment occurring on the Payment Date in August 2014, the Class
  A-2L Notes are expected to have an average life of approximately 8.23 years and an expected final payment
  occurring on the Payment Date in August 2014, the Class A-3L Notes are expected to have an average life of
  approximately 8.23 years and an expected final payment occurring on the Payment Date in August 2014, the Class
  A-4L Notes are expected to have an average life of approximately 8.23 years and an expected final payment
  occurring on the Payment Date in August 2014, and the Class B-1L Notes are expected to have an average life of
  approximately 8.23 years and an expected final payment occurring on the Payment Date in August 2014. There can
  be no assurance that the average lives and expected final payment of any Class of Notes will be as set forth above.
  Prospective investors should make their own determinations of the payments expected to be made in respect of the
  Notes.

           The hypothetical scenario used to determine the average lives of the Notes is as follows: (i) approximately
  U.S.$850,000,000 in Aggregate Principal Amount of various assumed Portfolio Collateral would be purchased on
  the Closing Date using all funds available on the Closing Date for the purchase of Portfolio Collateral; (ii) 100% of
  the Portfolio Collateral (by Aggregate Principal Amount) will consist of Floating Rate Collateral which will have a
  weighted average margin (in order to adjust for not being fully invested in Portfolio Collateral until after the second
  Payment Date) of (a) 2.5457% from the Closing Date to the first Payment Date and (b) 2.5900% thereafter; (iii) all
  Floating Rate Collateral bear interest based on three-month LIBOR. Three-month LIBOR is approximately
  5.2041% for the first period and 3 month forward LIBOR thereafter; (iv) the Portfolio Collateral has a scheduled
  maturity date of November 1, 2015, with respect to Portfolio Loans, and August 1, 2014, with respect to CLO
  Securities, with a weighted average maturity date of May 8, 2015; (v) no Initial Deposit Redemption, Special
  Redemption, Tax Event Redemption or Rating Confirmation Failure Redemption of the Notes is made; (vi) an
  Optional Redemption occurs on the Payment Date occurring in August 1, 2014; (vii) the Additional Portfolio
  Floating Collateral purchased from Collections as described herein will bear interest quarterly at the rate of 2.85%
  per annum above LIBOR for the first year, 2.95% per annum above LIBOR for the second year; 3.00% per annum
  above LIBOR for the third year; 3.00% per annum above LIBOR for the fourth year and 3.00% per annum above
  LIBOR thereafter; (viii) all Additional Portfolio Collateral in the portfolio become callable or prepayable on the
  payment date immediately following the purchase date and are callable at their respective call price; (ix) all Eligible
  Investments will bear interest at a rate of LIBOR minus 0.25% per annum; (x) the Additional Portfolio Collateral
  have an initial call price of par; and (xi) the Additional Portfolio Collateral have a 6 year maturity in the case of the
  Floating Rate Collateral. In addition, it is assumed that no calls or defaults with respect to such Additional Portfolio
  Collateral will occur on the Final Maturity Date.

           Further, the hypothetical scenario assumes that there are no defaults during the period from the Closing
  Date to February 1, 2007 and there are defaults equal to 3.00% per annum thereafter until the Optional Redemption
  occurs on the Payment Date occurring in August 1, 2014. The principal recovery on any defaulted Portfolio Loan
  and any defaulted underlying loan in a CLO Security is assumed to be 75% and in each case such recovery is
  assumed to occur at the default date. It is also assumed that the Scheduled Distributions on Portfolio Collateral are
  timely received and that such distributions earn the indicated interest rates until the next payment date without
  compounding. It is assumed that Floating Rate Collateral has no prepayment for one period after the Closing Date;
  thereafter prepayments are calculated on a 20% per annum constant prepayment rate basis for Portfolio Loans. It is
  assumed that during any period when the Overcollateralization Tests or the Interest Coverage Test are not satisfied,
  principal payments (or, in the case of the Class B-1L Notes, payments of accrued and unpaid interest and then




                                                            71
                                                                                                         008416
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 16806/09/21 Page 287 of 344 PageID 11264
Case 3:21-cv-00538-N Document 26-31 Filed


  principal) will be made in respect of the Notes to the extent necessary to satisfy the Overcollateralization Tests or
  the Interest Coverage Test, as applicable (to the extent funds are available therefor).

            The Base Fee Amount and the Additional Fee Amount, are assumed to be approximately 0.55% per annum
  in aggregate, and the Trustee Administrative Expenses, Issuer Base Administrative Expenses and Issuer Excess
  Administrative Expenses will be 0.0275% (but no less than $75,000 per annum) plus U.S.$250,000 per annum, in
  the aggregate, each as a percentage of either the Aggregate Principal Amount of the Portfolio Collateral as of the
  first day of the Due Period relating to each Payment Date or the average of the Aggregate Principal Amount of the
  Portfolio Collateral as of the first day of the Due Period relating to each Payment Date and the last day of the Due
  Period relating to such Payment Date, as appropriate for the related fee and subject to the availability of funds in the
  performance scenario. For purposes of calculating the Base Fee Amount and the Additional Fee Amount, the
  Quarterly Collateral Amount on the first calculation date is assumed to be U.S.$850,000,000.

           Cash received on or before a Calculation Date is assumed to be available on the following Payment Date.
  Cash collected after the Calculation Date but before the immediately following Payment Date is assumed to be used
  to purchase Eligible Investments until the second succeeding Payment Date. With respect to Floating Rate
  Collateral, the accrual date on Portfolio Collateral is assumed to be the full quarterly period before the Payment Date
  subsequent to the Closing Date.

             The weighted average lives and expected final payment dates described above are included only for
  illustrative purposes. The usefulness of these scenarios is limited by, among other things, the predictive value of the
  underlying assumptions, the uncertain relevance of the assumptions as compared to other factors which have not
  been identified or taken into account, and assumptions incorporated with respect to the timing of cash flows,
  prepayments, defaults and recoveries on the Portfolio Collateral and available interest rates. The assumptions are
  inherently subject to significant economic uncertainties, all of which are impossible to predict and beyond the
  control of the Co-Issuers. There can be no assurance that any particular performance scenario will be
  realized, and the performance of the Notes may be materially different from that shown. Such scenario is not
  a projection or forecast and was not prepared with a view to complying with published guidelines of the
  United States Securities and Exchange Commission or the American Institute of Certified Public Accountants
  regarding projections or forecasts. Under no circumstances should the inclusion of such information be
  regarded as a representation, warranty or prediction with respect to their accuracy or the accuracy or
  appropriateness of the underlying assumptions, or that the Notes will achieve or are likely to achieve any
  particular results. There can be no assurance that the actual performance of the Notes will not vary
  materially from the scenario and assumptions set forth herein or otherwise used by a prospective investor.
  Moreover, to the extent that the individual characteristics of the assumed Portfolio Collateral used for such
  purposes differ from the individual characteristics of the actual Portfolio Collateral purchased on the Closing
  Date and thereafter, the actual performance of the Notes may differ. Prospective investors should conduct
  such financial analysis as they deem prudent, which may include the preparation of their own performance
  scenarios under a range of economic and other assumptions chosen by such prospective investors or their
  advisers. Each prospective investor must make its own evaluation of the merits and risks of investment in the
  Notes. See "Special Considerations—Nature of Collateral Pledged to Secure the Notes; Ability to Obtain
  Additional Portfolio Collateral; Availability of Funds for Subordinate Payments," "Special Considerations-
  Sale of Portfolio Collateral by Servicer under Certain Circumstances" and "Special Considerations—Default
  Rates of Commercial Loans and CLO Securities."

                                                 LEGAL STRUCTURE

  The Indenture

           The following summaries generally describe certain provisions of the Indenture. The summaries do not
  purport to be complete and are subject to, and qualified in their entirety by reference to, the provisions of the
  Indenture.

           Modification of Indenture. Except as set forth below, with the consent of the Requisite Noteholders and the
  Servicer, the Trustee and the Co-Issuers may execute a supplemental indenture to add provisions to, or change in
  any manner or eliminate any provisions of, the Indenture or modify in any manner the rights of the Holders of such



                                                           72
                                                                                                        008417
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 16806/09/21 Page 288 of 344 PageID 11265
Case 3:21-cv-00538-N Document 26-31 Filed


  Notes. However, without the consent of the Holders of each Outstanding Note affected thereby, and, to the extent
  provided in the Paying and Transfer Agency Agreement, the Holders of the Preferred Shares materially adversely
  affected thereby, no supplemental indenture may (i) change the maturity of the principal of or interest on any Note
  or reduce the principal amount thereof or the rate of interest thereon or change the time or amount of any other
  amount payable in respect of any Note, (ii) reduce the percentage of Holders of Notes whose consent is required for
  the authorization of any supplemental indenture or for any waiver of compliance with certain provisions of the
  Indenture, (iii) impair or adversely affect the Trust Estate securing the Notes, (iv) permit the creation of any lien
  ranking prior to or on parity with the lien of the Indenture with respect to any part of the Trust Estate or terminate
  the lien of the Indenture, (v) reduce the percentage of Holders of Notes whose consent is required to direct the
  Trustee to liquidate the Trust Estate, (vi) modify any of the provisions of the Indenture with respect to supplemental
  indentures or waiver of Defaults and their consequences except to increase the percentage of Outstanding Notes
  whose consent is required for any such action or to provide that other provisions of the Indenture cannot be modified
  or waived without the consent of the Holder of each Outstanding Note affected thereby, (vii) modify the provisions
  thereof relating to priority of distributions or subordination or the definition therein of the terms "Holder,"
  "Noteholder," "Majority Noteholder," "Majority Preferred Shareholder," "Outstanding," or "Requisite Noteholder,"
  (viii) modify any provisions in such a manner as to affect the calculation of the amount or timing of any payment of
  interest or principal due on any Note on any Payment Date (including the calculation of any of the individual
  components of such calculation) or to affect the rights of the Holders of Notes to the benefit of any provisions for
  the redemption of such Notes contained in the Indenture; (ix) modify any provision relating to the institution of
  proceedings for the Issuer or the Co-Issuer to be adjudicated as bankrupt or insolvent, (x) amend any provision that
  provides that the obligations of the Issuer or the Co-Issuer are non-recourse obligations or (xi) modify any of the
  provisions of the Indenture in such a manner as to affect the calculation of the amount of any payment of principal
  of or interest on or other amount in respect of any Note or to affect the right of the Holders of Notes to the benefit of
  any provisions for the redemption of such Notes contained therein.

             The Co-Issuers and the Trustee may also enter into supplemental indentures with the consent of the
  Servicer but without obtaining the consent of Noteholders, in order to (i) evidence the succession of any person to
  the Co-Issuers, (ii) evidence the addition of an additional issuer or of a wholly owned subsidiary of the Issuer that, in
  either case, will acquire securities from the Issuer and pledge its assets to secure the obligations of the Issuer secured
  by the Trust Estate, to the extent necessary to permit the Issuer to comply with the Bank Holding Company Act of
  1956, as amended, and the rules and regulations thereunder or any other statute, rule or regulation applicable to the
  Issuer, and the assumption by any such additional issuer or subsidiary of the covenants and obligations of the Issuer
  in the Indenture and, if applicable, in the Notes, (iii) add to the covenants of the Co-Issuers for the benefit of the
  Holders of the Notes or to surrender any right or power conferred upon the Co-Issuers, (iv) pledge any property to or
  with the Trustee, (v) evidence and provide for the acceptance of appointment by a successor trustee and to add to or
  change any of the provisions of the Indenture as shall be necessary to facilitate the administration of the Trust Estate
  by more than one Trustee, (vi) correct or amplify the description of any property at any time subject to the lien of the
  Indenture, or to better assure, convey and confirm unto the Trustee any property subject to the lien of the Indenture,
  (vii) take any action necessary or helpful to prevent the Issuer or the Trustee from becoming subject to any
  withholding or other taxes or assessments or to reduce the risk that the Issuer will be engaged in a United States
  trade or business or otherwise subject to United States income tax on a net income basis, (viii) correct any manifest
  error in the Indenture, (ix) facilitate the delivery and maintenance of the Notes in accordance with the requirements
  of DTC, Euroclear or Clearstream, (x) facilitate the listing of all or any of the Notes on one or more securities
  exchanges, (xi) modify the restrictions on and procedures for resale and other transfer of the Notes in accordance
  with any change in applicable law or regulation or enable the Co-Issuers to rely upon any less restrictive exemption
  from registration under the Securities Act or the Investment Company Act, (xii) cure any ambiguity, or correct,
  modify or supplement any provision which is defective or inconsistent with any other provision in the Indenture,
  (xiii) to effectuate a Noteholder's election to acquire bond insurance, a surety bond or similar credit enhancement as
  described in the Indenture, or (xiv) prevent the Issuer from becoming an "investment company" as defined in the
  Investment Company Act or better assure compliance with the requirements of Rule 3a-7 thereunder; provided that,
  as a condition to the effectiveness of any such supplemental indenture, each of the Issuer, the Trustee and the Initial
  Purchaser shall have (A) satisfied the Rating Condition with respect to such supplemental indenture and
  (B) received a customary, unqualified opinion of counsel from a nationally recognized law firm providing that, after
  giving effect to such supplemental indenture, the Issuer is exempt from registration as an "investment company"
  under the Investment Company Act; provided further that (A) any such amendment for any matters described in
  clauses (i) through (xiii) shall not materially adversely affect the interests of the Holders of the Notes and (B) no


                                                            73
                                                                                                          008418
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 16806/09/21 Page 289 of 344 PageID 11266
Case 3:21-cv-00538-N Document 26-31 Filed


  amendment shall be made that would cause the Issuer to register as an "investment company" under the Investment
  Company Act.

           The Trustee will not be permitted to enter into any supplemental indenture if such amendment would
  materially adversely affect the interests of the Preferred Shareholders without the consent of the Holders
  representing at least 66-2/3% of the outstanding Preferred Shares.

            Not later than 15 Business Days prior to the execution of any proposed supplemental indenture pursuant to
  the above provisions, the Trustee, at the expense of the Co-Issuers, shall deliver to the Holders of the Notes, the
  Servicer, the Preferred Share Paying and Transfer Agent (for forwarding to the Holders of Preferred Shares) and
  each Rating Agency (so long as any rated Notes are Outstanding) a copy of such supplemental indenture and shall
  request any required consent from the applicable Holders of Notes and Preferred Shares to be given within the Initial
  Consent Period. Any consent given to a proposed supplemental indenture by the Holder of any Notes or Preferred
  Shares shall be irrevocable and binding on all future Holders or beneficial owners of Notes or Preferred Shares,
  irrespective of the execution date of the supplemental indenture. If the Holders of less than the required percentage
  of the Aggregate Principal Amount of the relevant Notes or required percentage of the Preferred Shares consent to a
  proposed supplemental indenture within the Initial Consent Period, on the first Business Day after the Initial
  Consent Period, the Trustee shall notify the Issuer and the Servicer which Holders of Notes and Preferred Shares
  have consented to the proposed supplemental indenture and, which Holders (and, to the extent such information is
  reasonably available to the Trustee, which beneficial owners) have not consented to the proposed supplemental
  indenture. If the Amendment Buy-Out Purchaser intends to exercise the Amendment Buy-Out Option, the
  Amendment Buy-Out Purchaser shall so notify the Trustee (which notice shall designate a date for the Amendment
  Buy-Out to occur no earlier than 10 Business Days after the date of such notice) no later than five (5) Business Days
  after so being notified by the Trustee and the Trustee shall deliver such notice to all Holders of Notes and the
  Preferred Share Paying and Transfer Agent (for forwarding to the Holders of Preferred Shares). Any Non-
  Consenting Holder may give consent to the related proposed supplemental indenture until the 5th Business Day
  prior to the date of the Amendment Buy-Out designated by the Amendment Buy-Out Purchaser, and in such case
  shall cease to be a Non-Consenting Holder for purposes of the Amendment Buy-Out. If the Amendment Buy-Out
  Purchaser exercises its Amendment Buy-Out Option and purchases the applicable Notes or Preferred Shares, the
  Amendment Buy-Out Purchaser, as Holder or beneficial owner of the applicable Notes or Preferred Shares, may
  consent to the related proposed supplemental indenture within five (5) Business Days of the Amendment Buy-Out.

           The Indenture provides that no amendment to any provision of the Indenture or any other transaction
  document that materially adversely affects the obligations of any Synthetic Security Counterparty will be of any
  effect without the consent of such Synthetic Security Counterparty and the Issuer will not enter into any such
  amendment unless such Synthetic Security Counterparty has consented thereto (which consent will not be
  unreasonably withheld).

           The Co-Issuers and the Trustee may also enter into supplemental indentures upon satisfying the Rating
  Condition and receiving consent from the Servicer, but without obtaining the consent of any other Person, including
  any Noteholder or any Holder of Preferred Shares, in order to add additional rows to the Collateral Quality Matrix;
  provided that any such supplemental indenture which expands the minimum or maximum ranges of the Collateral
  Quality Matrix from that set forth in the Indenture on the Closing Date, shall require the prior consent of the
  Requisite Noteholders.

             Notwithstanding the foregoing, the Trustee will not be permitted to enter into any supplemental indenture
  if, as a result of such supplemental indenture, the rating of any Class of Outstanding Notes (if then rated) would be
  reduced or withdrawn without the unanimous consent of the Holders of that Class of Notes.

          Amendment Buy-Out

           In the case of any supplemental indenture that requires the consent of one or more Holders of the Notes or
  Preferred Shares, the Amendment Buy-Out Purchaser shall have the right, but not the obligation, to purchase from
  Non-Consenting Holders all Notes and Preferred Shares held by such Holder whose consent was solicited with
  respect to such supplemental indenture (the "Amendment Buy-Out Option") for the applicable Amendment Buy-
  Out Purchase Price; provided, however, that the Amendment Buy-Out Purchaser may not exercise the Amendment
  Buy-Out Option during the Non-Call Period in connection with a proposed amendment to reduce the rate of interest



                                                          74
                                                                                                      008419
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 16806/09/21 Page 290 of 344 PageID 11267
Case 3:21-cv-00538-N Document 26-31 Filed


  on any Security, as applicable, or to change the earliest date on which Notes of any Class or Preferred Shares may be
  redeemed at the option of the Issuer; provided, further that notwithstanding the definition of Non-Consenting
  Holder, any Holder of Notes (other than the Class A-lLA Notes) or Preferred Shares who fails to respond to any
  such consent solicitation shall be deemed to have consented to any such supplemental indenture. Notwithstanding
  the foregoing, during the Non-Call Period, "Non-Consenting Holder" shall exclude any Holder of Class A-1LA
  Notes (unless such Holder has consented in writing to be designated as a Non-Consenting Holder) and the
  Amendment Buy-Out Option shall not be applicable to such Class A-1LA Notes. If such option is exercised, the
  Amendment Buy-Out Purchaser must purchase all Notes and Preferred Shares of Non-Consenting Holders,
  regardless of the applicable percentage of the Aggregate Principal Amount of the Notes or Preferred Shares the
  consent of whose Holders is required for such supplemental indenture (an "Amendment Buy-Out"). By its
  acceptance of a Note or Preferred Share, each Holder of a Note and Preferred Share agrees that if the Amendment
  Buy-Out Option is exercised, any Non-Consenting Holder will be required to sell its applicable Note or Preferred
  Share to the Amendment Buy-Out Purchaser. For the avoidance of doubt, nothing described above or in the
  Indenture shall in any way limit or restrict the rights of Holders of the Class A-1LA Notes to consent or withhold
  their consent to a supplemental indenture or otherwise vote their interest both during and after the Non-Call Period.

           All purchases made pursuant to the Amendment Buy-Out Option individually and in the aggregate must
  comply with the applicable transfer restrictions for the relevant Notes and Preferred Shares set forth in "Delivery of
  the Notes; Transfer Restrictions; Settlement" herein and all applicable laws, rules and regulations (including,
  without limitation, any rules, regulations and procedures of any securities exchange, self-regulatory organization or
  clearing agency).

           Acts of Noteholders. Under the Indenture, with respect to any Noteholder which has notified the Trustee in
  writing that pursuant to such Noteholder's organizational documents or other documents governing such
  Noteholder's actions, such Noteholder is not permitted to take any affirmative action approving, rejecting or
  otherwise acting upon any Issuer request including, but not limited to, a request for the consent of such Noteholder
  to a proposed amendment or waiver pursuant to this Indenture, the failure by such Noteholder to consent to or reject
  any such requested action will be deemed a consent by such Noteholder to the requested action.

            Consolidation, Merger or Transfer of Assets, Incurrence of Indebtedness, Conduct of Business. The Co-
  Issuers may not consolidate with, merge into, or transfer or convey all or substantially all of their assets to, any other
  corporation, partnership, trust or other person or entity (except for sales or exchanges of Portfolio Collateral as
  contemplated by the Indenture). In addition, the Co-Issuers may not incur any indebtedness other than the Notes
  and trade debt incidental to the performance of their obligations under the Indenture or engage in any business or
  activity other than the issuance of the Notes, the Preferred Shares, the ordinary shares and the other transactions and
  activities, as applicable, contemplated herein. Pursuant to the Indenture and the Co-Issuers' organizational
  documentation, the Co-Issuers may also not, without the consent of the Requisite Noteholders, amend their
  organizational documentation if such amendment would have a material adverse effect on the right of the
  Noteholders.

             Events of Default. An event of default ("Event of Default") is defined in the Indenture as being (i) a
  default for four Business Days or more (or in the case of a default in payment due to an administrative error or
  omission by the Trustee, any Paying Agent or the Note Registrar, for a period of seven Business Days or more,
  provided that the Trustee has notified each Rating Agency of any such administrative error or omission) in the
  payment of any amount payable in respect of any Note when due when funds in such amount are available for
  payment in accordance with the Indenture, (ii) a failure after four Business Days (or in the case of a default in
  payment due to an administrative error or omission by the Trustee, any Paying Agent or the Note Registrar, for a
  period of seven Business Days or more, provided that the Trustee has notified each Rating Agency of any such
  administrative error or omission), to apply available amounts in accordance with the priority of distribution set forth
  in the Indenture, (iii) a default for four Business Days or more (or in the case of a default in payment due to an
  administrative error or omission by the Trustee, any Paying Agent or the Note Registrar, for a period of seven
  Business Days or more, provided that the Trustee has notified each Rating Agency of any such administrative error
  or omission) in the payment of (A) the Periodic Interest Amount due on any Senior Class A Notes on any Payment
  Date or a Class X Payment due on any Class X Notes, (B) after the Senior Class A Notes and Class X Notes are paid
  in full, the Periodic Interest Amount due on the Class A-3L Notes on any Payment Date, (C) after the Senior Class A
  Notes, the Class A-3L Notes and the Class X Notes are paid in full, the Periodic Interest Amount due on the Class



                                                            75
                                                                                                          008420
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 16806/09/21 Page 291 of 344 PageID 11268
Case 3:21-cv-00538-N Document 26-31 Filed


  A-4L Notes on any Payment Date and (D) after the Class A Notes and the Class X Notes are paid in full, the
  Periodic Interest Amount due on the Class B-1L Notes on any Payment Date; (iv) a default in the payment of the
  Aggregate Principal Amount and the Cumulative Interest Amount due on any Class of Notes on the Final Maturity
  Date, (v) a default in the performance, or a breach of any covenant, representation, warranty or other agreement of
  the Co-Issuers (or either one of them) other than compliance with the Overcollateralization Tests, the Interest
  Coverage Test or the collateral quality criteria described herein, or the failure of any representation or warranty of
  the Co-Issuers (or either one of them) in the Indenture or in any certificate or other writing delivered pursuant to or
  in connection with the Indenture to be correct in all material respects when the same shall have been made, in any
  such case which materially and adversely affects the rights of any Class of Noteholders and continuance of such
  default, breach or failure for a period of 30 days after written notice to the Co-Issuers or the Servicer by the Trustee
  or to the Co-Issuers or the Servicer and the Trustee by the Holders of at least a majority in principal amount of the
  Notes, (vi) certain events of bankruptcy, insolvency, receivership or reorganization of the Co-Issuers, (vii) either of
  the Co-Issuers or the pool of assets constituting the Trust Estate becomes required to register as an "investment
  company" under the Investment Company Act of 1940, (viii) the failure to maintain on any Calculation Date a
  Senior Class A Overcollateralization Ratio of at least 100%. The failure to pay in full Periodic Interest on the Class
  A-3L Notes as a result of insufficient funds being available therefor will not constitute an Event of Default so long
  as the Senior Class A Notes or Class X Notes are Outstanding. The failure to pay in full Periodic Interest on the
  Class A-4L Notes as a result of insufficient funds being available therefore will not constitute an Event of Default so
  long as the Senior Class A Notes, the Class A-3L Notes or the Class X Notes are Outstanding. The failure to pay in
  full Periodic Interest on the Class B-1L Notes as a result of insufficient funds being available therefor will not
  constitute an Event of Default so long as any Class A Notes or Class X Notes are Outstanding. An event of
  insolvency could result if relief has been ordered against the Co-Issuers in a case under applicable bankruptcy law
  and the Co-Issuers, the trustee, if any, for either of the Co-Issuers or a creditor of either of the Co-Issuers were to file
  an involuntary petition against either of the Co-Issuers. The filing of a petition against the Co-Issuers under
  applicable bankruptcy law could adversely affect the rights of the Holders of Notes to receive timely payments.

           If an Event of Default (other than an Event of Default specified in clause (vi) above) under the Indenture
  should occur and be continuing with respect to the Notes, the Trustee may with the consent of the Requisite
  Noteholders, and shall, at the written direction of the Requisite Noteholders, declare the principal of the Notes to be
  immediately due and payable. Such declaration may under certain circumstances be rescinded by the Trustee with
  the consent of the Requisite Noteholders or at the written direction of the Requisite Noteholders. If an Event of
  Default specified in clause (vi) above should occur and be continuing, the principal of the Notes shall become
  immediately due and payable without the necessity of notice or any other action. If the Notes are accelerated, or if
  the Final Maturity Date has occurred, the Holders of the Notes shall be entitled to receive the Cumulative Interest
  Amount and the Aggregate Principal Amount with respect thereto (as calculated and accrued through the date of
  payment in full of the Aggregate Principal Amount of each Class of Notes) in the order of priority set forth under
  "Description of the Notes—Payments on the Notes; Priority of Distributions—Final Maturity Date."

           If an Event of Default shall have occurred and be continuing or if the Final Maturity Date has occurred, the
  Trustee shall refrain from liquidating and shall preserve the Trust Estate intact unless (i) the Requisite Noteholders
  have directed the Trustee to sell or liquidate the Trust Estate or any portion thereof in the case of (A) an Event of
  Default resulting from failure to pay interest or principal on a Note or (B) a sale or liquidation of all or a portion of
  the Trust Estate at or above the aggregate par value of all Collateral so liquidated or sold (and Defaulted Portfolio
  Collateral may be liquidated or sold without reference to, or inclusion in the calculation of, such limitation), or (ii)
  100% of the Noteholders have otherwise directed the Trustee to sell or liquidate the Trust Estate or any portion
  thereof. In addition, under certain circumstances, if an Event of Default as described under clauses (iii) and (iv) of
  "Events of Default" shall have occurred and be continuing, the Servicer may be terminated as described under "The
  Servicing Agreement—Termination of Servicing Agreement."

           Pursuant to the Indenture, as security for the payment by the Issuer of the compensation and expenses of
  the Trustee and the Paying and Transfer Agent and any sums to which the Trustee and the Paying and Transfer
  Agent may be entitled to receive as indemnification by the Issuer, the Issuer has granted the Trustee a senior lien on
  the Trust Estate, which is senior to the lien of the Notes on the Trust Estate. These liens are exercisable by the
  Trustee or the Paying and Transfer Agent only if the Notes have been declared due and payable following an Event
  of Default, and the acceleration of the maturity of such Notes as a result of such Event of Default has not been
  rescinded or annulled.


                                                             76
                                                                                                            008421
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 16806/09/21 Page 292 of 344 PageID 11269
Case 3:21-cv-00538-N Document 26-31 Filed


            Subject to the provisions of the Indenture relating to the duties of the Trustee in case an Event of Default
  with respect to the Notes shall occur and be continuing, the Trustee will be under no obligation to exercise any of
  the rights or powers under the Indenture at the request or direction of any Holders of Notes, unless such Holders
  shall have offered to the Trustee security or indemnity reasonably satisfactory to it. Subject to such provisions for
  indemnification and certain limitations contained in the Indenture, the Requisite Noteholders will have the right to
  direct the time, method and place of conducting any proceeding of any remedy available to the Trustee or exercising
  any trust or power conferred on the Trustee with respect to the Notes; and, in certain cases, waive any default with
  respect to such Notes, except a default in payment of any amount payable in respect of any Note or a default in
  respect of a covenant or provision of the Indenture that cannot be modified without the waiver or consent of the
  Holder of each Outstanding Note affected thereby.

            Rights Under the Indenture. No Holder of a Note will have the right to institute any proceeding with
  respect to the Indenture, unless (1) such Holder previously has given to the Trustee written notice of an Event of
  Default with respect to such Notes, (2) the Requisite Noteholders have made written request upon the Trustee to
  institute such proceedings in its own name as Trustee, (3) such Holder or Holders have offered the Trustee
  indemnity reasonably satisfactory to it as provided in the Indenture, (4) the Trustee has for 30 days failed to institute
  any such proceeding, and (5) no direction inconsistent with such written request has been given to the Trustee during
  such 30-day period by the Requisite Noteholders.

           Satisfaction and Discharge of the Indenture. The Indenture will be discharged with respect to the collateral
  securing the Notes upon delivery to the Trustee for cancellation of all of the Notes, or, within certain limitations
  (including the obligation to pay principal and interest), upon deposit with the Trustee of cash or Eligible Investments
  sufficient for the amount thereof.

            Trustee. JPMorgan Chase Bank, National Association will be the Trustee under the Indenture for the
  Notes. The Issuer, the Servicer and their affiliates may maintain other banking relationships in the ordinary course
  of business with the Trustee. The Indenture provides that the Trustee may appoint one or more co-trustees in the
  event that Holders of the Notes have conflicting interests and in certain other circumstances. The Trustee or an
  Affiliate of the Trustee may receive compensation in connection with the purchase of certain Eligible Investments as
  provided in the Indenture.

           The parent company of the Trustee, JPMorgan Chase & Co. ("JPMorgan"), has entered into an agreement
  with The Bank of New York Company, Inc. ("BNY") pursuant to which JPMorgan intends to exchange select
  portions of its corporate trust business, including municipal, corporate and structured finance trusteeships, for
  BNY’s consumer, small-business and middle-market banking businesses. This transaction has been approved by
  both companies’ boards of directors and is subject to regulatory approvals. It is expected to close in the late third
  quarter or fourth quarter of 2006.

           The Indenture contains provisions for the indemnification of the Trustee for any loss, liability or expense
  incurred without negligence, willful misconduct or bad faith arising out of or in connection with the acceptance or
  administration of its duties under the Indenture.

           The Trustee may resign at any time by giving notice as set forth in the Indenture. The Trustee may be
  removed for any reason by the Holders of more than 50% of the Aggregate Principal Amount of the Controlling
  Class, or by the Issuer if at any time the Trustee fails to meet certain eligibility criteria set forth in the Indenture or if
  the Trustee is adjudged to be bankrupt or insolvent or a receiver or liquidator or similar official of the Trustee or its
  property is appointed. No resignation or removal of the Trustee shall be effective until a successor trustee has been
  appointed pursuant to the terms of the Indenture.

          Governing Law. The Indenture and the other documents relating to the Notes will be construed in
  accordance with the laws of the State of New York.

           Notices. Notices to the Holders of the Notes will be given by first-class mail, postage prepaid, to the
  registered Holders of the Notes at their address appearing in the Note Register. In addition, for so long as any Class
  of Notes is listed on the Irish Stock Exchange and the rules of such exchange so require, notice given to the Holders
  of any such Class of Notes will also be given to the Company Announcements Office of the Irish Stock Exchange.


                                                              77
                                                                                                             008422
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 16806/09/21 Page 293 of 344 PageID 11270
Case 3:21-cv-00538-N Document 26-31 Filed


           Voting Rights of Preferred Shares of HFP. The aggregate amount of the Preferred Shares owned or
  controlled by HFP and the Servicer Entities in excess of the Original HFP Share Amount will be excluded from
  voting on certain matters including any Optional Redemption.

                  DELIVERY OF THE NOTES; TRANSFER RESTRICTIONS; SETTLEMENT

           The Notes have not been registered under the Securities Act or any state securities laws and, accordingly,
  may not be reoffered, resold, pledged or otherwise transferred within the United States or to, or for the account or
  benefit of, U.S. Persons, except in accordance with the restrictions described under "Notices to Purchasers." Terms
  used in this paragraph have the meanings given to them by Regulation S.

            Without limiting the foregoing, by holding a Note, each Holder will acknowledge and agree, among other
  things, that such Holder understands that neither of the Co-Issuers is registered as an investment company under the
  Investment Company Act, but that the Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7)
  of the Investment Company Act, which in general excludes from the definition of an investment company any issuer
  whose outstanding securities are beneficially owned solely by Qualified Purchasers and which has not made and
  does not propose to make a public offering of its securities and Rule 3a-7. Any sale or transfer which would violate
  these provisions shall be void from the time of such sale or transfer, and no sale or transfer may be made if such sale
  or transfer would require the Co-Issuers to become subject to the requirements of the Investment Company Act.

           Each transferee of a Note (except with respect to a transfer pursuant to Regulation S) will be deemed to
  represent at time of transfer that the transferee is a Qualified Institutional Buyer and (i) that it is a Qualified
  Purchaser, (ii) that it is not formed for the purpose of investing in the Notes, unless all of its beneficial owners are
  Qualified Purchasers, (iii) that it is not a dealer described in paragraph (a)(1)(ii) of Rule 144A unless such transferee
  owns and invests on a discretionary basis at least U.S.$25 million in securities of issuers that are not affiliated
  persons of such dealer, (iv) that it is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of Rule 144A or a trust
  fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such plan, unless investment
  decisions are made solely by the fiduciary, trustee or sponsor of such plan, (v) that it and each account for which it is
  purchasing is purchasing Notes in at least the minimum denomination and (vi) that it will provide written notice of
  the foregoing and any other applicable transfer restrictions to any transferee.

           The Indenture provides that if, notwithstanding the restrictions on transfer contained therein, the Issuer
  determines any beneficial owner or Holder of a Note (other than a Note transferred in reliance on Regulation S) is
  not a Qualified Institutional Buyer and a Qualified Purchaser, the Issuer will require that such beneficial owner or
  Holder sell all of its right title and interest in such Note to a person who is so qualified, with such sale to be effected
  within 30 days after notice of such sale requirement is given. If such sale is not effected within such 30 days, upon
  written direction from the Issuer, the Trustee (or an investment banker selected by the Trustee and approved by the
  Issuer) will be authorized to conduct a commercially reasonable sale of such Note to a person who does so qualify
  and pending transfer, no further payments will be made in respect of such Note or any beneficial interest therein.

           Except for interests in Notes represented by a Regulation S Global Note or a Rule 144A Global Note as
  described herein, the Notes will be represented by definitive registered Notes registered in the name of the purchaser
  thereof.

           Unless determined otherwise by the Co-Issuers in accordance with applicable law, the Notes will bear the
  legend set forth below:

           THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
           SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), ANY STATE
           SECURITIES LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY
           OTHER JURISDICTION AND MAY NOT BE REOFFERED, RESOLD, PLEDGED OR
           OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
           ACCOUNT OR BENEFIT OF, UNITED STATES PERSONS, EXCEPT AS PERMITTED BY
           THIS LEGEND. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS NOTE,
           REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT REOFFER,
           RESELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE EXCEPT IN COMPLIANCE
           WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND EXCEPT (A) IN


                                                            78
                                                                                                           008423
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 16806/09/21 Page 294 of 344 PageID 11271
Case 3:21-cv-00538-N Document 26-31 Filed


        COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT TO A PERSON WHOM
        THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS
        DEFINED IN RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
        ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, WHOM THE SELLER HAS
        INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER
        TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, PROVIDED THAT SUCH
        PURCHASER DELIVERS ALL DOCUMENTS AND CERTIFICATIONS AS THE CO-
        ISSUERS OR THE TRUSTEE MAY REASONABLY REQUIRE; (B) TO A NON U.S. PERSON
        OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 903 OR 904 OF
        REGULATION S UNDER THE SECURITIES ACT; OR (C) TO THE CO-ISSUERS OR THEIR
        AFFILIATES, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
        LAW OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. THE
        HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS NOTE, REPRESENTS,
        ACKNOWLEDGES AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR
        OTHERWISE TRANSFER THIS NOTE EXCEPT TO A NON-U.S. PERSON OUTSIDE THE
        UNITED STATES IN COMPLIANCE WITH REGULATION S OR TO A "QUALIFIED
        PURCHASER" WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT
        COMPANY ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY ACT"), IN A
        TRANSACTION THAT DOES NOT CAUSE THE CO-ISSUERS TO BE REQUIRED TO
        REGISTER UNDER THE INVESTMENT COMPANY ACT. FURTHER, THE CLASS X
        NOTES, THE CLASS A-1LA NOTES, THE CLASS A-1LB NOTES, THE CLASS A-2L
        NOTES, THE CLASS A-3L NOTES AND THE CLASS A-4L NOTES MAY NOT BE SOLD
        OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER WILL NOT CONSTITUTE OR
        RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION
        4975 OF THE CODE. THE CLASS B-1L NOTES MAY NOT BE SOLD OR TRANSFERRED
        TO ANY PLAN SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, OR TO
        ANY PERSON ACTING ON BEHALF OF OR WITH "PLAN ASSETS" OF ANY SUCH
        PLAN, INCLUDING AN INSURANCE COMPANY GENERAL ACCOUNT, UNLESS THE
        PURCHASER OR TRANSFEREE IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
        AVAILABLE UNDER PTCE 96-23, 95-60, 91-38, 90-1 OR 84-14.

        EACH TRANSFEREE OF A NOTE (EXCEPT WITH RESPECT TO A TRANSFER
        PURSUANT TO REGULATION S) WILL BE DEEMED TO REPRESENT AT TIME OF
        TRANSFER THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER OR A
        NON U.S. PERSON AND (I) THAT IT IS A QUALIFIED PURCHASER, (II) THAT IT IS NOT
        FORMED FOR THE PURPOSE OF INVESTING IN THE NOTES, UNLESS ALL OF ITS
        BENEFICIAL OWNERS ARE QUALIFIED PURCHASERS, (III) THAT IT IS NOT A
        DEALER DESCRIBED IN PARAGRAPH (a)(1)(ii) OF RULE 144A UNLESS SUCH
        TRANSFEREE OWNS AND INVESTS ON A DISCRETIONARY BASIS AT LEAST U.S.$25
        MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF
        SUCH DEALER, (IV) THAT IT IS NOT A PLAN REFERRED TO IN PARAGRAPH
        (a)(1)(i)(D) OR (E) OF RULE 144A OR A TRUST FUND REFERRED TO IN PARAGRAPH
        (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH PLAN, UNLESS
        INVESTMENT DECISIONS ARE MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR
        SPONSOR OF SUCH PLAN, (V) THAT IT AND EACH ACCOUNT FOR WHICH IT IS
        PURCHASING IS PURCHASING NOTES IN AT LEAST THE MINIMUM DENOMINATION
        AND (VI) THAT IT WILL PROVIDE WRITTEN NOTICE OF THE FOREGOING AND ANY
        OTHER APPLICABLE TRANSFER RESTRICTIONS TO ANY TRANSFEREE.

        THE INDENTURE PROVIDES THAT IF, NOTWITHSTANDING THE RESTRICTIONS ON
        TRANSFER CONTAINED THEREIN, THE ISSUER DETERMINES ANY BENEFICIAL
        OWNER OR HOLDER OF A NOTE (OTHER THAN A NOTE TRANSFERRED IN
        RELIANCE ON REGULATION S) IS NOT A QUALIFIED INSTITUTIONAL BUYER AND A
        QUALIFIED PURCHASER, THE ISSUER WILL REQUIRE THAT SUCH BENEFICIAL
        OWNER OR HOLDER SELL ALL OF ITS RIGHT TITLE AND INTEREST IN SUCH NOTE
        TO A PERSON WHO IS SO QUALIFIED, WITH SUCH SALE TO BE EFFECTED WITHIN 30


                                            79
                                                                               008424
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 16806/09/21 Page 295 of 344 PageID 11272
Case 3:21-cv-00538-N Document 26-31 Filed


           DAYS AFTER NOTICE OF SUCH SALE REQUIREMENT IS GIVEN. IF SUCH SALE IS
           NOT EFFECTED WITHIN SUCH 30 DAYS, UPON WRITTEN DIRECTION FROM THE
           ISSUER, THE TRUSTEE (OR AN INVESTMENT BANKER SELECTED BY THE TRUSTEE
           AND APPROVED BY THE ISSUER) WILL BE AUTHORIZED TO CONDUCT A
           COMMERCIALLY REASONABLE SALE OF SUCH NOTE TO A PERSON WHO DOES SO
           QUALIFY AND PENDING TRANSFER, NO FURTHER PAYMENTS WILL BE MADE IN
           RESPECT OF SUCH NOTE OR ANY BENEFICIAL INTEREST THEREIN.

           TRANSFERS OF THE NOTES MUST GENERALLY BE ACCOMPANIED BY
           APPROPRIATE TAX TRANSFER DOCUMENTATION AND ARE SUBJECT TO
           RESTRICTIONS AS PROVIDED IN THE INDENTURE.

           THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO UNITED STATES
           TREASURY REGULATION SECTION 1.1275-3(b). THIS NOTE HAS BEEN ISSUED WITH
           ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX
           PURPOSES. THE HOLDER OF THIS NOTE MAY OBTAIN THE INFORMATION
           DESCRIBED IN UNITED STATES TREASURY REGULATION SECTION 1. 1275-3(b)(1)(i)
           FROM THE ADMINISTRATOR, AT THE FOLLOWING ADDRESS: P.O. BOX 1093 GT,
           GRAND CAYMAN, CAYMAN ISLANDS.

            Subject to the restrictions on transfer set forth in the Indenture and the Notes and except with respect to
  transfer of an interest in a Regulation S Global Note or a Rule 144A Global Note (the procedure for which is set
  forth in the Indenture), the Holder of any Notes may transfer the same in whole or in part (in a principal amount
  equal to any authorized denomination) by surrendering such Notes at the corporate trust office of the Trustee or at
  the office of any transfer agent, together with an executed instrument of assignment and transfer substantially in the
  form attached to the Indenture. In exchange for any Notes properly presented for transfer with all necessary
  accompanying documentation, the Trustee will authenticate and deliver at the corporate trust office of the Trustee or
  the office of the transfer agent, as the case may be, to the transferee or send by first-class mail at the risk of the
  transferee to such address as the transferee may request, a Note or Notes, for a like aggregate principal amount and
  in such authorized denomination or denominations as may be requested. The presentation for transfer of any Notes
  will not be valid unless made at the office of the Trustee designated for such purpose or at the office of a transfer
  agent by the registered Holder in person, or by a duly authorized attorney-in-fact. The Holder of a Note will not be
  required to bear the costs and expenses of effecting any transfer or registration of transfer, except that the relevant
  Holder will be required to bear (i) the expenses of delivery by other than regular mail (if any) and (ii) if the Co-
  Issuers so require, the payment of a sum sufficient to cover any duty, stamp tax or governmental charge or insurance
  charges that may be imposed in relation thereto.

  Settlement

           All payments in respect of the Notes shall be made in United States dollars in same-day funds.

                                        CERTAIN TAX CONSIDERATIONS

  Introduction

            The following is a summary of certain of the United States federal income tax consequences of an
  investment in the Notes by purchasers that acquire their Notes in the initial offering. The discussion and the
  opinions referenced below are based upon laws, regulations, rulings, and decisions currently in effect, all of which
  are subject to change, possibly with retroactive effect. Prospective investors should note that no rulings have been
  or are expected to be sought from the Internal Revenue Service (the "IRS") with respect to any of the United States
  federal income tax consequences discussed below, and no assurance can be given that the IRS will not take contrary
  positions. Further, the following summary does not deal with all United States federal income tax consequences
  applicable to any given investor, nor does it address the United States federal income tax considerations applicable
  to all categories of investors, some of which may be subject to special rules, such as Non-U.S. Holders (defined
  below), banks, REITs, RICs, insurance companies, tax-exempt organizations, dealers in securities or currencies,
  electing large partnerships, natural persons, cash method taxpayers, S corporations, estates and trusts, investors that


                                                           80
                                                                                                       008425
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 16806/09/21 Page 296 of 344 PageID 11273
Case 3:21-cv-00538-N Document 26-31 Filed


  hold their Notes as part of a hedge, straddle, or an integrated or conversion transaction, or investors whose
  "functional currency" is not the United States dollar. Furthermore, it does not address alternative minimum tax
  consequences, or the indirect effects on investors of equity interests in either a U.S. Holder (as defined below) or a
  Non-U.S. Holder. In addition, this summary is generally limited to investors that acquire their Notes on the Closing
  Date for the issue price applicable to such Notes and who will hold their Notes as "capital assets" within the
  meaning of Section 1221 of the Internal Revenue Code of 1986, as amended (the "Code"). Investors should consult
  their own tax advisors to determine the United States federal, state, local, and other tax consequences of the
  purchase, ownership, and disposition of the Notes.

           As used herein, "U.S. Holder" means a beneficial owner of a Note that is an individual citizen or resident
  of the United States for United States federal income tax purposes, a corporation or other entity taxable as a
  corporation created or organized in or under the laws of the United States or any state thereof (including the District
  of Columbia), an estate the income of which is subject to United States federal income taxation regardless of its
  source, or a trust where a court within the United States is able to exercise primary supervision over the
  administration of the trust and one or more United States persons (as defined in the Code) have the authority to
  control all substantial decisions of the trust (or a trust that has made a valid election under United States Treasury
  Regulations to be treated as a domestic trust). If a partnership holds Notes, the tax treatment of a partner will
  generally depend upon the status of the partner and upon the activities of the partnership. Partners of partnerships
  holding Notes should consult their own tax advisors. "Non-U.S. Holder" means any holder (or beneficial holder) of
  a Note that is not a U.S. Holder.

  United States Federal Income Tax Consequences to the Issuer

            Upon the issuance of the Notes, Orrick, Herrington & Sutcliffe LLP, special United States tax counsel to
  the Issuer, will deliver an opinion generally to the effect that under current law, and assuming compliance with the
  Indenture (and certain other documents) and based on certain factual representations made by the Issuer and the
  Servicer, although the matter is not free from doubt, the Issuer will not be engaged in the conduct of a trade or
  business in the United States. Prospective investors should be aware that opinions of counsel are not binding on the
  IRS and the IRS might seek to treat the Issuer as engaged in a United States trade or business. In addition, the Issuer
  and Servicer are entitled to rely upon the advice and/or opinions of their selected counsel with respect to
  amendments, supplements and other modifications of the terms of the Portfolio Collateral and deviations from the
  investment guidelines set forth in the Servicing Agreement; the foregoing opinion assumes that any such advice
  and/or opinions will be correct and complete. It should be noted as well that the United States Treasury Department
  and the IRS recently announced that they are considering taxpayer requests for specific guidance on, among other
  things, whether a foreign person may be treated as engaged in a trade or business in the United States by virtue of
  entering into credit default swaps. No guidance has been issued to date. If any future guidance concludes that
  foreign persons entering into certain credit default swaps will be treated as engaged in a trade or business in the
  United States, such guidance would adversely impact the Issuer's ability to pay principal and interest on the Notes.
  Additionally, it should be noted that gain or loss on a disposition by a foreign person of a United States real property
  interest may be subject to United States federal income tax as if the foreign person were engaged in a United States
  trade or business (even if the foreign person is not actually so engaged). Because the determination of whether an
  asset constitutes a United States real property interest is made periodically, although the Issuer is prohibited from
  acquiring an asset that constitutes a United States real property interest, it is possible that an asset that was not a
  United States real property interest at the time such asset was acquired by the Issuer could become a United States
  real property interest after the asset is acquired. Similarly, if the Issuer accepted a new security in exchange for an
  existing security or if the terms of an existing security were modified, the new or modified security might cause the
  Issuer to become engaged in a United States trade or business for United States federal income tax purposes.

            The Issuer intends to elect to be (and expects to be) treated as a partnership for United States federal
  income tax purposes. There can be no assurance, however, that the Issuer will not (at some point in time) become
  classified as a corporation for United States federal income tax purposes. If the Issuer were to be treated as a
  corporation and if the IRS were to successfully characterize the Issuer as engaged in a United States trade or
  business, among other consequences, the Issuer would be subject to net income taxation in the United States (as well
  as the branch profits tax) on its income that is effectively connected to the United States trade or business. The
  levying of such taxes would materially affect the Issuer's financial ability to pay principal and interest on the Notes.



                                                           81
                                                                                                        008426
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 16806/09/21 Page 297 of 344 PageID 11274
Case 3:21-cv-00538-N Document 26-31 Filed


            The Issuer intends to acquire the Portfolio Collateral the interest on which and any gain from the sale or
  disposition with respect to which is not expected to be subject to United States federal withholding tax or
  withholding tax imposed by other countries (unless, in the case of interest, the obligor is required to "gross up" its
  payments to compensate for these taxes). The Issuer will not, however, make any independent investigation of the
  circumstances surrounding the issuance of the individual assets comprising the Portfolio Collateral and, thus, there
  can be no assurance that payments of interest on and gain from the sale or disposition of the Portfolio Collateral will
  in all cases be received free of withholding tax. It is not expected that the Issuer will derive material amounts of any
  other items of income that will be subject to United States withholding taxes. Notwithstanding the foregoing, any
  commitment fee, facility fee or other similar fee that the Issuer earns may be subject to a 30% United States federal
  withholding tax and any lending fees received under a securities lending agreement may also be subject to such tax.

           If withholding or deduction of any taxes from payments on the Notes is required by law in any jurisdiction,
  the Issuer shall be under no obligation to make any additional payments to any holder in respect of such withholding
  or deduction.

  Classification and Tax Treatment of the Notes

           The Issuer has agreed and, by its acceptance of a Note, each holder will be deemed to have agreed, to treat
  each of the Notes as debt of the Issuer for United States federal income tax purposes. Upon the issuance of the
  Notes, Orrick, Herrington & Sutcliffe LLP will deliver an opinion generally to the effect that, assuming compliance
  with the Indenture (and certain other documents) and based on certain factual representations made by the Issuer and
  the Servicer, the Notes should be characterized as debt of the Issuer for United States federal income tax purposes.
  Prospective investors should be aware that opinions of counsel are not binding on the IRS, and there can be no
  assurance that the IRS will not seek to characterize any Class of Notes as other than indebtedness. However, except
  as provided under "Alternative Characterizations of the Notes," the balance of this discussion assumes that the Notes
  will be characterized as debt of the Issuer for United States federal income tax purposes.

            Each U.S. Holder will include interest on the Notes in income in accordance with its regular method of
  accounting for Federal income tax purposes unless the Notes are viewed as having being issued with original issue
  discount ("OID") in which case, generally, each U.S. Holder would be required to accrue interest on the Note on an
  accrual basis under a constant yield methodology, based on the original yield to maturity of the Note. Because
  interest on the Class A-3L Notes, Class A-4L Notes and Class B-1L Notes may be deferred without giving rise to an
  Event of Default, all interest (including interest on accrued but unpaid interest) will be treated as OID unless the
  likelihood of deferral is remote. The Issuer has not determined whether the likelihood of interest being deferred is
  remote for this purpose, and hence will treat the interest on the Class A-3L Notes, Class A-4L Notes and Class B-1L
  Notes as OID. Even if the likelihood of deferral is remote, if the Issuer does in fact defer interest on a Class of
  Notes, a U.S. Holder would thereafter be required to accrue interest (including deferred interest) with respect to such
  Notes as OID. Any accrued but unpaid OID included in income by a U.S. Holder would increase the U.S. Holder's
  basis in the Note and thereby reduce the amount of gain or increase the amount of loss recognized by the U.S.
  Holder on a subsequent sale or other disposition of the Note.

            If any of the Notes are viewed as having been issued with OID, the OID may be accruable under the special
  rules set forth in Section 1272(a)(6) of the Code (which apply to debt instruments that may be accelerated by reason
  of the prepayment of other debt obligations securing such debt instruments). If Section 1272(a)(6) does not apply,
  the Notes might be treated as "contingent payment debt instruments" ("CPDIs") within the meaning of Treasury
  Regulation Section 1.1275-4. If any Class of Notes were considered CPDIs, among other consequences, gain on
  the sale of such Notes that might otherwise be capital gain would be ordinary income. Prospective investors should
  consult their own tax advisors regarding the potential application of Section 1272(a)(6) of the Code to the Notes and
  the rules governing CPDIs .

            The United States federal income tax consequences of a Maturity Extension are unclear. If a Maturity
  Extension occurs with respect to the Notes (other than the Class X Notes), the Issuer intends to treat such Notes,
  solely for purposes of sections 1272 and 1273 of the Code, as having been retired and reissued for an amount equal
  to their adjusted issue price on the date of the new Extension Effective Date. Additionally, U.S. Holders may be
  deemed for United States federal income tax purpose to have exchanged their Notes in a taxable exchange for new



                                                           82
                                                                                                        008427
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 16806/09/21 Page 298 of 344 PageID 11275
Case 3:21-cv-00538-N Document 26-31 Filed


  notes with an extended final maturity date (the "New Notes") if, at such time, the Extension Qualifying Purchaser is
  related to the Issuer within the meaning of Section 267(b) or 707(b)(1) of the Code. If such relationship existed,
  U.S. Holders that did not exercise their right to put their Notes to the Extension Qualifying Purchaser may be treated
  as having acquired such New Notes with market discount or premium (and there might be other possible tax
  consequences). In addition, if the Notes are treated as exchanged for New Notes, the characterization of the New
  Notes (as debt or equity) would depend on the facts and circumstances existing at the time of such deemed
  exchange. In the event of a Maturity Extension, all U.S. Holders are urged to consult their own tax advisors with
  respect to whether the Extension Qualifying Purchaser is related to the Issuer, and, if so, the United States federal
  income tax consequences of any deemed exchange.

            The tax treatment of the Extension Bonus Payment is also unclear. The Issuer intends to take the position
  that the Extension Bonus Payment is an incidental payment within the meaning of Treasury Regulation Section
  1.1275-2(h)(3), and that the amount of such payment should be includible in income as ordinary income in
  accordance with the U.S. Holder's normal method of tax accounting. The Issuer's determination with respect to this
  issue will not be binding on the IRS, but will be binding on any U.S. Holder that does not disclose an objection on
  its timely filed tax return for the taxable year that includes the acquisition date of such Note. U.S. Holders should
  consult with their own tax advisors concerning the proper taxation and characterization of such payments, and
  whether the right to such payments could cause the Notes to be subject to the OID rules or to be treated as CPDIs.

            In general, a U.S. Holder of a Note will have a basis in such Note equal to the cost of such Note to such
  U.S. Holder, increased by any amount includible in income by such U.S. Holder as OID and reduced by any
  amortized premium, any principal payments and any payments of OID. Upon a sale, exchange or other disposition
  of a Note, a U.S. Holder will generally recognize gain or loss equal to the difference between the amount realized on
  the sale, exchange or other disposition (less any accrued and unpaid interest, which would be taxable as such) and
  the U.S. Holder's tax basis in such Note (as reduced by any accrued and unpaid interest). Such gain or loss generally
  will be long-term capital gain or loss if the U.S. Holder held the Note for more than one year at the time of
  disposition (other than accrued market discount if the U.S. Holder did not elect to include such discount in income
  on a current basis). In certain circumstances, U.S. Holders that are individuals may be entitled to preferential
  treatment for net long-term capital gains; however, the ability of U.S. Holders to offset capital losses against
  ordinary income is limited.

           The Indenture provides that Holders of any Class of Notes may elect to acquire credit enhancement on
  terms and conditions acceptable to such Holders. Prior to acquiring such enhancement, U.S. Holders should consult
  with their own tax advisors concerning the treatment of the credit enhancement for United States federal income tax
  purposes (including the viability of integrating the Notes and the credit enhancement).

  Alternative Characterizations of the Notes

            Notwithstanding special United States tax counsel's opinion, U.S. Holders should recognize that there is
  some uncertainty regarding the appropriate classification of instruments such as the Notes. It is possible, for
  example, that the IRS may contend that the Class B-1L Notes and, possibly, any other Class of Notes should be
  treated as equity interests in the Issuer. In such a case, payments on the Notes would likely be viewed as guaranteed
  payments (rather than as interest) for United States federal income tax purposes. Additionally, U.S. Holders would
  be required to file information returns with the IRS with respect to their acquisition of the Notes and be subject to
  significant penalties for failure to do so. Moreover, if the Issuer were classified as a corporation rather than as a
  partnership for United States federal income tax purposes and the Notes were viewed as equity in this corporation,
  the Issuer would constitute a passive foreign investment company and, possibly, a controlled foreign corporation,
  which would produce adverse tax consequences for U.S. Holders. Accordingly, all U.S. Holders are urged to
  consult their own tax advisors as to the consequences that would result if the Notes were characterized as equity
  (and the additional consequences that would result if the Issuer were classified as a corporation) for United States
  federal income tax purposes.




                                                          83
                                                                                                       008428
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 16806/09/21 Page 299 of 344 PageID 11276
Case 3:21-cv-00538-N Document 26-31 Filed


  Information Reporting Requirements

             Information reporting to the IRS may be required with respect to payments on the Notes, and proceeds of
  the sale of the Notes to holders other than corporations and certain other exempt recipients. A “backup” withholding
  tax may also apply to those payments if a holder fails to provide certain identifying information (such as the holder’s
  taxpayer identification number or an attestation to the status of the holder as a Non-U.S. Holder). Backup
  withholding is not an additional tax and may be refunded (or credited against the holder’s U.S. federal income tax
  liability, if any) provided that certain required information is furnished to the IRS in a timely manner.

           Prospective investors should consult with their own tax advisors regarding whether they are required to file
  an IRS Form 8886 in respect of this transaction (relating to certain "reportable transactions"). Thus, for example, if
  a U.S. Holder were to sell its Notes at a loss, it is possible that this loss could constitute a reportable transaction. and
  need to be reported on Form 8886 As another example, a transaction may be reportable if it is offered under
  conditions of confidentiality. In this regard, each holder and beneficial holder of the Notes (and each of their
  respective employees, representatives or other agents) is hereby advised that it is permitted to disclose to any and all
  persons, without limitation of any kind, the tax treatment and tax structure of the transactions described herein
  (including the ownership and disposition of the Notes). Significant penalties apply for failure to file Form 8886
  when required, and holders are therefore urged to consult their own tax advisors.

  Non-U.S. Holders

            Assuming that the Issuer is not engaged in a United States trade or business, a Non-U.S. Holder of a Note
  that has no connection with the United States and is not related, directly or indirectly, with the Issuer or the holders
  of the Issuer's equity, will not be subject to United States withholding tax on interest payments. Non-U.S. Holders
  may be required to make certain tax representations regarding the identity of the beneficial owner of the Notes in
  order to receive payments free of withholding.

  Circular 230

           Under 31 C.F.R. part 10, the regulations governing practice before the IRS (Circular 230), we and our tax
  advisors are (or may be) required to inform you that:

      x    Any advice contained herein, including any opinions of counsel referred to herein, is not intended or
           written to be used, and cannot be used by any taxpayer, for the purpose of avoiding penalties that may be
           imposed on the taxpayer;

      x    Any such advice is written to support the promotion or marketing of the Notes and the transactions
           described herein (or in such opinion or other advice); and

      x    Each taxpayer should seek advice based on the taxpayer's particular circumstances from an independent tax
           advisor.

                                     CAYMAN ISLANDS TAX CONSEQUENCES

            The following discussion of certain Cayman Islands income tax consequences of an investment in the
  Notes is based on the advice of Maples and Calder as to Cayman Islands law. The discussion is a general summary
  of present law, which is subject to prospective and retroactive change. It assumes that the Issuer will conduct its
  affairs in accordance with assumptions made by, and representations made to, counsel. It is not intended as tax
  advice, does not consider any investor's particular circumstances, and does not consider tax consequences other than
  those arising under Cayman Islands law.

           Under existing Cayman Islands laws:

                     (i)      payments of principal and interest in respect of the Notes will not be subject to taxation in


                                                             84
                                                                                                            008429
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 16806/09/21 Page 300 of 344 PageID 11277
Case 3:21-cv-00538-N Document 26-31 Filed


          the Cayman Islands and no withholding will be required on such payments to any Holder of a Note and
          gains derived from the sale of Notes will not be subject to Cayman Islands income or corporation tax. The
          Cayman Islands currently have no income, corporation or capital gains tax and no estate duty, inheritance
          tax or gift tax; and

                   (ii)      the Holder of any Note (or the legal personal representative of such Holder) whose Note
          is brought into the Cayman Islands may in certain circumstances be liable to pay stamp duty imposed under
          the laws of the Cayman Islands in respect of such Note.

          The Issuer has been incorporated under the laws of the Cayman Islands as an exempted company and, as
  such, has applied for and obtained an undertaking from the Governor In Cabinet of the Cayman Islands in the
  following form:

                                              The Tax Concessions Law

                                                    (1999 Revision)

                                         Undertaking as to Tax Concessions

          In accordance with Section 6 of the Tax Concessions Law (1999 Revision) the Governor in Cabinet
  undertakes with Rockwall CDO Ltd. (the "Company"):

                    (a)     that no law which is hereafter enacted in the Islands imposing any tax to be levied on
          profits, income, gains or appreciations shall apply to the Company or its operations; and

                    (b)      in addition, that no tax to be levied on profits, income, gains or appreciations or which is
          in the nature of estate duty or inheritance tax shall be payable

                   (i)      on or in respect of the shares, debentures or other obligations of the Company; or

                   (ii)     by way of the withholding in whole or in part of any relevant payment as defined in
                            Section 6(3) of the Tax Concessions Law (1999 Revision).

          These concessions shall be for a period of twenty years from the 21st day of June 2005.

                                      CERTAIN ERISA CONSIDERATIONS

           The United States Employee Retirement Income Security Act of 1974, as amended ("ERISA"), imposes
  requirements on employee benefit plans (as defined in Section 3(3) of ERISA) subject to Title I of ERISA ("ERISA
  Plans") and on persons who are fiduciaries (as defined in Section 3(21) of ERISA) with respect to such ERISA
  Plans. Investments by ERISA Plans are subject to ERISA's general fiduciary requirements, including the
  requirement of investment prudence and diversification, requirements respecting delegation of investment authority
  and the requirement that an ERISA Plan's investments be made in accordance with the documents governing the
  ERISA Plan. Each ERISA Plan fiduciary should give appropriate consideration to the facts and circumstances that
  are relevant to an investment in the Notes, including the role that an investment in the Notes plays in the Plan's
  investment portfolio. Before deciding to invest "plan assets" of any ERISA Plan in the Notes, the investing ERISA
  Plan fiduciary should be satisfied that investment in the Notes is a prudent investment for the ERISA Plan, that the
  investments of the ERISA Plan, including the investment in the Notes, are diversified so as to minimize the risk of
  large losses and that an investment in the Notes complies with the ERISA Plan and related trust documents. Any
  person who decides to invest "plan assets" of an ERISA Plan in the Notes should consider, among other factors, the
  factors discussed above under "Special Considerations."

           Section 406 of ERISA and Section 4975 of the Code prohibit ERISA Plans, as well as individual retirement
  accounts and Keogh plans, subject to either or both of such statutes (each, a "Plan") from engaging in certain
  transactions with persons that are "parties in interest" under ERISA or "disqualified persons" under Section 4975 of



                                                          85
                                                                                                       008430
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 16806/09/21 Page 301 of 344 PageID 11278
Case 3:21-cv-00538-N Document 26-31 Filed


  the Code (collectively, "Parties in Interest") with respect to such Plans. A violation of these prohibited transaction
  rules may result in an excise tax or other penalties and liabilities under ERISA and/or Section 4975 of the Code for
  such persons.

            Certain transactions involving the purchase, holding or transfer of the Notes might be deemed to constitute
  or result in prohibited transactions under ERISA and/or Section 4975 of the Code. For example, if the "plan assets"
  of an investing Plan were deemed to include assets of the Issuer and if any of the Portfolio Collateral constitutes an
  obligation of or is purchased from or sold to a Party in Interest with respect to such Plan, an indirect prohibited
  transaction in the nature of an extension of credit or a purchase or sale of assets between such Plan and such Party in
  Interest might be deemed to occur. In addition, if the assets of the Issuer were deemed to be "plan assets" of any
  Plan investors, Notes sold to a Party in Interest with respect to such Plan would constitute a prohibited extension of
  credit transaction, possibly subjecting such Noteholder to excise taxes under Section 4975 of the Code. Under
  regulations issued by the United States Department of Labor, set forth in 29 C.F.R. § 2510.3-101 (the "Plan Asset
  Regulations"), the assets of the Issuer would be treated as "plan assets" of a Plan for purposes of ERISA and
  Section 4975 of the Code if the Plan acquires an equity interest in the Issuer and none of the exceptions contained in
  the Plan Asset Regulations applies. An equity interest is defined under the Plan Asset Regulations as any interest in
  an entity other than an instrument which is treated as indebtedness under applicable local law and which has no
  substantial equity features.

           Although there is no authority directly on point, it is anticipated that the Notes should be treated as
  indebtedness under local law and should not be treated as having substantial equity features for purposes of the Plan
  Asset Regulations. However, without regard to whether (i) the Notes are treated as an equity interest for such
  purposes or (ii) the assets of the Issuer are deemed to be "plan assets" of an investing Plan, the acquisition or holding
  of Notes by or on behalf of, or with "plan assets" of, a Plan could be considered to give rise to a prohibited
  transaction if the Issuer, the Trustee, the Initial Purchaser, the Servicer, an issuer of an item of Portfolio Collateral,
  or any of their respective affiliates is or becomes a Party in Interest with respect to an investing Plan. Certain
  exemptions from the prohibited transaction rules could apply to the acquisition of a Note by or with "plan assets" of
  a Plan, depending on the type and circumstances of the Plan fiduciary making the decision to acquire a Note.
  Included among these exemptions are: Prohibited Transaction Class Exemption ("PTCE") 96-23, regarding
  transactions effected by certain "in-house asset managers"; PTCE 95-60, regarding investments by insurance
  company general accounts; PTCE 91-38, regarding investments by bank collective investment funds; PTCE 90-1,
  regarding investments by insurance company pooled separate accounts; and PTCE 84-14, regarding transactions
  effected by independent "qualified professional asset managers." However, even if the conditions specified in one
  or more of these exemptions are met, the scope of the relief provided by these exemptions might or might not cover
  all acts which might be construed as prohibited transactions and in particular would not apply to prohibited
  transactions arising from the operations of the Issuer.

           In any event, a fiduciary or other person investing "plan assets" of any Plan should not purchase Notes if
  the Issuer, the Initial Purchaser, the Trustee, the Servicer or any of their respective affiliates (a) has investment
  discretion with respect to the investment of such assets; (b) has authority or responsibility to give or regularly gives
  investment advice with respect to such assets, for a fee, pursuant to an agreement or understanding that such advice
  will serve as a primary basis for investment decisions with respect to such assets and that such advice will be based
  on the particular investment needs of such Plan; or (c) unless PTCE 95-60, 91-38 or 90-1 is applicable, is an
  employer maintaining or contributing to such Plan. A party that is described in clause (a) or (b) of the preceding
  sentence is a fiduciary under ERISA with respect to the Plan and any such purchase might result in a non-exempt
  prohibited transaction under ERISA or Section 4975 of the Code.

           As a general rule, certain employee benefit plans, including governmental plans (as defined in Section
  3(32) of ERISA) and certain church plans (as defined in Section 3(33) of ERISA), are not subject to ERISA's
  requirements. Accordingly, assets of many such plans may be invested in the Notes without regard to ERISA
  prohibited transaction considerations described above, subject to the provisions of other applicable federal and state
  law. However, any such plan which is qualified and exempt from taxation under Sections 401(a) and 501(a) of the
  Code may nonetheless be subject to the prohibited transaction rules set forth in Section 503 of the Code and, under
  certain circumstances in the case of church plans, Section 4975 of the Code. Also, some governmental plans are
  subject to federal, state or local laws which are, to a material extent, similar to the provisions of Title I of ERISA or



                                                            86
                                                                                                          008431
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 16806/09/21 Page 302 of 344 PageID 11279
Case 3:21-cv-00538-N Document 26-31 Filed


  Section 4975 of the Code (a "Similar Law"). Each governmental plan fiduciary should make its own determination
  as to the need for and the availability of any exemptive relief under a Similar Law.

           Each Holder of a Class X Note, a Class A-1LA Note, a Class A-1LB, a Class A-2L Note, a Class A-3L
  Note or a Class A-4L Note, by its acquisition thereof, shall be deemed to represent to the Issuer, the Servicer and
  the Trustee that either (i) no part of the funds being used to pay the purchase price for such Note constitutes
  "plan assets" of any Plan, or (ii) if the funds being used to pay the purchase price for such Note includes "plan
  assets" of any Plan, an exemption to the prohibited transaction rules applies.

           Each Holder of a Class B-1L Note by its acquisition thereof, shall be deemed to represent to the Issuer,
  the Servicer and the Trustee that either (a) the purchaser or transferee is not a Plan and is not acquiring the
  Class B-1L Note with assets of a Plan or (b) it is an insurance company and such funds include only assets of its
  general account, and its acquisition and holding of such Note are eligible for exemptive relief available under
  Section I of PTCE 95-60, or the acquisition and holding of the Class B-1L Notes by the purchaser or transferee
  are eligible for the exemptive relief under PTCE 96-23, 91-38, 90-1 or 84-14.

          Any person proposing to invest assets of any Plan, or any governmental plan subject to Similar Law,
  in the Notes should consult with its counsel to confirm that such investment will not constitute or result in any
  prohibited transaction that is not subject to an exemption and will satisfy the other requirements of ERISA,
  the Code and, in the case of such a governmental plan, Similar Law.

                              CERTAIN LEGAL INVESTMENT CONSIDERATIONS

            Institutions whose investment activities are subject to legal investment laws and regulations or to review by
  certain regulatory authorities may be subject to restrictions on investments in the Notes. Any such institution should
  consult its legal advisors in determining whether and to what extent there may be restrictions on its ability to invest
  in the Notes. Without limiting the foregoing, any financial institution that is subject to the jurisdiction of the
  Comptroller of Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance
  Corporation, the Office of Thrift Supervision, the National Credit Union Administration, any state insurance
  commission, or any other federal or state agencies with similar authority should review any applicable rules,
  guidelines and regulations prior to purchasing the Notes. Depository institutions should review and consider the
  applicability of the Federal Financial Institutions Examination Council Supervisory Policy Statement on Securities
  Activities, which has been adopted by the respective federal regulators.

            None of the Co-Issuers or the Initial Purchaser make any representation as to the proper characterization of
  the Notes for legal investment or other purposes, or as to the ability of particular investors to purchase the Notes for
  legal investment or other purposes, or as to the ability of particular investors to purchase the Notes under applicable
  investment restrictions. The Co-Issuers understand that certain state insurance regulators, in response to a request
  for guidance, may be considering the characterization (as U.S. domestic or foreign (non-U.S.)) of certain
  collateralized debt obligation securities co-issued by a non-U.S. issuer and a U.S. co-issuer. There can be no
  assurance as to the nature of any guidance or other action that may result from such consideration. The uncertainties
  described above (and any unfavorable future determinations concerning legal investment or financial institution
  regulatory characteristics of the Notes) may affect the liquidity of the Notes. Accordingly, all institutions whose
  activities are subject to legal investment laws and regulations, regulatory capital requirements or review by
  regulatory authorities should consult their own legal advisors in determining whether and to what extent the Notes
  are subject to investment, capital or other restrictions.

                                                        RATINGS

           It is a condition to the issuance of the Notes that the Class X Notes, Class A-1LA Notes and Class A-1LB
  Notes each be rated "AAA" by S&P and "Aaa" by Moody's, that the Class A-2L Notes be rated at least "AA" by
  S&P and at least "Aa2" by Moody's, that the Class A-3L Notes be rated at least "A" by S&P and at least "A2" by
  Moody's, that the Class A-4L Notes be rated at least "A-" by S&P and at least "A3" by Moody's and that the Class
  B-1L Notes be rated at least "BBB" by S&P and at least "Baa2" by Moody's. Each of the ratings of the Notes
  described herein assumes that no Maturity Extension occurs after the Closing Date. A security rating is not a



                                                           87
                                                                                                        008432
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 16806/09/21 Page 303 of 344 PageID 11280
Case 3:21-cv-00538-N Document 26-31 Filed


  recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time by the
  assigning rating organization.

           The ratings of the Notes by S&P address solely the likelihood of timely payment of the Periodic
  Interest Amount on and the ultimate payment of the Aggregate Principal Amount of each Class of Senior
  Class A Notes, the timely payment of the Class X Payment and the ultimate payment of the Cumulative
  Interest Amount and the Aggregate Principal Amount of the Class A-3L Notes, the Class A-4L Notes and the
  Class B-1L Notes. The ratings of the Notes by Moody's address the ultimate cash receipt of all required
  payments as provided by the governing documents, and are based on the expected loss to the Noteholders of
  each Class relative to the promise of receiving the present value of such payments. A rating is not a
  recommendation to purchase, hold or sell securities, in as much as such rating does not comment as to market
  price or suitability for a particular investor and may be subject to revision or withdrawal at any time by the
  assigning rating organization.

            In the event that any rating initially assigned to the Notes is subsequently lowered for any reason, no person
  or entity is obligated to provide any additional support or credit enhancement with respect to the Notes. The Issuer
  has not requested a rating on the Notes by any rating agencies other than S&P and Moody's, although data with
  respect to the Portfolio Collateral may have been provided to other rating agencies solely for informational purposes.
  There can be no assurance that, if a rating is assigned to the Notes by any other rating agency, such rating will be as
  high as that assigned by S&P and Moody's.

                                                  USE OF PROCEEDS

           The net proceeds from the sale of the Notes as described herein, together with net proceeds from the sale of
  the Preferred Shares will be used by the Issuer to fund the purchase of a principal amount of the Initial Portfolio
  Collateral at least equal to the Initial Portfolio Collateral Amount, to fund the Deposit on the Closing Date of cash in
  the approximate amount such that the Aggregate Principal Amount of Original Portfolio Collateral originally
  purchased by the Issuer on or before the Effective Date will equal the Required Portfolio Collateral Amount and to
  fund the deposit in the Expense Reimbursement Account on the Closing Date of approximately U.S.$50,000, which
  Expense Reimbursement Account will be available for payment from time to time of future expenses of the Issuer
  pending the receipt of collections in respect of the Portfolio Collateral as described herein, to pay organizational,
  legal and other fees and expenses, related to the transaction, and to fund the Reserve Amount. The net proceeds
  from the sale of the Notes and the Preferred Shares will be approximately U.S.$856,312,500.

                                              PLAN OF DISTRIBUTION

            The Initial Purchaser has advised the Co-Issuers that it proposes to offer the Notes to prospective
  purchasers from time to time in individually negotiated transactions at varying prices to be determined in each case
  at the time of sale. The price(s) paid by the Initial Purchaser for the Notes may be less than those paid by other
  purchasers of the Notes. The Initial Purchaser may offer or sell Notes to purchasers at negotiated prices, which may
  vary among different purchasers of Notes of any Class. In addition to the structuring and placement fees paid to the
  Initial Purchaser, the Initial Purchaser may be deemed to receive compensation for the sale of the Notes to the extent
  that the price(s) paid by it for Notes is less than the price(s) at which they are resold. The Notes are offered when, as
  and if issued by the Co-Issuers, subject to prior sale or withdrawal, cancellation or modification of the offer without
  notice and subject to approval of certain legal matters by counsel and certain other conditions. It is expected that
  delivery of the Notes will be made on or about the Closing Date, against payment in immediately available funds.

           The Notes have not been registered under the Securities Act and may not be offered or sold within the
  United States or to, or for the account or benefit of, United States persons except to (i) Qualified Institutional Buyers
  in reliance on Rule 144A under the Securities Act and (ii) other persons or entities pursuant to other valid
  exemptions from the registration requirements of the Securities Act.

           Without limiting the foregoing, no transfer of Notes may be made except to a non-U.S. Person in an
  offshore transaction in compliance with Regulation S or to a Qualified Purchaser or if such transfer would not




                                                           88
                                                                                                         008433
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 16806/09/21 Page 304 of 344 PageID 11281
Case 3:21-cv-00538-N Document 26-31 Filed


  require the Issuer or the Co-Issuer to become subject to the registration requirements of the Investment Company
  Act.

           Each of the Co-Issuers and the Initial Purchaser represents and agrees that it (i) has only communicated or
  caused to be communicated and will only communicate or cause to be communicated any invitation or inducement
  to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act of
  2000 ("FSMA")) received by it in connection with the issue or sale of any offered securities in circumstances in
  which Section 21(a) of the FSMA does not apply to the Issuer; and (ii) has complied and will comply with all
  applicable provisions of the FSMA with respect to anything done by it in relation to the offered securities, in, from
  or otherwise involving the United Kingdom.

            No invitation may be made to the public in the Cayman Islands to subscribe for the Notes.

          Purchasers of Notes sold outside the United States may be required to pay stamp taxes and other charges in
  accordance with the laws and practices of the country of purchase in addition to the price charged to investors for
  the Notes.

           The Notes are new securities for which there currently is no market. Accordingly, no assurance can be
  given as to the development or liquidity of any market for the Notes.

                                                   THE SERVICER

          The information appearing in this Section has been prepared by Highland Capital Management, L.P.
  and has not been independently verified by the Issuer, the Co-Issuer or the Initial Purchaser. Accordingly,
  notwithstanding anything to the contrary herein, the Issuer, the Co-Issuer and the Initial Purchaser do not
  assume any responsibility for the accuracy, completeness or applicability of such information.

  General

           Based in Dallas, Texas, Highland Capital is a registered investment adviser specializing in below
  investment grade credit and special situation investing. As of September 30, 2005, Highland Capital managed over
  $18 billion in leveraged loans, high yield bonds, structured products and other assets for banks, insurance
  companies, pension plans, foundations, and high net worth individuals.

            Highland Capital manages these assets through a variety of fund structures including separate accounts,
  CDOs, hedge funds and mutual funds. As of September 30, 2005, Highland Capital had under management
  approximately 1,000 below investment grade and credit sensitive credit positions, and Highland Capital's 56 person
  credit team followed approximately 1,200 below investment grade and credit sensitive credit positions across over
  40 industries. Highland Capital or an affiliate or predecessor thereof has been an SEC-registered investment adviser
  since April 1993.

            Highland Capital has invested over $250 million of firm capital in its funds, and expects that HFP, one of
  its Affiliates, will on the Closing Date purchase 100% of the Class II Preferred Shares.

  Philosophy and Process

           Highland Capital has expertise in the fields of syndicated loans, high yield bonds, and distressed assets.
  Portfolio managers follow each credit and several times each year the entire professional staff reviews all positions
  during multi-day monitoring meetings. Highland Capital diversifies its portfolios with set limits on exposure to any
  one given industry or issuer.

           Since 1990, Highland Capital has been using a committee to coordinate the selection, monitoring and
  servicing process. The committee, which consists of senior portfolio managers, Highland Capital's Chief Investment
  Officer and its Head of Structured Products, meets every morning to discuss the status of the credits. Collectively,
  the committee utilizes a selection process which is driven by credit research. Each portfolio manager/analyst makes



                                                          89
                                                                                                        008434
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 16806/09/21 Page 305 of 344 PageID 11282
Case 3:21-cv-00538-N Document 26-31 Filed


  specific credit recommendations based upon industry coverage. The credit proposal is then brought to the
  committee for consideration. Based upon the consensus decision, the portfolio manager will direct Highland traders
  to execute the trade. Highland Capital has also provided its committee with a commitment to technology. The firm
  developed Wall Street Office® which is a proprietary software system that allows Highland Capital to model,
  portfolio manage, and trade syndicated loans. This software has been licensed to more than 70 financial institutions
  that invest in syndicated loans.

  Professionals of the Servicer

          Set forth below is information regarding certain persons who are currently employed by the Servicer. Such
  persons may not necessarily continue to be so employed during the entire term of the Servicing Agreement.

           Senior Management

           James Dondero, CFA, CPA, CMA – Managing Partner - President

           Mr. Dondero is a Founder and President of Highland Capital. Formerly, Mr. Dondero served as Chief
  Investment Officer of Protective Life's GIC subsidiary. His portfolio management experience includes mortgage-
  backed securities, investment grade corporates, leveraged bank loans, emerging markets, derivatives, preferred
  stocks and common stocks. From 1985 to 1989, he managed fixed income funds for American Express. Prior to
  American Express, he completed the financial training at Morgan Guaranty Trust Company. Mr. Dondero is a
  Beta Gamma Sigma graduate of the University of Virginia, 1984 with degrees in Accounting and Finance. Mr.
  Dondero is a Certified Public Accountant, Chartered Financial Analyst and a Certified Management Accountant.

           Mark Okada, CFA – Managing Partner - Chief Investment Officer

           Mr. Okada is a Founder and Chief Investment Officer of Highland Capital. He is responsible for
  overseeing Highland Capital's investment activities for its various funds and has over 19 years of experience in the
  leveraged finance market. Formerly, Mr. Okada served as Manager of Fixed Income for Protective Life's GIC
  subsidiary from 1990 to 1993. He was primarily responsible for the bank loan portfolio and other risk assets. From
  1986 to 1990, he served as Vice President for Hibernia National Bank, managing over $1 billion of high yield bank
  loans. Mr. Okada is an honors graduate of the University of California Los Angeles with degrees in Economics and
  Psychology. He completed his credit training at Mitsui and is a Chartered Financial Analyst. Mr. Okada is also
  Chairman of the Board of Directors of Common Grace Ministries Inc.

           Todd Travers, CFA – Head of Structured Products, Senior Portfolio Manager

            Mr. Travers is responsible for Highland Capital's CDO business and is the primary portfolio manager for
  Highland Capital's par debt funds. He is a member of the Credit Committee and heads a team that is responsible for
  structuring new transactions and implementing additional opportunities in Highland Capital's core businesses.
  Formerly, Mr. Travers served as Portfolio Manager/Portfolio Analyst from 1994 to 1998 for Highland Capital. In
  1999, he was promoted to Senior Portfolio Manager and his duties were expanded beyond sector portfolio
  management to include the origination, structuring and issuance of new structured vehicles, including all structured
  vehicles since Highland Loan Funding V Ltd. and Restoration Funding Ltd. His prior responsibilities included
  managing a portion of Highland Capital's leveraged loan and high yield debt portfolios with an emphasis on
  technology and aviation transactions. Prior to joining Highland Capital, Mr. Travers was a Finance Manager at
  American Airlines. Mr. Travers is a graduate of Iowa State University with a BS in Industrial Engineering. He
  received his MBA with an emphasis in Finance from Southern Methodist University. Mr. Travers is a Chartered
  Financial Analyst.




                                                         90
                                                                                                     008435
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 16806/09/21 Page 306 of 344 PageID 11283
Case 3:21-cv-00538-N Document 26-31 Filed


          Portfolio Managers

          Peter A. Strzalkowski, CFA – Portfolio Manager

           Prior to joining Highland Capital, Mr. Strzalkowski served as a Senior Portfolio Manager with Microsoft
  Corp. from June, 2003 to June, 2005. His primary responsibility was the management of various multi-billion fixed
  income portfolios that were comprised of; MBS, ABS, Credit, Governments, TIPS, Derivatives, including Swaps,
  Swaptions and Futures, and Global Fixed Income. In addition he managed an absolute return mandate with a $5
  million daily VAR. Prior to Microsoft, Mr. Strzalkowski worked as a Vice President/Portfolio Manager at First
  Citizens Bank in Raleigh, NC where he managed $1.2 billion from 2000 to 2003. Before that, he was employed at
  Centura Banks in a Portfolio Manager role from 1998 to 2000. Formerly, Mr. Strzalkowski was a Vice
  President/Junior Portfolio Manager/Quantitative Analyst at Bank of America's Sovran Capital Management from
  1993 to 1998. Mr. Strzalkowski received a BS in Business/Finance from Virginia Commonwealth University and he
  is a Chartered Financial Analyst charter holder.

          Senior Portfolio Analysts

          Gibran Mahmud, CPA – Senior Portfolio Analyst

            Mr. Mahmud is involved in managing Highland's CDO funds and is part of the team that is responsible for
  structuring new transactions and implementing additional opportunities in Highland's core business. Formerly, Mr.
  Mahmud served as Controller at Highland from 2001 to 2003. Prior to joining Highland Capital, he served as a
  Senior Analyst at Fleet Capital where he was involved in the originating, structuring, modeling, and credit analysis
  for clients primarily in the manufacturing, retail, and services industries. Formerly, Mr. Mahmud was a senior
  accountant at Arthur Andersen. He received both a Bachelors in Accounting and an MBA with an emphasis in
  Finance from Baylor University. Mr. Mahmud is a Certified Public Accountant.

          Sundeep Agrawal – Senior Portfolio Analyst

           Prior to joining Highland, Mr. Agrawal worked as a Senior Investment Analyst at General Motors Asset
  Management in New York from 2003 to 2005. At GMAM Mr. Agrawal was responsible for the credit analysis and
  risk management of CDO and ABS securities for a $400 million Total Return Structured Credit Opportunity Fund
  and a $100 million CDO Equity Fund. In addition he was also involved in the analysis, portfolio construction and
  risk management of various Libor Plus strategies focusing on the HEL ABS and RMBS sectors. Prior to GMAM,
  Mr. Agrawal was an Assistant Vice President at Lehman Brothers in the Fixed Income Division in New York from
  1998-2002. At Lehman Brothers he focused on the quantitative modeling and risk management of foreign exchange
  derivative products. He received an MBA in Finance from New York University's Leonard N. Stern School of
  Business, an M.S. in Systems Engineering from The University of Texas at Austin and a B.E. in Electrical
  Engineering from Delhi Institute of Technology, India.

          Brad Voss, CFA – Senior Portfolio Analyst

            Mr. Voss joined Highland in August 2005 and is involved in the analysis, selection, and monitoring of
  asset-backed securities for Highland-managed CDOs. Formerly he served as a Vice President for Bear Stearns,
  where he worked with institutional investors to incorporate Bear Stearns research into their investment processes.
  Prior to joining Bear Stearns he held a similar position at Donaldson, Lufkin & Jenrette. While a graduate student
  he completed an internship with State Street Research & Management in Boston and served as a portfolio manager
  and risk manager for a $13 million student-managed investment company. Mr. Voss holds an MBA from the
  University of Texas at Austin, a BBA from Texas Christian University, and has earned the right to use the Chartered
  Financial Analyst designation.

          See "Special Considerations—Dependence on Key Personnel of the Servicer."




                                                         91
                                                                                                     008436
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 16806/09/21 Page 307 of 344 PageID 11284
Case 3:21-cv-00538-N Document 26-31 Filed


                                           THE SERVICING AGREEMENT

           The following summary describes certain provisions of the Servicing Agreement. The summary does not
  purport to be complete and is subject to, and qualified in its entirety by reference to, the Servicing Agreement.

            The Servicer will select the Initial Portfolio Collateral and will select all remaining Portfolio Collateral.
  The Servicer will also monitor the performance and credit quality of all of the Portfolio Collateral on an ongoing
  basis as further provided in the Servicing Agreement. Pursuant to the terms of the Servicing Agreement and the
  Indenture, the Servicer will direct the Issuer with respect to the use of collections on Portfolio Collateral to purchase
  Substitute Portfolio Collateral or Additional Portfolio Collateral, direct the Trustee when to deliver an item of Credit
  Risk Portfolio Collateral, Credit Improved Portfolio Collateral, Equity Portfolio Collateral or other item of Portfolio
  Collateral for sale and direct the use of proceeds therefrom to purchase Substitute or Additional Portfolio Collateral
  and Eligible Investments. The Servicer will advise the Issuer with respect to the use of certain Collections as
  described herein to purchase Additional Portfolio Collateral meeting the specifications set forth herein. If any
  Portfolio Collateral is an item of Defaulted Portfolio Collateral, the Servicer will instruct the Trustee as to the
  appropriate action to be taken against the issuer of such item of Portfolio Collateral and whether to retain or dispose
  of such item of Portfolio Collateral. See "Security for the Notes—Changes in Composition of Portfolio Collateral."

           Upon any disposition of Portfolio Collateral, the Trustee, upon direction of the Servicer, will either deposit
  the proceeds of such disposition in the Collection Account or apply the proceeds of such disposition to the purchase
  of an item of Additional Portfolio Collateral or Substitute Portfolio Collateral, all in accordance with the terms of the
  Indenture. Any such actions directed by the Servicer may change the composition and characteristics of the
  Portfolio Collateral included in the Trust Estate, the rate of payment thereon, and, accordingly, may affect the actual
  average life of the Notes.

            The Indenture places significant restrictions on the ability of the Issuer to buy and sell securities for the
  Trust Estate, and the Servicer is subject to compliance with such document. Accordingly, during certain periods or
  in certain specified circumstances, the Issuer may be unable to buy or sell securities or to take other actions which
  the Servicer might consider in the interests of the Issuer and its creditors and the Holders of Preferred Shares.

            In its capacity as servicer or manager, the Servicer engages in other business and furnishes asset
  management and other services to other clients which may differ from those followed by the Servicer on behalf of
  the Issuer, as required by the Indenture. The Servicer may make recommendations or effect transactions which may
  differ from those effected with respect to the securities in the Trust Estate.

           The Servicing Agreement provides that the Servicer will not direct the Trustee to acquire an obligation to
  be included in the Collateral from the Servicer or any of its Affiliates as principal or to sell an obligation to the
  Servicer or any of its Affiliates as principal unless (i) the Issuer shall have received from the Servicer such
  information relating to such acquisition or sale as it may reasonably require and shall have approved such
  acquisition, which approval shall not be unreasonably withheld, (ii) in the judgment of the Servicer, such transaction
  is on terms no less favorable than would be obtained in a transaction conducted on an arm's length basis between
  third parties unaffiliated with each other and (iii) such transaction is permitted by the Investment Advisers Act of
  1940. The Servicing Agreement also provides that the Servicer will not direct the Trustee to acquire an obligation to
  be included in the Collateral directly from any account or portfolio for which the Servicer serves as investment
  adviser, or direct the Trustee to sell an obligation directly to any account or portfolio for which the Servicer serves
  as investment adviser unless such acquisition or sale is (i) in the judgment of the Servicer, on terms no less favorable
  than would be obtained in a transaction conducted on an arm's length basis between third parties unaffiliated with
  each other and (ii) permitted by the Investment Advisers Act of 1940.

  Compensation

          As compensation for its services under the Servicing Agreement, the Servicer will be entitled to receive a
  Base Servicing Fee, an Additional Servicing Fee and a Supplemental Servicing Fee (if any).




                                                            92
                                                                                                         008437
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 16806/09/21 Page 308 of 344 PageID 11285
Case 3:21-cv-00538-N Document 26-31 Filed


           The Base Servicing Fee is a fee that will accrue from the Closing Date and be payable to the Servicer, if
  and to the extent funds are available for such purpose as described under "Description of the Notes—Payments on
  the Notes; Priority of Distributions", in arrears on each Payment Date. The Base Servicing Fee will be calculated
  on the basis of a 360-day year and the actual number of days elapsed. The Base Servicing Fee payable on any
  Payment Date will be payable from Collateral Interest Collections remaining after payment of certain fees and
  expenses of the Issuer but prior to payment of interest on the Notes. The Base Servicing Fee will accrue interest if
  unpaid. To the extent Collateral Interest Collections are insufficient to pay any accrued and unpaid Base Servicing
  Fee payable on any Payment Date, the Base Servicing Fee will be payable from Collateral Principal Collections
  available for such purpose as described under "Description of the Notes—Payments on the Notes; Priority of
  Distributions."

           The Additional Servicing Fee is a fee that will accrue from the Closing Date and be payable to the
  Servicer, if and to the extent funds are available for such purpose as described under "Description of the Note—
  Payments on the Notes; Priority of Distributions", in arrears on each Payment Date (to the extent provided in the
  Servicing Agreement). The Additional Servicing Fee will be calculated on the basis of a 360-day year and the
  actual number of days elapsed. The Additional Servicing Fee payable on any Payment Date will be payable from
  Collateral Interest Collections remaining after payment of certain fees and expenses of the Issuer, the Base
  Servicing Fee, interest (and, if any of the Overcollateralization Tests or the Interest Coverage Test are not satisfied
  on the related Payment Date (other than the Interest Coverage Test on the first or second Payment Date) or if a
  Rating Confirmation Failure exists, principal) on the Notes and certain other amounts. The Additional Servicing
  Fee will accrue interest if unpaid.

           The Supplemental Servicing Amount means an amount that will be payable to the Servicer in accordance
  with the Indenture on each Payment Date, if and to the extent funds are available for such purpose as described
  under "Description of the Notes—Payments on the Notes; Priority of Distributions." Excess cashflow remaining
  after the payment or deposit of the amounts described under "Description of the Notes—Payments on the Notes;
  Priority of Distributions" will be paid: (a) if the Internal Rate of Return of the Preferred Shares as of such Payment
  Date is less than 12%, to the Issuer to be applied to fund distributions to the Holders of the Preferred Shares, but
  only up to an amount that would cause the Internal Rate of Return of the Preferred Shares to equal 12%, and (b) if
  the Internal Rate of Return of the Preferred Shares as of such Payment Date is equal to or greater than 12%, after
  giving effect to any payments made under clause (a) above, (x) 20% of any remaining amount to (1) the Servicer in
  payment of the Supplemental Servicing Fee for such Payment Date, and (2) the Holders of the Class II Preferred
  Shares in accordance with the Paying and Transfer Agency Agreement, in payment of the Class II Preferred Share
  Supplemental Dividend then due and unpaid, and (y) 80% to the Holders of the Preferred Shares in accordance with
  the Paying and Transfer Agency Agreement, a dividend thereon or the redemption thereof, as applicable

           If amounts distributable on any Payment Date as described under "Description of the Notes—Payments on
  the Notes; Priority of Distributions" are insufficient to pay the Base Servicing Fee or the Additional Servicing Fee,
  then the payment thereof will be deferred and will be payable with interest on subsequent Payment Dates as
  described herein.

           The Servicer will have a senior lien on the Trust Estate with respect to its Base Servicing Fee and a junior
  lien on the Trust Estate with respect to its Additional Servicing Fee. The Servicer will receive reimbursement for
  certain expenses from the proceeds of the issuance of the Notes and the Preferred Shares. The Servicer will
  generally be responsible for its own expenses incurred in the course of performing its obligations under the
  Servicing Agreement, but may be reimbursed for certain expenses as provided in the Servicing Agreement.
  Generally, the Servicer will not be liable to the Issuer, the Trustee, the Holders of Notes or Preferred Shares for any
  loss incurred as a result of the actions taken or recommended by the Servicer under the Servicing Agreement or the
  Indenture, except by reason of acts constituting bad faith, willful misconduct, or gross negligence in the performance
  of its obligations thereunder. The Servicer will be entitled to indemnification by the Issuer under certain
  circumstances as described in the Servicing Agreement. In addition, the Servicer has entered into certain
  indemnification agreements with Bear Stearns Under certain circumstances the Servicer also may resign or be
  removed.




                                                           93
                                                                                                        008438
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 16806/09/21 Page 309 of 344 PageID 11286
Case 3:21-cv-00538-N Document 26-31 Filed


  Amendment to Servicing Agreement

           The Servicing Agreement may not be amended (a) without satisfying the Rating Condition with respect to
  each Rating Agency or (b) if a Majority of the Controlling Class or a Majority of the Preferred Shares have objected
  in writing to such amendment or modification within 30 days of notice thereof.

  Resignation of Servicer

           Subject to the provisions for a successor Servicer discussed below, the Servicer may resign, upon 90 days'
  written notice to the Issuer (or such shorter notice as is acceptable to the Issuer).

  Termination of Servicing Agreement

            The Servicing Agreement will be terminated, and the Servicer will be removed, by the Issuer, if directed
  by a Majority of the Controlling Class of Notes or by at least 66 2/3% of the Holders of the Preferred Shares
  (excluding any Preferred Shares held by the Servicer or its Affiliates or any account for which the Servicer or its
  Affiliates have discretionary voting authority at the time of such vote), in each case for "cause" upon 10 days' prior
  written notice to the Servicer and upon written notice to the Noteholders and the Holders of the Preferred Shares as
  set forth below. For purposes of determining "cause" with respect to any such termination of the Servicing
  Agreement, such term shall mean any one of the following events:

            (i)     the Servicer willfully breaches in any respect, or takes any action that it knows violates in any
  respect, any provision of the Servicing Agreement or any terms of the Indenture applicable to it;

            (ii)      the Servicer breaches in any material respect any provision of the Servicing Agreement or any
  terms of the Indenture or the Collateral Administration Agreement applicable to it, or any representation, warranty,
  certification or statement given in writing by the Servicer shall prove to have been incorrect in any material respect
  when made or given, and the Servicer fails to cure such breach or take such action so that the facts (after giving
  effect to such action) conform in all material respects to such representation, warranty, certification or statement, in
  each case within 30 days of becoming aware of, or receiving notice from, the Trustee of, such breach or materially
  incorrect representation, warranty certification or statement;

           (iii)    certain events of bankruptcy or insolvency occur with respect to the Servicer;

           (iv)     the occurrence of any Event of Default under the Indenture that results from any breach by the
  Servicer of its duties under the Indenture or the Servicing Agreement, which breach or default is not cured within
  any applicable cure period; or

           (v)      (x) the occurrence of an act by the Servicer related to its activities in any securities, servicing,
  financial advisory or other investment business that constitutes fraud, (y) the Servicer being indicted, or any of its
  principals being convicted, of a felony criminal offense related to its activities in any securities, servicing, financial
  advisory or other investment business or (z) the Servicer being indicted for, adjudged liable in a civil suit for, or
  convicted of a violation of the Securities Act or any other United States Federal securities law or any rules or
  regulations thereunder.

  Successor Servicer

           No removal, termination or resignation of the Servicer will be effective under the Servicing Agreement
  unless the Issuer appoints a successor Servicer:

           I. if the Class A-1LA Notes are Outstanding and (i) the sum of (A) the Aggregate Par Amount of Portfolio
  Collateral other than any Equity Portfolio Collateral and (B) the Market Value of all Equity Portfolio Collateral (as
  determined by the Servicer in a commercially reasonable manner), if any, is less than (ii) the sum of (A) the
  Aggregate Principal Amount of the Outstanding Notes other than the Class B-1L Notes plus any accrued and unpaid




                                                            94
                                                                                                          008439
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 16806/09/21 Page 310 of 344 PageID 11287
Case 3:21-cv-00538-N Document 26-31 Filed


  interest thereon and (B) 50% of the Aggregate Principal Amount of the Class B-1L Notes plus any accrued and
  unpaid interest thereon (a "Preferred Share Event"), then:

           (a)      (A) at the written direction of a Majority of the Notes (excluding any Notes held by the retiring
  Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its Affiliates exercise
  discretionary voting authority other than HFP), (B) such successor has agreed in writing to assume all of the
  Servicer's duties and obligations pursuant to the Servicing Agreement and the Indenture and (C) such successor
  Servicer is not objected to within 30 days after notice of such succession by a Majority of the Controlling Class of
  Notes; or

            (b)      if a Majority of the Notes (excluding any Notes held by the retiring Servicer or any of its Affiliates
  and accounts over which the retiring Servicer or any of its Affiliates exercise discretionary voting authority other
  than HFP) has nominated two or more successor Servicers that have been objected to pursuant to clause (a) above or
  has otherwise failed to appoint a successor Servicer that is not objected to pursuant to clause (C) under clause (a)
  above within 30 days of the date of notice of such removal, termination or resignation of the Servicer (or, if later,
  within 30 days of the last failure to successfully appoint a successor Servicer), then (A) at the direction of a Majority
  of the Controlling Class, (B) such successor has agreed in writing to assume all of the Servicer's duties and
  obligations pursuant to the Servicing Agreement and the Indenture and (C) such successor Servicer is not objected to
  within 30 days after notice of such succession by a Majority in Aggregate Outstanding Amount of the Notes (voting
  as a single Class (excluding any Notes held by the retiring Servicer or any of its Affiliates and accounts over which
  the retiring Portfolio or any of its Affiliates exercise discretionary voting authority, other than HFP));

           II. if there is no Preferred Share Event in effect, then:

            (a)      (A) at the written direction of a Majority of the Preferred Shares (excluding any Preferred Shares
  held by the retiring Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its
  Affiliates exercise discretionary voting authority other than HFP up to the Original HFP Share Amount), (B) such
  successor has agreed in writing to assume all of the Servicer's duties and obligations pursuant to the Servicing
  Agreement and the Indenture and (C) such successor Servicer is not objected to within 30 days after notice of such
  succession by any of (x) a Majority of the Controlling Class of Notes or (y) a Majority in Aggregate Outstanding
  Amount of the Notes (voting as a single Class (excluding any Notes held by the retiring Servicer or any of its
  Affiliates and accounts over which the retiring Portfolio or any of its Affiliates exercise discretionary voting
  authority, other than HFP)); or

            (b)       if a Majority of the Preferred Shares (excluding any Preferred Shares held by the retiring Servicer
  or any of its Affiliates and accounts over which the retiring Servicer or any of its Affiliates exercise discretionary
  voting authority other than HFP) has nominated two or more successor Servicers that have been objected to pursuant
  to clause (a) above or has otherwise failed to appoint a successor Servicer that is not objected to pursuant to clause
  (C) of the preceding sentence within 30 days of the date of notice of such removal, termination or resignation of the
  Servicer (or, if later, within 30 days of the last failure to successfully appoint a successor Servicer), then a Majority
  of the Controlling Class may appoint a successor Servicer, which shall be the successor Servicer if, (A) such
  successor has agreed in writing to assume all of the Servicer's duties and obligations pursuant to the Servicing
  Agreement and the Indenture and (B) such successor Servicer is not objected to within 45 days after notice of such
  succession by either (x) the Majority of the Preferred Shares (excluding any Preferred Shares held by the retiring
  Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its Affiliates exercise
  discretionary voting authority other than HFP or any subsidiary of HFP) or (y) a Majority in Aggregate Outstanding
  Amount of the Notes (voting as a single Class (excluding any Notes held by the retiring Servicer or any of its
  Affiliates and accounts over which the retiring Portfolio or any of its Affiliates exercise discretionary voting
  authority, other than HFP up to the Original HFP Share Amount)).

           If the Majority of the Controlling Class fails to appoint a successor Servicer pursuant to clause I(b) or
  clause II(b) above, or its appointee is objected to as therein provided, within 90 days of the date of notice of such
  removal, termination or resignation of the Servicer, the Majority of the Controlling Class may petition a court of
  competent authority to appoint a successor Servicer.




                                                             95
                                                                                                         008440
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 16806/09/21 Page 311 of 344 PageID 11288
Case 3:21-cv-00538-N Document 26-31 Filed


           In addition, any successor Servicer must be an established institution which (i) has demonstrated an ability
  to professionally and competently perform duties similar to those imposed upon the Servicer under the Servicing
  Agreement, (ii) is legally qualified and has the capacity to act as Servicer under the Servicing Agreement, as
  successor to the Servicer under the Servicing Agreement in the assumption of all of the responsibilities, duties and
  obligations of the Servicer under the Servicing Agreement and under the applicable terms of the Indenture, (iii) shall
  not cause the Issuer or the pool of Collateral to become required to register under the provisions of the Investment
  Company Act, (iv) shall perform its duties as Servicer under the Servicing Agreement and the Indenture without
  causing the Issuer or any Holder of Preferred Shares to become subject to tax in any jurisdiction where such
  successor Servicer is established as doing business and (v) each Rating Agency has confirmed that the appointment
  of such successor Servicer shall not cause its then-current rating of any Class of Notes to be reduced or withdrawn.
  No compensation payable to a successor from payments on the Collateral shall be greater than that paid to the
  Servicer without the prior written consent of a Majority of the Controlling Class of Notes, a Majority of the Notes
  (voting collectively) and a Majority of the Preferred Shares (voting collectively).

           If there is no appointment of a successor Servicer within 90 days after the resignation or termination of the
  Servicer, any sales or disposition of Portfolio Collateral shall be limited to Credit Risk Portfolio Collateral,
  Defaulted Portfolio Collateral and Equity Portfolio Collateral; provided that such restriction on the sale or
  disposition of Portfolio Collateral shall not apply if the Portfolio Collateral is being liquidated in whole or in part in
  connection with an acceleration or early termination of the Notes.

  Delegation

           The Servicing Agreement, and any obligations or duties of the Servicer under the Servicing Agreement,
  cannot be delegated by the Servicer, in whole or in part, except to any entity that is both (i) controlled by any of
  James Dondero, Mark Okada and Todd Travers and (ii) one in which any of James Dondero, Mark Okada and Todd
  Travers is involved in the day to day management and operations (and in such case pursuant to an instrument of
  delegation in form and substance satisfactory to the Issuer), without the prior written consent of the Issuer, a
  Majority of the Controlling Class of Notes and a Majority of the Preferred Shares (excluding Preferred Shares held
  by the Servicer or any of its Affiliates), and, notwithstanding any such consent, no delegation of obligations or
  duties by the Servicer (including, without limitation, to an entity described above) shall relieve the Servicer from
  any liability under the Servicing Agreement.

                                             CERTAIN LEGAL MATTERS

            The validity of the Notes and certain other legal matters, including certain matters relating to certain
  United States federal tax consequences of the ownership of the Notes, will be passed upon for the Issuer and the
  Initial Purchaser by Orrick, Herrington & Sutcliffe LLP, New York, New York. Certain legal matters will be
  passed upon for the Servicer by Orrick, Herrington & Sutcliffe LLP, Los Angeles, California. Certain legal matters
  relating to Cayman Islands law will be passed on for the Issuer by Maples and Calder. As to all matters of Cayman
  Islands law, Orrick, Herrington & Sutcliffe LLP will rely on the opinions of Maples and Calder.




                                                            96
                                                                                                          008441
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 16806/09/21 Page 312 of 344 PageID 11289
Case 3:21-cv-00538-N Document 26-31 Filed


                                                                                                             ANNEX A

                                   GLOSSARY OF CERTAIN DEFINED TERMS

           Set forth below are definitions of certain defined terms used in this Confidential Offering Circular.

          "Account Income": Any interest or other earnings on funds in the Collection Account, the Initial Deposit
  Account, the Loan Funding Account or the Expense Reimbursement Account.

           "Accounts": The Collection Account, the Initial Deposit Account, the Loan Funding Account, the Expense
  Reimbursement Account, the Closing Expense Account, the Reserve Account, the Default Swap Collateral Account
  and the Default Swap Issuer Account, as described in "Security for the Notes—Accounts."

           "Accrued Interest on Sale": Interest accrued on an item of Portfolio Collateral at the time of sale or other
  disposition to the extent paid to the Issuer as part of the sale or other disposition price of such item of Portfolio
  Collateral after deducting amounts representing Purchased Accrued Interest of such item of Portfolio Collateral.

           "Additional Collateral Deposit Requirement": As described under "Description of the Notes—Additional
  Collateral Deposit Requirement."

           "Additional Fee Amount": With respect to each Due Period, an amount equal to 0.35% per annum of the
  Quarterly Collateral Amount, calculated on the basis of a 360-day year and the actual number of days elapsed.

          "Additional Issuance": As defined under "Description of the Notes—Additional Issuance."

           "Additional Portfolio Collateral": Any Portfolio Collateral purchased with Collections (other than
  Collateral Disposition Proceeds) in accordance with the terms of the Indenture.

            "Additional Preferred Shares": Any additional Preferred Shares issued after the Closing Date as described
  in, and in accordance with the applicable terms of, the Indenture.

            "Additional Servicing Fee": For any Payment Date, an amount equal to the sum of (a) product of (i) the
  Additional Fee Amount for such Payment Date and (ii) the Servicing Fee Portion for such Payment Date plus (b) on
  any Payment Date that any part of the Base Servicing Fee was not paid on the preceding Payment Date, interest on
  such unpaid amount in an amount equal to the product of (i) LIBOR for the applicable period plus 3.0% per annum
  and (ii) the actual number of days in such Due Period, divided by 360 plus (c) on any Payment Date that any part of
  the Additional Servicing Fee was not paid on the preceding Payment Date, such unpaid Additional Servicing Fee
  and interest thereon in an amount equal to the product of (i) LIBOR for the applicable period plus 3.0% per annum
  and (ii) the actual number of days in such Due Period divided by 360; provided that in the event that the Servicer is
  removed or resigns, the amount of such fee accrued to the effective date of such removal or resignation will be
  payable to the Servicer on the next succeeding Payment Date or Payment Dates on which such amount may be paid,
  in accordance with the Priority of Payments (provided that the payment of any fee payable pursuant to this proviso
  will be pari passu with the payment of any servicing fees to the then-current servicer).

           "Adjusted Collateral Collections": With respect to any Payment Date, the sum of (i) the Adjusted Collateral
  Interest Collections collected during the applicable Due Period, (ii) the Adjusted Collateral Principal Collections
  collected during the applicable Due Period and (iii) the available funds in the Expense Reimbursement Account, as
  each is determined as of the Calculation Date relating to such Payment Date.

           "Adjusted Collateral Interest Collections": As defined under "Description of the Notes—Payments on the
  Notes; Priority of Distributions—Adjusted Collateral Collections."

           "Adjusted Collateral Principal Collections": As defined under "Description of the Notes—Payments on the
  Notes; Priority of Distributions—Adjusted Collateral Collections."




                                                           A-1
                                                                                                        008442
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 16806/09/21 Page 313 of 344 PageID 11290
Case 3:21-cv-00538-N Document 26-31 Filed


           "Administration Agreement": The Administration Agreement, dated as of May 10, 2006, between the
  Issuer and the Administrator.

           "Administrator": Maples Finance Limited, or any successor appointed by the Issuer.

            "Affiliate": With respect to any specified Person, any other Person controlling or controlled by or under
  common control with such specified Person. For the purposes of this definition, "control," when used with respect
  to any specified Person, means the power to direct the management and policies of such Person, directly or
  indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling"
  and "controlled" have meanings correlative to the foregoing; provided that (for the avoidance of doubt) the only
  Affiliate of the Issuer shall be the Co-Issuer and the only Affiliate of the Co-Issuer shall be the Issuer.

           "Aggregate Base Fees and Expenses": As defined under "Description of the Notes—Payments on the
  Notes; Priority of Distributions—Adjusted Collateral Collections."

           "Aggregate Par Amount": With respect to any date of determination, the Aggregate Principal Amount of
  the Portfolio Collateral in the Trust Estate, including cash and Eligible Investments representing Collateral Principal
  Collections on deposit in the Collection Account and the Initial Deposit Account.

           "Aggregate Principal Amount": With respect to any date of determination, when used with respect to the
  Portfolio Collateral, the aggregate Principal Balances of such items of Portfolio Collateral on such date of
  determination. With respect to any date of determination, when used with respect to any Eligible Investments, the
  Balance of such Eligible Investments on such date of determination. When used with respect to any Note or Class
  of Notes, as of any date of determination, the original principal amount of such Note or Class of Notes, as
  applicable, reduced by all prior payments, if any, made with respect to principal of such Notes, including Class X
  Principal Payments, in the case of the Class X Notes. When used with respect to the Notes in the aggregate, the sum
  of the Aggregate Principal Amount of each Class of Outstanding Notes.

           "Amendment Buy-Out": As described under "Legal Structure—The Indenture; Amendment Buy-Out."

           "Amendment Buy-Out Option": As described under "Legal Structure—The Indenture; Amendment Buy-
  Out."

           "Amendment Buy-Out Purchase Price": Shall mean the price payable by the Amendment Buy-Out
  Purchaser for Notes or Preferred Shares purchased in an Amendment Buy-Out in an amount equal to (i) in the case
  of Notes, the Aggregate Principal Amount thereof, plus accrued and unpaid interest to the date of purchase payable
  to the Non-Consenting Holder (giving effect to all amounts paid to such Holder on such date) and plus any unpaid
  Extension Bonus Payment, and (ii) in the case of the Preferred Shares, an amount that, when taken together with all
  payments and distributions made in respect of such Preferred Shares since the Closing Date (and any amounts
  payable, if any to such Holder on the next succeeding Payment Date) would cause such Preferred Shares to have
  received (as of the date of purchase thereof) an Internal Rate of Return of 12.0% (assuming such date was a Payment
  Date under the Indenture); provided that, after the date on which any Holder of Preferred Shares has received an
  Internal Rate of Return equal to or in excess of 12.0%, the Amendment Buy-Out Purchase Price for such Preferred
  Shares shall be equal to zero.

           "Amendment Buy-Out Purchaser": Shall mean the Servicer (or any of its affiliates acting as principal or
  agent); provided that in the event that the Servicer elects not to purchase Notes or Preferred Shares from Holders
  pursuant to the Amendment Buy-Out, "Amendment Buy-Out Purchaser" shall mean one or more qualifying
  purchasers (which may include the Initial Purchaser) or any of its affiliates acting as principal or agent) designated
  by the Servicer; provided, however, none of the Servicer, the Initial Purchaser or any of their respective affiliates
  shall have any duty to act as an Amendment Buy-Out Purchaser.

           "Amortization Period": The period beginning on the day after the end of the Revolving Period and ending
  on the Payment Date upon which the Aggregate Principal Amount of the Notes is paid in full.




                                                           A-2
                                                                                                        008443
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 16806/09/21 Page 314 of 344 PageID 11291
Case 3:21-cv-00538-N Document 26-31 Filed


           "Applicable Periodic Rate": With respect to each Class of Notes and for each Periodic Interest Accrual
  Period as described under "Description of the Notes—Payments on the Notes; Priority of Distributions—General."

          "Applicable Percentage": Shall mean the lesser of the Moody's Priority Category Recovery Rate and the
  S&P Priority Category Recovery Rate applicable to such item of Portfolio Collateral, set forth in the Indenture.

           "Approved Pricing Service": Any pricing service (including any of its successors and assigns) listed as an
  Approved Pricing Service on a schedule to the Indenture or otherwise disclosed in writing by the Issuer to the
  Trustee and the Holders of the Notes and not objected to by the Requisite Noteholders within 15 days of such
  disclosure, provided that the Rating Condition has been satisfied with respect to any pricing service not included on
  the schedule to the Indenture.

           "Asset Backed Security": Any obligation that is either (i) a security that is primarily serviced by the cash
  flows of a discrete pool of receivables or other financial assets, either fixed or revolving, and that, by its terms
  converts into cash within a finite time period, plus any rights or other assets designed to assure the servicing or
  timely distribution of proceeds to the Holders thereof or (ii) an "asset-backed security" as such term may be defined
  from time to time in the "General Instructions to Form S-3 Registration Statement" promulgated under the Securities
  Act, including collateralized bond obligations and collateralized loan obligations.

           "Assignment": An arrangement whereby a creditor assigns an interest in a loan to the Issuer.

           "Available Funds": With respect to any Payment Date, the amount of any positive balance in the
  Collection Account as of the Calculation Date relating to such Payment Date.

           "Average Life": As described under "Security for the Notes—Weighted Average Life Requirement."

            "Balance": On any date, with respect to cash or Eligible Investments in the Collection Account, the Initial
  Deposit Account, the Loan Funding Account or the Expense Reimbursement Account, the aggregate (i) face amount
  or current balance, as the case may be, of cash, demand deposits, time deposits, certificates of deposit, bankers'
  acceptances, federal funds and commercial bank money market accounts; (ii) outstanding principal amounts of
  interest-bearing government and corporate securities, and (iii) purchase price of non-interest-bearing government
  and corporate securities, commercial paper and repurchase obligations.

           "Base Fee Amount": With respect to each Due Period, an amount equal to 0.20% per annum of the
  Quarterly Collateral Amount, calculated on the basis of a 360-day year and the actual number of days elapsed.

           "Base Servicing Fee": For any Payment Date, an amount equal to the product of (a) the Base Fee Amount
  for such Payment Date and (b) the Servicing Fee Portion for such Payment Date; provided that in the event that the
  Servicer is removed or resigns, the amount of such fee accrued to the effective date of such removal or resignation
  will be payable to the Servicer on the next succeeding Payment Date or Payment Dates on which such amount may
  be paid, in accordance with the Priority of Payments (provided that the payment of any fee payable pursuant to this
  proviso will be pari passu with the payment of any servicing fees to the then-current servicer).

           "B Rating Category": Having a Moody's Rating of “B1” or below or an S&P Rating of “B+” or below.

           "BB Rating Category": Having a Moody's Rating of “Ba1” or below or an S&P Rating of “BB+” or below.

           "Bear Stearns": Bear, Stearns & Co. Inc.

           "Benefit Plan Investor": As defined in United States Department of Labor Regulation Section 2510.3-
  101(f)(2).

            "Business Day": Any day that is not a Saturday, Sunday or other day on which commercial banking
  institutions in the City of New York, the state of New York, or in the city in which the Trustee's corporate trust
  office is located or, to the extent action is required of a Paying Agent, including the Trustee, in the city of the place



                                                            A-3
                                                                                                         008444
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 16806/09/21 Page 315 of 344 PageID 11292
Case 3:21-cv-00538-N Document 26-31 Filed


  of payment, are authorized or obligated by law or executive order to be closed. To the extent action is required of the
  Irish Paying Agent, Dublin, Ireland shall be considered in determining "Business Day" for purposes of determining
  when such Irish Paying Agent action is required.

            "Calculation Agent": Initially, JPMorgan Chase Bank, National Association.

            "Calculation Date": The last day of each Due Period.

          "CCC/Caa Portfolio Collateral": Portfolio Collateral (excluding Defaulted Portfolio Collateral) that has a
  Moody's Rating below "B3" or an S&P Rating below "B-".

            "CCC Rating Category": Having a Moody's Rating of "Caa1" or below or an S&P Rating of "CCC+" or
  below.

          "Class": The Class X Notes, the Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the
  Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes, as the case may be.

          "Class A Notes": The Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class A-3L
  Notes and the Class A-4L Notes.

            "Class A Overcollateralization Percentage": The overcollateralization percentage applicable to the Notes
  set forth under "Description of the Notes—Overcollateralization Tests."

            "Class A Overcollateralization Test": As described in "Description of the Notes—Overcollateralization
  Tests."

          "Class A Overcollateralization         Ratio":   As    described   under   "Description    of   the   Notes—
  Overcollateralization Tests."

            "Class A-1LA Notes": The U.S.$538,000,000 Class A-1LA Floating Rate Extendable Notes due August
  2021.

            "Class A-1LB Notes": The U.S.$96,000,000 Class A-1LB Floating Rate Extendable Notes due August
  2021.

            "Class A-2L Notes": The U.S.$76,000,000 Class A-2L Floating Rate Extendable Notes due August 2021.

            "Class A-3L Notes": The U.S.$36,500,000 Class A-3L Floating Rate Extendable Notes due August 2021.

            "Class A-4L Notes": The U.S.$10,000,000 Class A-4L Floating Rate Extendable Notes due August 2021.

            "Class B-1L Notes": The U.S.$21,000,000 Class B-1L Floating Rate Extendable Notes due August 2021.

          "Class B-1L Overcollateralization Percentage": The overcollateralization percentage applicable to the
  Class B-1L Notes set forth under "Description of the Notes—Overcollateralization Tests".

          "Class B-1L Overcollateralization Ratio":             As described under "Description of the Notes—
  Overcollateralization Tests".

          "Class I Preferred Shares": The Class I Preferred Shares, par value $0.001 per share, issued by the Issuer;
  provided that any transfer of Class I Preferred Shares to HFP from any third party shall require the exchange and
  conversion of such Class I Preferred Shares into Class II Preferred Shares.

           "Class II Preferred Shares": The Class II Preferred Shares, par value $0.001 per share, issued by the Issuer
  and held by HFP; provided that any transfer of Class II Preferred Shares by HFP to any third party shall require that


                                                           A-4
                                                                                                          008445
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 16806/09/21 Page 316 of 344 PageID 11293
Case 3:21-cv-00538-N Document 26-31 Filed


  such Class II Preferred Shares be redeemed by the Issuer and a corresponding amount of Class I Preferred Shares be
  issued to Investor Corp. which will in turn issue its preferred shares to such investor.

           "Class II Preferred Share Additional Dividend": For any Payment Date, an amount equal to the sum of (a)
  the product of (i) the Additional Fee Amount for such Payment Date and (ii) the Class II Preferred Share Portion for
  such Payment Date plus (b) on any Payment Date that any part of the Class II Preferred Share Base Dividend was
  not paid on the preceding Payment Date, interest on such unpaid amount in an amount equal to the product of (i)
  LIBOR for the applicable period and (ii) the actual number of days in such Due Period, divided by 360 plus (c) on
  any Payment Date that any part of the Class II Preferred Share Additional Dividend was not paid on the preceding
  Payment Date, such unpaid Class II Preferred Share Additional Dividend and interest thereon in an amount equal to
  the product of (i) LIBOR for the applicable period and (ii) the actual number of days in such Due Period divided by
  360.

          "Class II Preferred Share Base Dividend": For any Payment Date, an amount equal to the product of (a) the
  Base Fee Amount for such Payment Date and (b) the Class II Preferred Share Portion for such Payment Date.

          "Class II Preferred Share Dividend": Class II Preferred Share Base Dividend, Class II Preferred Share
  Additional Dividend and Class II Preferred Share Supplemental Dividend.

           "Class II Preferred Share Percentage": For any Payment Date, a fraction, expressed as a percentage, the
  numerator of which is the number of Outstanding Class II Preferred Shares on the Calculation Date related to such
  Payment Date and the denominator of which is the total number of Outstanding Preferred Shares on such
  Calculation Date.

         "Class II Preferred Share Portion": For any Payment Date, 100% minus the Servicing Fee Portion for such
  Payment Date.

           "Class II Preferred Share Supplemental Dividend": For any Payment Date, an amount equal to the product
  of (a) the Supplemental Fee Amount for such Payment Date and (b) the Class II Preferred Share Portion for such
  Payment Date.

           "Class X Interest Payment": The Periodic Interest Amount with respect to the Class X Notes.

           "Class X Notes": The U.S.$14,000,000 Class X Floating Rate Notes Due August 2013.

            "Class X Payment": With respect to each Payment Date; the Class X Interest Payment and the Class X
  Principal Payment; provided, such amount may be reduced in connection with a redemption of the Class X Notes, as
  set forth in the Indenture.

        "Class X Principal Payment": With respect to the Class X Notes and any Payment Date, beginning on the
  November 1, 2007 Payment Date, in accordance with the amortization schedule provided in the Indenture.

            "Class X Shortfall Amount": With respect to the Class X Notes and any Payment Date, any shortfall or
  shortfalls in the payment of the Class X Payment with respect to any preceding Payment Date or Payment Dates
  together with interest accrued thereon at the Periodic Interest Rate relating to the Class X Notes (net of all Class X
  Shortfall Amounts, if any, paid with respect to the Class X Notes prior to such Payment Date).

           "Clearstream": Clearstream Banking, société anonyme.

           "Closing Date": May 10, 2006.

          "Closing Expense Account": An account maintained by the Issuer with the Trustee into which an amount
  necessary to pay closing expenses will be deposited on the Closing Date.




                                                           A-5
                                                                                                       008446
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 16806/09/21 Page 317 of 344 PageID 11294
Case 3:21-cv-00538-N Document 26-31 Filed


            "CLO Security": A U.S. dollar-denominated collateralized loan obligation or a similar obligation that
  entitles the holders thereof to receive payments that depend (except for rights or other assets designed to assure the
  servicing or timely distribution of proceeds to holders of the CLO Securities) on the credit exposure to, or cash flow
  from, a portfolio of collateral of which at least 75% consists of commercial loans (including eligible synthetic
  securities whose reference obligations consist of commercial loans); provided that not more than 25% of the
  Aggregate Principal Amount of any CLO Security may be comprised of Synthetic Securities; and provided further
  that each CLO Security must have a public or an estimated rating from each of the Rating Agencies.

           "Code": The United States Internal Revenue Code of 1986, as amended from time to time.

           "Co-Issuer": Rockwall CDO (Delaware) Corp., a Delaware corporation.

           "Co-Issuers": The Issuer and the Co-Issuer.

            "Collateral": All money, instruments and other property and rights subject or intended to be subject to the
  lien of the Indenture including all proceeds thereof, including the Portfolio Collateral, the Collection Account, the
  Initial Deposit Account, the Reserve Account, the Expense Reimbursement Account, the Loan Funding Account, the
  Closing Expense Account, the Default Swap Collateral Account (subject to the rights of the related Default Swap
  Counterparty) and the Default Swap Issuer Account (subject to the rights of the related Default Swap Counterparty).

            "Collateral Disposition Proceeds": All proceeds (including, to the extent so determined by the Servicer, any
  payments received in connection with a consent or similar solicitation and including amounts received in connection
  with an item of Defaulted Portfolio Collateral up to an amount equal to, in the aggregate, the Principal Balance of
  such item of Defaulted Portfolio Collateral) received during a Due Period from the sale or other disposition of any
  Portfolio Collateral included in the Trust Estate, net of any reasonable amounts expended by the Trustee in
  connection with such sale or other disposition (including without limitation disposition proceeds from liquidation of
  the Trust Estate). Accrued interest may be treated as Collateral Disposition Proceeds (y) to the extent necessary to
  pay for the principal amount of or accrued interest on Substitute Portfolio Collateral if the item of sold Portfolio
  Collateral paid interest before, and in the same Due Period as, the date of sale or (z) to the extent such amounts are
  Purchased Accrued Interest treated as Collateral Principal Collections hereunder. Amounts received with respect to
  Equity Portfolio Collateral or in connection with a consent or similar solicitation shall be treated as Collateral
  Interest Collections to the extent such proceeds are in excess of the Principal Balance (determined immediately prior
  to such Portfolio Collateral becoming Equity Portfolio Collateral) of the Portfolio Collateral disposed of.

           "Collateral Interest Collections": With respect to any Payment Date, the sum of (i) all payments of interest
  with respect to any Portfolio Collateral (excluding accrued interest classified as Collateral Disposition Proceeds but
  including any other receipts of accrued interest (including Accrued Interest on Sale) and, to the extent so determined
  by the Servicer, any payments (other than principal) received pursuant to a consent or similar solicitation, fees
  received in connection with an amendment (but only to the extent such amendment does not result in diminishing
  the principal money terms of such item of Portfolio Collateral) and including any commitment, standby or similar
  fees with respect to the unfunded portion of the Issuer's commitment to make or otherwise fund advances with
  respect to a Delayed Drawdown Loan or a Revolving Loan which are received during the applicable Due Period,
  less any Retained Accrued Interest, (ii) the Account Income, if any, in the Collection Account, the Initial Deposit
  Account and the Loan Funding Account which is received during the applicable Due Period, as each is determined
  as of the Calculation Date relating to such Payment Date (including, without limitation, Account Income on funds
  on deposit in the Initial Deposit Account transferred to the Collection Account on the Effective Date pursuant to the
  Indenture, (iii) any amount transferred from the Initial Deposit Account at the discretion of the Servicer as described
  under "Security for the Notes—Accounts" and (iv) income on Eligible Investments in and/or the securities credited
  to the Default Swap Collateral Account (to the extent the Issuer is entitled to receive such income pursuant to the
  Indenture).

           "Collateral LIBOR": With respect to any item of Portfolio Collateral, the London interbank offered rate for
  U.S. dollar deposits as set forth in the applicable Underlying Instrument.

           "Collateral Principal Collections": With respect to any Payment Date, all payments of any principal with
  respect to any Portfolio Collateral including (i) any remaining Deposit (other than Account Income thereon and


                                                           A-6
                                                                                                       008447
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 16806/09/21 Page 318 of 344 PageID 11295
Case 3:21-cv-00538-N Document 26-31 Filed


  amounts described in clause (iii) of the definition of "Collateral Interest Collections" herein) not applied to purchase
  Original Portfolio Collateral or to effect an Initial Deposit Redemption, (ii) any payment of Premium, (iii) to the
  extent so determined by the Servicer, including any payments received in connection with a consent or similar
  solicitation, fees received in connection with an amendment and including principal received in connection with or
  any payments received with respect to an item of Credit Risk Portfolio Collateral in connection with a consent or
  similar solicitation, (iv) all proceeds received from the sale of any warrant (whether sold as part of a Unit or
  separately), (v) any Collateral Disposition Proceeds which are received during the applicable Due Period, as
  determined as of the Calculation Date relating to such Payment Date, (vi) amounts representing Purchased Accrued
  Interest, (vii) amounts transferred from the Loan Funding Account upon the sale or disposition of Delayed
  Drawdown Loans or Revolving Loans or upon the expiration of a drawdown period or revolving period. Collateral
  Principal Collections shall include any other amounts not included in Collateral Interest Collections or Adjusted
  Collateral Interest Collections, including any payments received with respect to an item of Defaulted Portfolio
  Collateral up to, in the aggregate, the Principal Balance of such item of Defaulted Portfolio Collateral, (viii) funds
  (other than income thereon) transferred from a Default Swap Collateral Account to the Collection Account, (ix) any
  amounts received by the Issuer that do not qualify as Collateral Interest Collections (other than those standing to the
  credit of any Default Swap Collateral Account or Default Swap Issuer Account) and (x) on or after the Effective
  Date, any funds in the Initial Deposit Account not considered Collateral Interest Collections). Notwithstanding the
  foregoing, Collateral Principal Collections shall include (A) any other amounts not included in Collateral Interest
  Collections or Adjusted Collateral Interest Collections, (B) any payments received with respect to an item of
  Defaulted Portfolio Collateral up to, in the aggregate, the Principal Balance of such item of Defaulted Portfolio
  Collateral and (C) any amounts recharacterized as Collateral Principal Collections in connection with any
  distribution of Payment Date Equity Securities.

           "Collateral Quality Formula": As such term is defined in the Indenture.

           "Collateral Quality Matrix": As described under "Security for the Notes—Criteria for Purchase and
  Substitution of Collateral—Collateral Quality Matrix Tests."

          "Collection Account": The account established with the Trustee for use in connection with the collection
  and disbursement of Collections.

           "Collections": With respect to any Payment Date, the sum of (i) the Collateral Interest Collections
  collected during the applicable Due Period and (ii) the Collateral Principal Collections collected during the
  applicable Due Period, as each is determined as of the Calculation Date relating to such Payment Date.

           "Controlling Class": Shall mean the Class A-1LA Notes and the Class X Notes, so long as any Class A-
  1LA Notes or Class X Notes are Outstanding, then the Class A-1LB Notes, so long as any Class A-1LB Notes are
  Outstanding, then the Class A-2L Notes, so long as any Class A-2L Notes are Outstanding, then the Class A-3L
  Notes, so long as any Class A-3L Notes are Outstanding, then the Class A-4L Notes, as long as any Class A-4L
  Notes are Outstanding, then the Class B-1L Notes, so long as any Class B-1L Notes are Outstanding.

           "Coupon Adjustment": A proportional reduction of the required Weighted Average Coupon of the Fixed
  Rate Collateral or the required Weighted Average Margin of the Floating Rate Collateral, as determined in
  accordance with the Indenture, to the extent that either the actual Weighted Average Margin of the Floating Rate
  Collateral or the actual Weighted Average Coupon of the Fixed Rate Collateral, respectively, exceeds the required
  amount specified in the Indenture, in each case without regard to any Coupon Adjustment.

          "Credit Event": As defined under "Special Considerations—Nature of Collateral Pledged to Secure the
  Notes; Ability to Obtain Additional Portfolio Collateral; Availability of Funds for Subordinate Payments.

          "Credit Improved Criteria": Shall mean with respect to any item of Portfolio Collateral, in the Servicer's
  reasonable judgment, such item of Portfolio Collateral has significantly improved in credit quality, and:

           (a)     Moody's, S&P or Fitch has placed such item of Portfolio Collateral or any other class of security
  issued together with such item of Portfolio Collateral (or, if such item of Portfolio Collateral is not rated, the issuer



                                                            A-7
                                                                                                         008448
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 16806/09/21 Page 319 of 344 PageID 11296
Case 3:21-cv-00538-N Document 26-31 Filed


  thereof) on its credit watch list (or similar list) with the potential for developing positive credit implications since the
  date the Issuer first acquired such item of Portfolio Collateral (and for so long as such item of Portfolio Collateral or
  issuer, as applicable, remains on such list) or there has been an upgrade in the rating of such item of Portfolio
  Collateral, issuer or other class of security issued together with such item of Portfolio Collateral, as applicable, by
  Moody's, S&P or Fitch by one or more subcategories from the rating of such item of Portfolio Collateral or issuer, as
  applicable, by Moody's, S&P or Fitch, as applicable, in effect on the date the Issuer first acquired such item of
  Portfolio Collateral;

           (b)        with respect to a Portfolio Loan, since the date on which such Portfolio Loan was first acquired by
  the Issuer, has increased in price to 101.5% or more of its original purchase price or the spread of which over the
  related reference rate has been reduced, in each case, in accordance with its Underlying Instruments since the date
  on which such item of Portfolio Collateral was first acquired by the Issuer by 0.25% or more (in the case of an item
  of Portfolio Collateral with a spread over the related reference rate less than or equal to 2.00% at the time such item
  of Portfolio Collateral was first acquired by the Issuer) or 0.50% or more (in the case of an item of Portfolio
  Collateral with a spread over the related reference rate greater than 2.00% at the time such item of Portfolio
  Collateral was first acquired by the Issuer) for reasons primarily due to an improvement in the related borrower's
  financial ratios or financial results and not as a result of general market conditions; or

           (c)      with respect to any item of Portfolio Collateral which is not a Portfolio Loan, an increase in the
  market price (expressed as a percentage of par value) since the date of purchase of such item of Portfolio Collateral
  which, compared to the change in the average market price of a representative sample (as determined by the
  Servicer) of other debt securities with similar terms and credit characteristics and that would be eligible to be
  pledged as Portfolio Collateral, is greater than 3.00% of the par value or more relative to such representative sample;
  or a decrease since the date of purchase of such item of Portfolio Collateral of more than 10.0% in the difference
  between the yield to worst call on such item of Portfolio Collateral compared to the yield on the relevant United
  States Treasury security;

  provided, however, that the criteria in (b) and (c) above may be used only as corroboration of other bases for the
  Servicer's Judgment.

            "Credit Improved Portfolio Collateral": Any item of Portfolio Collateral which, (a) in the Servicer's
  commercially reasonable judgment consistent with the standard of care set forth in the Servicing Agreement
  (provided, that in forming such judgment a decrease in credit spread or an increase in Market Value of such item of
  Portfolio Collateral may only by utilized as corroboration of other bases of such judgment), has improved in credit
  quality or otherwise satisfies the Credit Improved Criteria or (b) is sold pursuant to a Portfolio Improvement
  Exchange; provided that the Aggregate Principal Amount of any such Portfolio Collateral sold pursuant to clause (b)
  shall not exceed, during any twelve-month period, 20% (or such lower amount as determined by the Servicer) of the
  Aggregate Par Amount as of the first day of such period.

           "Credit Protection Payment": As defined under "Special Considerations—Nature of Collateral Pledged to
  Secure the Notes; Ability to Obtain Additional Portfolio Collateral; Availability of Funds for Subordinate Payments.

           "Credit Risk Criteria": Shall mean with respect to any item of Portfolio Collateral:

            (a)      Moody's, Fitch or S&P has placed such item of Portfolio Collateral or any other class of security
  issued together with such item of Portfolio Collateral (or, if such item of Portfolio Collateral is not rated, the issuer
  thereof) on its credit watch list with the potential for developing negative credit implications (or similar list) since
  the date the Issuer first acquired such item of Portfolio Collateral (and for so long as such item of Portfolio
  Collateral or issuer, as applicable, remains on such list) or there has been a reduction in the rating of such item of
  Portfolio Collateral, issuer or other class of security issued together with such item of Portfolio Collateral, as
  applicable, by Moody's, Fitch or S&P, as applicable, by one or more subcategories from the rating of such item of
  Portfolio Collateral or issuer, as applicable, by Moody's, Fitch or S&P, as applicable, in effect on the date the Issuer
  first acquired such item of Portfolio Collateral;




                                                             A-8
                                                                                                            008449
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 16806/09/21 Page 320 of 344 PageID 11297
Case 3:21-cv-00538-N Document 26-31 Filed


           (b)      which is a Portfolio Loan, the spread over the applicable reference rate has been increased in
  accordance with the related Underlying Instruments since the date on which such Portfolio Loan was first acquired
  by the Issuer by 0.50% or more (in the case of a Portfolio Loan with a spread over the applicable reference rate at
  the time such Portfolio Loan was first acquired by the Issuer less than or equal to 2.00%) or 0.75% or more (in the
  case of a Portfolio Loan with a spread over the applicable reference rate at the time such Portfolio Loan was first
  acquired by the Issuer greater than 2.00%) primarily due to a deterioration in the related borrower's financial ratios
  or financial results and not as a result of general market conditions; provided, however, that the criteria in this
  paragraph (b) may be used only as corroboration of other bases for the Servicer’s judgment;

            (c)     which is a CLO Security, a decline in the par amount of underlying collateral such that the
  aggregate par amount of the entire class of securities to which such item of Portfolio Collateral belongs and all other
  securities secured by the same pool of collateral and that rank senior in priority of payment to such class of
  securities exceeds the aggregate par amount of all collateral (excluding defaulted collateral) securing such securities;
  or

           (d) it is a Deferred Interest PIK Bond or a partial Deferred Interest PIK Bond.

            "Credit Risk Portfolio Collateral": Any item of Portfolio Collateral (other than an item of Defaulted
  Portfolio Collateral) which, in the Servicer's commercially reasonable judgment consistent with the standard of care
  set forth in the Servicing Agreement (which judgment shall not be questioned as a result of subsequent events;
  provided that in forming such judgment an increase in credit spread or a decrease in Market Value of such item of
  Portfolio Collateral may only be initialized as corroboration of other bases of such judgment), (i) is likely to decline
  in credit quality and, with the passage of time, become Defaulted Portfolio Collateral and (ii) if a Sales Restriction
  Condition has occurred, otherwise satisfies the Credit Risk Criteria.

         "Cumulative Class X Payment": With respect to any Payment Date and the Class X Notes, the Class X
  Payment with respect to such Payment Date and the Class X Shortfall Amount, if any, with respect to such Payment
  Date.

           "Cumulative Interest Amount": With respect to a Payment Date and a Class of Notes, the applicable
  Periodic Interest Amount with respect to such Payment Date and the applicable Periodic Rate Shortfall Amount, if
  any, with respect to such Payment Date.

           "Current Pay Obligation": An item of Portfolio Collateral that would otherwise be an item of Defaulted
  Portfolio Collateral but as to which (i) no interest payments (including deferred interest) or scheduled principal
  payments are due and payable that are unpaid and the Servicer reasonably expects that the issuer or obligor of such
  item of Portfolio Collateral will continue to make scheduled payments in cash of interest or principal thereon and
  will pay the principal thereof by maturity, (ii) if the issuer or obligor of such item of Portfolio Collateral is subject to
  a bankruptcy proceeding, a bankruptcy court has authorized the payment of interest due and payable on such item of
  Portfolio Collateral, and (iii) either (a) the Market Value of such item of Portfolio Collateral is equal to or greater
  than 80% of par and the Moody's Rating of such item of Portfolio Collateral is at least "Caa1" or (b) the Market
  Value of such item of Portfolio Collateral is equal to or greater than 85% of par and the Moody's Rating of such item
  of Portfolio Collateral is at least "Caa2" (or, if the Moody's Rating has been withdrawn, the Moody's Rating of such
  item of Portfolio Collateral was at least "Caa2" prior to withdrawal) or (c) if the Moody's Rating of such item of
  Portfolio Collateral is less than "Caa2" or is "Caa2" and on credit watch with negative implications, but greater than
  or equal to "Caa3" without credit watch with negative implications, the Market Value of the such item of Portfolio
  Collateral is at least equal to 90% of its Principal Balance; provided that if the Moody’s Rating of the item of
  Portfolio Collateral has been withdrawn but the obligation had a Moody’s rating of at least "Caa3" without credit
  watch with negative implications at the time of default, such item of Portfolio Collateral may be treated as a Current
  Pay Obligation if its Market Value is at least equal to 90% of its Principal Balance.

           "Current Portfolio": As described under "Security for the Notes—S&P CDO Monitor Test."

           "Debt Security": Each Structured Finance Investment and interests in corporate and other debt securities
  (including senior secured rate floating notes) included in the Portfolio Collateral (other than Eligible Investments,



                                                             A-9
                                                                                                            008450
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 16806/09/21 Page 321 of 344 PageID 11298
Case 3:21-cv-00538-N Document 26-31 Filed


  CLO Securities and Portfolio Loans) and, for the avoidance of doubt, Portfolio Loans shall not be considered Debt
  Securities.

            "Default": Any event or condition the occurrence or existence of which would, with the giving of notice or
  lapse of time or both become, an Event of Default.

           "Defaulted Portfolio Collateral": Any item of Portfolio Collateral (other than an item of Portfolio Collateral
  which is a DIP Loan, unless such item of Portfolio Collateral itself is in default since acquisition), including with
  respect to a Synthetic Security, the related Reference Obligation, with respect to which:

           (i) the issuer thereof has defaulted in the payment of principal or interest (in respect of Portfolio Loans
  only, beyond five Business Days, provided the Servicer certifies in writing to the Trustee that it believes, in its
  reasonable business judgment, that such delay is not credit related), unless, in the case of a failure of such issuer to
  make required interest payments, such issuer has resumed current cash payments of interest and paid in full any
  accrued interest due and payable thereon;

           (ii) such item of Portfolio Collateral is pari passu with or subordinated to other material indebtedness for
  borrowed money owing by the issuer thereof ("Other Indebtedness") and such issuer has defaulted in the payment of
  principal or interest (beyond any applicable grace or notice period and without regard to any waiver of such default)
  on such Other Indebtedness, unless, in the case of a failure of such issuer to make required interest payments, such
  issuer has resumed current cash payments of interest and has paid in full any accrued interest due and payable
  thereon;

           (iii) certain bankruptcy or insolvency events have occurred;

           (iv) the Servicer has knowledge (or such rating information has been published) that the issuer thereof is
  rated "D" or "SD" (or S&P has withdrawn its rating which prior to such withdrawal was rated "D" or "SD");

           (v) there has been proposed or effected any distressed exchange or other distressed debt restructuring where
  the issuer of such Portfolio Collateral has offered the debt holders a new security or package of securities that, in the
  commercially reasonable judgment of the Servicer amounts to a diminished financial obligation;

           (vi) such item of Portfolio Collateral is declared to be an item of Defaulted Portfolio Collateral by the
  Servicer, but only so long as it remains so designated by the Servicer in its sole discretion; or

          (vii) such item of Portfolio Collateral is a CLO Security which is rated "CC" or below by S&P (or S&P has
  withdrawn its rating which prior to such withdrawal was rated "CC"), or rated "C" or "Ca" or below by Moody's;

            provided that any item of Portfolio Collateral that is classified as an item of "Defaulted Portfolio Collateral"
  will cease to be so classified if such item of Portfolio Collateral, at any date thereafter, (a) would not otherwise be
  classified as an item of Defaulted Portfolio Collateral in accordance with the definition of such term and (b)
  otherwise meets the collateral criteria described herein as of such date.

           "Default Swap": Any U.S. dollar denominated "pay as you go" credit default swap or total return swap
  with respect to a Reference Obligation, which the Issuer (directly or indirectly) purchased from or entered into with
  a Default Swap Counterparty, which contains equivalent probability of default, recovery upon default (or a specific
  percentage thereof), expected loss, maturity, interest rate and other non-credit characteristics as those of the related
  Reference Obligation (without taking account of such considerations as they relate to the Default Swap
  Counterparty); provided that (i) the Reference Obligation is a CLO Security, (ii) such Default Swap will not cause
  the Issuer to be treated as engaged in a trade or business in the United States for U.S. Federal income tax purposes or
  otherwise subject the Issuer to U.S. Federal income tax on a net income tax basis, (iii) either (a) amounts receivable
  by the Issuer are not expected to (based on the Servicer's determination, which may include consultation with
  counsel to the Issuer) be subject to U.S. or foreign withholding tax in respect of the Default Swap or (b) the Default
  Swap Counterparty is required to make "gross-up" payments pursuant to the related Underlying Instruments that
  cover the full amount of any such withholding tax on an after-tax basis (including any tax on such additional



                                                            A-10
                                                                                                          008451
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 16806/09/21 Page 322 of 344 PageID 11299
Case 3:21-cv-00538-N Document 26-31 Filed


  payments), (iv) the Issuer has caused to be deposited in a Default Swap Collateral Account an amount in cash at
  least equal to the aggregate of (or the amount required under the terms of the Synthetic Security to provide for) all
  further payments (contingent or otherwise) that the Issuer is or may be required to make to the Default Swap
  Counterparty under the Default Swap; (v) the agreement relating to such Default Swap contains "non-petition"
  provisions with respect to the Issuer and "limited recourse" provisions limiting the Default Swap Counterparty's
  rights in respect of the Default Swap Collateral to the funds and other property credited to the Default Swap
  Collateral Account related to such Default Swap; (vi) the notional amount of such Default Swap is equal to the
  principal amount of the Reference Obligation; (vii) the agreement relating to such Default Swap Collateral contains
  provisions to the effect that upon the occurrence of an "Event of Default" or "Termination Event" (other than an
  "Illegality" or "Tax Event"), if any, where the Default Swap Counterparty is the sole "Defaulting Party" or the sole
  "Affected Party" ("Event of Default," "Termination Event," "Illegality," "Tax Event," "Defaulting Party" or
  "Affected Party," as applicable, as such terms are defined in the ISDA Master Agreement relating to such Default
  Swap), (a) the Issuer may terminate its obligations under such Default Swap and upon such termination and payment
  of any termination amount payable under the Default Swap, any lien in favor of the Default Swap Counterparty over
  its related Default Swap Collateral Account will be terminated and (b) upon payment of any termination amount
  payable under the Default Swap, the Issuer will no longer be obligated to make any payments to the Default Swap
  Counterparty with respect to such Default Swap, (viii) any Default Swap shall be positively indexed to the related
  Reference Obligation on no more than a one-to-one basis, (ix) if any Reference Obligation delivered pursuant to any
  Default Swap does not constitute Portfolio Collateral and it would cause any collateral quality test or concentration
  limitation not to be satisfied, such Reference Obligation shall be deemed Equity Portfolio Collateral, and (x) (a) such
  Default Swap shall be documented with a standard ISDA form master agreement, as modified by appropriate
  schedules and confirmations and (b) (1) such Default Swap is a Form-Approved Synthetic Security or (2) the Rating
  Condition has been satisfied with respect to the purchase of or entry into such Default Swap.

           "Default Swap Collateral": Means cash, securities or other collateral purchased or posted by the Issuer for
  the benefit of the Default Swap Counterparty in connection with the purchase of a Default Swap, including without
  limitation a payment of cash or delivery of securities by the Issuer.

            "Default Swap Collateral Account": The account established by the Trustee under the Indenture with
  respect to Default Swap Collateral, which account will be held in the name of the Trustee in trust for the benefit of
  the related Default Swap Counterparty.

            "Default Swap Counterparty": Any entity, whose long term senior unsecured debt or derivatives
  counterparty rating shall be at least "A2" by Moody’s and a long term rating of at least "A" or a short term rating of
  at least "A-1" by S&P, required to make payments on Synthetic Portfolio Collateral pursuant to the terms of such
  Default Swap or any guarantee thereof to the extent that a Reference Obligor makes payments on a related
  Reference Obligation.

           “Default Swap Counterparty Termination Payment”: An amount payable by the Issuer to a Default Swap
  Counterparty that is due following the designation of an "Early Termination Date" (as defined in the related credit
  default swap) (other than in respect of "Illegality" or a "Tax Event" (each as defined in the related credit default
  swap)), as to which the Default Swap Counterparty is the sole "Defaulting Party" or the sole "Affected Party" (as
  each such term is defined in the ISDA Master Agreement related to such Synthetic Security).

           "Default Swap Issuer Account": The account established by the Trustee under the Indenture with respect to
  any Synthetic Security if the terms of such Default Swap require the Default Swap Counterparty to secure its
  obligations with respect to such Default Swap, which account will be held in the name of the Trustee in trust for the
  benefit of the Noteholders and the other secured parties under the Indenture.

            "Deferred Interest PIK Bond": As of any date of determination, any PIK Bond that is not an item of
  Defaulted Portfolio Collateral that has, in accordance with its terms, deferred or paid "in-kind" any amount of
  interest for a period equal to:

           (a)      in the case of an item of Portfolio Collateral that has a Moody's Rating below "Baa3" (or, if rated
  "Baa3," is on credit watch for possible downgrade) or, if rated by S&P, a rating by S&P below "BBB-" (or, if rated
  "BBB-," is on credit watch for possible downgrade), the shorter of one accrual period or six months; and



                                                          A-11
                                                                                                       008452
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 16806/09/21 Page 323 of 344 PageID 11300
Case 3:21-cv-00538-N Document 26-31 Filed


           (b)      in all other cases, the shorter of two accrual periods or twelve months;

            and has not, as of such date of determination, resumed timely payment of current interest in cash and repaid
  all outstanding deferred or capitalized interest in cash. For the avoidance of doubt, an item of Portfolio Collateral
  will not constitute a Deferred Interest PIK Bond if it resumes timely payment of current interest in cash and repays
  all outstanding deferred or capitalized interest in cash on the Payment Date immediately succeeding the end of the
  interest accrual period(s) set forth above.

           "Definitive Notes": With respect to any Class, the definitive fully registered Notes of each Class sold in the
  United States to Qualified Institutional Buyers who are U.S. Persons or issued in lieu of a Regulation S Global Note
  under the circumstances described herein.

           "Delayed Drawdown Loan": A Portfolio Loan that, pursuant to the related Underlying Instrument or
  Underlying Loan and Security Agreement and lender or lenders, would obligate the Issuer, if the Issuer were to
  become a lender thereunder by purchasing such Portfolio Loan for inclusion in the Trust Estate, to make or
  otherwise fund one or more future advances to the related borrower and meeting the criteria described under
  "Security for the Notes—Criteria for Purchase and Substitution of Collateral"; provided that, if a Delayed
  Drawdown Loan has been drawn in full and there are no future advance obligations to the related borrower, such
  Portfolio Loan will no longer be considered a Delayed Drawdown Loan.

           "Deposit": The cash deposited in the Initial Deposit Account on the Closing Date, including any
  reimbursement for amounts withdrawn therefrom as described under "Security for the Notes—Accounts" (excluding
  any Account Income thereon), which amount shall include certain amounts related to interest received on Portfolio
  Collateral as specified in the Indenture.

           "DIP Loan": Any interest in a loan or financing facility (a) which at the time of purchase is an obligation
  of a debtor-in-possession pursuant to Section 364 of United States the Bankruptcy Code, (b) the terms of which have
  been approved by an order of a United States Bankruptcy Court, a United States District Court, or any other court of
  competent jurisdiction, the enforceability of which order is not subject to any pending contested matter or
  proceeding (as such terms are defined in the Federal Rules of Bankruptcy Procedure), (c) which has the priority
  allowed by either Section 364(c) or 364(d) of the Bankruptcy Code, (d) which pays interest in cash on a current
  basis and (e) as to which the obligor has paid its most recent scheduled interest and principal payments (if any) and
  the Servicer reasonably expects that such obligor will continue to pay interest and principal payments. For purposes
  hereof, a DIP Loan shall not be considered a Current Pay Obligation. Any DIP Loan added as an item of Portfolio
  Collateral must be assigned a formal or estimated rating by each of the Rating Agencies.

            "Discount Portfolio Collateral": (a) Any Portfolio Loan which had a Moody's Rating of at least “B3” at the
  time of purchase and which was purchased at a price less than 85% of the Principal Balance thereof, (b) any
  Portfolio Loan which had a Moody's Rating below “B3” at the time of purchase and which was purchased at a price
  less than 90% of the Principal Balance thereof, (c) any item of Portfolio Collateral which is not a Portfolio Loan and
  which had a Moody's Rating of at least “B3” at the time of purchase and which was purchased at a price less than
  80% of the Principal Balance thereof, (d) any item of Portfolio Collateral which is not a Portfolio Loan and which
  had a Moody's Rating below “B3” at the time of purchase and which was purchased at a price less than 85% of the
  Principal Balance thereof and (e) any CLO Security which had a Moody's Rating of "Aa3" or greater at the time of
  purchase or originally rated "Aa3" or greater by Moody's which was purchased at a price less than 92% of the
  Principal Balance thereof and the provisions outlined below will not be applicable to these CLO Securities with a
  Moody's Rating of at least "Aa3"; provided that, (i) any item of Portfolio Collateral that would otherwise be
  considered Discount Portfolio Collateral, but that has a Market Value above 90% of its Principal Balance for 22
  consecutive Business Days if it is a Portfolio Loan or above 85% of its Principal Balance for 60 consecutive days if
  it is a CLO Security, after being purchased by the Issuer, will no longer be considered Discount Portfolio Collateral
  and (ii) any item of Portfolio Collateral that would otherwise be considered Discount Portfolio Collateral, but that is
  purchased with the proceeds of sale of an item of Portfolio Collateral that was not an item of Discount Portfolio
  Collateral at the time of its purchase, so long as such item of Portfolio Collateral (a) was purchased or committed to
  be purchased within five Business Days of such sale, (b) was purchased at a price (as a percentage of par) equal to or
  greater than the sale price of the sold item of Portfolio Collateral, (c) was purchased at a purchase price not less than
  65% of the Principal Balance thereof and (d) had a rating equal to or greater than the rating of the sold item of


                                                           A-12
                                                                                                         008453
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 16806/09/21 Page 324 of 344 PageID 11301
Case 3:21-cv-00538-N Document 26-31 Filed


  Portfolio Collateral, will not be considered Discount Portfolio Collateral. Notwithstanding the foregoing, at no time
  during the period commencing on the Closing Date through the Final Maturity Date, shall the Aggregate Principal
  Amount of all items of Discount Portfolio Collateral purchased pursuant to clause (ii) exceed in the aggregate 10%
  of the Required Portfolio Collateral Amount; provided that no more than 3% of the Required Portfolio Collateral
  Amount of such 10% cumulative limitation may consist of CLO Securities; provided that if a Portfolio Loan
  purchased pursuant to clause (ii) above is repaid in full, is sold for a price equal to at least 97.5% of its unpaid
  Principal Balance or has a Market Value above 90% of its Principal Balance for at least 22 consecutive Business
  Days after being purchased, such Portfolio Loan shall not be taken into account for purposes of clause (ii) above;
  provided further that, as of any date of determination, the Aggregate Principal Amount of items of Portfolio
  Collateral in the Trust Estate purchased pursuant to clause (ii) above, may not exceed (x) 5% of the Aggregate Par
  Amount or (y) if the weighted average purchase price of Portfolio Collateral purchased pursuant to clause (b) above
  is less than 75% as of such date of determination, 2.5% of the Aggregate Par Amount.

           "Distributable Equity Securities": Any and all Equity Portfolio Collateral, which cannot be sold by the
  Servicer as a result of the regulatory, market or other restrictions, as determined in good faith by the Servicer, and
  shall have the value as determined by an independent third party with relevant experience in making such valuation.

           "DTC": The Depository Trust Company or any successor thereto.

          "Due Period": With respect to any Payment Date, the period beginning on the day following the last day of
  the immediately preceding Due Period (or, in the case of the Due Period that is applicable to the first Payment Date
  beginning on the Closing Date) and ending at the close of business on the seventh Business Day preceding such
  Payment Date.

           "Effective Date": The earlier of (i) the first date on which the Deposit has been applied to the purchase (or
  committed to the purchase), of Original Portfolio Collateral such that the Aggregate Principal Amount of the
  Portfolio Collateral (without giving effect to any reductions of that amount that may have resulted from scheduled
  principal payments, principal prepayments or dispositions made with respect to any of the Original Portfolio
  Collateral on or before the Effective Date) is at least equal to the Required Portfolio Collateral Amount or (ii)
  September 10, 2006.

           "Eligible Investments": Any U.S. dollar denominated investment that is one or more of the following
  (including security entitlements thereto):

                    (a)      direct registered obligations of, and registered obligations fully guaranteed by, the United
           States of America or any agency or instrumentality of the United States of America the obligations of
           which are backed by the full faith and credit of the United States of America or United States Security
           Entitlements (as defined in the Indenture) other than obligations or security entitlements of the Federal
           Home Loan Mortgage Corporation; provided, however, that, in the case of obligations or United States
           Security Entitlements that are rated, each such obligation shall, at the time of its inclusion in the Trust
           Estate, have a credit rating of "AA-" or better or "A-1+" or better, as applicable, by S&P (except that
           Eligible Investments in an amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding
           may be rated "A-1") and "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by
           Moody's, and, in each case, is not put on credit watch (with negative implications);

                     (b)      demand and time deposits in, trust accounts with, and certificates of deposit of, any
           depository institution or trust company (including the Trustee) incorporated under the laws of the United
           States of America or any state thereof and subject to the supervision and examination by federal and/or
           state banking authorities so long as the commercial paper and/or debt obligations of such depository
           institution or trust company (or, in the case of the principal depository institution in a holding company
           system, the commercial paper or debt obligations of such holding company) at the time of purchase or
           contractual commitment providing for such purchase have a credit rating of "AA-" or better, in the case of
           debt obligations, or "A-1+" or better, in the case of commercial paper, by S&P (except that Eligible
           Investments in an amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be




                                                          A-13
                                                                                                       008454
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 16806/09/21 Page 325 of 344 PageID 11302
Case 3:21-cv-00538-N Document 26-31 Filed


           rated "A-1") and "Aa3" or better (if such obligation has a long-term rating) or “P-1” or better by Moody's,
           and, in each case, is not put on credit watch (with negative implications);

                     (c)      registered securities bearing interest or sold at a discount issued by any corporation
           incorporated under the laws of the United States of America or any state thereof that have a credit rating of
           "AA-" or better by S&P and "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by
           Moody's at the time of such purchase or contractual commitment providing for such purchase, and, in each
           case, is not put on credit watch (with negative implications);

                     (d)      repurchase obligations with respect to any security described in clause (a) above, entered
           into with a depository institution or trust company (acting as principal) described in clause (b) above
           (including the Trustee) or entered into with a corporation (acting as principal) whose short-term debt has a
           credit rating of "A-1+" (except that Eligible Investments in an amount up to 20% of the Aggregate
           Principal Amount of the Notes Outstanding may be rated "A-1") or better by S&P and "Aa3" or better (if
           such obligation has a long-term rating) or "P-1" or better by Moody's at the time of purchase in the case of
           any repurchase obligation for a security having a maturity not more than 183 days from the date of its
           issuance or whose long-term debt has a credit rating of "AA-" or better by S&P and "Aa3" or better (if such
           obligation has a long-term rating) by Moody's at the time of purchase in the case of any repurchase
           obligation for a security having a maturity more than 183 days from the date of its issuance and, in each
           case, is not put on credit watch (with negative implications);

                    (e)       commercial paper having at the time of purchase a credit rating of "A-l+" (except that an
           amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be rated "A-1") or
           better by S&P and "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by Moody's
           and that has a maturity of not more than 183 days from its date of issuance; provided, however, that in the
           case of commercial paper with a maturity of longer than 91 days, the issuer of such commercial paper (or,
           in the case of a principal depository institution in a holding company system, the holding company of such
           system), if rated by S&P, must have at the time of purchase a long-term credit rating of "AA-" or better by
           S&P and "Aa3" or better (if such obligation has a long-term rating) by Moody's and, in each case, is not put
           on credit watch (with negative implications);

                    (f)      off-shore money market funds, which funds have, at all times, the highest credit rating
           assigned to such investment category by S&P and Moody's; and

                    (g)      such other Eligible Investments acceptable to the Rating Agencies.

  provided, however, that: (i) Eligible Investments purchased with funds in the Collection Account shall be held until
  maturity (or sold only for an amount at least equal to the par amount of such Eligible Investment) and shall include
  only such obligations or securities as mature no later than the Business Day prior to the next Payment Date and
  Eligible Investments purchased with funds in the Initial Deposit Account shall be held until maturity (or sold only
  for an amount at least equal to the par amount of such Eligible Investment) and shall include only such obligations
  or securities as mature no later than the Business Day prior to the date expected to be used and in any event prior to
  the Initial Deposit Redemption Date; (ii) none of the foregoing obligations or securities shall constitute Eligible
  Investments if all, or substantially all, of the remaining amounts payable thereunder shall consist of interest and not
  principal payments; (iii) none of the S&P ratings required above shall have a subscript of "r", "t", "p", "pi" or "q";
  (iv) none of the foregoing obligations or securities shall constitute Eligible Investments if such obligations or
  securities are mortgage-backed securities; (v) no such obligation may be margin stock, securities which have a
  mandatory or optional conversion to equity or securities which are subject to an Offer; (vi) no such obligation may
  have coupons or other payments that are subject to U.S. withholding tax or are subject to foreign withholding under
  the terms of the underlying instruments where the issuer is not required to make "gross-up" payments sufficient to
  cause the net amount to be received on the debt obligations to equal the amount that would have been paid had no
  such withholding tax applied; and (vii) any such Eligible Investment purchased on the basis of S&P's short-term
  rating of "A-1" shall mature not later than thirty (30) days after the date of purchase. Eligible Investments may
  include those Eligible Investments with respect to which the Trustee or its Affiliates provide services.



                                                          A-14
                                                                                                       008455
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 16806/09/21 Page 326 of 344 PageID 11303
Case 3:21-cv-00538-N Document 26-31 Filed


           "Equity Portfolio Collateral": Any security (or any other right, interest or property or securities
  entitlement) which does not entitle the holder thereof to receive periodic payments of interest no less frequently than
  semiannually and one or more installments of principal, in cash and sufficient to retire in full the stated principal
  amount thereof on the stated maturity date therefor; provided, however, that such definition will not include
  warrants, profit participations or similar equity-based rights that are a component of a Unit to the extent that the
  Aggregate Principal Amount of Portfolio Collateral in the Trust Estate with a warrant, profit participation or similar
  equity-based right attached thereto as a component of a Unit does not exceed 10% of the Aggregate Principal
  Amount of all Pledged Securities in the Trust Estate.

           "ERISA": The United States Employee Retirement Income Security Act of 1974, as amended from time to
  time.

           "Euroclear": Euroclear Bank S.A./N.V., as operator of The Euroclear System, and any successor thereto.

           "Event of Default": The meaning specified herein under "Legal Structure—The Indenture—Events of
  Default."

           "Exchange Act": The United States Securities Exchange Act of 1934, as amended.

           "Exchange Date": As defined under "Description of the Notes—Form, Transfer and Transfer Restrictions."

           "Exchange Offer": With respect to any item of Portfolio Collateral, (i) an offer by the issuer of such item of
  Portfolio Collateral or by any other Person made to all holders of such item of Portfolio Collateral to exchange such
  item of Portfolio Collateral held by them for an item of Equity Portfolio Collateral or other debt instruments that do
  not otherwise satisfy the definition of Portfolio Collateral or (ii) any solicitation by such issuer or other Person to
  amend, modify or waive any provision of such item of Portfolio Collateral or of the related Underlying Instrument,
  the effect of which would be to convert such item of Portfolio Collateral into an item of Equity Portfolio Collateral
  or other debt instruments that do not otherwise satisfy the definition of Portfolio Collateral.

           "Expected Maturity Date": With respect to the Class X Notes, the Payment Date occurring in August 2013.

          "Expense Reimbursement Account": An account maintained by the Trustee on behalf of the Issuer into
  which U.S. $50,000 will be deposited on the Closing Date for the purpose of paying Issuer Base Administrative
  Expenses which are paid between Payment Dates when they are due and payable during such time.

           "Extended Final Maturity Date": Shall mean, if a Maturity Extension has occurred, the sixteenth Payment
  Date after the then current Extended Final Maturity Date (or, in the case of the First Extended Final Maturity Date,
  the Payment Date in August 2025).

          "Extended Revolving Period End Date": As defined under "Confidential Offering Circular Summary—
  Extension of the Revolving Period and the Final Maturity Date."

          "Extended Weighted Average Life Date": As defined under "Confidential Offering Circular Summary—
  Extension of the Revolving Period and the Final Maturity Date."

         "Extension": Shall mean an extension of the Revolving Period, the Stated Maturity of the Notes and the
  Weighted Average Life Test in accordance with the Indenture.

           "Extension Bonus Payment": Shall mean, with respect to each Maturity Extension, a single payment to
  each applicable Noteholder set forth in "Description of the Notes— Extension of the Revolving Period and the Final
  Maturity Date" in an amount equal to (1) in the case of the Class A-1LA Notes, 0.25% of the Aggregate Principal
  Amount thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the case of the
  Class A-1LB Notes, 0.25% of the Aggregate Principal Amount thereof held by such beneficial owner as of the
  applicable Extension Effective Date, (3) in the case of the Class A-2L Notes, 0.25% of the Aggregate Principal
  Amount thereof held by such beneficial owner as of the applicable Extension Date, (4) in the case of the Class A-3L
  Notes, 0.50% of the Aggregate Principal Amount thereof held by such beneficial owner as of the applicable


                                                          A-15
                                                                                                       008456
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 16806/09/21 Page 327 of 344 PageID 11304
Case 3:21-cv-00538-N Document 26-31 Filed


  Extension Effective Date, (5) in the case of the Class A-4L Notes, 0.50% of the Aggregate Principal Amount thereof
  held by such beneficial owner as of the applicable Extension Effective Date, and (6) in the case of the Class B-1L
  Notes, 0.50% of the Aggregate Principal Amount thereof held by such beneficial owner as of the applicable
  Extension Effective Date.

           "Extension Bonus Eligibility Certification": Shall mean, with respect to each Maturity Extension and each
  beneficial owner of Notes other than Extension Sale Securities, the written certification by such beneficial owner
  acceptable to the Issuer to the effect that it held Notes other than Extension Sale Securities on the applicable
  Extension Effective Date, including the Aggregate Principal Amount thereof and wire transfer instructions for the
  Extension Bonus Payment and any required documentation thereunder.

           "Extension Conditions": As defined under "Description of the Notes—Extension of the Revolving Period
  and the Final Maturity Date."

           "Extension Determination Date": Shall mean the 8th Business Day prior to each Extension Effective Date.

          "Extension Effective Date": As defined under "Confidential Offering Circular Summary—Extension of the
  Revolving Period and the Final Maturity Date."

           "Extension Notice": As defined under "Description of the Notes—Extension of the Revolving Period and
  the Final Maturity Date."

            "Extension Purchase Price": Shall mean the purchase price payable by the Extension Qualifying
  Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an amount equal to
  (i) in the case of the Notes, the Aggregate Principal Amount thereof, plus accrued and unpaid interest as of the
  applicable Extension Effective Date (giving effect to any amounts paid to the Holder on such date), (ii) in the case of
  the Preferred Shares, an amount that, when taken together with all payments and distributions made in respect of
  such Preferred Shares since the Closing Date would cause such Preferred Shares to have received (as of the date of
  purchase thereof) an Internal Rate of Return of 12.0% (assuming such purchase date was a "Payment Date" under
  the Indenture); provided, however, that if the applicable Extension Effective Date is on or after the date on which
  such Holders have received an Internal Rate of Return equal to or in excess of 12.0%, the applicable Extension
  Purchase Price for such Preferred Shares shall be zero.

           "Extension Qualifying Purchasers": Shall mean the Servicer (or any of its Affiliates acting as principal or
  agent); provided that in the event the Servicer elects not to purchase Securities from Holders pursuant to the
  Extension Conditions set forth in "Description of the Notes—Extension of the Revolving Period and the Final
  Maturity Date"; "Extension Qualifying Purchasers" shall mean one or more qualifying purchasers (which may
  include the Initial Purchaser or any of its Affiliates acting as principal or agent) designated by the Servicer;
  provided, however, none of the Servicer, the Initial Purchaser, or any of their respective Affiliates shall have any
  duty to act as an Extension Qualifying Purchaser.

           "Extension Sale Notice": As defined under "Description of the Notes—Extension of the Revolving Period
  and the Final Maturity Date."

           "Extension Sale Notice Period": As defined under "Description of the Notes—Extension of the Revolving
  Period and the Final Maturity Date."

           "Extension Sale Securities": As defined under "Description of the Notes—Extension of the Revolving
  Period and the Final Maturity Date."

            "Final Maturity Date": With respect to the Notes (other than the Class X Notes) the Payment Date
  occurring in August 2021 and with respect to the Class X Notes, the Payment Date occurring in August 2013 or such
  earlier date on which the Aggregate Principal Amount of each Class of Notes, is paid in full, including in connection
  with an Optional Redemption; provided that the "Final Maturity Date" with respect to the Notes (other than the
  Class X Notes) will be extended to the applicable Extended Final Maturity Date upon the occurrence of a Maturity
  Extension.

           "Fitch": Fitch Ratings or any successor thereto.



                                                          A-16
                                                                                                       008457
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 16806/09/21 Page 328 of 344 PageID 11305
Case 3:21-cv-00538-N Document 26-31 Filed


           "Fixed Rate Collateral": An item of Portfolio Collateral that bears interest at a fixed rate.

           "Floating Rate Collateral": An item of Portfolio Collateral that bears interest at a floating rate.

           "Form-Approved Synthetic Security": A Synthetic Security (a)(i) the Reference Obligation of which would
  be eligible for purchase by the Issuer as an item of Portfolio Collateral without any required action by the Rating
  Agencies or for which each of the Rating Agencies has confirmed in writing that the use of which would not result
  in a reduction or withdrawal of the then-current rating of any Class of Notes or (ii) the Reference Obligation of
  which would satisfy clause (i) but for the currency in which it is payable and such Synthetic Security is payable in
  U.S. dollars, does not provide for physical settlement and does not expose the Issuer to currency risk, (b) the
  documentation of which conforms (but for the amount and timing of periodic payments, the name of the Reference
  Obligation, the notional amount, the effective date, the termination date and other similarly necessary changes) to a
  form in respect of which each of the Rating Agencies has confirmed in writing that the use of which would not result
  in a reduction or withdrawal of the then-current rating of any Class of Notes was previously obtained, (c) which
  provides that any "credit event" thereunder shall not include restructuring (other than modified restructuring as
  defined in the 2003 ISDA Credit Derivative Definitions), repudiation, moratorium, obligation default or obligation
  acceleration unless such Synthetic Security may be settled only through a physical settlement of a deliverable
  obligation to the Issuer and not in cash, (d) which has been certified in writing by the Servicer to the Trustee and the
  Issuer as meeting the requirements of this definition and (e) for which the Issuer has provided S&P and Moody's
  notice of the purchase of such Synthetic Security no less than five Business Days prior to such purchase; provided
  that Moody's or S&P may revoke its consent to a Form-Approved Synthetic Security upon 30 days' written notice to
  the Trustee and the Issuer.

           "Global Note": Rule 144A Global Notes, together with Regulation S Global Notes.

           "Group A Country": Australia, Canada, the United Kingdom, the Federal Republic of Germany or The
  Netherlands (so long as the U.S. dollar denominated sovereign debt obligations of such jurisdiction are rated at least
  "Aa2" by Moody's and the foreign currency issuer credit rating assigned by S&P to such jurisdiction is at least "AA"
  and, in each case, is not put on credit watch (with negative implications)).

           "Group B Country": Austria, Belgium, Bermuda, Denmark, Finland, France, Ireland, Italy, Liechtenstein,
  Luxembourg, New Zealand, Norway, Portugal, Spain, Sweden or Switzerland or any other member state of the
  European Union (as of the Closing Date) identified from time to time by the Servicer and subject to the satisfaction
  of the Rating Condition with respect to each Rating Agency with respect thereto (so long as the U.S. dollar
  denominated sovereign debt obligations of such jurisdiction are rated at least "Aa2" by Moody's and the foreign
  currency issuer credit rating assigned by S&P to such jurisdiction is at least "AA" and, in each case, is not put on
  credit watch (with negative implications)).

           "HFP": Highland Financial Partners, L.P., or an affiliate or subsidiary thereof, in each case, an affiliate of
  the Servicer.

           "HFP Shares": Preferred Shares beneficially owned or controlled by HFP.

           "Highland": Highland Capital Management, L.P.

          "Holder" and "Noteholder": The Person in whose name a Note is registered in the Note Register or in
  whose name a Preferred Share is registered in the Preferred Share Register.

           "Indenture": The Indenture to be dated as of May 10, 2006 among the Issuer, the Co-Issuer and JPMorgan
  Chase Bank, National Association, as trustee and as securities intermediary, pursuant to which the Notes will be
  issued, as it may be amended or supplemented from time to time.

           "Initial Consent Period": Shall mean the period of 15 Business Days from but excluding the date on which
  the Trustee provided notice of a proposed supplemental indenture pursuant to the Indenture to the Holders of any
  Notes or Preferred Shares.




                                                            A-17
                                                                                                           008458
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 16806/09/21 Page 329 of 344 PageID 11306
Case 3:21-cv-00538-N Document 26-31 Filed


           "Initial Deposit Account": An account maintained by the Trustee on behalf of the Issuer into which the
  cash constituting the Deposit will be deposited on the Closing Date pending use to purchase additional Original
  Portfolio Collateral.

          "Initial Deposit Redemption": A redemption of the Class X Notes and the Class A-1LA Notes as described
  under "Description of the Notes—Initial Deposit Redemption."

           "Initial Deposit Redemption Date": The November 2006 Payment Date.

           "Initial Portfolio Collateral" : The Portfolio Collateral that, in the case of CLO Securities, will be purchased
  on or prior to the Closing Date and, in the case of Portfolio Loans, will be purchased on or before the Closing Date
  or identified by the Issuer and for which commitments will be entered into on or prior to the Closing Date for
  purchase on or as soon as practicable after (not scheduled to exceed sixty (60) days after) the Closing Date with the
  net proceeds from the sale of the Notes and the net proceeds from the sale of the Preferred Shares on the Closing
  Date, which Initial Portfolio Collateral is set forth in the Indenture.

           "Initial Portfolio Collateral Amount": U.S.$765,000,000 (or such larger Aggregate Principal Amount of
  Portfolio Collateral as may be purchased on or before the Closing Date by the Issuer).

           "Initial Purchaser": Bear, Stearns & Co. Inc.

           "Insured Notes": As described under "Description of the Notes—Option to Acquire Bond Insurance."

           "Interest Coverage Ratio": As described under "Description of the Notes—Interest Coverage Test".

           "Interest Coverage Test": A test which is applicable on each Payment Date after the second Payment Date
  and will be satisfied as of such determination date if the Interest Coverage Ratio will be at least 1.5%.

            "Internal Rate of Return": With respect to any Payment Date, the annualized discount rate at which the sum
  of the discounted values of the following cashflows is equal to zero, assuming discounting on a quarterly basis as of
  each Payment Date: (1) the Notional Amount of the Preferred Shares (which amount will be deemed to be negative
  for purposes of this calculation), (2) each distribution of Collateral Interest Collections made to the holders of the
  Preferred Shares on any prior Payment Date and, to the extent necessary to reach the applicable Internal Rate of
  Return, such Payment Date and (3) each distribution of Collateral Principal Collections made to the holders of the
  Preferred Shares on any prior Payment Date and, to the extent necessary to reach the applicable Internal Rate of
  Return, such Payment Date.

           "Investment Company Act": The United States Investment Company Act of 1940, as amended from time to
  time.

            “Investor Corp.”: Rockwall Investors Corp., a Cayman Islands limited liability company, which will hold
  all of the Class I Preferred Shares, and which will issue its preferred shares to third party investors.

           "Irish Paying Agent": RSM Robson Rhodes LLP, or any successors thereto.

          "Issuer": Rockwall CDO Ltd., an exempted company incorporated with limited liability under the laws of
  the Cayman Islands.

            "Issuer Base Administrative Expenses": With respect to any Payment Date, the administrative expenses
  paid or payable by the Issuer during the applicable Due Period, including, without limitation, taxes, government
  fees, indemnities, registered office fees and expenses for third party loan pricing services and accountants, if any, in
  the following order: (i) pro rata, taxes of the Co-Issuers, surveillance fees, shadow rating fees and credit estimate
  fees, if any, of the Rating Agencies; fees due to any Listing and Paying Agent; fees due to any stock exchange on
  which any Class of the Notes or the Preferred Shares are listed; governmental fees, registered office fees and any
  other fees which are deemed necessary by the Servicer for administration of the Trust Estate, and (ii) pro rata



                                                           A-18
                                                                                                         008459
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 16806/09/21 Page 330 of 344 PageID 11307
Case 3:21-cv-00538-N Document 26-31 Filed


  reimbursement of expenses (including indemnities) of the Servicer required to be paid pursuant to the Servicing
  Agreement; and all expenses of the Administrator, the Listing and Paying Agent, the Securities Intermediary (if not
  the same person as the Trustee), the accountants, any fiscal agent retained in connection with the issuance of income
  notes, if any, in which the primary collateral for such income notes are obligations of the Issuer, any expenses of
  Investor Corp. and all other administrative expenses of the Co-Issuers, each as determined as of the Calculation Date
  relating to such Payment Date and as set forth in the related Note Valuation Report.

           "Issuer Excess Administrative Expenses": With respect to any Payment Date, (i) the administrative
  expenses (including indemnities) or other amounts paid or payable by the Issuer during the applicable Due Period,
  as determined as of the Calculation Date relating to such Payment Date and as set forth in the related Note Valuation
  Report, in excess of the amount of the Issuer Base Administrative Expenses for the corresponding period, (ii) the
  Trustee's administrative expenses for the Due Period relating to such Payment Date in excess of the amount
  provided for in the definition of Trustee Administrative Expenses and (iii) Preferred Shares Administrative
  Expenses for the Due Period relating to such Payment Date in excess of the amount provided for in clause (B) under
  "Description of the Notes—Adjusted Collateral Collections."

           "LIBOR": For any Periodic Interest Accrual Period, the London interbank offered rate for three-month
  U.S. dollar deposits as determined by the Calculation Agent as described under "Description of the Notes—
  Payments on the Notes; Priority of Distributions" herein. LIBOR for the initial Periodic Interest Accrual Period will
  be determined through the use of straight-line interpolation by reference to two rates calculated in accordance with
  the provisions above, one of which shall be for five-month U.S. dollar deposits and the other of which shall be for
  six-month U.S. dollar deposits.

           "LIBOR Determination Date": The second London Business Day prior to the commencement of a Periodic
  Interest Accrual Period.

           "Loan Funding Account": An account maintained by the Trustee on behalf of the Issuer into which the
  Issuer will be required to remit the full amount of the Issuer's commitment to make or otherwise fund draws related
  to any Delayed Drawdown Loans and Revolving Loans in the Portfolio Collateral.

          "London Business Day": Any day on which dealings in deposits in U.S. dollars are transacted in the
  London interbank market.

           "Majority": With respect to the Notes, the Holders of more than 50% of the Aggregate Principal Amount
  of the Outstanding Notes, voting as a single class; provided that upon the occurrence of a Default or an Event of
  Default under the Indenture, "Majority" shall mean the Holders of more than 50% of the Controlling Class, voting
  together as a single class. With respect to the Preferred Shares, the Holders of more than 50% of the Preferred
  Shares.

          "Mandatory Redemption": An O/C Redemption or a Rating Confirmation Failure Redemption.

          "Market Value": On any date of determination with respect to an item of Portfolio Collateral, any of:

                   (a)      the average of the bid-side prices for the purchase of such item of Portfolio Collateral
          determined by an Approved Pricing Service that derives valuations by polling broker-dealers (independent
          from the Servicer); or

                   (b)       the arithmetic average of bid-side quotations for the purchase of such item of Portfolio
          Collateral obtained by the Servicer from three or more broker-dealers (provided if upon reasonable efforts
          of the Servicer, quotations from three broker-dealers are not available, the lower of the quotations from two
          broker-dealers may be used), in each case, independent from the Servicer, in the relevant market; provided
          that one such bid must be from a broker-dealer other than Bear Stearns or an Affiliate of Bear Stearns and
          any bid received from Bear Stearns or an Affiliate of Bear Stearns hereunder cannot be more than 10%
          higher than the next highest bid; and




                                                         A-19
                                                                                                      008460
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 16806/09/21 Page 331 of 344 PageID 11308
Case 3:21-cv-00538-N Document 26-31 Filed


                    (c)       if the determinations of the broker-dealers specified in the foregoing clauses (a) or (b) are
           not available (as reasonably determined by the Servicer) and so long as the Servicer is subject to the
           Investment Advisors Act of 1940, as amended, the bid-side market value of such item of Portfolio
           Collateral as certified by the Servicer as consistent with reasonable and customary market practice;
           provided, that, as of any date of determination (x) no more than 5.0% of the Aggregate Principal Amount of
           Portfolio Collateral may have market values determined in the manner provided in this clause (c) and (y) if
           the item of Portfolio Collateral constitutes collateral for any other issuer or account managed by the
           Servicer or its Affiliates, the Market Value of such item of Portfolio Collateral determined pursuant to this
           clause (c) shall be consistent with the market value applied by the Servicer or its Affiliates for such item of
           Portfolio Collateral for such for such other issuers or accounts; and

                     (d)       if the market value cannot be determined in the manner described in clause (a), (b) or (c)
           above, an amount equal to the Principal Balance of the Portfolio Collateral as of such date multiplied by the
           Applicable Percentage for such item of Portfolio Collateral; provided, that if the market value cannot be
           determined in the manner described in clause (a), (b) or (c) above for more than thirty (30) Business Days
           immediately following any date such market value is determined pursuant to this clause (d), then the
           market value of such item of Portfolio Collateral shall be automatically deemed to be zero following such
           thirty (30) Business Day period until the market value can be determined in the manner described in clause
           (a), (b) or (c) above as of any date of determination;

           provided that (A) for purposes of determining Market Value, but subject to clause (b) hereof, Bear Stearns
  will be deemed to be independent from the Servicer (provided that any quotes received from such entity will be on
  an arm's-length basis); (B) the Market Value of any item of Portfolio Collateral with respect to which the Issuer has
  entered into a commitment to sell but has not settled will be deemed to be the agreed sales price therefor
  (determined exclusive of accrued interest); and (c) the Market Value is determined only for purposes of compliance
  with covenants, coverage tests, overcollateralization tests, or any other requirements or tests set forth herein, or the
  determination of redemption prices.

          "Maturity Extension": As defined under "Confidential Offering Circular Summary—Extension of the
  Revolving Period and the Final Maturity Date."

          "Minimum Average Recovery Rate": As described under "Security for the Notes—Criteria for Purchase
  and Substitution of Collateral—Collateral Quality Matrix Tests."

          "Minimum Average Recovery Rate Test": As described under "Security for the Notes—Criteria for
  Purchase and Substitution of Collateral—Minimum Average Recovery Rate Test."

           "Moody's": Moody's Investors Service, Inc. or any successor thereto.

           "Moody's Asset Correlation Test" or "MAC Test": As described under "Security for the Notes—Criteria
  for Purchase and Substitution of Collateral—Moody's Asset Correlation Test and Weighted Average Rating Test."

           "Moody's Rating": The rating determined in accordance with the methodology described in the Indenture.

           "Non-Call Period": The period beginning on the Closing Date and ending on August 1, 2010.

           "Non-Consenting Holder": With respect to any supplemental indenture proposed pursuant to the Indenture
  that requires the consent of one or more Holders of the Notes or the Preferred Shares, any such Holder, or, in the
  case of Notes or Preferred Shares in global form, any beneficial owner, that either (i) has declared in writing that it
  will not consent to such supplemental indenture or (ii) has not consented to such supplemental indenture within 15
  Business Days from the date on which the Trustee provided notice of such proposed supplemental indenture
  pursuant to the Indenture to such Holder or beneficial owner; provided, that in the case of the Non-Call Period,
  "Non-Consenting Holder" shall exclude any Holder of Class A-1LA Notes (unless such Holder has consented in
  writing to be designated as a Non-Consenting Holder) and the Amendment Buy-Out Option shall not be applicable
  to such Class A-1LA Notes.




                                                           A-20
                                                                                                         008461
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 16806/09/21 Page 332 of 344 PageID 11309
Case 3:21-cv-00538-N Document 26-31 Filed


          "Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio Collateral that is located outside the
  United States and is not a Permitted Non-U.S. Obligor.

           "Note Valuation Report": With respect to each Payment Date, the report prepared by or on behalf of the
  Issuer in accordance with the Indenture reflecting, among other things, the Collections made during the applicable
  Due Period and the distributions to be made on such Payment Date.

         "Notes": The Class X Notes, the A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class
  A-3L Notes, the Class A-4L Notes and the Class B-1L Notes.

           "Notional Amount": When used with respect to the Preferred Shares as of any date of determination, $1.00
  per Preferred Share.

             "O/C Redemption": The redemption of a Class or Classes of the Notes other than the Class X Notes
  (including, with respect to the Class B-1L Notes, the applicable Periodic Rate Shortfall Amount, as described
  herein) to the extent necessary such that both the Overcollateralization Tests and the Interest Coverage Test are
  satisfied.

            "Offer": With respect to any security, (a) any offer by the issuer of such security or by any other Person
  made to all of the holders of such class of security to purchase or otherwise acquire all such securities (other than
  pursuant to any redemption in accordance with the terms of the related Underlying Instruments) or to exchange such
  securities for any other security or other property or (b) any solicitation by the issuer of such security or any other
  Person to amend, modify or waive any provision of such security or any related Underlying Instrument.

          "Optional Redemption": The redemption of the Notes, in whole or in part, at the direction of a specified
  amount of Preferred Shares, on any Optional Redemption Date and in accordance with the terms specified herein.

            "Optional Redemption Date": The Payment Date fixed by the Issuer for an Optional Redemption which
  shall be no earlier than the first Payment Date occurring in August 1, 2010.

          "Optional Redemption Price": With respect to each Class of Notes, an amount equal to the aggregate of (i)
  the Aggregate Principal Amount of such Class of Notes as of the Optional Redemption Date, (ii) the applicable
  Cumulative Interest Amount with respect to the Optional Redemption Date and (iii) any unpaid Extension Bonus
  Payments in respect of such Notes.

           For any Partial Optional Redemption, the Optional Redemption Price shall be equal to the applicable
  Partial Redemption Percentage of the Optional Redemption Price that would have applied for a Total Optional
  Redemption occurring on the applicable Optional Redemption Date.

           "Original HFP Share Amount": The amount of HFP Shares acquired by the Servicer Entities on the Closing
  Date.

            "Original Portfolio Collateral": The Portfolio Collateral, including the Initial Portfolio Collateral,
  purchased by the Issuer with the Deposit on or before the Effective Date and, in the case of Portfolio Loans, which
  will be identified by the Issuer and for which commitments will be entered into on or prior to the Effective Date for
  purchase on or as soon as practicable thereafter (but not scheduled to exceed sixty (60) days thereafter).

           "Outstanding": With respect to the Notes, as of the date of determination, "Outstanding" refers to all Notes
  theretofore authenticated and delivered under the Indenture except:

                                      (i)     Notes theretofore canceled by the Registrar or delivered (or to be
                             delivered pursuant to the Indenture) to the Registrar for cancellation;

                                      (ii)    Notes or portions thereof for whose payment or redemption money in
                             the necessary amount has been theretofore irrevocably deposited with the Trustee or any
                             Paying Agent in trust for the Holders of such Notes; provided that, if such Notes or



                                                          A-21
                                                                                                       008462
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 16806/09/21 Page 333 of 344 PageID 11310
Case 3:21-cv-00538-N Document 26-31 Filed


                             portions thereof are to be redeemed, notice of such redemption has been duly given
                             pursuant to the Indenture or provision therefor satisfactory to the Trustee has been made;

                                      (iii)    Notes in exchange for or in lieu of which other Notes have been
                             authenticated and delivered pursuant to the Indenture, unless proof satisfactory to the
                             Trustee is presented that any such Notes are held by a protected purchaser; and

                                     (iv)    Notes alleged to have been mutilated, destroyed, lost or stolen for
                             which replacement Notes have been issued as provided in the Indenture;

  provided that, in determining whether the Holders of the requisite Aggregate Principal Amount have given any
  request, demand, authorization, direction, notice, consent or waiver under the Indenture, Notes owned by or pledged
  to the Issuer, the Trustee or any other obligor upon the Notes or any Affiliate of the Issuer, the Trustee or of such
  other obligor, and solely for purposes of termination of the Servicer, the Servicer and any Affiliate thereof, shall be
  disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in
  relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Notes that a
  responsible officer of the Trustee has actual knowledge to be so owned or pledged shall be so disregarded.

  With respect to the Preferred Shares, as of the date of determination, "Outstanding" refers to the total aggregate
  amount of all Class I Preferred Shares and Class II Preferred Shares issued and outstanding as indicated in the share
  register of the Issuer.

            "Overcollateralization Haircut Amount": With respect to any date of determination, an amount equal to the
  sum of:

            (A)     the greatest of the following:

                    (a) the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  Aggregate Principal Amount of all CLO Securities (other than Deferred Interest PIK Bonds and Defaulted Portfolio
  Collateral) on such date of determination that have an S&P Rating or a Moody's Rating within the CCC Rating
  Category;

                     (b) the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  excess, if any, of (x) the Aggregate Principal Amount of all CLO Securities included in the pledged Portfolio
  Collateral (other than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination
  that have an S&P Rating or a Moody's Rating within the B Rating Category or an S&P Rating or a Moody's Rating
  within the CCC Category over (y) 5.0% of the Aggregate Par Amount as of the date of the applicable
  Overcollateralization Test; provided that at no time during the period commencing on the Closing Date through the
  Final Maturity Date, shall the Aggregate Principal Amount of all CLO Securities exempt from haircut based on
  subclause (y) above exceed in the aggregate 5% of the Required Portfolio Collateral Amount; and

                     (c) the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  excess, if any, of (x) the Aggregate Principal Amount of all CLO Securities included in the pledged Portfolio
  Collateral (other than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination
  that have an S&P Rating or a Moody's Rating within the BB Rating Category, the B Rating Category or the CCC
  Rating Category over (y) 10.25% of the Aggregate Par Amount as of the date of the applicable Overcollateralization
  Test; provided that if at the date of measurement, Portfolio Loans within the CCC Rating Category is less than
  6.25% of the Aggregate Par Amount, then 10.25% will be increased by the difference between 6.25% and
  percentage of the Aggregate Par Amount representing Portfolio Loans in the CCC Rating Category;

           provided that for the avoidance of doubt, for purposes of clauses (a), (b) and (c) above, the applicable
  Overcollateralization Haircut Percentage shall always be applied first to the lowest rated Portfolio Collateral that
  falls within such clause, then to the next lowest rated Portfolio Collateral, etc., so that the maximum applicable
  haircut shall be applied to the Portfolio Collateral;

            plus



                                                           A-22
                                                                                                        008463
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 16806/09/21 Page 334 of 344 PageID 11311
Case 3:21-cv-00538-N Document 26-31 Filed


           (B)       the product of (i) the applicable Overcollateralization Haircut Percentage multiplied by (ii) the
  excess, if any, of (x) the Aggregate Principal Amount of all Portfolio Loans included in the pledged Portfolio
  Collateral (other than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination
  that have an S&P Rating or a Moody's Rating within the CCC Rating Category over (y) 6.25% of the Aggregate Par
  Amount as of the applicable Overcollateralization Test.

           "Overcollateralization Haircut Percentage": (i) With respect to CLO Securities with an S&P Rating or a
  Moody's Rating falling within the BB Rating Category, 10%, (ii) with respect to CLO Securities with an S&P
  Rating or a Moody's Rating falling within the B Rating Category, 20%, (iii) with respect to Portfolio Loans with an
  S&P Rating or a Moody's Rating falling within the CCC Rating Category, the greater of (x) 30% and (y) one minus
  the weighted average Market Value of all Portfolio Loans with an S&P Rating or a Moody's Rating falling within
  the CCC Rating Category and (iv) with respect to CLO Securities with an S&P Rating or a Moody's Rating falling
  within the CCC Rating Category, 50%.

          "Overcollateralization Ratio": The Class A               Overcollateralization     Ratio   or   the   Class   B-1L
  Overcollateralization Ratio, as the context may require.

          "Overcollateralization     Ratio   Adjustment":    As    described    under      "Description   of    the   Notes—
  Overcollateralization Tests."

           "Overcollateralization Tests": With respect to any date of determination, tests met when the Class A
  Overcollateralization Ratio is at least equal to the Class A Overcollateralization Percentage and the Class B-1L
  Overcollateralization Ratio is at least equal to the Class B-1L Overcollateralization Percentage, each relating to such
  date of determination.

           "Partial Deferred Interest Bonds": Any debt obligation, with respect to which a portion of the interest
  thereon can be partially deferred without causing a payment default of such debt obligation under its underlying
  documents. For purposes of calculating the Weighted Average Coupon, the portion of interest that is deferrable with
  respect to any Partial Deferred Interest Bond will be assumed to be zero.

            "Partial Optional Redemption": An Optional Redemption in part, in accordance with the terms specified
  herein.

          "Participation": With respect to a Portfolio Loan, a participation interest in a commercial loan purchased
  from a Selling Institution which does not entitle the holder thereof to direct rights against the obligor.

           "Paying Agent": The Trustee, the Irish Paying Agent or any other depository institution or trust company
  authorized by the Co-Issuers pursuant to the Indenture to pay principal of or any interest that may become payable
  on any Class of Notes on behalf of the Co-Issuers.

          "Paying and Transfer Agency Agreement": The Paying and Transfer Agency Agreement dated as of May
  10, 2006, relating to the Preferred Shares.

           "Paying and Transfer Agent": JPMorgan Chase Bank, National Association, as Paying and Transfer Agent
  with respect to (i) the Preferred Shares and (ii) the preferred shares issued by Investor Corp.

           "Payment Date": November 1, February 1, May 1 and August 1 of each year, commencing November 1,
  2006 (or if any such date is not a Business Day, the next succeeding Business Day).

           "Payment Date Equity Securities": With respect to any Payment Date, Distributable Equity Securities that
  the Issuer, in its sole discretion but on the advice of the Servicer, elects to distribute in lieu of cash on such Payment
  Date to the Holders of Preferred Shares in accordance with the terms hereof.

          "Periodic Interest": With respect to each Class of Notes, interest on such Class payable on each Payment
  Date and accruing during each Periodic Interest Accrual Period at the Applicable Periodic Rate.



                                                            A-23
                                                                                                            008464
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 16806/09/21 Page 335 of 344 PageID 11312
Case 3:21-cv-00538-N Document 26-31 Filed


         "Periodic Interest Accrual Period": With respect to any Payment Date, the period commencing on the prior
  Payment Date (or the Closing Date in the case of the first Payment Date) and ending on the day preceding such
  Payment Date.

           "Periodic Interest Amount": With respect to the Class A-1LA Notes, the Class A-1LB and the Class X
  Notes and any Payment Date, the aggregate amount of interest accrued at the Applicable Periodic Rate during the
  related Periodic Interest Accrual Period on (i) with respect to the first Payment Date, the daily average Aggregate
  Principal Amount of such Class of Notes during such Periodic Interest Accrual Period, and (ii) thereafter, the
  Aggregate Principal Amount of such Class of Notes on the first day of such Periodic Interest Accrual Period (after
  giving effect to any payment of principal of such Class of Notes on such day). With respect to each other Class of
  Notes and any Payment Date, the aggregate amount of interest accrued at the Applicable Periodic Rate during the
  related Periodic Interest Accrual Period on the Aggregate Principal Amount of such Class on the first day of such
  Periodic Interest Accrual Period (after giving effect to any payment of principal of such Class of Notes on such date,
  including in connection with a redemption of a Class of Notes on any date during the related Periodic Interest
  Accrual Period).

           "Periodic Rate Shortfall Amount": With respect to each Class of Notes and any Payment Date, any shortfall
  or shortfalls in the payment of the Periodic Interest Amount on such Class of Notes with respect to any preceding
  Payment Date or Payment Dates together with interest accrued thereon at the Applicable Periodic Rate (net of all
  Periodic Rate Shortfall Amounts, if any, paid with respect to such Class of Notes prior to such Payment Date).

           "Periodic Reserve Amount": As of any date of determination, an amount equal to the sum of (i) the Trustee
  Administrative Expenses and Preferred Shares Administrative Expenses payable on the next succeeding Payment
  Date; (ii) without duplication of amounts payable pursuant to clause (i) hereof, the Issuer Base Administrative
  Expenses payable on the next succeeding Payment Date; (iii) the Base Fee Amount payable on the next succeeding
  Payment Date; (iv) the Cumulative Interest Amount for the Class A-1LA Notes, the Class A-1LB, the Class A-2L
  Notes, the Class A-3L and the Class A-4L Notes and the Periodic Interest Amount for the Class B-1L Notes due on
  the next succeeding Payment Date; and (v) the Cumulative Class X Payment due on the next succeeding Payment
  Date.

          "Permanent Regulation S Global Note": With respect to any Class, the permanent global note issued to
  non-U.S. Persons in exchange for the Temporary Regulation S Global Note of such Class after the Distribution
  Compliance Period.

            "Permitted Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio Collateral that is located in
  (a) a Group A Country or (b)(i) a Group B Country, (ii) any tax advantaged jurisdiction (including the Cayman
  Islands, Netherlands Antilles, Bermuda, Ireland, Luxembourg and the Channel Islands) or (iii) any tax advantaged
  jurisdiction or any tax neutral or other jurisdiction subject to Moody's and S&P confirming to the Issuer, the Trustee
  and the Servicer that an immediate withdrawal, reduction or other adverse action with respect to any then current
  rating (including any private or confidential rating) of any Class of Notes will not occur as a result of such obligor
  being a Permitted Non-U.S. Obligor); provided that, with respect to the obligors of an item of Portfolio Collateral
  qualifying as Permitted Non-U.S. Obligors under this clause (b)(ii), at least 80% of such obligor's underlying assets
  must be domiciled in the United States or another Permitted Non-U.S. Obligor jurisdiction to so qualify as a
  Permitted Non-U.S. Obligor. For purposes of this definition, the Servicer may specify the location of a Permitted
  Non-U.S. Obligor to be the country in which at least 80% of such obligor's underlying assets are domiciled, if such
  assets are domiciled in the United States or another Permitted Non-U.S. Obligor jurisdiction; provided that the
  Aggregate Principal Amount of the Portfolio Collateral as to which the Servicer so specifies the location of a
  Permitted Non-U.S. Obligor may not exceed 5% of the Aggregate Par Amount. If the location of a Permitted Non-
  U.S. Obligor is specified by the Servicer to be in a country other than where it is domiciled in accordance with the
  foregoing sentence, for purposes of the concentration limitations and collateral quality tests described herein, such
  item of Portfolio Collateral will be considered to be domiciled in the country so specified.

            "Person": Any individual, corporation, partnership, limited liability company, joint venture, association,
  joint stock company, trust (including any beneficiary thereof), unincorporated organization or government or any
  agency or political subdivision thereof.



                                                          A-24
                                                                                                       008465
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 16806/09/21 Page 336 of 344 PageID 11313
Case 3:21-cv-00538-N Document 26-31 Filed


           "PIK Bond": Any item of Portfolio Collateral that, pursuant to the terms of the related Underlying
  Instruments, permits the payment of interest thereon to be deferred and capitalized or otherwise provides that
  interest will accrue on such deferred interest or that issues identical securities in place of payments of interest in
  cash.

           "Pledged Securities": On any date of determination, the Portfolio Collateral and the Eligible Investments in
  the Trust Estate.

           "Portfolio Collateral": As described under "Security for the Notes—Portfolio Collateral—General."

            "Portfolio Improvement Exchange": The disposition, during the Revolving Period, of an item of Portfolio
  Collateral and corresponding acquisition of one or more items of Substitute Portfolio Collateral which in the
  aggregate will result in (i) the collateral quality tests, the Interest Coverage Test, the Overcollateralization Tests and
  the other collateral criteria herein being satisfied (or bring the total Portfolio Collateral closer to compliance with
  any such test or limitation) or if one or more of such collateral quality tests, Interest Coverage
  Test, Overcollateralization Tests or collateral criteria is not satisfied, the degree of compliance therewith would be
  improved and (ii) improving, on a net basis, the quality of the Portfolio Collateral as measured by such
  collateral quality tests, Interest Coverage Test, Overcollateralization Tests and collateral criteria, and (iii) in the case
  of each of clause (i) and (ii) not causing any other collateral quality tests, Interest Coverage Test,
  Overcollateralization Tests or collateral criteria, to be violated or significantly increase the likelihood of such
  violation in the future.

           "Portfolio Loan": Interests in commercial loans included in the Portfolio Collateral.

           "Preferred Shares": The 33,200,000 Class I Preferred Shares of the Issuer, par value U.S.$0.001 per share,
  and the 45,000,000 Class II Preferred Shares of the Issuer, par value U.S.$0.001 per share, that will be issued on the
  Closing Date pursuant to the Issuer’s Memorandum of Association and Articles of Association and any other
  Preferred Shares issued from time to time by the Issuer.

            "Preferred Shares Administrative Expenses": With respect to any Payment Date (including without
  limitation the Final Maturity Date), the Paying and Transfer Agent's administrative expenses for the Due Period
  relating to such Payment Date.

           "Premium": With respect to any item of Portfolio Collateral sold pursuant to the terms of the Indenture or
  called pursuant to the terms thereof, the excess of (a) the sale or call price of such item of Portfolio Collateral less
  any accrued interest with respect to such item of Portfolio Collateral over (b) the Aggregate Principal Amount of
  such item of Portfolio Collateral.

            "Principal Balance": With respect to any Pledged Security, as of any date of determination, the outstanding
  principal amount of such Pledged Security, provided that (i) unless otherwise stated herein or in the Indenture, the
  "Principal Balance" of any Delayed Drawdown Loan or Revolving Loan shall refer to the sum of the outstanding
  aggregate principal amount of such Delayed Drawdown Loan or Revolving Loan plus the amount of the unfunded
  portion of the Issuer's commitment to make or otherwise fund advances related thereto (to the extent, and without
  duplication, of amounts on deposit in the Loan Funding Account available to fund such advances), (ii) the "Principal
  Balance" of any Synthetic Security shall be equal to (a) in the case of any Synthetic Security other than a Default
  Swap, the outstanding principal amount of the Reference Obligation or the notional amount of the Synthetic Security
  related thereto and (b) in the case of any Default Swap, the cash and the principal amount of the securities in the
  related Default Swap Collateral Account reduced by the amount of any payments due and payable to the Default
  Swap Counterparty by reason of the occurrence of one or more "credit events" or other similar circumstances to the
  extent such payments have not yet been made; and (iii) with respect to any item of Equity Portfolio Collateral, the
  "Principal Balance" shall equal zero.

          "Priority of Payments": The priority of payments described under “Description of the Notes—Payments on
  the Notes; Priority of Distributions” in this Confidential Offering Circular.




                                                             A-25
                                                                                                            008466
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 16806/09/21 Page 337 of 344 PageID 11314
Case 3:21-cv-00538-N Document 26-31 Filed


          "Proposed Portfolio": As described under "Security for the Notes—S&P CDO Monitor Test."

          "Purchase Agreement": The Purchase Agreement, dated the Closing Date, between the Issuer and the
  purchaser of the Notes identified therein.

           "Purchased Accrued Interest": Interest accrued on or purchased with respect to an item of Portfolio
  Collateral as part of the price paid by the Issuer to acquire such item of Portfolio Collateral less any amount of
  Collateral Interest Collections applied by the Issuer to acquire such accrued interest at the time of purchase;
  provided that for the purchase of certain CLO Securities as of the Closing Date, such accrued interest purchased in
  connection therewith will not be considered Purchased Accrued Interest as set forth in the Indenture.

         "Qualified Institutional Buyer": A "qualified institutional buyer" as defined in Rule 144A(a)(1)
  promulgated under the Securities Act.

          "Qualified Purchaser": A "qualified purchaser" as defined in Section 3(c)(7) of the Investment Company
  Act.

           "Quarterly Collateral Amount": Shall mean, with respect to any Due Period, the average of (i) the
  Aggregate Principal Amount of Portfolio Collateral on the first day of such Due Period and (ii) the Aggregate
  Principal Amount of Portfolio Collateral on the last day of such Due Period. For purposes of such amounts, Equity
  Portfolio Collateral and Defaulted Portfolio Collateral shall be excluded in calculating the Aggregate Principal
  Amount of the Portfolio Collateral.

          "Rating Agencies": S&P and Moody's, collectively.

           "Rating Condition": With respect to any Rating Agency and any action proposed to be taken under the
  Indenture, a condition that is satisfied when such Rating Agency has confirmed in writing to the Issuer, the Trustee
  and the Servicer that no withdrawal, reduction or suspension with respect to any then current rating, if any, by such
  Rating Agency (including any private or confidential rating) of any Class of Notes will occur as a result of such
  proposed action.

          "Rating Confirmation": Written confirmation from each of the Rating Agencies that it has not reduced or
  withdrawn (and not restored) the rating assigned by it on the Closing Date to any Class of Notes.

           "Rating Confirmation Failure": A failure to obtain Rating Confirmation by the 35th day after the Effective
  Date (or if such day is not a Business Day, the succeeding Business Day).

          "Rating Confirmation Failure Redemption": The redemption of a Class or Classes of Notes, as a result of a
  Rating Confirmation Failure.

            "Record Date": With respect to any Payment Date, the Business Day immediately preceding such Payment
  Date; provided, however¸ that if any Definitive Notes are issued, the Record Date for such Definitive Notes shall be
  the fifteenth day of the calendar month preceding the month in which such Payment Date occurs.

           "Reference Banks": Four major banks in the London interbank market selected by the Calculation Agent
  (after consultation with the Servicer).

           "Reference Obligation": A security or other debt obligation that satisfies the definition of Portfolio
  Collateral other than as to payment terms; provided that notwithstanding the definition thereof, a Reference
  Obligation may be a loan (but not a participation interest in a loan, except as permitted in the Indenture).

          "Reference Obligor": The obligor under a Reference Obligation.

          "Registrar": The Trustee.




                                                         A-26
                                                                                                      008467
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 16806/09/21 Page 338 of 344 PageID 11315
Case 3:21-cv-00538-N Document 26-31 Filed


          "Regulation S Global Notes":        Temporary Regulation S Global Notes, together with the Permanent
  Regulation S Global Notes.

           "Relevant Date": As used in the Indenture, when referring to Initial Portfolio Collateral pledged to the
  Trustee on the Closing Date, the Closing Date and when referring to Portfolio Collateral pledged after the Closing
  Date, the date of such pledge.

           "Required Portfolio Collateral Amount": U.S.$850,000,000.

           "Requisite Noteholders": The Holders of at least 60% of the Aggregate Principal Amount of the
  Outstanding Notes (voting as a single class); provided that following the occurrence of a Default or an Event of
  Default under the Indenture, "Requisite Noteholders" shall mean 60% of the Aggregate Principal Amount of the
  Controlling Class, voting together as a single class. If the Person that is acting as Trustee under the Indenture is a
  Holder of any Note for its own account, such Person shall be excluded as a Holder for purposes of this definition in
  connection with the consent or approval by Noteholders of any supplemental indenture affecting the provisions
  thereof relating to the Trustee.

          "Reserve Account": An account maintained by the Trustee for the benefit of the Noteholders and the other
  secured parties under the Indenture, over which the Trustee shall have exclusive control and the sole right of
  withdrawal at the direction of the Servicer.

           "Reserve Amount": A portion of the proceeds from the sale of the Notes in an amount equal to
  US$1,600,000 to fund a portion of the payments to be made on any Payment Date in accordance with the Priority of
  Payments, or to otherwise fund any payments of interest or principal on the Notes at the direction and the sole
  discretion of the Servicer.

            "Reset Debt Security": An item of Portfolio Collateral bearing a rate of interest that varies periodically
  (including, without limitation, daily) which at the time of its inclusion in the Trust Estate has a minimum rate of
  interest of at least 5.0% per annum with respect to Fixed Rate Collateral or Collateral LIBOR with respect to
  Floating Rate Collateral, and which minimum interest rate is not subject to adjustment on and after its inclusion in
  the Trust Estate, pursuant to the terms of the related Underlying Instrument, to a rate of interest which is lower than
  the rate of interest borne by such item of Portfolio Collateral on the date that such item of Portfolio Collateral was
  included in the Trust Estate.

         "Retained Accrued Interest": Any accrued and unpaid interest with respect to any Portfolio Collateral
  which was not included in the purchase price for such collateral at the time of purchase.

           "Revolving Loan": A Portfolio Loan that, pursuant to the Underlying Instrument or Underlying Loan and
  Security Agreement that governs the rights and obligations of the parties thereto, would obligate the Issuer, if the
  Issuer were to purchase such Portfolio Loan for inclusion in the Trust Estate, to make or otherwise fund one or more
  future advances to the related borrower and meets the criteria described under "Security for the Notes—Criteria for
  Purchase and Substitution of Collateral."

           “Revolving Period”: The period beginning on the Closing Date and ending on the earliest of (i) August 1,
  2011 for Portfolio Loans or August 1, 2009 for CLO Securities or, in the case of an Extension, the Extended
  Revolving Period End Date; provided that Portfolio Loans and CLO Securities may be purchased for the full period
  of any such Extension, and (ii) the occurrence and continuance of an Event of Default; provided that in no event
  shall date of termination of the Revolving Period be determined on the basis of the Market Value of the Portfolio
  Collateral.

           "Rule 144A Global Note": With respect to any Class, the permanent global note issued to U.S. Persons.

           "Rule 3a-7": Rule 3a-7 under the Investment Company Act.

          "S&P": Standard & Poor's Ratings Services, a division of The McGraw Hill Companies, Inc. or any
  successor thereto.



                                                          A-27
                                                                                                       008468
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 16806/09/21 Page 339 of 344 PageID 11316
Case 3:21-cv-00538-N Document 26-31 Filed


           "S&P Break-Even Default Rate": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P CDO Monitor": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P CDO Monitor Test": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P Loss Differential": As described under "Security for the Notes—S&P CDO Monitor Test."

           "S&P Rating": The rating determined in accordance with the methodology described in the Indenture.

           "S&P Scenario Default Rate": As described under "Security for the Notes—S&P CDO Monitor Test."

           "Sale Restriction Condition": As defined under "Security for the Notes—Changes in Composition of
  Portfolio Collateral."

           "Scheduled Distribution": With respect to any Pledged Security, for each due date after the date of
  determination, the scheduled payment of principal and/or interest due on such due date with respect to such Pledged
  Security, determined in accordance with the assumptions set forth in the Indenture.

           "Securities": The Notes and the Preferred Shares, collectively.

           "Securities Act": The United States Securities Act of 1933, as amended.

           "Selling Institution": The seller of a Participation or, if applicable, its guarantor, which has a long-term
  senior unsecured debt rating of at least "A2" by Moody's and at least "A" by S&P at the time such Participation is
  committed to be acquired by the Issuer.

           "Senior Class A Notes": The Class A-1LA Notes, the Class A-1LB and the Class A-2L Notes.

            "Senior Class A Overcollateralization Ratio": With respect to a determination made as of any date of
  calculation, the ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate (other than items of Equity Portfolio Collateral, which shall
  not be included as Portfolio Collateral) as of such date, plus (2) the sum of the Balance of Eligible Investments and
  cash in the Collection Account representing Collateral Principal Collections plus the Balance of Eligible
  Investments and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such date by
  (b) the sum of the Aggregate Principal Amount of the Senior Class A-1L Notes (including for this purpose any
  Periodic Rate Shortfall Amounts with respect to such Class of Notes not paid when due, until such amounts, if any,
  are paid in full) as of such date.

            "Senior Secured Loan": A loan that (i) is not (and by its terms is not permitted to become) subordinate in
  right of payment to any other debt for borrowed money incurred by the obligor under such loan and (ii) is secured by
  a valid first priority perfected security interest or lien on specified collateral securing the obligor's obligations under
  such Senior Secured Loan, which security interest or lien is not subordinate to the security interest or lien securing
  any other debt for borrowed money.

           "Servicer": Highland Capital Management, L.P., until a successor Person becomes the manager pursuant to
  the provisions of the Servicing Agreement, and thereafter "Servicer" shall mean such successor Person.

           "Servicer Entities": Collectively, the Servicer, entities affiliated with the Servicer or clients of the Servicer.

           "Servicing Agreement": The Servicing Agreement, dated as of the Closing Date, between the Issuer and
  the Servicer, and if amended as permitted therein and in the Indenture, as so amended.




                                                            A-28
                                                                                                            008469
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 16806/09/21 Page 340 of 344 PageID 11317
Case 3:21-cv-00538-N Document 26-31 Filed


          "Servicing Fee Portion": 100% minus (a) for any Payment Date prior to the two-year anniversary of the
  Closing Date, the Class II Preferred Share Percentage for such Payment Date and (b) for any other Payment Date, a
  percentage selected by the Servicer in its sole discretion.

           "Special Redemption": As described under "Description of the Notes—Special Redemption."

           "Substitute Portfolio Collateral": An item of Portfolio Collateral that is purchased by the Trustee as security
  for the Notes as described herein with the proceeds of the sale of other Portfolio Collateral.

           "Supplemental Fee Amount": As described under "The Servicing Agreement—Compensation."

         "Supplemental Servicing Fee": For any Payment Date, an amount equal to the product of (a) the
  Supplemental Fee Amount for such Payment Date and (b) the Servicing Fee Portion for such Payment Date.

            "Suspension Trigger Event": As of any date of determination, (I) the ratio (expressed as a percentage)
  obtained by dividing (a) the sum of (1) the Aggregate Principal Amount of the Portfolio Collateral in the Trust
  Estate as of such date, calculated in accordance with the Overcollateralization Ratio Adjustment less the
  Overcollateralization Haircut Amount, if any, plus (2) the sum of the Balance of Eligible Investments and cash in
  the Collection Account, representing Collateral Principal Collections plus the Balance of Eligible Investments and
  cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such date by (b) the sum of
  the Aggregate Principal Amount of the Class A-1L Notes (including for this purpose any unpaid Periodic Rate
  Shortfall Amounts with respect to such Classes of Notes not paid when due, until such amounts, if any, are paid in
  full) as of such date, is than (II) 110%.

            "Synthetic Security": Any (I) U.S. dollar denominated swap transaction, security issued by a trust or
  similar vehicle or other asset purchased from or entered into by the Issuer with a Synthetic Security Counterparty the
  returns on which (as determined by the Servicer) are linked to the credit performance of a Reference Obligation, but
  which may provide for a different maturity, payment dates or interest rate or interest rate basis than such Reference
  Obligation; provided that, either (A) (i) such Synthetic Security will not require the Issuer to make any payment to
  the Synthetic Security Counterparty after the initial purchase thereof by the Issuer, (ii) the ownership of such
  Synthetic Security, based on the Servicer's determination (which may include consultation with counsel to the
  Issuer), is not expected to subject the Issuer to withholding tax, (iii) such Synthetic Security terminates on or prior to
  the redemption or repayment in full of the Reference Obligation, (iv) the principal amount of such Synthetic
  Security is equal to the principal amount of the Reference Obligation, (v) all scheduled payments made pursuant to
  the terms of such Synthetic Security are at a fixed or floating interest rate based on an interest rate used for
  borrowings or financings in domestic or international markets or are linked to the payments on one or more
  Reference Obligations (which payments are themselves at a fixed interest rate or such floating rate), (vi) the
  minimum coupon on such Synthetic Security is 6.0%, if such Synthetic Security is fixed rate, (vii) the minimum
  margin on such Synthetic Security is 0.60%, if such Synthetic Security is floating rate, (viii) the terms of such
  Synthetic Security provide that upon maturity, acceleration or any early termination of such Synthetic Security, the
  Synthetic Security Counterparty of such Synthetic Security must deliver the Reference Obligation or an amount
  greater than or equal to the then par amount of the Reference Obligation, except (a) the Issuer may accept an amount
  equal to the fair market value of the Reference Obligation if the Servicer chooses to terminate such Synthetic
  Security in connection with the sale of such Synthetic Security as Credit Risk Portfolio Collateral, Credit Improved
  Portfolio Collateral, Defaulted Portfolio Collateral or Equity Portfolio Collateral or pursuant to the right of the Issuer
  to sell Portfolio Collateral which is not Credit Improved Portfolio Collateral, Credit Risk Portfolio Collateral,
  Defaulted Portfolio Collateral or Equity Portfolio Collateral or (b) following a credit event with respect to the
  Reference Obligation, the Issuer may accept an amount equal to the fair market value of such Reference Obligation;
  provided, however, that this clause (viii) shall not apply to an acceleration or early termination upon the exercise of
  any put or call provision of the Synthetic Security or any Reference Obligation, (ix) upon the exercise of any put or
  call provision of the Synthetic Security or any Reference Obligation, the holder of such Synthetic Security will
  receive a Reference Obligation or an amount greater than or equal to the par amount of such Reference Obligation,
  plus, if the Reference Obligation is a bond, accrued interest, (x) such Synthetic Security will not constitute a
  commodity option, leverage transaction or futures contract that is subject to the jurisdiction of the U.S. Commodity
  Futures Trading Commission, (xi) the acquisition of such Synthetic Security would not cause the Issuer to be
  "engaged in a U.S. trade or business" for Federal income tax purposes or otherwise to become subject to U.S.


                                                            A-29
                                                                                                          008470
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 16806/09/21 Page 341 of 344 PageID 11318
Case 3:21-cv-00538-N Document 26-31 Filed


  corporate net income tax, (xii) the Underlying Instrument with respect to such Synthetic Security is governed by the
  laws of the State of New York, contains a non-petition clause and a limited recourse clause, each as against the
  Issuer, and is documented with a standard ISDA form master agreement, as modified by appropriate schedules and
  confirmations and (xiii) total payments including termination payments may not exceed the notional amount of such
  Synthetic Security; provided that if any Reference Obligation delivered pursuant to any Synthetic Security does not
  constitute Portfolio Collateral and would cause a breach of any concentration limitation, such Reference Obligation
  shall be deemed Equity Portfolio Collateral, and (B) (i) such Synthetic Security is a Form-Approved Synthetic
  Security or (ii) the Rating Condition has been satisfied with respect to the purchase of such Synthetic Security;
  provided further, that any Synthetic Security shall be positively indexed to the related Reference Obligation on no
  more than a one-to-one basis and (II) any Default Swap.

            "Synthetic Security Counterparty": An entity which is required to make payments to the Issuer on a
  Synthetic Security to the extent that the issuer of the related Reference Obligation makes payments thereon pursuant
  to the terms of such Synthetic Security and any Default Swap Counterparty.

            "Tax Event Redemption": As defined under "Description of the Notes—Tax Event Redemption."

          "Tax Event Redemption Price": With respect to each Class of Notes an amount equal to the aggregate of (i)
  the Aggregate Principal Amount of each Class of Notes as of the Tax Event Redemption Date and (ii) the applicable
  Cumulative Interest Amount with respect to each Class of Notes as of the Tax Event Redemption Date.

          "Temporary Regulation S Global Note": With respect to any Class, the temporary global note issued to
  non-U.S. Persons in Offshore Transactions (as defined in Regulation S) in reliance on Regulation S.

            "Total Optional Redemption": An Optional Redemption in whole, in accordance with the terms specified
  herein.

            "Trust Estate": All money, instruments and other property and rights subject or intended to be subject to the
  lien of the Indenture including all proceeds thereof, including the Portfolio Collateral and the Accounts (subject to
  the prior lien of the related Default Swap Counterparty to each Default Swap Collateral Account and subject to the
  rights of the Default Swap Counterparty in the Default Swap Issuer Account).

            "Trustee": JPMorgan Chase Bank, National Association, as trustee under the Indenture.

           "Trustee Administrative Expenses": With respect to any Payment Date (including without limitation the
  Final Maturity Date), fees, expenses or other amounts due or accrued and payable to the Trustee pursuant to the
  Indenture, including fees and expenses pursuant to duties performed as collateral administrator and Paying and
  Transfer Agent and as paying and transfer agent of Investor Corp., provided such payment shall not exceed on such
  Payment Date one-quarter of 0.0275% of the Aggregate Par Amount as of the Calculation Date relating to such
  Payment Date (such amount subject to a minimum of $74,000 per annum), plus $7,500 per annum for payments of
  expenses and certain other amounts specified in the Indenture.

           "Underlying Instrument": With respect to any item of Portfolio Collateral, any loan participation
  agreement, loan assignment agreement, indenture, pooling and servicing agreement, trust agreement, instrument, or
  other agreement pursuant to which such item of Portfolio Collateral has been created or issued or of which the
  holders of such item of Portfolio Collateral are the beneficiaries, and any instrument evidencing or constituting such
  item of Portfolio Collateral (in the case of Portfolio Collateral evidenced by or in the form of instruments).

           "Underlying Loan and Security Agreement": Any agreement (other than an Underlying Instrument) which
  governs the terms of or guarantees or secures the obligations represented by any Portfolio Collateral or of which the
  holders of such Portfolio Collateral are the beneficiaries (which in the case of a Portfolio Loan which is a
  Participation shall include the loan and security documentation with respect to the underlying loan).

           "Unit": An item of Portfolio Collateral with a warrant, profit participation or other equity-based feature
  (including but not limited to convertible bonds) included as a component thereof which otherwise meets the



                                                          A-30
                                                                                                       008471
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 16806/09/21 Page 342 of 344 PageID 11319
Case 3:21-cv-00538-N Document 26-31 Filed


  requirements for Portfolio Collateral; provided that (i) the value of such warrant, profit participation or other equity-
  based feature at the time of purchase, as determined by the Servicer in good faith, is less than 2% of the purchase
  price of such item of Portfolio Collateral and (ii) such warrant, profit participation or other equity-like feature at the
  time of purchase shall not, relate to or be exchangeable for, margin stock.

            "USA PATRIOT Act": The Uniting and Strengthening America By Providing Appropriate Tools Required
  to Intercept and Obstruct Terrorism Act of 2001.

            "Weighted Average Coupon": As described under "Security for the Notes—Weighted Average Coupon
  Test."

         "Weighted Average Coupon Test": As described under "Security for the Notes—Weighted Average
  Coupon Test."

          "Weighted Average Life":          As described under "Security for the Notes—Weighted Average Life
  Requirement."

          "Weighted Average Life Requirement": As described under "Security for the Notes—Weighted Average
  Life Requirement."

            "Weighted Average Margin": As described under "Security for the Notes—Weighted Average Margin
  Test."

            "Weighted Average Margin Test": As described under "Security for the Notes—Weighted Average Margin
  Test."

            "Weighted Average Rating Test": As described under "Security for the Notes—Collateral Quality Matrix
  Tests."




                                                            A-31
                                                                                                          008472
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 16806/09/21 Page 343 of 344 PageID 11320
Case 3:21-cv-00538-N Document 26-31 Filed



            No securities dealer, salesperson or other
  person has been authorized to give any information or
  to make any representation not contained in this
  Confidential Offering Circular and, if given or made,
  such information or representation must not be relied
  upon as been authorized by the Co-Issuers or the Initial                                    ROCKWALL CDO LTD.
  Purchaser. This Confidential Offering Circular does
  not constitute an offer to sell or a solicitation of an                             ROCKWALL CDO (DELAWARE) CORP.
  offer to buy any of the securities offered hereby in any
  jurisdiction to any person to whom it is unlawful to                                 U.S.$538,000,000 Class A-1LA Floating
  make such offer in such jurisdiction. Neither the                                    Rate Extendable Notes Due August 2021
  delivery of this Confidential Offering Circular nor any
                                                                                       U.S.$96,000,000 Class A-1LB Floating
  sale made hereunder shall, under any circumstances,
                                                                                       Rate Extendable Notes Due August 2021
  create any implication that the information herein is
  correct as of any time subsequent to the date hereof or                               U.S.$76,000,000 Class A-2L Floating
  that there has been no change in the affairs of the Co-                              Rate Extendable Notes Due August 2021
  Issuers or the Portfolio Collateral.
                                                                                        U.S.$36,500,000 Class A-3L Floating
                                                                                       Rate Extendable Notes Due August 2021
                         ___________________                                            U.S.$10,000,000 Class A-4L Floating
                                                                                       Rate Extendable Notes Due August 2021
                                                                                        U.S.$21,000,000 Class B-1L Floating
                       TABLE OF CONTENTS                                               Rate Extendable Notes Due August 2021
                                                                                   U.S.$14,000,000 Class X Floating Rate Notes Due
                                                                         Page                       August 2013
  Notices to Purchasers................................................iii
  Available Information...............................................vi             CONFIDENTIAL OFFERING CIRCULAR
  Confidential Offering Circular Summary ..................1
  Special Considerations ............................................16
  The Issuer and the Co-Issuer ...................................30
  Description of the Notes ..........................................32                 Bear, Stearns & Co. Inc.
  Security for the Notes ..............................................56
  Maturity and Prepayment Considerations................70
  Legal Structure ........................................................72
  Delivery of the Notes; Transfer Restrictions;                                                   May 8, 2006
     Settlement ..........................................................78
  Certain Tax Considerations .....................................80
  Cayman Islands Tax Consequences.........................84
  Certain ERISA Considerations ................................85
  Certain Legal Investment Considerations................87
  Ratings.....................................................................87
  Use of Proceeds .......................................................88
  Plan of Distribution .................................................88
  The Servicer.............................................................89
  The Servicing Agreement ........................................92
  Certain Legal Matters ..............................................96
  Glossary of Certain Defined Terms .......................A-1




                                                                                                                    008473
Case 19-34054-sgj11 Doc 1822-47 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 16806/09/21 Page 344 of 344 PageID 11321
Case 3:21-cv-00538-N Document 26-31 Filed




                      [THIS PAGE INTENTIONALLY LEFT BLANK]




                                                                    008474
